Exhibit 10.1

EXECUTION VERSION

 

 

 

SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

Dated as of August 4, 2016

among

ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY LLC,

as Parent Guarantor,

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC,

as the Borrower,

The Several Lenders

from Time to Time Parties Hereto,

DEUTSCHE BANK AG NEW YORK BRANCH

as Administrative Agent and Collateral Agent and

Term Letter of Credit Issuer,

and

DEUTSCHE BANK SECURITIES INC.,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

RBC CAPITAL MARKETS1,

UBS SECURITIES LLC

AND

NATIXIS, NEW YORK BRANCH

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

1  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  Definitions      2   

1.1

 

Defined Terms

     2   

1.2

 

Other Interpretive Provisions

     63   

1.3

 

Accounting Terms

     64   

1.4

 

Rounding

     64   

1.5

 

References to Agreements, Laws, Etc.

     64   

1.6

 

Times of Day

     64   

1.7

 

Timing of Payment of Performance

     64   

1.8

 

Currency Equivalents Generally

     64   

1.9

 

Classification of Loans and Borrowings

     65   

1.10

 

Hedging Agreements

     65   

SECTION 2.

  Amount and Terms of Credit      65   

2.1

 

Commitments

     65   

2.2

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     66   

2.3

 

Notice of Borrowing; Determination of Class of Loans

     67   

2.4

 

Disbursement of Funds

     68   

2.5

 

Repayment of Loans; Evidence of Debt

     68   

2.6

 

Conversions and Continuations

     69   

2.7

 

Pro Rata Borrowings

     70   

2.8

 

Interest

     70   

2.9

 

Interest Periods

     71   

2.10

 

Increased Costs, Illegality, Etc.

     72   

2.11

 

Compensation

     73   

2.12

 

Change of Lending Office

     74   

2.13

 

Notice of Certain Costs

     74   

2.14

 

Incremental Facilities

     74   

2.15

 

[Reserved]

     77   

2.16

 

Defaulting Lenders

     77   

2.17

 

Conversion to Exit Facility Agreement

     78   

SECTION 3.

  Letters of Credit      79   

3.1

 

Issuance of Letters of Credit

     79   

3.2

 

Letter of Credit Requests

     81   

3.3

 

Revolving Letter of Credit Participations

     82   

3.4

 

Agreement to Repay Letter of Credit Drawings

     83   

3.5

 

Increased Costs

     85   

3.6

 

New or Successor Letter of Credit Issuer

     85   

3.7

 

Role of Letter of Credit Issuer

     86   

3.8

 

Cash Collateral

     87   

3.9

 

Term C Loan Collateral Accounts

     87   

3.10

 

Existing Term Letters of Credit

     89   



--------------------------------------------------------------------------------

3.11

 

Applicability of ISP and UCP

     89   

3.12

 

Conflict with Issuer Documents

     89   

3.13

 

Letters of Credit Issued for Others

     89   

SECTION 4.

  Fees; Reduction of Commitments      90   

4.1

 

Fees

     90   

4.2

 

Voluntary Reduction of Revolving Credit Commitments, Revolving Letter of Credit
Commitments and Term Letter of Credit Commitments

     91   

4.3

 

Mandatory Termination or Reduction of Commitments

     92   

SECTION 5.

  Payments      92   

5.1

 

Voluntary Prepayments

     92   

5.2

 

Mandatory Prepayments

     93   

5.3

 

Method and Place of Payment

     95   

5.4

 

Net Payments

     96   

5.5

 

Computations of Interest and Fees

     98   

5.6

 

Limit on Rate of Interest

     99   

SECTION 6.

  Conditions Precedent to Initial Credit Events      99   

6.1

 

Credit Documents

     99   

6.2

 

Collateral

     100   

6.3

 

Legal Opinions

     100   

6.4

 

Notice of Borrowing

     100   

6.5

 

Closing Refinancing

     100   

6.6

 

Closing Certificates

     100   

6.7

 

Authorization of Proceedings of Each Credit Party

     100   

6.8

 

Fees

     101   

6.9

 

Representations and Warranties

     101   

6.10

 

DIP Order

     101   

6.11

 

Company Material Adverse Change

     101   

6.12

 

No Chapter 7

     101   

6.13

 

[Reserved]

     101   

6.14

 

Patriot Act

     101   

6.15

 

Historical Financial Statements

     101   

SECTION 7.

  Conditions Precedent to All Credit Events After the Closing Date      102   

7.1

 

No Default; Representations and Warranties

     102   

7.2

 

Notice of Borrowing

     102   

SECTION 8.

  Representations, Warranties and Agreements      103   

8.1

 

Corporate Status; Compliance with Laws

     103   

8.2

 

Corporate Power and Authority

     103   

8.3

 

No Violation

     103   

8.4

 

Litigation

     103   

8.5

 

Margin Regulations

     104   

8.6

 

Governmental Approvals

     104   

 

ii



--------------------------------------------------------------------------------

8.7

 

Investment Company Act

     104   

8.8

 

True and Complete Disclosure

     104   

8.9

 

Financial Condition; Projections

     104   

8.10

 

Tax Matters

     104   

8.11

 

Compliance with ERISA

     105   

8.12

 

Subsidiaries

     105   

8.13

 

Intellectual Property

     106   

8.14

 

Environmental Laws

     106   

8.15

 

Properties

     106   

8.16

 

DIP Order

     106   

8.17

 

Status of Obligations; Perfection and Priority of Security Interests

     106   

8.18

 

Insurance

     107   

8.19

 

Labor Matters

     107   

8.20

 

Sanctioned Persons; Anti-Corruption Laws; Patriot Act

     108   

SECTION 9.

  Affirmative Covenants      108   

9.1

 

Information Covenants

     108   

9.2

 

Books, Records and Inspections

     112   

9.3

 

Maintenance of Insurance

     113   

9.4

 

Payment of Taxes

     113   

9.5

 

Consolidated Corporate Franchises

     113   

9.6

 

Compliance with Statutes, Regulations, Etc.

     113   

9.7

 

ERISA

     114   

9.8

 

Maintenance of Properties

     114   

9.9

 

Transactions with Affiliates

     115   

9.10

 

End of Fiscal Years; Fiscal Quarters

     116   

9.11

 

Additional Guarantors and Grantors

     116   

9.12

 

Pledge of Additional Stock and Evidence of Indebtedness

     116   

9.13

 

[Reserved]

     117   

9.14

 

Further Assurances

     117   

9.15

 

Bankruptcy Matters

     118   

9.16

 

Ratings

     118   

9.17

 

Use of Proceeds

     118   

SECTION 10.

  Negative Covenants      119   

10.1

 

Limitation on Indebtedness

     119   

10.2

 

Limitation on Liens

     123   

10.3

 

Limitation on Fundamental Changes

     127   

10.4

 

Limitation on Sale of Assets

     128   

10.5

 

Limitation on Investments

     131   

10.6

 

Limitation on Dividends

     135   

10.7

 

Limitation on Prepaying Indebtedness

     139   

10.8

 

Limitations on Sale Leasebacks

     139   

10.9

 

Consolidated Superpriority Secured Net Debt to Consolidated EBITDA Ratio

     139   

10.10

 

Changes in Business

     139   

10.11

 

Bankruptcy Provisions

     140   

10.12

 

Affiliate Value Transfers

     140   

 

iii



--------------------------------------------------------------------------------

SECTION 11.

  Events of Default      140   

11.1

 

Payments

     140   

11.2

 

Representations, Etc.

     140   

11.3

 

Covenants

     140   

11.4

 

Default Under Other Agreements

     141   

11.5

 

[Reserved]

     141   

11.6

 

ERISA

     141   

11.7

 

Credit Documents

     141   

11.8

 

[Reserved]

     142   

11.9

 

[Reserved]

     142   

11.10

 

[Reserved]

     142   

11.11

 

Judgments

     142   

11.12

 

Hedging Agreements

     142   

11.13

 

Change of Control

     142   

11.14

 

[Reserved]

     142   

11.15

 

Matters Related to the Cases

     142   

11.16

 

Automatic Stay

     144   

11.17

 

Status of Orders

     144   

11.18

 

Confirmation of Plan

     144   

11.19

 

Application of Proceeds

     144   

11.20

 

Right to Cure

     146   

SECTION 12.

  The Agents      147   

12.1

 

Appointment

     147   

12.2

 

Delegation of Duties

     147   

12.3

 

Exculpatory Provisions

     148   

12.4

 

Reliance by Agents

     149   

12.5

 

Notice of Default

     149   

12.6

 

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

     150   

12.7

 

Indemnification

     150   

12.8

 

Agents in its Individual Capacities

     151   

12.9

 

Successor Agents

     151   

12.10

 

Withholding Tax

     152   

12.11

 

Trust Indenture Act

     153   

12.12

 

[Reserved]

     153   

12.13

 

Security Documents and Guarantee

     153   

SECTION 13.

  Miscellaneous      154   

13.1

 

Amendments, Waivers and Releases

     154   

13.2

 

Notices

     157   

13.3

 

No Waiver; Cumulative Remedies

     158   

13.4

 

Survival of Representations and Warranties

     158   

13.5

 

Payment of Expenses; Indemnification

     158   

13.6

 

Successors and Assigns; Participations and Assignments

     159   

13.7

 

Replacements of Lenders under Certain Circumstances

     164   

13.8

 

Adjustments; Set-off. Subject in each case to the Orders:

     165   

13.9

 

Counterparts

     165   

13.10

 

Severability

     165   

13.11

 

INTEGRATION

     165   

13.12

 

GOVERNING LAW

     166   

 

iv



--------------------------------------------------------------------------------

13.13

 

Submission to Jurisdiction; Waivers

     166   

13.14

 

Acknowledgments

     167   

13.15

 

WAIVERS OF JURY TRIAL

     167   

13.16

 

Confidentiality

     168   

13.17

 

Direct Website Communications

     168   

13.18

 

USA PATRIOT Act

     170   

13.19

 

Payments Set Aside

     170   

13.20

 

Separateness

     170   

13.21

 

Keepwell

     171   

13.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     171   

SECTION 14.

  Security; Secured Commodity Hedging Agreements      172   

14.1

 

Security

     172   

14.2

 

Secured Commodity Hedging Agreements

     175   

14.3

 

Permitted Property Interests

     175   

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)

  

Commitments

Schedule 1.1(b)

  

Excluded Subsidiaries

Schedule 1.1(c)

  

Existing Term Letters of Credit

Schedule 1.1(d)

  

Unrestricted Subsidiaries

Schedule 1.1(e)

  

First Day Orders

Schedule 8.4

  

Litigation

Schedule 8.12

  

Subsidiaries

Schedule 8.15

  

Property

Schedule 9.9

  

Closing Date Affiliate Transactions

Schedule 10.1

  

Closing Date Indebtedness

Schedule 10.2

  

Closing Date Liens

Schedule 10.4

  

Scheduled Dispositions

Schedule 10.5

  

Closing Date Investments

Schedule 13.2

  

Notice Addresses

EXHIBITS

 

Exhibit A

  

Form of Notice of Borrowing

Exhibit B

  

Form of Guarantee

Exhibit C

  

Form of Budget Notice

Exhibit D

  

[Reserved]

Exhibit E

  

Form of Exit Facility Agreement

Exhibit F

  

Form of Security Agreement

Exhibit G

  

Form of Letter of Credit Request

Exhibit H

  

Form of Credit Party Closing Certificate

Exhibit I

  

Form of Assignment and Acceptance

Exhibit J-1

  

Form of Promissory Note (Revolving Credit Loans)

Exhibit J-2

  

Form of Promissory Note (Term Loans)

Exhibit J-3

  

Form of Promissory Note (Term C Loans)

Exhibit K

  

Form of Incremental Amendment

Exhibit L

  

Form of Non-U.S. Lender Certification



--------------------------------------------------------------------------------

SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of
August 4, 2016 among ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY LLC, a Delaware
limited liability company and a debtor and debtor-in-possession (“Parent
Guarantor”), TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC, a Delaware limited
liability company and a debtor and debtor-in-possession (“TCEH” or the
“Borrower”) in a case pending under chapter 11 of the Bankruptcy Code (“Chapter
11”), the lending institutions from time to time parties hereto (each, a
“Lender” and, collectively, the “Lenders”), DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent, Collateral Agent and Term Letter of Credit Issuer and
DEUTSCHE BANK SECURITIES INC., BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC, RBC CAPITAL MARKETS, UBS SECURITIES LLC AND
NATIXIS, NEW YORK BRANCH, as Joint Lead Arrangers and Joint Bookrunners.

RECITALS:

WHEREAS, capitalized terms used and not defined in the preamble and these
recitals shall have the respective meanings set forth for such terms in Section
1.1 hereof;

WHEREAS, on April 29, 2014 (the “Petition Date”), the Borrower, Parent Guarantor
and certain of the other Guarantors (collectively, the “TCEH Debtors”) filed
voluntary petitions for relief under Chapter 11 in the United States Bankruptcy
Court for the District of Delaware (such court, together with any other court
having exclusive jurisdiction over any Case from time to time and any Federal
appellate court thereof, the “Bankruptcy Court”) and commenced cases numbered
14-10979 through 14-11048 respectively (each such case of a TCEH Debtor, a
“Case” and, collectively, the “Cases”), and have continued in the possession and
operation of their assets and in the management of their businesses pursuant to
sections 1107 and 1108 of the Bankruptcy Code;

WHEREAS, the Borrower and Parent Guarantor are party to the certain Senior
Secured Superpriority Debtor-In-Possession Credit Agreement, dated as of May 5,
2014 (as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Existing DIP Credit Agreement”), by and among the Borrower, Parent
Guarantor, Citibank, N.A., as Administrative Agent and Collateral Agent and the
lending institutions from time to time parties thereto;

WHEREAS, the Borrower has requested that the Lenders and Letter of Credit
Issuers extend credit to the Borrower that is automatically convertible into a
secured exit facility upon the satisfaction (or waiver) of certain conditions in
the initial form of (a) $2,850,000,000 in aggregate principal amount of Term
Loans, (b) $650,000,000 in aggregate principal amount of Term C Loans used to
fund the Term C Loan Collateral Accounts for the purpose of cash collateralizing
the Borrower’s obligations to the Term Letter of Credit Issuers in respect of
Term Letters of Credit outstanding, (c) $750,000,000 in aggregate principal
amount of Revolving Credit Commitments to be made available to the Borrower at
any time and from time to time prior to the Revolving Credit Termination Date
and (d) $650,000,000 of the Term Letter of Credit Commitments available for the
issuance of Term Letters of Credit for the account of the Borrower from time to
time prior to the Term L/C Termination Date, in each case subject to the terms
and conditions set forth herein; and

WHEREAS, the Lenders and Letter of Credit Issuers are willing to make available
to the Borrower such loans and facilities upon the terms and subject to the
conditions set forth herein;



--------------------------------------------------------------------------------

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms.

(a) As used herein, the following terms shall have the meanings specified in
this Section 1.1 unless the context otherwise requires:

“ABR” shall mean for any day a fluctuating rate per annum equal to the greatest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the Wall
Street Journal as the “U.S. prime rate” and (c) the LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, for purposes of calculating the LIBOR Rate pursuant to clause (c), the
LIBOR Rate for any day shall be based on the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on such day by
reference to the ICE Benchmark Administration (or any successor organization)
LIBOR Rate (the “Relevant LIBOR Rate”) for deposits in Dollars (as published by
Reuters or any other commonly available source providing quotations of the
Relevant LIBOR Rate as designated by the Administrative Agent) for a period
equal to one month; provided that, if at any time any rate described in clause
(a) or (b) is less than 0.00% then such rate in clause (a) or (b) shall be
deemed to be 0.00%. If the Administrative Agent is unable to ascertain the
Federal Funds Effective Rate due to its inability to obtain sufficient
quotations in accordance with the definition thereof, after notice is provided
to the Borrower, the ABR shall be determined without regard to clause (a) above
until the circumstances giving rise to such inability no longer exist. Any
change in the ABR due to a change in such rate announced by the Administrative
Agent or in the Federal Funds Effective Rate shall take effect at the opening of
business on the day specified in the public announcement of such change or on
the effective date of such change in the Federal Funds Effective Rate or the
Relevant LIBOR Rate, as applicable.

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

“Acceptable Reinvestment Commitment” shall mean a binding commitment of the
Borrower or any Restricted Subsidiary entered into at any time prior to the end
of the Reinvestment Period to reinvest the proceeds of a Prepayment Event.

“Accession Agreement” shall mean an accession agreement substantially in the
form attached to the Security Agreement as Exhibit B thereto.

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Borrower
and the Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in a manner not inconsistent with GAAP.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

 

2



--------------------------------------------------------------------------------

“Ad Hoc TCEH Committee” shall mean the ad hoc committee of certain unaffiliated
holders of TCEH First Lien Claims (as defined in the Existing Plan).

“Additional Lender” shall mean, at any time, any Person (other than any such
Person that is a Lender at such time) that agrees to provide any portion of an
Incremental Term Loan, or Incremental Revolving Commitment Increase pursuant to
an Incremental Amendment in accordance with Section 2.14(h).

“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

“Administrative Agent” shall mean Deutsche Bank AG New York Branch, as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent pursuant to Section 12.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b)(ii)(D).

“Advisors” shall mean legal counsel, financial advisors and third-party
appraisers and consultants advising the Agents, the Letter of Credit Issuers,
the Lenders and their Related Parties in connection with their participation in
the Cases, limited in the case of legal counsel to one primary counsel for the
Agents (as of the Closing Date, White and Case LLP) and, if necessary, one firm
of regulatory counsel and/or one firm of local counsel in each appropriate
jurisdiction (and, in the case of an actual or perceived conflict of interest
where the Person affected by such conflict informs the Borrower of such conflict
and thereafter, after receipt of the consent of the Borrower (which consent
shall not be unreasonably withheld or delayed), retains its own counsel, of
another firm of counsel for all such affected Persons (taken as a whole)).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. The terms
“controlling” and “controlled” shall have meanings correlative thereto.

“Affiliate Value Transfer” shall mean any Investment made in reliance on Section
10.5(c), (g), (h), (i), (k), (l) (except as any such Investments relate to
payments permitted by Section 10.6(t) (which Investments and payments are not
Affiliate Value Transfers)), (m) (except as any such Investments relate to
payments permitted by Section 10.6(t) (which Investments and payments are not
Affiliate Value Transfers)), (p), (q), (t), (u), (v), (aa), (cc), (dd), (ee) or
(ff) (including the issuance of Letters of Credit for the direct or indirect
benefit of the Ultimate Parent and its Subsidiaries (other than the Borrower and
the Restricted Subsidiaries)), any Disposition made in reliance on Section
10.4(b), (g) or (m) or any distribution made in reliance on Section 10.6(u), in
each case made by the Borrower or any Restricted Subsidiary to an Affiliate
thereof (other than the Borrower and its Subsidiaries so long as, in the case of
any Unrestricted Subsidiary, such Subsidiary does not subsequently transfer,
pay, dispose

 

3



--------------------------------------------------------------------------------

property or otherwise make such Investment to another Affiliate (other than the
Borrower or any of its Subsidiaries)), excluding Investments, payments,
transfers or Dispositions to such Affiliates (including the issuance of Letters
of Credit for the benefit of Ultimate Parent and its Subsidiaries) pursuant to
the Shared Services Agreement or the Tax Sharing Agreement. For purposes of
calculating the aggregate amount of Affiliate Value Transfers under Section
10.12 the value or amount of any Investment, Disposition or distribution
constituting the same Affiliate Value Transfer shall be determined without
duplication in respect of the same underlying transaction.

“Agent Parties” shall have the meaning provided in Section 13.17(d).

“Agents” shall mean the Administrative Agent, the Collateral Agent and each
Joint Lead Arranger.

“Agreement” shall mean this Senior Secured Superpriority Debtor-in-Possession
Credit Agreement.

“Alternative Acceptable Plan” shall mean a plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, for the TCEH Debtors which satisfies the following requirements
in all material respects:

(a) upon substantial consummation of such plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, no person or group acting collectively owns, directly or
indirectly, beneficially and of record, at least a majority of the voting Stock
of the ultimate parent company of the Borrower other than the holders of TCEH
First Lien Claims (as defined in the Existing Plan);

(b) upon substantial consummation of such plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, the amount of all Indebtedness outstanding under the Credit
Facilities (excluding any amount owing under the Term C Loan Facility to the
extent of the amount of funds held in the Term C Loan Collateral Accounts) plus
the aggregate principal amount of all other Indebtedness as described in clauses
(a) and (b) of the definition of “Indebtedness”, but excluding, for the
avoidance of doubt, (1) Capitalized Lease Obligations and purchase money debt
obligations of Parent Guarantor, the Borrower and its Restricted Subsidiaries
and (2) the Preferred Stock (if any) of (x) the Preferred Stock Entity (as
defined in the Existing Plan), (y) the ultimate parent company of the Borrower,
or (z) a Subsidiary of the ultimate parent company of the Borrower, shall not
exceed the sum of (i) $3,600,000,000 plus (ii) $750,000,000 so long as such
amount under clause (ii) has been incurred for any purpose other than to make
any dividends, stock repurchases and redemptions of equity interests;

(c) upon substantial consummation of such plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, the Lien and payment priority of each of the Credit Facilities
is as set forth in the Credit Documents;

(d) upon substantial consummation of such plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, the Borrower shall have a Minimum Liquidity of at least
$500,000,000 as of such date;

(e) upon substantial consummation of such plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, the Borrower and its Restricted Subsidiaries (1) own each of
the Principal Properties and (2) operate a retail electric

 

4



--------------------------------------------------------------------------------

business substantially as described in the Existing Plan, with such changes as
are necessary or desirable to continue operating such business in the Borrower’s
good faith business judgment, in each case, unless sold or otherwise disposed of
after the Closing Date in accordance with Section 10.4; and

(f) upon substantial consummation of such plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, the aggregate liquidation preference of the Preferred Stock (if
any) of (x) the Preferred Stock Entity, (y) the ultimate parent company of the
Borrower or (z) a Subsidiary of the ultimate parent company of the Borrower
shall not exceed the amount that is determined in connection with such plan of
reorganization or restructuring transaction to be reasonably necessary or
desirable, as reasonably determined by the proponent of such plan or
restructuring transaction, to achieve a step-up in the tax basis of certain
assets.

“Annual Operating Forecast” shall have the meaning provided in Section
9.1(d). For the avoidance of doubt, no Annual Operating Forecast shall
constitute a cap or limitation on the amount of “Allowed Professional Fees” (as
defined in the DIP Order) payable by the TCEH Debtors.

“Anti-Corruption Laws” shall have the meaning provided in Section 8.20.

“Applicable ABR Margin” shall mean at any date: (a) with respect to each ABR
Loan that is a Term Loan, 3.00% per annum, (b) with respect to each ABR Loan
that is a Term C Loan, 3.00% per annum, and (c) with respect to each ABR Loan
that is a Revolving Credit Loan, 2.25% per annum.

“Applicable Amount” shall mean, at any time (the “Applicable Amount Reference
Time”), an amount (which amount may not in any event be less than zero (0))
equal to (a) the sum, without duplication, of:

(i) 50% of Cumulative Consolidated Net Income (which amount, if less than zero,
shall be deemed to be zero for such period) of the Borrower and the Restricted
Subsidiaries for the period from the first day of the first fiscal quarter
commencing after the Closing Date until the last day of the then most recent
fiscal quarter or fiscal year, as applicable, for which Section 9.1 Financials
have been delivered;

(ii) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (B) already
reflected as a return of capital or deemed reduction in the amount of such
Investment, the aggregate JV Distribution Amount received by the Borrower or any
Restricted Subsidiary during the period from and including the Business Day
immediately following the Closing Date through and including the Applicable
Amount Reference Time;

(iii) to the extent not (A) already included in the calculation of Consolidated
Net Income or (B) already reflected as a return of capital or deemed reduction
in the amount of any such Investment, the aggregate amount of all cash
repayments of principal received by the Borrower or any Restricted Subsidiary
from any Minority Investments or Unrestricted Subsidiaries during the period
from and including the Business Day immediately following the Closing Date
through and including the Applicable Amount Reference Time in respect of loans
made by the Borrower or any Restricted Subsidiary to such Minority Investments
or Unrestricted Subsidiaries; and

(iv) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries, (B) already
reflected as a return of

 

5



--------------------------------------------------------------------------------

capital or deemed reduction in the amount of such Investment or (C) applied to
prepay the Term Loans and/or Term C Loans in accordance with Section 5.2(a), the
aggregate amount of all Net Cash Proceeds received by the Borrower or any
Restricted Subsidiary in connection with the sale, transfer or other disposition
of its ownership interest in any Minority Investments or in any Unrestricted
Subsidiary during the period from and including the Business Day immediately
following the Closing Date through and including the Applicable Amount Reference
Time;

minus (b) the sum, without duplication of:

(i) (i) the aggregate amount of Investments made pursuant to Section
10.5(g)(ii)(y), 10.5(h)(iii), 10.5(i)(y) or 10.5(v)(y) following the Closing
Date and prior to the Applicable Amount Reference Time; and

(ii) the aggregate amount of prepayments pursuant to Section 10.7(ii) following
the Closing Date and prior to the Applicable Amount Reference Time.

Notwithstanding the foregoing, in making any calculation or other determination
under this Agreement involving the Applicable Amount, if the Applicable Amount
at such time is less than zero, then the Applicable Amount shall be deemed to be
zero for purposes of such calculation or determination.

“Applicable Equity Amount” shall mean, at any time (the “Applicable Equity
Amount Reference Time”), an amount equal to, without duplication, (a) the amount
of any capital contributions made in cash to, or any proceeds of an equity
issuance received by the Borrower during the period from and including the
Business Day immediately following the Closing Date through and including the
Applicable Equity Amount Reference Time, including proceeds from the issuance of
Stock or Stock Equivalents of Parent Guarantor or any direct or indirect parent
of Parent Guarantor (to the extent the proceeds of any such issuance are
contributed to the Borrower), but excluding all proceeds from the issuance of
Disqualified Stock, the issuance of any Stock or Stock Equivalents applied to
make Investments pursuant to Section 10.5(f) and all proceeds received in
connection with the exercise of a Cure Right,

minus (b) the sum, without duplication, of:

(i) the aggregate amount of Investments made pursuant to Section 10.5(g)(ii)(x),
10.5(h)(ii), 10.5(i)(x) or 10.5(v)(x) following the Closing Date and prior to
the Applicable Equity Amount Reference Time; and

(ii) the aggregate amount of dividends pursuant to Section 10.6(c)(y) following
the Closing Date and prior to the Applicable Equity Amount Reference Time.

“Applicable Laws” shall mean, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority
(including the PUCT and ERCOT), in each case applicable to or binding on such
Person or any of its property or assets or to which such Person or any of its
property or assets is subject.

“Applicable LIBOR Margin” shall mean at any date: (a) with respect to each LIBOR
Loan that is a Term Loan, 4.00% per annum, (b) with respect to each LIBOR Loan
that is a Term C Loan, 4.00% per annum, and (c) with respect to each LIBOR Loan
that is a Revolving Credit Loan, 3.25% per annum.

 

6



--------------------------------------------------------------------------------

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Sale Prepayment Event” shall mean any Disposition of any business units,
assets or other property of the Borrower and the Restricted Subsidiaries not in
the ordinary course of business (including any Disposition of any Stock or Stock
Equivalents of any Subsidiary of the Borrower owned by the Borrower or any
Restricted Subsidiary). Notwithstanding the foregoing, the term “Asset Sale
Prepayment Event” shall not include any transaction permitted by Section 10.4
(other than transactions permitted by Section 10.4(b), Section 10.4(g), the
first proviso to Section 10.4(i), Section 10.4(j), Section 10.4(m), Section
10.4(q), Section 10.4(r), Section 10.4(s) and Section 10.4(t), which shall
constitute Asset Sale Prepayment Events).

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit I, or such other form as may be approved by
the Administrative Agent.

“Authorized Officer” shall mean the President, the Chief Executive Officer, the
Chief Financial Officer, the Chief Operating Officer, the Treasurer, any
Assistant Treasurer, the Controller, any Senior Vice President, with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, managing member or general partner thereof, any other senior
officer of Parent Guarantor, the Borrower or any other Credit Party designated
as such in writing to the Administrative Agent by Parent Guarantor, the Borrower
or any other Credit Party, as applicable, and, with respect to any document
delivered on the Closing Date, the Secretary or any Assistant Secretary of any
Credit Party. Any document (other than a solvency certificate) delivered
hereunder that is signed by an Authorized Officer shall be conclusively presumed
to have been authorized by all necessary corporate, limited liability company,
partnership and/or other action on the part of Parent Guarantor, the Borrower or
any other Credit Party and such Authorized Officer shall be conclusively
presumed to have acted on behalf of such Person.

“Auto-Extension Letter of Credit” shall have the meaning provided in Section
3.2(b).

“Available Revolving Commitment” shall mean, as of any date, an amount equal to
the excess, if any, of (a) the amount of the Total Revolving Credit Commitment
over (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Loans and (ii) the aggregate Revolving Letters of Credit Outstanding at such
time.

“Available Term C Loan Commitment” shall mean, with respect to any Lender, an
amount equal to the excess, if any, of (i) the amount of the Term C Loan
Commitment of such Lender over (ii) the sum of the aggregate principal amount of
all Term C Loans made by such Lender hereunder prior to such date.

“Available Term Loan Commitment” shall mean, with respect to any Lender, an
amount equal to the excess, if any, of (i) the amount of the Term Loan
Commitment of such Lender over (ii) the sum of the aggregate principal amount of
all Term Loans made by such Lender hereunder prior to such date.

 

7



--------------------------------------------------------------------------------

“Available Total Term C Loan Commitment” shall mean, an amount equal to the
excess, if any, of (i) the amount of the Total Term C Loan Commitment over
(ii) the sum of the aggregate principal amount of all Term C Loans made
hereunder prior to such date.

“Available Total Term Loan Commitment” shall mean, an amount equal to the
excess, if any, of (i) the amount of the Total Term Loan Commitment over
(ii) the sum of the aggregate principal amount of all Term Loans made hereunder
prior to such date.

“Avoidance Actions” shall mean the Credit Parties’ claims and causes of action
under chapter 5 of the Bankruptcy Code or any other avoidance actions under the
Bankruptcy Code (but excluding causes of action arising under section 549 of the
Bankruptcy Code and any related action under section 550 of the Bankruptcy
Code).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. §§ 101-1532.

“Bankruptcy Court” shall have the meaning assigned in the Recitals hereto.

“Barclays Term C Loan Collateral Account” shall mean the Term C Loan Collateral
Account established with (a) Deutsche Bank AG New York Branch, Deutsche Bank
Trust Company Americas or any Affiliate thereof as Depositary Bank or (b)
Barclays Bank PLC or any Affiliate thereof as Depositary Bank, in either case,
for the purpose of cash collateralizing the Term L/C Obligations in respect of
Term Letters of Credit issued by Barclays Bank PLC (or any of its Affiliates) as
Term Letter of Credit Issuer; provided that, until (i) Barclays Bank PLC
provides written notice to the Administrative Agent and the Collateral Agent
that it (or an Affiliate thereof) has opened an account intended to serve as the
Barclays Term C Loan Collateral Account and (ii) arrangements reasonably
satisfactory to the Collateral Agent and the Borrower have been implemented with
respect to such account (including arrangements relating to perfection by
“control”), it is understood and agreed that Deutsche Bank AG New York Branch,
Deutsche Bank Trust Company Americas or any Affiliate thereof shall serve as
Depositary Bank for the Barclays Term C Loan Collateral Account.

“Barclays Term Letters of Credit” shall mean Term Letters of Credit issued by
Barclays Bank PLC, any of its affiliates or replacement or successor pursuant to
Section 3.6(a).

“Baseload Assets” shall mean (a) any Baseload Generation Assets and (b) any
other assets comprising an electric generating facility or unit acquired,
constructed or redesignated as such, in each such case after the Closing Date
that is certified by an Authorized Officer of the Borrower to be a baseload
asset.

“Baseload Generation Assets” shall mean the assets comprising the following
generation facilities, each owned by the Borrower and its Restricted
Subsidiaries on the Closing Date:

 

  •   Comanche Peak Unit 1 shall mean the approximately 1,150 megawatt (net
load) nuclear fueled power generation facility known as “Comanche Peak Unit 1”
being operated and owned by Luminant Generation Company LLC in Somervell County
and Hood County, Texas;

 

8



--------------------------------------------------------------------------------

  •   Comanche Peak Unit 2 shall mean the approximately 1,150 megawatt (net
load) nuclear fueled power generation facility known as “Comanche Peak Unit 2”
being operated and owned by Luminant Generation Company LLC in Somervell County
and Hood County, Texas;

 

  •   Big Brown Unit 1 shall mean the approximately 575 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Big Brown Unit 1” being operated and owned by Big Brown Power Company LLC in
Freestone County, Texas;

 

  •   Big Brown Unit 2 shall mean the approximately 575 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Big Brown Unit 2” being operated and owned by Big Brown Power Company LLC in
Freestone County, Texas;

 

  •   Monticello Unit 1 shall mean the approximately 565 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Monticello Unit 1” being operated and owned by Luminant Generation Company
LLC in Titus County, Franklin County and Hopkins County, Texas;

 

  •   Monticello Unit 2 shall mean the approximately 565 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Monticello Unit 2” being operated and owned by Luminant Generation Company
LLC in Titus County, Franklin County and Hopkins County, Texas;

 

  •   Monticello Unit 3 shall mean the approximately 750 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Monticello Unit 3” being operated and owned by Luminant Generation Company
LLC in Titus County, Franklin County and Hopkins County, Texas;

 

  •   Martin Lake Unit 1 shall mean the approximately 750 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Martin Lake Unit 1” being operated and owned by Luminant Generation Company
LLC in Panola County and Rusk County, Texas;

 

  •   Martin Lake Unit 2 shall mean the approximately 750 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Martin Lake Unit 2” being operated and owned by Luminant Generation Company
LLC in Panola County and Rusk County, Texas;

 

  •   Martin Lake Unit 3 shall mean the approximately 750 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Martin Lake Unit 3” being operated and owned by Luminant Generation Company
LLC in Panola County and Rusk County, Texas;

 

9



--------------------------------------------------------------------------------

  •   Oak Grove Unit 1 shall mean the approximately 800 megawatt (net load),
lignite coal-fired, power generation facility, excluding mining properties,
known as “Oak Grove Unit 1”, being operated and owned by Oak Grove Management
Company LLC in Robertson County, Texas;

 

  •   Oak Grove Unit 2 shall mean the approximately 800 megawatt (net load),
lignite coal-fired, power generation facility, excluding mining properties,
known as “Oak Grove Unit 2”, being operated and owned by Oak Grove Management
Company LLC in Robertson County, Texas;

 

  •   Sandow Unit 4; and

 

  •   Sandow Unit 5 shall mean the approximately 580 megawatt (net load),
lignite coal fired, circulating fluidized bed power generation facility,
excluding mining properties, known as “Sandow Unit 5” being operated and owned
by Sandow Power Company LLC in Milam County, Texas.

“Benefit Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan), which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by the Borrower, any Subsidiary or ERISA
Affiliate or with respect to which the Borrower or any Subsidiary could incur
liability pursuant to Title IV of ERISA.

“Benefited Lender” shall have the meaning provided in Section 13.8(a).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Bona Fide DIP Refinancing” shall mean the incurrence by the Parent Guarantor,
the Borrower or any of the other TCEH Debtors (or any of their respective parent
companies) of any Indebtedness (A) the proceeds of which are used to refinance
(or that otherwise refinances) the Obligations in full (including by way of
amending the Credit Documents) and (B) that has a scheduled maturity date that
is later than October 31, 2017 (but in no event shall a straight “exit
financing” constitute a Bona Fide DIP Refinancing).

“Borrower” shall have the meaning provided in the preamble to this Agreement;
provided that upon the Conversion Date the Borrower (as defined in the Exit
Facility Agreement) shall become the Borrower.

“Borrowing” shall mean and include the incurrence of one Class and Type of Loan
on a given date (or resulting from conversions on a given date) having a single
Maturity Date and in the case of LIBOR Loans, the same Interest Period (provided
that ABR Loans incurred pursuant to Section 2.10(b) shall be considered part of
any related Borrowing of LIBOR Loans).

“Budget” shall mean the Borrower and the Guarantors’ consolidated budget
delivered at the end of each fiscal quarter (or, at the election of the
Borrower, at the end of each calendar month or such other earlier period as may
be agreed) and setting forth a statement of cash sources and uses of all free
cash flow of the TCEH Debtors for the next full three (3) calendar months,
broken down month by month, including the anticipated uses of the Credit
Facilities, in each case certified as to its reasonableness when made by an
Authorized Officer of the Borrower in the form of Exhibit C.

 

10



--------------------------------------------------------------------------------

For the avoidance of doubt, no Budget shall constitute a cap or limitation on
the amount of “Allowed Professional Fees” (as defined in the DIP Order) payable
by the TCEH Debtors.

“Bundled Payment” shall mean an amount paid or payable by an obligor to a Credit
Party pursuant to a bundled bill, which amount includes both (a) Excluded
Property under clauses (a) or (c) (or both such clauses) of the definition of
such term, and (b) other amounts.

“Bundled Payment Amount” shall mean amounts paid or payable to any Credit Party
and described in clause (b) of the definition of “Bundled Payment”.

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to (a) any interest rate
settings as to a LIBOR Loan, (b) any fundings, disbursements, settlements and
payments in respect of any such LIBOR Loan, or (c) any other dealings pursuant
to this Agreement in respect of any such LIBOR Loan, such day shall be a day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on a
consolidated statement of cash flows of the Borrower.

“Capital Lease” shall mean, as applied to the Borrower and the Restricted
Subsidiaries, any lease of any property (whether real, personal or mixed) by the
Borrower or any Restricted Subsidiary as lessee that, in conformity with GAAP,
is, or is required to be, accounted for as a capital lease on the balance sheet
of the Borrower; provided, however, that, notwithstanding anything to the
contrary in this Agreement or in any other Credit Document, any leases that were
not capital leases when entered into but are recharacterized as capital leases
due to a change in accounting rules after the Closing Date shall for all
purposes of this agreement not be treated as Capital Leases.

“Capitalized Lease Obligations” shall mean, as applied to the Borrower and the
Restricted Subsidiaries at the time any determination is to be made, the amount
of the liability in respect of a Capital Lease that would at such time be
required to be capitalized and reflected as a liability on the balance sheet
(excluding the footnotes thereto) of the Borrower in accordance with GAAP, and
the Stated Maturity thereof shall be the date of the last payment of rent or any
other amount due under such Capital Lease prior to the first date upon which
such Capital Lease may be prepaid by the lessee without payment of a penalty;
provided, however, that, notwithstanding anything to the contrary in this
Agreement or in any other Credit Document, any obligations that were not
required to be included on the balance sheet of the Borrower as capital lease
obligations when incurred but are recharacterized as capital lease obligations
due to a change in accounting rules after the Closing Date shall for all
purposes of this Agreement not be treated as Capitalized Lease Obligations.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by the
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP are or are required to be reflected as capitalized
costs on the consolidated balance sheet of the Borrower.

 

11



--------------------------------------------------------------------------------

“Carve Out” shall have the meaning assigned to such term in the DIP Order (and
shall exclude, for the avoidance of doubt, cash or other amounts of cash
equivalents on deposit to cash collateralize Letters of Credit (including cash
in the Term C Loan Collateral Accounts)).

“Case” and “Cases” shall each have the meaning assigned in the Recitals hereto.

“Cash Collateral” shall have the meaning provided in Section 3.8(c).

“Cash Collateralize” shall have the meaning provided in Section 3.8(c).

“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.

“Cash Management Bank” shall mean any Person that either (x) at the time it
enters into a Cash Management Agreement or provides Cash Management Services or
(y) on the Closing Date, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement or a provider of such Cash
Management Services.

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services or under any Cash Management Agreement.

“Cash Management Order” shall mean that certain Order (A) Authorizing the
Debtors To (I) Continue Using Their Existing Cash Management System, (II)
Maintain Existing Bank Accounts and Business Forms, and (III) Continue Using
Certain Investment Accounts, (B) Authorizing Continued Intercompany Transactions
and Netting of Intercompany Claims, and (C) Granting Postpetition Intercompany
Claims Administrative Expense Priority [Docket No. 801], as amended, restated,
supplemented or otherwise modified from time to time.

“Cash Management Services” shall mean treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer (including automated
clearing house fund transfer services) and other cash management services.

“Certificated Securities” shall have the meaning provided in Section 8.17(ii).

“Change in Law” shall mean (a) the adoption of any Applicable Law after the
Closing Date, (b) any change in any Applicable Law or in the interpretation or
application thereof by any Governmental Authority after the Closing Date or (c)
compliance by any party with any guideline, request, directive or order issued
or made after the Closing Date by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law); provided,
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” shall mean and be deemed to have occurred if, at any time,
Parent Guarantor shall cease to own directly 100% of the Stock and Stock
Equivalents of the Borrower, except as contemplated by the Plan.

 

12



--------------------------------------------------------------------------------

“Chapter 11” shall have the meaning provided in the preamble to this Agreement.

“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, is a Revolving Credit Loan, a
Term Loan, a Term C Loan, an Incremental Term Loan or a New Revolving Credit
Loan (made pursuant to the same tranche) and, when used in reference to any
Commitment, refers to whether such Commitment is a Term Loan Commitment, a Term
C Loan Commitment, a Revolving Credit Commitment, an Incremental Term Loan
Commitment or a New Revolving Credit Commitment (made pursuant to the same
tranche).

“Closing Date” shall mean August 4, 2016.

“Closing Refinancing” shall mean the repayment in full (or, if applicable, the
termination, discharge or defeasance (or arrangements reasonably satisfactory to
the Administrative Agent for the termination, discharge or defeasance)) of all
outstanding indebtedness of the Borrower and its subsidiaries under the Existing
DIP Credit Agreement (other than as provided in Section 3.10).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Section references to the Code are to the Code, as in effect on the
Closing Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean all property pledged, mortgaged or purported to be
pledged or mortgaged pursuant to the Security Documents (excluding, for the
avoidance of doubt, all Excluded Collateral).

“Collateral Agent” shall mean Deutsche Bank AG New York Branch, in its capacity
as collateral agent for the Secured Parties under this Agreement and the
Security Documents, or any successor collateral agent appointed pursuant hereto.

“Collateral Trustee” shall have the meaning set forth in the Exit Facility
Agreement.

“Commitment Letter” shall mean the commitment letter, dated May 31, 2016, among
the Borrower and the Joint Lead Arrangers.

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Revolving Credit Commitment, New Revolving Credit
Commitment, Incremental Term Loan Commitment, Term Loan Commitment or Term C
Loan Commitment, and with respect to each Letter of Credit Issuer, such Letter
of Credit Issuer’s Term Letter of Credit Commitment or Revolving Letter of
Credit Commitment.

“Company Material Adverse Change” shall mean, a material adverse effect on the
business, operations, assets, liabilities, properties or financial condition of
the Borrower and its Restricted Subsidiaries, taken together as a whole;
provided, however, that in determining whether a Company Material Adverse Change
has occurred, there shall not be taken into account any effect resulting from
any of the following circumstances, occurrences, changes, events, developments
or states of facts: (a) any change in general legal, regulatory, economic or
business conditions generally, financial markets generally or in the industry or
markets in which the Borrower or any of its Restricted Subsidiaries operates or
is involved, (b) any natural disasters, change in political conditions,
including any commencement, continuation or escalation of war, material armed
hostilities, sabotage or terrorist activities or other material international or
national calamity or act of terrorism directly or indirectly involving or
affecting the United States, (c) any changes in accounting rules or principles
(or any

 

13



--------------------------------------------------------------------------------

interpretations thereof), including changes in GAAP, (d) any change in any
Applicable Laws (including environmental laws and laws regulating energy or
commodities), (e) any increases in the costs of commodities or supplies,
including fuel, or decreases in the price of electricity, (f) the announcement
of the execution of the Commitment Letter, any Credit Document (or any other
agreement to be entered into pursuant to the Commitment Letter or the Credit
Documents) or the pendency of or consummation of the Transactions or the
Transactions contemplated by the Commitment Letter or any other document or any
actions required to be taken hereunder or under the Commitment Letter and (g)
any actions to be taken or not taken pursuant to or in accordance with the
Credit Documents or the Commitment Letter or any other document entered into in
connection herewith; provided that, in the case of clauses (a), (b), (d) or (e),
only to the extent such changes do not have a materially disproportionately
adverse effect on the Borrower and its Restricted Subsidiaries, taken as a
whole, compared to other persons operating in the same industry and
jurisdictions in which the Borrower and its Restricted Subsidiaries operate.

“Company Model” shall mean the model filed with the Bankruptcy Court on May 11,
2016 (together with any updates or modifications thereto prior to the Closing
Date reasonably agreed between the Borrower and the Joint Lead Arrangers).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. 1 et
seq.), as amended from time to time, and any successor statute.

“Commodity Hedging Agreement” shall mean any agreement (including each
confirmation pursuant to any Master Agreement) or transaction providing for one
or more swaps, caps, collars, floors, futures, options, spots, forwards,
derivative, any physical or financial commodity contracts or agreements, power
purchase or sale agreements, fuel purchase or sale agreements, environmental
credit purchase or sale agreements, power transmission agreements, ancillary
service agreements, commodity transportation agreements, fuel storage
agreements, weather derivatives, netting agreements (including Netting
Agreements), capacity agreements or commercial or trading agreements, each with
respect to the purchase, sale or exchange of (or the option to purchase, sell or
exchange), transmission, transportation, storage, distribution, processing,
lease or hedge of, any Covered Commodity, price or price indices for any such
Covered Commodity or services or any other similar derivative agreements, and
any other similar agreements.

“Communications” shall have the meaning provided in Section 13.17(a).

“Confidential Information” shall have the meaning provided in Section 13.16.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
the Borrower and the Restricted Subsidiaries for any period, the total amount of
depreciation and amortization expense, including the amortization of deferred
financing fees, nuclear fuel costs, depletion of coal or lignite reserves, debt
issuance costs, commissions, fees and expenses and Capitalized Software
Expenditures, of the Borrower and the Restricted Subsidiaries for such period on
a consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:

(a) without duplication and (except in the case of the add-backs set forth in
clauses (ix), (xiii) and (xix) below) to the extent deducted (and not added
back) in arriving at such Consolidated Net Income, the sum of the following
amounts for the Borrower and the Restricted Subsidiaries for such period:

(i) Consolidated Interest Expense (including (x) net losses on Hedging
Obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities in each case to the extent included in Consolidated
Interest Expense), together with items excluded from Consolidated Interest
Expense pursuant to clause (1)(u), (v), (w), (x), (y) and (z) of the definition
thereof,

 

14



--------------------------------------------------------------------------------

(ii) provision for taxes based on income or profits or capital gains, including
federal, foreign, state, franchise, excise, value-added and similar taxes and
foreign withholding taxes (including penalties and interest related to such
taxes or arising from tax examinations) paid or accrued during such period,

(iii) Consolidated Depreciation and Amortization Expense for such period,

(iv) any accruals, payments, fees, expenses or charges (including
rationalization, legal, tax, structuring, and other costs and expenses, but
excluding depreciation or amortization expense) related to the Transactions
(including letter of credit fees), the Plan, any offering of Stock or Stock
Equivalents (including any Equity Offering), Investment, acquisition (including
any Permitted Acquisition and any acquisitions subject to a letter of intent or
purchase agreement), Disposition, dividends, restricted payments,
recapitalization or the issuance or incurrence of Indebtedness permitted to be
incurred by the Borrower and the Restricted Subsidiaries pursuant hereto
(including any refinancing transaction or amendment, waiver, or other
modification of any debt instrument), including (A) such fees, expenses or
charges related to the negotiation, execution and delivery and other
transactions contemplated by this Agreement, the other Credit Documents and any
Permitted Receivables Financing, (B) any amendment or other modification of this
Agreement and the other Credit Documents, (C) any such transaction consummated
prior to the Closing Date and any such transaction undertaken but not completed,
(D) any charges or non-recurring merger costs as a result of any such
transaction and (E) earnout obligations paid or accrued during such Test Period
with respect to any acquisition or other Investment;

(v) the amount of any restructuring cost, charge or reserve (including any costs
incurred in connection with acquisitions after the Closing Date and costs
related to the closure and/or consolidation of facilities) and any one time
expense relating to enhanced accounting function or other transaction costs,
public company costs, costs, charges and expenses in connection with fresh start
accounting, and costs related to the implementation of operational and reporting
systems and technology initiatives (such costs related to the implementation of
operational and reporting systems and technology initiatives not to exceed
$50,000,000 for any Test Period),

(vi) any other non-cash charges, expenses or losses, including any non-cash
asset retirement costs, non-cash increase in expenses resulting from the
revaluation of inventory (including any impact of changes to inventory valuation
policy methods including changes in capitalization of variances) or other
inventory adjustments, or any other acquisition, non-cash compensation charges,
non-cash expense relating to the vesting of warrants, write-offs or write-downs
for such period (provided that if any such non-cash charges represent an accrual
or reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period),

 

15



--------------------------------------------------------------------------------

(vii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary,

(viii) the amount of management, monitoring, consulting and advisory fees and
related indemnities and expenses paid in such period to (or on behalf of) the
Management Investors to the extent otherwise permitted pursuant to Section 9.9,

(ix) the amount of net cost savings projected by the Borrower in good faith to
be realizable as a result of specified actions, operational changes and
operational initiatives (including, to the extent applicable, resulting from the
Transactions) taken or to be taken prior to or during such period (including any
“run-rate” synergies, operating expense reductions and improvements and cost
savings determined in good faith by the Borrower to result from actions which
have been taken or with respect to which substantial steps have been taken or
are expected to be taken no later than 24 months following any such specified
actions, operational changes and operational initiatives (which “run-rate”
synergies, operating expense reductions and improvements and cost savings shall
be added to Consolidated EBITDA until fully realized, shall be subject to
certification by management of the Borrower and shall be calculated on a Pro
Forma Basis as though such “run-rate” synergies, operating expense reductions
and improvements and cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that no “run-rate” synergies, operating expense
reductions and improvements and cost savings shall be added pursuant to this
clause (ix) to the extent duplicative of any expenses or charges relating to
such cost savings that are included in clause (v) above with respect to such
period,

(x) the amount of losses on Dispositions of receivables and related assets in
connection with any Permitted Receivables Financing and any losses, costs, fees
and expenses in connection with the early repayment, accelerated amortization,
repayment, termination or other payoff (including as a result of the exercise of
remedies) of any Permitted Receivables Financing,

(xi) contract termination costs and any costs or expenses incurred pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement or other equity-based compensation, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of the
Borrower or net cash proceeds of an issuance of Stock or Stock Equivalents
(other than Disqualified Stock) of the Borrower (or any direct or indirect
parent thereof) solely to the extent that such net cash proceeds are excluded
from the calculation of the Applicable Equity Amount,

(xii) Expenses Relating to a Unit Outage (if positive); provided that the only
Expenses Relating to a Unit Outage that may be included as Consolidated EBITDA
shall be, without duplication, (A) up to $250,000,000 per fiscal year of
Expenses Relating to a Unit Outage incurred within the first 12 months of any
planned or unplanned outage of any Unit by reason of any action by any
regulatory body or other Governmental Authority or to comply with any Applicable
Law, (B) up to $100,000,000 per fiscal year of Expenses Relating to a Unit
Outage incurred within the first 12 months of any planned outage of any Unit for
purposes of expanding or upgrading such Unit and (C) solely for the purposes of
calculating “Consolidated EBITDA” for purposes of Section 10.9, all Expenses
Relating to a Unit Outage incurred within the first 12 months of any unplanned
outage of any Unit,

 

16



--------------------------------------------------------------------------------

(xiii) the proceeds of any business interruption insurance and, without
duplication of such amounts, all EBITDA Lost as a Result of a Unit Outage and
all EBITDA Lost as a Result of a Grid Outage less, in all such cases, the
absolute value of Expenses Relating to a Unit Outage (if negative); provided
that the amount calculated pursuant to this clause (xiii) shall not be less than
zero,

(xiv) restructuring-related or other similar charges, fees, costs, commissions
and expenses or other charges incurred during such period in connection with
this Agreement, the other Credit Documents, the Credit Facilities, the Cases,
any reorganization plan in connection with the Cases, the Exit Facility
Agreement (or any exit credit facilities in lieu thereof), and any and all
transactions contemplated by the foregoing, including the write-off of any
receivables, the termination or settlement of executory contracts, professional
and accounting costs fees and expenses, management incentive, employee retention
or similar plans (in each case to the extent such plan is approved by the
Bankruptcy Court to the extent required), litigation costs and settlements,
asset write-downs, income and gains recorded in connection with the corporate
reorganization of the TCEH Debtors,

(xv) extraordinary, unusual or non-recurring charges, expenses or losses
(including unusual or non-recurring expenses), transaction fees and expenses and
consulting and advisory fees, indemnities and expenses, severance, integration
costs, costs of strategic initiatives, relocation costs, consolidation and
closing costs, facility opening and pre-opening costs, business optimization
expenses or costs, transition costs, restructuring costs, signing, retention,
recruiting, relocation, signing, stay or completion bonuses and expenses
(including payments made to employees or producers who are subject to
non-compete agreements), and curtailments or modifications to pension and
post-retirement employee benefit plans for such period,

(xvi) any impairment charge or asset write-off or write-down including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets and Investments in debt and equity securities, in each
case pursuant to GAAP, and the amortization of intangibles arising pursuant to
GAAP,

(xvii) cash receipts (or any netting arrangements resulting in increased cash
receipts) not added in arriving at Consolidated EBITDA or Consolidated Net
Income in any period to the extent the non-cash gains relating to such receipts
were deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) below for any previous period and not added,

(xviii) charges, losses or expenses to the extent covered by insurance or
otherwise reimbursable or indemnifiable by a third party and actually reimbursed
or reimbursable or indemnifiable, and

(xix) the adjustments identified in the Company Model, less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income for the Borrower and the Restricted Subsidiaries, the
sum of the following amounts for such period:

(i) non-cash gains increasing Consolidated Net Income for such period (excluding
any non-cash gain to the extent it represents the reversal of an accrual or
reserve for a potential cash item that reduced Consolidated Net Income or
Consolidated EBITDA in any prior period),

 

17



--------------------------------------------------------------------------------

(ii) extraordinary, unusual or non-recurring gains,

(iii) cash expenditures (or any netting arrangements resulting in increased cash
expenditures) not deducted in arriving at Consolidated EBITDA or Consolidated
Net Income in any period to the extent non-cash losses relating to such
expenditures were added in the calculation of Consolidated EBITDA pursuant to
paragraph (a) above for any previous period and not deducted; and

(iv) the amount of any minority interest income consisting of Subsidiary losses
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary,

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that

(i) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA any gain or loss resulting in such period
from currency translation gains and losses related to currency remeasurements of
Indebtedness or intercompany balances (including the net loss or gain resulting
from Hedging Obligations for currency exchange risk),

(ii) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person or business, or
attributable to any property, assets, division or line of business, acquired by
the Borrower or any Restricted Subsidiary during such period (or any property,
assets, division or line of business subject to a letter of intent or purchase
agreement at such time) (but not the Acquired EBITDA of any related Person or
business or any Acquired EBITDA attributable to any property, assets, division
or line of business, in each case to the extent not so acquired) to the extent
not subsequently sold, transferred, abandoned or otherwise disposed by the
Borrower or such Restricted Subsidiary (each such Person, property, assets,
division or line of business acquired and not subsequently so disposed of, an
“Acquired Entity or Business”) and the Acquired EBITDA of any Unrestricted
Subsidiary that is converted into a Restricted Subsidiary during such period
(each, a “Converted Restricted Subsidiary”), in each case based on the actual
Acquired EBITDA of such Pro Forma Entity for such period (including the portion
thereof occurring prior to such acquisition or conversion) and (B) an adjustment
in respect of each Pro Forma Entity equal to the amount of the Pro Forma
Adjustment with respect to such Pro Forma Entity for such period (including the
portion thereof occurring prior to such acquisition),

(iii) [Reserved], and

(iv) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset (other than an Unrestricted Subsidiary)
sold, transferred, abandoned or otherwise disposed of, closed or classified as
discontinued operations by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold, transferred,
abandoned or otherwise disposed of, or closed or so classified, a “Sold Entity
or Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”), in each case based on the actual Disposed EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer or
disposition, closure, classification or conversion).

 

18



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, with respect to any period, without
duplication, the sum of:

(1) consolidated interest expense of the Borrower and the Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit, bankers’ acceptances or collateral posting facilities,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capitalized Lease Obligations and (e) net payments, if any,
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding (u) accretion of asset retirement obligations and accretion or accrual
of discounted liabilities not constituting Indebtedness, (v) any expense
resulting from the discounting of any Indebtedness in connection with the
application of purchase accounting, (w) [reserved], (x) amortization of
reacquired Indebtedness, deferred financing fees, debt issuance costs,
commissions, fees and expenses, (y) any expensing of bridge, commitment and
other financing fees and (z) commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Permitted Receivables
Financing); plus

(2) consolidated capitalized interest of (A) the Borrower and the Restricted
Subsidiaries, in each case for such period, whether paid or accrued; less

(3) interest income for such period; plus

(4) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock during such period; plus

(5) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Stock during such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication, the
net after-tax effect of,

(a) any extraordinary losses and gains for such period,

(b) Transaction Expenses,

(c) the cumulative effect of a change in accounting principles during such
period,

(d) any income (or loss) from disposed, abandoned or discontinued operations and
any gains or losses on disposal of disposed, abandoned, transferred, closed or
discontinued operations,

 

19



--------------------------------------------------------------------------------

(e) any gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions or abandonments other than in the ordinary
course of business, as determined in good faith by the Borrower,

(f) any income (or loss) during such period of any Person that is an
Unrestricted Subsidiary, and any income (or loss) during such period of any
Person that is not a Subsidiary or that is accounted for by the equity method of
accounting; provided that the Consolidated Net Income of the Borrower and the
Restricted Subsidiaries shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) to the Borrower or any Restricted Subsidiary during such
period,

(g) solely for the purpose of determining the Applicable Amount, any income (or
loss) during such period of any Restricted Subsidiary (other than any Credit
Party) to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its net income is not at the date
of determination wholly permitted without any prior governmental approval or an
order of the Bankruptcy Court (which has not been obtained) or, directly or
indirectly, by the operation of the terms of its Organizational Documents or any
agreement, instrument or Applicable Law applicable to that Restricted Subsidiary
or its stockholders, unless such restriction with respect to the payment of
dividends or similar distributions has been legally waived (in each case, other
than restrictions pursuant to this Agreement); provided that Consolidated Net
Income of the Borrower and the Restricted Subsidiaries will be increased by the
amount of dividends or other distributions or other payments actually paid in
cash (or to the extent converted into cash) to the Borrower or any Restricted
Subsidiary during such period, to the extent not already included therein,

(h) effects of all adjustments (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries) in the Borrower’s
consolidated financial statements pursuant to GAAP, net of taxes, resulting from
(i) the application of fresh start accounting principles as a result of the TCEH
Debtors’ emergence from bankruptcy or (ii) the application of purchase
accounting in relation to the Transactions or any consummated acquisition, in
each case, including the amortization or write-off of any amounts related
thereto and whether consummated before or after the Closing Date,

(i) any income (or loss) for such period attributable to the early
extinguishment of Indebtedness (other than Hedging Obligations, but including,
for the avoidance of doubt, debt exchange transactions),

(j) any unrealized income (or loss) for such period attributable to Hedging
Obligations or other derivative instruments,

(k) any impairment charge or asset write-off or write-down including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets and investments in debt and equity securities to the extent
relating to changes in commodity prices, in each case pursuant to GAAP to the
extent offset by gains from Hedging Obligations,

(l) any non-cash compensation expense recorded from grants of stock appreciation
or similar rights, stock options, restricted stock or other rights, and any cash
charges associated with the rollover, acceleration or payout of Stock or Stock
Equivalents by management of the Borrower or any of its direct or indirect
parent companies in connection with the Transactions, and

(m) accruals and reserves established or adjusted within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP or changes as a result of adoption of or
modification of accounting policies during such period.

 

20



--------------------------------------------------------------------------------

“Consolidated Superpriority Secured Net Debt” shall mean, as of any date of
determination as determined in respect of the Borrower and its Restricted
Subsidiaries for such period on a consolidated basis in a balance sheet in
accordance with GAAP, (a) all Indebtedness of the types described in clause (a)
and clause (d) of the definition thereof (but, in the case of clause (d), only
to the extent of any unreimbursed drawings under any Revolving Letter of Credit
(solely to the extent not Cash Collateralized) or Term Letter of Credit), in
each case, solely to the extent consisting of the outstanding Term Loans, Term C
Loans, Revolving Credit Loans, unreimbursed drawings under Term Letters of
Credit and unreimbursed drawings under Revolving Letters of Credit, plus all
other indebtedness for borrowed money outstanding that has a Superpriority Claim
minus (b) the aggregate amount of all Unrestricted Cash, minus (c) all Term C
Loans outstanding on such date of determination (but not to exceed the amount of
funds on deposit in the Term C Loan Collateral Accounts on such date of
determination).

“Consolidated Superpriority Secured Net Debt to Consolidated EBITDA Ratio” shall
mean, as of any date of determination, the ratio of (a) Consolidated
Superpriority Secured Net Debt as of such date of determination to (b)
Consolidated EBITDA for such Test Period.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption), after intercompany eliminations, on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries at
such date.

“Contingent Obligation” shall mean indemnification Obligations and other similar
contingent Obligations for which no claim has been made in writing (but
excluding, for the avoidance of doubt, amounts available to be drawn under
Letters of Credit).

“Contractual Requirement” shall have the meaning provided in Section 8.3.

“Conversion Date” shall mean the date upon which the conditions to effectiveness
of the Exit Facility Agreement set forth therein shall have been satisfied or
waived.

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

“Covered Commodity” shall mean any energy, electricity, generation capacity,
power, heat rate, congestion, natural gas, nuclear fuel (including enrichment
and conversion), diesel fuel, fuel oil, other petroleum-based liquids, coal,
lignite, weather, emissions and other environmental credits, waste by-products,
renewable energy credit, or any other energy related commodity or service
(including ancillary services and related risks (such as location basis)).

“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, each Letter of Credit and any promissory notes issued by the Borrower
hereunder.

 

21



--------------------------------------------------------------------------------

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

“Credit Facility” shall mean any of the Term Loan Facility, the Term C Loan
Facility, any Incremental Term Loan Facility and the Revolving Credit Facility.

“Credit Party” shall mean each of Parent Guarantor, the Borrower, each of the
Subsidiary Guarantors and each other Subsidiary of the Borrower that is a party
to a Credit Document.

“CT Lease Indebtedness” shall mean obligations owing by Parent Guarantor (or
certain trusts directly or indirectly beneficially owned by Parent Guarantor)
under Indebtedness issued by such trusts and secured by the combustion turbines
owned by such trusts that are subject to the CT Leases.

“CT Leases” shall mean (a) the leveraged lease with respect to combustion
turbines at the Permian Basin and DeCordova facilities (with approximately
$35,000,000 of 7.48% trust issued debt outstanding as of March 31, 2014) and (b)
the leveraged lease with respect to combustion turbines at the Morgan Creek and
Permian Basin facilities (with approximately $4,000,000 of 7.46% trust issued
debt outstanding as of March 31, 2014).

“Cumulative Consolidated Net Income” shall mean, for any period, Consolidated
Net Income for such period, taken as a single accounting period. Cumulative
Consolidated Net Income may be a positive or negative amount.

“Cure Amount” shall have the meaning provided in Section 11.20.

“Cure Period” shall have the meaning provided in Section 11.20.

“Cure Right” shall have the meaning provided in Section 11.20.

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Applicable Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Deemed Cash” shall have the meaning provided in Section 10.4(b).

“Default” shall mean any event, act or condition that with notice or lapse of
time hereunder, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(d).

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of “Net Cash Proceeds”.

“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of “Net Cash Proceeds”.

 

22



--------------------------------------------------------------------------------

“Depositary Bank” shall have the meaning provided in Section 3.9.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with a Disposition pursuant to Section 10.4(b) or Section 10.4(m)
that is designated as Designated Non-Cash Consideration pursuant to a
certificate of an Authorized Officer of the Borrower, setting forth the basis of
such valuation (which amount will be reduced by the fair market value of the
portion of the non-cash consideration converted to cash within 180 days
following the consummation of the applicable Disposition).

“Deutsche Bank Term C Loan Collateral Account” shall mean the Term C Loan
Collateral Account established with Deutsche Bank AG New York Branch, Deutsche
Bank Trust Company Americas or any Affiliate thereof (which Affiliate is
consented to by the Borrower (such consent not to be unreasonably withheld)) as
Depositary Bank for the purpose of cash collateralizing the Term L/C Obligations
in respect of Term Letters of Credit issued by Deutsche Bank AG New York Branch
(or any of its Affiliates) as Term Letter of Credit Issuer.

“Deutsche Bank Term Letters of Credit” shall mean Term Letters of Credit issued
by Deutsche Bank AG New York Branch, any of its affiliates or replacement or
successor pursuant to Section 3.6.

“DIP Order” shall mean that certain Order (a) Approving Postpetition Financing
for Texas Competitive Electric Holdings Company LLC and Certain of its Debtor
Affiliates, (b) Granting Liens and Providing Superpriority Administrative
Expense Claims, (c) Authorizing Refinancing of Secured Post-Petition Debt and
(d) Modifying the Automatic Stay [Docket No. 8831, 8668, 8754, 8762 and 8817],
as the same may be amended, supplemented or otherwise modified in accordance
with the terms hereof and thereof.

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.

“Disposition” shall have the meaning provided in Section 10.4.

“Disqualified Institutions” shall mean (a) those banks, financial institutions
or other persons separately identified in writing by the Borrower to the
Administrative Agent on or prior to May 31, 2016, or as the Borrower and the
Joint Lead Arrangers shall mutually agree after such date and prior to the
Closing Date, or to any affiliates of such banks, financial institutions or
other persons identified by the Borrower in writing or that are readily
identifiable as affiliates on the basis of their name, (b) to competitors
identified in writing to the Administrative Agent from time to time (or
affiliates thereof identified by the Borrower in writing or that are readily
identifiable as affiliates on the basis of their name) of the Borrower or any of
its Subsidiaries (other than such affiliate that is a bona fide debt fund or an
investment vehicle that is engaged in the making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course of business and whose managers have fiduciary duties to
the third-party investors in such fund or investment vehicle independent from
their duties owed to such competitor); provided that no such identification
after the date of a relevant assignment shall apply retroactively to disqualify
any person that has previously acquired an

 

23



--------------------------------------------------------------------------------

assignment or participation of an interest in any of the Credit Facilities with
respect to amounts previously acquired, (c) to Excluded Affiliates (it being
understood that ordinary course trading activity shall not be considered to be
providing advisory services for purposes of determining whether such Excluded
Affiliate is a Disqualified Institution) and (d) any Defaulting Lender. The list
of all Disqualified Institutions set forth in clauses (a), (b) and (d) shall be
made available to all Lenders upon request.

“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Stock or Stock Equivalents that is not Disqualified Stock), other
than as a result of a change of control, asset sale or similar event so long as
any rights of the holders thereof upon the occurrence of such change of control,
asset sale or similar event shall be subject to the prior repayment in full of
the Loans and all other Obligations (other than Hedging Obligations under
Secured Hedging Agreements and/or Secured Commodity Hedging Agreements, Cash
Management Obligations under Secured Cash Management Agreements or Contingent
Obligations and the termination of the Commitments), pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than as a result of a change of control, asset sale or similar event so
long as any rights of the holders thereof upon the occurrence of such change of
control, asset sale or similar event shall be subject to the prior repayment in
full of the Loans and all other Obligations (other than Hedging Obligations
under Secured Hedging Agreements and/or Secured Commodity Hedging Agreements,
Cash Management Obligations under Secured Cash Management Agreements or
Contingent Obligations and the termination of the Commitments), in whole or in
part, in each case prior to the date that is ninety-one (91) days after the
Latest Maturity Date; provided that if such Stock or Stock Equivalents are
issued to any plan for the benefit of employees of the Borrower or any of its
Subsidiaries or by any such plan to such employees, such Stock or Stock
Equivalents shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower (or any direct or indirect parent
company thereof) or any of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations; provided, further, that any Stock or Stock
Equivalents held by any present or former employee, officer, director, manager
or consultant, of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies or any other entity in which the Borrower or any
Restricted Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors of the Borrower, in each case pursuant to
any stockholders’ agreement, management equity plan or stock incentive plan or
any other management or employee benefit plan or agreement shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or any of its Subsidiaries.

“Dividends” shall have the meaning provided in Section 10.6.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.

“Drawing” shall have the meaning provided in Section 3.4(b).

“EBITDA Lost as a Result of a Grid Outage” shall mean, to the extent that any
transmission or distribution lines go out of service, the revenue not actually
earned by the Borrower and its Restricted Subsidiaries that would otherwise have
been earned with respect to any Unit within the first 12 month period that such
transmission or distribution lines were out of service had such transmission or
distribution lines not been out of service during such period.

 

24



--------------------------------------------------------------------------------

“EBITDA Lost as a Result of a Unit Outage” shall mean, to the extent that any
Unit is out of service as a result of any unplanned outage or shut down, the
revenue not actually earned by the Borrower and its Restricted Subsidiaries that
would otherwise have been earned with respect to any such Unit during the first
12 month period of any such outage or shut down had such Unit not been out of
service during such period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA), other than a Foreign Plan, that is maintained or
contributed to by the Ultimate Parent, Parent Guarantor, Borrower or any
Subsidiary (or, with respect to an employee benefit plan subject to Title IV of
ERISA, any ERISA Affiliate).

“Environmental CapEx” shall mean Capital Expenditures deemed reasonably
necessary by the Borrower or any Restricted Subsidiary or otherwise undertaken
voluntarily by the Borrower or any Restricted Subsidiary, to comply with, or in
anticipation of having to comply with, applicable Environmental Laws or Capital
Expenditures otherwise undertaken voluntarily by the Borrower or any Restricted
Subsidiary in connection with environmental matters.

“Environmental Claims” shall mean any and all actions, suits, proceedings,
orders, decrees, demands, demand letters, claims, liens, notices of
noncompliance, violation or potential responsibility or investigation (other
than reports prepared by or on behalf of the Ultimate Parent, Parent Guarantor,
the Borrower or any other Subsidiary of the Ultimate Parent (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of Real Estate) or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereinafter, “Claims”),
including (i) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief relating to the presence, release or threatened release into
the environment of Hazardous Materials or arising from alleged injury or threat
of injury to human health or safety (to the extent relating to human exposure to
Hazardous Materials), or to the environment, including ambient air, indoor air,
surface water, groundwater, land surface and subsurface strata and natural
resources such as wetlands.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or,
with respect to any post-Closing Date requirements of the Credit Documents,
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative

 

25



--------------------------------------------------------------------------------

order, consent decree or judgment, relating to the protection of the
environment, including ambient air, indoor air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands, or to
human health or safety (to the extent relating to human exposure to Hazardous
Materials), or Hazardous Materials.

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Borrower or any of its direct or indirect parent
companies (excluding Disqualified Stock), other than: (a) public offerings with
respect to the Borrower’s or any direct or indirect parent company’s common
stock registered on Form S-8, (b) issuances to any Subsidiary of the Borrower or
any such parent, and (c) any Cure Amount.

“ERCOT” shall mean the Electric Reliability Council of Texas or any other entity
succeeding thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or any Subsidiary of the Borrower would be
deemed to be a “single employer” within the meaning of Section 414(b) or (c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” shall have the meaning provided in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
rules and regulations promulgated thereunder.

“Exchange Rate” shall mean on any day, with respect to any currency, the rate at
which such currency may be exchanged into another currency, which shall be the
Historical Exchange Rate on the immediately prior day as determined by OANDA
Corporation and made available on its website at
http://www.oanda.com/convert/fxhistory; provided, that the Administrative Agent
may obtain such spot rate from another financial institution designated by the
Administrative Agent if at the time of any such determination, for any reason,
no such rate is being quoted.

“Excluded Affiliates” shall mean members of any Joint Lead Arranger or any of
its affiliates that are engaged as principals primarily in private equity,
mezzanine financing or venture capital or are known by the Joint Lead Arrangers
to be engaged in advising creditors receiving distributions in connection with
the Plan or any other Person involved in the negotiation of the Plan (other than
the Borrower and its Subsidiaries), including through the provision of advisory
services other than a limited number of senior employees who are required, in
accordance with industry regulations or such Joint Lead Arranger’s internal
policies and procedures to act in a supervisory capacity and the Joint Lead
Arrangers’ internal legal, compliance, risk management, credit or investment
committee members.

“Excluded Collateral” shall mean (a) Excluded Stock and Stock Equivalents, (b)
Excluded Subsidiaries, (c) Excluded Property and (d) (i) property or assets
subject to capital leases,

 

26



--------------------------------------------------------------------------------

purchase money obligations and other arrangements described in Section 10.1(f)
to the extent subject to a Lien, in each case permitted by this Agreement, and
the terms of the Indebtedness secured by such Lien prohibit assignment of, or
granting of a security interest in, the applicable Credit Party’s rights and
interests therein, provided, that immediately upon the repayment of all
Indebtedness secured by such Lien, such property shall no longer constitute
“Excluded Collateral” and such Credit Party shall be deemed to have granted a
security interest in all the rights and interests with respect to such property
or assets pursuant to the applicable Credit Documents, (ii) any assets as to
which the Collateral Agent and the Borrower have reasonably determined (after
giving effect to the effectiveness of the DIP Order) that the costs or other
consequences (including adverse tax consequences) of providing a security
interest in such assets is excessive in view of the benefits to be gained
thereby by the Lenders, (iii) any property that would otherwise constitute
Collateral to the extent (and only to the extent) that the grant of a security
interest therein or perfection of a Lien thereon pursuant to the applicable
Credit Documents would violate any Applicable Law or regulation (including
regulations adopted by Federal Energy Regulatory Commission and/or the Nuclear
Regulatory Commission) applicable to such property, (iv) the Borrower’s
Avoidance Actions or Avoidance Proceeds (as defined in Section 14.1(a)(i)(A));
provided, however, that to the extent a security interest or lien is granted in
or on Avoidance Actions or Avoidance Proceeds, the Collateral Agent, for the
benefit of itself, its sub-agents, the Lenders, the Letter of Credit Issuers,
the Hedge Banks, and the Cash Management Banks, shall be granted, pursuant to
Section 364(d)(1) of the Bankruptcy Code, a valid, binding, continuing,
enforceable, fully-perfected first priority senior priming security interest in
and lien on the Avoidance Actions or Avoidance Proceeds, as applicable and (v)
Commercial Tort Claims (as defined in Section 14.1(a)(i)(A)) (other than
Commercial Tort Proceeds (as defined in Section 14.1(a)(i)(A))).

“Excluded Property” shall mean (a) Receivables Facility Assets purported to be
sold, contributed or pledged by any Credit Party that is or becomes a
participant in a Permitted Receivables Financing pursuant to a Permitted
Receivables Financing, (b) collections or proceeds of Receivables Facility
Assets repurchased by any Credit Party that is or becomes a participant in a
Permitted Receivables Financing pursuant to the provisions of a Permitted
Receivables Financing, while such collections or proceeds are in a lockbox,
collateral account or similar account established pursuant to such Permitted
Receivables Financing to receive collections of Receivables Facility Assets or
are in an account subject to an intercreditor agreement related to Transition
Charges or Transition Property, (c) amounts payable to any Credit Party that
such Credit Party is collecting on behalf of Persons that are not Credit
Parties, including Transition Property and Transition Charges, and any customer
deposits related to the foregoing, and (d) any Bundled Payment Amounts, while
such Bundled Payment Amounts are in a lockbox, collateral account or similar
account established pursuant to a Permitted Receivables Financing to receive
collections of Receivables Facility Assets or are in an account subject to an
intercreditor agreement related to Transition Charges or Transition Property.

“Excluded Stock and Stock Equivalents” shall mean (i) any Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the Collateral
Agent (confirmed in writing by notice to the Borrower and the Administrative
Agent), the cost or other consequences (including any adverse tax or accounting
consequences) of pledging such Stock or Stock Equivalents in favor of the
Secured Parties under the Security Documents shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom, (ii) solely in the
case of any pledge of Voting Stock of any Foreign Subsidiary or Foreign
Subsidiary Holding Company to secure the Obligations, any Stock or Stock
Equivalents of any class of such Foreign Subsidiary or Foreign Subsidiary
Holding Company in excess of 65% of the outstanding Voting Stock of such class
(such percentage to be adjusted upon any Change in Law as may be required to
avoid adverse U.S. federal income tax consequences to Parent Guarantor, the
Borrower or any Subsidiary of the Borrower), (iii) any Stock or Stock
Equivalents to the extent the pledge thereof would violate any Applicable Law,
(iv) in the case of any Stock or Stock Equivalents of any Subsidiary of

 

27



--------------------------------------------------------------------------------

the Borrower that is not Wholly Owned by the Borrower or any Subsidiary
Guarantor at the time such Subsidiary becomes a Subsidiary, any Stock or Stock
Equivalents of each such Subsidiary to the extent (A) that a pledge thereof to
secure the Obligations is prohibited by any applicable Contractual Requirement
(other than customary non-assignment provisions which are ineffective under the
Uniform Commercial Code or other Applicable Law or any Organizational Document),
(B) any Contractual Requirement prohibits such a pledge without the consent of
any other party; provided that this clause (B) shall not apply if (x) such other
party is a Credit Party or Wholly Owned Subsidiary or (y) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Borrower or any Subsidiary of the Borrower to
obtain any such consent)) and for so long as such Contractual Requirement or
replacement or renewal thereof is in effect, or (C) a pledge thereof to secure
the Obligations would give any other party (other than a Credit Party or Wholly
Owned Subsidiary) to any contract, agreement, instrument or indenture governing
such Stock or Stock Equivalents the right to terminate its obligations
thereunder (other than customary non-assignment provisions which are ineffective
under the Uniform Commercial Code or other applicable law), (v) the Stock or
Stock Equivalents of any Subsidiary of a Foreign Subsidiary, (vi) any Stock or
Stock Equivalents of any Subsidiary to the extent that (A) the pledge of such
Stock or Stock Equivalents could result in adverse tax or accounting
consequences to the Borrower or any Subsidiary as reasonably determined by the
Borrower and (B) such Stock or Stock Equivalents have been identified in writing
to the Collateral Agent by an Authorized Officer of the Borrower, (vii) the
Stock or Stock Equivalents of any Unrestricted Subsidiary or Immaterial
Subsidiary (except, in the case of any Immaterial Subsidiary, to the extent that
perfection can be achieved by filing a UCC-1 financing statement) and (viii) the
Stock or Stock Equivalents of any Receivables Entity if, after using
commercially reasonable efforts, the Borrower is unable to obtain the consent of
the funding sources under the applicable Permitted Receivables Financing to the
pledge of such Stock or Stock Equivalents. Notwithstanding the foregoing, the
term “Excluded Stock and Stock Equivalents” shall not in any event include the
Stock or Stock Equivalents of any Subsidiary that is a debtor and
debtor-in-possession in the Cases.

“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed on
Schedule 1.1(b) hereto and each future Domestic Subsidiary, in each case, for so
long as any such Subsidiary does not constitute a Material Subsidiary, (b) each
Domestic Subsidiary that is not a Wholly Owned Subsidiary on any date such
Subsidiary would otherwise be required to become a Subsidiary Guarantor pursuant
to the requirements of Section 9.11 (for so long as such Subsidiary remains a
non-Wholly Owned Restricted Subsidiary), (c) any Foreign Subsidiary Holding
Company, (d) each Domestic Subsidiary that is prohibited by any applicable
Contractual Requirement (so long as not entered into in contemplation thereof),
Applicable Law or Organizational Document from guaranteeing or granting Liens to
secure the Obligations at the time such Subsidiary becomes a Restricted
Subsidiary (and for so long as such restriction or any replacement or renewal
thereof is in effect), (e) each Domestic Subsidiary that is a Subsidiary of a
Foreign Subsidiary, (f) any other Domestic Subsidiary with respect to which, in
the reasonable judgment of the Administrative Agent (confirmed in writing by
notice to the Borrower), the cost or other consequences (including any adverse
tax or accounting consequences) of guaranteeing the Obligations shall be
excessive in view of the benefits to be obtained by the Secured Parties
therefrom, (g) each Unrestricted Subsidiary, (h) any Foreign Subsidiary, (i) any
Receivables Entity and (j) any Subsidiary to the extent that the guarantee of
the Obligations by such Subsidiary could result in adverse tax or accounting
consequences as reasonably determined by the Borrower in consultation with the
Administrative Agent. Notwithstanding the foregoing, the term “Excluded
Subsidiary” shall not in any event include any Subsidiary that is a debtor and
debtor-in-possession in the Cases.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or

 

28



--------------------------------------------------------------------------------

becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor or the grant of such
security interest would otherwise have become effective with respect to such
Swap Obligation but for such Guarantor’s failure to constitute an “eligible
contract participant” at such time.

“Excluded Taxes” shall mean, with respect to any Agent or any Lender, (a) net
income taxes and franchise and excise taxes (imposed in lieu of net income
taxes) imposed on such Agent or Lender, (b) any Taxes imposed on any Agent or
any Lender as a result of any current or former connection between such Agent or
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising from such Agent or Lender having executed, delivered or
performed its obligations or received a payment under, or having been a party to
or having enforced, this Agreement or any other Credit Document), (c) any U.S.
federal withholding tax that is imposed on amounts payable to any Lender under
the law in effect at the time such Lender becomes a party to this Agreement (or
designates a new lending office other than a new lending office designated at
request of the Borrower); provided that this subclause (c) shall not apply to
the extent that (x) the indemnity payments or additional amounts any Lender
would be entitled to receive (without regard to this subclause (c)) do not
exceed the indemnity payment or additional amounts that the person making the
assignment, participation or transfer to such Lender (or designation of a new
lending office by such Lender) would have been entitled to receive in the
absence of such assignment or (y) any Tax is imposed on a Lender in connection
with an interest in any Loan or other obligation that such Lender was required
to acquire pursuant to Section 13.8(a) or that such Lender acquired pursuant to
Section 13.7 (it being understood and agreed, for the avoidance of doubt, that
any withholding tax imposed on a Lender as a result of a Change in Law occurring
after the time such Lender became a party to this Agreement (or designates a new
lending office) shall not be an Excluded Tax),(d) any Tax to the extent
attributable to such Lender’s failure to comply with Sections 5.4(d) and (e) (in
the case of any Non-U.S. Lender) or Section 5.4(h) (in the case of a U.S.
Lender), and (e) any Taxes imposed by FATCA.

“Existing DIP Credit Agreement” shall each have the meaning assigned in the
Recitals hereto.

“Existing Plan” means the Amended Joint Plan of Reorganization of Energy Future
Holdings Corp., et al. filed in the Bankruptcy Court on May 10, 2016 [Docket No.
8422] (together with all schedules, documents and exhibits contained therein),
as amended, supplemented, modified or waived from time to time in accordance
with the terms thereof; provided that such Existing Plan shall not be waived,
amended, supplemented or otherwise modified in any respect that is, in the
aggregate, materially adverse to the rights and interests of the Lenders (taken
as a whole) (in their capacity as such), unless consented to in writing by the
Requisite Joint Lead Arrangers (such consent not to be unreasonably withheld,
delayed, conditioned or denied and provided that the Requisite Joint Lead
Arrangers shall be deemed to have consented to such waiver, amendment,
supplement or other modification unless they shall object thereto within ten
(10) Business Days after either (x) their receipt from the Borrower of written
notice of such waiver, amendment, supplement or other modification or (y) such
waiver, amendment, supplement or other modification is publicly filed with the
Bankruptcy Court, unless the Administrative Agent has given written notice to
the Borrower within such ten (10) Business Day period that the Requisite Joint
Lead Arrangers are continuing to review and evaluate such amendment or waiver,
in which case the Requisite Joint Lead Arrangers shall be deemed to have
consented to such amendment or waiver unless they object within ten (10)
Business Days after such notice is given to the Borrower).

 

29



--------------------------------------------------------------------------------

“Existing Term C Loan Collateral Account” shall mean the Term C Loan Collateral
Account established with Citibank, N.A. or any Affiliate thereof (which
Affiliate is consented to by the Borrower (such consent not to be unreasonably
withheld)) as Depositary Bank, for the purpose of cash collateralizing the Term
L/C Obligations in respect of Existing Term Letters of Credit issued by
Citibank, N.A. (or any of its Affiliates) as Term Letter of Credit Issuer.

“Existing Term Letters of Credit” shall mean each Letter of Credit issued by
Citibank, N.A. or any of its affiliates and listed on Schedule 1.1(c) as an
Existing Term Letter of Credit.

“Exit Facility Agreement” shall mean the Credit Agreement as such agreement
becomes effective pursuant to Section 2.17, substantially in the form of Exhibit
E hereto, as amended, supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement.

“Expenses Relating to a Unit Outage” shall mean an amount (which may be
negative) equal to (x) any expenses or other charges as a result of any outage
or shut-down of any Unit, including any expenses or charges relating to (a)
restarting any such Unit so that it may be placed back in service after such
outage or shut-down, (b) purchases of power, natural gas or heat rate to meet
commitments to sell, or offset a short position in, power, natural gas or heat
rate that would otherwise have been met or offset from production generated by
such Unit during the period of such outage or shut-down and (c) starting up,
operating, maintaining and shutting down any other Unit that would not otherwise
have been operating absent such outage or shut-down, including the fuel and
other operating expenses, incurred to start-up, operate, maintain and shut-down
such Unit and that are required during the period of time that the shut-down or
outaged Unit is out of service in order to meet the commitments of such
shut-down or outaged Unit to sell, or offset a short position in, power, natural
gas or heat rate less (y) any expenses or charges not in fact incurred
(including fuel and other operating expenses) that would have been incurred
absent such outage or shut-down.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations promulgated thereunder or official administrative
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code and any law implementing an intergovernmental approach
thereto.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” shall mean the fee letter, dated May 31, 2016, among the Borrower
and the Joint Lead Arrangers.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

“Final Cash Collateral Order” shall mean that certain Final Order (A)
Authorizing Use of Cash Collateral for Texas Competitive Electric Holdings
Company LLC and Certain of its Debtor

 

30



--------------------------------------------------------------------------------

Affiliates, (B) Granting Adequate Protection, and (C) Modifying the Automatic
Stay [Docket No. 855], as may be amended, restated, supplemented or otherwise
modified from time to time, including Docket Nos. 5922 and 5923, in accordance
with the terms thereof.

“First Day Orders” shall mean those orders set forth on Schedule 1.1(e) hereto.

“Fiscal Year” shall have the meaning provided in Section 9.10.

“Foreign Asset Sale” shall have the meaning provided in Section 5.2(i).

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

“Foreign Recovery Event” shall have the meaning provided in Section 5.2(i).

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Foreign Subsidiary Holding Company” shall mean any Subsidiary that owns no
material assets other than equity interest (including, for this purpose, any
debt or other instrument treated as equity for U.S. federal income tax purposes)
in one or more (a) Foreign Subsidiaries and/or (b) other Subsidiaries that own
no material assets other than equity interests (including, for this purpose, any
debt or other instrument treated as equity for U.S. federal income tax purposes)
in one or more Foreign Subsidiaries.

“Fronting Fee” shall have the meaning provided in Section 4.1(e).

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank, stock exchange, PUCT or ERCOT.

“Granting Lender” shall have the meaning provided in Section 13.6(g).

 

31



--------------------------------------------------------------------------------

“Guarantee” shall mean the Guarantee made by each Guarantor in favor of the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit B.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

“Guarantors” shall mean (a) Parent Guarantor, (b) each Domestic Subsidiary that
is a party to the Guarantee on the Closing Date, which will in any event include
all Subsidiaries that are debtors and debtors-in-possession in the Cases, and
(c) each Domestic Subsidiary that becomes a party to the Guarantee on or after
the Closing Date pursuant to Section 9.11 or otherwise.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products spilled
or released into the environment, radioactive materials, friable asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely
hazardous waste”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, or “pollutants”, or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, for which a release into the environment is prohibited, limited or
regulated by any Environmental Law.

“Hedge Bank” shall mean any Person (other than Parent Guarantor, the Borrower or
any other Subsidiary of the Borrower) that either (i) is a party to a Secured
Commodity Hedging Agreement and has executed and delivered to the Collateral
Agent an Accession Agreement, and become a party to the Security Agreement,
pursuant to Section 14.2 or (ii) with respect to any other Hedging Agreement
(other than a Commodity Hedging Agreement) either (x) at the time it enters into
a Secured Hedging Agreement or (y) on the Closing Date, is a Lender or an
Affiliate of a Lender, in its capacity as a party to a Secured Hedging
Agreement.

“Hedging Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other

 

32



--------------------------------------------------------------------------------

similar transactions or any combination of any of the foregoing (including any
options to enter into any of the foregoing), whether or not any such transaction
is governed by or subject to any master agreement, (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement and (c) physical
or financial commodity contracts or agreements, power purchase or sale
agreements, fuel purchase or sale agreements, environmental credit purchase or
sale agreements, power transmission agreements, ancillary service agreements,
commodity transportation agreements, fuel storage agreements, weather
derivatives, netting agreements (including Netting Agreements), capacity
agreements and commercial or trading agreements, each with respect to the
purchase, sale or exchange of (or the option to purchase, sell or exchange),
transmission, transportation, storage, distribution, processing, sale, lease or
hedge of, any Covered Commodity, price or price indices for any such Covered
Commodity or services or any other similar derivative agreements, and any other
similar agreements.

“Hedging and Trading Order” shall mean the orders entered by the Bankruptcy
Court with respect to the TCEH Debtors’ trading and hedging arrangements [D.I.
860, 1309, 5224, and 7856].

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedging Agreements.

“Immaterial Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Material Subsidiary.

“Incremental Amendment” shall have the meaning set forth in Section 2.14(h).

“Incremental Facility” shall have the meaning provided in Section 2.14(a).

“Incremental Revolving Commitment Increase” shall have the meaning provided in
Section 2.14(a).

“Incremental Revolving Commitment Increase Lender” shall have the meaning
provided in Section 2.14(h).

“Incremental Term Loan Commitment” shall mean the commitment of any lender to
make Incremental Term Loans of a particular tranche pursuant to Section 2.14(a).

“Incremental Term Loan Facility” shall mean each tranche of Incremental Term
Loans made pursuant to Section 2.14.

“Incremental Term Loans” shall have the meaning provided in Section 2.14(a).

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person, (d) the face
amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder, (e) all Indebtedness of any
other Person secured by any Lien on any property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, (f) the principal

 

33



--------------------------------------------------------------------------------

component of all Capitalized Lease Obligations of such Person, (g) net Hedging
Obligations of such Person, (h) without duplication, all Guarantee Obligations
of such Person and (i) Disqualified Stock of such Person; provided that
Indebtedness shall not include (i) trade and other ordinary course payables and
accrued expenses arising in the ordinary course of business, (ii) deferred or
prepaid revenue, (iii) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller, (iv) amounts payable by and between Parent Guarantor,
the Borrower and any other Subsidiary of the Ultimate Parent in connection with
retail clawback or other regulatory transition issues and (v) any Indebtedness
defeased by such Person or by any Subsidiary of such Person. The amount of any
net Hedging Obligations on any date shall be deemed to be the Swap Termination
Value. The amount of Indebtedness of any Person for purposes of clause (e) shall
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“indemnified liabilities” shall have the meaning provided in Section 13.5.

“Indemnified Taxes” shall mean all Taxes (including Other Taxes) other than (i)
Excluded Taxes and (ii) any interest, penalties or expenses caused by an Agent’s
or Lender’s gross negligence or willful misconduct.

“Information Memorandum” shall mean the Confidential Information Memorandum
dated July 2016, relating to the Credit Facilities and the Transactions.

“Intercompany Subordinated Note” shall mean the Intercompany Note, dated as of
April 7, 2011, executed by Parent Guarantor, the Borrower and each Restricted
Subsidiary of the Borrower.

“Interest Period” shall mean, with respect to any Term Loan, Term C Loan,
Revolving Credit Loan, the interest period applicable thereto, as determined
pursuant to Section 2.9.

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership, limited liability company membership or
other ownership interests or other securities of any other Person (including any
“short sale” or any sale of any securities at a time when such securities are
not owned by the Person entering into such sale); (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such other Person) (including any partnership or joint venture); (c) the
entering into of any guarantee of, or other contingent obligation with respect
to, Indebtedness; or (d) the purchase or other acquisition (in one transaction
or a series of transactions) of all or substantially all of the property and
assets or business of another Person or assets constituting a business unit,
line of business or division of such Person; provided that, in the event that
any Investment is made by the Borrower or any Restricted Subsidiary in any
Person through substantially concurrent interim transfers of any amount through
one or more other Restricted Subsidiaries, then such other substantially
concurrent interim transfers shall be disregarded for purposes of Section 10.5.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

 

34



--------------------------------------------------------------------------------

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by a Letter of Credit Issuer and the Ultimate Parent, Parent Guarantor, the
Borrower or any Subsidiary of the Ultimate Parent (other than the Oncor
Subsidiaries) or in favor of a Letter of Credit Issuer and relating to such
Letter of Credit.

“Joint Lead Arrangers” shall mean Deutsche Bank Securities Inc., Barclays Bank
PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, RBC
Capital Markets, UBS Securities LLC and Natixis, New York Branch, as joint lead
arrangers and joint bookrunners for the Lenders under this Agreement and the
other Credit Documents.

“JV Distribution Amount” shall mean, at any time, the aggregate amount of cash
dividends and other cash distributions received by the Borrower or any
Restricted Subsidiary from any Minority Investments or any Unrestricted
Subsidiary since the Closing Date and prior to such time and only to the extent
that neither the Borrower nor any Restricted Subsidiary is under any obligation
to repay such amount to such Minority Investments or such Unrestricted
Subsidiary.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Credit Facility hereunder as of such date of
determination, including the latest maturity date of any Incremental Facility,
in each case as extended in accordance with this Agreement from time to time.

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or (b) a Lender having
notified the Administrative Agent and/or the Borrower that it does not intend to
comply with the obligations under Section 2.1(a), 2.1(b) or 2.1(c), as the case
may be, or (c) a Lender having (i) become the subject of a proceeding under any
Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity.

“Letter of Credit” shall mean each Term Letter of Credit and each Revolving
Letter of Credit.

“Letter of Credit Issuer” shall mean, with respect to any Term Letter of Credit,
each Term Letter of Credit Issuer, and with respect to any Revolving Letter of
Credit, any Revolving Letter of Credit Issuer.

“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).

“LIBOR Loan” shall mean any Term Loan, Term C Loan or Revolving Credit Loan
bearing interest at a rate determined by reference to the LIBOR Rate.

“LIBOR Rate” shall mean, for any Interest Period with respect to a LIBOR Loan
the rate per annum equal to the ICE Benchmark Administration (or any successor
organization) LIBOR Rate (“ICE LIBOR”), as published by Reuters (or other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such

 

35



--------------------------------------------------------------------------------

Interest Period. If such rate is not available at such time for any reason, then
the “LIBOR Rate” for such Interest Period, as applicable, shall be the rate per
annum as may be agreed upon by the Borrower and the Administrative Agent to be a
rate at which the Administrative Agent could borrow funds in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period, were it to do so by asking
for and then accepting offers in Dollars of amounts in same day funds comparable
to the principal amount of the applicable Loans for which the LIBOR Rate is then
being determined and with maturities comparable to such Interest
Period. Notwithstanding anything to the contrary contained herein, with respect
to Term Loans and Term C Loans, in each case, made on the Closing Date, in no
event shall the LIBOR Rate be less than 1.00% per annum.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
collateral assignment, lien (statutory or other) or similar encumbrance
(including any conditional sale or other title retention agreement or any lease
or license in the nature thereof); provided that in no event shall an operating
lease be deemed to be a Lien.

“Loan” shall mean any Revolving Credit Loan, Term Loan or Term C Loan made by
any Lender hereunder.

“Management Investors” shall mean the directors, management, officers and
employees of the Ultimate Parent and its Subsidiaries who are or become
investors (directly or indirectly) in Parent Guarantor, any of its direct or
indirect parent entities or in the Ultimate Parent at any time prior to the
first anniversary of Closing Date.

“Master Agreement” shall have the meaning provided in the definition of the term
“Hedging Agreements”.

“Material Adverse Effect” shall mean any circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and its Subsidiaries taken as a whole, that would individually or in the
aggregate, materially adversely affect (a) the ability of the TCEH Debtors
(taken as a whole) to perform their payment obligations under the Credit
Documents (taken as a whole) to which they are a party, or (b) the material
rights and remedies (taken as a whole) of the Administrative Agent, the Letter
of Credit Issuers and the Lenders under the Credit Documents other than, in each
case, as a result of the events leading up to, and following the commencement of
a proceeding under Chapter 11 and the continuation and prosecution thereof,
including circumstances or conditions resulting from, or incidental to, such
events, commencement, continuation and prosecution, which shall not,
individually or in the aggregate, constitute a Material Adverse Effect, and
provided that nothing disclosed in any of the following filings by the Ultimate
Parent and/or Parent Guarantor: (1) the annual report on Form 10-K for the year
ended December 31, 2015, (2) any filings on Form-10-Q or Form 8-K made through
the date of the Commitment Letter, (3) any disclosure statement related to any
plan of reorganization or liquidation of TCEH Debtors filed with the Bankruptcy
Court on or prior to the date of the Commitment Letter and/or (4) any matters
publicly disclosed prior to the date of the Commitment Letter, shall, in any
case, in and of itself and based solely on facts as disclosed therein (without
giving effect to any developments not disclosed therein) constitute a Material
Adverse Effect.

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recent Test Period for which Section
9.1 Financials have been delivered were equal to or greater than 2.5% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (b) whose

 

36



--------------------------------------------------------------------------------

total revenues (when combined with the revenues of such Restricted Subsidiary’s
Subsidiaries, after eliminating intercompany obligations) during such Test
Period were equal to or greater than 2.5% of the consolidated revenues of the
Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Closing Date, Restricted Subsidiaries that are not Material
Subsidiaries have, in the aggregate, (x) total assets (when combined with the
assets of such Restricted Subsidiary’s Subsidiaries, after eliminating
intercompany obligations) at the last day of such Test Period equal to or
greater than 10.0% of the Consolidated Total Assets of the Borrower and the
Restricted Subsidiaries at such date or (y) total revenues (when combined with
the revenues of such Restricted Subsidiary’s Subsidiaries, after eliminating
intercompany obligations) during such Test Period equal to or greater than 10.0%
of the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP, then the Borrower
shall, on the date on which financial statements for such quarter are delivered
pursuant to this Agreement, designate in writing to the Administrative Agent one
or more of such Restricted Subsidiaries as “Material Subsidiaries” so that such
condition no longer exists. It is agreed and understood that no Receivables
Entity shall be a Material Subsidiary.

“Maturity Date” shall mean October 31, 2017, provided that if the Conversion
Date shall have occurred, the Maturity Date shall have the meaning set forth in
the Exit Facility Agreement.

“Minimum Borrowing Amount” shall mean, (a) with respect to any Borrowing of Term
Loans and Term C Loans, $5,000,000 (or, in each case, if less, the entire
remaining Commitments of any applicable Credit Facility at the time of such
Borrowing) and (b) with respect to any Borrowing of Revolving Credit Loans,
$1,000,000 (or, in each case, if less, the entire remaining Commitments of the
Revolving Credit Facility at the time of such Borrowing).

“Minimum Liquidity” shall mean, at any time, the sum of (i) the amount of
Unrestricted Cash of the Borrower and its Restricted Subsidiaries at such time,
(ii) the amount on deposit in the Term C Loan Collateral Accounts in excess of
the Term L/C Obligations at such time, and (iii) the Available Revolving
Commitment at such time.

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Stock or Stock Equivalents,
including any joint venture (regardless of form of legal entity).

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed or other security document entered into by the owner of a Mortgaged
Property and the Collateral Agent for the benefit of the Secured Parties in
respect of that Mortgaged Property.

“Mortgaged Property” shall mean all Real Estate, if any, with respect to which a
Lien for the benefit of the Collateral Agent and the other Secured Parties is
granted and perfected pursuant to (i) the terms and conditions of the DIP Order
or (ii) the Mortgages delivered pursuant to Section 9.14(b).

“Multiemployer Plan” shall mean a plan that is a “multiemployer plan” as defined
in Section 4001(a)(3) of ERISA (i) to which any of the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate is then making or has an obligation to
make contributions or (ii) with respect to which the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate could incur liability pursuant to Title IV
of ERISA.

 

37



--------------------------------------------------------------------------------

“Narrative Report” shall mean, with respect to the financial statements for
which such narrative report is required, a management’s discussion and analysis
of the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries for the applicable period to which such financial
statements relate.

“Necessary CapEx” shall mean Capital Expenditures that are required by
Applicable Law (other than Environmental Law) or otherwise undertaken
voluntarily for health and safety reasons (other than as required by
Environmental Law). The term “Necessary CapEx” does not include any Capital
Expenditure undertaken primarily to increase the efficiency of, expand or
re-power any power generation facility.

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of the Borrower
or any Restricted Subsidiary in respect of such Prepayment Event, as the case
may be, less (b) the sum of:

(i) the amount, if any, of all taxes paid or estimated by the Borrower in good
faith to be payable by the Borrower or any Restricted Subsidiary in connection
with such Prepayment Event,

(ii) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause (i)
above) (x) associated with the assets that are the subject of such Prepayment
Event and (y) retained by the Borrower or any Restricted Subsidiary (including
any pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
associated with such transaction); provided that the amount of any subsequent
reduction of such reserve (other than in connection with a payment in respect of
any such liability) shall be deemed to be Net Cash Proceeds of such Prepayment
Event occurring on the date of such reduction,

(iii) the amount of any Indebtedness (other than Indebtedness hereunder) secured
by a Lien on the assets that are the subject of such Prepayment Event to the
extent that the instrument creating or evidencing such Indebtedness requires
that such Indebtedness be repaid upon consummation of such Prepayment Event,

(iv) in the case of any Asset Sale Prepayment Event (other than any Asset Sale
Prepayment Event pursuant to Section 10.4(m)) or Recovery Prepayment Event, the
amount of any proceeds of such Prepayment Event that the Borrower or any
Restricted Subsidiary has reinvested (or intends to reinvest within the
Reinvestment Period, has entered into an Acceptable Reinvestment Commitment
prior to the last day of the Reinvestment Period to reinvest or, with respect to
any Recovery Prepayment Event, provided an Acceptable Reinvestment Commitment or
a Restoration Certification prior to the last day of the Reinvestment Period) in
the business of the Borrower or any Restricted Subsidiary (subject to Section
10.5), including for the repair, restoration or replacement of an asset or
assets subject to a Recovery Prepayment Event; provided that any portion of such
proceeds that has not been so reinvested within such Reinvestment Period (with
respect to such Prepayment Event, the “Deferred Net Cash Proceeds”) shall,
unless the Borrower or any Restricted Subsidiary has entered into an Acceptable
Reinvestment Commitment or provided a Restoration Certification prior to the
last day of such Reinvestment Period to reinvest such proceeds, (x) be deemed to
be Net Cash Proceeds of an Asset Sale Prepayment Event or Recovery Prepayment
Event occurring on the last day of such Reinvestment Period or, if later, 180
days after the date the Borrower or such Restricted Subsidiary has entered

 

38



--------------------------------------------------------------------------------

into such Acceptable Reinvestment Commitment or provided such Restoration
Certification, as applicable (such last day or 180th day, as applicable, the
“Deferred Net Cash Proceeds Payment Date”), and (y) be applied to the repayment
of Term Loans and the Term C Loans in accordance with Section 5.2(a),

(v) in the case of any Asset Sale Prepayment Event with respect to Baseload
Assets pursuant to Section 10.4(m), the amount of any proceeds of such Asset
Sale Prepayment Event that the Borrower or any Restricted Subsidiary has
reinvested (or intends to reinvest within the Reinvestment Period or has entered
into an Acceptable Reinvestment Commitment prior to the last day of the
Reinvestment Period to reinvest) in other Baseload Assets; provided that any
Deferred Net Cash Proceeds with respect to such Asset Sale Prepayment Event
shall, unless the Borrower or any Restricted Subsidiary has entered into an
Acceptable Reinvestment Commitment prior to the last day of such Reinvestment
Period to reinvest such proceeds, (x) be deemed to be Net Cash Proceeds of an
Asset Sale Prepayment Event occurring on the Deferred Net Cash Proceeds Payment
Date and (y) be applied to the repayment of Term Loans and the Term C Loans in
accordance with Section 5.2(a), and

(vi) in the case of any Asset Sale Prepayment Event or Recovery Prepayment Event
by a non-Wholly Owned Restricted Subsidiary, the pro rata portion of the Net
Cash Proceeds thereof (calculated without regard to this clause (vi))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a Wholly Owned Restricted Subsidiary as a result
thereof, and (vii) reasonable and customary fees, commissions, expenses
(including attorney’s fees, investment banking fees, survey costs, title
insurance premiums and recording charges, transfer taxes, deed or mortgage
recording taxes and other customary expenses and brokerage, consultant and other
customary fees), issuance costs, discounts and other costs paid by the Borrower
or any Restricted Subsidiary, as applicable, in connection with such Prepayment
Event, in each case only to the extent not already deducted in arriving at the
amount referred to in clause (a) above.

“Netting Agreement” shall mean, in respect of Hedging Obligations, a netting
agreement, master netting agreement or other similar document having the same
effect as a netting agreement or master netting agreement and, as applicable,
any collateral annex, security agreement or other similar document related to
any master netting agreement or Permitted Contract.

“New Revolving Credit Commitments” shall have the meaning provided in Section
2.14(i)(ii).

“New Revolving Credit Loan” shall have the meaning provided in Section
2.14(i)(ii).

“New Revolving Credit Series” shall have the meaning provided in Section
2.14(i)(ii).

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).

“Non-U.S. Lender” shall mean any Agent or Lender that is not, for United States
federal income tax purposes, (a) an individual who is a citizen or resident of
the United States, (b) a corporation,

 

39



--------------------------------------------------------------------------------

partnership or entity treated as a corporation or partnership created or
organized in or under the laws of the United States, or any political
subdivision thereof, (c) an estate whose income is subject to U.S. federal
income taxation regardless of its source or (d) a trust if a court within the
United States is able to exercise primary supervision over the administration of
such trust and one or more United States persons have the authority to control
all substantial decisions of such trust or a trust that has a valid election in
effect under applicable U.S. Treasury regulations to be treated as a United
States person.

“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3 and substantially in the form of Exhibit A or such
other form as shall be approved by the Administrative Agent (acting reasonably).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit or under any Secured Cash
Management Agreement, Secured Commodity Hedging Agreement or Secured Hedging
Agreement, in each case, entered into with Parent Guarantor, the Borrower or any
Restricted Subsidiary, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under the Cases or
any bankruptcy or insolvency law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, in each case other than Excluded Swap Obligations. Without
limiting the generality of the foregoing, the Obligations of the Credit Parties
under the Credit Documents (and any of their Restricted Subsidiaries to the
extent they have obligations under the Credit Documents) (i) include the
obligation (including guarantee obligations) to pay principal, interest,
charges, expenses, fees, attorney costs, indemnities and other amounts payable
by any Credit Party under any Credit Document and (ii) exclude, notwithstanding
any term or condition in this Agreement or any other Credit Documents, any
Excluded Swap Obligations.

“Official Committee of Unsecured Creditors” means the official committee of
unsecured creditors appointed in the Cases.

“Oncor” shall mean Oncor Electric Delivery Company LLC, a Delaware limited
liability company.

“Oncor Credit Facility” shall mean the revolving credit agreement, dated as of
October 10, 2007, among Oncor, the lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, Citibank, N.A., as
syndication agent, and J.P. Morgan Securities Inc., Citigroup Global Markets
Inc., Credit Suisse Securities (USA) LLC, Goldman Sachs Credit Partners L.P.,
Lehman Brothers Inc. and Morgan Stanley Senior Funding, Inc., as joint lead
arrangers and bookrunners, as amended, supplemented or otherwise modified from
time to time.

“Oncor Notes” shall mean:

 

  •   Oncor’s 6.375% Senior Notes due 2015;

 

  •   Oncor’s 5.000% Senior Secured Notes due 2017;

 

  •   Oncor’s 6.800% Senior Secured Notes due 2018;

 

40



--------------------------------------------------------------------------------

  •   Oncor’s 5.750% Senior Secured Notes due 2020;

 

  •   Oncor’s 4.100% Senior Secured Notes due 2022;

 

  •   Oncor’s 7.000% Fixed Debentures due 2022;

 

  •   Oncor’s 7.000% Senior Notes due 2032;

 

  •   Oncor’s 7.250% Senior Notes due 2033;

 

  •   Oncor’s 7.500% Senior Secured Notes due 2038;

 

  •   Oncor’s 5.250% Senior Secured Notes due 2040;

 

  •   Oncor’s 4.550% Senior Secured Notes due 2041; and

 

  •   Oncor’s 5.300% Senior Secured Notes due 2042.

“Oncor Subsidiaries” shall mean Oncor Electric Delivery Holdings Company LLC and
its Subsidiaries.

“Organizational Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary or any other excise, property or similar taxes (including interest,
fines, penalties, additions to tax and related expenses with regard thereto)
arising from any payment made or required to be made under this Agreement or any
other Credit Document or from the execution or delivery of, registration or
enforcement of, consummation or administration of, or otherwise with respect to,
this Agreement or any other Credit Document.

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent,
the Revolving Letter of Credit Issuer or the Term Letter of Credit Issuer, as
the case may be, in accordance with banking industry rules on interbank
compensation.

“Parent Guarantor” shall have the meaning provided in the preamble to this
Agreement.

“Participant” shall have the meaning provided in Section 13.6(c)(i).

“Participant Register” shall have the meaning provided in Section 13.6(c)(iii).

 

41



--------------------------------------------------------------------------------

“Participating Receivables Grantor” shall mean the Borrower or any Restricted
Subsidiary that is or that becomes a participant or originator in a Permitted
Receivables Financing.

“Patriot Act” shall have the meaning provided in Section 13.18.

“Payment Default” shall mean any event, act or condition that with notice or
lapse of time, or both, would constitute an Event of Default under Section 11.1.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any Restricted Subsidiary of assets (including assets
constituting a business unit, line of business or division) or Stock or Stock
Equivalents, so long as (a) such acquisition and all transactions related
thereto shall be consummated in accordance with Applicable Law, (b) if such
acquisition involves any Stock or Stock Equivalents, such acquisition shall
result in the issuer of such Stock or Stock Equivalents and its Subsidiaries
becoming a Restricted Subsidiary and a Subsidiary Guarantor, to the extent
required by Section 9.11, (c) such acquisition shall result in the Collateral
Agent, for the benefit of the applicable Secured Parties, being granted a
security interest in any Stock, Stock Equivalent or any assets so acquired, to
the extent required by Sections 9.11, 9.12 and/or 9.14, (d) after giving effect
to such acquisition, the Borrower and the Restricted Subsidiaries shall be in
compliance with Section 9.15 and (e) both before and after giving effect to such
acquisition, no Event of Default shall have occurred and be continuing.

“Permitted Contract” shall have the meaning provided in Section 10.2(bb).

“Permitted Holders” shall mean (a) the Sponsors and (b) the Management
Investors.

“Permitted Investments” shall mean:

(a) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 24 months from the date of
acquisition thereof;

(b) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of any such state or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);

(c) commercial paper or variable or fixed rate notes maturing no more than
12 months after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-3 or P-3 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service);

 

42



--------------------------------------------------------------------------------

(d) time deposits with, or domestic and LIBOR certificates of deposit or
bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by, the Administrative Agent (or any Affiliate
thereof), any Lender or any other bank having combined capital and surplus of
not less than $500,000,000 in the case of domestic banks and $100,000,000 (or
the dollar equivalent thereof) in the case of foreign banks;

(e) repurchase agreements with a term of not more than 90 days for underlying
securities of the type described in clauses (a), (b) and (d) above entered into
with any bank meeting the qualifications specified in clause (d) above or
securities dealers of recognized national standing;

(f) marketable short-term money market and similar funds (x) either having
assets in excess of $500,000,000 or (y) having a rating of at least A-3 or P-3
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(g) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (f) above;
provided that, in order for such Permitted Investment to constitute a Term L/C
Permitted Investment, such investment company must have an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such investment company, then from
another nationally recognized rating service); and

(h) in the case of Investments by any Restricted Foreign Subsidiary or
Investments made in a country outside the United States of America, other
customarily utilized high-quality Investments in the country where such
Restricted Foreign Subsidiary is located or in which such Investment is made.

“Permitted Liens” shall mean:

(a) Liens for taxes, assessments or governmental charges or claims not yet
delinquent, that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP to the extent the enforcement thereof is
subject to a stay pursuant to an order by the Bankruptcy Court or that are not
required to be paid pursuant to Section 9.4;

(b) Liens in respect of property or assets of the Borrower or any Subsidiary of
the Borrower imposed by Applicable Law, such as carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens, arising in the ordinary course of
business or in connection with the construction or restoration of facilities for
the generation, transmission or distribution of electricity, in each case so
long as such Liens arise in the ordinary course of business and do not
individually or in the aggregate have a Material Adverse Effect;

(c) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.11;

(d) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of tenders, statutory obligations,
trade contracts (other than for payment of money), leases, statutory
obligations, surety, stay, customs and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations,
in each case incurred in the

 

43



--------------------------------------------------------------------------------

ordinary course of business (including in connection with the construction or
restoration of facilities for the generation, transmission or distribution of
electricity) or otherwise constituting Investments permitted by Section 10.5;

(e) ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of the
Subsidiaries of the Borrower are located;

(f) easements, rights-of-way, licenses, reservations, servitudes, permits,
conditions, covenants, rights of others, restrictions (including zoning
restrictions), oil, gas and other mineral interests, royalty interests and
leases, minor defects, exceptions or irregularities in title or survey,
encroachments, protrusions and other similar charges or encumbrances (including
those to secure health, safety and environmental obligations), which do not
interfere in any material respect with the business of the Borrower and the
Subsidiaries of the Borrower, taken as a whole;

(g) any exception on the title policies issued in connection with any Mortgaged
Property;

(h) any interest or title of a lessor, sublessor, licensor, sublicensor or
grantor of an easement or secured by a lessor’s, sublessor’s, licensor’s,
sublicensor’s interest or grantor of an easement under any lease, sublease,
license, sublicense or easement to be entered into by the Borrower or any
Restricted Subsidiary of the Borrower as lessee, sublessee, licensee, grantee or
sublicensee to the extent permitted by this Agreement;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or banker’s acceptance issued or
created for the account of the Borrower or any Subsidiary of the Borrower;
provided that such Lien secures only the obligations of the Borrower or such
Subsidiary in respect of such letter of credit or banker’s acceptance to the
extent permitted under Section 10.1;

(k) leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of the Borrower and the Subsidiaries
of the Borrower, taken as a whole;

(l) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings made in respect of operating leases entered into by the
Borrower or any Subsidiary of the Borrower;

(m) Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts of the Borrower
and the Subsidiaries held at such banks or financial institutions, as the case
may be, to facilitate the operation of cash pooling and/or interest set-off
arrangements in respect of such bank accounts in the ordinary course of
business;

(n) Liens arising under Section 9.343 of the Texas Uniform Commercial Code or
similar statutes of states other than Texas;

(o) Liens on accounts receivable, other Receivables Facility Assets, or accounts
into which collections or proceeds of Receivables Facility Assets are deposited,
in each case arising in connection with a Permitted Receivables Financing;

 

44



--------------------------------------------------------------------------------

(p) any zoning, land use, environmental or similar law or right reserved to or
vested in any Governmental Authority to control or regulate the use of any real
property that does not materially interfere with the ordinary conduct of the
business of the Borrower and the Subsidiaries of the Borrower, taken as a whole;

(q) any Lien arising by reason of deposits with or giving of any form of
security to any Governmental Authority for any purpose at any time as required
by Applicable Law as a condition to the transaction of any business or the
exercise of any privilege or license, or to enable the Borrower or any
Subsidiary to maintain self-insurance or to participate in any fund for
liability on any insurance risks;

(r) Liens, restrictions, regulations, easements, exceptions or reservations of
any Governmental Authority applying to nuclear fuel;

(s) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
Applicable Law, to terminate or modify such right, power, franchise, grant,
license or permit or to purchase or recapture or to designate a purchaser of any
of the property of such person;

(t) Liens arising under any obligations or duties affecting any of the property,
the Borrower or any Restricted Subsidiary to any Governmental Authority with
respect to any franchise, grant, license or permit which do not materially
impair the use of such property for the purposes for which it is held;

(u) rights reserved to or vested in any Governmental Authority to use, control
or regulate any property of such person, which do not materially impair the use
of such property for the purposes for which it is held;

(v) any obligations or duties, affecting the property of Parent Guarantor, the
Borrower or any Restricted Subsidiary, to any Governmental Authority with
respect to any franchise, grant, license or permit; and

(w) a set-off or netting rights granted by Parent Guarantor, the Borrower or any
Subsidiary of the Borrower pursuant to any Hedging Agreements, Netting
Agreements or Permitted Contracts solely in respect of amounts owing under such
agreements.

“Permitted Property Interest” shall have the meaning provided in Section 14.3.

“Permitted Receivables Financing” shall mean any of one or more receivables
financing programs as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties, covenants and
indemnities and other customary forms of support, in each case made in
connection with such facilities) to the Borrower and the Restricted Subsidiaries
(other than a Receivables Entity) providing for the sale, conveyance, or
contribution to capital of Receivables Facility Assets by Participating
Receivables Grantors in transactions purporting to be sales of Receivables
Facility Assets to either (a) a Person that is not a Restricted Subsidiary or
(b) a Receivables Entity that in turn funds such purchase by the direct or
indirect sale, transfer, conveyance, pledge, or grant of participation or other
interest in such Receivables Facility Assets to a Person that is not a
Restricted Subsidiary.

“Permitted Sale Leaseback” shall mean any Sale Leaseback existing on the Closing
Date or consummated by the Borrower or any Restricted Subsidiary after the
Closing Date; provided that

 

45



--------------------------------------------------------------------------------

any such Sale Leaseback consummated after the Closing Date not between (a) a
Credit Party and another Credit Party or (b) a Restricted Subsidiary that is not
a Credit Party and another Restricted Subsidiary that is not a Credit Party is
consummated for fair value as determined at the time of consummation in good
faith by (i) the Borrower or such Restricted Subsidiary and (ii) in the case of
any Sale Leaseback (or series of related Sale Leasebacks) the aggregate proceeds
of which exceed $100,000,000, the board of directors of the Borrower or such
Restricted Subsidiary (which such determination may take into account any
retained interest or other Investment of the Borrower or such Restricted
Subsidiary in connection with, and any other material economic terms of, such
Sale Leaseback). Notwithstanding anything to the contrary contained in this
Agreement, the term “Permitted Sale Leaseback” shall not in any event include
any direct or indirect Sale Leaseback of all or any portion of one or more
Baseload Generation Assets.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“Petition Date” shall have the meaning set forth in the Recitals hereto.

“Plan” shall mean (i) the Existing Plan or (ii) any other plan of reorganization
and/or any other restructuring transaction, including a sale pursuant to section
363 of the Bankruptcy Code, for the TCEH Debtors, which satisfies in all
material respects the requirements of an Alternative Acceptable Plan.

“Platform” shall have the meaning provided in Section 13.17(c).

“Pledge Agreement” shall mean any pledge agreement with respect to any or all of
the Obligations delivered pursuant to Section 9.12.

“Post-Acquisition Period” shall mean, with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Preferred Stock” shall mean any Stock or Stock Equivalents with preferential
rights of payment of dividends or upon liquidation, dissolution or winding up.

“Prepayment Event” shall mean any Asset Sale Prepayment Event or Recovery
Prepayment Event.

“Prepetition” shall mean, when used with respect to any agreement or instrument
or any claim or proceeding or any other matter with respect of any Credit Party,
an agreement or instrument that was entered into or became effective, a claim or
proceeding that first arose or was first instituted, or another matter that
first occurred or, by operation of law, is deemed to have occurred, prior to the
Petition Date.

“Prepetition Credit Agreement” shall mean that certain Credit Agreement, dated
as of October 10, 2007, by and among Texas Competitive Electric Holdings Company
LLC, as borrower, Energy Future Competitive Holdings Company, LLC, the
guarantors party thereto, the lenders party thereto and Citibank, N.A., as
administrative agent, collateral agent, swingline lender and an issuing bank, as
amended, supplemented or otherwise modified from time to time.

 

46



--------------------------------------------------------------------------------

“Prepetition Debt” shall mean collectively all Prepetition First Lien
Obligations and Prepetition Second Lien Obligations.

“Prepetition First Lien Intercreditor Agreement” shall mean that certain Amended
and Restated Collateral Agency and Intercreditor Agreement, dated as of October
10, 2007 and amended and restated as of August 7, 2009, among Energy Future
Competitive Holdings Company LLC, Texas Competitive Electric Holdings Company
LLC, the subsidiary guarantors party thereto, Citibank, N.A., as Administrative
Agent and Collateral Agent, Credit Suisse Energy LLC, J. Aron & Company, Morgan
Stanley Capital Group Inc., Citigroup Energy Inc., and the other parties from
time to time party thereto, as amended, restated, supplemented or modified from
time to time to the extent permitted by this Agreement “Prepetition First Lien
Obligations” shall mean the “Secured Obligations” (as defined in the Prepetition
First Lien Intercreditor Agreement).

“Prepetition Second Lien Documents” shall mean the Prepetition Second Lien
Indenture, the other Collateral Documents (as defined in the Prepetition Second
Lien Indenture), including each collateral trust agreement, mortgage and other
security documents and any guarantee entered into in connection therewith and
any related notes, the Prepetition Second Lien Notes, and the other Collateral
Documents (as defined in the Prepetition Second Lien Indenture), including the
Prepetition Second Lien Intercreditor Agreement and each mortgage and other
security documents and any guarantee entered into in connection therewith and
any related notes.

“Prepetition Second Lien Indenture” shall mean that certain indenture, dated as
of October 6, 2010, among the Borrower, TCEH Finance, Inc., the guarantors party
thereto and The Bank of New York Mellon Trust Company, as trustee, The Bank of
New York Mellon Trust Company, as collateral agent for the Prepetition Second
Lien Secured Parties, as amended, restated, supplemented or modified from time
to time to the extent permitted by this Agreement.

“Prepetition Second Lien Intercreditor Agreement” shall mean that certain Second
Lien Intercreditor Agreement, dated as of October 6, 2010, among Energy Future
Competitive Holdings Company, Texas Competitive Electric Holdings Company LLC,
the subsidiary guarantors party thereto, Citibank, N.A., as senior collateral
agent for the senior secured parties and as representative for the credit
agreement secured parties, The Bank of New York Mellon Trust Company, as the
initial second priority representative, and the other parties from time to time
party thereto, as amended, restated, supplemented or modified from time to time
to the extent permitted by this Agreement.

“Prepetition Second Lien Notes” shall mean (i) the 15% senior secured second
lien notes due April 1, 2021 and (ii) the 15% senior secured second lien notes
due April 1, 2021, Series B issued by Borrower and TCEH Finance, Inc. under the
Prepetition Second Lien Indenture and any notes issued in connection therewith
(or increases thereto) resulting from payment of interest in kind and any notes
issued in exchange therefor having the same economic terms, including guarantees
thereof by the guarantors thereof.

“Prepetition Second Lien Obligations” shall mean the “Second Priority Debt
Obligations” as defined in the Prepetition Second Lien Intercreditor Agreement.

“Prepetition Second Lien Secured Parties” shall mean The Bank of New York Mellon
Trust Company, in its capacities as Trustee under the Prepetition Second Lien
Indenture and as collateral agent under the Prepetition Second Lien Documents,
its successors and assigns in such capacities and each person that is a holder
of Prepetition Second Lien Notes.

 

47



--------------------------------------------------------------------------------

“Principal Properties” shall mean (i) Oak Grove Unit 1 (as defined in the
definition of “Baseload Generation Assets”); (ii) Oak Grove Unit 2 (as defined
in the definition of “Baseload Generation Assets”); (iii) Comanche Peak Unit 1
(as defined in the definition of “Baseload Generation Assets”); (iv) Comanche
Peak Unit 2 (as defined in the definition of “Baseload Generation Assets”); (v)
the approximately 1,792 megawatt (nominal nameplate) natural gas-fired
combined-cycle electric generating plant known as the “Forney Energy Center”
being operated and owned by Luminant Holding Company LLC in Forney, Texas; (vi)
Sandow Unit 5 (as defined in the definition of “Baseload Generation Assets”);
and (vii) approximately 1,000 megawatt (nominal nameplate) natural gas-fired
combined-cycle electric generating plant known as the “Lamar Energy Center”
being operated and owned by Luminant Holding Company LLC in Paris, Texas.

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated
EBITDA of the Borrower, the pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA (including as the result of any “run-rate”
synergies, operating expense reductions and improvements and cost savings and
other adjustments evidenced by or contained in a due diligence quality of
earnings report made available to the Administrative Agent prepared with respect
to such Pro Forma Entity by a “big-four” nationally recognized accounting firm
or any other accounting firm reasonably acceptable to the Administrative Agent),
as the case may be, projected by the Borrower in good faith as a result of
(a) actions taken or with respect to which substantial steps have been taken or
are expected to be taken, prior to or during such Post-Acquisition Period for
the purposes of realizing cost savings or (b) any additional costs incurred
prior to or during such Post-Acquisition Period, in each case in connection with
the combination of the operations of such Pro Forma Entity with the operations
of the Borrower and the Restricted Subsidiaries; provided that (i) at the
election of the Borrower, such Pro Forma Adjustment shall not be required to be
determined for any Pro Forma Entity to the extent the aggregate consideration
paid in connection with such acquisition was less than $50,000,000 and (ii) so
long as such actions are taken, or to be taken, prior to or during such
Post-Acquisition Period or such costs are incurred prior to or during such
Post-Acquisition Period, as applicable, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that the applicable amount of such
run-rate” synergies, operating expense reductions and improvements and cost
savings and other adjustments will be realizable during the entirety of such
Test Period, or the applicable amount of such additional run-rate” synergies,
operating expense reductions and improvements and cost savings and other
adjustments, as applicable, will be incurred during the entirety of such Test
Period; provided, further that any such pro forma increase or decrease to such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for run-rate” synergies, operating expense reductions and
improvements and cost savings and other adjustments or additional costs already
included in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, for such Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Stock in any Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any Subsidiary of the Borrower,
shall be excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included, (b)
any retirement or repayment of Indebtedness, and (c) any incurrence

 

48



--------------------------------------------------------------------------------

or assumption of Indebtedness by the Borrower or any Restricted Subsidiary in
connection therewith (it being agreed that if such Indebtedness has a floating
or formula rate, such Indebtedness shall have an implied rate of interest for
the applicable period for purposes of this definition determined by utilizing
the rate that is or would be in effect with respect to such Indebtedness as at
the relevant date of determination); provided that, without limiting the
application of the Pro Forma Adjustment pursuant to (A) above (but without
duplication thereof), the foregoing pro forma adjustments may be applied to any
such test or covenant solely to the extent that such adjustments are consistent
with the definition of Consolidated EBITDA and give effect to events (including
operating expense reductions) that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on the Borrower and the
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA”.

“PUCT” shall mean the Public Utility Commission of Texas or any successor.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“RCT” shall mean the Railroad Commission of Texas.

“RCT Reclamation Support Carve Out” shall mean all amounts up to $975,000,000
required to be paid by the TCEH Debtors to the RCT pursuant to amounts due and
owing in respect of reclamation obligations incurred by the RCT and for which
any of the TCEH Debtors may be liable under Applicable Law.

“Real Estate” shall have the meaning provided in Section 9.1(f).

“Receivables Entity” shall mean any Person formed solely for the purpose of
(i) facilitating or entering into one or more Permitted Receivables Financings,
and (ii) in each case, engaging in activities reasonably related or incidental
thereto. TXU Receivables Company, a Delaware corporation and TXU Energy
Receivables Company LLC, a Delaware corporation, shall each be deemed to be a
Receivables Entity.

“Receivables Facility Assets” shall mean currently existing and hereafter
arising or originated Accounts, Payment Intangibles and Chattel Paper (as each
such term is defined in the UCC) owed or payable to any Participating
Receivables Grantor, and to the extent related to or supporting any Accounts,
Chattel Paper or Payment Intangibles, or constituting a receivable, all General
Intangibles (as each such term is defined in the UCC) and other forms of
obligations and receivables owed or payable to any Participating Receivables
Grantor, including the right to payment of any interest, finance charges, late
payment fees or other charges with respect thereto (the foregoing, collectively,
being “receivables”), all of such Participating Receivables Grantor’s rights as
an unpaid vendor (including rights in any goods the sale of which gave rise to
any receivables), all security interests or liens and property subject to such
security interests or liens from time to time purporting to secure payment of
any receivables or other items described in this definition, all guarantees,
letters of credit, security agreements, insurance and other

 

49



--------------------------------------------------------------------------------

agreements or arrangements from time to time supporting or securing payment of
any receivables or other items described in this definition, all customer
deposits with respect thereto, all rights under any contracts giving rise to or
evidencing any receivables or other items described in this definition, and all
documents, books, records and information (including computer programs, tapes,
disks, data processing software and related property and rights) relating to any
receivables or other items described in this definition or to any obligor with
respect thereto, and all proceeds of the foregoing.

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with any Permitted
Receivables Financing.

“Recovery Event” shall mean (a) any damage to, destruction of or other casualty
or loss involving any property or asset or (b) any seizure, condemnation,
confiscation or taking (or transfer under threat of condemnation) under the
power of eminent domain of, or any requisition of title or use of or relating
to, or any similar event in respect of, any property or asset.

“Recovery Prepayment Event” shall mean the receipt of cash proceeds with respect
to any settlement or payment in connection with any Recovery Event in respect of
any property or asset of the Borrower or any Restricted Subsidiary; provided
that the term “Recovery Prepayment Event” shall not include any Asset Sale
Prepayment Event.

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

“Reinvestment Period” shall mean 15 months following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event or Recovery Prepayment Event.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the thirty day
notice period has been waived.

“Repricing Transaction” shall mean (i) any prepayment or repayment of initial
Term Loans or Term C Loans with the proceeds of, or any conversion of initial
Term Loans or Term C Loans into, any substantially concurrent issuance of new or
replacement tranche of broadly syndicated senior secured first lien term loans
under credit facilities the primary purpose of which is to reduce the Yield

 

50



--------------------------------------------------------------------------------

applicable to the initial Term Loans or Term C Loans and (ii) any amendment to
the initial Term Loan Facility or the initial Term C Loan Facility (or any
exercise of any “yank-a-bank” rights in connection therewith) the primary
purpose of which is to reduce the Yield applicable to the initial Term Loans or
Term C Loans; provided that a Repricing Transaction shall not include any such
prepayment, repayment or amendment in connection with (w) a Change of Control or
other “change of control” transaction, (x) an initial public offering or other
offering of the equity interests of the Borrower, Parent Guarantor or any parent
thereof, (y) a Permitted Acquisition or other Investment by the Borrower or any
Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such Permitted Acquisition or
other Investment or (b) if permitted by the terms of this Agreement immediately
prior to the consummation of such Permitted Acquisition or other Investment,
would not provide the Borrower and its Restricted Subsidiaries with adequate
flexibility under this Agreement for the continuation and/or expansion of their
combined operations following such consummation, as determined by the Borrower
acting in good faith, or (z) a Bona Fide DIP Refinancing.

“Required Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the sum of (a) the outstanding amount of the Term Loans in
the aggregate at such date, (b) the outstanding amount of the Term C Loans in
the aggregate at such date and (c) (i) the Adjusted Total Revolving Credit
Commitment at such date or (ii) if the Total Revolving Credit Commitment has
been terminated or for the purposes of acceleration pursuant to Section 11, the
Revolving Credit Exposure of all such Lenders (excluding the Revolving Credit
Exposure of Defaulting Lenders) in the aggregate at such date.

“Required Revolving Credit Lenders” shall mean, at any date, (i) Non-Defaulting
Lenders having or holding a majority of the Adjusted Total Revolving Credit
Commitment at such date or (ii) if the Total Revolving Credit Commitment has
been terminated or for the purposes of acceleration pursuant to Section 11,
Non-Defaulting Lenders having or holding a majority of the Revolving Credit
Exposure of all such Lenders (excluding Revolving Credit Exposure of Defaulting
Lenders) in the aggregate at such date.

“Required Term C Loan Lenders” shall mean, at any date, Lenders having or
holding a majority of the aggregate outstanding principal amount of the Term C
Loans at such date.

“Required Term Loan Lenders” shall mean, at any date, Lenders having or holding
a majority of the aggregate outstanding principal amount of the Term Loans at
such date.

“Requisite Joint Lead Arrangers” shall mean Joint Lead Arrangers holding, or
affiliated with the Joint Lead Arrangers representing, at least a majority of
the commitments in respect of the Term Loan Facility pursuant to the Commitment
Letter (or, for any determination after the Closing Date and the termination of
the Commitment Letter, a majority of such commitments as in effect immediately
prior to the Closing Date).

“Restoration Certification” shall mean, with respect to any Recovery Prepayment
Event, a certification made by an Authorized Officer of the Borrower or any
Restricted Subsidiary, as applicable, to the Administrative Agent prior to the
end of the Reinvestment Period certifying (a) that the Borrower or such
Restricted Subsidiary intends to use the proceeds received in connection with
such Recovery Prepayment Event to repair, restore or replace the property or
assets in respect of which such Recovery Prepayment Event occurred, (b) the
approximate costs of completion of such repair, restoration or replacement and
(c) that such repair, restoration or replacement will be completed within the
later of (x) fifteen months after the date on which cash proceeds with respect
to such Recovery Prepayment Event were received and (y) 180 days after delivery
of such Restoration Certification.

 

51



--------------------------------------------------------------------------------

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Credit Commitment” shall mean, (a) in the case of each Lender that is
a Lender on the date hereof, the amount set forth opposite such Lender’s name on
Schedule 1.1(a) as such Lender’s “Revolving Credit Commitment” and (b) in the
case of any Lender that becomes a Lender after the date hereof, the amount
specified as such Lender’s “Revolving Credit Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total
Revolving Credit Commitment, in each case as the same may be changed from time
to time pursuant to the terms hereof. Subject to Section 2.1(c), the aggregate
amount of Revolving Credit Commitments outstanding as of the Closing Date is
$750,000,000. Unless the context shall otherwise require, the term “Revolving
Credit Commitment” shall include any New Revolving Credit Commitment.

“Revolving Credit Commitment Fee” shall have the meaning provided in Section
4.1(a).

“Revolving Credit Commitment Fee Rate” shall mean the applicable rate per annum
set forth below under the caption “Revolving Credit Commitment Fee Rate” based
upon the Consolidated Superpriority Secured Net Debt to Consolidated EBITDA
Ratio as of the end of the fiscal quarter of the Borrower for which consolidated
financial statements have theretofore been most recently delivered pursuant to
Section 9.1(a) or (b); provided that, until the date of the delivery of the
consolidated financial statements pursuant to Section 9.1(b) as of and for the
fiscal quarter ended September 30, 2016, the Revolving Credit Commitment Fee
Rate shall be based on the rates per annum set forth in Category 1:

 

Consolidated Superpriority Secured Net Debt to Consolidated EBITDA Ratio

   Revolving Credit
Commitment
Fee Rate  

Category 1

Greater than 1.50 to 1.00

     0.50 % 

Category 2

Less than or equal to 1.50 to 1.00

     0.375 % 

For purposes of the foregoing, each change in the Revolving Credit Commitment
Fee Rate resulting from a change in the Consolidated Superpriority Secured Net
Debt to Consolidated EBITDA Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent pursuant to Section 9.1(a) or (b) of the consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change.

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment at such time by (b) the amount of the Total Revolving Credit
Commitment at such time; provided that at any time when the Total Revolving
Credit Commitment shall have been terminated, each Lender’s Revolving Credit
Commitment Percentage shall be the percentage obtained by dividing (a) such
Lender’s Revolving Credit Exposure at such time by (b) the Revolving Credit
Exposure of all Lenders at such time.

 

52



--------------------------------------------------------------------------------

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then outstanding and (b) such Lender’s Revolving Letter of Credit
Exposure at such time.

“Revolving Credit Facility” shall mean the revolving credit facility represented
by the Revolving Credit Commitments.

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment at such time (or, after the termination of its
Revolving Credit Commitment, Revolving Credit Exposure at such time).

“Revolving Credit Loans” shall have the meaning provided in Section
2.1(c). Unless the context shall otherwise require, the term “Revolving Credit
Loans” shall include any New Revolving Credit Loans.

“Revolving Credit Termination Date” shall mean the Maturity Date.

“Revolving L/C Borrowing” shall mean an extension of credit resulting from a
drawing under any Revolving Letter of Credit which has not been reimbursed on
the date when made or refinanced as a Borrowing.

“Revolving L/C Maturity Date” shall mean the date that is five Business Days
prior to the Maturity Date.

“Revolving L/C Obligations” shall mean, as at any date of determination and,
without duplication, the aggregate Stated Amount of all outstanding Revolving
Letters of Credit plus the aggregate principal amount of all Unpaid Drawings
under all Revolving Letters of Credit, including all Revolving L/C
Borrowings. For all purposes of this Agreement, if on any date of determination
a Revolving Letter of Credit has expired by its terms but any amount may still
be drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such
Revolving Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Revolving L/C Participant” shall have the meaning provided in Section 3.3(a).

“Revolving L/C Participation” shall have the meaning provided in Section 3.3(a).

“Revolving Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1(a)(i).

“Revolving Letter of Credit Commitment” shall mean $500,000,000 (as such amount
may be reduced pursuant to Section 4.2(c)).

“Revolving Letter of Credit Exposure” shall mean, with respect to any Revolving
Credit Lender, at any time, the sum of (a) the principal amount of any Unpaid
Drawings under Revolving Letters of Credit in respect of which such Lender has
made (or is required to have made) payments to the Revolving Letter of Credit
Issuer pursuant to Section 3.4(a) at such time and (b) such Lender’s Revolving
Credit Commitment Percentage of the Revolving Letters of Credit Outstanding at
such time (excluding the portion thereof consisting of Unpaid Drawings under
Revolving Letters of Credit in respect of which the Lenders have made (or are
required to have made) payments to the Revolving Letter of Credit Issuer
pursuant to Section 3.4(a)).

 

53



--------------------------------------------------------------------------------

“Revolving Letter of Credit Issuers” shall mean (a) on the date hereof, (i)
Citibank, N.A. and its Affiliates, (ii) Credit Suisse AG, Cayman Islands Branch
and its Affiliates, (iii) Royal Bank of Canada and its Affiliates, (iv) UBS AG,
Stamford Branch and its Affiliates, and (v) Natixis, New York Branch and its
Affiliates, and (b) at any time such Person who shall become an Revolving Letter
of Credit Issuer pursuant to Section 3.6 (it being understood that if any such
Person ceases to be a Lender hereunder, such Person will remain an Revolving
Letter of Credit Issuer with respect to any Revolving Letters of Credit issued
by such Person that remained outstanding as of the date such Person ceased to be
a Lender). Any Revolving Letter of Credit Issuer may, in its discretion, arrange
for one or more Revolving Letters of Credit to be issued by Affiliates of such
Revolving Letter of Credit Issuer reasonably acceptable to the Borrower, and in
each such case the term “Revolving Letter of Credit Issuer” shall include any
such Affiliate with respect to Revolving Letters of Credit issued by such
Affiliate. References herein and in the other Credit Documents to the Revolving
Letter of Credit Issuer shall be deemed to refer to the Revolving Letter of
Credit Issuer in respect of the applicable Revolving Letter of Credit or to all
Revolving Letter of Credit Issuers, as the context requires.

“Revolving Letter of Credit Fee” shall have the meaning provided in Section
4.1(c).

“Revolving Letters of Credit Outstanding” shall mean, at any time, with respect
to any Revolving Letter of Credit Issuer, the sum of, without duplication,
(a) the aggregate Stated Amount of all outstanding Revolving Letters of Credit
issued by such Revolving Letter of Credit Issuer and (b) the aggregate principal
amount of all Unpaid Drawings in respect of all such Revolving Letters of
Credit. References herein and in the other Credit Documents to the Revolving
Letters of Credit Outstanding shall be deemed to refer to the Revolving Letters
of Credit Outstanding in respect of all Revolving Letters of Credit issued by
the applicable Revolving Letter of Credit Issuer or to the Revolving Letters of
Credit Outstanding in respect of all Revolving Letters of Credit, as the context
requires.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any Restricted Subsidiary (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired (other than to the Borrower or a Subsidiary Guarantor), and
(b) as part of such transaction, thereafter rents or leases such property that
it intends to use for substantially the same purpose or purposes as the property
being sold, transferred or disposed.

“Sandow Unit 4” shall mean the approximately 557 megawatt (net load) lignite
fired power generation facility, excluding mining properties, known as “Sandow
Unit 4” being operated and owned by Luminant Generation Company LLC in Milam
County, Texas.

“Sanctions” shall have the meaning provided in Section 8.20.

“Sanctions Laws” shall have the meaning provided in Section 8.20.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(c).

 

54



--------------------------------------------------------------------------------

“Secured Cash Management Agreement” shall mean any agreement relating to Cash
Management Services that is entered into by and between the Borrower or any
Restricted Subsidiary and any Cash Management Bank.

“Secured Commodity Hedging Agreement” shall mean (a) any Commodity Hedging
Agreement that is entered into by and between the Borrower or any Restricted
Subsidiary and any Hedge Bank and (b) any other Commodity Hedging Agreement that
(i) is entered into by and between the Borrower or any Restricted Subsidiary and
any Hedge Bank and (ii) is entered into to unwind or offset any existing Secured
Commodity Hedging Agreement of the type described in clause (a) above; provided
that any Commodity Hedging Agreement entered into prior to the Petition Date
shall not constitute a “Secured Commodity Hedging Agreement” unless (x) as of
the Petition Date, the Swap Termination Value in respect of such Commodity
Hedging Agreement would be payable to the Borrower or the Restricted Subsidiary
party to such Commodity Hedging Agreement if such Commodity Hedging Agreement
were terminated as of the Petition Date and (y) such Commodity Hedging Agreement
has not been terminated as of the Petition Date and the counterparty thereto has
waived its right to terminate such Commodity Hedging Agreement.

“Secured Hedging Agreement” shall mean any Hedging Agreement that is entered
into by and between the Borrower or any Restricted Subsidiary and any Hedge
Bank.

“Secured Parties” shall mean the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuers, each Lender, each Hedge Bank that is party to any
Secured Hedging Agreement or a Secured Commodity Hedging Agreement, as
applicable, each Cash Management Bank that is a party to a Secured Cash
Management Agreement and each sub-agent pursuant to Section 12 appointed by the
Administrative Agent with respect to matters relating to the Credit Facilities
or by the Collateral Agent with respect to matters relating to any Security
Document.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securitization” shall mean a public or private offering by a Lender or any of
its Affiliates or their respective successors and assigns of securities or notes
which represent an interest in, or which are collateralized, in whole or in
part, by the Loans and the Lender’s rights under the Credit Documents.

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto and the Collateral Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit F.

“Security Documents” shall mean, collectively, (a) the Security Agreement, (b)
any Pledge Agreement, (c) the DIP Order, (d) Section 14 of this Agreement and
(e) each other security agreement or other instrument or document executed and
delivered pursuant to Section 9.11, 9.12 or 9.14 or pursuant to any other such
Security Documents to secure or perfect the security interest in any or all of
the Obligations. The Security Documents (other than the DIP Order) shall
supplement, and shall not limit, the grant of a Lien on and security interest in
the Collateral pursuant to the DIP Order.

“Shared Services Agreement” shall mean the Shared Services Agreement, dated on
or about October 23, 2013 between EFH Corporate Services Company and the
Borrower, as amended, supplemented or otherwise modified from time to time in a
manner that is not, in the Borrower’s reasonable judgment, adverse, taken as a
whole, to the Lenders in any material respect.

 

55



--------------------------------------------------------------------------------

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

“Specified Affiliates” shall mean, collectively, the following affiliates of the
Borrower: (i) Comanche Peak Nuclear Power Company LLC; (ii) EFH Corporate
Services Company; (iii) EFH Properties Company; (iv) the Ultimate Parent; and
(v) the Oncor Subsidiaries.

“Specified Default” shall mean any Event of Default under Section 11.1.

“Specified Representations” shall mean the representations and warranties made
by the Borrower and, and to the extent applicable, the Guarantors, set forth in
(i) Section 8.1(a) (solely with respect to valid existence), (ii) Section 8.2,
(iii) Section 8.3(c) (solely with respect to the Organizational Documents of any
Credit Party), (iv) Section 8.5, (v) Section 8.7, (vi) Section 8.16 and (vii)
the last sentence of Section 8.20.

“Specified Revolving Letter of Credit Commitment” shall mean, with respect to
any Revolving Letter of Credit Issuer, (a) in the case of each Revolving Letter
of Credit Issuer that is a Revolving Letter of Credit Issuer on the date hereof,
the percentage of the Revolving Letter of Credit Commitment set forth opposite
such Revolving Letter of Credit Issuer’s name on Schedule 1.1(a) as such
Revolving Letter of Credit Issuer’s “Specified Revolving Letter of Credit
Commitment” or such other percentage as the Borrower and such Revolving Letter
of Credit Issuer may agree in writing from time to time, and (b) in the case of
any other Revolving Letter of Credit Issuer, 100% of the Revolving Letter of
Credit Commitment or such lower percentage as is specified in the agreement
pursuant to which such Person becomes a Revolving Letter of Credit Issuer
entered into pursuant to Section 3.6(a) hereof.

“Specified Term Letter of Credit Commitment” shall mean, with respect to any
Term Letter of Credit Issuer, (a) in the case of each Term Letter of Credit
Issuer that is a Term Letter of Credit Issuer on the date hereof (other than
Citibank N.A. and its Affiliates as Term Letter of Credit Issuers with respect
to Existing Term Letters of Credit), the percentage of the Term Letter of Credit
Commitment set forth opposite such Term Letter of Credit Issuer’s name on
Schedule 1.1(a) as such Term Letter of Credit Issuer’s “Specified Term Letter of
Credit Commitment” or such other percentage as the Borrower and such Term Letter
of Credit Issuer may agree in writing from time to time and (b) in the case of
any other Term Letter of Credit Issuer, 100% of the Term Letter of Credit
Commitment or such lower percentage as is specified in the agreement pursuant to
which such Person becomes a Term Letter of Credit Issuer entered into pursuant
to Section 3.6(a) hereof.

“Specified Transaction” shall mean, with respect to any period, any Investment,
the signing of a letter of intent or purchase agreement with respect to any
Investment, any Disposition of assets, Permitted Sale Leaseback, incurrence or
repayment of Indebtedness, dividend, Subsidiary designation, Incremental Term
Loan, Incremental Revolving Commitment Increase or other event that by the terms
of this Agreement requires “Pro Forma Compliance” with a test or covenant
hereunder or requires such test or covenant to be calculated on a “Pro Forma
Basis”.

“Sponsors” shall mean any of Kohlberg Kravis Roberts & Co., L.P., KKR
Associates, L.P., TPG Capital, L.P. and Goldman, Sachs & Co., and each of their
respective Affiliates, but excluding portfolio companies of any of the
foregoing.

“SPV” shall have the meaning provided in Section 13.6(g).

 

56



--------------------------------------------------------------------------------

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for payment thereof; provided that, with respect to any
pollution control revenue bonds or similar instruments, the Stated Maturity of
any series thereof shall be deemed to be the date set forth in any instrument
governing such Indebtedness for the remarketing of such Indebtedness.

“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time or is a controlling general partner. Unless otherwise expressly
provided, all references herein to a “Subsidiary” shall mean a Subsidiary of the
Borrower.

“Subsidiary Guarantor” shall mean each Guarantor that is a Subsidiary of the
Borrower.

“Superpriority Claim” shall mean superpriority administrative expense claim with
priority over any and all other obligations, liabilities and indebtedness, now
existing or hereafter arising, of any kind whatsoever, including any and all
administrative expenses or other claims of the kind specified in or arising
under sections 105, 326, 328, 330, 331, 365, 503(a), 503(b), 506(c) (subject
only to and effective upon entry of the DIP Order), 507(a), 507(b), 546(c), 726,
1113 and 1114 of the Bankruptcy Code.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon), including a survey based on aerial photography that is (a) (i)
prepared by a licensed surveyor or engineer, (ii) certified by the surveyor (in
a manner reasonable in light of the size, type and location of the Real Estate
covered thereby) to the Administrative Agent, the Collateral Agent and the Title
Company and (iii) sufficient, either alone or in connection with a survey (or
“no change”) affidavit in form and substance customary in the applicable
jurisdiction, for the Title Company to remove (to the extent permitted by
Applicable Law) or amend all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Property and issue such
endorsements or other survey coverage,

 

57



--------------------------------------------------------------------------------

to the extent available in the applicable jurisdiction, as the Collateral Agent
may reasonably request or (b) otherwise reasonably acceptable to the Collateral
Agent, taking into account the size, type and location of the Real Estate
covered thereby.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

“Tax Order” shall mean that certain Order Authorizing the Debtors To Pay Certain
Prepetition Taxes and Fees [D.I. 799].

“Tax Sharing Agreements” shall mean (i) the Federal and State Income Tax
Allocation Agreement among the Members of the Energy Future Holdings Corp.
Consolidated Group, dated May 15, 2012 by and among Energy Future Holdings Corp.
and the other parties thereto, (ii) the Amended and Restated Tax Sharing
Agreement, dated November 5, 2008, among Energy Future Holdings Corp., Oncor
Electric Delivery Holdings Company LLC, Oncor Electric Delivery Company LLC,
Texas Transmission Investment LLC and Oncor Management Investment LLC and (iii)
any other tax sharing agreement, each as amended, supplemented or otherwise
modified from time to time in a manner that is not, in the Borrower’s reasonable
judgment, adverse, taken as a whole, to the Lenders in any material respect.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“TCEH” shall have the meaning provided in the preamble to this Agreement.

“TCEH Debtors” shall have the meaning set forth in the Recitals hereto.

“Term C Loan” shall have the meaning provided in Section 2.1(b).

“Term C Loan Collateral Account” shall mean one or more cash collateral accounts
or securities accounts established pursuant to, and subject to the terms of,
Section 3.9 for the purpose of cash collateralizing the Term L/C Obligations in
respect of Term Letters of Credit, including the Deutsche Bank Term C Loan
Collateral Account, the Barclays Term C Loan Collateral Account and the Existing
Term C Loan Collateral Account.

“Term C Loan Collateral Account Balance” shall mean, at any time, with respect
to any Term C Loan Collateral Account, the aggregate amount on deposit in such
Term C Loan Collateral Account. References herein and in the other Credit
Documents to the Term C Loan Collateral Account Balance shall be deemed to refer
to the Term C Loan Collateral Account Balance in respect of the applicable Term
C Loan Collateral Account or to the Term C Loan Collateral Account Balance in
respect of all Term C Loan Collateral Accounts, as the context may require.

 

58



--------------------------------------------------------------------------------

“Term C Loan Commitment” shall mean, on the date hereof, the amount set forth
opposite such Lender’s name on Schedule 1.1(a) as such Lender’s “Term C Loan
Commitment”, in each case as the same may be changed from time to time pursuant
to the terms hereof.

“Term C Loan Facility” shall mean the facility providing for the Term C Loans.

“Term C Loan Lender” shall mean each Lender holding a Term C Loan.

“Term C Loan Maturity Date” shall mean the Maturity Date.

“Term L/C Cash Coverage Requirement” shall have the meaning provided in Section
3.9.

“Term L/C Obligations” shall mean, as at any date of determination, the
aggregate Stated Amount of all outstanding Term Letters of Credit plus the
aggregate principal amount of all Unpaid Drawings under all Term Letters of
Credit. For all purposes of this Agreement, if on any date of determination a
Term Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Term Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

“Term L/C Permitted Investments” shall mean:

 

  (a) any Permitted Investments described in clauses (a) through (g) of the
definition thereof; and

 

  (b) such other securities as agreed to by the Borrower and the applicable Term
Letter of Credit Issuer from time to time.

“Term L/C Termination Date” shall mean the date that is five Business Days prior
to the Maturity Date.

“Term Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1(b) (including Existing Term Letters of Credit deemed issued as Term
Letters of Credit pursuant to Section 3.10).

“Term Letter of Credit Commitment” shall mean $650,000,000, as the same may be
reduced from time to time pursuant to Section 2.5(a) or Section 5.2(c).

“Term Letter of Credit Issuer” shall mean (a) Deutsche Bank AG New York Branch
and any of its Affiliates, (b) Barclays Bank PLC and any of its Affiliates,
(c) each issuer of an Existing Term Letter of Credit listed on Schedule 1.1(c),
and (d) at any time such Person who shall become a Term Letter of Credit Issuer
pursuant to Section 3.6 (it being understood that if any such Person ceases to
be a Lender hereunder, such Person will remain a Term Letter of Credit Issuer
with respect to any Term Letters of Credit issued by such Person that remained
outstanding as of the date such Person ceased to be a Lender). Any Term Letter
of Credit Issuer may, in its discretion, arrange for one or more Term Letters of
Credit to be issued by Affiliates of such Term Letter of Credit Issuer
reasonably acceptable to the Borrower, and in each such case the term “Term
Letter of Credit Issuer” shall include any such Affiliate

 

59



--------------------------------------------------------------------------------

or Lender with respect to Term Letters of Credit issued by such Affiliate or
Lender. References herein and in the other Credit Documents to the Term Letter
of Credit Issuer shall be deemed to refer to the Term Letter of Credit Issuer in
respect of the applicable Term Letter of Credit or to all Term Letter of Credit
Issuers, as the context requires.

“Term Letters of Credit Outstanding” shall mean, at any time, with respect to
any Term Letter of Credit Issuer, the sum of, without duplication, (a) the
aggregate Stated Amount of all outstanding Term Letters of Credit issued by such
Term Letter of Credit Issuer and (b) the aggregate principal amount of all
Unpaid Drawings in respect of all such Term Letters of Credit. References herein
and in the other Credit Documents to the Term Letters of Credit Outstanding
shall be deemed to refer to the Term Letters of Credit Outstanding in respect of
all Term Letters of Credit issued by the applicable Term Letter of Credit Issuer
or to the Term Letters of Credit Outstanding in respect of all Term Letters of
Credit, as the context requires.

“Term Letter of Credit Reimbursement Obligations” shall mean the obligations of
the Credit Parties to reimburse and repay Unpaid Drawings on any Term Letter of
Credit pursuant to the terms and conditions set forth in Section 3.4 of this
Agreement.

“Term Loan Commitment” shall mean, on the date hereof, the amount set forth
opposite such Lender’s name on Schedule 1.1(a) as such Lender’s “Term Loan
Commitment”, in each case as the same may be changed from time to time pursuant
to the terms hereof.

“Term Loan Facility” shall mean the facility providing for the Term Loans.

“Term Loan Lender” shall mean each Lender holding a Term Loan.

“Term Loans” shall have the meaning provided in Section 2.1(a). Unless the
context shall otherwise require, the term “Term Loans” shall include any
Incremental Term Loans.

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which
Section 9.1 Financials have been or were required to have been delivered.

“Tex-La Indebtedness” shall mean the obligations owing by Parent Guarantor in
respect of obligations between Parent Guarantor (or its legal predecessors in
interest) and the Tex-La Electric Cooperative of Texas, Inc., in aggregate
principal amount of approximately $40,000,000 as of the Closing Date, which
obligations are secured by a Lien on a 2.17% undivided interest in “Comanche
Peak Unit 1” and “Comanche Peak Unit 2” (each as defined in the definition of
“Baseload Generation Assets”).

“Title Company” shall mean Fidelity National Title Insurance Company.

“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (a) the Total Revolving Credit Commitment (if any) at such date or, if the
Total Revolving Credit Commitment shall have terminated on or prior to such
date, the aggregate Revolving Credit Exposure of all Revolving Credit Lenders at
such date, (b) the Available Total Term C Loan Commitment (if any) at such date,
(c) the aggregate outstanding principal amount of all Term C Loans (if any) at
such date, (d) the aggregate outstanding principal amount of all Term Loans (if
any) at such date, and (e) the Available Total Term Loan Commitment (if any) at
such date.

 

60



--------------------------------------------------------------------------------

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

“Total Term C Loan Commitment” shall mean the sum of the Term C Loan Commitments
of all the Lenders.

“Total Term Loan Commitment” shall mean the sum of the Term Loan Commitments of
all the Lenders.

“Transaction Expenses” shall mean any fees, costs, liabilities or expenses
incurred or paid by the Ultimate Parent, Parent Guarantor or any of their
respective Subsidiaries in connection with the Transactions, this Agreement and
the other Credit Documents and the transactions contemplated hereby and thereby
including in respect of the commitments, negotiation, syndication, documentation
and closing (and post-closing actions in connection with the Collateral) of the
Credit Facilities.

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement to occur on or around the Closing Date (including the entering into
and funding hereunder, the preparation and filings in the Cases, the preparation
and documentation of the other transactions set forth in the Commitment Letter),
the payment of fees, costs, liabilities and expenses in connection with each of
the foregoing, and the consummation of any other transaction connected with the
foregoing.

“Transferee” shall have the meaning provided in Section 13.6(e).

“Transition Charges” shall have the meaning provided in in Section 39.302(7) of
the Texas Utilities Code.

“Transition Property” shall have the meaning provided in Section 39.302(8) of
the Texas Utilities Code.

“Trust Indenture Act” shall have the meaning provided in Section 12.11.

“Type” shall mean, (a) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Loan, (b) as to any Term C Loan, its nature as an ABR Loan or a LIBOR Loan, and
(c) as to any Revolving Credit Loan, its nature as an ABR Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code of the State of New York or the
State of Texas, as applicable, or of any other state the laws of which are
required to be applied in connection with the perfection of security interests
in any Collateral.

“Ultimate Parent” shall mean Energy Future Holdings Corp., a Texas corporation.

“Unfunded Current Liability” of any Benefit Plan shall mean the amount, if any,
by which the Accumulated Benefit Obligation (as defined under Statement of
Financial Accounting Standards No. 87 (“SFAS 87”)) under the Benefit Plan as of
the close of its most recent plan year, determined in accordance with SFAS 87 as
in effect on the Closing Date, exceeds the fair market value of the assets
allocable thereto.

“Unit” shall mean an individual power plant generation system comprised of all
necessary physically connected generators, reactors, boilers, combustion
turbines and other prime movers operated together to independently generate
electricity.

 

61



--------------------------------------------------------------------------------

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Unrestricted Cash” shall mean, without duplication, (a) all cash and cash
equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 10.2(l) and Liens permitted by Sections 10.2(a), (j)
and (bb) and clauses (i) and (ii) of Section 10.2(o)) included in the cash and
cash equivalents accounts listed on the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as at such date and (b) all margin
deposits related to commodity positions listed as assets on the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries; provided that
Unrestricted Cash shall not include any amounts on deposit in or credited to any
Term C Loan Collateral Account.

“Unrestricted Subsidiary” shall mean (a) the Subsidiaries set forth on Schedule
1.1(d) hereto; (b) any Subsidiary of the Borrower that is formed or acquired
after the Closing Date; provided that at such time (or promptly thereafter) the
Borrower designates such Subsidiary an Unrestricted Subsidiary in a written
notice to the Administrative Agent, (c) any Restricted Subsidiary subsequently
designated as an Unrestricted Subsidiary by the Borrower in a written notice to
the Administrative Agent; provided that in the case of (b) and (c), (x) such
designation shall be deemed to be an Investment (or reduction in an outstanding
Investment, in the case of a designation of an Unrestricted Subsidiary as a
Restricted Subsidiary) on the date of such designation in an amount equal to the
net book value of the investment therein and such designation shall be permitted
only to the extent permitted under Section 10.5 on the date of such designation
and (y) no Event of Default would result from such designation after giving Pro
Forma Effect thereto and (d) each Subsidiary of an Unrestricted Subsidiary. The
Borrower may, by written notice to the Administrative Agent, re-designate any
Unrestricted Subsidiary as a Restricted Subsidiary, and thereafter, such
Subsidiary shall no longer constitute an Unrestricted Subsidiary, but only if
(x) to the extent such Subsidiary has outstanding Indebtedness on the date of
such designation, immediately after giving effect to such designation, the
Borrower shall be in compliance, on a Pro Forma Basis, after giving effect to
the incurrence of such Indebtedness, with the covenant set forth in Section 10.9
(to the extent such covenant is then required to be tested) and (y) no Event of
Default would result from such re-designation. On or promptly after the date of
its formation, acquisition, designation or re-designation, as applicable, each
Unrestricted Subsidiary (other than an Unrestricted Subsidiary that is a Foreign
Subsidiary) shall have entered into a tax sharing agreement containing terms
that, in the reasonable judgment of the Administrative Agent, provide for an
appropriate allocation of tax liabilities and benefits; provided that the tax
sharing agreements described in clauses (i) and (ii) of the definition of “Tax
Sharing Agreements” as in effect on the date hereof shall be deemed to satisfy
such standard.

“U.S. Lender” shall have the meaning provided in Section 5.4(h).

“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors or
other governing body of such Person under ordinary circumstances.

“Wages Order” shall mean the “Final Order Authorizing Energy Future Holdings
Corp., et al., To (A) (i) Pay Certain Prepetition Compensation and Reimbursable
Employee Expenses, (ii) Pay and Honor Employee and Retiree Medical and Similar
Benefits, and (iii) Continue Employee Compensation and Retiree Benefit Programs
and (B) Modifying the Automatic Stay” as in effect from time to time.

“Wholly Owned” shall mean, with respect to the ownership by a Person of a
Subsidiary, that all of the Stock of such Subsidiary (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
Applicable Law) are owned by such Person or another Wholly Owned Subsidiary of
such Person.

 

62



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield” shall mean, with respect to any Commitments and/or Loans, on any date of
determination, the yield to maturity, in each case, based on the interest rate
applicable to such Commitments and/or Loans on such date and giving effect to
interest rate floors and any original issue discount or upfront fees (amortized
over four years), but excluding any structuring, underwriting, ticking,
arrangement, commitment and other similar fees not payable to all Lenders
generally providing such Commitments and/or Loans).

1.2 Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) The words “asset” and “property” shall be construed to have the same meaning
and effect and refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(g) All references to “knowledge” or “awareness” of any Credit Party or a
Restricted Subsidiary thereof means the actual knowledge of an Authorized
Officer of a Credit Party or such Restricted Subsidiary.

(h) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(i) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

 

63



--------------------------------------------------------------------------------

(j) For purposes of determining compliance with any one of Sections 10.1, 10.2,
10.3, 10.4, 10.5, 10.6, 10.7 and 1.1(a), in the event that any Lien, Investment,
Indebtedness, merger, consolidation, amalgamation or similar fundamental change,
Disposition, dividend, affiliate transaction, contractual obligation or
prepayment of Indebtedness meets the criteria of more than one of the categories
of transactions permitted pursuant to any clause of such Section, such
transaction (or portion thereof) at any time shall be permitted under one or
more of such clauses as determined by the Borrower (and the Borrower shall be
entitled to redesignate use of any such clauses from time to time) in its sole
discretion at such time; provided that all Indebtedness outstanding under the
Credit Documents will be deemed at all times to have been incurred in reliance
only on the exception in clause (a) of Section 10.1.

1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs (and, for purposes of
the definition of “Unrestricted Subsidiary” only, thereafter and on or prior to
the date of determination), the Consolidated Superpriority Secured Net Debt to
Consolidated EBITDA Ratio shall be calculated with respect to such period and
such Specified Transaction on a Pro Forma Basis.

1.4 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.5 References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document; and (b) references
to any Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

1.6 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to New York City time (daylight or standard, as
applicable).

1.7 Timing of Payment of Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

1.8 Currency Equivalents Generally. For purposes of determining compliance under
Sections 10.4, 10.5 and 10.6 with respect to any amount denominated in any
currency other than Dollars

 

64



--------------------------------------------------------------------------------

(other than with respect to (a) any amount derived from the financial statements
of the Borrower and the Subsidiaries of the Borrower or (b) any Indebtedness
denominated in a currency other than Dollars), such amount shall be deemed to
equal the Dollar equivalent thereof based on the average Exchange Rate for such
other currency for the most recent twelve-month period immediately prior to the
date of determination determined in a manner consistent with that used in
calculating Consolidated EBITDA for the related period. For purposes of
determining compliance with Sections 10.1, 10.2 and 10.5, with respect to any
amount of Indebtedness in a currency other than Dollars, compliance will be
determined at the time of incurrence or advancing thereof using the Dollar
equivalent thereof at the Exchange Rate in effect at the time of such incurrence
or advancement.

1.9 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Credit
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Credit Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “LIBOR
Borrowing”) or by Class and Type (e.g., a “LIBOR Revolving Credit Borrowing”).

1.10 Hedging Agreements. For the avoidance of doubt, it is understood that the
following Hedging Agreements and/or Commodity Hedging Agreements shall not be
deemed to be speculative or entered into for speculative purposes for any
purpose of this Agreement and all other Credit Documents: (a) any Commodity
Hedging Agreement intended, at inception or execution, to hedge or manage any of
the risks related to existing and/or forecasted power generation or load of the
Borrower or the Restricted Subsidiaries (whether owned or contracted), (b) any
Hedging Agreement intended, at inception or execution, (i) to hedge or manage
the interest rate exposure associated with any debt securities, debt facilities
or leases (existing or forecasted) of the Borrower or the Restricted
Subsidiaries, (ii) for foreign exchange or currency exchange management,
(iii) to manage commodity portfolio exposure associated with changes in interest
rates or (iv) to hedge any exposure that the Borrower or the Restricted
Subsidiaries may have to counterparties under other Hedging Agreements such that
the combination of such Hedging Agreements is not speculative taken as a whole
and (c) any Hedging Agreement and/or Commodity Hedging Agreement, as applicable,
entered into by the Borrower or any Restricted Subsidiary (in each case, entered
into in the ordinary course of business or consistent with past practice) that
was intended, at inception or execution, to unwind or offset any Hedging
Agreement and/or Commodity Hedging Agreement, as applicable, described in
clauses (a) and (b) of this Section 1.10.

SECTION 2. Amount and Terms of Credit.

2.1 Commitments.

(a) Subject to and upon the terms and conditions set forth in this Agreement,
each Lender having a Term Loan Commitment, severally, but not jointly, agrees to
make a loan (each a “Term Loan” and, collectively, the “Term Loans”) in Dollars
to the Borrower on the Closing Date, which Term Loans shall equal the amount
requested by the Borrower, not to exceed (i) for any such Lender, the Available
Term Loan Commitment of such Lender, and (ii) in the aggregate, the Available
Total Term Loan Commitment. The Term Loans may, at the option of the Borrower,
be incurred, maintained as, and/or converted into, ABR Loans or LIBOR Loans in
accordance with Section 2.6; provided that all such Term Loans made by each of
the Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Term Loans of the same Type. The Term Loans
may be repaid or prepaid in accordance with the provisions hereof, but once
repaid or prepaid may not be reborrowed.

 

65



--------------------------------------------------------------------------------

(b) Subject to and upon the terms and conditions set forth in this Agreement,
each Lender having a Term C Loan Commitment, severally, but not jointly, agrees
to make a loan (each a “Term C Loan” and, collectively, the “Term C Loans”) in
Dollars to the Borrower on the Closing Date, which Term C Loans shall equal the
amount requested by the Borrower, not to exceed (i) for any such Lender, the
Available Term C Loan Commitment of such Lender, and (ii) in the aggregate, the
Available Total Term C Loan Commitment. The Term C Loans may, at the option of
the Borrower, be incurred, maintained as, and/or converted into, ABR Loans or
LIBOR Loans in accordance with Section 2.6; provided that all such Term C Loans
made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Term C Loans of the
same Type. The Term C Loans may be repaid or prepaid in accordance with the
provisions hereof, but once repaid or prepaid may not be reborrowed.

(c) Subject to and upon the terms and conditions herein set forth, each Lender
having a Revolving Credit Commitment severally, but not jointly, agrees to make
a loan or loans (each a “Revolving Credit Loan” and, collectively, the
“Revolving Credit Loans”) in Dollars to the Borrower. Such Revolving Credit
Loans (A) shall be made at any time and from time to time on and after the
Closing Date and prior to Revolving Credit Termination Date, (B) may, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
ABR Loans or LIBOR Loans; provided that all Revolving Credit Loans made by each
of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Revolving Credit Loans of the
same Type, (C) may be repaid and reborrowed in accordance with the provisions
hereof, (D) shall not, for any Lender at any time with respect to any Class of
Revolving Credit Loan, after giving effect thereto and to the application of the
proceeds thereof, result in such Lender’s Revolving Credit Exposure with respect
to such Class at such time exceeding such Lender’s Revolving Credit Commitment
with respect to such Class at such time and (E) shall not, after giving effect
thereto and to the application of the proceeds thereof, result at any time in
the aggregate amount of the Lenders’ Revolving Credit Exposures at such time
exceeding the Total Revolving Credit Commitment then in effect.

(d) Each Lender may at its option make any LIBOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that
(A) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (B) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in material
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous in any material respect to it and
in the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.10 shall apply).

(e) [Reserved].

2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Loans shall be in a minimum
amount of at least the Minimum Borrowing Amount for such Type of Loan and in a
multiple of $1,000,000 in excess thereof (except borrowings to reimburse Unpaid
Drawings under Revolving Letters of Credit). More than one Borrowing may be
incurred on any date; provided that at no time shall there be outstanding more
than (i) twenty, in the case of Revolving Credit Loans, (ii) ten, in the case of
Term Loans, and (iii) five, in the case of Term C Loans, Borrowings of LIBOR
Loans under this Agreement. For the avoidance of doubt, unless otherwise
determined by the Borrower, all Loans of the same Class subject to the same
Interest Period and drawn on the same date will constitute one Borrowing.

 

66



--------------------------------------------------------------------------------

2.3 Notice of Borrowing; Determination of Class of Loans.

(a) When the Borrower desires to incur Term Loans or Term C Loans, the Borrower
shall deliver to the Administrative Agent at the Administrative Agent’s Office a
Notice of Borrowing (or telephonic notice promptly confirmed by delivery of a
Notice of Borrowing) (i) prior to 1:00 p.m. at least three Business Days’ prior
to the date of the proposed Borrowing of Term Loans or Term C Loans if all or
any of such Loans are to be initially LIBOR Loans (or, in the case of Borrowings
on the Closing Date, prior to 10:00 a.m. on the date of the proposed Borrowing)
and (ii) prior to 10:00 a.m. on the date of the proposed Borrowing of Term Loans
or Term C Loans if all or any of such Loans are to be ABR Loans. Each Notice of
Borrowing shall specify (i) the aggregate principal amount of Loans to be made,
(ii) the date of the Borrowing, (iii) whether such Loans shall consist of Term
Loans or Term C Loans (or a combination thereof) and (iv) whether such Loans
shall consist of ABR Loans and/or LIBOR Loans and, if the Loans are to include
LIBOR Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall promptly give each applicable Lender written notice
(or telephonic notice promptly confirmed in writing) of the proposed Borrowing
of Loans, of such Lender’s proportionate share thereof and of the other matters
covered by the related Notice of Borrowing.

(b) [Reserved].

(c) [Reserved].

(d) Whenever the Borrower desires to incur Revolving Credit Loans, (other than
borrowings to reimburse Unpaid Drawings under Revolving Letters of Credit), the
Borrower shall give the Administrative Agent at the Administrative Agent’s
Office, (i) prior to 1:00 p.m. at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing of
Revolving Credit Loans if all or any of such Revolving Credit Loans are to be
initially LIBOR Loans (or, in the case of Borrowings on the Closing Date, prior
to 10:00 a.m. on the date of the proposed Borrowing) and (ii) prior to 2:00 p.m.
on the date of the proposed Borrowing of each Borrowing of Revolving Credit
Loans if all or any of such Revolving Credit Loans are to be ABR Loans. Each
such Notice of Borrowing shall specify (i) the aggregate principal amount of the
Revolving Credit Loans to be made pursuant to such Borrowing, (ii) the date of
the Borrowing (which shall be a Business Day) and (iii) whether the Borrowing
shall consist of ABR Loans and/or LIBOR Loans and, if LIBOR Loans, the Interest
Period to be initially applicable thereto. The Administrative Agent shall
promptly give each Revolving Credit Lender written notice (or telephonic notice
promptly confirmed in writing) of each proposed Borrowing of Revolving Credit
Loans, of such Lender’s Revolving Credit Commitment Percentage thereof and of
the other matters covered by the related Notice of Borrowing.

(e) [Reserved].

(f) [Reserved].

(g) Borrowings of Revolving Credit Loans to reimburse Unpaid Drawings under
Revolving Letters of Credit shall be made upon the notice specified in
Section 3.4(a).

(h) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.

 

67



--------------------------------------------------------------------------------

2.4 Disbursement of Funds.

(a) No later than 3:30 p.m. on the date specified in each Notice of Borrowing,
(including Borrowings of Revolving Credit Loans to reimburse Unpaid Drawings
under Revolving Letters of Credit), each Lender will make available its pro rata
portion, if any, of each Borrowing requested to be made on such date in the
manner provided below.

(b) Each Lender shall make available all amounts required under any Borrowing
for its applicable Commitments in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office in Dollars, and the
Administrative Agent will (except in the case of Borrowings of Revolving Credit
Loans to reimburse Unpaid Drawings under Revolving Letters of Credit) make
available to the Borrower, by depositing to an account designated by the
Borrower to the Administrative Agent the aggregate of the amounts so made
available in Dollars. Unless the Administrative Agent shall have been notified
by any Lender prior to the date of any such Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower in writing and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent in Dollars. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the Loans of
the applicable Class.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5 Repayment of Loans; Evidence of Debt.

(a) The Borrower shall repay to the Administrative Agent, for the benefit of the
applicable Lenders, on the Maturity Date, (i) the then outstanding Term Loans
and Term C Loans and (ii) the then outstanding Revolving Credit Loans. Upon the
repayment of the then outstanding Term C Loans on the Maturity Date, the Term
Letter of Credit Commitment shall be reduced by an amount equal to the portion
of such repayment constituting principal as provided in Section 4.3(d) and the
Borrower shall be permitted to withdraw an amount up to the amount of such
prepayment from the Term C Loan Collateral Accounts to complete such repayment
as, and to the extent, provided in Section 4.3(d).

(b) [Reserved].

(c) In the event any Incremental Term Loans are made, such Incremental Term
Loans, as applicable, shall be repaid in amounts and on dates as agreed between
the Borrower and the relevant Lenders of such Incremental Term Loans, subject to
the requirements set forth in Section 2.14.

 

68



--------------------------------------------------------------------------------

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

(e) The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is a Term Loan, a Term C Loan, an Incremental Term
Loan, a Revolving Credit Loan or a New Revolving Credit Loan, as applicable, the
Type of each Loan made and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder, and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

(f) The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (d) and (e) of this Section 2.5 shall, to the extent
permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

2.6 Conversions and Continuations.

(a) Subject to the penultimate sentence of this clause (a), (x) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
no less than the Minimum Borrowing Amount of the outstanding principal amount of
Term Loans, Term C Loans or Revolving Credit Loans of one Type into a Borrowing
or Borrowings of another Type and (y) the Borrower shall have the option on any
Business Day to continue the outstanding principal amount of any LIBOR Loans as
LIBOR Loans for an additional Interest Period; provided that (i) no partial
conversion of LIBOR Loans shall reduce the outstanding principal amount of LIBOR
Loans made pursuant to a single Borrowing to less than the Minimum Borrowing
Amount, (ii) ABR Loans may not be converted into LIBOR Loans if a Payment
Default or Event of Default is in existence on the date of the conversion and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such conversion, (iii) LIBOR Loans may not
be continued as LIBOR Loans for an additional Interest Period if a Default or
Event of Default is in existence on the date of the proposed continuation and
the Required Lenders have determined in its or their sole discretion not to
permit such continuation and (iv) Borrowings resulting from conversions pursuant
to this Section 2.6 shall be limited in number as provided in Section 2.2. Each
such conversion or continuation shall be effected by the Borrower by giving the
Administrative Agent at the Administrative Agent’s Office prior to 1:00 p.m. at
least (i) three Business Days’, in the case of a continuation of, or conversion
to, LIBOR Loans or (ii) one Business Day’s in the case of a conversion into ABR
Loans, prior written notice (or telephonic notice promptly confirmed in writing)
(each, a “Notice of Conversion or Continuation”) specifying the Loans to be so
converted or continued, the Type of Loans to be converted into or continued and,
if such Loans are to be converted into, or continued as, LIBOR Loans, the
Interest Period to be initially applicable thereto (if no Interest Period is
selected, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration). The Administrative Agent shall give each applicable
Lender notice as promptly as practicable of any such proposed conversion or
continuation affecting any of its Loans.

 

69



--------------------------------------------------------------------------------

(b) If any Payment Default or Event of Default is in existence at the time of
any proposed continuation of any LIBOR Loans and the Required Lenders have
determined in their sole discretion not to permit such continuation, such LIBOR
Loans shall be automatically converted on the last day of the current Interest
Period into ABR Loans. If upon the expiration of any Interest Period in respect
of LIBOR Loans, the Borrower has failed to elect a new Interest Period to be
applicable thereto as provided in clause (a) above, the Borrower shall be deemed
to have elected to convert such Borrowing of LIBOR Loans into a Borrowing of ABR
Loans, effective as of the expiration date of such current Interest Period.

(c) Notwithstanding anything to the contrary herein, the Borrower may deliver a
Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any Term Loans or Term
C Loans subject to an interest rate Hedging Agreement as LIBOR Loans for each
Interest Period until the expiration of the term of such applicable Hedging
Agreement.

2.7 Pro Rata Borrowings. Subject to Section 2.1(c), each Borrowing of Revolving
Credit Loans under this Agreement shall be made by the Lenders pro rata on the
basis of their then applicable Revolving Credit Commitments without regard to
the Class of Revolving Credit Commitments held by such Lender. It is understood
that (a) no Lender shall be responsible for any default by any other Lender in
its obligation to make Loans hereunder and that each Lender severally but not
jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation under any Credit Document.

2.8 Interest.

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable ABR
Margin plus the ABR, in each case, in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable LIBOR
Margin plus the relevant LIBOR Rate, in each case in effect from time to time.

(c) [Reserved].

(d) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon or any other amount hereunder shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), and an Event
of Default shall exist as a result of such failure to pay, then upon the giving
of written notice by the Administrative Agent to the Borrower, such overdue
amount (other than any such amount owed to a Defaulting Lender) shall bear
interest at a rate per annum (the “Default Rate”) that is (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto plus 2%
or (y) in the case of any overdue interest or other amounts due hereunder, to
the extent permitted by Applicable Law, the rate described in Section 2.8(a)
plus 2% from the date of such written notice to the date on which such amount is
paid in full (after as well as before judgment).

(e) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any

 

70



--------------------------------------------------------------------------------

Loan that is repaid on the same date on which it is made shall bear interest for
one day. Except as provided below, interest shall be payable (i) in respect of
each ABR Loan, monthly in arrears on the third Business Day of each calendar
month, (ii) in respect of each LIBOR Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three-month intervals after the first
day of such Interest Period and (iii) in respect of each Loan, (A) on any
prepayment; provided that interest on ABR Loans shall only become due pursuant
to this subclause (A) if the aggregate principal amount of the ABR Loans then
outstanding is repaid in full, (B) at maturity (whether by acceleration or
otherwise) and (C) after such maturity, on demand.

(f) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(g) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

2.9 Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with Section
2.6(a), the Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower, be a one week (solely (x) with respect to LIBOR Revolving Credit Loans
and (y) with the prior written consent of the Administrative Agent (such consent
not to be unreasonably withheld)) or a one, two, three or six or (if available
to all relevant Lenders participating in the relevant Credit Facility) a twelve
month period or a period of less than one month; provided that, notwithstanding
the foregoing, the initial Interest Period beginning on the Closing Date may be
for a period of less than one month if agreed upon by the Borrower and the
Administrative Agent.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

(b) if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the applicable
Maturity Date of such Loan.

 

71



--------------------------------------------------------------------------------

2.10 Increased Costs, Illegality, Etc.

(a) In the event that (x) in the case of clause (i) below, the Administrative
Agent or (y) in the case of clauses (ii) and (iii) below, the Required Lenders
shall have reasonably determined (which determination shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto):

(i) on any date for determining the LIBOR Rate for any Interest Period that
(x) deposits in the principal amounts and currencies of the Loans comprising
such LIBOR Borrowing, are not generally available in the relevant market or (y)
by reason of any changes arising on or after the Closing Date affecting the
interbank LIBOR market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
LIBOR Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loans
(other than any increase or reduction attributable to (i) Taxes indemnifiable
under Section 5.4, (ii) net income taxes and franchise and excise taxes (imposed
in lieu of net income taxes) imposed on any Agent or Lender or (iii) Taxes
included under clauses (c) through (e) of the definition of “Excluded Taxes”)
because of (x) any change since the Closing Date in any Applicable Law (or in
the interpretation or administration thereof and including the introduction of
any new Applicable Law), such as, for example, without limitation, a change in
official reserve requirements, and/or (y) other circumstances affecting the
interbank LIBOR market or the position of such Lender in such market; or

(iii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful as a result of compliance by such Lender in good faith with any
Applicable Law (or would conflict with any such Applicable Law not having the
force of law even though the failure to comply therewith would not be unlawful),
or has become impracticable as a result of a contingency occurring after the
Closing Date that materially and adversely affects the interbank LIBOR market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion or Continuation given by the Borrower with respect to LIBOR Loans,
that have not yet been incurred shall be deemed rescinded by the Borrower, as
applicable, (y) in the case of clause (ii) above, the Borrower shall pay to such
Lender, promptly after receipt of written demand therefor such additional
amounts (in the form of an increased rate of or a different method of
calculating, interest or otherwise, as such Lender in its reasonable discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts receivable hereunder (it being agreed
that a written notice as to the additional amounts owed to such Lender, showing
in reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto) and (z) in the case of
subclause (iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by Applicable Law.

 

72



--------------------------------------------------------------------------------

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of a LIBOR
Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if the affected
LIBOR Loan is then being made pursuant to a Borrowing, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrower was notified by a Lender
pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR Loan is
then outstanding, upon at least three Business Days’ notice to the
Administrative Agent require the affected Lender to convert each such LIBOR Loan
into an ABR Loan; provided that if more than one Lender is affected at any time,
then all affected Lenders must be treated in the same manner pursuant to this
Section 2.10(b).

(c) If, after the Closing Date, any Change in Law relating to capital adequacy
or liquidity of any Lender or compliance by any Lender or its parent with any
Change in Law relating to capital adequacy or liquidity occurring after the
Closing Date, has or would have the effect of reducing the rate of return on
such Lender’s or its parent’s or its Affiliate’s capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Affiliate could have achieved
but for such Change in Law (taking into consideration such Lender’s or its
parent’s policies with respect to capital adequacy), then from time to time,
promptly after demand by such Lender (with a copy to the Administrative Agent),
the Borrower shall pay to such Lenders such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a Lender shall not be entitled to such compensation as a
result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any Applicable Law as in effect on the Closing Date. Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Borrower, which notice shall set forth in reasonable detail the
basis of the calculation of such additional amounts, although the failure to
give any such notice shall not, subject to Section 2.13, release or diminish the
Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice.

Notwithstanding the foregoing, no Lender shall demand compensation pursuant to
this Section 2.10 if it shall not at the time be the general policy or practice
of such Lender to demand such compensation in substantially the same manner as
applied to other similarly situated borrowers under comparable syndicated credit
facilities.

2.11 Compensation. If (i) any payment of principal of any LIBOR Loan is made by
the Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (ii) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing, (iii) any ABR Loan is not converted into a LIBOR
Loan as a result of a withdrawn Notice of Conversion or Continuation, (iv) any
LIBOR Loan is not continued as a LIBOR Loan, as the case may be, as a result of
a withdrawn Notice of Conversion or Continuation or (v) any prepayment of
principal of any LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrower shall, after receipt of
a written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that such Lender may reasonably
incur as a result of such payment, failure to convert, failure to continue or
failure to prepay, including any loss, cost or expense (excluding loss of
anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan.

 

73



--------------------------------------------------------------------------------

Notwithstanding the foregoing or anything contained in the Existing DIP Credit
Agreement to the contrary, (i) no Lender shall demand compensation pursuant to
this Section 2.11 if it shall not at the time be the general policy or practice
of such Lender to demand such compensation in substantially the same manner as
applied to other similarly situated borrowers under comparable syndicated credit
facilities, and (ii) no Lender that is also a Lender (as defined in the Existing
DIP Credit Agreement) under the Existing DIP Credit Agreement shall demand
compensation of the type described in Section 2.11 of the Existing DIP Credit
Agreement in connection with or as a result of the transactions contemplated by
the Closing Refinancing.

2.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided in
Section 2.10, 3.5 or 5.4.

2.13 Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or 5.4 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower.

2.14 Incremental Facilities.

(a) The Borrower may, at any time or from time to time after the Closing Date,
by notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request (i) one or more
additional tranches of term loans (the “Incremental Term Loans”) or (ii) one or
more increases in the amount of the Revolving Credit Commitments (each such
increase, an “Incremental Revolving Commitment Increase”) and together with the
Incremental Term Loans, the “Incremental Facilities”), provided that both at the
time of any such request and after giving effect to the effectiveness of any
Incremental Amendment referred to below, no Default or Event of Default shall
exist or would exist after giving effect thereto (or, in the case of an
Incremental Facility the proceeds of which will be used to finance a Permitted
Acquisition or other Investment or repayment of Indebtedness that requires an
irrevocable prepayment or redemption notice, only to the extent required by the
providers of such Incremental Facility (provided that at a minimum there shall
be a no payment or bankruptcy event of default condition)) and at the time that
any such Incremental Term Loan or Incremental Revolving Commitment Increase is
made or effected (and after giving effect thereto), the conditions in
Section 7.1 shall be satisfied.

(b) Each tranche of Incremental Term Loans and each Incremental Revolving
Commitment Increase shall be in the aggregate principal amount that is not less
than $25,000,000 (provided that such amount may be less than $25,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence).

 

74



--------------------------------------------------------------------------------

(c) The aggregate principal amount of all Incremental Facilities shall not
exceed $750,000,000.

(d) The Incremental Term Loans (i) shall rank pari passu in right of payment and
of security with the Revolving Credit Loans, all Term Loans and all Term C
Loans, (ii) shall not mature earlier than the Latest Maturity Date, (iii) shall
have interest rates, interest margins, rate floors, fees, funding discounts,
premiums and amortization schedules determined by the Borrower and the lenders
thereof and (iv) may have terms and conditions different from those of the other
Term Loans; provided that, except with respect to the differences set forth in
clauses (ii) and (iii) above, any differences must be reasonably acceptable to
the Administrative Agent; provided, further that the Yield on any tranche of
Incremental Term Loans does not exceed the Yield on the initial Term Loans or
the Term C Loans by more than 50 basis points per annum, unless the interest
rate on the initial Term Loans and the Term C Loans, as applicable, is increased
on or prior to the date of the incurrence of such Incremental Term Loans in
order to comply with this proviso.

(e) [Reserved].

(f) [Reserved].

(g) Each notice from the Borrower pursuant to this Section 2.14 shall set forth
the requested amount and proposed terms of the relevant Incremental
Facility. Incremental Term Loans may be made, and Incremental Revolving
Commitment Increases may be provided, by any existing Lender (it being
understood that no existing Lender will have an obligation to make a portion of
any Incremental Facility); provided that the Administrative Agent shall have
consented (not to be unreasonably withheld) to such Lender’s or Additional
Lender’s making such Incremental Term Loans or providing such Incremental
Revolving Commitment Increases if such consent would be required under Section
13.6(b) for an assignment of Loans or Commitments, as applicable, to such Lender
or Additional Lender.

(h) Commitments in respect of Incremental Term Loans and Incremental Revolving
Commitment Increases shall become Commitments (or in the case of an Incremental
Revolving Commitment Increase to be provided by an existing Lender with a
Revolving Credit Commitment, an increase in such Lender’s applicable Revolving
Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement (which shall be substantially in the
form of Exhibit K to this Agreement) and, as appropriate, the other Credit
Documents, executed by the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative Agent
(notwithstanding any provision to the contrary in Section 13.1 of this
Agreement). The Incremental Amendment may, subject to Section (e) and (f)) as
the case may be, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section (notwithstanding any provision to the
contrary in Section 13.1 of this Agreement). The effectiveness of any
Incremental Amendment shall be subject to the satisfaction on the date thereof
of the conditions in Section 2.14(a) and such other conditions as the parties
thereto shall agree. The Borrower may use the proceeds of the Incremental Term
Loans and Incremental Revolving Commitment Increases for any purpose not
prohibited by this Agreement.

(i) (i) Unless it so agrees, the Borrower shall not be obligated to offer any
existing Lender the opportunity to provide any Incremental Facility. Upon each
increase in the Revolving Credit Commitments, each Lender with a Revolving
Credit Commitment immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Incremental Revolving Commitment Increase (each an “Incremental
Revolving Commitment

 

75



--------------------------------------------------------------------------------

Increase Lender”) in respect of such increase, and each such Incremental
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Lender’s participations hereunder
in outstanding Revolving Letters of Credit such that, after giving effect to
each such deemed assignment and assumption of participations, the percentage of
the aggregate outstanding participations hereunder in Revolving Letters of
Credit held by each Lender with a Revolving Credit Commitment (including each
such Incremental Revolving Commitment Increase Lender) will equal the percentage
of the aggregate Revolving Credit Commitments of all Lenders represented by such
Lender’s Revolving Credit Commitment. If, on the date of any increase in the
Revolving Credit Commitments pursuant to an Incremental Revolving Commitment
Increase, there are any Revolving Credit Loans outstanding, such Revolving
Credit Loans shall on or prior to the effectiveness of such Incremental
Revolving Commitment Increase be prepaid from the proceeds of additional
Revolving Credit Loans made hereunder (reflecting such increase in Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Revolving Credit Loans being prepaid and any costs incurred by any Lender
in accordance with Section 2.11. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(ii) At the option of the Borrower and the Lenders providing such Incremental
Revolving Commitment Increases, any Incremental Revolving Commitment Increases
may be in the form of one or more separate classes of revolving credit
commitments (the “New Revolving Credit Commitments”) which shall constitute a
separate Class of Commitments from the Revolving Credit Commitments and/or any
other New Revolving Credit Commitments (each such separate Class of New
Revolving Credit Commitments, a “New Revolving Credit Series” and each Loan
thereunder, a “New Revolving Credit Loan”) and the related Loans shall
constitute a separate Class of Loans from the Revolving Credit Loans, and/or any
other New Revolving Credit Loans (it being understood that New Revolving Credit
Commitments of a single New Revolving Credit Series may be established on more
than one date); provided that:

(A) each tranche of New Revolving Credit Commitments shall be in an aggregate
principal amount of not less than $25,000,000 (provided that such amount may be
less than $25,000,000 if such amount represents all remaining availability under
the limit set forth in Section 2.14(c) above);

(B) the terms of such New Revolving Credit Commitments, except for (w) the tenor
of the New Revolving Credit Commitments (which shall have a scheduled expiration
date no earlier than the Maturity Date), (x) the size of any letter of credit
subfacilities under such New Revolving Credit Commitments, (y) the applicable
interest rates, interest margins, rate floors, premiums, funding discounts and
fees payable with respect to such New Revolving Credit Commitments and (z) the
borrowing, repayment and termination of Commitment procedures (in each case
which shall be as specified in the applicable Incremental Amendment), shall be
similar to the terms of the Revolving Credit Commitments (unless otherwise
consented to by the Administrative Agent); provided that the Yield on the New
Revolving Credit Commitments does not exceed the Yield on the initial Revolving
Credit Commitments by more than 50 basis points, unless the interest rate on the
initial Revolving Credit Commitments is increased on or prior to the date of the
incurrence of such New Revolving Credit Commitments in order to comply with this
proviso; and

 

76



--------------------------------------------------------------------------------

(C) in connection with the establishment of any New Revolving Credit Commitments
that will include letter of credit subfacilities, any amendment to this
Agreement pursuant to this Section 2.14(i)(ii) may include provisions relating
to letters of credit issued thereunder, which issuances shall be on terms
similar (except for the overall size of such subfacilities and the identity of
the letter of credit issuer, and borrowing, repayment and termination of
commitment procedures, in each case which shall be specified in the applicable
Incremental Amendment) to the terms relating to Letters of Credit with respect
to the Revolving Credit Commitments or otherwise reasonably acceptable to the
Administrative Agent and any applicable letter of credit issuer thereunder.

2.15 [Reserved].

2.16 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 4.1(a).

(b) if any Revolving Letter of Credit Exposure exists at the time a Lender
becomes a Defaulting Lender, then (i) all or any part of such Revolving Letter
of Credit Exposure of such Defaulting Lender will, subject to the limitation in
the first proviso below, automatically be reallocated (effective on the day such
Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Revolving Credit Commitment Percentage;
provided that (A) each Non-Defaulting Lender’s Revolving Letter of Credit
Exposure may not in any event exceed the Revolving Credit Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and (B)
neither such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Revolving Letter of Credit Issuers or any other Lender
may have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender, (ii) to the extent that all or any portion of the
Defaulting Lender’s Revolving Letter of Credit Exposure cannot, or can only
partially, be so reallocated to Non-Defaulting Lenders, whether by reason of the
first proviso in Section 2.16(b)(i) above or otherwise, the Borrower shall
within two Business Days following written notice by the Administrative Agent
Cash Collateralize such Defaulting Lender’s Revolving Letter of Credit Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above),
in accordance with the procedures set forth in Section 3.8 for so long as such
Revolving Letter of Credit Exposure is outstanding, (iii) if the Borrower Cash
Collateralizes any portion of such Defaulting Lender’s Revolving Letter of
Credit Exposure pursuant to the requirements of this Section 2.16(b), the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 4.1(c) with respect to such Defaulting Lender’s Letter of
Credit Exposure during the period such Defaulting Lender’s Revolving Letter of
Credit Exposure is Cash Collateralized, (iv) if the Revolving Letter of Credit
Exposure of the Non-Defaulting Lenders is reallocated pursuant to the
requirements of this Section 2.16(b), then the fees payable to the Lenders
pursuant to Section 4.1(c) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Revolving Credit Commitment Percentages and the Borrower
shall not be required to pay any fees to the Defaulting Lender pursuant to
Section 4.1(c) with respect to such Defaulting Lender’s Revolving Letter of
Credit Exposure during the period that such Defaulting Lender’s Revolving Letter
of Credit Exposure is reallocated, or (v) if any Defaulting Lender’s Revolving
Letter of Credit Exposure is neither Cash Collateralized nor reallocated
pursuant to the requirements of this Section 2.16(b), then, without prejudice to
any rights or remedies of the applicable

 

77



--------------------------------------------------------------------------------

Revolving Letter of Credit Issuer or any Lender hereunder, all fees payable
under Section 4.1(c) with respect to such Defaulting Lender’s Revolving Letter
of Credit Exposure shall be payable to the applicable Revolving Letter of Credit
Issuer until such Revolving Letter of Credit Exposure is Cash Collateralized
and/or reallocated;

(c) no Revolving Letter of Credit Issuer will be required to issue any new
Revolving Letter of Credit or to amend any outstanding Revolving Letter of
Credit to increase the face amount thereof or extend the expiry date thereof,
unless the applicable Revolving Letter of Credit Issuer is reasonably satisfied
that any exposure that would result from the exposure to such Defaulting Lender
is eliminated or fully covered by the Revolving Credit Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof in
accordance with the requirements of Section 2.16(b) above or otherwise in a
manner reasonably satisfactory to the applicable Revolving Letter of Credit
Issuer and the Borrower; and

(d) if the Borrower, the Administrative Agent and the Revolving Letter of Credit
Issuers agree in writing in their discretion that a Lender that is a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon, as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender
and any applicable Cash Collateral shall be promptly returned to the Borrower
and any Revolving Letter of Credit Exposure of such Lender reallocated pursuant
to the requirements of Section 2.16(b) shall be reallocated back to such Lender;
provided that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.

2.17 Conversion to Exit Facility Agreement. Upon the satisfaction or waiver of
the conditions precedent to effectiveness set forth in Section 6 of the Exit
Facility Agreement, automatically and without any further consent or action
required by the Administrative Agent, the Collateral Agent, the Joint Lead
Arrangers or any Lender, (i) the entity assuming the operations and assets of
the Borrower as reorganized TCEH, and each Guarantor that is not a TCEH Debtor
and each entity assuming the operations and assets of each Guarantor that is a
TCEH Debtor as a reorganized TCEH Debtor, to the extent such Person is required
under the Exit Facility Agreement to continue to be a guarantor thereunder,
shall assume all obligations in respect of the Loans hereunder and all other
monetary obligations in respect hereof, (ii) each Loan hereunder shall be
continued as a Loan under the Exit Facility Agreement, (iii) each Lender
hereunder shall be a Lender under the Exit Facility Agreement and (iv) this
Agreement shall terminate and be superseded and replaced in its entirety by, and
deemed amended and restated in its entirety in the form of, the Exit Facility
Agreement (with such changes and insertions reasonably satisfactory to the
Administrative Agent and the Borrower thereto incorporated as necessary to make
such technical changes necessary to effectuate the intent of this Section 2.17),
and each of the Commitments hereunder shall automatically be Commitments under
the Exit Facility Agreement. Notwithstanding the foregoing, all obligations of
the Borrower and the Guarantors to the Agents, the Joint Lead Arrangers, the
Letter of Credit Issuers and the Lenders under this Agreement and any other
Credit Document (except the Exit Facility Agreement) which are expressly stated
in this Agreement or such other Credit Document as surviving such agreement’s
termination shall, as so specified, survive without prejudice and remain in full
force and effect. Each of the Credit Parties, the Administrative Agent, the
Collateral Agent, the Lenders and the Letter of Credit Issuers shall take such
actions and execute and deliver such agreements, instruments or other documents
as the Administrative Agent may reasonably request to give effect to the
provisions of this Section 2.17 and as are required to complete the Schedules to
the Exit Facility Agreement as contemplated by Section 1.12 thereof; provided,
however, that any such action by the Administrative Agent, the Collateral Agent,
any of the Lenders or the Letter of Credit Issuers shall not be

 

78



--------------------------------------------------------------------------------

a condition precedent to the effectiveness of the provisions of this Section
2.17. Each Lender and Letter of Credit Issuer party hereto hereby agrees that,
on the Conversion Date, (i) the Administrative Agent (in its capacity as
Administrative Agent under the Exit Facility Agreement) may execute and deliver
the Exit Facility Agreement (and any guaranty contemplated thereby) on its own
behalf and on behalf of each such Lender and Letter of Credit Issuer and (ii)
the Collateral Trustee (as defined in the Exit Facility Agreement), with the
approval of the Collateral Agent, may execute and deliver the Security Documents
(as defined in the Exit Facility Agreement).

SECTION 3. Letters of Credit.

3.1 Issuance of Letters of Credit.

(a) Revolving Letters of Credit. (i) Subject to and upon the terms and
conditions herein set forth, at any time and from time to time on and after the
Closing Date and prior to the Revolving L/C Maturity Date, each Revolving Letter
of Credit Issuer agrees, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Section 3.1, to issue upon the request of the Borrower
and for the direct or indirect benefit of the Borrower and its Subsidiaries and
for the direct or indirect benefit of the Ultimate Parent and its other
Subsidiaries, so long as the aggregate Stated Amount of all Letters of Credit
issued for the Ultimate Parent and its other Subsidiaries’ benefit (excluding
Letters of Credit issued to support the obligations of the Ultimate Parent or
its other Subsidiaries which obligations were entered into primarily to benefit
the business of Borrower and its Subsidiaries) does not exceed $50,000,000 at
any time, a letter of credit or letters of credit (the “Revolving Letters of
Credit” and each, a “Revolving Letter of Credit”) in such form and with such
Issuer Documents as may be approved by such Revolving Letter of Credit Issuer in
its reasonable discretion; provided that the Borrower shall be a co-applicant,
and jointly and severally liable with respect to each Revolving Letter of Credit
issued for the account of such Subsidiary and the Ultimate Parent and its other
Subsidiaries; provided further that Revolving Letters of Credit issued for the
direct or indirect benefit of the Ultimate Parent and its other Subsidiaries
other than the Borrower and the Restricted Subsidiaries shall be subject to
Section 10.5 and Section 10.12 hereof. Notwithstanding anything to the contrary
contained herein, (i) none of Barclays Bank PLC, Credit Suisse Securities (USA)
LLC, UBS AG, Stamford Branch or any Affiliate thereof that is a Revolving Letter
of Credit Issuer shall be required to issue trade or commercial Revolving
Letters of Credit under this Agreement and (ii) none of Barclays Bank PLC or any
Affiliate thereof shall be required to issue any Revolving Letter of Credit that
provides for payment less than three Business Days after receipt of a draw
request from the applicable beneficiary (unless Barclays Bank PLC or such
Affiliate otherwise agrees in its sole discretion).

(ii) Notwithstanding the foregoing, (A) no Revolving Letter of Credit shall be
issued the Stated Amount of which, when added to the Revolving Letters of Credit
Outstanding in respect of all Revolving Letters of Credit at such time, would
exceed the Revolving Letter of Credit Commitment then in effect; (B) no
Revolving Letter of Credit shall be issued the Stated Amount of which, when
added to the Revolving Letters of Credit Outstanding with respect to all
Revolving Letters of Credit, would cause the aggregate amount of the Revolving
Credit Exposures at such time to exceed the Total Revolving Credit Commitment
then in effect; (C) no Revolving Letter of Credit shall be issued (or deemed
issued) by any Revolving Letter of Credit Issuer the Stated Amount of which,
when added to the Revolving Letters of Credit Outstanding with respect to such
Revolving Letter of Credit Issuer, would exceed the Specified Revolving Letter
of Credit Commitment of such Revolving Letter of Credit Issuer then in effect,
(D) each Revolving Letter of Credit shall have an expiration date occurring no
later than the earlier of (x) one year after the date of issuance thereof,
unless otherwise agreed upon by the Administrative Agent and the Revolving
Letter of Credit Issuer, or as provided under Section 3.2(b) and (y) the

 

79



--------------------------------------------------------------------------------

Revolving L/C Maturity Date; (E) each Revolving Letter of Credit shall be
denominated in Dollars; (F) no Revolving Letter of Credit shall be issued if it
would be illegal under any Applicable Law for the beneficiary of the Revolving
Letter of Credit to have a Revolving Letter of Credit issued in its favor; and
(G) no Revolving Letter of Credit shall be issued after the relevant Revolving
Letter of Credit Issuer has received a written notice from the Borrower or the
Administrative Agent or the Required Lenders stating that a Default or an Event
of Default has occurred and is continuing until such time as such Revolving
Letter of Credit Issuer shall have received a written notice (x) of rescission
of such notice from the party or parties originally delivering such notice,
(y) of the waiver of such Default or Event of Default in accordance with the
provisions of Section 13.1 or (z) that such Default or Event of Default is no
longer continuing.

(b) Term Letters of Credit. (i) Subject to and upon the terms and conditions
herein set forth, at any time and from time to time on and after the Closing
Date and prior to the Term L/C Termination Date, each Term Letter of Credit
Issuer agrees to issue upon the request of the Borrower and for the direct and
indirect benefit of the Borrower and its Subsidiaries and for the direct or
indirect benefit of the Ultimate Parent and its other Subsidiaries, so long as
the aggregate Stated Amount of all Letters of Credit issued for the Ultimate
Parent and its other Subsidiaries’ benefit (excluding Letters of Credit issued
to support the obligations of the Ultimate Parent or its other Subsidiaries
which obligations were entered into primarily to benefit the business of
Borrower and its Subsidiaries) does not exceed $50,000,000, a letter of credit
or letters of credit (the “Term Letters of Credit” and each, a “Term Letter of
Credit”) in such form and with such Issuer Documents as may be approved by such
Term Letter of Credit Issuer in its reasonable discretion; provided that the
Borrower shall be a co-applicant, and jointly and severally liable with respect
to each Term Letter of Credit issued for the account of such Subsidiary and the
Ultimate Parent and its other Subsidiaries; provided further that Term Letters
of Credit issued for the direct or indirect benefit of the Ultimate Parent and
its other Subsidiaries other than the Borrower and the Restricted Subsidiaries
shall be subject to Sections 10.5(b), (g), (i) and/or (v) and Section 10.12
hereof; provided further that the Term Letter of Credit Issuer that is the
issuer of Existing Term Letters of Credit on the Closing Date shall be deemed to
have issued Term Letters of Credit on the Closing Date as provided in Section
3.10 and shall have no further obligation after the Closing Date to issue or
renew any Term Letter of Credit. Notwithstanding anything to the contrary
contained herein, (i) none of Barclays Bank PLC or any Affiliate thereof that is
a Term Letter of Credit Issuer shall be required to issue trade or commercial
Term Letters of Credit under this Agreement and (ii) none of Barclays Bank PLC
or any Affiliate thereof shall be required to issue any Term Letter of Credit
that provides for payment less than three Business Days after receipt of a draw
request from the applicable beneficiary (unless Barclays Bank PLC or such
Affiliate otherwise agrees in its sole discretion).

(ii) Notwithstanding the foregoing, (A) no Term Letter of Credit shall be
issued, the Stated Amount of which, when added to the Term Letters of Credit
Outstanding in respect of all Term Letters of Credit at such time, would exceed
the lesser of (x) the Term Letter of Credit Commitment then in effect and (y)
the Term C Loan Collateral Account Balance, (B) no Term Letter of Credit (other
than an Existing Term Letter of Credit) shall be issued (or deemed issued) by
any Term Letter of Credit Issuer the Stated Amount of which, when added to the
Term Letters of Credit Outstanding with respect to such Term Letter of Credit
Issuer, would exceed the Specified Term Letter of Credit Commitment of such Term
Letter of Credit Issuer then in effect, (C) no Term Letter of Credit shall be
issued (or deemed issued) by any Term Letter of Credit Issuer the Stated Amount
of which, when added to the Term Letters of Credit Outstanding with respect to
such Term Letter of Credit Issuer, would exceed the Term C Loan Collateral
Account Balance of such Term Letter of Credit Issuer, (D) each Term Letter of
Credit shall have an expiration date occurring no later than the earlier of (x)
one year after the date of issuance thereof, unless otherwise agreed upon by the
Administrative Agent and the Term Letter of Credit Issuer or

 

80



--------------------------------------------------------------------------------

as provided under Section 3.2(b) and (y) the Term L/C Termination Date, (E) each
Term Letter of Credit shall be denominated in Dollars, (F) no Term Letter of
Credit shall be issued if it would be illegal under any Applicable Law for the
beneficiary of the Term Letter of Credit to have a Term Letter of Credit issued
in its favor, and (G) no Term Letter of Credit shall be issued after the Term
Letter of Credit Issuer has received a written notice from the Borrower, the
Administrative Agent or the Required Lenders stating that a Default or an Event
of Default has occurred and is continuing until such time as the Term Letter of
Credit Issuer shall have received a written notice (x) of rescission of such
notice from the party or parties originally delivering such notice, (y) of the
waiver of such Default or Event of Default in accordance with the provisions of
Section 13.1 or (z) that such Default or Event of Default is no longer
continuing.

3.2 Letter of Credit Requests.

(a) Whenever the Borrower desires that a Letter of Credit be issued, the
Borrower shall give the Administrative Agent and the applicable Letter of Credit
Issuer a Letter of Credit Request by no later than 1:00 p.m. at least two (or
such shorter time as may be agreed upon by the Administrative Agent and such
Letter of Credit Issuer) Business Days prior to the proposed date of
issuance. Each notice shall be executed by the Borrower, shall specify whether
such Letter of Credit is to be a Revolving Letter of Credit or Term Letter of
Credit and shall be in the form of Exhibit G, or such other form (including by
electronic or fax transmission) as agreed between the Borrower, the
Administrative Agent and the applicable Letter of Credit Issuer (each, a “Letter
of Credit Request”).

(b) If the Borrower so requests in any applicable Letter of Credit Request, any
Letter of Credit Issuer may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by a Letter of Credit Issuer, the Borrower shall not be
required to make a specific request to such Letter of Credit Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Borrower
and, in the case of Revolving Letters of Credit, the Revolving Credit Lenders,
and in the case of Term Letters of Credit, the Lenders shall be deemed to have
authorized (but may not require) such Letter of Credit Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than,
in the case of any Revolving Letter of Credit, the Revolving L/C Maturity Date,
and in the case of any Term Letter of Credit, the Term L/C Termination Date;
provided, however, that such Letter of Credit Issuer shall not permit any such
extension if (A) such Letter of Credit Issuer has determined that it would not
be permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) of either Sections 3.1(a) or (b), as applicable,
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date from the Administrative Agent or the Borrower that one
or more of the applicable conditions specified in Section 7 are not then
satisfied (or waived), and in each such case directing such Letter of Credit
Issuer not to permit such extension. For the avoidance of doubt, the issuer of
Existing Term Letters of Credit shall in no event be required to renew Existing
Term Letters of Credit, and may send notices of non-renewal to the beneficiaries
of Existing Term Letters of Credit, notwithstanding any other term of provision
hereof.

(c) Each Letter of Credit Issuer shall, at least once each month, provide the
Administrative Agent a list of all Letters of Credit (including any Existing
Term Letter of Credit) issued

 

81



--------------------------------------------------------------------------------

by it that are outstanding at such time and specifying whether such Letters of
Credit are Revolving Letters of Credit or Term Letters of Credit; provided that
(i) upon written request from the Administrative Agent, such Letter of Credit
Issuer shall thereafter notify the Administrative Agent in writing on each
Business Day of all Letters of Credit issued on the prior Business Day by such
Letter of Credit Issuer and specifying whether such Letters of Credit are
Revolving Letters of Credit or Term Letters of Credit and (ii) the failure of a
Letter of Credit Issuer to provide such list (A) shall not result in any
liability of such Letter of Credit Issuer to any Person and (B) shall not impair
or otherwise affect the liability or obligation of any Credit Party in respect
of any Letter of Credit.

(d) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of, Section
3.1(a)(ii) or Section 3.1(b)(ii), as applicable.

3.3 Revolving Letter of Credit Participations.

(a) Immediately upon the issuance by the Revolving Letter of Credit Issuer of
any Revolving Letter of Credit, the Revolving Letter of Credit Issuer shall be
deemed to have sold and transferred to each Revolving Credit Lender (each such
Revolving Credit Lender, in its capacity under this Section 3.3, a “Revolving
L/C Participant”), and each such Revolving L/C Participant shall be deemed
irrevocably and unconditionally to have purchased and received from the
Revolving Letter of Credit Issuer, without recourse or warranty, an undivided
interest and participation, in each Revolving Letter of Credit, each substitute
therefor, each drawing made thereunder and the obligations of the Borrower under
this Agreement with respect thereto (each, a “Revolving L/C Participation”) pro
rata based on such Revolving L/C Participant’s Revolving Credit Commitment
Percentage (determined without regard to the Class of Revolving Credit
Commitments held by such Lender), and any security therefor or guaranty
pertaining thereto.

(b) In determining whether to pay under any Revolving Letter of Credit, the
Revolving Letter of Credit Issuer shall have no obligation relative to the
Revolving L/C Participants other than to confirm that (i) any documents required
to be delivered under such Revolving Letter of Credit have been delivered, (ii)
the Revolving Letter of Credit Issuer has examined the documents with reasonable
care and (iii) the documents appear to comply on their face with the
requirements of such Revolving Letter of Credit. Any action taken or omitted to
be taken by the Revolving Letter of Credit Issuer under or in connection with
any Revolving Letter of Credit issued by it, if taken or omitted in the absence
of gross negligence, bad faith, willful misconduct or a material breach by the
Revolving Letter of Credit Issuer of any Credit Document, shall not create for
the Revolving Letter of Credit Issuer any resulting liability.

(c) Whenever the Revolving Letter of Credit Issuer receives a payment in respect
of an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Revolving Letter of Credit Issuer any payments
from the Revolving L/C Participants, the Revolving Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each Revolving L/C Participant that has paid its Revolving Credit Commitment
Percentage (determined without regard to the Class of Revolving Credit
Commitments held by such Lender) of such reimbursement obligation, in Dollars
and in immediately available funds, an amount equal to such Revolving L/C
Participant’s share (based upon the proportionate aggregate amount originally
funded by such Revolving L/C Participant to the aggregate amount funded by all
Revolving L/C Participants) of the principal amount so paid in respect of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective Revolving L/C Participations at the Overnight Rate. For the avoidance
of doubt, all distributions under this Section 3.3(c) shall be made to each
Lender with a Revolving Credit Commitment pro rata based on each such Lender’s
Revolving Credit Commitment Percentage without regard to the Class of Revolving
Credit Commitments held by such Lender.

 

82



--------------------------------------------------------------------------------

(d) The obligations of the Revolving L/C Participants to make payments to the
Administrative Agent for the account of the Revolving Letter of Credit Issuer
with respect to Revolving Letters of Credit shall be irrevocable and not subject
to counterclaim, set-off or other defense or any other qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including under any of the
following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Revolving Letter
of Credit, any transferee of any Revolving Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, the Revolving
Letter of Credit Issuer, any Lender or other Person, whether in connection with
this Agreement, any Revolving Letter of Credit, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between the Borrower and the beneficiary named in any such Revolving Letter of
Credit);

(iii) any draft, certificate or any other document presented under any Revolving
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default;

provided, however, that no Revolving L/C Participant shall be obligated to pay
to the Administrative Agent for the account of the Revolving Letter of Credit
Issuer its Revolving Credit Commitment Percentage of any unreimbursed amount
arising from any wrongful payment made by the Revolving Letter of Credit Issuer
under a Revolving Letter of Credit as a result of acts or omissions constituting
gross negligence or willful misconduct by the Revolving Letter of Credit Issuer.

3.4 Agreement to Repay Letter of Credit Drawings.

(a) The Borrower hereby agrees to reimburse the applicable Letter of Credit
Issuer, by making payment in Dollars to the Administrative Agent in immediately
available funds, for any payment or disbursement made by such Letter of Credit
Issuer under any Letter of Credit (each such amount so paid until reimbursed, an
“Unpaid Drawing”) (i) within one Business Day of the date of such payment or
disbursement, if such Letter of Credit Issuer provides written notice to the
Borrower of such payment or disbursement prior to 10:00 a.m. (New York City
time) on such next succeeding Business Day or (ii) if such notice is received
after such time, on the first Business Day following the date of receipt of such
notice (such required date for reimbursement under clause (i) or (ii), as
applicable, the “Reimbursement Date”), with interest on the amount so paid or
disbursed by such Letter of Credit Issuer, from and including the date of such
payment or disbursement to but excluding the Reimbursement Date, at the per
annum rate for each day equal to the Overnight Rate; provided that,
notwithstanding anything contained in this Agreement to the contrary, (i) in the
case of any Unpaid Drawings under any Revolving Letter of Credit, (A) unless the
Borrower shall have notified the Administrative Agent and the

 

83



--------------------------------------------------------------------------------

relevant Letter of Credit Issuer prior to 10:00 a.m. on the Reimbursement Date
that the Borrower intends to reimburse the relevant Letter of Credit Issuer for
the amount of such drawing with funds other than the proceeds of Revolving
Credit Loans, the Borrower shall be deemed to have given a Notice of Borrowing
requesting that, with respect to Revolving Letters of Credit, the Lenders with
Revolving Credit Commitments make Revolving Credit Loans (which shall be ABR
Loans) on the Reimbursement Date in the amount of such Unpaid Drawing and
(B) the Administrative Agent shall promptly notify each Revolving Credit Lender
of such drawing and the amount of its Revolving Credit Loan to be made in
respect thereof (without regard to the Minimum Borrowing Amount), and each
Revolving L/C Participant shall be irrevocably obligated to make a Revolving
Credit Loan to the Borrower in the manner deemed to have been requested in the
amount of its Revolving Credit Commitment Percentage (determined without regard
to the Class of Revolving Credit Commitments held by such Lender) of the
applicable Unpaid Drawing by 2:00 p.m. on such Reimbursement Date by making the
amount of such Revolving Credit Loan available to the Administrative Agent and
the Administrative Agent shall use the proceeds of such Revolving Credit Loans
solely for purpose of reimbursing the relevant Letter of Credit Issuer for the
related Unpaid Drawing or (ii) in the case of any Unpaid Drawing under any Term
Letter of Credit, unless the Borrower shall have notified the Administrative
Agent and the relevant Letter of Credit Issuer prior to 10:00 a.m. on the
Reimbursement Date that the Borrower intends to reimburse the relevant Letter of
Credit Issuer for the amount of such drawing with its own funds, the Collateral
Agent shall promptly instruct the applicable Depositary Bank to cause the
amounts on deposit in the applicable Term C Loan Collateral Account to be
disbursed to the applicable Term Letter of Credit Issuer for application to
repay in full the amount of such Unpaid Drawing. For the avoidance of doubt, all
Borrowings of Revolving Credit Loans under this Section (a) shall be made by
each Lender with a Revolving Credit Commitment pro rata based on each such
Lender’s Revolving Credit Commitment Percentage (determined without regard to
Class of Revolving Credit Commitments held by such Lender).

In the event that the Borrower fails to Cash Collateralize any Revolving Letter
of Credit that is outstanding on the Revolving L/C Maturity Date, the full
amount of the Revolving Letters of Credit Outstanding in respect of such
Revolving Letter of Credit shall be deemed to be an Unpaid Drawing subject to
the provisions of this Section 3.4 except that the Revolving Letter of Credit
Issuer shall hold the proceeds received from the Lenders as contemplated above
as cash collateral for such Revolving Letter of Credit to reimburse any Drawing
under such Revolving Letter of Credit and shall use such proceeds first, to
reimburse itself for any Drawings made in respect of such Revolving Letter of
Credit following the Revolving L/C Maturity Date, second, to the extent such
Revolving Letter of Credit expires or is returned undrawn while any such cash
collateral remains, to the repayment of obligations in respect of any Revolving
Credit Loans that have not been paid at such time and third, to the Borrower or
as otherwise directed by a court of competent jurisdiction.

(b) The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuers with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against any
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as a Revolving L/C Participant), including any defense based upon
the failure of any drawing under a Letter of Credit (each a “Drawing”) to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing; provided that
the Borrower shall not be obligated to reimburse any Letter of Credit Issuer for
any wrongful payment made by such Letter of Credit Issuer under the Letter of
Credit issued by it as a result of acts or omissions constituting gross
negligence, bad faith, willful misconduct or a material breach by such Letter of
Credit Issuer of any Credit Document.

 

84



--------------------------------------------------------------------------------

3.5 Increased Costs. If after the Closing Date, the adoption of any Applicable
Law, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or actual
compliance by a Letter of Credit Issuer or any Revolving L/C Participant with
any request or directive made or adopted after the Closing Date (whether or not
having the force of law), by any such authority, central bank or comparable
agency shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy, liquidity or similar requirement against letters of credit
issued by any Letter of Credit Issuer, or any Revolving L/C Participant’s
Revolving L/C Participation therein, or (b) impose on any Letter of Credit
Issuer or any Revolving L/C Participant any other conditions or liabilities
affecting its obligations under this Agreement in respect of Letters of Credit
or Revolving L/C Participations therein or any Letter of Credit or such
Revolving L/C Participant’s Revolving L/C Participation therein, and the result
of any of the foregoing is to increase the cost to such Letter of Credit Issuer
or such Revolving L/C Participant of issuing, maintaining or participating in
any Letter of Credit, or to reduce the amount of any sum received or receivable
by such Letter of Credit Issuer or such Revolving L/C Participant hereunder
(other than any such increase or reduction attributable to (i) Taxes
indemnifiable under Section 5.4 or, (ii) net income taxes and franchise and
excise taxes (imposed in lieu of net income taxes) imposed on any Letter of
Credit Issuer or such Revolving L/C Participant or (iii) Taxes included under
clauses (c) through (e) of the definition of “Excluded Taxes”) in respect of
Letters of Credit or Revolving L/C Participations therein, then, promptly after
receipt of written demand to the Borrower by such Letter of Credit Issuer or
such Revolving L/C Participant, as the case may be (a copy of which notice shall
be sent by such Letter of Credit Issuer or such Revolving L/C Participant to the
Administrative Agent), the Borrower shall pay to such Letter of Credit Issuer or
such Revolving L/C Participant such additional amount or amounts as will
compensate such Letter of Credit Issuer or such Revolving L/C Participant for
such increased cost or reduction, it being understood and agreed, however, that
any Letter of Credit Issuer or a Revolving L/C Participant shall not be entitled
to such compensation as a result of such Person’s compliance with, or pursuant
to any request or directive to comply with, any such Applicable Law as in effect
on the Closing Date. A certificate submitted to the Borrower by the relevant
Letter of Credit Issuer or a Revolving L/C Participant, as the case may be (a
copy of which certificate shall be sent by such Letter of Credit Issuer or such
Revolving L/C Participant to the Administrative Agent), setting forth in
reasonable detail the basis for the determination of such additional amount or
amounts necessary to compensate such Letter of Credit Issuer or such Revolving
L/C Participant as aforesaid shall be conclusive and binding on the Borrower
absent clearly demonstrable error. Notwithstanding the foregoing, no Letter of
Credit Issuer or Revolving L/C Participant shall demand compensation pursuant to
this Section 3.5 if it shall not at the time be the general policy or practice
of such Lender to demand such compensation in substantially the same manner as
applied to other similarly situated borrowers under comparable syndicated credit
facilities.

3.6 New or Successor Letter of Credit Issuer.

(a) Subject to the appointment and acceptance of a successor Letter of Credit
Issuer as provided in this paragraph (with the consent of the Borrower, not to
be unreasonably withheld or delayed), any Letter of Credit Issuer may resign as
a Letter of Credit Issuer upon 30 days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower. The Borrower may add
Revolving Letter of Credit Issuers and/or Term Letter of Credit Issuers at any
time upon notice to the Administrative Agent. If a Letter of Credit Issuer shall
resign or be replaced, or if the Borrower shall decide to add a new Letter of
Credit Issuer under this Agreement, then the Borrower may appoint from among the
Lenders a successor issuer of Letters of Credit under the applicable Credit
Facility or a new Letter of Credit Issuer under the applicable Credit Facility,
as the case may be, or, with the consent of the Administrative Agent (such
consent not to be unreasonably withheld, denied, conditioned or delayed),
another successor or new issuer of Letters of Credit under the applicable Credit
Facility, whereupon such successor issuer shall

 

85



--------------------------------------------------------------------------------

succeed to the rights, powers and duties of the replaced or resigning Letter of
Credit Issuer under this Agreement and the other Credit Documents, or such new
issuer of Letters of Credit shall be granted the rights, powers and duties of a
Revolving Letter of Credit Issuer or Term Letter of Credit Issuer, as
applicable, hereunder, and the term “Revolving Letter of Credit Issuer” or “Term
Letter of Credit Issuer”, as applicable, shall mean such successor or include
such new issuer of Letters of Credit under the applicable Credit Facility
effective upon such appointment. At the time such resignation or replacement
shall become effective, the Borrower shall pay to the resigning or replaced
Letter of Credit Issuer all accrued and unpaid fees owing to such Letter of
Credit Issuer pursuant to Section 4.1(e). The acceptance of any appointment as a
Letter of Credit Issuer hereunder whether as a successor issuer or new issuer of
Letters of Credit in accordance with this Agreement, shall be evidenced by an
agreement entered into by such new or successor issuer of Letters of Credit, in
a form satisfactory to the Borrower and the Administrative Agent and, from and
after the effective date of such agreement, such new or successor issuer of
Letters of Credit shall become a “Revolving Letter of Credit Issuer” or “Term
Letter of Credit Issuer”, as applicable, hereunder. After the resignation or
replacement of a Letter of Credit Issuer hereunder, the resigning or replaced
Letter of Credit Issuer shall remain a party hereto and shall continue to have
all the rights and obligations of a Letter of Credit Issuer under this Agreement
and the other Credit Documents with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. In connection with any resignation or replacement
pursuant to this clause (a) (but, in case of any such resignation, only to the
extent that a successor issuer of Letters of Credit shall have been appointed),
either (i) the Borrower, the resigning or replaced Letter of Credit Issuer and
the successor issuer of Letters of Credit shall arrange to have any outstanding
Letters of Credit issued by the resigning or replaced Letter of Credit Issuer
replaced with Letters of Credit issued by the successor issuer of Letters of
Credit or (ii) in the case of Revolving Letters of Credit, the Borrower shall
cause the successor issuer of Revolving Letters of Credit, if such successor
issuer is reasonably satisfactory to the replaced or resigning Revolving Letter
of Credit Issuer, to issue “back-stop” Revolving Letters of Credit naming the
resigning or replaced Revolving Letter of Credit Issuer as beneficiary for each
outstanding Revolving Letter of Credit issued by the resigning or replaced
Revolving Letter of Credit Issuer, which new Revolving Letters of Credit shall
have a face amount equal to the Revolving Letters of Credit being back-stopped
and the sole requirement for drawing on such new Revolving Letters of Credit
shall be a drawing on the corresponding back-stopped Revolving Letters of
Credit. After any resigning or replaced Letter of Credit Issuer’s resignation or
replacement as Letter of Credit Issuer, the provisions of this Agreement
relating to a Letter of Credit Issuer shall inure to its benefit as to any
actions taken or omitted to be taken by it (A) while it was a Letter of Credit
Issuer under this Agreement or (B) at any time with respect to Letters of Credit
issued by such Letter of Credit Issuer.

(b) To the extent that there are, at the time of any resignation or replacement
as set forth in clause (a) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of Fees
or the reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.

3.7 Role of Letter of Credit Issuer. Each Lender and the Borrower agree that, in
paying any Drawing under a Letter of Credit, the relevant Letter of Credit
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Letter of Credit Issuers, the Administrative Agent, any of
their respective affiliates nor any correspondent, participant or assignee of
any Letter of Credit Issuer shall be liable to any Lender for (i) any action
taken

 

86



--------------------------------------------------------------------------------

or omitted in connection herewith at the request or with the approval of the
Required Lenders; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Letter of Credit Issuers, the Administrative Agent, any of their
respective affiliates nor any correspondent, participant or assignee of any
Letter of Credit Issuer shall be liable or responsible for any of the matters
described in Section 3.3(d); provided that anything in such Section to the
contrary notwithstanding, the Borrower may have a claim against a Letter of
Credit Issuer, and such Letter of Credit Issuer may be liable to the Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such Letter of Credit Issuer’s gross negligence, bad
faith, willful misconduct or a material breach by such Letter of Credit Issuer
of any Credit Document or such Letter of Credit Issuer’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
each Letter of Credit Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no Letter of Credit Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

3.8 Cash Collateral.

(a) Upon the written request of the Required Revolving Credit Lenders if, as of
the Revolving L/C Maturity Date, there are any Revolving Letters of Credit
Outstanding, the Borrower shall immediately Cash Collateralize the then
Revolving Letters of Credit Outstanding.

(b) If any Event of Default shall occur and be continuing, the Required
Revolving Credit Lenders may require that the Revolving L/C Obligations be Cash
Collateralized.

(c) For purposes of this Agreement, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Revolving Letter of Credit Issuers, as collateral for the Revolving L/C
Obligations, cash or deposit account balances (“Cash Collateral”) in an amount
equal to 100% of the amount of the Revolving Letters of Credit Outstanding,
required to be Cash Collateralized pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, the Borrower and
the Revolving Letter of Credit Issuers (which documents are hereby consented to
by the Revolving Credit Lenders). Derivatives of such terms have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Revolving Letter of Credit Issuers, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
documentation in form and substance reasonably satisfactory to the
Administrative Agent, the Revolving Letter of Credit Issuers (which documents
are hereby consented to by the Revolving Credit Lenders). Such cash collateral
shall be maintained in blocked, interest bearing deposit accounts established by
and in the name of the Administrative Agent (with the interest accruing for the
benefit of the Borrower).

3.9 Term C Loan Collateral Accounts. On the Closing Date, the Borrower has
established a Term C Loan Collateral Account for the benefit of each Term Letter
of Credit Issuer on the Closing Date (including the Deutsche Bank Term C Loan
Collateral Account, the Barclays Term C Loan

 

87



--------------------------------------------------------------------------------

Collateral Account and the Existing Term C Loan Collateral Account) for the
purpose of cash collateralizing the Borrower’s obligations (including Term L/C
Obligations) to such Term Letter of Credit Issuer in respect of the Term Letters
of Credit issued or to be issued by such Term Letter of Credit Issuer. On the
Closing Date, the proceeds of the Term C Loans, together with other funds (if
any) provided by the Borrower, shall be deposited into the applicable Term C
Loan Collateral Accounts such that the Term C Loan Collateral Account Balance of
the Term C Loan Collateral Account established for the benefit of each Term
Letter of Credit Issuer shall equal at least the Term Letters of Credit
Outstanding of such Term Letter of Credit Issuer. After the Closing Date, the
Borrower may establish additional Term C Loan Collateral Accounts for the
benefit of any additional Term Letter of Credit Issuer for the purpose of cash
collateralizing the Borrower’s obligations to such Term Letter of Credit Issuer
in respect of the Term Letters of Credit issued or to be issued by such Term
letter of Credit Issuer, and may transfer all or any portion of the funds in any
Term C Loan Collateral Account to any other Term C Loan Collateral Account
(including between the Deutsche Bank Term C Loan Collateral Account, the
Barclays Term C Loan Collateral Account and the Existing Term C Loan Collateral
Account), subject to the satisfaction (or waiver) of the conditions set forth in
this Section 3.9 (and each Term Letter of Credit Issuer and the Collateral Agent
agrees to transfer such funds at the direction of the Borrower within one
Business Day after the Borrower has provided notice to make such transfer);
provided that each Term Letter of Credit Issuer may require that the Depositary
Bank for the Term C Loan Collateral Account corresponding to its Term L/C
Obligations is such Term Letter of Credit Issuer or an Affiliate thereof. The
Borrower agrees that at all times, and shall immediately cause additional funds
to be deposited and held in the Term C Loan Collateral Accounts from time to
time in order that (A) the Term C Loan Collateral Account Balance for all Term C
Loan Collateral Accounts shall at least equal the Term Letters of Credit
Outstanding with respect to all Term Letters of Credit and (B) the Term C Loan
Collateral Account Balance of each Term C Loan Collateral Account established
for the benefit of a Term Letter of Credit Issuer shall equal at least the Term
Letters of Credit Outstanding of such Term Letter of Credit Issuer; (the “Term
L/C Cash Coverage Requirement”); provided that in the case of clause (B), such
requirement shall be deemed to have been met at such time if the Borrower shall
have instructed that funds held in one Term C Loan Collateral Account be
transferred to the Term C Loan Collateral Account established for the benefit of
another Term Letter of Credit Issuer, so long as after giving effect to such
transfer, the Term L/C Cash Coverage Requirement shall have been met. The
Borrower hereby grants to the Collateral Agent, for the benefit of all Term
Letter of Credit Issuers, a security interest in the Term C Loan Collateral
Accounts and all cash and balances therein and all proceeds of the foregoing, as
security for the Term L/C Obligations (including the Term Letter of Credit
Reimbursement Obligations) (and, in addition, grants a security interest
therein, for the benefit of the Secured Parties as collateral security for the
Obligations; provided that (w) amounts on deposit in the Existing Term C Loan
Collateral Account shall be applied, first, to repay the Term L/C Obligations
(including any Term Letter of Credit Reimbursement Obligations) in respect of
Existing Term Letters of Credit, second, to repay the Term L/C Obligations in
respect of all other Term Letters of Credit and, then, to repay all other
Obligations, (x) amounts on deposit in the Deutsche Bank Term C Loan Collateral
Account shall be applied, first, to repay the Term L/C Obligations in respect of
Deutsche Bank Term Letters of Credit, second, to repay the Term L/C Obligations
in respect of all other Term Letters of Credit and, then, to repay all other
Obligations, (y) amounts on deposit in the Barclays Term C Loan Collateral
Account shall be applied, first, to repay the Term L/C Obligations in respect of
Barclays Term Letters of Credit, second, to repay the Term L/C Obligations in
respect of all other Term Letters of Credit and, then, to repay all other
Obligations and (z) amounts on deposit in any other Term C Loan Collateral
Account shall be applied, first, to repay the corresponding Term L/C Obligations
(including Term Letter of Credit Reimbursement Obligations) owing to the
applicable Term Letter of Credit Issuer, second, to repay the Term L/C
Obligations in respect of all other Term Letters of Credit and, then, to repay
all other Obligations). Except as expressly provided herein or in any other
Credit Document, no Person shall have the right to make any withdrawal from any
Term C Loan Collateral Account or to exercise any right or power with respect
thereto;

 

88



--------------------------------------------------------------------------------

provided that at any time the Borrower shall fail to reimburse any Term Letter
of Credit Issuer for any Unpaid Drawing in accordance with Section 3.4(a), the
Borrower hereby absolutely, unconditionally and irrevocably agrees that the
Collateral Agent shall be entitled to instruct the applicable depositary bank
(each, a “Depositary Bank”) of the applicable Term C Loan Collateral Account to
withdraw therefrom and pay to such Term Letter of Credit Issuer amounts equal to
such Unpaid Drawings. Amounts in any Term C Loan Collateral Account shall be
invested by the applicable Depositary Bank in Term L/C Permitted Investments
(and as reasonably agreed by the applicable Depositary Bank under the applicable
depositary agreement) in the manner instructed by the Borrower (and agreed to by
such Depositary Bank) (and returns shall accrue for the benefit of the
Borrower); provided, however, that the applicable Depositary Bank shall
determine such investments in Term L/C Permitted Investments during the
existence of any Event of Default as long as made in Term L/C Permitted
Investments, it being understood and agreed that neither the Borrower nor the
applicable Depositary Bank nor any other Person may direct the investment of
funds in any Term C Loan Collateral Account in any assets other than Term L/C
Permitted Investments. The Borrower shall bear the risk of loss of principal
with respect to any investment in any Term C Loan Collateral Account. So long as
no Event of Default shall have occurred and be continuing and subject to the
satisfaction of the Term L/C Cash Coverage Requirement for each Term Letter of
Credit Issuer after giving effect to any such release, upon at least three
Business Days’ prior written notice to the Collateral Agent and the
Administrative Agent, the Borrower may, at any time and from time to time,
request release of and payment to the Borrower of (and the Collateral Agent
hereby agrees to instruct the applicable Depositary Bank to release and pay to
the Borrower) any amounts on deposit in the Term C Loan Collateral Accounts (as
reduced by the aggregate amounts, if any, withdrawn by the Term Letter of Credit
Issuers and not subsequently deposited by the Borrower) in excess of the Term
Letter of Credit Commitment at such time (provided that the Collateral Agent
shall have received prior confirmation of the amount of such excess from the
Administrative Agent). In addition, the Collateral Agent hereby agrees to
instruct the Depositary Bank to release and pay to the Borrower amounts (if any)
remaining on deposit in the Term C Loan Collateral Accounts after the
termination or cancellation of all Term Letters of Credit, the termination of
the Term Letter of Credit Commitment and the repayment in full of all
outstanding Term C Loans and Term L/C Obligations.

3.10 Existing Term Letters of Credit. Subject to the terms and conditions
hereof, each Existing Term Letter of Credit that is outstanding on the Closing
Date, listed on Schedule 1.1(c), shall, effective as of the Closing Date and
without any further action by the Borrower, be continued (and deemed issued) as
a Term Letter of Credit that is an Existing Term Letter of Credit hereunder and
from and after the Closing Date shall be deemed a Term Letter of Credit that is
an Existing Term Letter of Credit for all purposes hereof and shall be subject
to and governed by the terms and conditions hereof.

3.11 Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant Letter of Credit Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Term Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial letter of credit, and in each case
to the extent not inconsistent with the above referred rules, the laws of the
State of New York shall apply to each Letter of Credit.

3.12 Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control and any security granted pursuant to any Issuer Document shall be void.

3.13 Letters of Credit Issued for Others. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, the Ultimate

 

89



--------------------------------------------------------------------------------

Parent or any Subsidiary of the Ultimate Parent or the Borrower, the Borrower
shall be obligated to reimburse the relevant Letter of Credit Issuer hereunder
for any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of the
Ultimate Parent or any Subsidiary of the Ultimate Parent or the Borrower inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of the Ultimate Parent or any
Subsidiary of the Ultimate Parent or the Borrower.

SECTION 4. Fees; Reduction of Commitments.

4.1 Fees.

(a) The Borrower agrees to pay to the Administrative Agent in Dollars, for the
account of each Revolving Credit Lender (in each case pro rata according to the
respective Revolving Credit Commitments of all such Lenders), a commitment fee
(the “Revolving Credit Commitment Fee”) for each day from the Closing Date to,
but excluding, the Revolving Credit Termination Date. The Revolving Credit
Commitment Fee shall be earned, due and payable by the Borrower (x) quarterly in
arrears on the tenth Business Day following the end of each March, June,
September and December (for the three-month period (or portion thereof) ended on
such day for which no payment has been received) and (y) on the Revolving Credit
Termination Date (for the period ended on such date for which no payment has
been received pursuant to clause (x) above), and shall be computed for each day
during such period at a rate per annum equal to the applicable Revolving Credit
Commitment Fee Rate in effect on such day on the applicable portion of the
Available Revolving Commitment in effect on such day.

(b) In the event that, on or prior to the six month anniversary of the Closing
Date, the Borrower (x) makes any prepayment or repayment of initial Term Loans
or initial Term C Loans in connection with any Repricing Transaction or (y)
effects any amendment of this Agreement resulting in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Lenders holding initial Term Loans or initial Term C
Loans, as applicable, (I) a prepayment premium of 1.00% of the principal amount
of the initial Term Loans and initial Term C Loans being prepaid or repaid in
connection with such Repricing Transaction and (II) in the case of clause (y),
an amount equal to 1.00% of the aggregate amount of the applicable initial Term
Loans and initial Term C Loans of non-consenting Lenders outstanding immediately
prior to such amendment that are subject to an effective pricing reduction
pursuant to such amendment.

(c) The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of each Revolving Credit Lender pro rata on the basis of their
respective Revolving Letter of Credit Exposure, a fee in respect of each
Revolving Letter of Credit (the “Revolving Letter of Credit Fee”), for the
period from the date of issuance of such Revolving Letter of Credit to the
termination or expiration date of such Revolving Letter of Credit computed at
the per annum rate for each day equal to the product of (x) the Applicable LIBOR
Margin for Revolving Credit Loans and (y) the average daily Stated Amount of
such Revolving Letter of Credit. The Revolving Letter of Credit Fee shall be due
and payable (x) quarterly in arrears on the tenth Business Day following the end
of each March, June, September and December and (y) on the Revolving Credit
Termination Date (for the period ended on such date for which no payment has
been received pursuant to clause (x) above). If there is any change in the
Applicable LIBOR Margin during any quarter, the daily maximum amount of each
Revolving Letter of Credit shall be computed and multiplied by the Applicable
LIBOR Margin separately for each period during such quarter that such Applicable
LIBOR Margin was in effect.

(d) [Reserved].

 

90



--------------------------------------------------------------------------------

(e) The Borrower agrees to pay to each Letter of Credit Issuer a fee in respect
of each Letter of Credit issued by it (the “Fronting Fee”), for the period from
the date of issuance of such Letter of Credit to the termination date of such
Letter of Credit, computed at the rate for each day equal to 0.25% per annum, on
the average daily Stated Amount of such Letter of Credit (or at such other rate
per annum as agreed in writing between the Borrower and such Letter of Credit
Issuer). Such Fronting Fees shall be earned, due and payable by the Borrower
(x) quarterly in arrears on the tenth Business Day following the end of each
March, June, September and December and (y) (1) in the case of Revolving Letters
of Credit, on the later of (A) the Revolving Credit Termination Date and (B) the
day on which the Revolving Letters of Credit Outstanding shall have been reduced
to zero and (2) in the case of Term Letters of Credit, the Term C Loan Maturity
Date or, if earlier, (I) in the case of any Term Letter of Credit, the date upon
which the Term Letter of Credit Commitment terminates and the Term Letter of
Credit Outstanding shall have been reduced to zero or (II) in the case of
Existing Term Letters of Credit, the date on which such Existing Term Letter of
Credit is cancelled or replaced.

(f) The Borrower agrees to pay directly to the Letter of Credit Issuer upon each
issuance of, drawing under, and/or amendment of, a Letter of Credit issued by it
such amount as the Letter of Credit Issuer and the Borrower shall have agreed
upon for issuances of, drawings under or amendments of, letters of credit issued
by it.

(g) [Reserved].

(h) The Borrower agrees to pay directly to the Administrative Agent for its own
account the administrative agent fees as set forth in the Fee Letter.

(i) Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1 (subject to
Section 2.16).

4.2 Voluntary Reduction of Revolving Credit Commitments, Revolving Letter of
Credit Commitments and Term Letter of Credit Commitments.

(a) Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent at the Administrative
Agent’s Office (which notice the Administrative Agent shall promptly transmit to
each of the Revolving Credit Lenders), the Borrower shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
Revolving Credit Commitments in whole or in part; provided that (a) any such
termination or reduction of Revolving Credit Commitments of any Class shall
apply proportionately and permanently to reduce the Revolving Credit Commitments
of each of the Revolving Credit Lenders of such Class, except that,
notwithstanding the foregoing, the Borrower may allocate any termination or
reduction of Revolving Credit Commitments in its sole discretion among the
Classes of Revolving Credit Commitments as the Borrower may specify, (b) any
partial reduction pursuant to this Section 4.2 shall be in the amount of at
least the Minimum Borrowing Amount and (c) after giving effect to such
termination or reduction and to any prepayments of the Revolving Credit Loans or
cancellation or Cash Collateralization of Revolving Letters of Credit made on
the date thereof in accordance with this Agreement (including pursuant to
Section 5.2(b)), the aggregate amount of the Revolving Credit Lenders’ Revolving
Credit Exposures shall not exceed the Total Revolving Credit Commitment;
provided, further, that if any notice delivered pursuant to this clause (a)
indicates that such commitment is to be terminated or reduced in connection with
a new financing that would result in the termination or reduction in full of the
Revolving Credit Commitments, such notice of termination or reduction may be
revoked if such new financing is not consummated.

 

91



--------------------------------------------------------------------------------

(b) [Reserved].

(c) Upon at least one Business Day’s prior revocable written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the Revolving Letter of Credit Issuers (which notice the Administrative Agent
shall promptly transmit to each of the Revolving Credit Lenders), the Borrower
shall have the right, without premium or penalty, on any day, permanently to
terminate or reduce the Revolving Letter of Credit Commitment in whole or in
part; provided that, after giving effect to such termination or reduction,
(i) the Revolving Letters of Credit Outstanding with respect to all Revolving
Letters of Credit, after giving effect to Cash Collateralization of Revolving
Letters of Credit, shall not exceed the Revolving Letter of Credit Commitment
and (ii) the Revolving Letters of Credit Outstanding with respect to each
Revolving Letter of Credit Issuer shall not exceed the Specified Revolving
Letter of Credit Commitment of such Revolving Letter of Credit Issuer.

(d) Upon at least one Business Day’s prior revocable written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the Term Letter of Credit Issuers (which notice the Administrative Agent shall
promptly transmit to each of the Term C Loan Lenders), the Borrower shall have
the right, without premium or penalty (except as provided in Section 4.1(b)), on
any day, permanently to terminate or reduce the Term Letter of Credit Commitment
in whole or in part; provided that, immediately upon any such termination or
reduction, (i) the Borrower shall prepay the Term C Loans in an aggregate
principal amount equal to the aggregate amount of the Term Letter of Credit
Commitment so terminated or reduced in accordance with the requirements of
Sections 5.1 and 5.2(d) and (ii) the Term Letters of Credit Outstanding with
respect to each Term Letter of Credit Issuer with a Specified Term Letter of
Credit Commitment shall not exceed the Specified Term Letter of Credit
Commitment of such Term Letter of Credit Issuer.

4.3 Mandatory Termination or Reduction of Commitments. (a) The Total Revolving
Credit Commitment (and the Revolving Credit Commitment of each Lender with such
a Commitment), the Term Letter of Credit Commitment shall terminate at 5:00 p.m.
on the Maturity Date.

(b) The Total Term Loan Commitment (and the Term Loan Commitment of each Lender
with such a Commitment) shall terminate on the Closing Date (immediately after
giving effect to the incurrence of Term Loans on such date pursuant to
Section 2.1(a)).

(c) The Total Term C Loan Commitment (and the Term C Loan Commitment of each
Lender with such a Commitment) shall terminate on the Closing Date (immediately
after giving effect to the incurrence of Term C Loans on such date pursuant to
Section 2.1(b)).

(d) The Term Letter of Credit Commitment shall be reduced by the amount of any
prepayment or repayment of principal of Term C Loans pursuant to Section 2.5(a),
5.1 or 5.2 and the Borrower shall be permitted to withdraw an amount up to the
amount of such prepayment or repayment from the Term C Loan Collateral Accounts
to complete such prepayment or repayment; provided that after giving effect to
such withdrawal, the Term L/C Cash Coverage Requirement shall be satisfied.

SECTION 5. Payments.

5.1 Voluntary Prepayments. The Borrower shall have the right to prepay Term
Loans, Term C Loans, Revolving Credit Loans, without premium or penalty, in
whole or in part, from time to time on the following terms and conditions: (a)
the Borrower shall give the Administrative Agent at the Administrative Agent’s
Office written notice (or telephonic notice promptly confirmed in writing)

 

92



--------------------------------------------------------------------------------

of its intent to make such prepayment, the amount of such prepayment and, in the
case of LIBOR Loans, the specific Borrowing(s) pursuant to which made, which
notice shall be given by the Borrower no later than, in the case of Term Loans,
Term C Loans, and Revolving Credit Loans, 1:00 p.m. (x) one Business Day prior
to (in the case of ABR Loans) or (y) three Business Days prior to (in the case
of LIBOR Loans), (b) each partial prepayment of any Borrowing of Term Loans,
Term C Loans or Revolving Credit Loans shall be in a multiple of $1,000,000 and
in an aggregate principal amount of at least $5,000,000; provided that no
partial prepayment of LIBOR Loans made pursuant to a single Borrowing shall
reduce the outstanding LIBOR Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount for LIBOR Loans and (c) any prepayment of
LIBOR Loans pursuant to this Section 5.1 on any day other than the last day of
an Interest Period applicable thereto shall be subject to compliance by the
Borrower with the applicable provisions of Section 2.11; provided that (i) any
voluntary prepayment of initial Term Loans or initial Term C Loans pursuant to
this Section 5.1 in connection with a Repricing Transaction within six months
after the Closing Date shall be accompanied by the payment of any applicable
prepayment premium to the extent required by Section 4.1(b) and (ii) if any
notice delivered pursuant to this clause (a) indicates that such prepayment is
to be funded in connection with a new financing that would result in the
repayment in full of all Obligations, and the termination of all Commitments,
under a given Credit Facility, such notice of prepayment may be revoked if such
new financing is not consummated. Each prepayment in respect of any tranche of
Term Loans or Term C Loans pursuant to this Section 5.1 shall be applied to the
Class or Classes of Term Loans or Term C Loans in such manner as the Borrower
may determine. All prepayments under this Section 5.1 shall also be subject to
the provisions of Section 5.2(d) or (e), as applicable. At the Borrower’s
election in connection with any prepayment pursuant to this Section 5.1, such
prepayment shall not be applied to any Loan of a Defaulting Lender.

5.2 Mandatory Prepayments.

(a) Loan Prepayments. On each occasion that a Prepayment Event occurs, the
Borrower shall, within three Business Days after the occurrence of such
Prepayment Event (or, in the case of Deferred Net Cash Proceeds, within three
Business Days after the Deferred Net Cash Proceeds Payment Date), prepay
(subject to Section 11.19 when applicable), in accordance with clauses (c) and
(d) below, Loans in a principal amount equal to 100% of the Net Cash Proceeds
from such Prepayment Event.

(b) Repayment of Revolving Credit Loans. Subject to Section 11.19 when
applicable, if on any date the aggregate amount of the Lenders’ Revolving Credit
Exposures for any reason exceeds 100% of the Total Revolving Credit Commitment
then in effect, the Borrower shall, forthwith repay within two (2) Business Days
of such date the principal amount of the Revolving Credit Loans in an amount
necessary to eliminate such deficiency. If, after giving effect to the
prepayment of all outstanding Revolving Credit Loans, the aggregate amount of
the Lenders’ Revolving Credit Exposure exceeds the Total Revolving Credit
Commitment then in effect, the Borrower shall Cash Collateralize the Revolving
L/C Obligations to the extent of such excess.

(c) Application to Repayments. Subject to Section 11.19 when applicable, each
prepayment of Loans required by Section (a) shall be allocated (i) first, to the
Term Loans and any Incremental Term Loans (ratably (or, with respect to
Incremental Term Loans, on a less than ratable basis, if agreed to by the
lenders under the applicable Incremental Term Loan Facility) based on then
remaining principal amounts of the respective Class of Loans then outstanding)
until paid in full, (ii) second, to the Term C Loans then outstanding until paid
in full and (iii) thereafter, to the Revolving Credit Facility (without any
permanent reduction in commitments thereof). Prepayments within any Class of
Loans must be applied pro rata to the Lenders with Loans of such Class, based
upon the outstanding principal amounts owing within such Class of Loans.

 

93



--------------------------------------------------------------------------------

(d) Application to Term Loans and Term C Loans. With respect to each prepayment
of Term Loans, Term C Loans and Incremental Term Loans elected to be made by the
Borrower pursuant to Section 5.1 or required by Section 5.2(a), subject to
Section 11.19 when applicable, the Borrower may designate the Types of Loans
that are to be prepaid and the specific Borrowing(s) pursuant to which made;
provided that the Borrower pays any amounts, if any, required to be paid
pursuant to Section 2.11 with respect to prepayments of LIBOR Loans made on any
date other than the last day of the applicable Interest Period. In the absence
of a designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11. Upon any prepayment of Term C Loans, the Term Letter
of Credit Commitment shall be reduced by an amount equal to such prepayment as
provided in Section 4.3(d) and the Borrower shall be permitted to withdraw an
amount up to the amount of such prepayment from the Term C Loan Collateral
Accounts to complete such repayment as, and to the extent, provided in Section
4.3(d).

(e) Application to Revolving Credit Loans. With respect to each prepayment of
Revolving Credit Loans elected to be made by the Borrower pursuant to Section
5.1 or required by Section (a) or (b), the Borrower may designate (i) the Types
of Loans that are to be prepaid and the specific Borrowing(s) pursuant to which
made and (ii) the Revolving Credit Loans to be prepaid; provided that (x) each
prepayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans; and (y) notwithstanding the provisions of the preceding clause
(x), no prepayment made pursuant to Section 5.1 or 5.2 of Revolving Credit Loans
shall be applied to the Revolving Credit Loans of any Defaulting Lender. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its reasonable discretion with a view, but no obligation, to minimize breakage
costs owing under Section 2.11.

(f) LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit with the Administrative
Agent an amount equal to the amount of the LIBOR Loan to be prepaid and such
LIBOR Loan shall be repaid on the last day of the Interest Period therefor in
the required amount. Such deposit shall be held by the Administrative Agent in a
corporate time deposit account established on terms reasonably satisfactory to
the Administrative Agent, earning interest at the then customary rate for
accounts of such type. Such deposit shall constitute cash collateral for the
LIBOR Loans to be so prepaid; provided that the Borrower may at any time direct
that such deposit be applied to make the applicable payment required pursuant to
this Section 5.2.

(g) Minimum Amount. No prepayment shall be required pursuant to Section (a) (i)
in the case of any Prepayment Event yielding Net Cash Proceeds of less than
$5,000,000 in the aggregate and (ii) unless and until the amount at any time of
Net Cash Proceeds from Prepayment Events required to be applied at or prior to
such time pursuant to such Section and not yet applied at or prior to such time
to prepay Term Loans or Term C Loans pursuant to such Section exceeds
(x) $25,000,000 for a single Prepayment Event or (y) $100,000,000 in the
aggregate for all Prepayment Events (other than those that are either under the
threshold specified in subclause (i) or over the threshold specified in
subclause (ii)(x)) in any one fiscal year, at which time all such Net Cash
Proceeds referred to in this subclause (ii) with respect to such fiscal year
shall be applied as a prepayment in accordance with this Section 5.2.

 

94



--------------------------------------------------------------------------------

(h) [Reserved].

(i) Foreign Net Cash Proceeds. Notwithstanding any other provisions of this
Section 5.2, (i) to the extent that any or all of the Net Cash Proceeds from a
Recovery Prepayment Event (a “Foreign Recovery Event”) of, or any Disposition
by, a Restricted Foreign Subsidiary giving rise to an Asset Sale Prepayment
Event (a “Foreign Asset Sale”) are prohibited or delayed by applicable local law
from being repatriated to the United States, such portion of the Net Cash
Proceeds so affected will not be required to be applied to repay Term Loans or
Term C Loans at the times provided in this Section 5.2 but may be retained by
the applicable Restricted Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Restricted Foreign Subsidiary
to promptly take all actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result
thereof) to the repayment of the Term Loans or Term C Loans as required pursuant
to this Section 5.2 and (ii) to the extent that the Borrower has determined in
good faith that repatriation of any of or all the Net Cash Proceeds of any
Foreign Recovery Event on any Foreign Asset Sale would have a material adverse
tax consequence with respect to such Net Cash Proceeds, the Net Cash Proceeds so
affected may be retained by the applicable Restricted Foreign Subsidiary;
provided that, in the case of this clause (ii), on or before the date on which
any Net Cash Proceeds so retained would otherwise have been required to be
applied to reinvestments or prepayments pursuant to Section (a), (x) the
Borrower applies an amount equal to such Net Cash Proceeds to such reinvestments
or prepayments as if such Net Cash Proceeds had been received by the Borrower
rather than such Restricted Foreign Subsidiary, less the amount of additional
taxes that would have been payable or reserved against if such Net Cash Proceeds
had been repatriated (or, if less, the Net Cash Proceeds that would be
calculated if received by such Foreign Subsidiary) or (y) such Net Cash Proceeds
are applied to the repayment of Indebtedness of a Restricted Foreign Subsidiary.

5.3 Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto, the Letter of Credit Issuer entitled thereto, as
the case may be, not later than 2:00 p.m., in each case, on the date when due
and shall be made in immediately available funds at the Administrative Agent’s
Office or at such other office as the Administrative Agent shall specify for
such purpose by notice to the Borrower, it being understood that written or
facsimile notice by the Borrower to the Administrative Agent to make a payment
from the funds in the Borrower’s account at the Administrative Agent’s Office
shall constitute the making of such payment to the extent of such funds held in
such account. All repayments or prepayments of any Loans (whether of principal,
interest or otherwise) hereunder and all other payments under each Credit
Document shall be made in Dollars. The Administrative Agent will thereafter
cause to be distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. or, otherwise, on the next Business Day)
like funds relating to the payment of principal or interest or fees ratably to
the Lenders entitled thereto.

(b) Any payments under this Agreement that are made later than 2:00 p.m. shall
be deemed to have been made on the next succeeding Business Day. Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.

 

95



--------------------------------------------------------------------------------

5.4 Net Payments.

(a) Any and all payments made by or on behalf of the Borrower or any Guarantor
under this Agreement or any other Credit Document shall be made free and clear
of, and without deduction or withholding for or on account of, any Indemnified
Taxes; provided that if the Borrower or any Guarantor or the Administrative
Agent shall be required by Applicable Law to deduct or withhold any Indemnified
Taxes from such payments, then (i) the sum payable by the Borrower or any
Guarantor shall be increased as necessary so that after making all such required
deductions and withholdings (including such deductions or withholdings
applicable to additional sums payable under this Section 5.4) the Administrative
Agent, the Collateral Agent or any Lender (which term shall include each Letter
of Credit Issuer for purposes of Section 5.4 and for the purposes of the
definition of Excluded Taxes), as the case may be, receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the Borrower or such Guarantor or the Administrative Agent shall make such
deductions or withholdings and (iii) the Borrower or such Guarantor or the
Administrative Agent shall timely pay the full amount deducted or withheld to
the relevant Governmental Authority within the time allowed and in accordance
with Applicable Law. Whenever any Indemnified Taxes are payable by the Borrower
or such Guarantor, as promptly as possible thereafter, the Borrower or Guarantor
shall send to the Administrative Agent for its own account or for the account of
such Lender, as the case may be, a certified copy of an original official
receipt (or other evidence acceptable to such Lender, acting reasonably)
received by the Borrower or such Guarantor showing payment thereof.

(b) The Borrower shall timely pay and shall indemnify and hold harmless the
Administrative Agent, the Collateral Agent and each Lender with regard to any
Other Taxes (whether or not such Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority).

(c) The Borrower shall indemnify and hold harmless the Administrative Agent, the
Collateral Agent and each Lender within fifteen Business Days after written
demand therefor, for the full amount of any Indemnified Taxes imposed on the
Administrative Agent, the Collateral Agent or such Lender as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower or any Guarantor hereunder or under any other Credit Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.4) and any reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate setting forth reasonable detail as to the amount of
such payment or liability delivered to the Borrower by a Lender, the
Administrative Agent or the Collateral Agent (as applicable) on its own behalf
or on behalf of a Lender shall be conclusive absent manifest error.

(d) Any Non-U.S. Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any other Credit Document
shall, to the extent it is legally able to do so, deliver to the Borrower (with
a copy to the Administrative Agent), at the time or times prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
Applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding. A Lender’s obligation under the prior sentence
shall apply only if the Borrower or the Administrative Agent has made a request
for such documentation. In addition, any Lender, if requested by the Borrower or
the Administrative Agent shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

96



--------------------------------------------------------------------------------

(e) Each Non-U.S. Lender with respect to any Loan made to the Borrower shall, to
the extent it is legally entitled to do so:

(i) deliver to the Borrower and the Administrative Agent, prior to the date on
which the first payment to the Non-U.S. Lender is due hereunder, two copies of
(x) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service
Form W-8BEN or W-8BEN-E (together with a certificate substantially in the form
of Exhibit L representing that such Non-U.S. Lender is not a bank for purposes
of Section 881(c) of the Code, is not a 10-percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Code) of the Borrower, any interest
payment received by such Non-U.S. Lender under this Agreement or any other
Credit Document is not effectively connected with the conduct of a trade or
business in the United States and is not a controlled foreign corporation
related to the Borrower (within the meaning of Section 864(d)(4) of the Code)),
(y) Internal Revenue Service Form W-8BEN, W-8BEN-E or Form W-8ECI, in each case
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or reduced rate of, U.S. Federal withholding tax on payments by
the Borrower under this Agreement or (z) if a Non-U.S. Lender does not act or
ceases to act for its own account with respect to any portion of any sums paid
or payable to such Lender under any of the Credit Documents (for example, in the
case of a typical participation or where Non-U.S. Lender is a pass through
entity) Internal Revenue Service Form W-8IMY and all necessary attachments
(including the forms described in clauses (x) and (y) above, as required); and

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower.

If in any such case any Change in Law has occurred prior to the date on which
any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it, such Non-U.S. Lender shall promptly
so advise the Borrower and the Administrative Agent.

(f) If any Lender, the Administrative Agent or the Collateral Agent, as
applicable, determines, in its sole discretion exercised in good faith, that it
had received and retained a refund of an Indemnified Tax (including an Other
Tax) for which a payment has been made by the Borrower pursuant to this
Agreement, which refund in the good faith judgment of such Lender, the
Administrative Agent or the Collateral Agent, as the case may be, is
attributable to such payment made by the Borrower, then the Lender, the
Administrative Agent or the Collateral Agent, as the case may be, shall
reimburse the Borrower for such amount (net of all out-of-pocket expenses of
such Lender, the Administrative Agent or the Collateral Agent, as the case may
be, and without interest other than any interest received thereon from the
relevant Governmental Authority with respect to such refund) as the Lender,
Administrative Agent or the Collateral Agent, as the case may be, determines in
its sole discretion exercised in good faith to be the proportion of the refund
as will leave it, after such reimbursement, in no better or worse position
(taking into account expenses or any taxes imposed on the refund) than it would
have been in if the payment had not been required; provided that the Borrower,
upon the request of the Lender, the Administrative Agent or the Collateral
Agent, agrees to repay the amount paid over to the Borrower (plus

 

97



--------------------------------------------------------------------------------

any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Lender, the Administrative Agent or the Collateral Agent in
the event the Lender, the Administrative Agent or the Collateral Agent is
required to repay such refund to such Governmental Authority. A Lender, the
Administrative Agent or the Collateral Agent shall claim any refund that it
determines is available to it, unless it concludes in its sole discretion that
it would be adversely affected by making such a claim. Neither the Lender, the
Administrative Agent nor the Collateral Agent shall be obliged to disclose any
information regarding its tax affairs or computations to any Credit Party in
connection with this clause (f) or any other provision of this Section 5.4.

(g) If the Borrower determines that a reasonable basis exists for contesting a
Tax, each Lender or Agent, as the case may be, shall use reasonable efforts to
cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax. Subject to the provisions of Section 2.12, each Lender and
Agent agrees to use reasonable efforts to cooperate with the Borrower as the
Borrower may reasonably request to minimize any amount payable by the Borrower
or any Guarantor pursuant to this Section 5.4. The Borrower shall indemnify and
hold each Lender and Agent harmless against any out-of-pocket expenses incurred
by such Person in connection with any request made by the Borrower pursuant to
this Section (g). Nothing in this Section (g) shall obligate any Lender or Agent
to take any action that such Person, in its sole judgment, determines may result
in a material detriment to such Person.

(h) Each Lender with respect to any Loan made to the Borrower that is a United
States person under Section 7701(a)(30) of the Code and each Agent (each, a
“U.S. Lender”) shall deliver to the Borrower and the Administrative Agent two
United States Internal Revenue Service Forms W-9 (or substitute or successor
form), properly completed and duly executed, certifying that such Lender or
Agent is exempt from United States backup withholding (i) on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
(ii) on or before the date that such form expires or becomes obsolete, (iii)
after the occurrence of a change in such Agent’s or Lender’s circumstances
requiring a change in the most recent form previously delivered by it to the
Borrower and the Administrative Agent and (iv) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent.

(i) If a payment made to any Lender would be subject to U.S. federal withholding
Tax imposed under FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such other documentation
reasonably requested by the Administrative Agent and the Borrower as may be
necessary for the Administrative Agent and the Borrower to comply with their
obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s FATCA obligations and to determine the amount, if
any, to deduct and withhold from such payment. Solely for purposes of this
subsection (i), “FATCA” shall include any amendments after the date of this
Agreement.

(j) The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

5.5 Computations of Interest and Fees.

(a) Except as provided in the next succeeding sentence, interest on LIBOR Loans
and ABR Loans shall be calculated on the basis of a 360-day year for the actual
days elapsed. Interest on

 

98



--------------------------------------------------------------------------------

ABR Loans in respect of which the rate of interest is calculated on the basis of
the rate of interest in effect for such day as publicly announced from time to
time by the Wall Street Journal as the “U.S. prime rate” and interest on overdue
interest shall be calculated on the basis of a 365- (or 366-, as the case may
be) day year for the actual days elapsed.

(b) Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.

5.6 Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect of
the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of Section (a),
the Borrower shall make such payment to the maximum extent permitted by or
consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any Applicable Law, then
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by Applicable Law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8.

(d) Spreading. In determining whether the interest hereunder is in excess of the
amount or rate permitted under or consistent with any Applicable Law, the total
amount of interest shall be spread throughout the entire term of this Agreement
until its payment in full.

(e) Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any Applicable Law, then the
Borrower shall be entitled, by notice in writing to the Administrative Agent to
obtain reimbursement from that Lender in an amount equal to such excess, and
pending such reimbursement, such amount shall be deemed to be an amount payable
by that Lender to the Borrower.

SECTION 6. Conditions Precedent to Initial Credit Events.

The agreement of each Lender to make any Loan requested to be made by it on the
Closing Date, and the obligation of any Letter of Credit Issuer to issue (or
continue or be deemed to have issued) Letters of Credit on the Closing Date, is
subject to the satisfaction (or waiver by the Joint Lead Arrangers) of the
conditions precedent set forth in this Section 6, except as otherwise agreed by
the Borrower and the Joint Lead Arrangers.

6.1 Credit Documents. The Administrative Agent shall have received:

(a) this Agreement, executed and delivered by a duly authorized officer of
Parent Guarantor and the Borrower;

 

99



--------------------------------------------------------------------------------

(b) the Guarantee, executed and delivered by a duly authorized officer of each
Guarantor as of the Closing Date; and

(c) the Security Agreement, executed and delivered by a duly authorized officer
of each Credit Party as of the Closing Date.

6.2 Collateral.

(a) Solely with respect to any Guarantor that is not a TCEH Debtor, the Borrower
shall have used commercially reasonable efforts (without undue burden or
expense) to execute and deliver all documents and instruments required to
perfect the Collateral Agent’s security interest in, and Lien on, the
Collateral; provided that, notwithstanding the foregoing, the Collateral Agent
shall have received (i) UCC-1 financing statements in proper form for filing and
(ii) the delivery of stock or other equity certificates of such Guarantor and
any Material Subsidiary thereof that is a Domestic Subsidiary (other than
Excluded Stock and Stock Equivalents) (to the extent such certificates exist and
such stock or other equity certificates have been received by the Borrower).

(b) Each of the Deutsche Bank Term C Loan Collateral Account, the Barclays Term
C Loan Collateral Account and the Existing Term C Loan Collateral Account shall
have been established with arrangements (including arrangements relating to
perfection by “control”) reasonably satisfactory to the Administrative Agent.

6.3 Legal Opinions. The Administrative Agent shall have received the executed
legal opinions (which legal opinion will address customary matters for a
debtor-in-possession financing) of (a) Kirkland & Ellis LLP, special New York
counsel to Parent Guarantor and the Borrower, and (b) Gibson, Dunn & Crutcher
LLP, special Texas counsel to Parent Guarantor and the Borrower, in each case,
in form and substance reasonably acceptable to the Administrative Agent. Parent
Guarantor, the Borrower, the other Credit Parties and the Administrative Agent
hereby instruct such counsel to deliver such legal opinions.

6.4 Notice of Borrowing. Prior to the making of Term Loans, Term C Loans and
Revolving Credit Loans on the Closing Date, the Administrative Agent shall have
received a Notice of Borrowing meeting the requirements of Section 2.3.

6.5 Closing Refinancing. The Closing Refinancing shall have been made or
consummated prior to, or shall be made or consummated substantially concurrently
with, the initial Borrowing under this Agreement.

6.6 Closing Certificates. The Administrative Agent shall have received a
certificate of the Credit Parties, dated the Closing Date, substantially in the
form of Exhibit H, with appropriate insertions, executed by an Authorized
Officer of each Credit Party, and attaching the documents referred to in Section
6.7.

6.7 Authorization of Proceedings of Each Credit Party. The Administrative Agent
shall have received (a) a copy of the resolutions of the board of directors,
other managers or general partner of each Credit Party (or a duly authorized
committee thereof) authorizing (i) the execution, delivery and performance of
the Credit Documents (and any agreements relating thereto) to which it is a

 

100



--------------------------------------------------------------------------------

party and (ii) in the case of the Borrower, the extensions of credit
contemplated hereunder, (b) true and complete copies of the Organizational
Documents of each Credit Party as of the Closing Date and (c) good standing
certificates (to the extent such concept exists in the relevant jurisdiction of
organization) of the Borrower and the Guarantors.

6.8 Fees. (a) All fees required to be paid on the Closing Date pursuant to the
Fee Letter and reasonable and documented out-of-pocket expenses required to be
paid on the Closing Date pursuant to the Commitment Letter, in the case of
expenses, to the extent invoiced at least three (3) Business Days prior to the
Closing Date, and (b) all fees and reasonable and documented out-of-pocket
expenses as reasonably agreed between the Borrower and the Collateral Trustee,
in the case of expenses, to the extent invoiced at least three (3) Business Days
prior to the Closing Date, shall have been paid, or shall be paid substantially
concurrently with, the initial Borrowings hereunder (which amounts, in the case
of clause (a), may be offset against the proceeds of the initial Borrowings
hereunder).

6.9 Representations and Warranties. All Specified Representations shall be true
and correct in all material respects on the Closing Date (except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, it shall be true and correct in all material respects as of such earlier
date).

6.10 DIP Order. The DIP Order, in form and substance satisfactory to the
Requisite Joint Lead Arrangers (it being agreed and understood that the form of
DIP Order attached to the Commitment Letter as Exhibit G thereof is satisfactory
to the Requisite Joint Lead Arrangers) shall have been entered by the Bankruptcy
Court and shall remain in full force and effect and shall be final and not
subject to any stay. The DIP Order shall not have been waived, amended,
supplemented or otherwise modified in any respect that in the aggregate is
adverse to the rights and interests of the Joint Lead Arrangers (taken as a
whole) in their capacities as committed lenders under the Commitment Letter
unless consented to in writing thereby by the Requisite Joint Lead Arrangers and
the DIP Order shall not have been reversed or vacated. The TCEH Debtors shall be
in compliance in all material respects with the DIP Order.

6.11 Company Material Adverse Change. No Company Material Adverse Change shall
have occurred since May 31, 2016.

6.12 No Chapter 7. The Case with respect to the Borrower shall not have been
converted to a proceeding under chapter 7 of the Bankruptcy Code.

6.13 [Reserved].

6.14 Patriot Act. The Administrative Agent shall have received (at least 3
Business Days prior to the Closing Date) all documentation and other information
about the Borrower and each Guarantor as has been reasonably requested in
writing at least 10 Business Days prior to the Closing Date by the
Administrative Agent or the Joint Lead Arrangers that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.

6.15 Historical Financial Statements. The Joint Lead Arrangers shall have
received copies of (i) the audited consolidated balance sheet and the related
audited consolidated statements of income, cash flows and shareholders’ equity
of the Borrower and its Subsidiaries as of and for the fiscal years ended
December 31, 2013, December 31, 2014 and December 31, 2015 and (ii) the
unaudited consolidated balance sheet and the related consolidated statements of
income and cash flows of the

 

101



--------------------------------------------------------------------------------

Borrower and its Subsidiaries as of and for each subsequent fiscal quarter
(other than the fourth fiscal quarter of the Borrower’s fiscal year) ended at
least 45 days before the Closing Date; provided that the Borrower’s public
filing with the Securities and Exchange Commission of any required audited
financial statements on Form 10-K or required unaudited financial statements on
Form 10-Q, in each case, will satisfy the requirements under clauses (i) or
(ii) as applicable, of this Section 6.15.

For purposes of determining compliance with the conditions specified in this
Section 6 on the Closing Date, each Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to such Agent or
Lender unless the Borrower shall have received notice from such Agent or Lender
(or from the Administrative Agent on behalf of such Lender) prior to the
proposed Closing Date specifying its objection thereto, but excluding for the
avoidance of doubt any subsequent changes or modifications to such documents or
matters made after release of such party’s signature page.

SECTION 7. Conditions Precedent to All Credit Events After the Closing Date. The
agreement of each Lender to make any Loan requested to be made by it on any date
after the Closing Date, and the obligation of any Letter of Credit Issuer to
issue Letters of Credit on any date after the Closing Date, is subject to the
satisfaction of the conditions precedent set forth in the following Sections 7.1
and 7.2:

7.1 No Default; Representations and Warranties. At the time of each Credit Event
and also after giving effect thereto (a) no Default or Event of Default shall
have occurred and be continuing and (b) all representations and warranties made
by any Credit Party contained herein or in the other Credit Documents shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).

7.2 Notice of Borrowing.

(a) Prior to the making of each Revolving Credit Loan (other than any Revolving
Credit Loan made pursuant to Section 3.4(a)), the Administrative Agent shall
have received a Notice of Borrowing (whether in writing or by telephone) meeting
the requirements of Section 2.3.

(b) Prior to the issuance of each Revolving Letter of Credit, the Administrative
Agent and the Revolving Letter of Credit Issuer shall have received a Letter of
Credit Request meeting the requirements of Section 3.2(a).

(c) Prior to the issuance of each Term Letter of Credit, the Administrative
Agent and the Term Letter of Credit Issuer shall have received a Letter of
Credit Request meeting the requirements of Section 3.2(b).

The acceptance of the benefits of each Credit Event after the Closing Date shall
constitute a representation and warranty by each Credit Party to each of the
Lenders that all the applicable conditions specified in Section 7 above have
been satisfied or waived as of that time.

 

102



--------------------------------------------------------------------------------

SECTION 8. Representations, Warranties and Agreements.

In order to induce the Lenders and the Letter of Credit Issuers to enter into
this Agreement, to make the Loans and issue or participate in Letters of Credit
as provided for herein, each of Parent Guarantor and the Borrower makes (on the
Closing Date (limited solely to the Specified Representations) and on each other
date as required or otherwise set forth in this Agreement) the following
representations and warranties to, and agreements with, the Lenders and the
Letter of Credit Issuers, all of which shall survive the execution and delivery
of this Agreement, the making of the Loans and the issuance of the Letters of
Credit:

8.1 Corporate Status; Compliance with Laws. Each of Parent Guarantor, the
Borrower and each Material Subsidiary of the Borrower that is a Restricted
Subsidiary (a) is a duly organized and validly existing corporation or other
entity in good standing (as applicable) under the laws of the jurisdiction of
its organization and has the corporate or other organizational power and
authority to own its material property and assets and to transact the business
in which it is engaged, (b) has duly qualified and is authorized to do business
and is in good standing (if applicable) in all jurisdictions where it is
required to be so qualified, except where the failure to be so qualified could
not reasonably be expected to result in a Material Adverse Effect and (c) is in
compliance with all Applicable Laws, except to the extent that the failure to be
in compliance could not reasonably be expected to result in a Material Adverse
Effect.

8.2 Corporate Power and Authority. Subject to the entry of the DIP Order and the
terms thereof, each Credit Party has the corporate or other organizational power
and authority to execute, deliver and carry out the terms and provisions of the
Credit Documents to which it is a party and has taken all necessary corporate or
other organizational action to authorize the execution, delivery and performance
of the Credit Documents to which it is a party. Each Credit Party has duly
executed and delivered each Credit Document to which it is a party and, subject
to the entry of the DIP Order and the terms thereof, each such Credit Document
constitutes the legal, valid and binding obligation of such Credit Party
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law).

8.3 No Violation. Subject to the entry of the DIP Order and the terms thereof,
neither the execution, delivery or performance by any Credit Party of the Credit
Documents to which it is a party nor the compliance with the terms and
provisions thereof will (a) contravene in any material respect any applicable
provision of any material Applicable Law (including material Environmental
Laws), (b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of Parent Guarantor, the Borrower or any Restricted
Subsidiary (other than Liens created under the Credit Documents, Permitted Liens
or Liens securing any of the Prepetition Debt) pursuant to the terms of any
material indenture, loan agreement, lease agreement, mortgage, deed of trust or
other material agreement or instrument to which Parent Guarantor, the Borrower
or any Restricted Subsidiary is a party or by which it or any of its property or
assets is bound, in each case to the extent any such agreement was entered into
after the Petition Date (any such term, covenant, condition or provision, a
“Contractual Requirement”) other than any such breach, default or Lien that
could not reasonably be expected to result in a Material Adverse Effect, or (c)
violate any provision of the Organizational Documents of Parent Guarantor, the
Borrower or any Restricted Subsidiary.

8.4 Litigation. Other than the Cases, except as set forth on Schedule 8.4, there
are no actions, suits or proceedings (including Environmental Claims) pending
or, to the knowledge of the Borrower, threatened with respect to Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.

 

103



--------------------------------------------------------------------------------

8.5 Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, U or X of the
Board.

8.6 Governmental Approvals. Subject to the entry of the DIP Order and the terms
thereof, the execution, delivery and performance of the Credit Documents does
not require any consent or approval of, registration or filing with, or other
action by, any Governmental Authority, except for (i) such as have been obtained
or made and are in full force and effect, (ii) filings and recordings in respect
of the Liens created pursuant to the Security Documents and (iii) such consents,
approvals, registrations, filings or actions the failure of which to obtain or
make could not reasonably be expected to have a Material Adverse Effect.

8.7 Investment Company Act. None of the Credit Parties is an “investment
company” within the meaning of, and subject to registration under, the
Investment Company Act of 1940, as amended.

8.8 True and Complete Disclosure. None of the written factual information and
written data (taken as a whole) heretofore or contemporaneously furnished by or
on behalf of Parent Guarantor, the Borrower, any of the Subsidiaries of the
Borrower or any of their respective authorized representatives to the
Administrative Agent, any Joint Lead Arranger and/or any Lender on or before the
Closing Date (including all such information and data contained in the Credit
Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein contained any untrue statement of any material
fact or omitted to state any material fact necessary to make such information
and data (taken as a whole) not materially misleading at such time in light of
the circumstances under which such information or data was furnished, it being
understood and agreed that for purposes of this Section 8.8, such factual
information and data shall not include projections or estimates (including
financial estimates, forecasts and other forward-looking information) and
information of a general economic or general industry nature.

8.9 Financial Condition; Projections.

(a) The financial statements described in Section 6.15 present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated subsidiaries as of such date and for
such period in accordance with GAAP consistently applied (except to the extent
provided in the notes thereto).

(b) The projections, forward-looking statements, estimates and pro forma
financial information contained in the Information Memorandum are based upon
good faith estimates and assumptions believed by the Borrower to be reasonable
at the time made, it being recognized by the Agents, Joint Lead Arrangers and
the Lenders that such projections, forward-looking statements, estimates and pro
forma financial information are not to be viewed as facts and are subject to
material contingencies and assumptions, many of which are beyond the control of
the Credit Parties, and that actual results during the period or periods covered
by any such projections, forward-looking statements, estimates and pro forma
financial information may differ materially from the projected results.

8.10 Tax Matters. Except where the failure of which could not be reasonably
expected to have a Material Adverse Effect, (a) each of Parent Guarantor, the
Borrower and each of the Restricted Subsidiaries has filed all federal income
Tax returns and all other Tax returns, domestic and

 

104



--------------------------------------------------------------------------------

foreign, required to be filed by it and has paid all material Taxes payable by
it that have become due (whether or not shown on such Tax return), other than
those (i) not yet delinquent or (ii) contested in good faith as to which
adequate reserves have been provided to the extent required by law and in
accordance with GAAP, (b) each of Parent Guarantor, the Borrower and each of the
Restricted Subsidiaries has provided adequate reserves in accordance with GAAP
for the payment of, all federal, state, provincial and foreign Taxes not yet due
and payable and (c) each of Parent Guarantor, the Borrower and each of the
Restricted Subsidiaries has satisfied all of its Tax withholding obligations.

8.11 Compliance with ERISA.

(a) Each Employee Benefit Plan is in compliance with ERISA, the Code and any
Applicable Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Benefit Plan; no Multiemployer Plan is insolvent or
in reorganization (or is reasonably likely to be insolvent or in
reorganization), and no written notice of any such insolvency or reorganization
has been given to the Borrower or any ERISA Affiliate; no Benefit Plan has an
accumulated or waived funding deficiency (or is reasonably likely to have such a
deficiency); on and after the effectiveness of the Pension Act, each Benefit
Plan has satisfied the minimum funding standards (within the meaning of Section
412 of the Code or Section 302 of ERISA) applicable to such Benefit Plan, and
there has been no determination that any such Benefit Plan is, or is expected to
be, in “at risk” status (within the meaning of Section 4010(d)(2) of ERISA);
none of the Borrower or any ERISA Affiliate has incurred (or is reasonably
likely to incur) any liability to or on account of a Benefit Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code; no proceedings have been instituted (or are
reasonably likely to be instituted) to terminate or to reorganize any Benefit
Plan or to appoint a trustee to administer any Benefit Plan, and no written
notice of any such proceedings has been given to the Borrower or any ERISA
Affiliate; and no Lien imposed under the Code or ERISA on the assets of the
Borrower or any ERISA Affiliate exists (or is reasonably likely to exist) nor
has the Borrower or any ERISA Affiliate been notified in writing that such a
Lien will be imposed on the assets of the Ultimate Parent, Parent Guarantor, the
Borrower or any ERISA Affiliate on account of any Benefit Plan, except to the
extent that a breach of any of the representations, warranties or agreements in
this Section 8.11(a) would not result, individually or in the aggregate, in an
amount of liability that would be reasonably likely to have a Material Adverse
Effect. No Benefit Plan has an Unfunded Current Liability that would,
individually or when taken together with any other liabilities referenced in
this Section 8.11(a), be reasonably likely to have a Material Adverse
Effect. With respect to Benefit Plans that are Multiemployer Plans, the
representations and warranties in this Section 8.11(a), other than any made with
respect to (i) liability under Section 4201 or 4204 of ERISA or (ii) liability
for termination or reorganization of such Multiemployer Plans under ERISA, are
made to the best knowledge of the Borrower.

(b) All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and Applicable Law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8.12 Subsidiaries. Schedule 8.12 lists each Subsidiary of Parent Guarantor (and
the direct and indirect ownership interest of Parent Guarantor therein), in each
case existing on the Closing Date. Each Material Subsidiary as of the Closing
Date has been so designated on Schedule 8.12.

 

105



--------------------------------------------------------------------------------

8.13 Intellectual Property. Each of Parent Guarantor, the Borrower and the
Restricted Subsidiaries has good and marketable title to, or a valid license or
right to use, all patents, trademarks, servicemarks, trade names, copyrights and
all applications therefor and licenses thereof, and all other intellectual
property rights, free and clear of all Liens (other than Liens permitted by
Section 10.2), that are necessary for the operation of their respective
businesses as currently conducted, except where the failure to have any such
title, license or rights could not reasonably be expected to have a Material
Adverse Effect.

8.14 Environmental Laws. Except as could not reasonably be expected to have a
Material Adverse Effect: (a) Parent Guarantor, the Borrower and the Restricted
Subsidiaries and all Real Estate are in compliance with all Environmental Laws;
(b) Parent Guarantor, the Borrower and the Restricted Subsidiaries have, and
have timely applied for renewal of, all permits under Environmental Law to
construct and operate their facilities as currently constructed; (c) except as
set forth on Schedule 8.4, neither Parent Guarantor, the Borrower nor any
Restricted Subsidiary is subject to any pending or, to the knowledge of the
Borrower, threatened Environmental Claim or any other liability under any
Environmental Law including any such Environmental Claim or, to the knowledge of
the Borrower, any other liability under Environmental Law related to, or
resulting from the business or operations of any predecessor in interest of any
of them; (d); neither Parent Guarantor, the Borrower nor any Restricted
Subsidiary is conducting or financing or is required to conduct or finance, any
investigation, removal, remedial or other corrective action pursuant to any
Environmental Law at any location; (e) to the knowledge of the Borrower, no
Hazardous Materials have been released into the environment at, on or under any
Real Estate currently owned or leased by Parent Guarantor, the Borrower or any
Restricted Subsidiary and (f) neither Parent Guarantor, the Borrower nor any
Restricted Subsidiary has treated, stored, transported, released or disposed or
arranged for disposal or transport for disposal of Hazardous Materials at, on,
under or from any currently or, to the knowledge of the Borrower, formerly owned
or leased Real Estate or facility.

8.15 Properties. Except as set forth on Schedule 8.15, Parent Guarantor, the
Borrower and the Restricted Subsidiaries have good title to or valid leasehold
or easement interests or other license or use rights in all properties that are
necessary for the operation of their respective businesses as currently
conducted, free and clear of all Liens (other than any Liens permitted by this
Agreement) and except where the failure to have such good title, leasehold or
easement interests or other license or use rights could not reasonably be
expected to have a Material Adverse Effect.

8.16 DIP Order. The DIP Order is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, legal, valid, binding,
continuing, enforceable, non-avoidable, and automatically perfected security
interests in, and Liens on, the Collateral of the TCEH Debtors and the proceeds
and products thereof without the necessity of the execution of mortgages,
security agreements, pledge agreements, financing statements or other agreements
or documents.

8.17 Status of Obligations; Perfection and Priority of Security Interests.
(i) The Obligations of the TCEH Debtors are, subject only to the Carve Out, the
RCT Reclamation Support Carve Out and the DIP Order:

(a) upon entry of the DIP Order, allowed administrative expense claims in the
Cases, having priority over any and all administrative expense claims,
diminution claims, unsecured claims, and all other claims against each of the
Borrower, Parent Guarantor and each other Guarantor or their estates, now
existing or hereafter arising, of any kind or nature whatsoever, including,
without limitation, administrative expenses of the kinds specified in, or
ordered pursuant to, sections 105, 326, 328, 330, 331, 365, 503(a), 503(b),
506(c) (subject only to, and effective upon entry of, the DIP Order), 507(a),
507(b), 546(c), 546(d), 726, 1113, and 1114 of the Bankruptcy Code, and any
other provision of the Bankruptcy Code or otherwise, as provided under section
364(c)(1) of the Bankruptcy Code;

 

106



--------------------------------------------------------------------------------

(b) after the entry of, and pursuant to the terms of, the DIP Order, secured by
a valid and perfected Lien with the priority provided in Section 14.1(a) on all
of the Collateral of the TCEH Debtors, subject only to the Carve Out and the RCT
Reclamation Support Carve Out; and

(c) notwithstanding the provisions of section 362 of the Bankruptcy Code and
subject to the applicable provisions of the DIP Order, upon the Maturity Date
(whether by acceleration or otherwise) of any of the Obligations, the
Administrative Agent and Lenders shall be entitled to immediate payment of such
Obligations in cash and to enforce the remedies provided for hereunder or under
applicable law, without further application to or order by the Bankruptcy Court,
subject to the terms of the Credit Documents and the DIP Order.

(ii) With respect to each Credit Party (other than a TCEH Debtor), the Security
Documents (other than the DIP Order) taken as a whole are effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable first priority security interest (subject to Liens
permitted hereunder) in the Collateral described therein and proceeds thereof,
in each case, to the extent required under the Security Documents, the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. In the case of (i) the Stock described in the
Security Agreement that is in the form of securities represented by stock
certificates or otherwise constituting certificated securities within the
meaning of Section 8-102(a)(15) of the New York UCC or the corresponding code or
statute of any other applicable jurisdiction (“Certificated Securities”), when
certificates representing such Stock are delivered to the Collateral Agent along
with instruments of transfer in blank or endorsed to the Collateral Agent, and
(ii) all other Collateral constituting personal property described in the
Security Agreement, when financing statements and other required filings,
agreements and actions in appropriate form are executed and delivered, performed
or filed in the appropriate offices, as the case may be, the Collateral Agent,
for the benefit of the Secured Parties, shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the Credit Parties
(other than a TCEH Debtors) in all Collateral that may be perfected by filing,
recording or registering a financing statement or analogous document and the
proceeds thereof (to the extent such Liens may be perfected by possession of the
Certificated Securities by the Collateral Agent or such filings, agreements or
other actions or perfection is otherwise required by the terms of any Credit
Document), in each case, to the extent required under the Security Documents, as
security for the Obligations, in each case prior and superior in right to any
other Person (except, in the case of Liens permitted hereunder).

8.18 Insurance. The properties of Parent Guarantor, the Borrower and the
Restricted Subsidiaries are insured pursuant to self-insurance arrangements or
with insurance companies that the Borrower believes (in the good faith judgment
of the management of the Borrower, as applicable) are financially sound and
responsible, in at least such amounts (after giving effect to any self-insurance
which the Borrower believes (in the good faith judgment of management of the
Borrower, as applicable) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of management
of the Borrower, as applicable) is reasonable and prudent in light of the size
and nature of its business.

8.19 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Parent Guarantor, the Borrower or any Restricted
Subsidiary pending or, to the knowledge of the Borrower,

 

107



--------------------------------------------------------------------------------

threatened in writing; and (b) hours worked by and payment made to employees of
Parent Guarantor, the Borrower and each Restricted Subsidiary have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters.

8.20 Sanctioned Persons; Anti-Corruption Laws; Patriot Act. None of Parent
Guarantor, the Borrower or any of its Subsidiaries or any of their respective
directors or officers is subject to any economic embargoes or similar sanctions
administered or enforced by the U.S. Department of State or the U.S. Department
of Treasury (including the Office of Foreign Assets Control) or any other
applicable sanctions authority (collectively, “Sanctions”, and the associated
laws, rules, regulations and orders, collectively, “Sanctions Laws”). Each of
Parent Guarantor, the Borrower and its Subsidiaries and their respective
directors and officers is in compliance, in all material respects, with (i) all
Sanctions Laws, (ii) the United States Foreign Corrupt Practices Act of 1977, as
amended, and any other applicable anti-bribery or anti-corruption laws, rules,
regulations and orders (collectively, “Anti-Corruption Laws”) and (iii) the
Patriot Act and any other applicable terrorism and money laundering laws, rules,
regulations and orders. No part of the proceeds of the Loans or Letters of
Credit will be used, directly or indirectly, (A) for the purpose of financing
any activities or business of or with any Person or in any country or territory
that at such time is the subject of any Sanctions or (B) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation in any material respect of any Anti-Corruption Law.

SECTION 9. Affirmative Covenants.

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until all Commitments and all Letters of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the applicable Letter of Credit Issuer following the
termination of the Revolving Credit Commitments or the Term Letter of Credit
Commitment (and the repayment of the Term C Loans), as the case may be) and the
Loans and Unpaid Drawings, together with interest, fees and all other
Obligations (other than Hedging Obligations under Secured Hedging Agreements
and/or Secured Commodity Hedging Agreements, Cash Management Obligations under
Secured Cash Management Agreements or Contingent Obligations), are paid in full:

9.1 Information Covenants. The Borrower will furnish to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) Annual Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC (after giving effect to any permitted extensions) (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 90 days after the end of each such fiscal year), the consolidated balance
sheet of (x) the Borrower and its consolidated Subsidiaries and (y) if
different, the Borrower and the Restricted Subsidiaries (provided, however, that
the Borrower shall be under no obligation to deliver the consolidated financial
statements described in sub-clause (y) if the Consolidated Total Assets and the
Consolidated EBITDA of the Borrower and its consolidated Subsidiaries (which
Consolidated Total Assets and Consolidated EBITDA shall be calculated in
accordance with the definitions of such terms, but determined based on the
financial information of the Borrower and its consolidated Subsidiaries, and not
the financial information of the Borrower and its Restricted Subsidiaries) do
not differ from the Consolidated Total Assets and the Consolidated EBITDA,
respectively, of the Borrower and its Restricted Subsidiaries by more than
2.5%), in each case as at the end of such fiscal year, and the related
consolidated statements of operations and cash flows for such fiscal year,
setting forth comparative

 

108



--------------------------------------------------------------------------------

consolidated figures for the preceding fiscal years (or, unless the consolidated
financial statements described in sub-clause (y) are not required to be
delivered pursuant to the immediately preceding proviso, in lieu of such audited
financial statements of the Borrower and the Restricted Subsidiaries, a detailed
reconciliation, reflecting such financial information for the Borrower and the
Restricted Subsidiaries, on the one hand, and the Borrower and its consolidated
Subsidiaries, on the other hand), all in reasonable detail and prepared in
accordance with GAAP, and, in each case, (i) except with respect to any such
reconciliation, certified by independent certified public accountants of
recognized national standing whose opinion shall not be qualified as to the
scope of audit, (ii) certified by an Authorized Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
consolidated Subsidiaries (or the Borrower and the Restricted Subsidiaries, as
the case may be) in accordance with GAAP and (iii) accompanied by a Narrative
Report with regard thereto.

(b) Quarterly Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC (after giving effect to any permitted extensions) with respect to each
of the first three quarterly accounting periods in each fiscal year of the
Borrower (or, if such financial statements are not required to be filed with the
SEC, on or before the date that is 45 days after the end of each such quarterly
accounting period), the consolidated balance sheets of (x) the Borrower and its
consolidated Subsidiaries and (y) if different, the Borrower and the Restricted
Subsidiaries (provided, however, that the Borrower shall be under no obligation
to deliver the consolidated financial statements described in sub-clause (y) if
the Consolidated Total Assets and the Consolidated EBITDA of the Borrower and
its consolidated Subsidiaries (which Consolidated Total Assets and Consolidated
EBITDA shall be calculated in accordance with the definitions of such terms, but
determined based on the financial information of the Borrower and its
consolidated Subsidiaries, and not the financial information of the Borrower and
its Restricted Subsidiaries) do not differ from the Consolidated Total Assets
and the Consolidated EBITDA, respectively, of the Borrower and its Restricted
Subsidiaries by more than 2.5%), in each case as at the end of such quarterly
period and the related consolidated statements of operations for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly period, and the related consolidated statement of
cash flows for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and setting
forth comparative consolidated figures for the related periods in the prior
fiscal year or, in the case of such consolidated balance sheet, for the last day
of the prior fiscal year (or, unless the consolidated financial statements
described in sub-clause (y) are not required to be delivered pursuant to the
immediately preceding proviso, in lieu of such unaudited financial statements of
the Borrower and the Restricted Subsidiaries, a detailed reconciliation
reflecting such financial information for the Borrower and the Restricted
Subsidiaries, on the one hand, and the Borrower and its consolidated
Subsidiaries, on the other hand), all of which shall be (i) certified by an
Authorized Officer of the Borrower as fairly presenting in all material respects
the financial condition, results of operations, stockholders’ equity and cash
flows of the Borrower and its consolidated Subsidiaries (or the Borrower and the
Restricted Subsidiaries, as the case may be) in accordance with GAAP, subject to
changes resulting from audit, normal year-end audit adjustments and absence of
footnotes and (ii) accompanied by a Narrative Report with respect thereto.

(c) Officer’s Certificate. At the time of the delivery of the financial
statements provided for in Section (a) and (b), a certificate of an Authorized
Officer of the Borrower to the effect that no Default or Event of Default exists
or, if any Default or Event of Default does exist, specifying the nature and
extent thereof, which certificate shall set forth (i) the calculations required
to establish whether the Borrower and its Restricted Subsidiaries were in
compliance with the provisions of Section 10.9 as at the end of such fiscal year
or period (solely to the extent such covenant is required to be tested at the
end of such fiscal year or period), as the case may be (including calculations
in reasonable detail of any

 

109



--------------------------------------------------------------------------------

amount added back to Consolidated EBITDA pursuant to clause (a)(xii),
clause (a)(xiii) and any amount excluded from Consolidated Net Income pursuant
to clause k of the definition thereof) and (ii) a specification of any change in
the identity of the Restricted Subsidiaries and Unrestricted Subsidiaries as at
the end of such fiscal year or period, as the case may be, from the Restricted
Subsidiaries and Unrestricted Subsidiaries, respectively, provided to the
Lenders on the Closing Date of the most recent fiscal year or period, as the
case may be. At the time of the delivery of the financial statements provided
for in Section (a), a certificate of an Authorized Officer of the Borrower
setting forth (A) in reasonable detail the Applicable Amount and the Applicable
Equity Amount as at the end of the fiscal year to which such financial
statements relate and (B) the information required pursuant to Section 4.2 of
the Security Agreement or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this clause (c)(B), as the case may be.

(d) Annual Operating Forecast. No later than December 1, 2016 for the business
plan and operating budget covering 2017, and no later than December 1, 2017 for
the business plan and operating budget covering 2018), the approved annual
business plan and projected operating budget (the “Annual Operating Forecast”),
on an annual basis, through the Maturity Date, broken down by month, including,
without limitation, income statements, balance sheets, cash flow statements,
projected capital expenditures, asset sales, a line item for total available
liquidity for the period of such Annual Operating Forecast, and which shall set
forth the anticipated uses of the Credit Facilities for such period, certified
as to its reasonableness when made by an Authorized Officer of the Borrower in
the form of Exhibit C.

(e) Notice of Default; Litigation. Promptly after an Authorized Officer of the
Borrower or any Restricted Subsidiary obtains knowledge thereof, notice of (i)
the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrower proposes to take with respect thereto and (ii) any
litigation, regulatory or governmental proceeding pending against the Borrower
or any Restricted Subsidiary that could reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect.

(f) Environmental Matters. Promptly after obtaining knowledge of any one or more
of the following environmental matters, unless such environmental matters known
to the Borrower and the Restricted Subsidiaries would not, individually, or when
aggregated with all other such matters, be reasonably expected to result in a
Material Adverse Effect, notice of:

(i) any pending or threatened in writing Environmental Claim against any Credit
Party or any Real Estate or any Credit Party or any predecessor in interest of
the Borrower or any Restricted Subsidiary or any other Person for which any
Credit Party is alleged to be liable by contract or operation of law;

(ii) any condition or occurrence on any Real Estate that (x) could reasonably be
expected to result in noncompliance by any Credit Party with any applicable
Environmental Law or (y) could reasonably be anticipated to form the basis of
any Environmental Claim against any Credit Party or any Real Estate;

(iii) any condition or occurrence on any Real Estate or any circumstance that
could reasonably be anticipated to cause such Real Estate to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Estate under any Environmental Law that would be inconsistent with the present
use or operation of such Real Estate; and

(iv) the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release into the environment of any Hazardous Material on, at, under
or from any Real Estate.

 

110



--------------------------------------------------------------------------------

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence, removal or remedial or other corrective
action and the response thereto. The term “Real Estate” shall mean any interest
in land, buildings and improvements owned, leased or otherwise held by any
Credit Party, but excluding all operating fixtures and equipment.

(g) Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by Parent Guarantor, the Borrower or any Restricted Subsidiary
(other than amendments to any registration statement (to the extent such
registration statement, in the form it becomes effective, is delivered to the
Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statements on Form S-8) and copies of all financial
statements, proxy statements, notices and reports that Parent Guarantor, the
Borrower or any Restricted Subsidiary shall send to the holders of any publicly
issued debt of Parent Guarantor, the Borrower and/or any Restricted Subsidiary
in their capacity as such holders (in each case to the extent not theretofore
delivered to the Administrative Agent pursuant to this Agreement) and, with
reasonable promptness, such other information (financial or otherwise) as the
Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time; provided that, notwithstanding anything to the contrary in this
Section 9.1(g), none of the Parent Guarantor, the Borrower or any of its
Restricted Subsidiaries will be required under this Section 9.1(g) to provide
any such other information to the extent that the provision thereof would
violate any attorney-client privilege (as reasonably determined by counsel to
the Credit Parties), law, rule or regulation, or any contractual obligation of
confidentiality (not created in contemplation thereof) binding on the Credit
Parties or their respective affiliates or constitutes attorney work product (as
reasonably determined by counsel to the Credit Parties).

(h) [Reserved].

(i) Budget and Variance Report. (i) Commencing with the end of the first full
fiscal quarter ended after the entry of the DIP Order (or, at the election of
the Borrower, at the end of each calendar month or such earlier period as may be
agreed), the Borrower shall promptly provide an updated Budget for the
subsequent 3-month period to the Administrative Agent.

(ii) With respect to each calendar month, no later than the end of the
subsequent calendar month in each case with respect to Parent Guarantor and its
Restricted Subsidiaries, a variance report showing a statement of actual cash
sources and uses of all free cash flow for the immediately such preceding
calendar month, noting therein all material variances from values set forth for
such historical periods in the most recently delivered Budget, including
narrative explanations as to any material variances and certified as to its
reasonableness when made by an Authorized Officer of the Borrower.

(j) Monthly Reporting. As soon as available, but in any event not later than
twenty five days after the end of each calendar month, a report detailing (i)
any material Dispositions consummated by any Credit Party (or the entry into any
binding contracts for a material Disposition by any Credit Party), (ii) material
developments in connection with any cost savings programs by any Credit Party
and (iii) such other matters as the Administrative Agent may reasonably request;
provided that, notwithstanding anything to the contrary in this clause (iii)
(but without limitation of any other

 

111



--------------------------------------------------------------------------------

requirement set forth in this Section 9.1), none of the Parent Guarantor, the
Borrower or any of its Restricted Subsidiaries will be required under this
clause (iii) to provide any information to the extent that the provision thereof
would violate any attorney-client privilege (as reasonably determined by counsel
to the Credit Parties), law, rule or regulation, or any contractual obligation
of confidentiality (not created in contemplation thereof) binding on the Credit
Parties or their respective affiliates or constitutes attorney work product (as
reasonably determined by counsel to the Credit Parties).

Notwithstanding the foregoing, the obligations in clauses (g), (h) and (i) of
this Section 9.1 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Parent Guarantor, the Ultimate Parent or any direct or
indirect parent of the Ultimate Parent or (B) the Borrower’s (or Parent
Guarantor’s, the Ultimate Parent’s or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of subclauses (A) and (B) of this paragraph, to the extent
such information relates to Parent Guarantor, the Ultimate Parent or a parent of
the Ultimate Parent, such information is accompanied by consolidating or other
information that explains in reasonable detail the differences between the
information relating to Parent Guarantor, the Ultimate Parent or such parent, on
the one hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand. Documents required to be
delivered pursuant to clauses (g), (h) and (i) of this Section 9.1 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website as notified to the
Administrative Agent; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

9.2 Books, Records and Inspections. The Borrower will, and will cause each
Restricted Subsidiary to, permit officers and designated representatives of the
Administrative Agent or the Required Lenders (as accompanied by the
Administrative Agent) to visit and inspect any of the properties or assets of
the Borrower or such Restricted Subsidiary in whomsoever’s possession to the
extent that it is within such party’s control to permit such inspection (and
shall use commercially reasonable efforts to cause such inspection to be
permitted to the extent that it is not within such party’s control to permit
such inspection), and to examine the books and records of the Borrower and any
such Restricted Subsidiary and discuss the affairs, finances and accounts
(including, without limitation, strategic planning, cash and liquidity
management and operational and restructuring activities) of the Borrower and of
any such Restricted Subsidiary with, and be advised as to the same by, its and
their officers and independent accountants, all at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or Required
Lenders may desire (and subject, in the case of any such meetings or advice from
such independent accountants, to such accountants’ customary policies and
procedures); provided that, excluding any such visits and inspections during the
continuation of an Event of Default (a) only the Administrative Agent, whether
on its own or in conjunction with the Required Lenders, may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2, (b) the
Administrative Agent shall not exercise such rights more than two times in any
calendar year and (c) only one such visit shall be at the Borrower’s expense;
provided further that when an Event of Default exists, the Administrative Agent
(or any of its representatives or independent contractors) or any representative
of any Lender may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Required Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public accountants. Notwithstanding anything to the contrary in this
Section 9.2, neither the Borrower nor any Restricted Subsidiary will be required
under this Section 9.2 to disclose or permit the inspection or

 

112



--------------------------------------------------------------------------------

discussion of any document, information or other matter to the extent that such
action would violate any attorney-client privilege (as reasonably determined by
counsel to the Credit Parties), law, rule or regulation, or any contractual
obligation of confidentiality (not created in contemplation thereof) binding on
the Credit Parties or their respective affiliates or constituting attorney work
product (as reasonably determined by counsel to the Credit Parties).

9.3 Maintenance of Insurance. The Borrower will, and will cause each Material
Subsidiary that is a Restricted Subsidiary to, at all times maintain in full
force and effect, pursuant to self-insurance arrangements or with insurance
companies that the Borrower believes (in the good faith judgment of the
management of the Borrower, as applicable) are financially sound and responsible
at the time the relevant coverage is placed or renewed, insurance in at least
such amounts (after giving effect to any self-insurance which the Borrower
believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as the Borrower
believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business; and will
furnish to the Administrative Agent, upon written reasonable request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried. With respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agent may from time to time
require, if at any time the area in which any improvements located on any
Mortgaged Property is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to
time.

9.4 Payment of Taxes. The Borrower will pay and discharge, and will cause each
of the Restricted Subsidiaries to pay and discharge, all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims in respect of any Taxes imposed, assessed or
levied that, if unpaid, could reasonably be expected to become a material Lien
upon any properties of the Borrower or any Restricted Subsidiary of the
Borrower; provided that neither the Borrower nor any such Restricted Subsidiary
shall be required to pay any such tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings if it has maintained
adequate reserves (in the good faith judgment of management of the Borrower)
with respect thereto in accordance with GAAP or the failure to pay could not
reasonably be expected to result in a Material Adverse Effect or to the extent
the enforcement thereof is subject to a stay pursuant to an order of the
Bankruptcy Court.

9.5 Consolidated Corporate Franchises. The Borrower will do, and will cause each
Material Subsidiary that is a Restricted Subsidiary to do, or cause to be done,
all things necessary to preserve and keep in full force and effect its
existence, corporate rights and authority, except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided, however, that the Borrower and the Restricted Subsidiaries may
consummate any transaction permitted under Section 10.2, 10.3, 10.4 or 10.5.

9.6 Compliance with Statutes, Regulations, Etc. The Borrower will, and will
cause each Restricted Subsidiary to, comply with all Applicable Laws applicable
to it or its property, including all governmental approvals or authorizations
required to conduct its business, and to maintain all such governmental
approvals or authorizations in full force and effect, in each case except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

113



--------------------------------------------------------------------------------

9.7 ERISA.

(a) Promptly after the Borrower or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following events that, individually or in
the aggregate (including in the aggregate such events previously disclosed or
exempt from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect, the
Borrower will deliver to the Administrative Agent a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that the Borrower or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Borrower, such ERISA
Affiliate, the PBGC, a Benefit Plan participant (other than notices relating to
an individual participant’s benefits) or the Benefit Plan administrator with
respect thereto: that a Reportable Event has occurred; that an accumulated
funding deficiency has been incurred or an application is to be made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Benefit
Plan; that a Benefit Plan having an Unfunded Current Liability has been or is to
be terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA (including the giving of written notice thereof); that a Benefit Plan has
an Unfunded Current Liability that has or will result in a lien under ERISA or
the Code; that proceedings will be or have been instituted to terminate a
Benefit Plan having an Unfunded Current Liability (including the giving of
written notice thereof); that a proceeding has been instituted against the
Borrower or an ERISA Affiliate pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Benefit Plan; that the PBGC has notified the
Borrower or any ERISA Affiliate of its intention to appoint a trustee to
administer any Benefit Plan; that the Borrower or any ERISA Affiliate has failed
to make a required installment or other payment pursuant to Section 412 of the
Code with respect to a Benefit Plan; or that the Borrower or any ERISA Affiliate
has incurred or will incur (or has been notified in writing that it will incur)
any liability (including any contingent or secondary liability) to or on account
of a Benefit Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.

(b) Promptly following any request therefor, on and after the effectiveness of
the Pension Act, the Borrower will deliver to the Administrative Agent copies of
(i) any documents described in Section 101(k) of ERISA that the Borrower and any
of the Restricted Subsidiaries or any ERISA Affiliate may request with respect
to any Multiemployer Plan and (ii) any notices described in Section 101(l) of
ERISA that the Borrower and any of the Restricted Subsidiaries or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided that if
the Borrower, any of such Restricted Subsidiaries or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower, the applicable Restricted
Subsidiary(ies) or the ERISA Affiliate(s) shall promptly make a request for such
documents or notices from such administrator or sponsor and shall provide copies
of such documents and notices promptly after receipt thereof.

(c) Upon the reasonable request of the Administrative Agent, the Borrower shall
deliver to the Administrative Agent copies of: (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by the Borrower or
any ERISA Affiliate with the Internal Revenue Service with respect to each
Benefit Plan, (ii) the most recent actuarial valuation report for each Benefit
Plan, (iii) all notices received by the Borrower or any ERISA Affiliate from a
Multiemployer Plan sponsor or any governmental agency and (iv) such other
documents or governmental reports or filings relating to any Employee Benefit
Plan as the Administrative Agent shall reasonably request.

9.8 Maintenance of Properties. The Borrower will, and will cause the Restricted
Subsidiaries to, keep and maintain all property material to the conduct of its
business in good working order and condition (ordinary wear and tear, casualty
and condemnation excepted), except to the extent that the failure to do so could
reasonably be expected to have a Material Adverse Effect.

 

114



--------------------------------------------------------------------------------

9.9 Transactions with Affiliates. The Borrower will conduct, and cause the
Restricted Subsidiaries to conduct, all transactions with any of its Affiliates
(other than transactions between or among (i) the Borrower and the Restricted
Subsidiaries and (ii) the Borrower, the Restricted Subsidiaries and to the
extent in the ordinary course or consistent with past practice the Ultimate
Parent and any of its other Subsidiaries, including the Oncor Subsidiaries and
Investments permitted by Section 10.5(ff); provided that such Investments
permitted by Section 10.05(ff) must be in a Subsidiary of the Borrower) on terms
that are, taken as a whole, substantially as favorable to the Borrower or such
Restricted Subsidiary as it would obtain in a comparable arm’s-length
transaction with a Person that is not an Affiliate; provided that, subject to
the Cash Management Order, the Tax Order, the Wages Order and any other orders
of the Bankruptcy Court, the foregoing restrictions shall not apply to:

(a) [Reserved],

(b) transactions permitted by Sections 10.5(c) (other than clause (iii)
thereof), (k), (l), (m), (p), (z), and (bb) and Section 10.6,

(c) the Transactions and the payment of the Transaction Expenses,

(d) the issuance of Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof) to the management of the Borrower (or any direct or
indirect parent thereof) or any Subsidiary of the Borrower in connection with
the Transactions or pursuant to arrangements described in clause (f) of this
Section 9.9,

(e) loans, advances and other transactions between or among the Borrower, any
Subsidiary of the Borrower or any joint venture (regardless of the form of legal
entity) in which the Borrower or any Subsidiary of the Borrower has invested
(and which Subsidiary or joint venture would not be an Affiliate of the Borrower
but for the Borrower’s or such Subsidiary’s Subsidiary ownership of Stock or
Stock Equivalents in such joint venture or Subsidiary) to the extent permitted
under Section 10,

(f) payments, advances or loans (or cancellation of loans), employment and
severance arrangements and health and benefit plans or agreements between the
Ultimate Parent, Parent Guarantor, the Borrower and the other Subsidiaries of
the Ultimate Parent and their respective officers, employees or consultants
(including management and employee benefit plans or agreements, stock option
plans and other compensatory arrangements) in the ordinary course of business,

(g) payments by the Borrower (and any direct or indirect parent thereof), and
the Subsidiaries of the Ultimate Parent pursuant to the Tax Sharing Agreements
among the Borrower (and any such parent) and the Subsidiaries of the Borrower to
the extent attributable to the ownership or operation of the Borrower and the
Subsidiaries of the Ultimate Parent,

(h) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower (or, to the extent attributable to the ownership
of the Borrower by such parent, any direct or indirect parent thereof) and the
Subsidiaries of the Borrower in the ordinary course of business,

 

115



--------------------------------------------------------------------------------

(i) the payment of indemnities and reasonable out-of-pocket expenses incurred by
the Sponsors and their Affiliates in connection with services provided to the
Borrower (or any direct or indirect parent thereof), or any of the Subsidiaries
of the Borrower,

(j) the issuance of Stock or Stock Equivalents (other than Disqualified Stock)
of the Borrower (or any direct or indirect parent thereof) to Ultimate Parent,
any Permitted Holder or to any director, officer, employee or consultant,

(k) sales of Receivables Facility Assets in connection with any Permitted
Receivables Financing,

(l) the performance of any and all obligations (including payment obligations)
pursuant to the Shared Services Agreement and other ordinary course transactions
under the intercompany cash management systems with Specified Affiliates and
subleases of property from any Specified Affiliate to the Borrower or any of the
Restricted Subsidiaries, or as disclosed in any Budget approved by the
Administrative Agent and the Joint Lead Arrangers, and

(m) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 9.9 or any amendment thereto to the extent such
an amendment (together with any other amendment or supplemental agreements) is
not adverse, taken as a whole, to the Lenders in any material respect.

9.10 End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause (a) each of its, and the Restricted Subsidiaries’
fiscal years to end on December 31 of each year (each, a “Fiscal Year”) and (b)
each of its, and the Restricted Subsidiaries’, fiscal quarters to end on dates
consistent with such fiscal year-end; provided, however, that the Borrower may,
upon written notice to the Administrative Agent change the financial reporting
convention specified above to any other financial reporting convention
reasonably acceptable to the Administrative Agent, in which case the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary in order to reflect
such change in financial reporting.

9.11 Additional Guarantors and Grantors. Subject to any applicable limitations
set forth in the Guarantee and the Security Documents, the Borrower will cause
each direct or indirect Domestic Subsidiary of the Borrower (excluding any
Excluded Subsidiary) formed or otherwise purchased or acquired after the Closing
Date and each other Domestic Subsidiary of the Borrower that ceases to
constitute an Excluded Subsidiary to, within 30 days from the date of such
formation, acquisition or cessation, as applicable (or such longer period as the
Administrative Agent may agree in its reasonable discretion), (i) become a
Guarantor under the Guarantee and a grantor under the Security Agreement
pursuant to (A) the DIP Order or (B) if reasonably requested by the
Administrative Agent, a supplement to each of the Guarantee and the Security
Agreement and (ii) if reasonably requested by the Administrative Agent, execute
a joinder to the Intercompany Subordinated Note.

9.12 Pledge of Additional Stock and Evidence of Indebtedness.

(a) Subject to any applicable limitations set forth in the Security Documents,
the Borrower will promptly notify the Administrative Agent in writing of any
Stock or Stock Equivalents issued or otherwise purchased or acquired after the
Closing Date and of any Indebtedness in excess of $10,000,000 that is owing to
the Borrower or any Subsidiary Guarantor (or Person required to become a
Subsidiary Guarantor pursuant to Section 9.11) incurred (individually or in a
series of related transactions) after the Closing Date and, in each case, if
reasonably requested by the Administrative

 

116



--------------------------------------------------------------------------------

Agent, will pledge, and, if applicable, will cause each other Subsidiary
Guarantor (or Person required to become a Subsidiary Guarantor pursuant to
Section 9.11), to pledge to the Collateral Agent for the benefit of the Secured
Parties (in each case, excluding Excluded Collateral), (i) all such Stock and
Stock Equivalents (other than any Excluded Stock and Stock Equivalents),
pursuant to a Pledge Agreement or supplement thereto, and (ii) all evidences of
such Indebtedness, pursuant to a Pledge Agreement or supplement thereto.

(b) The Borrower agrees that, at the reasonable request of the Administrative
Agent, all Indebtedness of the Borrower and the Restricted Subsidiaries of the
Borrower and that is owing to the Borrower or to any Subsidiary Guarantor (or
Person required to become a Subsidiary Guarantor pursuant to Section 9.11) shall
be evidenced by the Intercompany Subordinated Note.

9.13 [Reserved].

9.14 Further Assurances.

(a) Subject to the applicable limitations set forth in this Agreement and in the
Security Documents, the Borrower will, and will cause each other Credit Party
to, execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, and other documents) that
may be required under any Applicable Law, or that the Collateral Agent or the
Required Lenders may reasonably request, in order to grant, preserve, protect
and perfect the validity and priority of the security interests created or
intended to be created by the applicable Security Documents, all at the expense
of Parent Guarantor, the Borrower and the other Guarantors; provided, however,
that notwithstanding anything to the contrary contained in this Agreement or in
any other Credit Document, but without limiting the grant of a Lien on and
security interest in the Collateral pursuant to the DIP Order and the Security
Documents, the TCEH Debtors will not be obligated to enter into any Mortgage,
authorize any fixture filing, enter into any agreement providing “control” as
defined in Section 9-104, 9-105, 9-106 and 9-107 of the UCC as in effect in any
relevant jurisdiction) or to undertake any registration in respect of assets
subject to a certificate of title.

(b) Within 120 days (or 180 days in the case of Collateral consisting of mining
properties) after the Closing Date, unless extended by the Collateral Agent in
its reasonable discretion, the Borrower will deliver, or cause to be delivered,
to the Collateral Agent (i) a Mortgage with respect to each owned Real Estate or
improvements thereto constituting Collateral with a book value in excess of
$20,000,000 owned by a Loan Party that is not a TCEH Debtor, executed by a duly
authorized officer of each obligor party thereto, (ii) a policy or policies of
title insurance issued by the Title Company insuring the Lien of each such
Mortgage as a valid Lien on the Mortgaged Property described therein, free of
any other Liens except as permitted by Section 10.2 or consented to in writing
(including via email) by the Collateral Agent, together with such endorsements
and reinsurance as the Collateral Agent may reasonably request, together with
evidence reasonably acceptable to the Collateral Agent of payment of all title
insurance premiums, search and examination charges, escrow charges and related
charges, fees, costs and expenses required for the issuance of the title
insurance policies referred to above, (iii) a Survey, to the extent reasonably
necessary to satisfy the requirements of clause (ii) above, (iv) all other
documents and instruments, including Uniform Commercial Code or other applicable
fixture security financing statements, reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to be
created by any such Mortgage and perfect such Liens to the extent required by,
and with the priority required by, such Mortgage shall have been delivered to
the Collateral Agent in proper form for filing, registration or recording and
(v) written opinions of legal counsel in the states in which each such Mortgaged
Property is located in customary form and substance; provided that,

 

117



--------------------------------------------------------------------------------

with respect to each Mortgaged Property consisting of oil, gas, hydrocarbon or
other similar mineral interests, the applicable Mortgages will describe the
mortgaged mineral interests in the manner customary for the mortgaging of
similar mineral interests in similar transactions and there will be no title
insurance or Surveys in connection with such Mortgaged Properties. The Borrower,
prior to delivery of the Mortgages, will deliver, or cause to be delivered, (x)
a completed Federal Emergency Management Agency Standard Flood Determination
with respect to each Mortgaged Property, in each case in form and substance
reasonably satisfactory to the Collateral Agent and (y) evidence of flood
insurance with respect to each Mortgaged Property, to the extent and in amounts
required by Applicable Laws, in each case in form and substance reasonably
satisfactory to the Collateral Agent.

(c) [Reserved].

(d) [Reserved].

(e) Notwithstanding anything herein to the contrary, if the Collateral Agent
determines (taking into account the existence and effect of the DIP Order) in
its reasonable judgment (confirmed in writing to the Borrower and the
Administrative Agent) that the cost or other consequences (including adverse tax
and accounting consequences) of creating or perfecting any Lien on any property
is excessive in relation to the benefits afforded to the Secured Party thereby,
then such property may be excluded from the Collateral for all purposes of the
Credit Documents.

9.15 Bankruptcy Matters.

(a) The Borrower shall maintain a cash management system in accordance with the
Cash Management Order and the DIP Order.

(b) The Borrower will deliver to the Administrative Agent, and in the case of
clause (ii) of this subsection, to its legal counsel, no later than three (3)
Business Days in advance of filing with the Bankruptcy Court, (i) all proposed
material orders and pleadings related to the Credit Facilities after the Closing
Date and (ii) any Plan filed after the Closing Date (or any other disclosure
statements related to any such Plan); provided that the Borrower shall not be
required to deliver any such documents provided by the Official Committee of
Unsecured Creditors to the extent that any such document is filed under seal
and/or subject to reasonable confidentiality and other restrictions prohibiting
disclosure to the Administrative Agent, the Lenders and their counsel).

9.16 Ratings. The Borrower shall use commercially reasonable efforts to obtain
ratings (but not any specified rating) for the initial Credit Facilities and
each Incremental Facility from each of Moody’s and S&P as soon as reasonably
practicable after the Closing Date or the date of incurrence of such Incremental
Facility, as applicable.

9.17 Use of Proceeds. Parent Guarantor and the Borrower shall not, and shall not
permit any other Credit Party or any other Restricted Subsidiary to:

(a) use the proceeds of the Credit Facilities or any Letters of Credit issued
hereunder for purposes other than those permitted under this Agreement and
contained in the DIP Order; and

(b) use the proceeds of the Credit Facilities or any Letters of Credit issued
hereunder for purposes that would violate the provisions of Regulation T, U or X
of the Board.

 

118



--------------------------------------------------------------------------------

SECTION 10. Negative Covenants.

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until all Commitments and all Letters of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the applicable Letter of Credit Issuer following the
termination of the Revolving Credit Commitments or the Term Letter of Credit
Commitment (and the repayment of the Term C Loans), as the case may be) and the
Loans and Unpaid Drawings, together with interest, fees and all other
Obligations (other than Hedging Obligations under Secured Hedging Agreements
and/or Secured Commodity Hedging Agreements, Cash Management Obligations under
Secured Cash Management Agreement or Contingent Obligations) are paid in full:

10.1 Limitation on Indebtedness. The Borrower will not, and will not permit the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness.

Notwithstanding the foregoing, the limitations set forth in the immediately
preceding paragraph shall not apply to any of the following items:

(a) Indebtedness arising under the Credit Documents (including any Indebtedness
incurred pursuant to Section 2.14);

(b) subject to compliance with Section 10.5, Indebtedness of the Borrower or any
Restricted Subsidiary owed to the Borrower or any Restricted Subsidiary;
provided that all such Indebtedness of any Credit Party owed to any Person that
is not a Credit Party shall be (x) evidenced by the Intercompany Subordinated
Note or (y) otherwise be subject to subordination terms substantially identical
to the subordination terms set forth in the Intercompany Subordinated Note or
otherwise reasonably acceptable to the Administrative Agent;

(c) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business (including in respect of construction and restoration
activities and in respect of workers compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims);

(d) subject to compliance with Section 10.5, Guarantee Obligations incurred by
(i) Restricted Subsidiaries in respect of Indebtedness of the Borrower or any
other Restricted Subsidiary that is permitted to be incurred under this
Agreement (except that a Restricted Subsidiary that is not a Credit Party may
not, by virtue of this Section (d) guarantee Indebtedness that such Restricted
Subsidiary could not otherwise incur under this Section 10.1) and (ii) the
Borrower in respect of Indebtedness of Restricted Subsidiaries that is permitted
to be incurred under this Agreement; provided that (A) if the Indebtedness being
guaranteed under this Section (d) is subordinated to the Obligations, such
Guarantee Obligations shall be subordinated to the Guarantee of the Obligations
on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness, (B) [reserved] and (C) the aggregate amount
of Guarantee Obligations incurred by Restricted Subsidiaries that are not
Subsidiary Guarantors under this clause (d), when combined with the total amount
of Indebtedness incurred by Restricted Subsidiaries that are not Subsidiary
Guarantors pursuant to Section (j) and Section (n), shall not exceed
$200,000,000 at any time outstanding;

(e) Guarantee Obligations (i) incurred in the ordinary course of business
(including in respect of construction or restoration activities) in respect of
obligations of (or to) suppliers, customers, franchisees, lessors and licensees
or (ii) otherwise constituting Investments permitted by Sections 10.5(d),
10.5(g), 10.5(i), 10.5(q), 10.5(t), 10.5(v) and 10.5(ff); provided that such
Investments permitted by Section 10.5(ff) must be in a Subsidiary of the
Borrower;

 

119



--------------------------------------------------------------------------------

(f) (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred to finance the purchase price, cost of design, acquisition,
construction, repair, restoration, replacement, expansion, installation or
improvement of fixed or capital assets or otherwise in respect of Capital
Expenditures, so long as such Indebtedness, except in the case of Environmental
CapEx or Necessary CapEx, is incurred within 270 days of the acquisition,
construction, repair, restoration, replacement, expansion, installation or
improvement of such fixed or capital assets or incurrence of such Capital
Expenditure, (ii) Indebtedness arising under Capital Leases entered into in
connection with Permitted Sale Leasebacks and (iii) Indebtedness arising under
Capital Leases, other than Capital Leases in effect on the Closing Date and
Capital Leases entered into pursuant to subclauses (i) and (ii) above; provided,
that the aggregate amount of Indebtedness incurred pursuant to this clause (iii)
at any time outstanding shall not exceed $400,000,000 and (iv) any modification,
replacement, refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i), (ii) or (iii) above; provided that, except to the
extent otherwise expressly permitted hereunder, the principal amount thereof
does not exceed the principal amount thereof outstanding immediately prior to
such modification, replacement, refinancing, refunding, renewal or extension
except by an amount equal to the unpaid accrued interest and premium thereon
plus the reasonable amounts paid in respect of fees and expenses incurred in
connection with such modification, replacement, refinancing, refunding, renewal
or extension;

(g) Indebtedness outstanding on the Closing Date listed on Schedule 10.1 and the
Prepetition Debt and any modification, replacement, refinancing, refunding,
renewal or extension thereof; provided that except to the extent otherwise
expressly permitted hereunder, in the case of any such modification,
replacement, refinancing, refunding, renewal or extension, (i) the principal
amount thereof (including any unused commitments) does not exceed the principal
amount thereof outstanding immediately prior to such modification, replacement,
refinancing, refunding, renewal or extension except by an amount equal to the
unpaid accrued interest and premium thereon plus the reasonable amounts paid in
respect of fees and expenses incurred in connection with such modification,
replacement, refinancing, refunding, renewal or extension, (ii) the direct and
contingent obligors with respect to such Indebtedness are not changed, (iii) no
portion of such Indebtedness matures prior to the Stated Maturity of such
Indebtedness as in effect as of the Closing Date, and (iv) if the Indebtedness
being refinanced, or any guarantee thereof, constituted subordinated
Indebtedness, then such replacement or refinancing Indebtedness, or such
guarantee, respectively, shall be subordinated to the Obligations to
substantially the same extent (it being understood that an Incremental Amendment
may provide, without the consent of any other Lender required, for restrictions
similar and in addition to those set forth in this Section 10.1(g)(iv) on
modification, replacement, refinancing, refunding, renewal or extension of
Indebtedness which matures on or after the Maturity Date but on or before the
final maturity date for the Incremental Term Loans in such Incremental
Amendment);

(h) Indebtedness in respect of Hedging Agreements; provided that (i) other than
in the case of Commodity Hedging Agreements, such Hedging Agreements are not
entered into for speculative purposes (as determined by the Borrower in its
reasonable discretion acting in good faith) and (ii) any speculative Commodity
Hedging Agreements must be entered into in the ordinary course of business and
shall be consistent with past practice;

(i) [reserved];

(j) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with

 

120



--------------------------------------------------------------------------------

such Person or any of its Subsidiaries) or Indebtedness attaching to assets that
are acquired by the Borrower or any Restricted Subsidiary, in each case after
the Closing Date as the result of a Permitted Acquisition; provided that

(x) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof,

(y) such Indebtedness is not guaranteed in any respect by the Borrower or any
Restricted Subsidiary (other than by any such Person that so becomes a
Restricted Subsidiary or is the survivor of a merger with such Person or any of
its Subsidiaries), and

(z) (A) the Stock and Stock Equivalents of such Person are pledged to the
Collateral Agent to the extent required under Section 9.12 and (B) such Person
executes a supplement to each of the Guarantee and the Security Documents (or
alternative guarantee and security arrangements in relation to the Obligations
reasonably acceptable to the Collateral Agent); provided, further, that the
requirements of this subclause (C) shall not apply to any Indebtedness of the
type that could have been incurred under Section 10.1(f);

(ii) any modification, replacement, refinancing, refunding, renewal or extension
of any Indebtedness specified in subclause (j)(i) above; provided that, except
to the extent otherwise expressly permitted hereunder, (x) the principal amount
of any such Indebtedness does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus the reasonable amounts paid in respect of fees
and expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension, (y) the direct and contingent
obligors with respect to such Indebtedness are not changed and (z) if the
Indebtedness being refinanced, or any guarantee thereof, constituted
subordinated Indebtedness, then such replacement or refinancing Indebtedness, or
such guarantee, respectively, shall be subordinated to the Obligations to
substantially the same extent; and

(iii) provided further that the aggregate amount of Indebtedness incurred under
this Section (j) (A) shall not exceed $200,000,000 at any time outstanding and
(B) by Restricted Subsidiaries that are not Subsidiary Guarantors, when combined
with the total amount of Indebtedness incurred by Restricted Subsidiaries that
are not Subsidiary Guarantors pursuant to Sections (d) and (n), shall not exceed
$200,000,000 at any time outstanding;

(k) [reserved].

(l) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business
(including in respect of construction or restoration activities) or consistent
with past practice or in respect of coal mine reclamation, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business (including in respect of construction or restoration
activities) or consistent with past practice;

(m) (i) Indebtedness incurred in connection with any Permitted Sale Leaseback
and (ii) any modification, replacement, refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (l)(i) above; provided
that, except to the extent otherwise permitted hereunder, (x) the principal
amount of any such Indebtedness is not increased above the principal amount
thereof

 

121



--------------------------------------------------------------------------------

outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus the reasonable amounts paid in respect of fees
and expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension and (y) the direct and contingent
obligors with respect to such Indebtedness are not changed;

(n) additional Indebtedness; provided that the aggregate amount of Indebtedness
incurred and remaining outstanding pursuant to this Section (n) shall not at any
time exceed $250,000,000; provided, that the aggregate amount of Indebtedness
incurred by Restricted Subsidiaries that are not Subsidiary Guarantors under
this Section (n), when combined with the total amount of Indebtedness incurred
by Restricted Subsidiaries that are not Subsidiary Guarantors pursuant to
Section (d) and (j), shall not exceed $200,000,000 at any time outstanding;

(o) Indebtedness in respect of the RCT Reclamation Support Carve Out;

(p) Cash Management Obligations and other Indebtedness in respect of overdraft
facilities, employee credit card programs, netting services, automatic
clearinghouse arrangements and other cash management and similar arrangements in
the ordinary course of business;

(q) (i) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services, including turbines, transformers and similar equipment and
(ii) Indebtedness in respect of intercompany obligations of the Borrower or any
Restricted Subsidiary with the Borrower or any Restricted Subsidiary of the
Borrower in respect of accounts payable incurred in connection with goods sold
or services rendered in the ordinary course of business and not in connection
with the borrowing of money;

(r) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the Disposition of
any business, assets or Stock or Stock Equivalents permitted hereunder;

(s) Indebtedness of the Borrower or any Restricted Subsidiary consisting of (i)
obligations to pay insurance premiums or (ii) take or pay obligations contained
in supply agreements, in each case arising in the ordinary course of business
(including in respect of construction or restoration activities);

(t) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) and the
Restricted Subsidiaries incurred in the ordinary course of business;

(u) Indebtedness consisting of promissory notes issued by any Credit Party to
current or former officers, managers, consultants, directors and employees (or
their respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) to finance the purchase or redemption of Stock
or Stock Equivalents of the Borrower (or any direct or indirect parent thereof)
permitted by Section 10.6(b);

(v) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions and Permitted Acquisitions or
any other Investment permitted hereunder;

 

122



--------------------------------------------------------------------------------

(w) Indebtedness in respect of Permitted Receivables Financings;

(x) Indebtedness of the Borrower or any Restricted Subsidiary to the Ultimate
Parent or any of its other Subsidiaries in the aggregate amount at any time
outstanding not in excess of $25,000,000;

(y) [reserved]; and

(z) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (x) above.

For purposes of determining compliance with this Section 10.1, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described clauses (a) through (y) above, the Borrower shall, in its
sole discretion, classify and reclassify or later divide, classify or reclassify
such item of Indebtedness (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness in one or more of the above
paragraph or clauses; provided that all Indebtedness outstanding under the
Credit Documents will be deemed at all times to have been incurred in reliance
only on the exception in clause (a) of Section 10.1.

10.2 Limitation on Liens. The Borrower will not, and will not permit the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or such Restricted Subsidiary, whether now owned or
hereafter acquired, except:

(a) Liens arising under (i) the Credit Documents and/or created pursuant to the
DIP Order, in each case securing the Obligations;

(b) Liens on the Collateral securing obligations under Secured Cash Management
Agreements, Secured Hedging Agreements and Secured Commodity Hedging Agreements;
provided that (i) such obligations shall be secured by the Liens granted in
favor of the Collateral Agent in the manner set forth in, and be otherwise
subject to (and in compliance with), this Agreement and governed by the
applicable Security Documents and (ii) such agreements were not entered into for
speculative purposes (as determined by the Borrower at the time such agreement
was entered into in its reasonable discretion acting in good faith) and, in the
case of any Secured Commodity Hedging Agreement or any Secured Hedging Agreement
of the type described in clause (c) of the definition of “Hedging Agreement”,
entered into in order to hedge against or manage fluctuations in the price or
availability of any Covered Commodity);

(c) Permitted Liens;

(d) Liens securing Indebtedness permitted pursuant to Section 10.1(f); provided
that (x) except with respect to any Indebtedness incurred in connection with
Environmental CapEx or Necessary CapEx, such Liens attach concurrently with or
within two hundred and seventy (270) days after completion of the acquisition,
construction, repair, restoration, replacement, expansion, installation or
improvement (as applicable) of the property subject to such Liens and (y) such
Liens attach at all times only to the assets so financed except (1) for
accessions to the property financed with the proceeds of such Indebtedness and
the proceeds and the products thereof and (2) that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;

 

123



--------------------------------------------------------------------------------

(e) Liens existing on the Closing Date; provided that any Lien securing
Indebtedness or other obligations in excess of (x) $20,000,000 individually or
(y) $100,000,000 in the aggregate (when taken together with all other Liens
securing obligations outstanding in reliance on this clause (e) that are not set
forth on Schedule 10.2) shall only be permitted to the extent such Lien is
listed on Schedule 10.2;

(f) the modification, replacement, extension or renewal of any Lien permitted by
clauses (a) through (e) and clause (g) of this Section 10.2 upon or in the same
assets theretofore subject to such Lien (or upon or in after-acquired property
that is affixed or incorporated into the property covered by such Lien or any
proceeds or products thereof) or the modification, refunding, refinancing,
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor except to the extent otherwise permitted
hereunder) of the Indebtedness or other obligations secured thereby (including
any unused commitments), to the extent such modification, refunding,
refinancing, replacement, extension or renewal is permitted by Section 10.1;

(g) Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (or is a Restricted Subsidiary that survives a merger with such
Person or any of its Subsidiaries) pursuant to a Permitted Acquisition or other
permitted Investment, or existing on assets acquired after the Closing Date, to
the extent the Liens on such assets secure Indebtedness permitted by
Section 10.1(j); provided that such Liens (i) are not created or incurred in
connection with, or in contemplation of, such Person becoming such a Restricted
Subsidiary or such assets being acquired and (ii) attach at all times only to
the same assets to which such Liens attached (and after-acquired property that
is affixed or incorporated into the property covered by such Lien), and secure
only the same Indebtedness or obligations that such Liens secured, immediately
prior to such Permitted Acquisition and any modification, replacement,
refinancing, refunding, renewal or extension thereof permitted by
Section 10.1(j);

(h) Liens in respect of the RCT Reclamation Support Carve Out;

(i) Liens securing Indebtedness or other obligations (i) of the Borrower or any
Restricted Subsidiary in favor of a Credit Party and (ii) of any other
Restricted Subsidiary that is not a Credit Party in favor of any other
Restricted Subsidiary that is not a Credit Party;

(j) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off);

(k) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 10.4, in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien;

(l) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any Restricted Subsidiary in the ordinary course of business (including in
respect of construction or restoration activities) permitted by this Agreement;

 

124



--------------------------------------------------------------------------------

(m) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;

(n) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of the Borrower or any
Restricted Subsidiary;

(o) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(p) Liens solely on any cash earnest money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

(q) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(r) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods in the
ordinary course of business or consistent with past practice;

(s) [reserved];

(t) [reserved];

(u) Liens in respect of Permitted Sale Leasebacks;

(v) Liens on Receivables Facility Assets in respect of any Permitted Receivables
Financing;

(w) rights reserved to or vested in others to take or receive any part of, or
royalties related to, the power, gas, oil, coal, lignite or other minerals or
timber generated, developed, manufactured or produced by, or grown on, or
acquired with, any property of the Borrower and the Restricted Subsidiaries and
Liens upon the production from property of power, gas, oil, coal, lignite or
other minerals or timber, and the by-products and proceeds thereof, to secure
the obligations to pay all or a part of the expenses of exploration, drilling,
mining or development of such property only out of such production or proceeds;

(x) Liens arising out of all presently existing and future division and transfer
orders, advance payment agreements, processing contracts, gas processing plant
agreements, operating agreements, gas balancing or deferred production
agreements, pooling, unitization or communitization agreements, pipeline,
gathering or transportation agreements, platform agreements, drilling contracts,
injection or repressuring agreements, cycling agreements, construction
agreements, shared facilities agreements, salt water or other disposal
agreements, leases or rental agreements, farm-out and farm-in agreements,
exploration and development agreements, and any and all other contracts or
agreements covering, arising out of, used or useful in connection with or
pertaining to the exploration, development, operation, production, sale, use,
purchase, exchange, storage, separation, dehydration, treatment,

 

125



--------------------------------------------------------------------------------

compression, gathering, transportation, processing, improvement, marketing,
disposal or handling of any property of the Borrower and the Restricted
Subsidiaries; provided that such agreements are entered into in the ordinary
course of business (including in respect of construction or restoration
activities);

(y) any restrictions on any Stock or Stock Equivalents or other joint venture
interests of the Borrower or any Restricted Subsidiary providing for a breach,
termination or default under any owners, participation, shared facility, joint
venture, stockholder, membership, limited liability company or partnership
agreement between such Person and one or more other holders of such Stock or
Stock Equivalents or interest of such Person, if a security interest or other
Lien is created on such Stock or Stock Equivalents or interest as a result
thereof and other similar Liens;

(z) Rights of first refusal and purchase options in favor of Aluminum Company of
America (“Alcoa”) to purchase Sandow Unit 4 and/or the real property related
thereto, as described in (i) Sandow Unit 4 Agreement dated August 13, 1976, as
amended, between Alcoa and Texas Power & Light Company (“TPL”) and in (ii) Deeds
dated March 14, 1978 and July 21, 1980, as amended, executed by Alcoa conveying
to TPL the Sandow Unit 4 real property;

(aa) Lien and other exceptions to title, in either case on or in respect of any
facilities of the Borrower or any Restricted Subsidiary, arising as a result of
any shared facility agreement entered into with respect to such facility, except
to the extent that any such Liens or exceptions, individually or in the
aggregate, materially adversely affect the value of the relevant property or
materially impair the use of the relevant property in the operation of business
the Borrower and the Restricted Subsidiaries, taken as a whole;

(bb) Liens on cash and Permitted Investments (i) deposited by the Borrower or
any Restricted Subsidiary in margin accounts with or on behalf of brokers,
credit clearing organizations, independent system operators, regional
transmission organizations, pipelines, state agencies, federal agencies, futures
contract brokers, customers, trading counterparties, or any other parties or
issuers of surety bonds or (ii) pledged or deposited as collateral by the
Borrower or any Restricted Subsidiary with any of the entities described in
clause (i) above to secure their respective obligations, in the case of each of
clauses (i) and (ii) above, with respect to: (A) any contracts and transactions
for the purchase, sale, exchange of, or the option (whether physical or
financial) to purchase, sell or exchange (1) natural gas, (2) electricity, (3)
coal, (4) petroleum-based liquids, (5) oil, (6) nuclear fuel (including
enrichment and conversion), (7) emissions or other environmental credits, (8)
waste byproducts, (9) weather, (10) power and other generation capacity, (11)
heat rate, (12) congestion, (13) renewal energy credit or (14) any other
energy-related commodity or services or derivative (including ancillary services
and related risk (such as location basis) or weather related risk); (B) any
contracts or transactions for the purchase, processing, transmission,
transportation, distribution, sale, lease, hedge or storage of, or any other
services related to any commodity or service identified in subparts (1) - (14)
above, including any capacity agreement; (C) any financial derivative agreement
(including but not limited to swaps, options or swaptions) related to any
commodity identified in subparts (1) - (14) above, or to any interest rate or
currency rate management activities; (D) any agreement for membership or
participation in an organization that facilitates or permits the entering into
or clearing of any Netting Agreement, any insurance or self-insurance
arrangements or any agreement described in this Section 10.2(bb); (E) any
agreement combining part or all of a Netting Agreement or part or all of any of
the agreements described in this Section 10.2(bb); (F) any document relating to
any agreement described in this Section 10.2(bb) that is filed with a
Governmental Authority and any related service agreements; or (G) any commercial
or trading agreements, each with respect to, or involving the purchase,
transmission, distribution, sale, lease or hedge of, any energy, generation
capacity or fuel, or any other energy related commodity or service, price or
price indices for any such commodities or services or any other similar
derivative agreements, and any other similar agreements (such agreements

 

126



--------------------------------------------------------------------------------

described in clauses (A) through (G) of this Section 10.2(bb) being
collectively, “Permitted Contracts”), Netting Agreements, Hedging Agreements and
letters of credit supporting Permitted Contracts, Netting Agreements and Hedging
Agreements; and

(cc) additional Liens, so long as the aggregate amount of obligations secured
thereby at any time outstanding does not exceed $200,000,000; provided that (i)
any Liens on the Collateral shall (at the Borrower’s election) rank pari passu
or junior (but not senior) to the Liens on the Collateral securing the
Obligations and (ii) such Liens on the Collateral shall be subject to
appropriate intercreditor arrangements (including enforcement rights) in a
manner reasonably satisfactory to the Administrative Agent and the Borrower.

10.3 Limitation on Fundamental Changes. Except as permitted by Section 10.4 or
10.5, the Borrower will not, and will not permit the Restricted Subsidiaries to,
consummate any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise consummate the disposition of, all or
substantially all its business units, assets or other properties, except that:

(a) so long as both before and after giving effect to such transaction, no
Payment Default or Event of Default has occurred and is continuing or would
result therefrom, any Subsidiary of the Borrower or any other Person may be
merged, amalgamated or consolidated with or into the Borrower; provided that the
Borrower shall be the continuing or surviving company;

(b) so long as no Payment Default or Event of Default has occurred and is
continuing, or would result therefrom, any Subsidiary of the Borrower or any
other Person (in each case, other than the Borrower) may be merged, amalgamated
or consolidated with or into any one or more Subsidiaries of the Borrower;
provided that (i) in the case of any merger, amalgamation or consolidation
involving one or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall
be the continuing or surviving Person or (B) the Borrower shall cause the Person
formed by or surviving any such merger, amalgamation or consolidation (if other
than a Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the
case of any merger, amalgamation or consolidation involving one or more
Guarantors, a Guarantor shall be the continuing or surviving Person or the
Person formed by or surviving any such merger, amalgamation or consolidation (if
other than a Guarantor) shall execute a supplement to the Guarantee and the
relevant Security Documents and a joinder to the Intercompany Subordinated Note,
each in form and substance reasonably satisfactory to the Administrative Agent
in order to become a Guarantor and pledgor, mortgagor and grantor, as
applicable, thereunder for the benefit of the Secured Parties and to acknowledge
and agree to the terms of the Intercompany Subordinated Note and (iii) the
Borrower shall have delivered to the Administrative Agent an officers’
certificate stating that such merger, amalgamation or consolidation and any such
supplements to the Guarantee and any Security Document preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the applicable Security Documents;

(c) [reserved];

(d) any Restricted Subsidiary that is not a Credit Party may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other Restricted Subsidiary;

(e) the Borrower or any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to any Credit Party; provided that the consideration for any such
disposition by any Person other than a Guarantor shall not exceed the fair value
of such assets;

 

127



--------------------------------------------------------------------------------

(f) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise disposed of or
transferred in accordance with Section 10.4 or 10.5, or in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution; and

(g) to the extent that no Payment Default or Event of Default has occurred and
is continuing or would result from the consummation of such Disposition, the
Borrower and the Restricted Subsidiaries may consummate a merger, dissolution,
liquidation, consolidation or disposition, the purpose of which is to effect a
Disposition permitted pursuant to Section 10.4.

10.4 Limitation on Sale of Assets. The Borrower will not, and will not permit
the Restricted Subsidiaries to, (i) convey, sell, lease, assign, transfer or
otherwise consummate the disposition of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or hereafter
acquired or (ii) consummate the sale to any Person (other than to the Borrower
or a Subsidiary Guarantor) any shares owned by it of the Borrower’s or any
Restricted Subsidiary’s Stock and Stock Equivalents (each of the foregoing a
“Disposition”), except that:

(a) the Borrower and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of (i) obsolete, worn-out, scrap, used, or surplus or mothballed
equipment (including any such equipment that has been refurbished in
contemplation of such disposition), vehicles and other assets to the extent such
assets are not necessary for the operation of the Borrower’s and the Restricted
Subsidiaries’ business, (ii) inventory or goods (or other assets) held for sale
in the ordinary course of business, (iii) cash and Permitted Investments and
(iv) assets for the purposes of charitable contributions or similar gifts to the
extent such assets are not material to the ability of the Borrower and the
Restricted Subsidiaries, taken as a whole, to conduct its business in the
ordinary course;

(b) the Borrower and the Restricted Subsidiaries may make Dispositions of
assets, excluding any Disposition of accounts receivable except in connection
with the Disposition of any business to which such accounts receivable relate,
for fair value; provided that (i) to the extent required, the Net Cash Proceeds
thereof to the Borrower and the Restricted Subsidiaries are promptly applied to
the prepayment of Term Loans or Term C Loans as provided for in Section 5.2(a),
(ii) after giving effect to any such Disposition, no Event of Default shall have
occurred and be continuing, (iii) the aggregate consideration for all
Dispositions made in reliance on this Section (b), when aggregated with the
amount of Permitted Sale Leaseback transactions consummated pursuant to Section
(g), shall not exceed at any time 5% of Consolidated Total Assets (determined at
the time of each Disposition) for all such transactions consummated after the
Closing Date, (iv) with respect to any Disposition pursuant to this clause (b)
for a purchase price in excess of $50,000,000, the Person making such
Disposition shall receive not less than 75% of such consideration in the form of
cash or Permitted Investments; provided that for the purposes of this subclause
(iv) and Section (g) the following shall be deemed to be cash (“Deemed
Cash”): (A) any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Borrower or such Restricted Subsidiary, other than liabilities
that are by their terms (1) subordinated to the payment in cash of the
Obligations or (2) not secured by the assets that are the subject of such
Disposition, that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and all of the

 

128



--------------------------------------------------------------------------------

Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by the Person making such
Disposition from the purchaser that are converted by such Person into cash (to
the extent of the cash received) within 180 days following the closing of the
applicable Disposition, (C) any Designated Non-Cash Consideration received by
the Person making such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this Section (b) that is at that time outstanding, not in excess of 1.5% of
Consolidated Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, and (v) any non-cash proceeds received in the form
of Real Estate, Indebtedness or Stock and Stock Equivalents are pledged to the
Collateral Agent to the extent required under Section 9.12 or 9.14;

(c) (i) the Borrower and the Restricted Subsidiaries may make Dispositions to
the Borrower or any other Credit Party and (ii) any Restricted Subsidiary that
is not a Credit Party may make Dispositions to the Borrower or any other
Subsidiary of the Borrower; provided that with respect to any such Dispositions,
such sale, transfer or disposition shall be for fair value;

(d) the Borrower and any Restricted Subsidiary may effect any transaction
permitted by Section 10.2, 10.3, 10.5 or 10.6;

(e) the Borrower and any Restricted Subsidiary may lease, sublease, license
(only on a non-exclusive basis with respect to any intellectual property) or
sublicense (only on a non-exclusive basis with respect to any intellectual
property) real, personal or intellectual property in the ordinary course of
business;

(f) Dispositions of property (including like-kind exchanges) to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are applied to the
purchase price of such replacement property, in each case under Section 1031 of
the Code or otherwise;

(g) Dispositions pursuant to Permitted Sale Leaseback transactions in an
aggregate amount pursuant to this Section (g), when aggregated with the amount
of Dispositions made pursuant to Section (b), not to exceed the limitations set
forth in Section (b).

(h) Dispositions of (i) Investments in joint ventures (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements or put/call arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements or (ii) to
joint ventures in connection with the dissolution or termination of a joint
venture to the extent required pursuant to joint venture and similar
arrangements;

(i) Dispositions of Receivables Facility Assets in connection with any Permitted
Receivables Financing; provided that to the extent that any new Participating
Receivables Grantor is added to any Permitted Receivables Financing after the
Closing Date, the Net Cash Proceeds of any Dispositions of Receivables Facility
Assets by such new Participating Receivables Grantor must be promptly applied to
the prepayment of Loans as provided for in Section 5.2(a) without giving effect
to any reinvestment rights under the definition of “Net Cash Proceeds”;
provided, further, that no Net Cash Proceeds shall be required to be used to
prepay the Loans pursuant to Section 5.2(a) to the extent that any new
Participating Receivables Grantor replaces (by merger or otherwise) any existing
Participating Receivables Grantor and at the time of such replacement, the
volume of Receivables Facility Assets sold into any Permitted Receivables
Financing does not increase as a result of such replacement;

 

129



--------------------------------------------------------------------------------

(j) Dispositions listed on Schedule 10.4;

(k) transfers of property subject to a Recovery Event or in connection with any
condemnation proceeding upon receipt of the Net Cash Proceeds of such Recovery
Event or condemnation proceeding;

(l) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(m) the Borrower and the Restricted Subsidiaries may make Dispositions
(excluding any Disposition of accounts receivable except in connection with the
Disposition of any business to which such accounts receivable relate), for fair
value to the extent that (i) the aggregate consideration for all such
Dispositions consummated after the Closing Date, when combined with all
Dispositions made pursuant to Section (b), does not exceed 7.5% of Consolidated
Total Assets (determined at the time of each Disposition), (ii) the Net Cash
Proceeds of any such Disposition are promptly applied to the prepayment of Loans
as provided in Section 5.2(a) without giving effect to any reinvestment rights
under the definition of “Net Cash Proceeds”; provided that, in the case of a
Disposition of a Baseload Asset pursuant to this Section (m), the Borrower shall
be permitted to reinvest the Net Cash Proceeds received in such Disposition in
other Baseload Assets within the reinvestment periods set forth in the
definition of “Net Cash Proceeds”, (iii) after giving effect to any such
Disposition, no Event of Default shall have occurred and be continuing,
(iv) with respect to any Disposition pursuant to this Section (m) for a purchase
price in excess of $50,000,000, the Person making such Disposition shall,
subject to the parenthetical below, receive not less than 75% of such
consideration in the form of cash or Permitted Investments (or, to the extent
that less than 75% of such consideration is in the form of cash or Permitted
Investments, the Borrower shall apply the amount of such difference to the
prepayment of Loans as provided in clause (ii) above); provided that for the
purposes of this subclause (iv), Deemed Cash shall be deemed to be cash and (v)
any non-cash proceeds received in the form of Real Estate, Indebtedness or Stock
and Stock Equivalents are pledged to the Collateral Agent to the extent required
under Section 9.12 or 9.14;

(n) [reserved];

(o) Dispositions of power, capacity, heat rate, renewable energy credits, waste
by-products, energy, electricity, coal and lignite, oil and other
petroleum-based liquids, emissions and other environmental credits, ancillary
services, fuel (including all forms of nuclear fuel and natural gas) and other
related assets or products of services, including assets related to trading
activities or the sale of inventory or contracts related to any of the
foregoing, in each case in the ordinary course of business;

(p) the execution of (or amendment to), settlement of or unwinding of any
Hedging Agreement;

(q) any Disposition of mineral rights, other than mineral rights in respect of
coal or lignite;

(r) any Disposition of any real property that is (i) primarily used or intended
to be used for mining which has either been reclaimed, or has not been used for
mining in a manner which requires reclamation, and in either case has been
determined by the Borrower not to be necessary for use for mining, (ii) used as
buffer land, but no longer serves such purpose, or its use is restricted such
that it will continue to be buffer land, or (iii) was acquired in connection
with power generation facilities, but has been determined by the Borrower to no
longer be commercially suitable for such purpose;

 

130



--------------------------------------------------------------------------------

(s) any Disposition of any assets required by any Governmental Authority;

(t) any Disposition of assets in connection with salvage activities;

(u) any Disposition of assets pursuant to any First Day Orders, the DIP Order or
the order governing de minimis asset dispositions, in each case to the extent
approved by the Joint Lead Arrangers;

(v) Dispositions of any asset between or among the Borrower and/or any
Restricted Subsidiary as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to clauses (a)
through (t) above; provided that after giving effect to any such Disposition, to
the extent the assets subject to such Dispositions constituted Collateral, such
assets shall remain subject to, or be rejoined to, the Lien of the Security
Documents;

(w) the surrender or waiver of contractual rights and settlement or waiver of
contractual or litigation claims; and

(x) Dispositions of any assets (including Stock and Stock Equivalents) acquired
in connection with any Permitted Acquisition or other Investment not prohibited
hereunder, which assets are not used or useful to the core or principal business
of the Borrower and its Restricted Subsidiaries.

10.5 Limitation on Investments. The Borrower will not, and will not permit the
Restricted Subsidiaries, to make any Investment except, subject to the Cash
Management Order, the Tax Order, the Wages Order and any other orders of the
Bankruptcy Court:

(a) extensions of trade credit, asset purchases (including purchases of
inventory, fuel (including all forms of nuclear fuel), supplies, materials and
equipment) and the licensing or contribution of intellectual property pursuant
to joint marketing arrangements or development agreements with other Persons, in
each case in the ordinary course of business (including in respect of
construction or restoration activities);

(b) Investments that were Permitted Investments when such Investments were made;

(c) loans and advances to officers, directors, employees and consultants of the
Borrower (or any direct or indirect parent thereof) or any Subsidiary of the
Borrower (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes (including
employee payroll advances), (ii) in connection with such Person’s purchase of
Stock or Stock Equivalents of the Ultimate Parent (or any direct or indirect
parent thereof; provided that, to the extent such loans and advances are made in
cash, the amount of such loans and advances used to acquire such Stock or Stock
Equivalents shall be contributed to the Borrower in cash) and (iii) for purposes
not described in the foregoing subclauses (i) and (ii); provided that the
aggregate principal amount outstanding pursuant to subclause (iii) shall not
exceed $25,000,000 at any one time outstanding;

(d) Investments (i) existing on, or made pursuant to legally binding written
commitments in existence on, the Closing Date as set forth on Schedule 10.5 and
any modifications, extensions, renewals or reinvestments thereof and (ii)
existing on the Closing Date of the Borrower or any Restricted Subsidiary in the
Borrower or any Subsidiary of the Borrower and any modification, extension,
renewal or reinvestment thereof, only to the extent that the amount of any
Investment made pursuant to this clause (d) does not at any time exceed the
amount of such Investment set forth on Schedule 10.5;

 

131



--------------------------------------------------------------------------------

(e) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(f) Investments to the extent that payment for such Investments is made with (i)
Stock or Stock Equivalents (other than Disqualified Stock) of the Borrower (or
any direct or indirect parent thereof) or (ii) the proceeds from the issuance of
Stock or Stock Equivalents (other than Disqualified Stock, any Cure Amount or
other proceeds which increase the Applicable Equity Amount) of the Borrower (or
any direct or indirect parent thereof);

(g) Investments (i) (A) by the Borrower or any Restricted Subsidiary in any
Credit Party, (B) between or among Restricted Subsidiaries that are not Credit
Parties, and (C) consisting of intercompany Investments incurred in the ordinary
course of business in connection with the cash management operations (including
with respect to intercompany self-insurance arrangements) among the Borrower and
the Restricted Subsidiaries (provided that any such intercompany Investment in
connection with cash management arrangements by a Credit Party in a Subsidiary
of the Borrower that is not a Credit Party is in the form of an intercompany
loan or advance and the Borrower or such Restricted Subsidiary complies with
Section 9.12 to the extent applicable, and subject in each case to the Cash
Management Orders); (ii) by Credit Parties in any Restricted Subsidiary that is
not a Credit Party, to the extent that the aggregate amount of all Investments
made on or after the Closing Date pursuant to this subclause (ii), when valued
at the fair market value (determined by the Borrower acting in good faith) of
each such Investment at the time each such Investment was made, is not in excess
of, when combined with, and without duplication, the aggregate amount of
Investments made pursuant to the proviso to Section (h) an amount equal to the
sum of (w) $200,000,000 plus (x) the Applicable Equity Amount at such time plus
(y) if no Event of Default has occurred and is continuing at the time the
Investment is first made, the Applicable Amount at such time plus (z) to the
extent not otherwise included in the determination of the Applicable Equity
Amount or the Applicable Amount, an amount equal to any repayments, interest,
returns, profits, distributions, income and similar amounts actually received in
cash in respect of any such Investment (which amount referred to in this
subclause (z) shall not exceed the amount of such Investment valued at the fair
market value of such Investment at the time such Investment was made) (subject
in each case to the Cash Management Order); and (iii) by Credit Parties in any
Restricted Subsidiary that is not a Credit Party so long as such Investment is
part of a series of simultaneous Investments by Restricted Subsidiaries in other
Restricted Subsidiaries that result in the proceeds of the initial Investment
being invested in one or more Credit Parties;

(h) Investments constituting Permitted Acquisitions; provided that the aggregate
amount of any such Investment, as valued at the fair market value (determined by
the Borrower acting in good faith) of such Investment at the time each such
Investment is made, made by the Borrower or any Subsidiary Guarantor in any
Restricted Subsidiary that, after giving effect to such Investment, shall not be
a Guarantor, shall not cause the aggregate amount of all such Investments made
pursuant to this clause (h) (as so valued at the time each such investment is
made) to exceed, when combined with, and without duplication of, the aggregate
amount of Investments made pursuant to clause (ii) of Section (g), an amount
equal to the sum of (i) $200,000,000 plus (ii) the Applicable Equity Amount at
such time plus (iii) if no Event of Default has occurred and is continuing at
the time such Investment is first made, the Applicable Amount at such time plus
(iv) to the extent not otherwise included in the determination of the Applicable
Equity Amount or the Applicable Amount, an amount equal to any repayments,
interest, returns, profits, distributions, income and similar amounts actually
received in cash in respect of any such Investment (which amount referred to in
this clause (iv) shall not exceed the amount of such Investment valued at the
fair market value of such Investment at the time such Investment was made);

 

132



--------------------------------------------------------------------------------

(i) Investments (including but not limited to (i) Minority Investments and
Investments in Unrestricted Subsidiaries, (ii) Investments in joint ventures
(regardless of the form of legal entity) or similar Persons that do not
constitute Restricted Subsidiaries and (iii) Investments in Subsidiaries that
are not Credit Parties), in each case valued at the fair market value
(determined the Borrower acting in good faith) of such Investment at the time
each such Investment is made, in an aggregate amount pursuant to this clause (i)
that, at the time each such Investment is made, would not exceed the sum of (w)
$500,000,000 plus (x) the Applicable Equity Amount at such time plus (y) if no
Event of Default has occurred and is continuing at the time such Investment is
first made, the Applicable Amount at such time plus (z) to the extent not
otherwise included in the determination of the Applicable Equity Amount or the
Applicable Amount, an amount equal to any repayments, interest, returns,
profits, distributions, income and similar amounts actually received in cash in
respect of any such Investment (which amount referred to in this subclause (z)
shall not exceed the amount of such Investment valued at the fair market value
of such Investment at the time such Investment was made);

(j) Investments constituting non-cash proceeds of Dispositions of assets to the
extent permitted by Section 10.4;

(k) Investments made to repurchase or retire Stock or Stock Equivalents of the
Borrower or any direct or indirect parent thereof owned by any employee or any
stock ownership plan or key employee stock ownership plan of the Borrower (or
any direct or indirect parent thereof) in an aggregate amount, when combined
with distributions made pursuant to Section 10.6(b), not to exceed the
limitations set forth in such Section;

(l) Investments consisting of dividends or other payments permitted under
Section 10.6;

(m) loans and advances to any direct or indirect parent of the Borrower in lieu
of, and not in excess of the amount of, dividends or other payments to the
extent permitted to be made to such parent in accordance with Section 10.6;
provided that the aggregate amount of such loans and advances shall reduce the
ability of the Borrower and the Restricted Subsidiaries to make dividends under
the applicable clauses of Section 10.6 by such amount;

(n) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(o) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(p) advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;

(q) Guarantee Obligations of the Borrower or any Restricted Subsidiary of leases
(other than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(r) Investments held by a Person acquired (including by way of merger,
amalgamation or consolidation) after the Closing Date otherwise in accordance
with this Section 10.5 to

 

133



--------------------------------------------------------------------------------

the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger, amalgamation or
consolidation;

(s) Investments in Hedging Agreements permitted by Section 10.1;

(t) Investments arising out of, or in connection with, any Permitted Receivables
Financing;

(u) Investments consisting of deposits of cash and Permitted Investments as
collateral support permitted under Section 10.2;

(v) other Investments, which, when aggregated with (i) all aggregate principal
amounts paid pursuant to Section 10.7(ii) from the Closing Date and (ii) all
loans and advances made to any direct or indirect parent of the Borrower
pursuant to Section (m) in lieu of dividends permitted by Section 10.6(c) and
(iii) all dividends paid pursuant to Section 10.6(c), shall not exceed an amount
equal to (w) $500,000,000 plus (x) the Applicable Equity Amount at the time such
Investments are made plus (y) if no Event of Default has occurred and is
continuing at the time such Investment is first made, the Applicable Amount at
such time plus (z) to the extent not otherwise included in the determination of
the Applicable Equity Amount or the Applicable Amount, an amount equal to any
repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such Investment (which
amount referred to in this subclause (z) shall not exceed the amount of such
Investment valued at the fair market value of such Investment at the time such
Investment was made);

(w) to the extent constituting Investments, transactions pursuant to the Shared
Services Agreement, transactions pursuant to the Tax Sharing Agreements
permitted under Section 10.6(d)(i) or transactions disclosed in any Budget
approved by Administrative Agent and the Joint Lead Arrangers;

(x) Investments consisting of purchases and acquisitions of assets and services
in the ordinary course of business (including in respect of construction or
restoration activities);

(y) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practice;

(z) to the extent constituting Investments, any payments made or obligations
acquired pursuant to the Wages Order;

(aa) Investments consisting of Indebtedness permitted by Section 10.1 (but only
to the extent such Indebtedness was permitted without reference to Section 10.5)
or fundamental changes permitted by Section 10.3;

(bb) Investments relating to pension trusts;

(cc) Investments by Credit Parties in any Restricted Subsidiary that is not a
Credit Party so long as such Investment is part of a series of simultaneous
Investments by the Borrower and the Restricted Subsidiaries in other Restricted
Subsidiaries that result in the proceeds of the intercompany Investment being
invested in one or more Credit Parties;

 

134



--------------------------------------------------------------------------------

(dd) Investments relating to nuclear decommission trusts and nuclear insurance
and self-insurance organizations or arrangements;

(ee) Investments in the form of, or pursuant to, operating agreements, working
interests, royalty interests, mineral leases, processing agreements, farm-out
agreements, contracts for the sale, transportation or exchange of oil and
natural gas or other fuel or commodities, unitization agreements, pooling
agreements, area of mutual interest agreements, production sharing agreements or
other similar or customary agreements, transactions, properties, interests or
arrangements, and Investments and expenditures in connection therewith or
pursuant thereto, in each case, made or entered into in the ordinary course of
business; and

(ff) Investments in (A) wind or other renewable energy projects, (B) any nuclear
power or energy joint venture, or (C) assets comprising (or a Person owning) an
electric generating facility or unit, in an aggregate amount not to exceed
$500,000,000 at any time outstanding.

Notwithstanding anything to the contrary contained in this Agreement, the
Borrower and the Restricted Subsidiaries may not rely on clause (g), (h), (i) or
(j) of this Section 10.5 to directly or indirectly make an Investment of all or
any portion of one or more Baseload Generation Assets.

10.6 Limitation on Dividends. The Borrower will not declare or pay any dividends
(other than dividends payable solely in its Stock or Stock Equivalents (other
than Disqualified Stock)) or return any capital to its stockholders or make any
other distribution, payment or delivery of property or cash to its stockholders
as such, or redeem, retire, purchase or otherwise acquire, directly or
indirectly, for consideration, any shares of any class of its Stock or Stock
Equivalents or the Stock or Stock Equivalents of any direct or indirect parent
now or hereafter outstanding, or set aside any funds for any of the foregoing
purposes, or permit any Restricted Subsidiary to purchase or otherwise acquire
for consideration (other than in connection with an Investment permitted by
Section 10.5) any Stock or Stock Equivalents of the Borrower now or hereafter
outstanding (all of the foregoing, “dividends”), provided, subject to the Cash
Management Order, the Tax Order and the Wages Order:

(a) the Borrower may (or may pay dividends to permit any direct or indirect
parent thereof to) redeem in whole or in part any of its Stock or Stock
Equivalents for another class of its (or such parent’s) Stock or Stock
Equivalents or with proceeds from substantially concurrent equity contributions
or issuances of new Stock or Stock Equivalents; provided that (i) such new Stock
or Stock Equivalents contain terms and provisions at least as advantageous to
the Lenders, taken as a whole, in all respects material to their interests as
those contained in the Stock or Stock Equivalents redeemed thereby and (ii) the
cash proceeds from any such contribution or issuance have not otherwise been
applied pursuant to the Applicable Equity Amount;

(b) so long as no Payment Default or Event of Default shall have occurred and is
continuing or would result therefrom, the Borrower may (or may pay dividends to
permit any direct or indirect parent thereof to) redeem, acquire, retire or
repurchase shares of its (or such parent’s) Stock or Stock Equivalents held by
any present or former officer, manager, consultant, director or employee (or
their respective Affiliates, spouses, former spouses, successors, executors,
administrators, heirs, legatees, distributees, estates or immediate family
members) of the Borrower (or any direct or indirect parent thereof) and any
Subsidiaries, so long as such repurchase is pursuant to, and in accordance with
the terms of, any stock option or stock appreciation rights plan, any
management, director and/or employee benefit, stock ownership or option plan,
stock subscription plan or agreement, employment termination agreement or any
employment agreements or stockholders’ or shareholders’ agreement; provided,
however, that the aggregate amount of payments made under this Section (b) do
not exceed in any calendar year

 

135



--------------------------------------------------------------------------------

$25,000,000 (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum (without giving effect to the
following proviso) of $50,000,000 in any calendar year); provided, further, that
such amount in any calendar year may be increased by an amount not to exceed:

(i) the cash proceeds from the sale of Stock (other than Disqualified Stock) of
the Borrower and, to the extent contributed to the Borrower, Stock of any of the
Borrower’s direct or indirect parent companies, in each case to present or
former officers, managers, consultants, directors or employees (or their
respective Affiliates, spouses, former spouses, successors, executors,
administrators, heirs, legatees, distributees, estates or immediate family
members) of the Borrower (or any of its direct or indirect parent companies) or
any Subsidiary of the Borrower that occurs after the Closing Date, to the extent
the cash proceeds from the sale of such Stock have not otherwise been applied
pursuant to the Applicable Equity Amount; plus

(ii) the cash proceeds of key man life insurance policies received the Borrower
or any Restricted Subsidiary after the Closing Date; less

(iii) the amount of any dividends or distributions previously made with the cash
proceeds described in clauses (i) and (ii) above;

and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Restricted Subsidiary from present or former officers, managers,
consultants, directors or employees (or their respective Affiliates, spouses,
former spouses, successors, executors, administrators, heirs, legatees,
distributees, estates or immediate family members) of the Borrower (or any of
its direct or indirect parent companies), or any Subsidiary of the Borrower in
connection with a repurchase of Stock or Stock Equivalents of the Borrower or
any of its direct or indirect parent companies will not be deemed to constitute
a dividend for purposes of this covenant or any other provision of this
Agreement;

(c) so long as no Payment Default or Event of Default shall have occurred and is
continuing or would result therefrom, the Borrower may pay dividends on its
Stock or Stock Equivalents; provided that the amount of all such dividends paid
from the Closing Date pursuant to this clause (c), when aggregated with (A) all
loans and advances made to any direct or indirect parent of the Borrower
pursuant to Section 10.5(m) in lieu of dividends permitted by this clause (c)
and (B) all Investments made pursuant to Section 10.5(v), shall not exceed an
amount equal to (x) $0 plus (y) the Applicable Equity Amount at the time such
dividends are paid;

(d) the Borrower may make dividends, distributions or loans to any direct or
indirect parent company of the Borrower in amount required for any such direct
or indirect parent to pay, in each case without duplication:

(i) foreign, federal, state and local income taxes, to the extent such income
taxes are attributable to the income of the Borrower and its Subsidiaries;
provided that the amount of such payments in any fiscal year does not exceed the
amount that the Ultimate Parent and its Subsidiaries are required to pay in
respect of foreign, federal, state and local income taxes attributable to the
income of the Borrower and its Subsidiaries for such fiscal year;

(ii) (A) such parents’ and their respective Subsidiaries’ (other than the Oncor
Subsidiaries) general operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the

 

136



--------------------------------------------------------------------------------

ordinary course of business and to the extent such costs and expenses are
attributable to the ownership or operation of the Borrower and its Subsidiaries,
(B) any reasonable and customary indemnification claims made by directors or
officers of the Borrower (or any parent thereof and such parent’s Subsidiaries
(other than the Oncor Subsidiaries) to the extent such claims are attributable
to the ownership or operation of the Borrower and its Subsidiaries) or any
Restricted Subsidiary or (C) fees and expenses otherwise due and payable by the
Borrower (or any parent thereof and such parent’s Subsidiaries (other than the
Oncor Subsidiaries) to the extent such fees and expenses are attributable to the
ownership or operation of the Borrower and its Subsidiaries) or any Restricted
Subsidiary and not prohibited to be paid by the Borrower and its Restricted
Subsidiaries hereunder;

(iii) franchise and excise taxes and other fees, taxes and expenses required to
maintain the corporate existence of any direct or indirect parent of the
Borrower;

(iv) to any direct or indirect parent of the Borrower to finance any Investment
permitted to be made by the Borrower or any Restricted Subsidiary pursuant to
Section 10.5; provided that (A) such dividend shall be made substantially
concurrently with the closing of such Investment, (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets, Stock or Stock Equivalents) to be contributed to the Borrower
or such Restricted Subsidiary or (2) the merger (to the extent permitted in
Section 10.5) of the Person formed or acquired into the Borrower or any
Restricted Subsidiary, (C) the Borrower shall comply with Section 9.11 and
Section 9.12 to the extent applicable and (D) the aggregate amount of such
dividends shall reduce the ability of the Borrower and the Restricted Subsidiary
to make Investments under the applicable clauses of Section 10.5 by such amount;

(v) customary costs, fees and expenses (other than to Affiliates) related to any
unsuccessful equity or debt offering or acquisition or disposition transaction
payable by the Borrower or the Restricted Subsidiaries; and

(vi) customary salary, bonus and other benefits payable to officers, employees
or consultants of any direct or indirect parent company (and such parent’s
Subsidiaries (other than the Oncor Subsidiaries)) of the Borrower to the extent
such salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and its Subsidiaries;

(e) to the extent (if any) constituting dividends, transactions pursuant to the
Shared Services Agreement or described in any Budget approved by the
Administrative Agent and the Joint Lead Arrangers;

(f) to the extent constituting dividends, the Borrower may enter into and
consummate transactions expressly permitted by any provision of Section 10.3;

(g) the Borrower may repurchase Stock or Stock Equivalents of the Borrower (or
any direct or indirect parent thereof) deemed to occur upon exercise of stock
options or warrants if such Stock or Stock Equivalents represents a portion of
the exercise price of such options or warrants, and the Borrower may pay
dividends to any direct or indirect parent thereof as and when necessary to
enable such parent to effect such repurchases;

(h) the Borrower may (i) pay cash in lieu of fractional shares in connection
with any dividend, split or combination thereof or any Permitted Acquisition and
(ii) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms;

 

137



--------------------------------------------------------------------------------

(i) the Borrower may pay any dividend or distribution within 60 days after the
date of declaration thereof, if at the date of declaration such payment would
have complied with the provisions of this Agreement;

(j) [reserved];

(k) the Borrower may pay dividends in an amount equal to withholding or similar
Taxes payable or expected to be payable by any present or former employee,
director, manager or consultant (or their respective Affiliates, estates or
immediate family members) and any repurchases of Stock or Stock Equivalents in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options;

(l) [reserved];

(m) the Borrower may make payments described in Sections 9.9(a), 9.9(c), 9.9(f),
9.9(g), 9.9(h), 9.9(i), 9.9(k), 9.9(l) and 10.5(z);

(n) the Borrower may pay dividends or make distributions in connection with the
Transactions, including payments in respect of the Ultimate Parent’s and its
Subsidiaries’ long term incentive plan or in respect of tax gross-ups and other
deferred compensation;

(o) [reserved];

(p) the Borrower may make distributions or payments of Receivables Fees;

(q) [reserved];

(r) [reserved];

(s) the Borrower may make distributions of, or Investments in, Receivables
Facility Assets for purposes of inclusion in any Permitted Receivables
Financing, in each case made in the ordinary course of business or consistent
with past practices;

(t) the Borrower may make distributions, loans or other advances to Parent
Guarantor, in an amount not to exceed $125,000,000 in the aggregate for all such
distributions, loans or other advances made from the Closing Date solely to the
extent that the proceeds of such distributions, loans or other advances are used
by Parent Guarantor to satisfy payment obligations (including, without
limitation, payment of principal, interest and any make-whole, prepayment or
similar fees) owed by Parent Guarantor under (i) the Tex-La Indebtedness and
(ii) the CT Lease Indebtedness; provided that no such distribution, loan or
other advance shall be permitted pursuant to this clause (ii) unless (x) the
Borrower or the Restricted Subsidiary, as applicable, that is the lessee under
the applicable CT Lease retains its leasehold interest in respect of such CT
Lease or (y) the assets subject to such CT Lease are contributed to the Borrower
or a Restricted Subsidiary; and

(u) the Borrower may make loans to, or permit letters of credit (including
Letters of Credit) to be issued on behalf of, any of its direct or indirect
parent companies or such parents’ Subsidiaries for working capital purposes or
the cost of maintaining the headquarters building at Energy Plaza, in each case
so long as made in the ordinary course of business and consistent with past
practices and in an amount not to exceed $50,000,000.

 

138



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in Section 10 (including
Section 10.5 and this Section 10.6), the Borrower will not, and will not permit
any of its Restricted Subsidiaries to, pay any cash dividend or make any cash
distribution on or in respect of the Borrower’s Stock or Stock Equivalents or
purchase or otherwise acquire for cash any Stock or Stock Equivalents of the
Borrower or any direct or indirect parent of the Borrower, for the purpose of
paying any cash dividend or making any cash distribution to, or acquiring any
Stock or Stock Equivalents of the Borrower or any direct or indirect parent of
the Borrower for cash from the Permitted Holders, or guarantee any Indebtedness
of any Affiliate of the Borrower for the purpose of paying such dividend, making
such distribution or so acquiring such Stock or Stock Equivalents to or from the
Permitted Holders, in each case by means of utilization of the cumulative
dividend and investment credit provided by the use of the Applicable Amount or
the exceptions provided by Sections 10.5(i), (m) and (v), and Section 10.7(ii),
unless at the time and after giving effect to such payment, no Event of Default
has occurred and is continuing.

10.7 Limitation on Prepaying Indebtedness. Except as permitted by the terms and
conditions set forth in the Plan, the Final Cash Collateral Order, the First Day
Orders, the DIP Order or as specifically permitted hereunder, Borrower shall
not, and shall not permit the Restricted Subsidiaries to, make any payment or
transfer with respect to any Indebtedness incurred or arising prior to the
filing of the Cases, whether by way of “adequate protection” under the
Bankruptcy Code or otherwise (in each case, other than any (i) to the extent
permitted under the Hedging and Trading Order, payments under any financial or
physical trading transaction, including commodities transactions and any
payments under any Hedging Agreements, and (ii) payments in an aggregate amount
not to exceed the sum of (A) $200,000,000 and (B) the Applicable Amount).

10.8 Limitations on Sale Leasebacks. The Borrower will not, and will not permit
the Restricted Subsidiaries to, enter into or effect any Sale Leasebacks after
the Closing Date, other than Permitted Sale Leasebacks.

10.9 Consolidated Superpriority Secured Net Debt to Consolidated EBITDA
Ratio. If on the last day of any Test Period (commencing with the Test Period
ending December 31, 2016) the sum of (i) the aggregate principal amount of all
Revolving Credit Loans then outstanding plus (ii) the aggregate Stated Amount of
all then outstanding Revolving Letters of Credit plus the aggregate amount of
Unpaid Drawings with respect to all then outstanding Revolving Letters of
Credit, but in each case, excluding (a) cash collateralized or backstopped
Revolving Letters of Credit and (b) up to $100,000,000 of undrawn Revolving
Letters of Credit, exceeds 30% of the Total Revolving Credit Commitment then in
effect (after including any New Revolving Credit Commitments then in effect),
the Borrower will not permit the Consolidated Superpriority Secured Net Debt to
Consolidated EBITDA Ratio for any such Test Period to be greater than 4.25 to
1.00; it being understood and agreed that such financial covenant shall only be
in effect during such period.

10.10 Changes in Business. The Borrower and the Restricted Subsidiaries, taken
as a whole, will not fundamentally and substantively alter the character of
their business, taken as a whole, from the business conducted by the Borrower
and the Restricted Subsidiaries, taken as a whole, on the Closing Date and other
business activities which are extensions thereof or otherwise incidental,
corollary, synergistic, reasonably related or ancillary to any of the foregoing
except as required by the Bankruptcy Code or pursuant to the DIP Order.

 

139



--------------------------------------------------------------------------------

10.11 Bankruptcy Provisions.

(a) Parent Guarantor and the Borrower shall not, and shall not permit any other
Credit Party or any other Restricted Subsidiary to create or permit to exist any
other Superpriority Claim (other than the Carve Out, the RCT Reclamation Support
Carve Out or the Obligations) or any “claim” (as such word is defined in the
Bankruptcy Code) that is pari passu with or senior to the claims of the Secured
Parties or any Lien that is pari passu with or senior to the liens of the
Secured Parties in any of the Cases except (A) with the prior written consent of
the Administrative Agent, (B) to the extent such Lien constitutes a Lien not
prohibited by this Agreement securing Indebtedness or obligations not prohibited
by this Agreement or (C) as set forth in the DIP Order.

(b) Parent Guarantor and the Borrower shall not, and shall not permit any other
Credit Party or any other Restricted Subsidiary to, at any time, seek or
affirmatively consent to any reversal, modification, amendment, stay, vacation
or termination of any First Day Order, if such reversal, modification,
amendment, stay or vacation would have a materially adverse effect on the rights
of the Secured Parties under this Agreement.

10.12 Affiliate Value Transfers. The Borrower will not, and will not permit the
Restricted Subsidiaries to, make any Affiliate Value Transfers in an aggregate
amount in excess of $50,000,000 for all such Affiliate Value Transfers
outstanding at any one time.

SECTION 11. Events of Default.

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

11.1 Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or any Unpaid Drawings or (b) default, and such default
shall continue for five or more days, in the payment when due of any interest on
the Loans or any Fees or any other amounts owing hereunder or under any other
Credit Document; or

11.2 Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

11.3 Covenants. Any Credit Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(e), Section 9.5 (solely with respect to the
Borrower), Section 9.15 or Section 10; provided that an Event of Default under
Section 10.9 shall not constitute an Event of Default for purposes of any Term
Loan or Term C Loan, or result in the availability of any remedies for the Term
Loan Lenders or Term C Loan Lender, unless and until the Required Revolving
Credit Lenders have actually declared all Revolving Credit Loans and all related
Obligations to be immediately due and payable in accordance with this Agreement
and such declaration has not been rescinded on or before the date the Required
Term Loan Lenders or the Required Term C Loan Lenders declare an Event of
Default with respect to Section 10.9; or

(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1 or 11.2 or clause (a) of
this Section 11.3) contained in this Agreement or any other Credit Document and
such default shall continue unremedied for a period of at least 30 days after
receipt of written notice by the Borrower from the Administrative Agent or the
Required Lenders; or

 

140



--------------------------------------------------------------------------------

11.4 Default Under Other Agreements. (a) The Borrower or any Restricted
Subsidiary shall (i) default in any payment with respect to any Indebtedness
incurred after the Petition Date (other than any Indebtedness described in
Section 11.1, Hedging Obligations or Indebtedness under any Permitted
Receivables Financing) in excess of $150,000,000 in the aggregate for the
Borrower and such Restricted Subsidiaries, beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist (other than any agreement or condition relating to, or
provided in any instrument or agreement, under which such Hedging Obligations or
such Permitted Receivables Financing was created), in each case, after giving
effect to any applicable period of grace, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; or (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment (other than any Hedging
Obligations or Indebtedness under any Permitted Receivables Financing) or as a
mandatory prepayment, prior to the stated maturity thereof; provided that this
clause (b) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided further that this Section
11.4 shall not apply to (i) any Indebtedness if the sole remedy of the holder
thereof following such event or condition is to elect to convert such
Indebtedness into Stock or Stock Equivalents (other than Disqualified Stock) and
cash in lieu of fractional shares or (ii) any such default that is remedied by
or waived (including in the form of amendment) by the requisite holders of the
applicable item of Indebtedness in either case, prior to acceleration of all the
Loans pursuant to this Section 11; or

11.5 [Reserved].

11.6 ERISA. (a) Any Benefit Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof or a waiver of such standard
or extension of any amortization period is sought or granted under Section 412
of the Code; any Benefit Plan is or shall have been terminated or is the subject
of termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Benefit Plan or to appoint a trustee to
administer any Benefit Plan (including the giving of written notice thereof);
any Benefit Plan shall have an accumulated funding deficiency (whether or not
waived); the Borrower or any ERISA Affiliate has incurred or is likely to incur
a liability to or on account of a Benefit Plan under Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or
4975 of the Code (including the giving of written notice thereof); (b) there
could result from any event or events set forth in clause (a) of this Section
11.6 the imposition of a Lien, the granting of a security interest, or a
liability, or the reasonable likelihood of incurring a Lien, security interest
or liability; and (c) such Lien, security interest or liability will or would be
reasonably likely to have a Material Adverse Effect; or

11.7 Credit Documents. Any Credit Document or any material provision thereof
shall cease to be in full force and effect (other than pursuant to the terms
hereof or thereof); or

 

141



--------------------------------------------------------------------------------

11.8 [Reserved].

11.9 [Reserved].

11.10 [Reserved].

11.11 Judgments. Any single judgment in excess of $150,000,000 as to any
post-petition obligation, or any judgments that are in the aggregate in excess
of $250,000,000 as to any one or more post-petition obligations, shall be
rendered against the TCEH Debtors or any other Credit Party and the enforcement
thereof shall not be stayed (by operation of law, the rules or orders of a court
with jurisdiction over the matter or by consent of the party litigants, in each
case, to the extent not paid or covered by insurance provided by a carrier not
disputing coverage or another creditworthy indemnitor) or there shall be
rendered against the TCEH Debtors or any other Credit Party a non-monetary
judgment with respect to a post-petition event that causes or is reasonably
expected to cause a Material Adverse Effect, in each case to the extent such
judgments shall remain undischarged, unvacated, unbonded or unstayed for a
period of 60 consecutive days; provided, however, that this Section 11.11 shall
not apply to any judgments as to any pre-petition obligation; or

11.12 Hedging Agreements. The Borrower or any of the Restricted Subsidiaries
shall default (and have knowledge of such default) in any required payment
obligation that is not being contested in good faith and by appropriate
proceedings by the Borrower or any Restricted Subsidiary under any one or more
Hedging Agreements entered into after the Petition Date and involving
liabilities in the aggregate in excess of $150,000,000 and payable by the
Borrower and the Restricted Subsidiaries, after giving effect to any grace
periods, dispute resolution provisions or similar provisions contained in such
Hedging Agreements; and such default shall not have been cured within 60 days
after the date on which the date on which the counterparty under such Hedging
Agreement is permitted to cause the obligation to become due and payable; or

11.13 Change of Control. A Change of Control shall occur; or

11.14 [Reserved].

11.15 Matters Related to the Cases.

(i) Any of the cases with respect to any TCEH Debtor that directly owns any of
the Principal Properties shall be converted to a case under chapter 7 of the
Bankruptcy Code or dismissed; or

(ii) a trustee, receiver, interim receiver, or manager shall be appointed with
respect to the TCEH Debtors and substantially all of their respective
properties, or a responsible officer or an examiner with enlarged powers shall
be appointed with respect to the TCEH Debtors and substantially all of their
respective properties (having powers beyond those set forth in
sections 1106(a)(3) and 1106(a)(4) of the Bankruptcy Code); or

(iii) any other Superpriority Claim (other than the Carve Out, the RCT
Reclamation Support Carve Out or the Obligations) or any “claim” (as such word
is defined in the Bankruptcy Code) that is pari passu with or senior to the
claims of the Secured Parties or any Lien that is pari passu with or senior to
the Liens of the Secured Parties shall be granted in any of the Cases except (A)
with the prior written consent of the Administrative Agent, (B) to the extent
such Lien constitutes a Lien not prohibited by this Agreement securing
Indebtedness or obligations not prohibited by this Agreement or (C) as set forth
in the DIP Order; or

 

142



--------------------------------------------------------------------------------

(iv) the Bankruptcy Court shall enter an order approving any claims for recovery
of amounts under section 506(c) of the Bankruptcy Code or otherwise arising from
the preservation of any Collateral; or

(v) any TCEH Debtor makes any material payments relating to prepetition
obligations (including any “adequate protection” payments), other than in
accordance with any of the First Day Orders, the Final Cash Collateral Order,
the DIP Order, the Budget, Section 10.7 or as otherwise agreed to by the
Administrative Agent; or

(vi) the use of cash collateral by the TCEH Debtors shall be terminated and the
TCEH Debtors shall not have obtained use of cash collateral (consensually or
non-consensually) pursuant to an order in form and substance acceptable to the
Joint Lead Arrangers; or

(vii) the Credit Parties or any of their Subsidiaries, or any person claiming by
or through the Credit Parties or any of their Subsidiaries, shall obtain court
authorization to commence, or shall commence, join in, assist or otherwise
participate as an adverse party in any suit or other proceeding against any of
the Administrative Agent or Lenders, in each case, relating to the Credit
Facilities; or

(viii) (i) Any TCEH Debtor shall file a motion or pleading or commence a
proceeding that could reasonably be expected to result in an impairment of the
Administrative Agent’s or any of the Lenders’ material rights or interests in
their capacities as such under the Credit Facilities and such motion, pleading
or proceeding shall not be withdrawn or dismissed within three (3) Business Days
after a request to such TCEH Debtor by the Administrative Agent or the Required
Lenders to withdraw or dismiss such motion, pleading or proceeding or (ii) a
final, non-appealable judgment by a court with respect to a motion, pleading or
proceeding brought by another party that results in such an impairment;
provided, however, that this subclause (viii) will not apply to the termination
of use of cash collateral (which shall be exclusively governed by subclause (vi)
above); or

(ix) the Bankruptcy Court shall enter a final non-appealable order that is
adverse in any material respect to the interests (taken as a whole) of the
Administrative Agent or the Lenders or their respective material rights and
remedies in their capacity as such under the Credit Facilities in any of the
Cases; provided, however, that this subclause (viii) will not apply to the
termination of use of cash collateral (which shall be governed exclusively by
subclause (vi) above); or

(x) any TCEH Debtor shall file any pleading seeking, or otherwise consenting to,
or shall support or acquiesce in any other person’s motion as to any matter set
forth in Section 11.11, this Section 11.15 (other than this subclause (x)),
Section 11.16, Section 11.17(i) and (ii), or Section 11.18; or

(xi) any TCEH Debtor shall file any motion or pleading seeking approval by the
Bankruptcy Court of any alternative debtor-in-possession financing facility that
is senior or pari passu in right of payment or security with respect to the
Obligations and is not permitted under this Agreement or that does not provide
for the Obligations to be paid in full in cash (other than Contingent
Obligations); or

(xii) the occurrence of any “Event of Default” specified in the DIP Order.

 

143



--------------------------------------------------------------------------------

11.16 Automatic Stay. The Bankruptcy Court shall enter an order or orders
granting relief from the automatic stay applicable under section 362 of the
Bankruptcy Code to any creditor or party in interest to permit foreclosure (or
the granting of a deed in lieu of foreclosure or the like) on any assets of the
TCEH Debtors that have an aggregate value in excess of $150,000,000; or

11.17 Status of Orders. (i) An order shall be entered reversing, supplementing,
staying for a period of five (5) Business Days or more, vacating or otherwise
amending, supplementing or modifying the DIP Order in a manner that is, in the
aggregate, adverse to the interests of the Lenders (taken as a whole), or the
Borrower or any Guarantor shall apply for authority to do so, without the prior
written consent of the Administrative Agent or the Required Lenders, (ii) the
DIP Order shall cease to be in full force and effect; or (iii) the TCEH Debtors
shall fail to comply in all material respects with any material provision of the
DIP Order in any material respect after the entry thereof; or

11.18 Confirmation of Plan. A plan of reorganization under Chapter 11 of the
Bankruptcy Code shall be confirmed for any of the TCEH Debtors that owns any of
the Principal Properties that does not either (i) provide for termination of the
Commitments hereunder and the indefeasible payment in full in cash of the
Obligations (other than Contingent Obligations) on the effective date of such
plan or (ii) constitute the Existing Plan or an Alternative Acceptable Plan;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, subject in each case to the terms and conditions of
the DIP Order, the Administrative Agent may and, upon the written request of the
Required Lenders, shall, by five calendar days’ written notice to the Borrower,
take any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement: (i) declare the
Commitments terminated, whereupon the Commitments, if any, of each Lender and
each Letter of Credit Issuer shall forthwith terminate immediately and any Fees
theretofore accrued shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest and
Fees in respect of any or all Loans and any or all Obligations owing hereunder
and under any other Credit Document to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; and/or
(iii) terminate any Letter of Credit that may be terminated in accordance with
its terms.

11.19 Application of Proceeds. Subject only to the Carve Out and the RCT
Reclamation Support Carve Out, during the existence of an Event of Default any
Net Cash Proceeds received by the Collateral Agent, any distribution made in
respect of any Collateral in any bankruptcy or insolvency proceeding of any
Credit Party, all proceeds of any sale, collection or other liquidation of any
Collateral, including all insurance proceeds received in respect thereof, and
all proceeds of any such distribution, and any proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, in full or in part, together
with any other sums then held by the Collateral Agent pursuant to this Agreement
and/or any other Credit Document, promptly as follows:

(a) with respect to any Collateral other than the Term C Loan Collateral
Accounts:

(i) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent, Collateral Agent and their agents and
counsel, and all expenses, liabilities and advances

 

144



--------------------------------------------------------------------------------

made or incurred by the Administrative Agent and Collateral Agent in connection
therewith and all amounts for which the Administrative Agent and Collateral
Agent is entitled to indemnification pursuant to the provisions of any Credit
Document, together with interest on each such amount at the highest rate then in
effect under this Agreement from and after the date such amount is due, owing or
unpaid until paid in full;

(ii) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(iii) Third, without duplication of amounts applied pursuant to clauses (i) and
(ii) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal, reimbursement
obligations in respect of Letters of Credit and obligations to cash
collateralize Letters of Credit) and any fees, premiums and scheduled periodic
payments due under Secured Hedging Agreement, Secured Commodity Hedging
Agreements and Secured Cash Management Agreements to the extent constituting
Obligations and any interest accrued thereon (excluding any breakage,
termination or other payments thereunder), in each case equally and ratably in
accordance with the respective amounts thereof then due and owing;

(iv) Fourth, to the payment in full in cash, pro rata, of principal amount of
the Obligations (including reimbursement obligations in respect of Letters of
Credit and obligations to cash collateralize Letters of Credit) and any premium
thereon and any breakage, termination or other payments under Secured Hedging
Agreement, Secured Commodity Hedging Agreements or Secured Cash Management
Agreements to the extent constituting Obligations and any interest accrued
thereon; and

(v) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns) or as a
court of competent jurisdiction may direct.

(b) with respect to any Term C Loan Collateral Account:

(i) First, on a pro rata basis, to the payment of all amounts due to the
relevant Term Letter of Credit Issuer under any of the Credit Documents,
excluding amounts payable in connection with any Term Letter of Credit
Reimbursement Obligation;

(ii) Second, on a pro rata basis, to the payment of all amounts due to the
relevant Term Letter of Credit Issuer in an amount equal to 100% of all Term
Letter of Credit Reimbursement Obligations;

(iii) Third, on a pro rata basis, to any Secured Party which has theretofore
advanced or paid any fees to the relevant Term Letter of Credit Issuer, other
than any amounts covered by priority Second, an amount equal to the amount
thereof so advanced or paid by such Secured Party and for which such Secured
Party has not been previously reimbursed;

(iv) Fourth, on a pro rata basis, to the payment of all other relevant Term L/C
Obligations; and

(v) Last, the balance, if any, after all of the relevant Term L/C Obligations
have been indefeasibly paid in full in cash, as set forth above in Section (a).

 

145



--------------------------------------------------------------------------------

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a), (b) and (c) of this Section 11.19, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.

Notwithstanding anything to the contrary contained herein, any Event of Default
under this Agreement or similarly defined term under any other Credit Document,
other than any Event of Default which cannot be waived without the written
consent of each Lender directly and adversely affected thereby, shall be deemed
not to be “continuing” if the events, act or condition that gave rise to such
Event of Default have been remedied or cured (including by payment, notice,
taking of any action or omitting to take any action) or have ceased to exist and
the Borrower is in compliance with this Agreement and/or such other Credit
Document.

11.20 Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 11.3(a), in
the event that the Borrower fails to comply with the requirement of the covenant
set forth in Section 10.9, until the expiration of the fifteenth Business Day
after the date on which Section 9.1 Financials with respect to the Test Period
in which the covenant set forth in such Section is being measured are required
to be delivered pursuant to Section 9.1 (the “Cure Period”), the Parent
Guarantor or any other Person shall have the right to make a direct or indirect
equity investment (other than in the form of Disqualified Stock) in the Borrower
in cash (the “Cure Right”), and upon receipt by the Borrower of the net cash
proceeds pursuant to the exercise of the Cure Right (including through the
capital contribution of any such net cash proceeds to the Borrower, the “Cure
Amount”), the covenant set forth in such Section shall be recalculated, giving
effect to the pro forma increase to Consolidated EBITDA for such Test Period in
an amount equal to such Cure Amount; provided that (i) such pro forma adjustment
to Consolidated EBITDA shall be given solely for the purpose of calculating the
covenant set forth in such Section with respect to any Test Period that includes
the fiscal quarter for which such Cure Right was exercised and not for any other
purpose under any Credit Document, (ii) there shall be no pro forma reduction in
Indebtedness with the proceeds of any Cure Right for determining compliance with
Section 10.9 for the fiscal quarter in respect of which such Cure Right is
exercised (either directly through prepayment or indirectly as a result of the
netting of Unrestricted Cash) and (iii) no other adjustment under any other
financial definition shall be made as a result of the exercise of any Cure Right
(including no netting of cash constituting any Cure Amount in the definition of
Consolidated Superpriority Secured Net Debt (either directly or indirectly
through the definition of Unrestricted Cash)).

(b) If, after the exercise of the Cure Right and the recalculations pursuant to
clause (a) above, the Borrower shall then be in compliance with the requirements
of the covenant set forth in Section 10.9 during such Test Period (including for
the purposes of Section 7), the Borrower shall be deemed to have satisfied the
requirements of such covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable Default or Event of Default under Section 11.3 that had
occurred shall be deemed cured for purposes of this Agreement; provided that (i)
in each Test Period there shall be at least two fiscal quarters for which no
Cure Right is exercised, (ii) no more than five Cure Rights may be exercised
during the term of the Revolving Credit Facility, and (iii) with respect to any
exercise of the Cure Right, the Cure Amount shall be no greater than the amount
required to cause the Borrower to be in compliance with the covenant set forth
in Section 10.9. Neither the Administrative Agent nor any Lender shall exercise
the right to accelerate the Loans or terminate the Commitments and none of the
Administrative Agent, any Lender or

 

146



--------------------------------------------------------------------------------

any other Secured Party shall exercise any right to foreclose on or take
possession of the Collateral or exercise any other remedy prior to the
expiration of the Cure Period solely on the basis of an Event of Default having
occurred and being continuing with respect to a failure to comply with the
requirement of the covenant set forth in Section 10.9 (it being understood that
no Revolving Credit Lender or Revolving Letter of Credit Issuer shall be
required to fund Revolving Credit Loans or extend new credit in respect of
Revolving Letters of Credit during any such Cure Period).

SECTION 12. The Agents.

12.1 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Sections 12.9 and 12.13 with respect to the Borrower) are solely for the benefit
of the Agents and the Lenders, and the Borrower shall not have any rights as a
third party beneficiary of such provision. Notwithstanding any provision to the
contrary elsewhere in this Agreement, no Agent shall have any duties or
responsibilities, except those expressly set forth herein or in any other Credit
Document, any fiduciary relationship with any Lender or any agency or trust
obligations with respect to any Credit Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against such
Agent.

(b) The Administrative Agent, each Lender, each Hedge Bank with respect to any
Secured Commodity Hedging Agreement and the Letter of Credit Issuers hereby
irrevocably designate and appoint the Collateral Agent as the agent with respect
to the Collateral, and each of the Administrative Agent, each Lender and each
Letter of Credit Issuer irrevocably authorizes the Collateral Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Collateral Agent by the terms of
this Agreement and the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Collateral Agent shall not have any
duties or responsibilities except those expressly set forth herein or in any
other Credit Document, any fiduciary relationship with any of the Administrative
Agent, the Lenders or the Letter of Credit Issuers or any agency or trust
obligations with respect to any Credit Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Collateral Agent.

(c) Each of the Joint Lead Arrangers (except as expressly set forth herein),
each in its capacity as such, shall not have any obligations, duties or
responsibilities under this Agreement but shall be entitled to all benefits of
this Section 12.

12.2 Delegation of Duties. The Administrative Agent and the Collateral Agent may
each execute any of its duties under this Agreement and the other Credit
Documents by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

 

147



--------------------------------------------------------------------------------

12.3 Exculpatory Provisions.

(a) No Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Credit Document (except for its or such Person’s own
gross negligence or willful misconduct, as determined in the final judgment of a
court of competent jurisdiction, in connection with its duties expressly set
forth herein) or (ii) responsible in any manner to any of the Lenders or any
participant for any recitals, statements, representations or warranties made by
any of Parent Guarantor, the Borrower, any other Guarantor, any other Credit
Party or any officer thereof contained in this Agreement or any other Credit
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by such Agent under or in connection with, this
Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Security Documents, or for
any failure of Parent Guarantor, the Borrower, any other Guarantor or any other
Credit Party to perform its obligations hereunder or thereunder. No Agent shall
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party or any Affiliate thereof. The Collateral
Agent shall not be under any obligation to the Administrative Agent, any Lender
or any Letter of Credit Issuer to ascertain or to inquire as to the observance
or performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party.

(b) Each Lender confirms to the Administrative Agent, each other Lender and each
of their respective Related Parties that it (i) possesses (individually or
through its Related Parties) such knowledge and experience in financial and
business matters that it is capable, without reliance on the Administrative
Agent, any other Lender or any of their respective Related Parties, of
evaluating the merits and risks (including tax, legal, regulatory, credit,
accounting and other financial matters) of (x) entering into this Agreement, (y)
making Loans and other extensions of credit hereunder and under the other Credit
Documents and (z) in taking or not taking actions hereunder and thereunder, (ii)
is financially able to bear such risks and (iii) has determined that entering
into this Agreement and making Loans and other extensions of credit hereunder
and under the other Credit Documents is suitable and appropriate for it.

(c) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Credit Documents, (ii) that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Credit Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Borrower and each
other Credit Party;

 

148



--------------------------------------------------------------------------------

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Credit Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Credit Document;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition; and

(iv) the adequacy, accuracy and/or completeness of any information delivered by
the Administrative Agent, any other Lender or by any of their respective Related
Parties under or in connection with this Agreement or any other Credit Document,
the transactions contemplated hereby and thereby or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Credit Document.

12.4 Reliance by Agents. The Administrative Agent and the Collateral Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex,
electronic mail, or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to Parent Guarantor and/or the Borrower),
independent accountants and other experts selected by the Administrative Agent
or the Collateral Agent. The Administrative Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Credit Documents in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans; provided that no Agent shall be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Credit Document or Applicable Law. For purposes of determining
compliance with the conditions specified in Section 6 and Section 7 on the
Closing Date, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

12.5 Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent, as applicable, has received notice from a Lender, Parent
Guarantor or the Borrower referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “notice of default”. In
the event that the Administrative Agent receives such a notice, it shall give
notice thereof to the Lenders, the Administrative Agent and the Collateral
Agent. The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as is within its authority to take under
this Agreement and otherwise as it shall deem advisable in the best interests of
the Lenders except to the extent that this Agreement requires that such action
be taken only with the approval of the Required Lenders or each of the Lenders,
as applicable.

 

149



--------------------------------------------------------------------------------

12.6 Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or Collateral
Agent hereinafter taken, including any review of the affairs of Parent
Guarantor, the Borrower, any other Guarantor or any other Credit Party, shall be
deemed to constitute any representation or warranty by the Administrative Agent
or Collateral Agent to any Lender or the Letter of Credit Issuer. Each Lender
and the Letter of Credit Issuer represents to the Administrative Agent and the
Collateral Agent that it has, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of Parent Guarantor, the Borrower, each
other Guarantor and each other Credit Party and made its own decision to make
its Loans hereunder and enter into this Agreement. Each Lender also represents
that it will, independently and without reliance upon the Administrative Agent,
Collateral Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of Parent Guarantor, the
Borrower, each other Guarantor and each other Credit Party. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
Parent Guarantor, the Borrower, any other Guarantor or any other Credit Party
that may come into the possession of the Administrative Agent or Collateral
Agent any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

12.7 Indemnification. The Lenders agree to indemnify each Agent, each in its
capacity as such (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably according to
their respective portions of the Total Credit Exposure in effect on the date on
which indemnification is sought (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time occur (including at any time following the payment of the Loans)
be imposed on, incurred by or asserted against such Agent, including all fees,
disbursements and other charges of counsel to the extent required to be
reimbursed by the Credit Parties pursuant to Section 13.5, in any way relating
to or arising out of the Commitments, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing (SUBJECT TO THE
PROVISO BELOW, WHETHER OR NOT CAUSED BY OR ARISING IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE ORDINARY NEGLIGENCE OF THE INDEMNIFIED
PERSON); provided that no Lender shall be liable to any Agent for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as determined by a final judgment
of a court of competent jurisdiction; provided, further, that no action taken in
accordance with the directions

 

150



--------------------------------------------------------------------------------

of the Required Lenders (or such other number or percentage of the Lenders as
shall be required by the Credit Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 12.7. In the case
of any investigation, litigation or proceeding giving rise to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur, be
imposed upon, incurred by or asserted against the Administrative Agent or the
Collateral Agent in any way relating to or arising out of the Commitments, this
Agreement, any of the other Credit Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent under or in connection with any of
the foregoing (including at any time following the payment of the Loans), this
Section 12.7 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse such Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including attorneys’ fees) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that such Agent is
not reimbursed for such expenses by or on behalf of the Borrower; provided that
such reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata portion thereof; and provided further, this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from such Agent’s gross negligence or willful misconduct
(as determined by a final judgment of court of competent jurisdiction). Each
such indemnified person agrees to refund and return any and all amounts paid by
the Borrower or any other Credit Party to such indemnified person to the extent
such person is not entitled to such payment pursuant to the terms hereof. The
agreements in this Section 12.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

12.8 Agents in its Individual Capacities. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
Parent Guarantor, the Borrower, any other Guarantor, and any other Credit Party
as though such Agent were not an Agent hereunder and under the other Credit
Documents. With respect to the Loans made by it, each Agent shall have the same
rights and powers under this Agreement and the other Credit Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

12.9 Successor Agents. Each of the Administrative Agent and Collateral Agent may
resign at any time by notifying the other Agent, the Lenders, the Letter of
Credit Issuers and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, subject to the consent of the
Borrower (not to be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and the Letter
of Credit Issuers, appoint a successor Agent meeting the qualifications set
forth above (including receipt of the Borrower’s consent); provided that if such
Agent shall notify the Borrower and the Lenders that no qualifying person

 

151



--------------------------------------------------------------------------------

(including as a result of the absence of consent of the Borrower) has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (x) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Collateral Agent
on behalf of the Secured Parties under any of the Credit Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (y) all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender and the Letter of Credit Issuer
directly, until such time as the Required Lenders with (except after the
occurrence and during the continuation of a Default or Event of Default) the
consent of the Borrower (not to be unreasonably withheld) appoint successor
Agents as provided for above in this paragraph. Upon the acceptance of a
successor’s appointment as the Administrative Agent or Collateral Agent, as the
case may be, hereunder, and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Security
Documents, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrower
(following the effectiveness of such appointment) to such Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Credit Documents, the provisions of this Section 12
(including Section 12.7) and Section 13.5 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as an Agent.

(a) Without limitation to Section 3.6(a) and the rights of the Borrower
specified therein, any resignation by Deutsche Bank AG New York Branch as
Administrative Agent pursuant to this Section 12.9 shall also constitute its
resignation as a Letter of Credit Issuer. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Letter of Credit Issuer, (b) the retiring Letter of Credit Issuer
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents, and (c) the successor Letter of Credit Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Letter of Credit Issuer to effectively assume the
obligations of the retiring Letter of Credit Issuer with respect to such Letters
of Credit.

12.10 Withholding Tax. To the extent required by any Applicable Law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent or of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
(solely to the extent required by this Agreement) and without limiting the
obligation of the Borrower to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.

 

152



--------------------------------------------------------------------------------

12.11 Trust Indenture Act. In the event that Deutsche Bank AG New York Branch or
any of its Affiliates shall be or become an indenture trustee under the Trust
Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in respect of any
securities issued or guaranteed by any Credit Party, and agree that any payment
or property received in satisfaction of or in respect of any Obligation of such
Credit Party hereunder or under any other Credit Document by or on behalf of
Deutsche Bank AG New York Branch in its capacity as the Administrative Agent or
the Collateral Agent for the benefit of any Lender or Secured Party under any
Credit Document (other than Deutsche Bank AG New York Branch or an Affiliate of
Deutsche Bank AG New York Branch) and which is applied in accordance with the
Credit Documents shall be deemed to be exempt from the requirements of Section
311 of the Trust Indenture Act pursuant to Section 311(b)(3) of the Trust
Indenture Act.

12.12 [Reserved].

12.13 Security Documents and Guarantee. (a) Agents under Security Documents and
Guarantee. Each Secured Party hereby further authorizes the Administrative Agent
or Collateral Agent, as applicable, on behalf of and for the benefit of the
Secured Parties, to be the agent for and representative of the Secured Parties
with respect to the Collateral and the Security Documents. Subject to Section
13.1, without further written consent or authorization from any Secured Party,
the Administrative Agent or Collateral Agent, as applicable, may execute any
documents or instruments necessary to in connection with a sale or disposition
of assets permitted by this Agreement, (i) release any Lien encumbering any item
of Collateral that is the subject of such sale or other disposition of assets,
or with respect to which Required Lenders (or such other Lenders as may be
required to give such consent under Section 13.1) have otherwise consented or
(ii) release any Guarantor from the Guarantee, or with respect to which Required
Lenders (or such other Lenders as may be required to give such consent under
Section 13.1) have otherwise consented. The Administrative Agent or the
Collateral Agent, as the case may be, will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party or to file or register in any office
such documents as such Credit Party may reasonably request to (x) subordinate
its Lien on any property granted to or held by the Administrative Agent or the
Collateral Agent, as the case may be, under any Credit Document to the holder of
any Lien on such property that is permitted to rank senior to the Liens securing
the Obligations pursuant to Section 10.11 or (y) provide that its Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent,
as the case may be, under any Credit Document will rank senior to or pari passu
with the Liens granted to the holder of any Lien on such property that is
permitted to rank senior to or pari passu with, as applicable, the Obligations
pursuant to Section 10.2(cc); provided that the Administrative Agent or the
Collateral Agent, as the case may be, may require as a condition thereto that
such holder (or its agent or other representative) enter into intercreditor
arrangements reasonably acceptable to the Administrative Agent.

(b) Right to Realize on Collateral and Enforce Guarantee. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Parent Guarantor,
the Borrower, the Agents and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee, it being understood and agreed that all powers, rights
and remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Security Documents and Guarantee may be exercised solely
by the Collateral Agent, on behalf of the Secured Parties, and (ii) in the event
of a foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Secured
Party may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any

 

153



--------------------------------------------------------------------------------

portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition.

SECTION 13. Miscellaneous.

13.1 Amendments, Waivers and Releases. Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof, may be amended, supplemented
or modified except in accordance with the provisions of this Section 13.1. The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent and/or the Collateral Agent may, from time to time,
(a) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive in writing, on such
terms and conditions as the Required Lenders or the Administrative Agent and/or
Collateral Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Credit Documents or any Default or
Event of Default and its consequences; provided, however, that each such waiver
and each such amendment, supplement or modification shall be effective only in
the specific instance and for the specific purpose for which given; and
provided, further, that no such waiver and no such amendment, supplement or
modification shall:

(i) forgive or reduce any portion of any Loan or extend the final scheduled
maturity date of any Loan or reduce the stated rate (it being understood that
only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest or principal at the Default Rate or
amend Section 2.8(d)), or forgive any portion, or extend the date for the
payment, of any interest or Fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates, or the
applicability of the “most favorable nation” clause in respect of any
Incremental Facility), or extend the final expiration date of any Lender’s
Commitment or extend the final expiration date of any Revolving Letter of Credit
beyond the Revolving L/C Maturity Date or extend the final expiration date of
any Term Letter of Credit beyond the Term L/C Termination Date, or increase the
aggregate amount of the Commitments of any Lender, or amend or modify any
provisions of Section 5.3(a) (with respect to the ratable allocation of any
payments only) and 13.8(a) and 13.19 or make any Loan, interest, Fee or other
amount payable in any currency other than expressly provided herein, in each
case without the written consent of each Lender directly and adversely affected
thereby, or

(ii) amend, modify or waive any provision of this Section 13.1 or reduce the
percentages specified in the definition of the term “Required Lenders”,
“Required Revolving Credit Lenders”, “Required Term Loan Lenders” or “Required
Term C Loan Lenders” consent to the assignment or transfer by Parent Guarantor
or the Borrower of their respective rights and obligations under any Credit
Document to which it is a party (except as permitted pursuant to Section 10.3 or
on the Conversion Date as contemplated by Section 2.17) or alter the order of
application set forth in Section 5.2(c)(i), in each case without the written
consent of each Lender directly and adversely affected thereby, or

(iii) amend, modify or waive any provision of Section 12 without the written
consent of the then-current Administrative Agent and Collateral Agent or any
other former or current Agent to whom Section 12 then applies in a manner that
directly and adversely affects such Person, or

 

154



--------------------------------------------------------------------------------

(iv) amend, modify or waive any provision of Section 3 (or amend, modify or
waive any defined term as used in such Section 3, or any underlying definition
thereto as used in Section 3), in each case in a manner directly adverse to any
Letter of Credit Issuer in its capacity as such, without the written consent of
the applicable Letter of Credit Issuer in its capacity as such, or

(v) amend, waive or otherwise modify any term or provision of Section 10.9 or
11.3 (solely as it relates to Section 10.9), or the definition of “Consolidated
Superpriority Secured Net Debt to Consolidated EBITDA Ratio” (or any of its
component definitions (as used in such Section but not as used in other Sections
of this Agreement)), without the written consent of the Required Revolving
Credit Lenders (it being understood and agreed that the consent of no other
Lender shall be required to amend, waive or modify any such terms or provision),
or

(vi) release all or substantially all of the Guarantors under the Guarantee
(except as expressly permitted by the Guarantee or this Agreement) or release
all or substantially all of the Collateral under the Security Documents (except
as expressly permitted by the Security Documents or this Agreement), in either
case without the prior written consent of each Lender, or

(vii) adversely affect the rights or duties of, or reduce any Fees or other
amounts payable to, any Agent under this Agreement or any other Credit Document
without the prior written consent of such Agent, or

(viii) [reserved], or

(ix) waive the provisions of the proviso of Section 2.14(d) with respect to Term
Loans or Term C Loans without the written consent of the Non-Defaulting Lenders
having or holding a majority of the aggregate outstanding principal amount of
the Term Loans (excluding Term Loans held by Defaulting Lenders) or Term C Loans
(excluding Term C Loans held by Defaulting Lenders), as applicable, at such
date, or

(x) waive the provisions of the proviso of Section 2.14(i)(ii) without the
written consent of the Required Revolving Credit Lenders (but not including in
such calculation any New Revolving Credit Commitments).

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon Parent
Guarantor, the Borrower, the applicable Credit Parties, such Lenders, the
Administrative Agent and all future holders of the affected Loans.

In the case of any waiver, Parent Guarantor, the Borrower, the applicable Credit
Parties, the Lenders, the Administrative Agent shall be restored to their former
positions and rights hereunder and under the other Credit Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing, it being understood that no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon. In connection with the foregoing provisions, the Administrative Agent
may, but shall have no obligations to, with the concurrence of any Lender,
execute amendments, modifications, waivers or consents on behalf of such Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, modification, supplement,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments, Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders, except as expressly provided for by this Agreement).

 

155



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in addition to any credit extensions and related
Incremental Amendment(s) effectuated without the consent of Lenders in
accordance with Section 2.14, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Parent Guarantor and the Borrower (a) to add one or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Credit
Documents with the Loans and Commitments and the accrued interest and Fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new Loans and Commitments.

In addition, notwithstanding the foregoing, (x) the Administrative Agent, the
Collateral Agent and the relevant Credit Parties may amend, supplement or modify
the Security Documents to make such ministerial changes as may be required to
effect the provisions of Section 10.2(a) without the consent of any Lender so
long as such amendments do not adversely affect the Lenders, (y) the
Administrative Agent, the Collateral Agent and the relevant Credit Parties may
amend, supplement or modify this Agreement or any of the Security Documents and
any other document delivered in connection therewith at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment, supplement or waiver is delivered in order (i) to comply with local
law or advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects, (iii) to cause any such Security Document or other document to be
consistent with this Agreement and the other Credit Documents, (iv) add
syndication or documentation agents and make customary changes and references
related thereto or (v) extend the time periods pursuant to which the Credit
Parties are required to grant Guarantees or security interests with respect to
Collateral or to extend the time periods for perfection and (z) the
Administrative Agent, the Collateral Agent, the relevant Letter of Credit
Issuer(s) and the relevant Credit Parties may amend, supplement or modify any
provision of Section 3 (or any defined term as used in such Section 3, or any
underlying definition thereto as used in Section 3) to make technical,
ministerial or operational changes (or any other amendments, supplements or
modifications which impact such consenting Letter of Credit Issuer) without the
consent of any Lender so long as such amendments do not adversely affect the
Lenders.

Notwithstanding the foregoing, Exhibit E to this Agreement may be amended,
restated, waived or otherwise modified with the prior written consent of the
Required Lenders, the Administrative Agent and the Borrower; provided that to
the extent such amendment, restatement, waiver or other modification would
require the consent of any affected “Lender”, all “Lenders” or any other Person
(or requisite class of Persons) under the terms of Exhibit E as in effect on the
Closing Date, the prior written consent of the corresponding affected Lender,
all Lenders or such corresponding Person (or requisite Class of Persons) under
this Agreement shall be required; provided, further, that the Lenders hereby
authorize the Administrative Agent to enter into any amendments to this
Agreement and the other Credit Documents as may be necessary, in the reasonable
opinion of the Administrative Agent and the Borrower, to give effect to the
transaction contemplated by Section 2.17 and such other technical or immaterial
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection therewith.

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the Obligations (except for Hedging Obligations in respect of
any Secured Hedging Agreement and/or any Secured

 

156



--------------------------------------------------------------------------------

Commodity Hedging Agreement, Cash Management Obligations in respect of Secured
Cash Management Agreements and Contingent Obligations) having been paid in full,
in cash, all Commitments having been terminated, and all Letters of Credit
having been cancelled (or all such Letters of Credit having been fully cash
collateralized or otherwise back-stopped, in each case to the reasonable
satisfaction of the applicable Letter of Credit Issuers), (ii) upon the sale or
other disposition of such Collateral (including as part of or in connection with
any other sale or other disposition permitted hereunder) to any Person other
than another Credit Party, to the extent such sale or other disposition is made
in compliance with the terms of this Agreement (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Credit
Party upon its reasonable request without further inquiry), (iii) to the extent
such Collateral is comprised of property leased to a Credit Party, upon
termination (in accordance with the terms of this Agreement) or expiration of
such lease, (iv) if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders (or such other percentage of the Lenders
whose consent may be required in accordance with this Section 13.1), (v) to the
extent the property constituting such Collateral is owned by any Subsidiary
Guarantor, upon the release of such Subsidiary Guarantor from its obligations
under the Guarantee (in accordance with the following sentence), (vi) as
required to effect any sale or other disposition of Collateral in connection
with any exercise of remedies of the Collateral Agent pursuant to the Credit
Documents and (vii) to the extent the property constituting such Collateral
becomes Excluded Collateral. Any such release shall not in any manner discharge,
affect or impair the Obligations or any Liens (other than those being released)
upon (or obligations (other than those being released) of the Credit Parties in
respect of) all interests retained by the Credit Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Credit Documents. Additionally, the Lenders hereby irrevocably agree that the
Subsidiary Guarantors shall be released from the Guarantee upon consummation of
any transaction resulting in such Subsidiary ceasing to constitute a Restricted
Subsidiary. The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Subsidiary Guarantor or Collateral pursuant to the foregoing
provisions of this paragraph, all without the further consent or joinder of any
Lender.

13.2 Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall
be in writing (including by facsimile or other electronic transmission). All
such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(a) if to Parent Guarantor, the Borrower, the Administrative Agent, the
Collateral Agent, any Revolving Letter of Credit Issuer or any Term Letter of
Credit Issuer, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 13.2 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Parent Guarantor, the
Borrower, the Administrative Agent, the Collateral Agent, any Revolving Letter
of Credit Issuer, any Term Letter of Credit Issuer.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when

 

157



--------------------------------------------------------------------------------

signed for by or on behalf of the relevant party hereto; (B) if delivered by
mail, three Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail, when delivered; provided that notices
and other communications to the Administrative Agent or the Lenders pursuant to
Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not be effective until received.

13.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

13.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5 Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse the Agents, the Joint Lead Arrangers, the Letter of Credit Issuers and
the Lenders for all their reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, negotiation, preparation
and execution and delivery of, and any amendment, supplement or modification to,
this Agreement and the other Credit Documents and any other documents prepared
in connection herewith or therewith, the syndication of the Credit Facilities,
the consummation and administration of the transactions contemplated hereby and
thereby, any Event of Default or the enforcement or preservation of any rights
under this Agreement, the other Credit Documents and any such other documents,
including the reasonable and documented out-of-pocket fees, disbursements and
other charges of Advisors (limited, in the case of Advisors, as set forth in the
definition thereof); (b) to pay, indemnify, and hold harmless each Agent, each
Joint Lead Arranger, each Letter of Credit Issuer and each Lender from, any and
all recording and filing fees and (c) to pay, indemnify, and hold harmless each
Agent, each Joint Lead Arranger, each Letter of Credit Issuer and their
respective Affiliates, directors, officers, partners, employees and agents from
and against any and all other liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever, including reasonable and
documented out-of-pocket fees, disbursements and other charges of Advisors,
related to the Transactions (including the Cases) or, with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Credit Documents and any such other documents, including,
any of the foregoing relating to the violation of, noncompliance with or
liability under, any Environmental Law (other than by such indemnified Person or
any of its Related Parties (other than trustees and advisors)) or to any actual
or alleged presence, release or threatened release into the environment of
Hazardous Materials attributable to the operations of Parent Guarantor, the
Borrower, any of the Borrower’s Subsidiaries or any of the Real Estate (all the
foregoing in this clause (c), collectively, the “indemnified liabilities”)
(SUBJECT TO THE PROVISO BELOW, WHETHER OR NOT CAUSED BY OR ARISING IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE ORDINARY NEGLIGENCE OF THE
INDEMNIFIED PERSON); provided that neither the Borrower nor any other Credit
Party shall have any obligation hereunder to any Agent, any Letter of Credit
Issuer or any Lender or any of their respective Related Parties with respect to
indemnified liabilities to the extent they result from (A) the gross negligence,
bad faith or willful misconduct of such indemnified Person or any of its Related
Parties, as determined by a final non-appealable judgment of a court of
competent jurisdiction, (B) a material breach

 

158



--------------------------------------------------------------------------------

of the obligations of such indemnified Person or any of its Related Parties
under the Credit Documents, as determined by a final non-appealable judgment of
a court of competent jurisdiction, (C) disputes not involving an act or omission
of Parent Guarantor, the Borrower or any other Credit Party and that is brought
by an indemnified Person against any other indemnified Person, other than any
claims against any indemnified Person in its capacity or in fulfilling its role
as an Agent or Joint Lead Arranger or any similar role under the Credit
Facilities, (D) such indemnified Person’s capacity as a financial advisor of the
Parent Guarantor, Borrower or its Subsidiaries in connection with the
Transactions, (E) such indemnified Person’s capacity as a co-investor in any
potential acquisition of the Parent Guarantor, Borrower or its Subsidiaries or
(F) any settlement effected without the Borrower’s prior written consent, but if
settled with Borrower’s prior written consent (not to be unreasonably withheld,
delayed, conditioned or denied) or if there is a final non-appealable judgment
against an indemnified Person in any such proceeding, the Borrower will
indemnify and hold harmless such indemnified Person from and against any and all
losses, claims, damages, liabilities and expenses by reason of such settlement
or judgment in accordance with this section. The agreements in this Section 13.5
shall survive repayment of the Loans and all other amounts payable hereunder.

All amounts payable under this Section 13.5 shall be paid within thirty days of
receipt by the Borrower of an invoice relating thereto setting forth such
expense in reasonable detail; provided, that the TCEH Debtors shall promptly
provide copies of invoices received on account of fees and expenses of the
professionals retained as provided for in the Credit Documents to counsel to the
Ad Hoc TCEH Committee and the United States Trustee, and the Bankruptcy Court
shall have exclusive jurisdiction over any objections raised to the invoiced
amount of the fees and expenses proposed to be paid, which objections may only
be raised within thirty days after receipt thereof. In the event that within
thirty days from receipt of such invoices, the Credit Parties, the United States
Trustee or counsel to the Ad Hoc TCEH Committee raise an objection to a
particular invoice, and the parties are unable to resolve any dispute regarding
the fees and expenses included in such invoice, the Bankruptcy Court shall hear
and determine such dispute; provided, that payment of invoices shall not be
delayed based on any such objections and the relevant professional shall only be
required to disgorge amounts objected to upon being “so ordered” pursuant to a
final order of the Bankruptcy Court.

No Credit Party nor any indemnified Person shall have any liability for any
special, punitive, indirect or consequential damages resulting from this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(except, in the case of the Borrower’s obligation hereunder to indemnify and
hold harmless the indemnified Persons, to the extent any indemnified Persons is
found liable for special, punitive, indirect or consequential damages to a third
party). No indemnified Persons shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, except to the extent that such
damages have resulted from the willful misconduct, bad faith or gross negligence
of any indemnified Person or any of its Related Parties (as determined by a
final non-appealable judgment of a court of competent jurisdiction). This
Section 13.5 shall not apply to Taxes.

13.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of a Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3 and as provided in the Exit Facility Agreement on the Conversion
Date, neither Parent Guarantor nor the Borrower may assign or otherwise transfer
any of its rights or obligations hereunder

 

159



--------------------------------------------------------------------------------

without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by Parent Guarantor or the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 13.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of a
Letter of Credit Issuer that issues any Letter of Credit), Participants (to the
extent provided in clause (c) of this Section 13.6), to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent, the Letter of Credit Issuers and the Lenders and each
other Person entitled to indemnification under Section 13.5 and, to the extent
expressly contemplated by Section 13.20, the Oncor Subsidiaries) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may at any time assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including participations in Revolving L/C
Obligations) at the time owing to it) with the prior written consent (such
consent not be unreasonably withheld or delayed; it being understood that,
without limitation, the Borrower shall have the right to withhold or delay its
consent to any assignment if in order for such assignment to comply with
Applicable Law, the Borrower would be required to obtain the consent of, or make
any filing or registration with, any Governmental Authority) of:

(A) the Borrower (which consent shall not be unreasonably withheld or delayed);
provided that no consent of the Borrower shall be required for an assignment (1)
to a Lender (other than in respect of an assignment of a Revolving Credit
Commitment and Revolving Credit Loans), an Affiliate of a Lender (other than in
respect of an assignment of a Revolving Credit Commitment and Revolving Credit
Loans (except to an Affiliate of such Revolving Credit Lender having a combined
capital and surplus of not less than the greater of (x) $100,000,000 and (y) an
amount equal to twice the amount of Revolving Credit Commitments to be held by
such assignee after giving effect to such assignment, in which case no such
Borrower consent shall be required) or an Approved Fund (other than in respect
of an assignment of a Revolving Credit Commitment and Revolving Credit Loans) or
(2) if Specified Default has occurred and is continuing with respect to the
Borrower, to any other assignee; and

(B) the Administrative Agent (which consent shall not be unreasonably withheld
or delayed), and in the case of Revolving Credit Commitments or Revolving Credit
Loans and each Revolving Letter of Credit Issuer; provided that no consent of
the Administrative Agent shall be required for any assignment of any Term Loan
or Term C Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

Notwithstanding the foregoing or any other term or condition herein to the
contrary, no such assignment shall be made to (x) a natural person or (y) a
Disqualified Institution.

(ii) Assignments shall be subject to the following additional conditions:

(A) except (i) in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, (ii) an assignment to a
Federal Reserve Bank or (iii) in connection with the initial syndication of the
Commitments or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each

 

160



--------------------------------------------------------------------------------

such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent), shall not
be less than, in the case of Loans and Commitments, $1,000,000 and increments of
$1,000,000 in excess thereof unless each of the Borrower and the Administrative
Agent otherwise consents (which consents shall not be unreasonably withheld or
delayed); provided that no such consent of the Borrower shall be required if a
Specified Default has occurred and is continuing with respect to Parent
Guarantor or the Borrower; provided, further, that contemporaneous assignments
to a single assignee made by Affiliates of Lenders and related Approved Funds
shall be aggregated for purposes of meeting the minimum assignment amount
requirements stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”).

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 13.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and any payment made by any Letter of Credit Issuer under
any Letter of Credit owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). Further, each Register shall contain the name and
address of the Administrative Agent and the lending office through which each
such Person acts under this Agreement. The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Collateral Agent,
the Letter of Credit Issuers and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all

 

161



--------------------------------------------------------------------------------

purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by Parent Guarantor, the Borrower, the
Collateral Agent, the Letter of Credit Issuers and any Lender, at any reasonable
time and from time to time upon reasonable prior notice. This Section shall be
construed so that the Loans and Letters of Credit are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
(unless waived) and any written consent to such assignment required by clause
(b) of this Section 13.6, the Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register.

(c) (i) Any Lender may, without the consent of Parent Guarantor, the Borrower,
the Administrative Agent or any Letter of Credit Issuer, sell participations to
one or more banks or other entities that are not Disqualified Institutions
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) Parent Guarantor, the Borrower, the Administrative Agent, the Letter of
Credit Issuers and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement or any other Credit Document; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any consent, amendment, modification,
supplement or waiver described in clause (i) or (vii) of the second proviso of
the first paragraph of Section 13.1 that affects such Participant. Subject to
clause (c)(ii) of this Section 13.6, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.10, 2.11 and 5.4 to the same
extent as if it were a Lender, and provided that such Participant agrees to be
subject to the requirements of those Sections as though it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section
13.6 To the extent permitted by Applicable Law, each Participant also shall be
entitled to the benefits of Section 13.8(b) as though it were a Lender; provided
such Participant agrees to be subject to Section 13.8(a) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, or 5.4 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (which consent shall not be unreasonably withheld or
delayed).

(iii) Each Lender that sells a participation shall, acting for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts of each
participant’s interest in the Loans (or other rights or obligations) held by it
(the “Participant Register”). The entries in the Participant Register shall be
conclusive, and such lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such Loan or other obligation hereunder
as the owner thereof for all purposes of this Agreement notwithstanding any
notice to the contrary. No Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the

 

162



--------------------------------------------------------------------------------

identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. This Section shall be construed so that
the Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

(d) Any Lender may, without the consent of Parent Guarantor, the Borrower, the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 13.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such pledge or assignment or for any other reason, the
Borrower hereby agrees that, upon request of any Lender at any time and from
time to time after any Borrower has made its initial borrowing hereunder, the
Borrower shall provide to such Lender, at the Borrower’s own expense, a
promissory note, substantially in the form of Exhibit J-1, J-2, or J-3,
evidencing the Revolving Credit Loans, Term Loans and Term C Loans,
respectively, owing to such Lender.

(e) Subject to this Section 13.16, the Borrower authorizes each Lender to
disclose to any Participant, secured creditor of such Lender or assignee (each,
a “Transferee”), any prospective Transferee and any prospective direct or
indirect contractual counterparties to any swap or derivative transactions to be
entered into in connection with or relating to Loans made hereunder any and all
financial information in such Lender’s possession concerning the Borrower and
its Affiliates that has been delivered to such Lender by or on behalf of the
Borrower and its Affiliates pursuant to this Agreement or that has been
delivered to such Lender by or on behalf of the Borrower and its Affiliates in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(g) SPV Lender. Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (a
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make the Borrower pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting

 

163



--------------------------------------------------------------------------------

Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it shall not institute
against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 13.6, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPV to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. This Section (g) may not be amended
without the written consent of the SPV. Notwithstanding anything to the contrary
in this Agreement, (x) no SPV shall be entitled to any greater rights under
Sections 2.10, 2.11, and 5.4 than its Granting Lender would have been entitled
to absent the use of such SPV and (y) each SPV agrees to be subject to the
requirements of Sections 2.10, 2.11, and 5.4 as though it were a Lender and has
acquired its interest by assignment pursuant to clause (b) of this Section 13.6.

13.7 Replacements of Lenders under Certain Circumstances.

(a) The Borrower shall be permitted to replace, or prepay the Loans and
terminate the Commitments on a non pro rata basis of, any Lender that (a)
requests reimbursement for amounts owing pursuant to Section 2.10, 3.5 or 5.4,
(b) is affected in the manner described in Section 2.10(a)(iii) and as a result
thereof any of the actions described in such Section is required to be taken or
(c) becomes a Defaulting Lender, with a replacement bank or other financial
institution; provided that (i) such replacement does not conflict with any
Applicable Law, (ii) no Specified Default shall have occurred and be continuing
at the time of such replacement, (iii) the Borrower shall repay (or the
replacement bank or institution shall purchase, at par) all Loans and other
amounts (other than any disputed amounts), pursuant to Section 2.10, 2.11, 3.5
or 5.4, as the case may be) owing to such replaced Lender prior to the date of
replacement, (iv) the replacement bank or institution, if not already a Lender,
and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 13.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (vi) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, modification, supplement, waiver, discharge or
termination that pursuant to the terms of Section 13.1 requires the consent of
all of the Lenders or all Lenders directly and adversely affected and with
respect to which the Required Lenders shall have granted their consent, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent or to prepay the
Loans and terminate the Commitments of such Non-Consenting Lender on a non pro
rata basis; provided that: (a) all Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon. In connection with any such assignment, the Borrower, Administrative
Agent, such Non-Consenting Lender and the replacement Lender shall otherwise
comply with Section 13.6.

 

164



--------------------------------------------------------------------------------

13.8 Adjustments; Set-off. Subject in each case to the Orders:

(a) If any Lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of its Loans, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
or interest thereon, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Loan, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by Applicable Law,
each Lender shall have the right, without prior notice to Parent Guarantor, the
Borrower, any such notice being expressly waived by Parent Guarantor, the
Borrower to the extent permitted by Applicable Law, upon any amount becoming due
and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final, but not withholding or payroll accounts, employee benefits accounts, de
minimis accounts or other accounts used exclusively for taxes or fiduciary or
trust purposes), in any currency, and any other credits, indebtedness or claims,
in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

13.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.

13.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11 INTEGRATION. THIS WRITTEN AGREEMENT AND THE OTHER CREDIT DOCUMENTS
REPRESENT THE FINAL AGREEMENT OF PARENT GUARANTOR, THE BORROWER, THE COLLATERAL
AGENT, THE ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUERS AND THE LENDERS
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND (1) THERE ARE NO PROMISES,
UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY PARENT GUARANTOR, THE BORROWER,
THE ADMINISTRATIVE AGENT,

 

165



--------------------------------------------------------------------------------

THE COLLATERAL AGENT, THE LETTER OF CREDIT ISSUERS OR ANY LENDER RELATIVE TO
SUBJECT MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE
OTHER CREDIT DOCUMENTS, (2) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES AND (3) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES; PROVIDED THAT THE SYNDICATION PROVISIONS AND THE BORROWER’S AND
PARENT GUARANTOR’S CONFIDENTIALITY OBLIGATIONS IN THE COMMITMENT LETTER SHALL
REMAIN IN FULL FORCE AND EFFECT. IT IS SPECIFICALLY AGREED THAT THE PROVISION OF
THE CREDIT FACILITIES HEREUNDER BY THE LENDERS SUPERSEDES AND IS IN SATISFACTION
OF THE OBLIGATIONS OF THE AGENTS (AS DEFINED IN THE COMMITMENT LETTER) TO
PROVIDE THE COMMITMENTS SET FORTH IN THE COMMITMENT LETTER.

13.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND TO THE EXTENT APPLICABLE,
THE BANKRUPTCY CODE.

13.13 Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive jurisdiction of the Bankruptcy Court, and to the extent the
Bankruptcy Court does not have (or abstains from exercising) jurisdiction, the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;

(e) subject to the last paragraph of Section 13.5, waives, to the maximum extent
not prohibited by Applicable Law, any right it may have to claim or recover in
any legal action or proceeding referred to in this Section 13.13 any special,
exemplary, punitive or consequential damages; and

(f) agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Applicable Law.

 

166



--------------------------------------------------------------------------------

13.14 Acknowledgments. Each of Parent Guarantor and the Borrower hereby
acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) (i) the credit facilities provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between Parent Guarantor and the
Borrower, on the one hand, and the Administrative Agent, the Letter of Credit
Issuer, the Lenders and the other Agents on the other hand, and Parent
Guarantor, the Borrower and the other Credit Parties are capable of evaluating
and understanding and understand and accept the terms, risks and conditions of
the transactions contemplated hereby and by the other Credit Documents
(including any amendment, waiver or other modification hereof or thereof); (ii)
in connection with the process leading to such transaction, each of the
Administrative Agent and the other Agents, is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for any of Parent
Guarantor, the Borrower, any other Credit Parties or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (iii)
neither the Administrative Agent nor any other Agent has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of Parent Guarantor,
the Borrower or any other Credit Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Credit
Document (irrespective of whether the Administrative Agent or any other Agent
has advised or is currently advising Parent Guarantor, the Borrower, the other
Credit Parties or their respective Affiliates on other matters) and neither the
Administrative Agent or other Agent has any obligation to Parent Guarantor, the
Borrower, the other Credit Parties or their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Credit Documents; (iv) the Administrative Agent,
each other Agent and each Affiliate of the foregoing may be engaged in a broad
range of transactions that involve interests that differ from those of Parent
Guarantor, the Borrower and their respective Affiliates, and neither the
Administrative Agent nor any other Agent has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) neither the Administrative Agent nor any other Agent has provided and none
will provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Credit Document) and Parent Guarantor
and the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Parent Guarantor and the
Borrower agree not to claim that the Administrative Agent or any other Agent has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to Parent Guarantor, the Borrower or any other Affiliates, in
connection with the transactions contemplated hereby or the process leading
hereto.

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Parent Guarantor and the Borrower, on the one hand, and any
Lender, on the other hand.

13.15 WAIVERS OF JURY TRIAL. PARENT GUARANTOR, THE BORROWER, EACH AGENT AND EACH
LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

167



--------------------------------------------------------------------------------

13.16 Confidentiality. The Administrative Agent, each Letter of Credit Issuer,
each other Agent and each Lender shall hold all non-public information furnished
by or on behalf of Parent Guarantor, the Borrower or any Subsidiary of the
Borrower in connection with the Transactions or such Lender’s evaluation of
whether to become a Lender hereunder or obtained by such Lender, the
Administrative Agent, Letter of Credit Issuer or such other Agent pursuant to
the requirements of this Agreement or in connection with any amendment,
supplement, modification or waiver or proposed amendment, supplement,
modification or waiver hereto or the other Credit Documents (“Confidential
Information”), confidential, provided that such Lender, Administrative Agent,
Agent or Letter of Credit Issuer may make disclosure (a) as required by the
order of any court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by Applicable Law,
regulation or compulsory legal process (in which case such Lender, the
Administrative Agent, Letter of Credit Issuer or such other Agent shall use
commercially reasonable efforts to inform the Borrower promptly thereof to the
extent lawfully permitted to do so (except with respect to any audit or
examination conducted by bank accountants or any self-regulatory authority or
governmental or regulatory authority exercising examination or regulatory
authority)), (b) to such Lender’s or the Administrative Agent’s or such Letter
of Credit Issuer’s or such other Agent’s attorneys, professional advisors,
independent auditors, trustees or Affiliates involved in the Transactions (other
than Excluded Affiliates) on a “need to know” basis and who are made aware of
and agree to comply with the provisions of this Section 13.16, in each case on a
confidential basis (with such Lender, the Administrative Agent, Letter of Credit
Issuer or such other Agent responsible for such persons’ compliance with this
Section 13.16), (c) to any bona fide investor or prospective bona investor in a
Securitization that agrees its access to information regarding the Credit
Parties, the Loans and the Credit Documents is solely for purposes of evaluating
an investment in a Securitization and who agrees to treat such information as
confidential in accordance with this Section 13.16, (d) on a confidential basis
to any bona fide prospective Lender, prospective participant or swap
counterparty (in each case, other than a Disqualified Institution or a Person
who the Borrower has affirmatively denied assignment thereto in accordance with
Section 13.6), (e) to the extent requested by any bank regulatory authority
having jurisdiction over a Lender or its Affiliates (including in any audit or
examination conducted by bank accountants or any self-regulatory authority or
governmental or regulatory authority exercising examination or regulatory
authority), (f) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in connection with the administration, servicing and
reporting on the assets serving as collateral for a Securitization and who
agrees to treat such information as confidential, (g) to a nationally recognized
ratings agency that requires access to information regarding the Credit Parties,
the Loans and Credit Documents in connection with ratings issued with respect to
a Securitization and (h) as consented to by the Borrower in writing. Each
Lender, the Administrative Agent, each other Letter of Credit Issuer and each
other Agent agrees that it will not provide to prospective Transferees or to any
pledgee referred to in Section 13.6 or to prospective direct or indirect
contractual counterparties to any swap or derivative transactions to be entered
into in connection with or relating to Loans made hereunder any of the
Confidential Information unless such Person is advised of and agrees to be bound
by the provisions of this Section 13.16 or confidentiality provisions at least
as restrictive as those set forth in this Section 13.16.

13.17 Direct Website Communications.

(a) Parent Guarantor and the Borrower may, at their option, provide to the
Administrative Agent any information, documents and other materials that they
are obligated to furnish to the Administrative Agent pursuant to the Credit
Documents, including, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (A) relates to a request for a new, or a conversion of
an existing, Borrowing or other extension of credit (including any election of
an interest rate or Interest Period relating thereto), (B) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled

 

168



--------------------------------------------------------------------------------

date therefor, (C) provides notice of any Default or Event of Default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Borrowing or other extension
of credit thereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format reasonably acceptable to the
Administrative Agent at marcus.tarkington@db.com, nick.salemme@db.com and
Ls2.docs-ny@db.com; provided that: (i) upon written request by the
Administrative Agent, Parent Guarantor or the Borrower shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent and (ii) Parent Guarantor or the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents. Nothing in this Section
13.17 shall prejudice the right of Parent Guarantor, the Borrower, the
Administrative Agent, any other Agent or any Lender to give any notice or other
communication pursuant to any Credit Document in any other manner specified in
such Credit Document.

(b) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

(c) Parent Guarantor and the Borrower further agree that the Agents may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”), so long as the access to such Platform is limited (i) to the
Agents, the Letter of Credit Issuers, the Lenders or any bona fide potential
Transferee and (ii) remains subject the confidentiality requirements set forth
in Section 13.16.

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS
OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN
OR OMISSIONS FROM THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. In no event shall any Agent or their Related
Parties (collectively, the “Agent Parties” and each an “Agent Party”) have any
liability to Parent Guarantor, the Borrower, any Lender, any Letter of Credit
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of Parent
Guarantor’, the Borrower’s or any Agent’s transmission of Communications through
the internet, except to the extent the liability of any Agent Party resulted
from such Agent Party’s (or any of its Related Parties’ (other than trustees or
advisors)) gross negligence, bad faith or willful misconduct or material breach
of the Credit Documents (as determined in a final non-appealable judgment of a
court of competent jurisdiction).

 

169



--------------------------------------------------------------------------------

(e) The Borrower and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (Lenders that do not wish to receive material non-public
information with respect to Parent Guarantor, the Borrower, the Subsidiaries of
the Borrower or their securities) and, if documents or notices required to be
delivered pursuant to the Credit Documents or otherwise are being distributed
through the Platform, any document or notice that Parent Guarantor or the
Borrower has indicated contains only publicly available information with respect
to Parent Guarantor, the Borrower and the Subsidiaries of the Borrower and their
securities may be posted on that portion of the Platform designated for such
public-side Lenders. If Parent Guarantor or the Borrower has not indicated
whether a document or notice delivered contains only publicly available
information, the Administrative Agent shall post such document or notice solely
on that portion of the Platform designated for Lenders who wish to receive
material nonpublic information with respect to Parent Guarantor, the Borrower,
the Subsidiaries of the Borrower and their securities. Notwithstanding the
foregoing, Parent Guarantor and the Borrower shall use commercially reasonable
efforts to indicate whether any document or notice contains only publicly
available information.

13.18 USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

13.19 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.

13.20 Separateness.

The Secured Parties hereby acknowledge (i) the legal separateness of Parent
Guarantor, the Borrower and the Subsidiaries of the Borrower from the Oncor
Subsidiaries, (ii) that the lenders under the Oncor Credit Facility and the
noteholders under the Oncor Notes and under the transition bonds have likely
advanced funds thereunder in reliance upon the separateness of the Oncor
Subsidiaries from Parent Guarantor, the Borrower and the Subsidiaries of the
Borrower, (iii) that the Oncor Subsidiaries have assets and liabilities that are
separate from those of Parent Guarantor, the Borrower and the Subsidiaries of
the Borrower, (iv) that the Obligations are obligations and liabilities of the
Borrower and the other Credit Parties only, and are not the obligations or
liabilities of any of the Oncor Subsidiaries, (v) that the Secured Parties shall
look solely to the Borrower and the Guarantors and such Persons’ assets, and not
to any assets, or to the pledge of any assets, owned by any of the Oncor
Subsidiaries, for the repayment of any amounts payable pursuant to this
Agreement and for satisfaction of any other Obligations and (vi) that none of
the Oncor Subsidiaries shall be personally liable to the Secured Parties for any
amounts payable, or any other Obligation, under the Credit Documents.

 

170



--------------------------------------------------------------------------------

The Secured Parties hereby acknowledge and agree that the Secured Parties shall
not (i) initiate any legal proceeding to procure the appointment of an
administrative receiver, or (ii) institute any bankruptcy, reorganization,
insolvency, winding up, liquidation, or any like proceeding under applicable
law, against any of the Oncor Subsidiaries, or against any of the Oncor
Subsidiaries’ assets. The Secured Parties further acknowledge and agree that
each of the Oncor Subsidiaries is a third party beneficiary of the foregoing
covenant and shall have the right to specifically enforce such covenant in any
proceeding at law or in equity.

13.21 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 13.21, or otherwise under this
Agreement, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). Each Qualified ECP
Guarantor intends that this Section 13.21 constitute, and this Section 13.21
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

13.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

171



--------------------------------------------------------------------------------

SECTION 14. Security; Secured Commodity Hedging Agreements.

14.1 Security.

(a) Collateral; Grant of Lien and Security Interest.

(i) Pursuant to the DIP Order and in accordance with the terms thereof (and
subject to the terms and conditions set forth therein), as security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration, or otherwise) of the Obligations, the Borrower hereby
assigns, pledges, and grants to the Collateral Agent, for the benefit of the
Secured Parties (subject, in each case, only to the Carve Out and the RCT
Reclamation Support Carve Out):

(A) a valid, binding, continuing, enforceable, fully-perfected and non-avoidable
first priority senior security interest in and Lien upon, pursuant to section
364(c)(2) of the Bankruptcy Code, all prepetition and postpetition property of
the TCEH Debtors, whether existing on the Petition Date or thereafter acquired,
that, on or as of the Closing Date, was not subject to valid, perfected, and
non-avoidable Liens, including, without limitation, all real and personal
property, inventory, plant, fixtures, machinery, equipment, the Term C Loan
Collateral Accounts, cash, any investment of such cash, accounts receivable,
other rights to payment whether arising before or after the Petition Date
(including, without limitation, post-petition intercompany claims of the TCEH
Debtors), deposit accounts, investment property, supporting obligations,
minerals, oil, gas, and as-extracted collateral, causes of action (including
those arising under section 549 of the Bankruptcy Code and any related action
under section 550 of the Bankruptcy Code), royalty interests, chattel paper,
contracts, general intangibles, documents, instruments, interests in leaseholds,
letter of credit rights, patents, copyrights, trademarks, trade names, other
intellectual property, Stock and Stock Equivalents of Subsidiaries, books and
records pertaining to the foregoing, and to the extent not otherwise included,
all proceeds, products, offspring, and profits of any and all of the foregoing
(the “Unencumbered Property”); provided that the Unencumbered Property shall
exclude (a) the TCEH Debtors’ Avoidance Actions, or any proceeds or property
recovered pursuant to any successful Avoidance Actions, whether by judgment,
settlement or otherwise (the “Avoidance Proceeds”) and (b) the TCEH Debtors’
commercial tort claims (the “Commercial Tort Claims”), but shall include any
proceeds or property recovered pursuant to any successful Commercial Tort Claim
whether by judgment, settlement, or otherwise (the “Commercial Tort Proceeds”);
provided, however, that (i) the DIP Superpriority Claims (as defined in the DIP
Order) in respect of the Obligations may be satisfied from any assets of the
TCEH Debtors’ estates, including any Avoidance Proceeds, subject only to the
Carve Out and the RCT Reclamation Support Carve Out and (ii) to the extent a
security interest or lien is granted in or on Avoidance Actions or Avoidance
Proceeds, the Collateral Agent, for the benefit of itself, its sub-agents, the
Lenders, the Letter of Credit Issuers, the Hedge Banks, and the Cash Management
Banks, shall be granted, pursuant to Section 364(d)(1) of the Bankruptcy Code, a
valid, binding, continuing, enforceable, fully-perfected first priority senior
priming security interest in and lien on the Avoidance Actions or Avoidance
Proceeds, as applicable;

(B) a valid, binding, continuing, enforceable, fully-perfected and non-avoidable
first priority senior priming security interest in and Lien upon, pursuant to
section 364(d)(1) of the Bankruptcy Code, all prepetition and postpetition
property of the TCEH Debtors, whether existing on the Petition Date or
thereafter acquired, that is subject to valid, perfected, and non-avoidable
Liens currently held by any of the Prepetition Secured Creditors (as defined in
the Final Cash Collateral Order), excluding the “Deposit L/C Loan Collateral
Account” to the extent of the “Deposit L/C Obligations” (each as defined in the
Prepetition Credit Agreement); provided that such security interests and Liens
shall be senior in all respects to the interests in such property

 

172



--------------------------------------------------------------------------------

of any of the Prepetition Secured Creditors arising from current and future
Liens of any of the Prepetition Secured Creditors (including, without
limitation, Adequate Protection Liens) (as defined in the Final Cash Collateral
Order), but shall not be senior to any valid, perfected, and non-avoidable
interests of other parties arising out of Liens, if any, on such property
existing immediately prior to the Petition Date, including the Liens securing
the Tex-La Indebtedness, or to any valid, perfected, and non-avoidable interests
in such property arising out of Liens to which the Liens of any of the
Prepetition Secured Creditors become subject subsequent to the Petition Date as
permitted by section 546(b) of the Bankruptcy Code; and

(C) a valid, binding, continuing, enforceable, fully-perfected and non-avoidable
junior security interest in and Lien upon, pursuant to section 364(c)(3) of the
Bankruptcy Code, all prepetition and postpetition property of the TCEH Debtors
(other than the property described in clauses (A) and (B) of this Section (i),
as to which the Liens and security interests in favor of the Collateral Agent,
for the benefit of the Secured Parties, will be as described in such clauses),
whether existing on the Petition Date or thereafter acquired, that were subject
to valid, perfected, and non-avoidable Liens in existence immediately prior to
the Petition Date, or to any valid and non-avoidable Liens in existence
immediately prior to the Petition Date that are or were perfected subsequent to
the Petition Date as permitted by section 546(b) of the Bankruptcy Code (in each
case, other than the Adequate Protection Liens (as defined in the Final Cash
Collateral Order));

provided, that notwithstanding anything to the contrary in this Section
14.1(a)(i), the Collateral shall exclude (A) Excluded Collateral, (B) Avoidance
Actions or Avoidance Proceeds, and (C) Commercial Tort Claims (other than
Commercial Tort Proceeds), subject to the last proviso in Section 14.1(a)(i)(A).

(ii) The security interests and Liens in favor of the Collateral Agent in the
Collateral of the TCEH Debtors shall be effective immediately upon the entry of
the DIP Order and the occurrence of the Closing Date and subject, only in the
event of the occurrence and during the continuance of an Event of Default, to
the Carve Out, the RCT Reclamation Support Carve Out and the terms and
conditions set forth in the DIP Order. Such Liens and security interests and
their priority shall remain in effect until the Obligations (except for Hedging
Obligations in respect of any Secured Hedging Agreement and/or any Secured
Commodity Hedging Agreement, Cash Management Obligations in respect of Secured
Cash Management Agreements and Contingent Obligations) have been paid in full,
in cash, all Commitments have been terminated, and all Letters of Credit have
been cancelled (or all such Letters of Credit have been fully cash
collateralized or otherwise back-stopped, in each case to the satisfaction of
the applicable Letter of Credit Issuers).

(iii) Subject only to the prior payment of the Carve Out and the RCT Reclamation
Support Carve Out, no costs or expenses of administration which have been or may
be incurred in the Cases or any Successor Cases (as defined in the DIP Order) or
in any other proceedings related thereto, and no priority claims, are or will be
senior to, or pari passu with, any claim of any Secured Party or the Collateral
Agent against any Credit Party.

(b) Administrative Priority. The TCEH Debtors agree that their Obligations
shall, pursuant to section 364(c)(1) of the Bankruptcy Code, constitute allowed
superpriority administrative expense claims in the Cases or any Successor Cases,
ranking on a parity with each other and having priority over all administrative
expense claims, diminution claims, unsecured claims, and all other claims
against the TCEH Debtors or their estates in any of the Cases and any Successor
Cases, existing on the

 

173



--------------------------------------------------------------------------------

Petition Date or thereafter, of any kind or nature whatsoever, including,
without limitation, all administrative expenses of the kinds specified in, or
ordered pursuant to, sections 105, 326, 328, 330, 331, 365, 503(a), 503(b),
506(c) (subject only to, and upon entry of, the DIP Order), 507(a), 507(b),
546(c), 546(d), 726, 1113, and 1114 of the Bankruptcy Code, and any other
provision of the Bankruptcy Code, subject only to the Carve Out and the RCT
Reclamation Support Carve Out, to the extent specifically provided for in the
DIP Order.

(c) Grants, Rights and Remedies. The Liens and security interests granted
pursuant to Section (a)(i) hereof and the administrative priority granted
pursuant to Section (b) hereof may be independently granted by the Credit
Documents and by other Credit Documents hereafter entered into. This Agreement,
the DIP Order, and such other Credit Documents supplement each other, and the
grants, priorities, rights, and remedies of the Agents and the Secured Parties
hereunder and thereunder are cumulative.

(d) No Filings Required. The Liens and security interests referred to in this
Section 14 shall be deemed valid and perfected by entry of the DIP Order and
entry of the DIP Order shall have occurred on or before any Loan is made. The
Collateral Agent shall not be required to file or record any financing
statements, patent filings, trademark filings, mortgages, notices of Lien, or
other instrument or document in any jurisdiction or filing office, take
possession or control of any Collateral, or take any other action in order to
validate or perfect the Liens and security interests granted by or pursuant to
this Agreement, the DIP Order or any other Credit Document.

(e) Survival. The Liens, lien priority, administrative priorities and other
rights and remedies granted to the Collateral Agent and the Secured Parties
pursuant to this Agreement, the DIP Order, and the other Credit Documents
(specifically including, but not limited to, the existence, perfection and
priority of the Liens and security interests provided herein and therein, and
the administrative priority provided herein and therein) shall not be modified,
altered, or impaired in any manner by any other financing or extension of credit
or incurrence of Indebtedness by the TCEH Debtors (pursuant to section 364 of
the Bankruptcy Code or otherwise), or by any dismissal or conversion of any of
the Cases, or by any other act or omission whatsoever. Without limitation,
notwithstanding any such order, financing, extension, incurrence, dismissal,
conversion, act or omission:

(i) except to the extent of the Carve Out or the RCT Reclamation Support Carve
Out, no fees, charges, disbursements, costs or expenses of administration which
have been or may be incurred in the Cases or any Successor Cases, or in any
other proceedings related thereto, and no priority claims, are or will be
superior to or pari passu with any claim of the Collateral Agent and the Secured
Parties against the TCEH Debtors;

(ii) subject only to the Carve Out and the RCT Reclamation Support Carve Out and
subject to the terms of the DIP Order, the Liens in favor of the Collateral
Agent and the Secured Parties set forth in Section (a)(i) hereof shall
constitute valid and perfected first priority Liens and security interests, and
shall be superior to all other Liens and security interests, existing as of the
Petition Date or thereafter arising, in favor of any other creditor or any other
Person whatsoever (subject to Permitted Liens); and

(iii) the Liens in favor of the Collateral Agent and the Secured Parties set
forth herein and in the other Credit Documents shall continue to be valid and
perfected without the necessity that the Collateral Agent files financing
statements or mortgages, takes possession or control of any Collateral, or
otherwise perfects its Lien under applicable non-bankruptcy law.

 

174



--------------------------------------------------------------------------------

14.2 Secured Commodity Hedging Agreements.

(a) Subject to the limitations set forth in this Agreement, the Borrower and
each Secured Party acknowledges and agrees that the Collateral may secure
additional obligations of the Borrower and the other Credit Parties in respect
of Secured Commodity Hedging Agreements, subject to compliance with this Section
14.2. Upon (x) execution and delivery to the Collateral Agent of an Accession
Agreement and (y) compliance with the procedures set forth in Section 8.16 of
the Security Agreement, such Person shall become a “Hedge Bank” under clause (i)
of the definition thereof and a “Secured Party” hereunder and under the other
Credit Documents, and the Credit Parties’ obligations to such Person shall
become “Obligations” hereunder and under the Credit Documents and “Secured
Obligations” under the Security Agreement; provided that, for the avoidance of
doubt, no such Person in such capacity shall have any consent or voting rights
under this Agreement or any of the Credit Documents. Each Credit Party and each
Secured Party agrees that this Agreement and the applicable Security Documents
may be amended by the Credit Parties and the Collateral Agent without the
consent of any Secured Party to the extent necessary or desirable to cause the
Liens granted thereby to be in favor of such Persons (to the extent Liens in
favor of such Persons are permitted by the terms of this Agreement).

(b) Notwithstanding the foregoing, nothing in this Agreement will be construed
to allow any Credit Party to incur additional Indebtedness or grant additional
Liens unless in each case permitted by the terms of this Agreement.

14.3 Permitted Property Interests. Upon the written request of any Credit Party
following such Credit Party’s execution of an easement, right-of-way or other
real or personal property interest that (i) constitutes in whole or in part a
Permitted Lien pursuant to clause (f) of the definition of Permitted Liens in
the Agreement (a Permitted Lien pursuant to such clause (f), a “Permitted
Property Interest”), and (ii) in the commercially reasonable determination of
such Credit Party is required in the ordinary course of business, the Collateral
Agent will promptly subordinate any Liens and any Superpriority Claim held by it
for the benefit of any Secured Party, to the rights of third parties with
respect to such Permitted Property Interest.

 

175



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first written above.

 

ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY LLC, as Parent Guarantor By:  

/s/ Anthony R. Horton

  Name:   Anthony R. Horton   Title:   Treasurer TEXAS COMPETITIVE ELECTRIC
HOLDINGS COMPANY LLC, as the Borrower By:  

/s/ Anthony R. Horton

  Name:   Anthony R. Horton   Title:   Treasurer



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent,
Lender and Term Letter of Credit Issuer By:  

/s/ Marcus M. Tarkington

  Name:   Marcus M. Tarkington   Title:   Director By:  

/s/ Michael Shannon

  Name:   Michael Shannon   Title:   Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender and Term Letter of Credit Issuer By:  

/s/ Ritam Bhalla

  Name:   Ritam Bhalla   Title:   Director



--------------------------------------------------------------------------------

CITIBANK N.A., as a Lender, Term Letter of Credit Issuer and Revolving Letter of
Credit Issuer By:  

/s/ Shane Azzara

  Name:   Shane Azzara   Title:   Vice President and Director



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMANS ISLAND BRANCH, as a Lender and Revolving Letter of
Credit Issuer By:  

/s/ Mikail Faybusovich

  Name:   Mikail Faybusovich   Title:   Authorized Signatory By:  

/s/ Karim Rahimtoola

  Name:   Karim Rahimtoola   Title:   Authorized Signatory



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender and Revolving Letter of Credit Issuer By:  

/s/ Frank Lambrinos

  Name:   Frank Lambrinos   Title:   Authorized Signatory



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH as a Lender and Revolving Letter of Credit Issuer By:  

/s/ Darlene Arias

  Name:   Darlene Arias   Title:   Director By:  

/s/ Denise Bushee

  Name:   Denise Bushee   Title:   Associate Director



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH, as a Lender and Revolving Letter of Credit Issuer By:
 

/s/ Kevin Murray

  Name:   Kevin Murray   Title:   Managing Director By:  

/s/ J. Stephane Lauinea

  Name:   J. Stephane Lauinea   Title:   Director



--------------------------------------------------------------------------------

SCHEDULES TO DIP CREDIT AGREEMENT

Schedule 1.1(a)

Revolving Credit Commitments

 

Revolving Credit Lender

   Revolving Credit Commitment  

Deutsche Bank AG New York Branch

   $ 135,000,000   

Barclays Bank PLC

   $ 110,000,000   

Citibank, N.A.

   $ 110,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 110,000,000   

Royal Bank of Canada

   $ 110,000,000   

UBS AG, Stamford Branch

   $ 100,000,000   

Natixis, New York Branch

   $ 75,000,000      

 

 

 

TOTAL

   $ 750,000,000      

 

 

 

Specified Revolving Letter of Credit Commitments

 

Revolving Letter of Credit Issuer

   Specified Revolving Letter of Credit Commitment  

Citibank, N.A.

     20 % 

Credit Suisse AG, Cayman Islands Branch

     20 % 

Royal Bank of Canada

     20 % 

UBS AG, Stamford Branch

     20 % 

Natixis, New York Branch

     20 %    

 

 

 

TOTAL

     100 %    

 

 

 

Specified Term Letter of Credit Commitments

 

Term Letter of Credit Issuer

   Specified Term Letter of Credit Commitment  

Deutsche Bank AG New York Branch

     50 % 

Barclays Bank PLC

     50 %    

 

 

 

TOTAL

     100 %    

 

 

 

Schedules to DIP Credit Agreement



--------------------------------------------------------------------------------

Term C Loan Commitments

 

Term C Loan Lender

   Term C Loan Commitment  

Deutsche Bank AG New York Branch

   $ 650,000,000      

 

 

 

TOTAL

   $ 650,000,000      

 

 

 

Term Loan Commitments

 

Term Loan Lender

   Term Loan Commitment  

Deutsche Bank AG New York Branch

   $ 2,850,000,000      

 

 

 

TOTAL

   $ 2,850,000,000      

 

 

 

 

2



--------------------------------------------------------------------------------

Schedule 1.1(b)

Excluded Subsidiaries

 

1. TXU Energy Receivables Company LLC

 

2. TXU Receivables Company

 

3



--------------------------------------------------------------------------------

Schedule 1.1(c)

Existing Term Letters of Credit

 

Letter of
Credit Number   

Issuer

  

Beneficiary

  Net Letter of
Credit Amount1     Issue Date   Expiry 63670197    Citibank, N.A.    Albemarle
Corporation   $ 500,000.00      1/24/2014   11/7/2016 63670195    Citibank, N.A.
   Albemarle Corporation   $ 500,000.00      1/24/2014   11/7/2016 69600886   
Citibank, N.A.    Alpha Coal Sales Co., LLC   $ 1,260,000.00      5/22/2014  
12/31/2016 63656441    Citibank, N.A.    Apache Corporation   $ 7,000,000.00   
  12/21/2010   12/31/2016 63663101    Citibank, N.A.    Atmos Pipeline - Texas,
a Division of Atmos Energy Corporation (Replaces 61670529)   $ 600,000.00     
10/16/2008   11/7/2016 63667697    Citibank, N.A.    The Bank of New York Mellon
  $ 500,000.00      3/22/2013   3/31/2017 63667672    Citibank, N.A.    The Bank
of New York, as Indenture Trustee under the Indenture dated as of 10/11/06
Between the Indenture Trustee and AEP Texas Central Transition Funding II LLC
(TC-2)   $ 46,332.59      3/20/2013   3/31/2017 69603145    Citibank, N.A.   
The Bank of New York, as Indenture Trustee under the Indenture dated as of
10/11/06 Between the Indenture Trustee and AEP Texas Central Transition Funding
II LLC (TC-2) - Infinite Electric   $ 51,015.33      2/10/2015   11/7/2016
69603147    Citibank, N.A.    The Bank of New York, as Indenture Trustee under
the Indenture dated as of 10/11/06 Between the Indenture Trustee and AEP Texas
Central Transition Funding II LLC (TC-2) - Veteran Energy   $ 5,208.47     
2/10/2015   11/7/2016 63663927    Citibank, N.A.    The Bank of New York, as
Indenture Trustee under the Indenture dated as of 10/11/06 between the Indenture
Trustee and AEP Texas Central Transition Funding II LLC and The Bank of New York
(Replaces TPTS-316321)   $ 39,469.72      1/23/2009   11/7/2016

 

 

1  Letter of Credit amounts are approximate and if incorrect, shall have no
effect on whether the listed Letter of Credit constitutes an Existing Term
Letter of Credit under the Credit Agreement.

 

4



--------------------------------------------------------------------------------

Letter of
Credit Number   

Issuer

  

Beneficiary

  Net Letter of
Credit Amount1     Issue Date   Expiry 63663670    Citibank, N.A.    The Bank of
New York, as Indenture Trustee under the Indenture dated as of 10/11/06 Between
the Indenture Trustee and AEP Texas Central Transition Funding II LLC (TC-2)
(Replaces TPTS-316312)   $ 2,876,719.93      12/19/2008   5/5/2017 69601059   
Citibank, N.A.    BP America Production Company   $ 5,009,000.00      6/10/2014
  12/31/2016 69601221    Citibank, N.A.    BP Energy Company   $ 1.00     
6/30/2014   5/31/2017 69606882    Citibank, N.A.    BP Energy Company   $
15,000,000.00      4/1/2016   4/30/2017 69602384    Citibank, N.A.    Brazos
Wind Ventures, LP   $ 15,000,000.00      11/20/2014   11/7/2016 69600123   
Citibank, N.A.    Buckskin Mining Company   $ 1,633,334.00      2/24/2014  
2/28/2017 63656109    Citibank, N.A.    Calpine Energy Services, L.P.   $
32,500,000.00      11/18/2010   11/7/2016 69607177    Citibank, N.A.    Cargill
Incoporated   $ 100,000.00      5/12/2016   5/31/2017 69604956    Citibank, N.A.
   Castleton Commodities Merchant Trading, L.P.   $ 13,000,000.00      8/4/2015
  5/31/2017 63664461    Citibank, N.A.    CenterPoint Energy Resources Corp.   $
1,400,000.00      3/16/2009   3/31/2017 63667843    Citibank, N.A.    Chase
Paymentech   $ 350,000.00      4/12/2013   10/31/2016 63666238    Citibank, N.A.
   Chesapeake Energy Marketing, L.L.C.   $ 10,000.00      10/2/2012   5/31/2017
69606680    Citibank, N.A.    Chicago Mercantile Exchange / ADM Investor
Services   $ 10,000.00      3/16/2016   3/31/2017 69606731    Citibank, N.A.   
Chicago Mercantile Exchange Inc. (CMEX) and Macquarie Futures USA LLC   $
55,000,000.00      3/24/2016   3/31/2017 69605594    Citibank, N.A.   
CIMA Energy Ltd   $ 500,000.00      10/20/2015   11/7/2016 69607554    Citibank,
N.A.    City of Arlington   $ 2,600,000.00      7/5/2016   7/5/2017 69601945   
Citibank, N.A.    ConocoPhillips Company   $ 3,500,000.00      9/30/2014  
5/31/2017 69602677    Citibank, N.A.    Delek Refining, LTD and/or Delek
Marketing and Supply, L.P.   $ 2,000,000.00      12/18/2014   12/31/2016
63670018    Citibank, N.A.    Denbury Onshore   $ 1,500,000.00      12/31/2013  
12/31/2016 69607395    Citibank, N.A.    Deutsche Bank Trust Company Americas,
solely as Administrative Agent for the benefit of the Holders of the CenterPoint
Energy Transition Bond Company II, LLC Senior Secured Transition Bonds, Series A
and not individually (TC2) (Enertrade Electric)   $ 2,410.00      6/13/2016  
6/10/2017

 

5



--------------------------------------------------------------------------------

Letter of
Credit Number   

Issuer

  

Beneficiary

  Net Letter of
Credit Amount1     Issue Date   Expiry 69607397    Citibank, N.A.    Deutsche
Bank Trust Company Americas, solely as Trustee for the benefit of the Holders of
the CenterPoint Energy Transition Bond Company III, LLC 2008 Senior Secured
Transition Bonds and not individually (TC3) (Enertrade Electric)   $ 300.00     
6/13/2016   6/10/2017 69607396    Citibank, N.A.    Deutsche Bank Trust Company
Americas, solely as Trustee for the benefit of the Holders of the CenterPoint
Energy Transition Bond Company IV, LLC 2012 Senior Secured Transition Bonds and
not individually (TC5) (Enertrade Electric)   $ 2,600.00      6/13/2016  
6/10/2017 69607394    Citibank, N.A.    Deutsche Bank Trust Company Americas,
solely as Trustee for the benefit of the Holders of the CenterPoint Energy
Restoration Bond Company, LLC 2012 Senior Secured System Restoration Bonds and
not individually (SRC) (Enertrade Electric)   $ 2,110.00      6/13/2016  
6/10/2017 69603019    Citibank, N.A.    Deutsche Bank Trust Company Americas,
solely as Administrative Agent for the benefit of the Holders of the CenterPoint
Energy Transition Bond Company II, LLC Senior Secured Transition Bonds, Series A
and not individually (TC2) (Veteran Energy, LLC)   $ 32,200.00      1/28/2015  
11/7/2016 69603023    Citibank, N.A.    Deutsche Bank Trust Company Americas,
solely as Trustee for the benefit of the Holders of the CenterPoint Energy
Transition Bond Company III, LLC 2008 Senior Secured Transition Bonds and not
individually (TC3) (Veteran Energy, LLC)   $ 3,300.00      1/28/2015   11/7/2016

 

6



--------------------------------------------------------------------------------

Letter of
Credit Number   

Issuer

  

Beneficiary

  Net Letter of
Credit Amount1     Issue Date   Expiry 69603022    Citibank, N.A.    Deutsche
Bank Trust Company Americas, solely as Trustee for the benefit of the Holders of
the CenterPoint Energy Transition Bond Company IV, LLC 2012 Senior Secured
Transition Bonds and not individually (TC5) (Veteran Energy, LLC)   $ 34,300.00
     1/28/2015   11/7/2016 69603033    Citibank, N.A.    Deutsche Bank Trust
Company Americas, solely as Trustee for the benefit of the Holders of the
CenterPoint Energy Restoration Bond Company, LLC 2012 Senior Secured System
Restoration Bonds and not individually (SRC) (Veteran Energy, LLC)   $ 31,400.00
     1/28/2015   11/7/2016 69603021    Citibank, N.A.    Deutsche Bank Trust
Company Americas, solely as Administrative Agent for the benefit of the Holders
of the CenterPoint Energy Transition Bond Company II, LLC Senior Secured
Transition Bonds, Series A and not individually (TC2) (Infinite Electric, LLC)  
$ 91,200.00      1/28/2015   11/7/2016 69603024    Citibank, N.A.    Deutsche
Bank Trust Company Americas, solely as Trustee for the benefit of the Holders of
the CenterPoint Energy Transition Bond Company III, LLC 2008 Senior Secured
Transition Bonds and not individually (TC3) (Infinite Electric LLC)   $ 7,500.00
     1/28/2015   11/7/2016 69603032    Citibank, N.A.    Deutsche Bank Trust
Company Americas, solely as Trustee for the benefit of the Holders of the
CenterPoint Energy Transition Bond Company IV, LLC 2012 Senior Secured
Transition Bonds and not individually (TC5) (Infinite Electric, LLC)   $
97,100.00      1/28/2015   11/7/2016

 

7



--------------------------------------------------------------------------------

Letter of
Credit Number   

Issuer

  

Beneficiary

  Net Letter of
Credit Amount1     Issue Date   Expiry 69603030    Citibank, N.A.    Deutsche
Bank Trust Company Americas, solely as Trustee for the benefit of the Holders of
the CenterPoint Energy Restoration Bond Company, LLC 2012 Senior Secured System
Restoration Bonds and not individually (SRC) (Infinite Electric, LLC)   $
92,300.00      1/28/2015   11/7/2016 63660925    Citibank, N.A.    Deutsche Bank
Trust Company Americas, solely as Trustee for the benefit of the Holders of the
CenterPoint Energy Transition Bond Company III, LLC 2008 Senior Secured
Transition Bonds and not individually (TC3)   $ 689,800.00      2/22/2008  
2/28/2017 63659769    Citibank, N.A.    Deutsche Bank Trust Company Americas,
solely as Trustee for the Benefit of the Holders of the CenterPoint Energy
Transition Bond Company IV, LLC 2012 Senior Secured Transition Bonds and not
Individually(TC5)   $ 4,463,530.00      1/23/2012   11/7/2016 63663174   
Citibank, N.A.    Deutsche Bank Trust Company Americas, solely as Administrative
Agent for the Benefit of the Holders of the CenterPoint Energy Transition Bond
Company II, LLC Senior Secured Transition Bonds, Series A and not Individually
(TC2) (Replaces TPTS-316322)   $ 4,203,300.00      10/28/2008   3/29/2017
63652967    Citibank, N.A.    Deutsche Bank Trust Company Americas, solely as
Trustee for the Benefit of the Holders of the CenterPoint Energy Restoration
Bond Company, LLC Senior Secured System Restoration Bonds and not Individually
(SRC)   $ 3,080,700.00      12/9/2009   5/5/2017

 

8



--------------------------------------------------------------------------------

Letter of
Credit Number   

Issuer

  

Beneficiary

  Net Letter of
Credit Amount1     Issue Date   Expiry 63666120    Citibank, N.A.    Deutsche
Bank Trust Company Americas, solely as Trustee for the benefit of the Holders of
the CenterPoint Energy Transition Bond Company IV, LLC 2012 Senior Secured
Transition Bonds and not individually (TC-5)   $ 147,800.00      9/19/2012  
4/30/2017 63666121    Citibank, N.A.    Deutsche Bank Trust Company Americas,
solely as Trustee for the benefit of the Holders of the CenterPoint Energy
Transition Bond Company III, LLC 2008 Senior Secured Transition Bonds and not
individually (TC-3)   $ 10,440.00      9/19/2012   4/30/2017 63666122   
Citibank, N.A.    Deutsche Bank Trust Company Americas, solely as Trustee for
the benefit of the Holders of the CenterPoint Energy Restoration Bond Company,
LLC Senior Secured System Restoration Bonds and not individually (SRC)   $
142,180.00      9/19/2012   4/30/2017 63666123    Citibank, N.A.    Deutsche
Bank Trust Company Americas, solely as Administrative Agent for the benefit of
the Holders of the CenterPoint Energy Transition Bond Company II, LLC Senior
Secured Transition Bonds Series A and not individually (TC-2)   $ 138,870.00   
  9/19/2012   4/30/2017 69600976    Citibank, N.A.    Devon Gas Services, L.P.  
$ 8,400,000.00      6/2/2014   5/5/2017 63663219    Citibank, N.A.    Director
of Rhode Island Workers’ Compensation Insurance (Replaces P-618766)   $
250,000.00      10/31/2008   5/5/2017 63669944    Citibank, N.A.    DLA Energy
(Defense Logistics Agency)   $ 1,000,000.00      12/20/2013   12/31/2016
63657292    Citibank, N.A.    Duquesne Light Company   $ 250,000.00     
3/28/2011   3/30/2017 63669949    Citibank, N.A.    Ector County Hospital
District   $ 120,000.00      12/20/2013   3/31/2017 63651567    Citibank, N.A.
   EDF Trading North America, LLC   $ 3,400,000.00      7/21/2009   5/4/2017
69604061    Citibank, N.A.    Electric Reliability Council of Texas (ERCOT)   $
110,000,000.00      4/30/2015   5/5/2017 69606926    Citibank, N.A.    Enlink
Gas Marketing, LP   $ 500,000.00      4/8/2016   4/30/2017 63667761    Citibank,
N.A.    EMANI   $ 63,102.00      4/3/2013   3/31/2017 63658405    Citibank, N.A.
   Energy Transfer Fuel, LP (replaces 63662967)   $ 6,000,000.00      8/12/2011
  5/31/2017

 

9



--------------------------------------------------------------------------------

Letter of
Credit Number   

Issuer

  

Beneficiary

  Net Letter of
Credit Amount1     Issue Date   Expiry 69606568    Citibank, N.A.    Energy
America LLC   $ 300,000.00      2/26/2016   2/27/2017 69604095    Citibank, N.A.
   Enstor Katy Storage and Transportation, L.P.   $ 202,500.00      5/4/2015  
4/28/2017 63669298    Citibank, N.A.    Enterprise Products Operating LLC   $
500,000.00      10/1/2013   5/31/2017 63669390    Citibank, N.A.    Enterprise
Texas Pipeline LLC   $ 75,000.00      10/15/2013   11/7/2016 63651690   
Citibank, N.A.    ETC Katy Pipeline, LTD   $ 500,000.00      8/5/2009  
5/31/2017 63663006    Citibank, N.A.    ETC Marketing, LTD   $ 4,000,000.00     
10/3/2008   5/31/2017 69605492    Citibank, N.A.    Exelon Generation   $
200,000.00      10/5/2015   5/31/2017 69600934    Citibank, N.A.    Flint Hills
Resources   $ 2,000,000.00      5/28/2014   5/5/2017 63653571    Citibank, N.A.
   FPL Energy Pecos Wind I, L.P. n/k/a FPL Energy Pecos Wind I, LLC (Bond
Appeal)   $ 1,300,000.00      2/16/2010   2/28/2017 63653568    Citibank, N.A.
   FPL Energy Pecos Wind II, L.P. n/k/a FPL Energy Pecos Wind II, LLC (Bond
Appeal)   $ 1,300,000.00      2/16/2010   2/28/2017 69606947    Citibank, N.A.
   Freepoint Commodities LLC   $ 1.00      4/12/2016   4/30/2017 69606704   
Citibank, N.A.    GDF Suez Energy Marketing NA, Inc.   $ 1.00      3/16/2016  
3/31/2017 63653321    Citibank, N.A.    Hydrocarbon Exchange Corp.   $
500,000.00      1/13/2010   5/31/2017 69606855    Citibank, N.A.    Kinder
Morgan North Texas Pipeline LLC   $ 60,000,000.00      3/31/2016   4/30/2017
63655323    Citibank, N.A.    Kinder Morgan Texas Pipeline LLC/Kinder Morgan
Tejas Pipeline LLC   $ 1,000,000.00      8/20/2010   5/5/2017 69607070   
Citibank, N.A.    Koch Energy Services LLC   $ 1,300,000.00      4/28/2016  
4/30/2017 63663534    Citibank, N.A.    Liberty Mutual Insurance Company
(Replaces P-617611)   $ 4,400,000.00      12/5/2008   5/5/2017 63651033   
Citibank, N.A.    Liberty Mutual Insurance Company(Surety Bonds)   $
4,386,000.00      6/2/2009   4/30/2017 69606566    Citibank, N.A.    Liberty
Place Owner LP   $ 111,850.00      2/26/2016   3/1/2017 63663753    Citibank,
N.A.    Lumbermens Mutual (Kemper) (Replaces P-621740)   $ 2,742,851.44     
12/31/2008   11/7/2016 69604994    Citibank, N.A.    Macquarie Energy LLC   $
14,000,000.00      8/7/2015   5/31/2017 69606984    Citibank, N.A.    Mercura
Energy America Inc.   $ 1.00      4/15/2016   4/30/2017 69602649    Citibank,
N.A.    Merrill Lynch Commodities, Inc.   $ 1.00      12/16/2014   12/31/2016
69601412    Citibank, N.A.    Michelin North America   $ 1,000,000.00     
7/23/2014   12/31/2016 63669943    Citibank, N.A.    Midland County Hospital
District   $ 120,000.00      12/20/2013   3/31/2017 69607348    Citibank, N.A.
   Mieco Inc.   $ 1,250,000.00      6/7/2016   6/30/2017 69602123    Citibank,
N.A.    Morgan Stanley Capital Group   $ 1.00      10/23/2014   11/7/2016
63657867    Citibank, N.A.    Motiva Enterprises LLC   $ 200,000.00     
6/10/2011   5/31/2017 69600967    Citibank, N.A.    Munich Re Trading   $
1,000,000.00      5/30/2014   11/5/2016 63653430    Citibank, N.A.    National
Union (AIG) (See list of joint beneficiaries) (replaces TPTS-269936)   $
5,961,515.00      1/29/2010   1/31/2017 69600917    Citibank, N.A.    Natural
Gas Exchange Inc.   $ 42,250,000.00      5/23/2014   5/31/2017 69606897   
Citibank, N.A.    Natural Gas Pipeline Company of America   $ 3,900,000.00     
4/5/2016   4/30/2017

 

10



--------------------------------------------------------------------------------

Letter of
Credit Number   

Issuer

  

Beneficiary

  Net Letter of
Credit Amount1     Issue Date   Expiry 69602710    Citibank, N.A.    NextEra
Energy Power Marketing, LLC   $ 1.00      12/23/2014   12/31/2016 69604021   
Citibank, N.A.    NJR Energy Services Company   $ 50,000.00      4/28/2015  
5/31/2017 69605414    Citibank, N.A.    Noble Americas Gas & Power Corp   $ 1.00
     9/28/2015   5/31/2017 69601190    Citibank, N.A.    NRG Power Marketing   $
300,000.00      6/25/2014   5/31/2017 63653570    Citibank, N.A.    NWP Indian
Mesa Wind Farm, L.P. n/k/a NWP Indian Mesa Wind Farm, LLC (Bond Appeal)   $
600,000.00      2/16/2010   2/28/2017 63662963    Citibank, N.A.    Oasis
Pipeline, LP and/or Houston Pipe Line Company LP (removed Energy Transfer Fuel,
LP 8/22/11)   $ 2,000,000.00      9/30/2008   5/31/2017 63663167    Citibank,
N.A.    Old Republic Insurance Company (Replaces P-221097)   $ 3,000,000.00     
10/28/2008   5/5/2017 69600305    Citibank, N.A.    Parkland Health and Hospital
System   $ 800,000.00      3/14/2014   3/31/2017 69601011    Citibank, N.A.   
Peabody CoalSales, LLC   $ 1,800,000.00      6/5/2014   2/28/2017 63655634   
Citibank, N.A.    Pennsylvania Public Utility Commission   $ 250,000.00     
9/24/2010   4/30/2017 63653647    Citibank, N.A.    Public Utilities Commission
of Texas (TXU Retail Company LLC)   $ 53,000,000.00      2/25/2010   10/31/2017
63653646    Citibank, N.A.    Public Utilities Commission of Texas   $
500,000.00      2/25/2010   10/31/2017 63653645    Citibank, N.A.    Public
Utilities Commission of Texas   $ 500,000.00      2/25/2010   10/31/2017
63660310    Citibank, N.A.    Public Utilities Commission of Texas(4change -
customer)   $ 1,200,000.00      3/26/2012   10/31/2017 69600221    Citibank,
N.A.    Public Utility Commission of Texas / for REP Ameripower, LLC   $
500,000.00      3/5/2014   5/5/2017 69600224    Citibank, N.A.    Public Utility
Commission of Texas / for REP Clearview Electric   $ 500,000.00      3/5/2014  
5/5/2017 69607026    Citibank, N.A.    Public Utility Commission of Texas / for
REP Enertrade Electric   $ 500,000.00      4/22/2016   5/31/2017 69600222   
Citibank, N.A.    Public Utility Commission of Texas / for REP Infinite Electric
  $ 500,000.00      3/5/2014   5/5/2017 69605183    Citibank, N.A.    Public
Utility Commission of Texas / for REP Infuse Energy   $ 500,000.00      9/1/2015
  11/7/2016 69600220    Citibank, N.A.    Public Utility Commission of Texas /
for REP Veteran Energy   $ 500,000.00      3/5/2014   5/5/2017 69604294   
Citibank, N.A.    QuikTrip Corporation   $ 50,000.00      5/27/2015   4/30/2017
63663022    Citibank, N.A.    Reliance Insurance Company (Replaces
P-616160,P-226425,P-751333)   $ 12,014,128.00      10/6/2008   4/30/2017

 

11



--------------------------------------------------------------------------------

Letter of
Credit Number   

Issuer

  

Beneficiary

  Net Letter of
Credit Amount1     Issue Date   Expiry 63663693    Citibank, N.A.    Reliance
Insurance Company (Replaces P-619799)   $ 1,453,902.00      12/22/2008  
11/7/2016 69601049    Citibank, N.A.    Sequent Energy   $ 250,000.00     
6/9/2014   5/31/2017 63669950    Citibank, N.A.    Shannon Clinic   $ 15,000.00
     12/20/2013   3/31/2017 63669946    Citibank, N.A.    Shannon Medical Center
  $ 90,000.00      12/20/2013   3/31/2017 69602053    Citibank, N.A.    Shell
Energy North America   $ 1.00      10/16/2014   11/7/2016 69602140    Citibank,
N.A.    Shintech Inc.   $ 1,000,000.00      10/27/2014   10/31/2016 69607468   
Citibank, N.A.    Shintech Incorporated   $ 3,500,000.00      6/24/2016  
6/30/2017 69600124    Citibank, N.A.    Southwest Energy, L.P.   $ 7,800,000.00
     2/24/2014   2/28/2017 69600742    Citibank, N.A.    Starr Indemnity and
Liability Company (Auto)   $ 3,000,000.00      5/8/2014   4/30/2017 63667077   
Citibank, N.A.    Starr Indemnity and Liability Company (WC-Pre-Petition)   $
4,573,669.00      1/4/2013   11/7/2016 69602883    Citibank, N.A.    Starr
Indemnity and Liability Company (WC-Post-Petition)   $ 2,000,000.00     
1/16/2015   11/7/2016 63664034    Citibank, N.A.    State of Vermont
Commissioner of Banking, Insurance, Securities and Health Care Administration
(Replaces LOC 10018 from Chittenden Bank)   $ 250,000.00      2/4/2009  
11/7/2016 63669947    Citibank, N.A.    Suiza Dairy Group, LLC   $ 200,000.00   
  12/20/2013   11/7/2016 63664648    Citibank, N.A.    Sweetwater Wind 1, LLC  
$ 4,054,206.00      3/31/2009   3/31/2017 63654584    Citibank, N.A.    Targa
Gas Marketing LLC   $ 5,000,000.00      6/3/2010   12/31/2016 69600843   
Citibank, N.A.    Tenaska Marketing Ventures   $ 5,000,000.00      5/19/2014  
5/31/2017 63664169    Citibank, N.A.    Texas Eastern Transmission, LP and/or
Algonquin Gas Transmission, LLC and/or Egan Hub Storage, LLC and/or Moss Bluff
Hub Partners, L.P.   $ 500,000.00      2/17/2009   2/28/2017 63653764   
Citibank, N.A.    Texla Energy Management, Inc.   $ 400,000.00      3/9/2010  
12/31/2016 69605268    Citibank, N.A.    The Kansas City Southern Railway Co.  
$ 2,500,000.00      9/11/2015   5/31/2017 63669948    Citibank, N.A.    Trinity
Mother Frances Hospitals & Clinics   $ 180,000.00      12/20/2013   3/31/2017
63667337    Citibank, N.A.    Twin Eagle Resource Management, LLC   $
1,000,000.00      2/7/2013   2/27/2017 69601098    Citibank, N.A.    Union
Pacific Railroad   $ 40,000.00      6/16/2014   4/30/2017 63669945    Citibank,
N.A.    United Regional Health Care System   $ 80,000.00      12/20/2013  
3/31/2017 63667669    Citibank, N.A.    U.S. Bank, National Association, as
Indenture Trustee under the Indenture dated as of 3/14/12 Between the Indenture
Trustee and AEP Texas Central Transition Funding III LLC (TC-3)   $ 10,338.79   
  3/20/2013   3/31/2017

 

12



--------------------------------------------------------------------------------

Letter of
Credit Number   

Issuer

  

Beneficiary

  Net Letter of
Credit Amount1     Issue Date   Expiry 63660350    Citibank, N.A.    U.S. Bank,
National Association, as Indenture Trustee under the Indenture dated as of
3/14/12 Between the Indenture Trustee and AEP Texas Central Transition Funding
LLC and AEP Texas Central Transition Funding III LLC   $ 685,273.13     
3/28/2012   3/29/2017 69603146    Citibank, N.A.    U.S. Bank, National
Association, as Indenture Trustee under the Indenture dated as of 3/14/12
Between the Indenture Trustee and AEP Texas Central Transition Funding III LLC
(TC-3) - Veteran Energy   $ 1,700.00      2/10/2015   11/7/2016 69603144   
Citibank, N.A.    U.S. Bank, National Association, as Indenture Trustee under
the Indenture dated as of 3/14/12 Between the Indenture Trustee and AEP Texas
Central Transition Funding III LLC (TC-3) - Infinite Electric   $ 10,356.11     
2/10/2015   11/7/2016 69600325    Citibank, N.A.    Uptown Cityplace, LLC   $
300,000.00      3/17/2014   3/31/2017 63666924    Citibank, N.A.    Valero Texas
Power Marketing, Inc.   $ 1.00      12/17/2012   12/31/2016 69607575   
Citibank, N.A.    Vitol Inc.   $ 1,000,000.00      7/8/2016   7/31/2017 63666714
   Citibank, N.A.    WM Renewable Energy, LLC   $ 350,000.00      11/27/2012  
5/5/2017 63661219    Citibank, N.A.    Zurich American Insurance Company   $
295,000.00      3/20/2008   4/1/2017

 

13



--------------------------------------------------------------------------------

Schedule 1.1(d)

Unrestricted Subsidiaries

 

1. Greenway Development Holding Company LLC

 

2. Nuclear Energy Future Holdings LLC

 

3. Nuclear Energy Future Holdings II LLC

 

4. Comanche Peak Nuclear Power Company LLC

 

14



--------------------------------------------------------------------------------

Schedule 1.1(e)

First Day Orders

 

1. Final Order Directing Joint Administration of the Debtors’ Chapter 11 Cases
[D.I. 849]

 

2. Final Order (A) Approving Postpetition Financing for Energy Future
Intermediate Holding Company LLC and EFIH Finance Inc., (B) Granting Liens and
Providing Superpriority Administrative Expense Claims, (C) Approving the Use of
Cash Collateral by Energy Future Intermediate Holding Company LLC and EFIH
Finance Inc., (D) Authorizing the EFIH First Lien Repayment (E) Authorizing
Issuance of Roll-Up Debt to the Extent Authorized by the Settlement Orders, and
(F) Modifying the Automatic Stay [D.I. 859]

 

3. Order Authorizing Energy Future Intermediate Holding Company LLC and EFIH
Finance, Inc. to File Under Seal the Certain Fee Letter Related to Proposed
Debtor-In-Possession Financing [D.I. 288]

 

4. Final Order (A) Approving Postpetition Financing for Texas Competitive
Electric Holdings Company LLC and Certain of Its Debtor Affiliates, (B) Granting
Liens and Providing Superpriority Administrative Expense Claims, and (C)
Modifying the Automatic Stay [D.I. 856]

 

5. Order Authorizing Texas Competitive Electric Holdings Company LLC to File
Under Seal the Certain Fee Letter Related to Proposed Financing [D.I. 290]

 

6. Final Order (A) Authorizing Use of Cash Collateral for Texas Competitive
Electric Holdings Company LLC and Certain of its Debtor Affiliates, (B) Granting
Adequate Protection, and (C) Modifying the Automatic Stay [D.I. 855]

 

7. Second Final Order (A) Authorizing the Debtors to (I) Pay Certain Prepetition
Compensation and Reimbursable Employee Expenses, (II) Pay and Honor Employee and
Retiree Medical and Similar Benefits, and (III) Continue Employee and Retiree
Benefit Programs, and (B) Modifying the Automatic Stay [D.I. 1311]

 

8. Final Order (A) Authorizing the Debtors to (I) Continue Using Their Existing
Cash Management System, (II) Maintain Existing Bank Accounts and Business Forms,
and (III) Continue Using Certain Investment Accounts; (B) Authorizing Continued
Intercompany Transactions and Netting of Intercompany claims; and (C) Granting
Postpetition Intercompany Claims Administrative Expense Priority [D.I. 801]

 

9. Interim Order Authorizing the Debtors to (A) Maintain and Administer Customer
Programs and Customer Agreements, (B) Honor Prepetition Obligations Related
Thereto, (C) Pay Certain Expenses on Behalf of Certain Organizations, (D) Fix
the Deadline to File Proofs of Claim for Certain Customer Claims, and (E)
Establish Procedures for Notifying Customers of Commencement of the Debtors’
Chapter 11 Cases, Assumption of the Customer Agreements, and the Bar Date for
Customer Claims [D.I. 307]

 

10. Order Authorizing the Retail Debtors to Assume the Customer Agreements [D.I.
785]

 

11. Final Order Authorizing the Debtors to Pay Prepetition Critical Vendor
Claims [D.I. 1465]

 

12. Final Order Authorizing the Debtors to (A) Grant Administrative Expense
Priority to All Undisputed Obligations for Goods and Services Ordered
Prepetition and Delivered Postpetition and Satisfy Such Obligations in the
Ordinary Course of Business and (B) Pay Prepetition Claims of Shippers,
Warehousemen, and Materialmen [D.I. 762]

 

15



--------------------------------------------------------------------------------

13. Final Order (Re: Non-Proprietary Trading and Hedging Transactions Involving
the Debtors’ Power Generation and Retail Operations) Authorizing the Debtors to
(A) Continue Performing Under Prepetition Hedging and Trading Arrangements, (B)
Pledge Collateral and Honor Obligations Thereunder, and (C) Enter Into and
Perform Under Trading Continuation Agreements and New Postpetition Hedging and
Trading Arrangements [D.I. 860]

 

14. Final Order (Re: Proprietary Trading Transactions That Do Not Involve the
Debtors’ Power Generation and Retail Operations) Authorizing the Debtors to (A)
Continue Performing Under Prepetition Hedging and Trading Arrangements, (B)
Pledge Collateral and Honor Obligations Thereunder, and (C) Enter Into and
Perform Under Proprietary Trading Transaction Subject to Internal Risk
Management Guidelines [D.I. 1309]

 

15. Order Authorizing Certain of the Debtors to Assume Transmission and
Distribution Service Agreements [D.I. 784]

 

16. Final Order Determining Adequate Assurance of Payment for Future Utility
Services [D.I. 800]

 

17. Final Order Authorizing the Debtors to Pay Certain Prepetition Taxes and
Fees [D.I. 799]

 

18. Order Authorizing the Debtors to Pay Prepetition Property Taxes [D.I. 3045]

 

19. Order Approving the Retention and Appointment of Epiq Bankruptcy Solutions,
LLC as the Claims and Noticing Agent for the Debtors [D.I. 321]

 

20. Order Authorizing the Debtors to File a Consolidated List of Creditors in
Lieu of Submitting a Separate Mailing Matrix for Each Debtor [D.I. 323]

 

21. Order Authorizing Certain of the Debtors to Assume Standard Form Market
Participant Agreements with ERCOT [D.I. 802]

 

16



--------------------------------------------------------------------------------

Schedule 8.4

Litigation

 

1. The claims listed in the Chapter 11 Cases (Bankr. D.I. 1237 - 1307) set forth
in Note 2 of the Notes to Condensed Consolidated Financial Statements in Energy
Future Holdings Corp.’s Form 10-Q for the Quarterly Period ended June 30, 2016,
filed on August 2, 2016.

 

2. The Environmental litigation claims set forth in Note 12 of the Notes to
Condensed Consolidated Financial Statements in Energy Future Holdings Corp.’s
Form 10-Q for the Quarterly Period ended June 30, 2016, filed on August 2, 2016.

 

17



--------------------------------------------------------------------------------

Schedule 8.12

Subsidiaries

 

    

Subsidiary

  

Jurisdiction of

Organization

  

Record Owner

  

Material

Subsidiary

1.    Texas Competitive Electric Holdings Company LLC    DE    Energy Future
Competitive Holdings Company    Yes 2.    Generation MT Company LLC    DE   
Texas Competitive Electric Holdings Company LLC    No 3.    Luminant Holding
Company LLC    DE    Texas Competitive Electric Holdings Company LLC    Yes 4.
   TCEH Finance, Inc.    DE    Texas Competitive Electric Holdings Company LLC
   No 5.    Luminant Energy Company LLC    TX    Luminant Holding Company LLC   
Yes 6.    Luminant ET Services Company    TX    Luminant Energy Company LLC   
No 7.    Luminant Energy Trading California Company    TX    Luminant Energy
Company LLC    No 8.    Big Brown 3 Power Company LLC    TX    Luminant Holding
Company LLC    No 9.    Big Brown Power Company LLC    TX    Luminant Holding
Company LLC    No 10.    Collin Power Company LLC    DE    Luminant Holding
Company LLC    No 11.    DeCordova Power Company LLC    TX    Luminant Holding
Company LLC    No 12.    Luminant Mineral Development Company LLC    TX   
Luminant Holding Company LLC    No 13.    Lake Creek 3 Power Company LLC    TX
   Luminant Holding Company LLC    No 14.    Martin Lake 4 Power Company LLC   
TX    Luminant Holding Company LLC    No 15.    Monticello 4 Power Company LLC
   TX    Luminant Holding Company LLC    No 16.    Morgan Creek 7 Power Company
LLC    TX    Luminant Holding Company LLC    No 17.    NCA Resources Development
Company LLC    TX    Luminant Holding Company LLC    No 18.    Oak Grove
Management Company LLC    DE    Luminant Holding Company LLC    Yes

 

18



--------------------------------------------------------------------------------

    

Subsidiary

  

Jurisdiction of

Organization

  

Record Owner

  

Material

Subsidiary

19.    Oak Grove Power Company LLC    TX    Luminant Holding Company LLC    No
20.    Sandow Power Company LLC    TX    Luminant Holding Company LLC    Yes 21.
   Tradinghouse 3 & 4 Power Company LLC    TX    Luminant Holding Company LLC   
No 22.    Generation SVC Company    TX    Luminant Holding Company LLC    No 23.
   Tradinghouse Power Company LLC    TX    Luminant Holding Company LLC    No
24.    Valley Power Company LLC    TX    Luminant Holding Company LLC    No 25.
   Decordova II Power Company LLC    DE    Luminant Holding Company LLC    No
26.    Greenway Development Holding Company LLC    DE    Luminant Holding
Company LLC    No 27.    Big Brown Lignite Company LLC    TX    Luminant Holding
Company LLC    No 28.    Luminant Big Brown Mining Company LLC    TX    Luminant
Holding Company LLC    No 29.    Luminant Mining Company LLC    TX    Luminant
Holding Company LLC    No 30.    Oak Grove Mining Company LLC    TX    Luminant
Holding Company LLC    No 31.    Luminant Generation Company LLC    TX   
Luminant Holding Company LLC    Yes 32.    Eagle Mountain Power Company LLC   
DE    Luminant Holding Company LLC    No 33.    Luminant Renewables Company LLC
   TX    Luminant Generation Company LLC    No 34.    Valley NG Power Company
LLC    TX    Luminant Generation Company LLC    No 35.    Nuclear Energy Future
Holdings LLC    DE    Luminant Generation Company LLC    No 36.    Nuclear
Energy Future Holdings II LLC    DE    Nuclear Energy Future Holdings LLC    No
37.    Comanche Peak Nuclear Power Company LLC    DE    Nuclear Energy Future
Holdings II LLC    No 38.    TXU Energy Retail Company LLC    TX    Texas
Competitive Electric Holdings Company LLC    Yes

 

19



--------------------------------------------------------------------------------

    

Subsidiary

  

Jurisdiction of

Organization

  

Record Owner

  

Material

Subsidiary

39.    TXU Energy Receivables Company LLC    DE    Texas Competitive Electric
Holdings Company LLC    No 40.    TXU Retail Services Company    DE    TXU
Energy Retail Company LLC    No 41.    TXU Energy Solutions Company LLC    TX   
TXU Energy Retail Company LLC    No 42.    TXU SEM Company    DE    TXU Energy
Solutions Company LLC    No 43.    4Change Energy Holdings LLC    TX    Texas
Competitive Electric Holdings Company LLC    No 44.    4Change Energy Company   
TX    4Change Energy Holdings LLC    No 45.    La Frontera Holdings, LLC    DE
   Luminant Holding Company LLC    Yes 46.    Forney Pipeline, LLC    DE   
Luminant Holding Company LLC    No 47.    Oak Grove Mining Assets LLC    TX   
Oak Grove Management Company LLC    No 48.    TEX Energy LLC    DE    Texas
Competitive Electric Holdings Company LLC    No 49.    TEX Intermediate Company
LLC    DE    Texas Competitive Electric Holdings Company LLC    No 50.    TEX
Operations Company LLC    DE    Texas Competitive Electric Holdings Company LLC
   No 51.    TEX Finance Corp.    DE    Texas Competitive Electric Holdings
Company LLC    No 52.    TEX Asset Company LLC    DE    Texas Competitive
Electric Holdings Company LLC    No 53.    TEX Preferred LLC    DE    Texas
Competitive Electric Holdings Company LLC    No 54.    TEX CP Company LLC    DE
   Texas Competitive Electric Holdings Company LLC    No

 

20



--------------------------------------------------------------------------------

Schedule 8.15

Property

None.

 

21



--------------------------------------------------------------------------------

Schedule 9.9

Closing Date Affiliate Transactions

None.

 

22



--------------------------------------------------------------------------------

Schedule 10.1

Closing Date Indebtedness

 

1. Indebtedness in connection with the liens listed on Schedule 10.2.

 

2. Capital Leases

 

  (i) $5,716,189 capital lease for mining equipment (FCC Equipment Finance)

 

  (ii) $13,815,930 capital lease for mining equipment (Caterpillar Financial
Services Corp)

 

3. CT Lease Indebtedness

 

  (i) $34,552,000 leveraged lease with respect to combustion turbines at the
Permian Basin and DeCordova facilities (a/k/a 7.480% Fixed Secured Facility
Bonds with amortizing payments through January 2017).

 

4. Other Existing Leases

 

  (i) $14,483,320 leveraged lease with respect to rail cars (Wells Fargo).

 

  (ii) $70,714,236 leveraged lease with respect to rail cars (Key Equipment).

 

5. $7,472,500 Oak Grove Power Company LLC Promissory Note in favor of North
American Coal Royalty Company due in 7 annual installments of $1,067,500, on
December 22 of each year until December 22, 2017.

 

23



--------------------------------------------------------------------------------

Schedule 10.2

Closing Date Liens

 

1. Liens in respect of the leases listed as items 2, 3 and 4 on Schedule 10.1.

 

2. Liens securing the Prepetition First Lien Obligations and the Prepetition
Second Lien Obligations.

 

Debtor

  

Secured Party

  

File No. / File Date

(as of the Closing

Date)

  

Collateral/Lien

Description

Energy Future Competitive Holdings Company LLC    Tex-La Electric Cooperative of
Texas, Inc. Et Al   

20134238128

10/29/2013

   All property subject to specified Deed of Trust Energy Future Competitive
Holdings Company LLC    Dallas County et al   

Case No.

201100215640

8/17/2011

   $7,942.20 judgment Energy Future Competitive Holdings Company LLC    Dallas
County et al   

2014-00147046

6/12/2014

   $110,000.00 judgment

Luminant Big Brown Mining

Company LLC

   Caterpillar Financial Services Corporation   

12-0008854159

3/21/2012

   Equipment

Luminant Big Brown Mining

Company LLC

   Holt Texas, LTD.   

13-0008640072

3/19/2013

   Equipment Luminant Energy Company LLC    Dallas County et al   

2014-00089021

04/11/2014

   $551,000 State Tax; Partial Release Luminant Energy Company LLC    Natural
Gas Exchange Inc.   

13-0033841154

10/24/2013

   Blanket Lien Luminant Generation Company LLC    Dallas County et al   

2014-0025649

9/15/2014

   $4,500,000 Sales Tax Luminant Generation Company LLC    SMA America, LLC   

15-0025180365

8/6/2015

   Equipment Luminant Generation Company LLC    Union Bank   

16-0012395300

4/19/2016

   Equipment

Luminant Big Brown Mining Company LLC

 

Luminant Mining Company LLC

 

Oak Grove Mining Company LLC

   Holt Texas, LTD.   

13-0026844492

8/21/2013

   Equipment

 

24



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

File No. / File Date

(as of the Closing

Date)

  

Collateral/Lien

Description

Luminant Mining Company LLC    Dallas County et al   

2014-00089018

04/11/2014

   $1,975,000 Sales Tax Luminant Mining Company LLC    ROMCO Equipment Co., LLC
  

10-0033402063

11/19/2010

   Equipment Luminant Mining Company LLC    Caterpillar Financial Services
Corporation   

12-0008854038

3/21/2012

   Equipment Luminant Mining Company LLC    ROMCO Equipment Co., LLC   

13-0005491508

2/20/2013

   Equipment Luminant Mining Company LLC    ROMCO Equipment Co., LLC   

14-0026851643

8/21/2014

   Equipment Luminant Mining Company LLC    Holt Texas Ltd.   

14-0016172355

5/21/2014

   Equipment Luminant Mining Company LLC    Holt Texas Ltd.   

13-0006213066

2/27/2013

   Equipment

Luminant Mining Company LLC

 

Oak Grove Mining Company LLC

   Holt Texas Ltd.   

13-0006294277

2/27/2013

   Equipment

Luminant Mining Company LLC

 

Oak Grove Mining Company LLC

   Holt Texas Ltd.   

13-0006294398

2/27/2013

   Equipment

Luminant Mining Company LLC

 

Oak Grove Mining Company LLC

   Holt Texas Ltd.   

13-0006294772

2/27/2013

   Equipment

Luminant Mining Company LLC

 

Oak Grove Mining Company LLC

   Holt Texas Ltd.   

13-0006294893

2/27/2013

   Equipment Luminant Mining Company LLC    Holt Texas Ltd.   

13-0009560266

3/27/2013

   Equipment Luminant Mining Company LLC    Holt Texas Ltd.   

13-0026765797

8/21/2013

   Equipment Luminant Mining Company LLC    Holt Texas Ltd.   

13-0035596092

11/11/2013

   Equipment

 

25



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

File No. / File Date

(as of the Closing

Date)

  

Collateral/Lien

Description

Luminant Mining Company LLC    Holt Texas Ltd.   

13-0039003493

12/13/2013

   Equipment

Luminant Mining Company LLC

 

Luminant Big Brown Mining Company LLC

   Komatsu Financial Limited Partnership   

13-0035824066

11/13/2013

   Equipment Luminant Mining Company LLC    Holt Texas Ltd.   

14-0029117237

09/11/2014

   Equipment Luminant Mining Company LLC    Holt Texas Ltd.   

14-0037820722

12/02/2014

   Equipment Luminant Mining Company LLC    Holt Texas Ltd.   

14-0037822007

12/02/2014

   Equipment Luminant Mining Company LLC    Waukesha-Pearce Industries, Inc.   

15-0003674016

02/05/2015

   Equipment Luminant Mining Company LLC    Waukesha-Pearce Industries, Inc.   

15-0003776302

02/06/2015

   Equipment Luminant Mining Company LLC    Holt Texas Ltd.   

15-0004626175

02/16/2015

   Equipment Luminant Mining Company LLC    Holt Texas Ltd.   

15-0016581320

05/28/2015

   Equipment Luminant Mining Company LLC    Wire Rope Industries Ltd.   

15-0026922128

08/21/2015

   Equipment Luminant Mining Company LLC    Holt Texas Ltd.   

16-0013845876

04/29/2016

   Equipment

Luminant Mining Company LLC

 

Oak Grove Mining Company LLC

   Holt Texas Ltd.   

14-0001712642

1/17/2014

   Equipment Luminant Mining Company LLC    Holt Texas Ltd.   

14-0003007641

1/29/2014

   Equipment Luminant Generation Company LLC    Holt Texas Ltd.   

13-0009336368

3/25/2013

   Equipment Luminant Generation Company LLC    Equipment Depot   

13-0025496333

8/8/2013

   Equipment

 

26



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

File No. / File Date

(as of the Closing

Date)

  

Collateral/Lien

Description

Luminant Generation Company LLC    Tex-La Electric Cooperative of Texas, Inc.   

13-0026122845

8/14/2013

   All property subject to specified Deed of Trust Oak Grove Management Company
LLC    Dallas County et al   

2014-00089019

04/11/2014

   $1,363,409.51 Sales Tax Oak Grove Management Company LLC    Caterpillar
Financial Services Corporation   

2012 1088956

3/21/2012

   Equipment Oak Grove Management Company LLC    Holt Texas Ltd.   

2014 0225045

1/17/2014

   Equipment Oak Grove Management Company LLC    Holt Texas Ltd.   

20143676913

9/15/2014

   Equipment Oak Grove Management Company LLC    Holt Texas Ltd.   

20144846010

12/2/2014

   Equipment Sandow Power Company LLC    Dallas County et al   

2014-00089012

4/11/2014

   $2,879,714.56 Sales Tax Sandow Power Company LLC    ROMCO Equipment Co.   

13-0039129644

12/16/2013

   Equipment Texas Competitive Electric Holdings Company LLC    Dallas County et
al   

DC-08-14940-C

4/27/2010

   $161,264.85 Judgment Texas Competitive Electric Holdings Company LLC   
Delaware Trust Company, as Indenture Trustee   

20020241053

1/29/2002

   Lease Texas Competitive Electric Holdings Company LLC    Delaware Trust
Company, as Indenture Trustee   

20020241160

1/29/2002

   Lease Texas Competitive Electric Holdings Company LLC    Delaware Trust
Company, as Indenture Trustee   

20020567903

3/5/2002

   Lease Texas Competitive Electric Holdings Company LLC    Delaware Trust
Company, as Indenture Trustee   

20020567952

3/5/2002

   Lease Texas Competitive Electric Holdings Company LLC    Delaware Trust
Company, as Indenture Trustee   

20020568257

3/5/2002

   Lease

 

27



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

File No. / File Date

(as of the Closing

Date)

  

Collateral/Lien

Description

Texas Competitive Electric Holdings Company LLC    Delaware Trust Company, as
Indenture Trustee   

20020568414

3/5/2002

   Lease Texas Competitive Electric Holdings Company LLC    U.S. Bank National
Association as Security Trustee   

20021450745

6/13/2002

   Equipment Texas Competitive Electric Holdings Company LLC    U.S. Bank
National Association as Security Trustee   

20021451321

6/13/2002

   Equipment Texas Competitive Electric Holdings Company LLC    U.S. Bank
National Association as Security Trustee et al   

20063992344

11/15/2006

   Equipment Lease Texas Competitive Electric Holdings Company LLC    General
Electric Capital Corporation   

20073336699

8/31/2007

   Equipment Lease Texas Competitive Electric Holdings Company LLC    TXU 2007-1
Railcar Leasing LLC   

20073409579

9/7/2007

   Equipment TXU Energy Retail Company LLC    Dallas County et al   

2014-00089013

4/11/2014

  

$5,684,504.01

Gross Receipts Utilities Tax

TXU Energy Retail Company LLC    Dallas County et al   

2014-00089014

4/11/2014

  

$5,751,551.25

Gross Receipts Utilities Tax

TXU Energy Retail Company LLC    Dallas County et al   

2014-00110319

5/6/2014

  

$204,339,680.26

Gross Receipts Utilities Tax

TXU SEM Company    Fleet Business Credit, LLC   

20020118723

1/15/2002

   Assigned contract rights TXU SEM Company    Fleet Business Credit, LLC   

20020118814

1/15/2002

   Payments under certain agreements

 

28



--------------------------------------------------------------------------------

Schedule 10.4

Scheduled Dispositions

None.

 

29



--------------------------------------------------------------------------------

Schedule 10.5

Closing Date Investments

 

1. Employee Appliance Purchase Plan (approximately $481,000 balance).

 

2. Energy Conservation program (approximately $537,000 balance).

 

3. 20% limited liability company interest in STARS Alliance LLC owned by
Luminant Generation Company LLC.

 

4. 1.1% ownership interest in Skyonic Corporation owned by Luminant Generation
Company LLC.

 

5. 5.39% ownership interest in Perfect Commerce, Inc. owned by TXU Energy Retail
Company LLC.

 

30



--------------------------------------------------------------------------------

Schedule 13.2

Notice Addresses

If to Parent Guarantor or the Borrower:

1601 Bryan Street

Dallas, Texas 75201

Attention: Legal Department

Telephone: 214-812-4660

Facsimile: 214-812-2717

1601 Bryan Street

Dallas, Texas 75201

Attention: Treasury Department

Telephone: 214-812-4660

Email: tony.horton@energyfutureholdings.com

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

Attention: Linda K. Myers

300 N. La Salle Street

Chicago, Illinois 60654

Telephone: (312) 862-2322

Facsimile: (312) 862-2200

Email: lmyers@kirkland.com

If to the Administrative Agent:

Deutsche Bank AG New York Branch

60 Wall Street (NYC60 - 0266)

New York, New York 10005-2836

Attention: Marcus M. Tarkington

Telephone: 212-250-6153

Facsimile: 212-553-3080

Email: marcus.tarkington@db.com

If to the Collateral Agent:

Deutsche Bank AG New York Branch

60 Wall Street (NYC60 - 0266)

New York, New York 10005-2836

Attention: Marcus M. Tarkington

Telephone: 212-250-6153

Facsimile: 212-553-3080

Email: marcus.tarkington@db.com

If to Deutsche Bank AG New York Branch, as a Term Letter of Credit Issuer:

Deutsche Bank AG New York Branch

60 Wall Street, 31st Floor

 

31



--------------------------------------------------------------------------------

Standby Letter of Credit Unit

Attention: Terry Greenberg

Telephone: 212-250-4665

Facsimile: 212-797-0403

Email: terry.greenberg@db.com (Copy all LC Notices to: sblc_unit_ny@list.db.com)

If to Barclays Bank PLC, as a Term Letter of Credit Issuer:

Barclays Bank PLC

Letter of Credit Department

745 Seventh Avenue

New York, NY 10019

Attn: Dawn Townsend

Phone: (212) 320-7534

Fax: (212) 412-5011

Email: Dawn.Townsend@barclays.com and XraLetterofCredit@barclays.com

with a copy to:

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attn: Nicholas Guzzardo

Phone: (212) 320-6759

Fax: (212) 526-5115

Email: Nicholas.Guzzardo@barclays.com and ltmny@barclays.com

If to Citibank, N.A., as a Revolving Letter of Credit Issuer:

Citibank, N.A.

388 Greenwich Street – 19th floor

New York, NY 10013

Attention: Zori Migliorini

Telephone: 1212 816 8663

Facsimile: 1646 291 3528

Email: Zorijana.Migliorini@Citi.com

If to Credit Suisse AG, Cayman Islands Branch, as a Revolving Letter of Credit
Issuer:

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attention: Trade Finance/Services

Telephone: 212-325-5397

Facsimile: 212-325-8315

Email: list.ib-lettersofcredit-ny@credit-suisse.com

If to Royal Bank of Canada, as a Revolving Letter of Credit Issuer:

Royal Bank of Canada

200 Vesey Street

New York, NY 10281-8098

Attention: Credit Administration

 

32



--------------------------------------------------------------------------------

Telephone: 212-428-6256 or 212-428-6235

Facsimile: 212-428-3015

Email: Nigel.Delph@rbccm.com; Chandran.Panicker@rbccm.com

If to UBS AG, Stamford Branch, as a Revolving Letter of Credit Issuer:

UBS AG, Stamford Branch

600 Washington Blvd., 9th Floor

Stamford, CT 06901

Attention: Loan Administration Team

Telephone: 203-719-4319

Facsimile: 203-719-3888

Email: ubsagency@ubs.com

If to Natixis, New York Branch, as a Revolving Letter of Credit Issuer:

Natixis, New York Branch

1251 Avenue of the Americas

New York, NY 10020

Attention: Wilbert Velazquez, Naresh Mattepalli

Telephone: 212-872-5051

Facsimile: 201-761-6936, 201-761-6936

Email: letter_of_credit@us.natixis.com;
uscibbroadridgelendingsupport@us.natixis.com

 

33



--------------------------------------------------------------------------------

EXHIBIT A

TO THE CREDIT AGREEMENT

FORM OF NOTICE OF BORROWING

To: Deutsche Bank AG New York Branch, as Administrative Agent

60 Wall Street (NYC60 - 0266)

New York, New York 10005-2836

Attention: Marcus M. Tarkington

[            ], 201[  ]

Reference is hereby made to the Senior Secured Superpriority
Debtor-in-Possession Credit Agreement dated as of August 4, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Energy Future Competitive Holdings Company LLC, a Delaware
limited liability company and a debtor and debtor-in-possession, Texas
Competitive Electric Holdings Company LLC, a Delaware limited liability company
and a debtor and debtor-in-possession (the “Borrower”), the lending institutions
from time to time parties thereto (each a “Lender” and, collectively, the
“Lenders”), Deutsche Bank AG New York Branch, as Administrative Agent and
Collateral Agent and each other Agent and Person party thereto. Terms used but
not defined herein shall have the meanings given to such terms in the Credit
Agreement.

The Borrower hereby gives notice to the Administrative Agent pursuant to Section
2.3 of the Credit Agreement that Loans under the Credit Agreement, and of the
Class, Type and amount, set forth below are requested to be made on the date
indicated below:

 

Class of Loans

   Type of Loans      [Interest
Period]1      Aggregate
Principal Amount      Date of Borrowings                                      
                       

 

1  To be included for LIBOR Loans.



--------------------------------------------------------------------------------

The Borrower hereby requests that the proceeds of Loans described in this Notice
of Borrowing be deposited in the account set forth below:

 

[      ] [      ] [      ] [      ] ABA: [      ] GLA #: [      ] A/C Name: [   
  ] A/C Number [      ]

[At the time of each above-described Credit Event and also after giving effect
thereto (a) no Default or Event of Default shall have occurred and be continuing
and (b) all representations and warranties made by any Credit Party contained in
any Credit Document shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of each such Credit Event (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).]2

[Rest of page left intentionally blank]

 

2  To be included for each Credit Event other than the Credit Events on the
Closing Date.



--------------------------------------------------------------------------------

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC By:  

 

  Name:   Title:

[Signature Page to Notice of Borrowing]



--------------------------------------------------------------------------------

EXHIBIT B

TO THE CREDIT AGREEMENT

FORM OF GUARANTEE

[See attached]



--------------------------------------------------------------------------------

GUARANTEE

GUARANTEE, dated as of August [●], 2016, by each of the signatories listed on
the signature pages hereto and each of the other entities that becomes a party
hereto pursuant to Section 20 (the “Guarantors” and, each individually, a
“Guarantor”), each, to the extent also a TCEH Debtor, a debtor and
debtor-in-possession under the Chapter 11 of the Bankruptcy Code, in favor of
Deutsche Bank AG New York Branch, as the Collateral Agent (the “Collateral
Agent”) for the benefit of the Secured Parties.

W I T N E S S E T H:

WHEREAS, Texas Competitive Electric Holdings Company LLC, a Delaware limited
liability company and a debtor and debtor-in-possession (the “Company”) is party
to the Senior Secured Superpriority Debtor-in-Possession Credit Agreement, dated
as of August 4, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “DIP Credit Agreement”), among Energy Future Competitive
Holdings Company LLC, a Texas limited liability company and a debtor and
debtor-in-possession (“Parent Guarantor”), the Company, the financial
institutions from time to time party thereto as lenders (the “Lenders”),
Deutsche Bank AG New York Branch, as Administrative Agent, the Collateral Agent,
and the other agents and entities from time to time party thereto;

WHEREAS, it is a condition precedent to the making of the Loans and other
financial accommodations described in the DIP Credit Agreement (collectively,
“Lender Extensions of Credit”) that the Guarantors shall have executed and
delivered this Guarantee to the Collateral Agent for the benefit of the Secured
Parties;

WHEREAS, each Subsidiary Guarantor is a direct or indirect wholly-owned Domestic
Subsidiary of the Company;

WHEREAS, the proceeds of the Lender Extensions of Credit will be used in part to
enable the Company to make valuable transfers to the Guarantors in connection
with the operation of their respective businesses;

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Lender Extensions of Credit;

WHEREAS, to supplement the DIP Order without in any way diminishing or limiting
the effect of the DIP Order or the guarantee provided by the Guarantors that are
TCEH Debtors thereunder, the parties hereto desire to more fully set forth their
respective rights in connection with such guarantee;

WHEREAS, this Guarantee has been approved by the DIP Order; and NOW, THEREFORE,
in consideration of the premises and agreements set forth herein and to induce
the Administrative Agent, the Collateral Agent, the Lenders and the Letter of
Credit Issuers to enter into the DIP Credit Agreement and to induce the Lenders
and the Letter of Credit Issuers to make their respective extensions of credit
(including, for the avoidance of doubt, the issuance of Letters of Credit and
making of Loans under the Credit Facilities) to the Company under the DIP Credit
Agreement, to induce each Cash Management Bank to enter into Secured Cash

 

1



--------------------------------------------------------------------------------

Management Agreements and to induce each Hedge Bank to enter into Secured
Hedging Agreements and/or Secured Commodity Hedging Agreements, the Guarantors
hereby agree with the Collateral Agent, for the benefit of the Secured Parties,
as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the DIP Credit Agreement
or the Security Agreement and used herein shall have the meanings given to them
in the DIP Credit Agreement or the Security Agreement, as applicable.

(b) The following terms have the following meanings:

“Guarantee Termination Date” has the meaning set forth in Section 2(e).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keep well under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and Section references are to
Sections of this Guarantee unless otherwise specified. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Guarantee.

(a) Subject to the provisions of Section 2(b) and (with respect to the
Guarantors that are TCEH Debtors) the terms and provisions of the DIP Order,
each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees, as primary obligor and not merely as surety, to the
Collateral Agent, for the ratable benefit of the Secured Parties, the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of anyone other than such
Guarantor (including amounts that would become due but for operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)).

(b) Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount that can be
guaranteed by such Guarantor under the Bankruptcy Code or any applicable laws
relating to fraudulent conveyances, fraudulent transfers or the insolvency of
debtors.

 

2



--------------------------------------------------------------------------------

(c) Each Guarantor further agrees to pay any and all reasonable and documented
out-of-pocket costs and expenses (including all reasonable and documented
out-of-pocket fees, disbursements and other charges) of Advisors that may be
paid or incurred by the Administrative Agent or the Collateral Agent, or any
other Secured Party in enforcing, or obtaining advice of counsel in respect of,
any rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, such Guarantor
under this Guarantee.

(d) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guarantee or affecting the rights and remedies of the Collateral
Agent or any other Secured Party hereunder.

(e) No payment or payments made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Collateral Agent
or any other Secured Party from the Company, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder, which
shall, notwithstanding any such payment or payments, other than payments made by
such Guarantor in respect of the Obligations or payments received or collected
from such Guarantor in respect of the Obligations, remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until all
Obligations (other than Contingent Obligations) are paid in full in cash, the
Commitments are terminated and no Letters of Credit shall be outstanding or all
Letters of Credit shall have been Cash Collateralized or otherwise back stopped
to the reasonable satisfaction of the applicable Letter of Credit Issuers (the
“Guarantee Termination Date”).

(f) Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Collateral Agent or any other Secured Party on
account of its liability hereunder, it will notify the Collateral Agent in
writing that such payment is made under this Guarantee for such purpose.

3. Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent a Subsidiary Guarantor shall have paid more than its proportionate share
of any payment made hereunder (including by way of set-off rights being
exercised against it), such Subsidiary Guarantor shall be entitled to seek and
receive contribution from and against any other Guarantor hereunder who has not
paid its proportionate share of such payment. Each Subsidiary Guarantor’s right
of contribution shall be subject to the terms and conditions of Section 5
hereof. The provisions of this Section 3 shall in no respect limit the
obligations and liabilities of any Subsidiary Guarantor to the Collateral Agent
and the other Secured Parties, and each Subsidiary Guarantor shall remain liable
to the Collateral Agent and the other Secured Parties up to the maximum
liability of such Guarantor hereunder.

4. Right of Set-off. In addition to any rights and remedies of the Secured
Parties provided by law, each Guarantor hereby irrevocably authorizes each
Secured Party at any time and from time to time following the occurrence and
during the continuance of an Event of Default and without further action of the
Bankruptcy Court, without notice to such Guarantor or any other Guarantor, any
such notice being expressly waived by each Guarantor, upon any

 

3



--------------------------------------------------------------------------------

amount becoming due and payable by such Guarantor hereunder (whether at stated
maturity, by acceleration or otherwise) to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Party to or for the credit or the account of such Guarantor. Each Secured Party
shall notify such Guarantor promptly in writing of any such set-off and the
appropriation and application made by such Secured Party, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

5. No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder or any set-off or appropriation and application of funds of
any of the Guarantors by the Collateral Agent or any other Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights (or if
subrogated by operation of law, such Guarantor hereby waives such rights to the
extent permitted by applicable law) of the Collateral Agent or any other Secured
Party against the Company or any other Guarantor or any collateral security or
guarantee or right of offset held by the Collateral Agent or any other Secured
Party for the payment of any of the Obligations, nor shall any Guarantor seek or
be entitled to seek any contribution or reimbursement from the Company or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
the Guarantee Termination Date. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time prior to the Guarantee
Termination Date, such amount shall be held by such Guarantor for the Collateral
Agent and the other Secured Parties and shall, forthwith upon receipt by such
Guarantor, be turned over to the Collateral Agent in the exact form received by
such Guarantor (duly indorsed by such Guarantor to the Collateral Agent, if
required), to be applied against the Obligations, whether due or to become due,
in such order as the Collateral Agent may determine.

6. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Subject
in any event to the terms and conditions of the DIP Order (with respect to the
applicable Guarantors), each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, (a) any demand for
payment of any of the Obligations made by the Collateral Agent or any other
Secured Party may be rescinded by such party and any of the Obligations
continued, (b) the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Collateral Agent or any other Secured Party in
accordance with the terms of the DIP Credit Agreement and the other Credit
Documents, (c) the DIP Credit Agreement, the other Credit Documents, the Letters
of Credit and any other documents executed and delivered in connection therewith
(including the Secured Cash Management Agreements, Secured Hedging Agreements,
Secured Commodity Hedging Agreements), and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders, as the case may be, or, in the case of any Secured Cash Management
Agreement, Secured Hedging Agreement or Secured Commodity Hedging Agreements,
the party thereto) may deem advisable from time to time and (d) any collateral
security, guarantee or right of offset at any time held by the Collateral Agent
or any other

 

4



--------------------------------------------------------------------------------

Secured Party for the payment of any of the Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Collateral Agent nor any other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Obligations or for this
Guarantee or any property subject thereto. When making any demand hereunder
against any Guarantor, the Collateral Agent or any other Secured Party may, but
shall be under no obligation to, make a similar demand on the Company or any
Guarantor or any other person, and any failure by the Collateral Agent or any
other Secured Party to make any such demand or to collect any payments from the
Company or any Guarantor or any other person or any release of the Company or
any Guarantor or any other person shall not relieve any Guarantor in respect of
which a demand or collection is not made or any Guarantor not so released of its
several obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the
Collateral Agent or any other Secured Party against any Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

Further, each Guarantor expressly waives each and every right to which it may be
entitled by virtue of the suretyship law of the state of Texas, including
without limitation, any rights pursuant to Rule 31, Texas Rules of Civil
Procedure, Articles 1986 and 1987, Revised Civil Statutes of Texas and Chapter
34 of the Texas Business and Commerce Code.

7. Guarantee Absolute and Unconditional.

(a) Subject to the DIP Order (with respect to the applicable Guarantors), each
Guarantor waives any and all notice of the creation, contraction, incurrence,
renewal, extension, amendment, waiver or accrual of any of the Obligations, and
notice of or proof of reliance by the Collateral Agent or any other Secured
Party upon this Guarantee or acceptance of this Guarantee. All Obligations shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, waived or accrued, in reliance upon this Guarantee, and all
dealings between the Company and any of the Guarantors, on the one hand, and the
Collateral Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
this Guarantee. To the fullest extent permitted by applicable law, each
Guarantor waives diligence, promptness, presentment, protest and notice of
protest, demand for payment or performance, notice of default or nonpayment,
notice of acceptance and any other notice in respect of the Obligations or any
part of them, and any defense arising by reason of any disability or other
defense of the Company or any of the Guarantors with respect to the Obligations.
Each Guarantor understands and agrees that this Guarantee shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, regularity or enforceability of the DIP Credit Agreement, any
other Credit Document, any Letter of Credit, any Secured Cash Management
Agreement, Secured Commodity Hedging Agreement or Secured Hedging Agreement, any
of the Obligations or any collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Collateral Agent or any other Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) that may at any
time be available to or be asserted by the Company against the Collateral Agent
or any other Secured Party or (c) any other circumstance whatsoever (with or
without notice to or knowledge of the Company or such Guarantor) that
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Company for the Obligations, or of such Guarantor under this
Guarantee,

 

5



--------------------------------------------------------------------------------

in bankruptcy or in any other instance. When pursuing its rights and remedies
hereunder against any Guarantor, the Collateral Agent and any other Secured
Party may, but shall be under no obligation to, pursue such rights and remedies
as it may have against the Company or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Collateral Agent or any other Secured Party to
pursue such other rights or remedies or to collect any payments from the Company
or any such other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the Company
or any such other Person or any such collateral security, guarantee or right of
offset, shall not relieve such Guarantor of any liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Collateral Agent and the other Secured
Parties against such Guarantor.

(b) This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors, indorsees,
transferees and assigns until the Guarantee Termination Date.

(c) A Guarantor shall automatically and without further action be released from
its obligations hereunder and the Guarantee of such Guarantor shall be
automatically and without further action be released under the circumstances and
subject to the terms and conditions for the release of Guarantors described in
Section 13.1 of the DIP Credit Agreement.

8. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be (in each case, without further order of the
Bankruptcy Court), if at any time payment, or any part thereof, of any of the
Obligations is rescinded or must otherwise be restored or returned by the
Collateral Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

9. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Collateral Agent without set-off or counterclaim in U.S. Dollars.
Each Guarantor agrees that the provisions of Sections 5.4 and 13.19 of the DIP
Credit Agreement shall apply to such Guarantor’s obligations under this
Guarantee.

10. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10, or otherwise
under this Guarantee, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 10 shall remain
in full force and effect until the discharge and indefeasible payment in full in
cash of the Guarantee Obligations. Each Qualified ECP Guarantor intends that
this Section 10 constitute, and this Section 10 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

6



--------------------------------------------------------------------------------

11. Representations and Warranties; Covenants.

(a) Each Guarantor hereby represents and warrants that the representations and
warranties set forth in Section 8 of the DIP Credit Agreement as they relate to
such Guarantor and in the other Credit Documents to which such Guarantor is a
party, all of which are hereby incorporated herein by reference, are true and
correct in all material respects as of the Closing Date (or where such
representations and warranties expressly relate to an earlier date, as of such
earlier date), and the Collateral Agent and each other Secured Party shall be
entitled to rely on each of them as if they were fully set forth herein.

(b) Each Guarantor hereby covenants and agrees with the Collateral Agent and
each other Secured Party that, from and after the date of this Guarantee until
the Guarantee Termination Date, such Guarantor shall take, or shall refrain from
taking, as the case may be, all actions that are necessary to be taken or not
taken so that no violation of any provision, covenant or agreement contained in
Section 9 or Section 10 of the DIP Credit Agreement and so that no Default or
Event of Default, is caused by any act or failure to act of such Guarantor or
any of its Subsidiaries.

12. Authority of the Collateral Agent.

(a) The Collateral Agent enters into this Guarantee in its capacity as agent for
the Secured Parties from time to time. The rights and obligations of the
Collateral Agent under this Guarantee at any time are the rights and obligations
of the Secured Parties at that time. Each of the Secured Parties has (subject to
the terms of the Credit Documents) a several entitlement to each such right, and
a several liability in respect of each such obligation, in the proportions
described in the Credit Documents. The rights, remedies and discretions of the
Secured Parties, or any of them, under this Guarantee may be exercised by the
Collateral Agent (subject in any event to the terms and conditions of the DIP
Order (with respect to the applicable Guarantors)). No party to this Guarantee
is obliged to inquire whether an exercise by the Collateral Agent of any such
right, remedy or discretion is within the Collateral Agent’s authority as agent
for the Secured Parties.

(b) Each party to this Guarantee acknowledges and agrees that any changes (in
accordance with the provisions of the Credit Documents) in the identity of the
persons from time to time comprising the Secured Parties gives rise to an
equivalent change in the Secured Parties, without any further act. Upon such an
occurrence, the persons then comprising the Secured Parties are vested with the
rights, remedies and discretions and assume the obligations of the Secured
Parties under this Guarantee. Each party to this Guarantee irrevocably
authorizes the Collateral Agent to give effect to the change in Lenders
contemplated in this Section 12(b) by countersigning an Assignment and
Acceptance.

13. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the DIP Credit Agreement. All communications and
notices hereunder to any Guarantor shall be given to it in care of the Company
at the Company’s address set forth in Section 13.2 of the DIP Credit Agreement.

 

7



--------------------------------------------------------------------------------

14. Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by facsimile
or other electronic transmission (e.g. a “pdf” or “tif” file)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Guarantee signed by all the parties
shall be lodged with the Collateral Agent and the Company.

15. Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

16. Integration. This Guarantee together with the other Credit Documents
represent the agreement of each Guarantor and the Collateral Agent with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Collateral Agent or any other Secured Party
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.

17. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Guarantors and the Collateral Agent in accordance with Section 13.1
of the DIP Credit Agreement; provided that the parties understand and agree that
this Guarantee shall be amended and restated on the Conversion Date in
accordance with the terms of the Exit Facility Agreement.

(b) Neither the Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 17(a)), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Collateral Agent or any Secured Party would
otherwise have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

 

8



--------------------------------------------------------------------------------

18. Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

19. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors and assigns
except that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Collateral Agent, except pursuant to a transfer expressly permitted by the DIP
Credit Agreement and as provided in the Exit Facility Agreement on the
Conversion Date.

20. Additional Guarantors. Each Subsidiary of the Company that is required to
become a party to this Guarantee pursuant to Section 9.11 of the DIP Credit
Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee upon
execution and delivery by such Subsidiary of a written supplement substantially
in the form of Annex A hereto or in such other form reasonably satisfactory to
the Collateral Agent. The execution and delivery of any instrument adding an
additional Guarantor as a party to this Guarantee shall not require the consent
of any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guarantee.

21. WAIVER OF JURY TRIAL. EACH GUARANTOR (TO THE EXTENT PERMITTED BY APPLICABLE
LAW) HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS GUARANTEE, ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

22. Submission to Jurisdiction; Waivers; Service of Process. Each Guarantor
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive jurisdiction of the Bankruptcy Court, and to the extent the
Bankruptcy Court does not have (or abstains from exercising) jurisdiction, the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor in care
of the Company at the Company’s address set forth in the DIP Credit Agreement,
and each Guarantor hereby irrevocably authorizes and directs the Company to
accept such service on its behalf;

 

9



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right of the Collateral Agent or
any other Secured Party to effect service of process in any other manner
permitted by law or shall limit the right of the Collateral Agent or any other
Secured Party to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 22 any special, exemplary, punitive or consequential damages.

23. GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE.

24. Oncor Separateness.

(a) The Collateral Agent, on behalf of itself and the Secured Parties,
acknowledges (i) the legal separateness of the Company and the Guarantors from
Oncor Holdings and its Subsidiaries, (ii) that the lenders under the Oncor
Credit Facility and the noteholders under Oncor and its Subsidiaries’ indentures
have likely advanced funds thereunder in reliance upon the separateness of Oncor
and its Subsidiaries (and in the case of the Oncor Credit Facility, Oncor
Holdings, and its Subsidiaries) from the Company and the Guarantors, (iii) that
Oncor Holdings and its Subsidiaries have assets and liabilities that are
separate from those of TCEH and its other Subsidiaries, (iv) that the
Obligations owing under the Credit Documents are obligations and liabilities of
the Company and the Guarantors only, and are not the obligations or liabilities
of Oncor Holdings or any of its Subsidiaries, (v) that the Secured Parties shall
look solely to the Company, the Guarantors and their assets, and not to any
assets, or to the pledge of any assets, owned by Oncor Holdings or any of its
Subsidiaries, for the repayment of any amounts payable pursuant to the Credit
Documents or any Secured Cash Management Agreement, Secured Hedging Agreement or
Secured Commodity Hedging Agreement and for satisfaction of any other
Obligations owing to the Secured Parties under the Credit Documents or any
Secured Cash Management Agreement, Secured Hedging Agreement or Secured
Commodity Hedging Agreement and (vi) that none of Oncor Holdings or its
Subsidiaries shall be personally liable to the Secured Parties for any amounts
payable, or any other liability, under the Credit Documents or any Secured Cash
Management Agreement, Secured Hedging Agreement or Secured Commodity Hedging
Agreement.

(b) The Collateral Agent, on behalf of itself and the Secured Parties, shall not
(i) initiate any legal proceeding to procure the appointment of an
administrative receiver, or (ii) institute any bankruptcy, reorganization,
insolvency, winding up, liquidation, or any like proceeding under applicable
law, against Oncor Holdings, Oncor, or any of their Subsidiaries, or against any
of Oncor Holdings’s, Oncor’s, or any of their Subsidiaries’ assets. The
Collateral Agent, on behalf of itself and the Secured Parties, acknowledges and
agrees that each of Oncor Holdings, Oncor, and their Subsidiaries is a third
party beneficiary of the foregoing covenant and shall have the right to
specifically enforce such covenant in any proceeding at law or in equity.

[Signature pages follow.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer or other representative as
of the day and year first above written.

 

ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY LLC, as a Guarantor By:  

 

  Name:   Title:

[Signature page to Guarantee]



--------------------------------------------------------------------------------

4CHANGE ENERGY COMPANY 4CHANGE ENERGY HOLDINGS LLC BIG BROWN 3 POWER COMPANY LLC
BIG BROWN LIGNITE COMPANY LLC BIG BROWN POWER COMPANY LLC COLLIN POWER COMPANY
LLC DECORDOVA POWER COMPANY LLC DECORDOVA II POWER COMPANY LLC EAGLE MOUNTAIN
POWER COMPANY LLC FORNEY PIPELINE, LLC GENERATION MT COMPANY LLC GENERATION SVC
COMPANY LA FRONTERA HOLDINGS, LLC LAKE CREEK 3 POWER COMPANY LLC LUMINANT BIG
BROWN MINING COMPANY LLC LUMINANT ENERGY COMPANY LLC LUMINANT ENERGY TRADING
CALIFORNIA COMPANY LUMINANT ET SERVICES COMPANY LUMINANT GENERATION COMPANY LLC
LUMINANT HOLDING COMPANY LLC LUMINANT MINERAL DEVELOPMENT COMPANY LLC LUMINANT
MINING COMPANY LLC LUMINANT RENEWABLES COMPANY LLC MARTIN LAKE 4 POWER COMPANY
LLC MONTICELLO 4 POWER COMPANY LLC MORGAN CREEK 7 POWER COMPANY LLC NCA
RESOURCES DEVELOPMENT COMPANY LLC OAK GROVE MANAGEMENT COMPANY LLC OAK GROVE
MINING ASSETS LLC OAK GROVE MINING COMPANY LLC OAK GROVE POWER COMPANY LLC
SANDOW POWER COMPANY LLC TCEH FINANCE, INC. TRADINGHOUSE 3 & 4 POWER COMPANY LLC
TRADINGHOUSE POWER COMPANY LLC TXU ENERGY RETAIL COMPANY LLC TXU ENERGY
SOLUTIONS COMPANY LLC TXU RETAIL SERVICES COMPANY TXU SEM COMPANY VALLEY NG
POWER COMPANY LLC VALLEY POWER COMPANY LLC, each as a Guarantor By:  

 

  Name:   Title:

[Signature page to Guarantee]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature page to Guarantee]



--------------------------------------------------------------------------------

ANNEX A TO

THE GUARANTEE

SUPPLEMENT, dated as of [                    ], to the GUARANTEE (this
“Supplement”) dated as of [            ], 20[    ], among each of the Guarantors
listed on the signature pages thereto (each such Affiliate individually, a
“Guarantor” and, collectively, the “Guarantors”), and Deutsche Bank AG New York
Branch, as Collateral Agent for the benefit of the Secured Parties.

A. Reference is made to the DIP Credit Agreement, dated as of August 4, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“DIP Credit Agreement”) among Energy Future Competitive Holdings Company LLC, a
Texas limited liability company and a debtor and debtor-in-possession (“Parent
Guarantor”), Texas Competitive Electric Holdings Company LLC, a Delaware limited
liability company and a debtor and debtor-in-possession (the “Company”), the
lending institutions from time to time party thereto (the “Lenders”), Deutsche
Bank AG New York Branch, as Administrative Agent, the Collateral Agent, and the
other agents and entities from time to time party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee or the DIP Credit Agreement, as
applicable.

C. The Guarantors have entered into the Guarantee in order to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuers to enter into the DIP Credit Agreement and to induce the Lenders and the
Letter of Credit Issuers make their respective Lender Extensions of Credit to
the Company under the DIP Credit Agreement and to induce one or more Cash
Management Banks or Hedge Banks to enter into Secured Cash Management
Agreements, Secured Hedging Agreements and Secured Commodity Hedging Agreements.

D. Section 9.11 of the DIP Credit Agreement and Section 20 of the Guarantee
provide that additional Subsidiaries may become Guarantors under the Guarantee
by execution and delivery of an instrument in the form of this Supplement. Each
undersigned Subsidiary (each a “New Guarantor”) is executing this Supplement in
accordance with the requirements of the DIP Credit Agreement to become a
Guarantor under the Guarantee in order to induce the Lenders and the Letter of
Credit Issuer to make additional Lender Extensions of Credit, and to induce one
or more Cash Management Banks or Hedge Banks to enter into Secured Cash
Management Agreements, Secured Hedging Agreements and Secured Commodity Hedging
Agreements, and as consideration for Lender Extensions of Credit previously
made.

Accordingly, the Collateral Agent and each New Guarantor agree as follows:

SECTION 1. In accordance with Section 20 of the Guarantee, each New Guarantor by
its signature below becomes a Guarantor under the Guarantee with the same force
and effect as if originally named therein as a Guarantor and each New Guarantor
hereby (a) agrees to all the terms and provisions of the Guarantee applicable to
it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct in all material respects on and as of the date hereof (or, where



--------------------------------------------------------------------------------

such representations and warranties expressly relate to an earlier date, as of
such earlier date). Each reference to a Guarantor in the Guarantee shall be
deemed to include each New Guarantor. The Guarantee is hereby incorporated
herein by reference.

SECTION 2. Each New Guarantor represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement[, subject to the DIP Order,]1
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and similar laws related to or affecting creditors’
rights generally and general principles of equity (whether considered in a
proceeding in equity or law).

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Company
and the Collateral Agent. This Supplement shall become effective as to each New
Guarantor when the Collateral Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such New Guarantor
and the Collateral Agent.

SECTION 4. Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE.

SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the DIP Credit Agreement. All communications and
notices hereunder to each New Guarantor shall be given to it in care of the
Company at the Company’s address set forth in Section 13.2 of the DIP Credit
Agreement.

[SIGNATURE PAGES FOLLOW]

 

1  To be included only if New Guarantor is a TCEH Debtor.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Guarantor and the Collateral Agent have duly
executed this Supplement as of the day and year first above written.

 

[                    ],

as a New Guarantor

By:  

 

  Name:   Title:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature Page to Supplement to Guarantee]



--------------------------------------------------------------------------------

EXHIBIT C

TO THE CREDIT AGREEMENT

FORM OF BUDGET NOTICE

[            ], 201[    ]

Reference is hereby made to the Senior Secured Superpriority
Debtor-in-Possession Credit Agreement dated as of August 4, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Energy Future Competitive Holdings Company LLC, a Delaware
limited liability company and a debtor and debtor-in-possession, Texas
Competitive Electric Holdings Company LLC, a Delaware limited liability company
and a debtor and debtor-in-possession (the “Borrower”), the lending institutions
from time to time parties thereto (each a “Lender” and, collectively, the
“Lenders”), Deutsche Bank AG New York Branch, as Administrative Agent and
Collateral Agent and each other Agent and Person party thereto. Terms used but
not defined herein shall have the meanings given to such terms in the Credit
Agreement.

The undersigned, as an Authorized Officer of the Borrower, certifies that the
[Budget][Annual Operating Forecast] attached hereto as Exhibit I was believed by
the Borrower to be reasonable when made, it being recognized by the Lenders that
such [Budget][Annual Operating Forecast] is not to be viewed as fact and is
subject to material contingencies and assumptions, many of which are beyond the
control of the Borrower, and that actual results during the period or periods
covered by any such [Budget][Annual Operating Forecast] may differ materially
from the projected results.

 

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit I

[Budget][Annual Operating Forecast]

See attached.



--------------------------------------------------------------------------------

EXHIBIT D

TO THE CREDIT AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT E

TO THE CREDIT AGREEMENT

FORM OF EXIT FACILITY AGREEMENT

[Attached Separately]



--------------------------------------------------------------------------------

EXHIBIT E

TO THE CREDIT AGREEMENT

 

 

 

CREDIT AGREEMENT

Dated as of [                    ]

among

[                     ],

as Holdings

[                      ],

as the Borrower,

The Several Lenders

from Time to Time Parties Hereto,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and Collateral Agent and

Term Letter of Credit Issuer,

and

DEUTSCHE BANK SECURITIES INC.,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

RBC CAPITAL MARKETS,

UBS SECURITIES LLC

AND

NATIXIS, NEW YORK BRANCH,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

Definitions

     2   

1.1.

 

Defined Terms

     2   

1.2.

 

Other Interpretive Provisions

     77   

1.3.

 

Accounting Terms

     79   

1.4.

 

Rounding

     79   

1.5.

 

References to Agreements, Laws, Etc.

     79   

1.6.

 

Times of Day

     79   

1.7.

 

Timing of Payment or Performance

     80   

1.8.

 

Currency Equivalents Generally

     80   

1.9.

 

Classification of Loans and Borrowings

     80   

1.10.

 

Hedging Agreements

     80   

1.11.

 

Limited Condition Transactions

     80   

1.12.

 

Conversion Date; Conversion Date Schedules

     81   

SECTION 2.

 

Amount and Terms of Credit

     82   

2.1.

 

Commitments

     82   

2.2.

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     83   

2.3.

 

Notice of Borrowing; Determination of Class of Loans

     84   

2.4.

 

Disbursement of Funds

     84   

2.5.

 

Repayment of Loans; Evidence of Debt

     85   

2.6.

 

Conversions and Continuations

     86   

2.7.

 

Pro Rata Borrowings

     87   

2.8.

 

Interest

     87   

2.9.

 

Interest Periods

     88   

2.10.

 

Increased Costs, Illegality, Etc.

     89   

2.11.

 

Compensation

     90   

2.12.

 

Change of Lending Office

     91   

2.13.

 

Notice of Certain Costs

     91   

2.14.

 

Incremental Facilities

     91   

2.15.

 

Extensions of Term Loans and Revolving Credit Loans and Revolving Credit
Commitments; Refinancing Facilities

     96   

2.16.

 

Defaulting Lenders

     108   

2.17.

 

Permitted Debt Exchanges

     109   

SECTION 3.

 

Letters of Credit

     111   

3.1.

 

Issuance of Letters of Credit

     111   

3.2.

 

Letter of Credit Requests

     113   

3.3.

 

Revolving Letter of Credit Participations

     114   

3.4.

 

Agreement to Repay Letter of Credit Drawings

     116   

3.5.

 

Increased Costs

     117   

3.6.

 

New or Successor Letter of Credit Issuer

     118   

3.7.

 

Role of Letter of Credit Issuer

     119   

 

i



--------------------------------------------------------------------------------

3.8.

 

Cash Collateral

     119   

3.9.

 

Term C Loan Collateral Account

     120   

3.10.

 

DIP Letters of Credit

     121   

3.11.

 

Applicability of ISP and UCP

     122   

3.12.

 

Conflict with Issuer Documents

     122   

3.13.

 

Letters of Credit Issued for Others

     122   

SECTION 4.

 

Fees; Commitments

     122   

4.1.

 

Fees

     122   

4.2.

 

Voluntary Reduction of Revolving Credit Commitments, Revolving Letter of Credit
Commitments and Term Letter of Credit Commitments

     123   

4.3.

 

Mandatory Termination or Reduction of Commitments

     124   

SECTION 5.

 

Payments

     124   

5.1.

 

Voluntary Prepayments

     124   

5.2.

 

Mandatory Prepayments

     125   

5.3.

 

Method and Place of Payment

     129   

5.4.

 

Net Payments

     129   

5.5.

 

Computations of Interest and Fees

     132   

5.6.

 

Limit on Rate of Interest

     132   

SECTION 6.

 

Conditions Precedent to Effectiveness

     133   

6.1.

 

Credit Documents

     133   

6.2.

 

Collateral

     133   

6.3.

 

Legal Opinions

     134   

6.4.

 

Closing Certificates

     134   

6.5.

 

Authorization of Proceedings of Each Credit Party

     134   

6.6.

 

Fees

     134   

6.7.

 

Representations and Warranties

     134   

6.8.

 

Company Material Adverse Change. No Company Material Adverse Change shall have
occurred since the Closing Date

     134   

6.9.

 

Solvency Certificate

     135   

6.10.

 

Confirmation/Approval Order

     135   

6.11.

 

Financial Statements

     136   

6.12.

 

No Material DIP Event of Default

     136   

6.13.

 

Extension Notice

     136   

6.14.

 

Minimum Liquidity

     136   

6.15.

 

Plan Consummation

     136   

6.16.

 

No Settlement Agreement or Settlement Order Amendments

     136   

6.17.

 

Settlement Order

     136   

6.18.

 

Settlement Agreement

     136   

6.19.

 

Consolidated First Lien Net Leverage Ratio

     136   

6.20.

 

Patriot Act

     136   

 

ii



--------------------------------------------------------------------------------

SECTION 7.

 

Conditions Precedent to All Credit Events After the Conversion Date

     137   

7.1.

  No Default; Representations and Warranties      137   

7.2.

  Notice of Borrowing      137   

SECTION 8.

 

Representations, Warranties and Agreements

     137   

8.1.

  Corporate Status; Compliance with Laws      137   

8.2.

  Corporate Power and Authority      138   

8.3.

  No Violation      138   

8.4.

  Litigation      138   

8.5.

  Margin Regulations      138   

8.6.

  Governmental Approvals      138   

8.7.

  Investment Company Act      139   

8.8.

  True and Complete Disclosure      139   

8.9.

  Financial Condition; Financial Statements      139   

8.10.

  Tax Matters      139   

8.11.

  Compliance with ERISA      140   

8.12.

  Subsidiaries      140   

8.13.

  Intellectual Property      140   

8.14.

  Environmental Laws      141   

8.15.

  Properties      141   

8.16.

  Solvency      141   

8.17.

  Security Interests      141   

8.18.

  Labor Matters      142   

8.19.

  Sanctioned Persons; Anti-Corruption Laws; Patriot Act      142   

8.20.

  Use of Proceeds      142   

SECTION 9.

 

Affirmative Covenants

     142   

9.1.

  Information Covenants      142   

9.2.

  Books, Records and Inspections      145   

9.3.

  Maintenance of Insurance      146   

9.4.

  Payment of Taxes      147   

9.5.

  Consolidated Corporate Franchises      147   

9.6.

  Compliance with Statutes, Regulations, Etc.      147   

9.7.

  Lender Calls      147   

9.8.

  Maintenance of Properties      147   

9.9.

  Transactions with Affiliates      147   

9.10.

  End of Fiscal Years      149   

9.11.

  Additional Guarantors and Grantors      150   

9.12.

  Pledge of Additional Stock and Evidence of Indebtedness      150   

9.13.

  Use of Proceeds      150   

9.14.

  Further Assurances      151   

9.15.

  Maintenance of Ratings      152   

9.16.

  Changes in Business      152   

SECTION 10.

 

Negative Covenants

     153   

10.1.

  Limitation on Indebtedness      153   

10.2.

  Limitation on Liens      160   

 

iii



--------------------------------------------------------------------------------

10.3.

 

Limitation on Fundamental Changes

     166   

10.4.

 

Limitation on Sale of Assets

     167   

10.5.

 

Limitation on Investments

     170   

10.6.

 

Limitation on Dividends

     175   

10.7.

 

Limitations on Debt Payments and Amendments

     180   

10.8.

 

Limitations on Sale Leasebacks

     181   

10.9.

 

Consolidated First Lien Net Leverage Ratio

     181   

10.10.

 

Limitation on Subsidiary Distributions

     181   

10.11.

 

Amendment of Organizational Documents

     183   

10.12.

 

Permitted Activities

     183   

SECTION 11.

 

Events of Default

     184   

11.1.

 

Payments

     184   

11.2.

 

Representations, Etc.

     184   

11.3.

 

Covenants

     184   

11.4.

 

Default Under Other Agreements

     184   

11.5.

 

Bankruptcy

     185   

11.6.

 

ERISA

     185   

11.7.

 

Guarantee

     186   

11.8.

 

Pledge Agreement

     186   

11.9.

 

Security Agreement

     186   

11.10.

 

Judgments

     186   

11.11.

 

Change of Control

     186   

11.12.

 

Application of Proceeds

     187   

11.13.

 

Right to Cure

     189   

SECTION 12.

 

The Agents

     190   

12.1.

 

Appointment

     190   

12.2.

 

Delegation of Duties

     190   

12.3.

 

Exculpatory Provisions

     191   

12.4.

 

Reliance by Agents

     192   

12.5.

 

Notice of Default

     192   

12.6.

 

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

     193   

12.7.

 

Indemnification

     193   

12.8.

 

Agents in their Individual Capacities

     194   

12.9.

 

Successor Agents

     194   

12.10.

 

Withholding Tax

     195   

12.11.

 

Trust Indenture Act

     195   

12.12.

 

Collateral Trust Agreement; Intercreditor Agreements

     196   

12.13.

 

Security Documents and Guarantee; Agents under Security Documents and Guarantee

     196   

SECTION 13.

 

Miscellaneous

     197   

13.1.

 

Amendments, Waivers and Releases

     197   

13.2.

 

Notices

     202   

13.3.

 

No Waiver; Cumulative Remedies

     203   

 

iv



--------------------------------------------------------------------------------

13.4.

 

Survival of Representations and Warranties

     203   

13.5.

 

Payment of Expenses; Indemnification

     203   

13.6.

 

Successors and Assigns; Participations and Assignments

     205   

13.7.

 

Replacements of Lenders under Certain Circumstances

     211   

13.8.

 

Adjustments; Set-off

     212   

13.9.

 

Counterparts

     213   

13.10.

 

Severability

     213   

13.11.

 

INTEGRATION

     213   

13.12.

 

GOVERNING LAW

     213   

13.13.

 

Submission to Jurisdiction; Waivers

     213   

13.14.

 

Acknowledgments

     214   

13.15.

 

WAIVERS OF JURY TRIAL

     215   

13.16.

 

Confidentiality

     215   

13.17.

 

Direct Website Communications

     216   

13.18.

 

USA PATRIOT Act

     217   

13.19.

 

Payments Set Aside

     217   

13.20.

 

[Reserved]

     217   

13.21.

 

Keepwell

     217   

13.22.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     218   

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)    Commitments of Lenders Schedule 1.1(b)    DIP Letters of
Credit Schedule 1.1(c)    Mortgaged Properties Schedule 1.1(d)    Excluded
Subsidiaries Schedule 8.4    Litigation Schedule 8.12    Subsidiaries
Schedule 8.15    Property Matters Schedule 9.9    Closing Date Affiliate
Transactions Schedule 10.1    Closing Date Indebtedness Schedule 10.2    Closing
Date Liens Schedule 10.4    Scheduled Dispositions Schedule 10.5    Closing Date
Investments Schedule 13.2    Notice Addresses

EXHIBITS

 

Exhibit A    Form of Borrowing Request Exhibit B    Form of Guarantee Exhibit C
   [Reserved] Exhibit D    Form of Perfection Certificate Exhibit E   
[Reserved] Exhibit F    [Reserved] Exhibit G    Form of Letter of Credit Request
Exhibit I    Form of Credit Party Closing Certificate Exhibit J    Form of
Assignment and Acceptance Exhibit K-1    Form of Promissory Note (Revolving
Credit Loans) Exhibit K-2    Form of Promissory Note (Term Loans) Exhibit K-3   
Form of Promissory Note (Term C Loans) Exhibit L    Form of Incremental
Amendment Exhibit M    Form of Junior Lien Intercreditor Agreement Exhibit Q   
Form of Non-U.S. Lender Certification Exhibit R    Form of Assignment and
Assumption

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of [                    ], among
[                    ] (“Holdings”), [                    ] (the “Borrower”),
the lending institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”), DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent, Collateral Agent and a Term Letter of Credit Issuer, and
DEUTSCHE BANK SECURITIES INC., BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC, RBC CAPITAL MARKETS, UBS SECURITIES LLC AND
NATIXIS, NEW YORK BRANCH, as Joint Lead Arrangers and Joint Bookrunners.

RECITALS:

WHEREAS, capitalized terms used and not defined in the preamble and these
recitals shall have the respective meanings set forth for such terms in Section
1.1 hereof;

WHEREAS, on April 29, 2014, Texas Competitive Electric Holdings Company LLC, a
Delaware limited liability company (“TCEH”), Energy Future Competitive Holding
Company LLC (“EFCH”) and certain of TCEH’s domestic subsidiaries (collectively,
the “TCEH Debtors”) filed voluntary petitions for relief under Chapter 11 in the
United States Bankruptcy Court for the District of Delaware (such court,
together with any other court having exclusive jurisdiction over any Case from
time to time and any Federal appellate court thereof, the “Bankruptcy Court”)
and commenced cases, jointly administered under Case No. 14-10979 (collectively,
the “Case”), and have continued in the possession and operation of their assets
and in the management of their businesses pursuant to sections 1107 and 1108 of
the Bankruptcy Code;

WHEREAS, TCEH and EFCH are parties to the certain Senior Secured Superpriority
Debtor-In-Possession Credit Agreement, dated as of August [    ], 2016 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Existing DIP Agreement”), by and among the DIP Borrower, EFCH, Deutsche
Bank AG New York Branch, as Administrative Agent and Collateral Agent and the
lending institutions from time to time parties thereto (collectively, the
“Existing DIP Lenders”);

WHEREAS, on [                    ], the Bankruptcy Court entered the
Confirmation/Approval Order (as defined below);

WHEREAS, the Existing DIP Agreement contemplates that, upon the satisfaction (or
waiver) of certain conditions precedent to effectiveness in accordance with
Section 6 hereof, the loans made under the Existing DIP Agreement, letters of
credit issued thereunder, and the other commitments of the Existing DIP Lenders
shall be converted to an exit financing facility of the Borrower substantially
contemporaneously with the occurrence of the effective date of the Plan as
provided for therein (the “Plan Effective Date”), on the terms and subject to
the conditions set forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree to convert and
replace the Existing DIP Agreement with this Agreement in its entirety as
follows:

SECTION 1. Definitions.

1.1. Defined Terms.

As used herein, the following terms shall have the meanings specified in this
Section 1.1 unless the context otherwise requires:

“ABR” shall mean for any day a fluctuating rate per annum equal to the greatest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the Wall
Street Journal as the “U.S. prime rate” and (c) the LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, for purposes of calculating the LIBOR Rate pursuant to clause (c), the
LIBOR Rate for any day shall be based on the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on such day by
reference to the ICE Benchmark Administration (or any successor organization)
LIBOR Rate (the “Relevant LIBOR Rate”) for deposits in Dollars (as published by
Reuters or any other commonly available source providing quotations of the
Relevant LIBOR Rate as designated by the Administrative Agent) for a period
equal to one month; provided that, if at any time any rate described in clause
(a) or (b) is less than 0.00% then such rate in clause (a) or (b) shall be
deemed to be 0.00%. If the Administrative Agent is unable to ascertain the
Federal Funds Effective Rate due to its inability to obtain sufficient
quotations in accordance with the definition thereof, after notice is provided
to the Borrower, the ABR shall be determined without regard to clause (a) above
until the circumstances giving rise to such inability no longer exist. Any
change in the ABR due to a change in such rate announced by the Administrative
Agent or in the Federal Funds Effective Rate shall take effect at the opening of
business on the day specified in the public announcement of such change or on
the effective date of such change in the Federal Funds Effective Rate or the
Relevant LIBOR Rate, as applicable.

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

“Acceptable Reinvestment Commitment” shall mean a binding commitment or letter
of intent of the Borrower or any Restricted Subsidiary entered into at any time
prior to the end of the Reinvestment Period to reinvest the proceeds of a
Prepayment Event.

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Borrower
and the Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in a manner not inconsistent with GAAP.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

“Additional Lender” shall mean any Person (other than a natural Person) that is
not an existing Lender and that has agreed to provide Refinancing Commitments
pursuant to Section 2.15(b).

“Additional Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).

“Additional Revolving Credit Loan” shall have the meaning provided in Section
2.14(b).

“Additional Revolving Loan Lender” shall have the meaning provided in Section
2.14(b).

“Adjusted Total Extended Revolving Credit Commitment” shall mean, at any time,
with respect to any Extension Series of Extended Revolving Credit Commitments,
the Total Extended Revolving Credit Commitment for such Extension Series less
the aggregate Extended Revolving Credit Commitments of all Defaulting Lenders in
such Extension Series.

 

2



--------------------------------------------------------------------------------

“Adjusted Total New Revolving Credit Commitment” shall mean at any time, with
respect to any tranche of New Revolving Credit Commitments, the Total New
Revolving Credit Commitment for such tranche less the aggregate New Revolving
Credit Commitments of all Defaulting Lenders in such tranche.

“Adjusted Total Revolving Credit Commitment” shall mean, at any time, the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

“Administrative Agent” shall mean Deutsche Bank AG New York Branch, as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent pursuant to Section 12.9.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b)(ii)(D).

“Advisors” shall mean legal counsel, financial advisors and third-party
appraisers and consultants advising the Agents, the Letter of Credit Issuers,
the Lenders and their Related Parties in connection with this Agreement, the
other Credit Documents and the consummation of the Transactions, limited in the
case of legal counsel to one primary counsel for the Agents (as of the
Conversion Date, White & Case LLP) and, if necessary, one firm of regulatory
counsel and/or one firm of local counsel in each appropriate jurisdiction (and,
in the case of an actual or perceived conflict of interest where the Person
affected by such conflict informs the Borrower of such conflict and thereafter,
after receipt of the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed), retains its own counsel, of another firm of
counsel for all such affected Persons (taken as a whole)).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities or by contract. The terms “controlling” and
“controlled” shall have meanings correlative thereto.

“Affiliated Lender” shall mean any direct Affiliated Parent Company or
Subsidiary of Holdings or the Borrower (other than a Restricted Subsidiary of
the Borrower) that purchases or acquires Term Loans or Term C Loans pursuant to
Section 13.6(h).

“Affiliated Parent Company” shall mean a direct or indirect parent entity of
Holdings and the Borrower that (i) owns, directly or indirectly, 100% of the
Stock of the Borrower, and (ii) operates as a “passive holding company”, subject
to customary exceptions of the type described in Section 10.12 (it being
understood, for the avoidance of doubt, that no Permitted Holder or affiliated
investment fund shall be construed to be an “Affiliated Parent Company”).

“Agent Parties” shall have the meaning provided in Section 13.17(d).

 

3



--------------------------------------------------------------------------------

“Agents” shall mean the Administrative Agent, the Collateral Agent and each
Joint Lead Arranger.

“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).

“Agreement” shall mean this Credit Agreement.

“AHYDO Catch-Up Payment” means any payment or redemption of Indebtedness,
including subordinated debt obligations, to avoid the application of Code
Section 163(e)(5) thereto.

“Alcoa” shall have the meaning provided in Section 10.2(z).

“Alternative Acceptable Plan” shall mean a plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, for the TCEH Debtors which satisfies the following requirements
in all material respects:

(a) upon substantial consummation of such plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, no person or group acting collectively owns, directly or
indirectly, beneficially and of record, at least a majority of the voting Stock
of the ultimate parent company of the Borrower other than the holders of TCEH
First Lien Claims (as defined in the Existing Plan);

(b) upon substantial consummation of such plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, the amount of all Indebtedness outstanding under the Credit
Facility (excluding any amount owing under the Term C Loan Facility to the
extent of the amount of funds held in the Term C Loan Collateral Accounts) plus
the aggregate principal amount of all other Indebtedness of Holdings, the
Borrower and its Restricted Subsidiaries as described in clauses (a) and (b) of
the definition of “Indebtedness”, but excluding, for the avoidance of doubt, (1)
Capitalized Lease Obligations and purchase money debt obligations of Holdings,
the Borrower and its Restricted Subsidiaries and (2) the Preferred Stock (if
any) of (x) PrefCo, (y) the ultimate parent company of the Borrower, or (z) a
Subsidiary of the ultimate parent company of the Borrower, shall not exceed the
sum of (i) $3,600,000,000 plus (ii) $750,000,000 so long as such amount under
clause (ii) has been incurred for any purpose other than to make any dividends,
stock repurchases and redemptions of equity interests;

(c) upon substantial consummation of such plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, the Lien and payment priority of the Credit Facility is as set
forth in the Credit Documents;

(d) upon substantial consummation of such plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, the Borrower shall have a Minimum Liquidity of at least $500
million as of such date;

(e) upon substantial consummation of such plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, the Borrower and its Restricted Subsidiaries (1) own each of
the Principal Properties and (2) operate a retail electric business
substantially as described in the Existing Plan, with such changes as are
necessary or desirable to continue operating such business in the Borrower’s
good faith business judgment, in each case, unless sold or otherwise disposed of
after the Closing Date in accordance with Section 10.4 of the Existing DIP
Agreement; and

(f) upon substantial consummation of such plan of reorganization or any other
restructuring transaction, including a sale pursuant to section 363 of the
Bankruptcy Code, the aggregate liquidation preference of the Preferred Stock (if
any) of (x) PrefCo, (y) the ultimate parent company of the Borrower or (z) a
Subsidiary of the ultimate parent company of the Borrower shall not exceed the
amount that is determined in connection with such plan of reorganization or
restructuring transaction to be reasonably necessary or desirable, as reasonably
determined by the proponent of such plan or restructuring transaction, to
achieve a step-up in the tax basis of certain assets; provided that (i) any
entity that owns or holds material assets contributed to achieve a step-up in
the basis of those assets in connection with such reorganization or transaction
shall be a Restricted Subsidiary of the Borrower and become a Credit Party and
(ii) all of the Stock or Stock Equivalents of such entity shall be, subject to
the other restrictions in this Agreement, pledged pursuant to the Pledge
Agreement, to the extent owned by another Credit Party.

 

4



--------------------------------------------------------------------------------

“Applicable ABR Margin” shall mean at any date: (a) with respect to each ABR
Loan that is a Term Loan, 3.00% per annum, (b) with respect to each ABR Loan
that is a Term C Loan, 3.00% per annum, and (c) with respect to each ABR Loan
that is a Revolving Credit Loan, 2.25% per annum.

“Applicable Amount” shall mean, at any time (the “Applicable Amount Reference
Time”), an amount equal to (a) the sum, without duplication, of:

(i) the greater of (x) $200,000,000 and (y) 20% of Consolidated EBITDA for the
most recently ended Test Period (calculated on a Pro Forma Basis);

(ii) 50% of Cumulative Consolidated Net Income (which amount, if less than zero,
shall be deemed to be zero for such period) of the Borrower and the Restricted
Subsidiaries for the period from the first day of the first fiscal quarter
commencing after the Closing Date until the last day of the then-most recent
fiscal quarter or Fiscal Year, as applicable, for which Section 9.1 Financials
have been delivered;

(iii) all cash repayments of principal received by the Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
on account of loans made by the Borrower or any Restricted Subsidiary to such
Minority Investments or Unrestricted Subsidiaries during the period from and
including the Business Day immediately following the Closing Date through and
including the Applicable Amount Reference Time;

(iv) 100% of the aggregate amount received in cash and the fair market value of
marketable securities or other property received by means of (A) the sale or
other disposition (other than to the Borrower or a Restricted Subsidiary) of
Investments made pursuant to Section 10.5(v)(y), (w) and (nn) by the Borrower or
any Restricted Subsidiary and repurchases and redemptions of such Investments
from the Borrower or any Restricted Subsidiary and repayments of loans or
advances, and releases of guarantees constituting such Investments made by the
Borrower or any Restricted Subsidiary, in each case, after the Closing Date; and
(B) the sale (other than to the Borrower or a Restricted Subsidiary) of the
stock or other ownership interest of Minority Investments, any Unrestricted
Subsidiary or Excluded Project Subsidiary or a dividend or distribution from a
Minority Investment, Unrestricted Subsidiary or Excluded Project Subsidiary
(other than in each case to the extent the Investment in such Minority
Investment, Unrestricted Subsidiary or Excluded Project Subsidiary was made by
the Borrower or a

 

5



--------------------------------------------------------------------------------

Restricted Subsidiary pursuant to the proviso in Section 10.5(i) and other than
to the extent such dividend or distribution from an Unrestricted Subsidiary or
Excluded Project Subsidiary is applied to make a distribution pursuant to
Section 10.6 to fund tax or other liabilities of such Unrestricted Subsidiary or
Excluded Project Subsidiary that are payable by a direct or indirect parent of
the Borrower on behalf of such Unrestricted Subsidiary or Excluded Project
Subsidiary), in each case, after the Closing Date;

(v) in the case of the redesignation of an Unrestricted Subsidiary or an
Excluded Project Subsidiary as, or merger, consolidation or amalgamation of an
Unrestricted Subsidiary or Excluded Project Subsidiary with or into, a
Restricted Subsidiary after the Closing Date, the fair market value of the
Investment in such Unrestricted Subsidiary or Excluded Project Subsidiary at the
time of the redesignation of such Unrestricted Subsidiary or Excluded Project
Subsidiary as, or merger, consolidation or amalgamation of such Unrestricted
Subsidiary or Excluded Project Subsidiary with or into, a Restricted Subsidiary,
other than to the extent the Investment in such Unrestricted Subsidiary or
Excluded Project Subsidiary was made by the Borrower or a Restricted Subsidiary
pursuant to the proviso in Section 10.5(i);

(vi) 100% of the aggregate net cash proceeds and the fair market value of
marketable securities or other property received by the Borrower since
immediately after the Closing Date (other than net cash proceeds from Cure
Amounts) from the issue or sale of Indebtedness or Disqualified Stock of the
Borrower or a Restricted Subsidiary that has been converted into or exchanged
for Stock of the Borrower or any direct or indirect parent of the Borrower;
provided that this clause (vii) shall not include the proceeds from (a) Stock or
Stock Equivalents or Indebtedness that has been converted or exchanged for Stock
or Stock Equivalents of the Borrower sold to a Restricted Subsidiary, as the
case may be, (b) Disqualified Stock or Indebtedness that has been converted or
exchanged into Disqualified Stock or (c) any contribution or issuance that
increases the Applicable Equity Amount;

(vii) without duplication of any amounts above, any returns, profits,
distributions and similar amounts received on account of Investments made
pursuant to Section 10.5(v)(y); and

(viii) the aggregate amount of Retained Declined Proceeds (other than those used
pursuant to Section 10.5(h)(iii) and Section 10.6(q)) retained by the Borrower
during the period from and including the Business Day immediately following the
Closing Date through and including the Applicable Amount Reference Time;

minus (b) the sum, without duplication, of:

(i) the aggregate amount of Investments made pursuant to Section 10.5(h)(iii)
and Section 10.5(v)(y) following the Closing Date and prior to the Applicable
Amount Reference Time;

(ii) the aggregate amount of dividends pursuant to Section 10.6(c)(y) following
the Closing Date and prior to the Applicable Amount Reference Time; and

(iii) the aggregate amount of prepayments, repurchases, redemptions and
defeasances made pursuant to Section 10.7(a)(i)(3) following the Closing Date
and prior to the Applicable Amount Reference Time.

Notwithstanding the foregoing, in making any calculation or other determination
under this Agreement involving the Applicable Amount, if the Applicable Amount
at such time is less than zero, then the Applicable Amount shall be deemed to be
zero for purposes of such calculation or determination.

 

6



--------------------------------------------------------------------------------

“Applicable Equity Amount” shall mean, at any time (the “Applicable Equity
Amount Reference Time”), an amount equal to, without duplication, (a) the amount
of any capital contributions (other than any Cure Amount) made in cash,
marketable securities or other property to, or any proceeds of an equity
issuance received by the Borrower during the period from and including the
Business Day immediately following the Closing Date through and including the
Applicable Equity Amount Reference Time (taking the fair market value of any
marketable securities or property other than cash), including proceeds from the
issuance of Stock or Stock Equivalents of Holdings or any direct or indirect
parent of Holdings (to the extent the proceeds of any such issuance are
contributed to the Borrower), but excluding all proceeds from the issuance of
Disqualified Stock and any Cure Amount,

minus (b) the sum, without duplication, of:

(i) the aggregate amount of Investments made pursuant to Section 10.5(h)(ii) and
Section 10.5(v)(x) following the Closing Date and prior to the Applicable Equity
Amount Reference Time;

(ii) the aggregate amount of dividends pursuant to Section 10.6(c)(x) following
the Closing Date and prior to the Applicable Equity Amount Reference Time;

(iii) the aggregate amount of prepayments, repurchases, redemptions and
defeasances pursuant to Section 10.7(a)(i)(2) following the Closing Date and
prior to the Applicable Equity Amount Reference Time; and

(iv) the aggregate amount of Indebtedness incurred pursuant to Section 10.1(aa)
and outstanding at the Applicable Equity Amount Reference Time;

provided that issuances and contributions pursuant to Sections 10.5(f)(ii),
10.6(a) and 10.6(b)(i) shall not increase the Applicable Equity Amount.

“Applicable Laws” shall mean, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority
(including the PUCT and ERCOT), in each case applicable to or binding on such
Person or any of its property or assets or to which such Person or any of its
property or assets is subject.

“Applicable LIBOR Margin” shall mean at any date: (a) with respect to each LIBOR
Loan that is a Term Loan, 4.00% per annum, (b) with respect to each LIBOR Loan
that is a Term C Loan, 4.00% per annum, and (c) with respect to each LIBOR Loan
that is a Revolving Credit Loan, 3.25% per annum.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Sale Prepayment Event” shall mean any Disposition of any business units,
assets or other property of the Borrower and the Restricted Subsidiaries not in
the ordinary course of business (including any Disposition of any Stock or Stock
Equivalents of any Subsidiary of the Borrower owned

 

7



--------------------------------------------------------------------------------

by the Borrower or any Restricted Subsidiary). Notwithstanding the foregoing,
the term “Asset Sale Prepayment Event” shall not include any transaction
permitted by Section 10.4 (other than transactions outside the ordinary course
of business (as determined by the Borrower in good faith) and transactions
permitted by Section 10.4(b), Section 10.4(g), and Section 10.4(v), which shall
constitute Asset Sale Prepayment Events).

“Assignment and Acceptance” shall mean (a) an assignment and acceptance
substantially in the form of Exhibit J, or such other form as may be approved by
the Administrative Agent and (b) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with Section
2.17, such form of assignment (if any) as may have been requested by the
Administrative Agent in accordance with Section 2.17(a).

“Assignment and Assumption” shall mean an agreement substantially in the form
annexed hereto as Exhibit R.

“Auction Agent” shall mean (i) the Administrative Agent or (ii) any other
financial institution or advisor employed by Holdings, the Borrower or any
Subsidiary thereof (whether or not an Affiliate of the Administrative Agent) to
act as an arranger in connection with any Permitted Debt Exchange pursuant to
Section 2.17 or Dutch auction pursuant to Section 13.6(h); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

“Authorized Officer” shall mean the President, the Chief Executive Officer, the
Chief Financial Officer, the Chief Operating Officer, the Treasurer, any
Assistant Treasurer, the Controller, any Senior Vice President, with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, managing member or general partner thereof, any other senior
officer of Holdings, the Borrower or any other Credit Party designated as such
in writing to the Administrative Agent by Holdings, the Borrower or any other
Credit Party, as applicable, and, with respect to any document delivered on the
Conversion Date, the Secretary or any Assistant Secretary of any Credit
Party. Any document (other than a solvency certificate) delivered hereunder that
is signed by an Authorized Officer shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of Holdings, the Borrower or any other Credit
Party and such Authorized Officer shall be conclusively presumed to have acted
on behalf of such Person.

“Auto-Extension Letter of Credit” shall have the meaning provided in Section
3.2(b).

“Available Revolving Commitment” shall mean, as of any date, an amount equal to
the excess, if any, of (a) the amount of the Total Revolving Credit Commitment
over (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Loans then outstanding and (ii) the aggregate Revolving Letters of Credit
Outstanding at such time.

“Backstopped” shall mean, with respect to any Letter of Credit, that such Letter
of Credit is back-stopped by another letter of credit on terms reasonably
satisfactory to the Letter of Credit Issuer of such Letter of Credit.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

8



--------------------------------------------------------------------------------

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“Bankruptcy Court” shall have the meaning provided in the preamble to this
Agreement.

“Barclays Term C Loan Collateral Account” shall mean the Term C Loan Collateral
Account established with (a) Deutsche Bank AG New York Branch, Deutsche Bank
Trust Company Americas or any Affiliate thereof as Depositary Bank or (b)
Barclays Bank PLC or any Affiliate thereof as Depositary Bank, in either case,
for the purpose of cash collateralizing the Term L/C Obligations in respect of
Term Letters of Credit issued by Barclays Bank PLC (or any of its Affiliates) as
Term Letter of Credit Issuer; provided that, until (i) Barclays Bank PLC
provides written notice to the Administrative Agent and the Collateral Agent
that it (or an Affiliate thereof) has opened an account intended to serve as the
Barclays Term C Loan Collateral Account and (ii) arrangements reasonably
satisfactory to the Collateral Agent and the Borrower have been implemented with
respect to such account (including arrangements relating to perfection by
“control”), it is understood and agreed that Deutsche Bank AG New York Branch,
Deutsche Bank Trust Company Americas or any Affiliate thereof shall serve as
Depositary Bank for the Barclays Term C Loan Collateral Account.1

“Barclays Term Letters of Credit” shall mean Term Letters of Credit issued by
Barclays Bank PLC, any of its affiliates or replacement or successor pursuant to
Section 3.6(a).

“Benefit Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) -which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by the Borrower, any Subsidiary or ERISA
Affiliate or with respect to which the Borrower or any Subsidiary could incur
liability pursuant to Title IV of ERISA.

“Benefited Lender” shall have the meaning provided in Section 13.8(a).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning provided in the preamble to this Agreement,
and on the Conversion Date, the Borrower shall assume all of the obligations of
the DIP Borrower under the Existing DIP Agreement and the other Credit Documents
(as defined in the Existing DIP Agreement) pursuant to the Assignment and
Assumption and the DIP Borrower shall be automatically released from such
obligations under the Existing DIP Agreement and the other Credit Documents (as
defined in the Existing DIP Agreement).

“Borrowing” shall mean and include the incurrence of one Class and Type of Loan
on a given date (or resulting from conversions on a given date) having a single
Maturity Date and in the case of LIBOR Loans, the same Interest Period (provided
that ABR Loans incurred pursuant to Section 2.10(b) shall be considered part of
any related Borrowing of LIBOR Loans).

 

1  NTD: Definition to be adjusted if applicable at time of exit.

 

9



--------------------------------------------------------------------------------

“Broker-Dealer Subsidiary” shall mean any Subsidiary that is registered as a
broker-dealer under the Exchange Act or any other applicable law requiring
similar registration.

“Bundled Payment” shall mean an amount paid or payable by an obligor to a Credit
Party pursuant to a bundled bill, which amount includes both (a) Excluded
Property under clauses (a) or (c) (or both such clauses) of the definition of
such term, and (b) other amounts.

“Bundled Payment Amount” shall mean amounts paid or payable to any Credit Party
and described in clause (b) of the definition of “Bundled Payment”.

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to (a) any interest rate
settings as to a LIBOR Loan, (b) any fundings, disbursements, settlements and
payments in respect of any such LIBOR Loan, or (c) any other dealings pursuant
to this Agreement in respect of any such LIBOR Loan, such day shall be a day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on a
consolidated statement of cash flows of the Borrower.

“Capital Lease” shall mean, as applied to the Borrower and the Restricted
Subsidiaries, any lease of any property (whether real, personal or mixed) by the
Borrower or any Restricted Subsidiary as lessee that, in conformity with GAAP,
is, or is required to be, accounted for as a capital lease on the balance sheet
of the Borrower; provided, however, that notwithstanding anything to the
contrary in this Agreement or in any other Credit Document, any leases that were
not capital leases when entered into but are recharacterized as capital leases
due to a change in accounting rules that becomes effective after the Closing
Date shall for all purposes of this agreement not be treated as Capital Leases.

“Capitalized Lease Obligations” shall mean, as applied to the Borrower and the
Restricted Subsidiaries at the time any determination is to be made, the amount
of the liability in respect of a Capital Lease that would at such time be
required to be capitalized and reflected as a liability on the balance sheet
(excluding the footnotes thereto) of the Borrower in accordance with GAAP, and
the Stated Maturity thereof shall be the date of the last payment of rent or any
other amount due under such Capital Lease prior to the first date upon which
such Capital Lease may be prepaid by the lessee without payment of a penalty;
provided, however, that notwithstanding anything to the contrary in this
Agreement or in any other Credit Document, any obligations that were not
required to be included on the balance sheet of the Borrower as capital lease
obligations when incurred but are recharacterized as capital lease obligations
due to a change in accounting rules that becomes effective after the Closing
Date shall for all purposes of this Agreement not be treated as Capitalized
Lease Obligations.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by the
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP are or are required to be reflected as capitalized
costs on the consolidated balance sheet of the Borrower.

 

10



--------------------------------------------------------------------------------

“Captive Insurance Subsidiary” shall mean a Subsidiary of the Borrower
established for the purpose of, and to be engaged solely in the business of,
insuring the businesses or facilities owned or operated by the Borrower or any
of its Subsidiaries or joint ventures or to insure related or unrelated
businesses.

“Case” shall have the meaning provided in the preamble to this Agreement.

“Cash Collateral” shall have the meaning provided in Section 3.8(c).

“Cash Collateralize” shall have the meaning provided in Section 3.8(c).

“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.

“Cash Management Bank” shall mean any Person that enters into a Cash Management
Agreement or provides Cash Management Services, in its capacity as a party to
such Cash Management Agreement or a provider of such Cash Management Services.

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services or under any Cash Management Agreement.

“Cash Management Services” shall mean treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer (including automated
clearing house fund transfer services), merchant services (other than those
constituting a line of credit) and other cash management services.

“Certificated Securities” shall have the meaning provided in Section 8.17.

“CFC” shall mean a Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“CFC Holding Company” shall mean a Subsidiary of the Borrower that has no
material assets other than (i) the equity interests (including, for this
purpose, any debt or other instrument treated as equity for U.S. federal income
tax purposes) in (x) one or more Foreign Subsidiaries that are CFCs or (y) one
or more other CFC Holding Companies and (ii) cash and Permitted Investments and
other assets being held on a temporary basis incidental to the holding of assets
described in clause (i) of this definition.

“Change in Law” shall mean (a) the adoption of any Applicable Law after the
Closing Date, (b) any change in any Applicable Law or in the interpretation or
application thereof by any Governmental Authority after the Closing Date or (c)
compliance by any party with any guideline, request, directive or order issued
or made after the Closing Date by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law); provided,
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

11



--------------------------------------------------------------------------------

“Change of Control” shall mean and be deemed to have occurred if any Person or
“group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as
in effect on the Closing Date), but excluding (x) any employee benefit plan of
such Person and its subsidiaries and any Person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan, (y) any
Permitted Holders, and (z) any one or more direct or indirect parent companies
of the Borrower in which no Person or “group” (other than any persons described
in the preceding clause (y)), directly or indirectly, holds beneficial ownership
of Voting Stock representing more than 50.1% of the aggregate voting power
represented by the issued and outstanding Voting Stock of such parent, shall
have, directly or indirectly, acquired beneficial ownership of Voting Stock
representing more than 50.1% of the aggregate voting power represented by the
issued and outstanding Voting Stock of Holdings.

“Citibank Term C Loan Collateral Account” shall mean the Term C Loan Collateral
Account established with Citibank, N.A. or any Affiliate thereof (which
Affiliate is consented to by the Borrower (such consent not to be unreasonably
withheld)) as Depositary Bank, for the purpose of cash collateralizing the Term
L/C Obligations in respect of Term Letters of Credit issued (or deemed issued)
by Citibank, N.A. (or any of its Affiliates) as Term Letter of Credit Issuer.

“Citibank Term Letters of Credit” shall mean each Letter of Credit issued by
Citibank, N.A. or any of its affiliates and listed on Schedule 1.1(b) as a DIP
Term Letter of Credit.

“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan or the Loans comprising such Borrowing, are Revolving Credit Loans,
Term Loans, Incremental Term Loans, Term C Loans, Incremental Term C Loans,
Extended Term Loans, Extended Revolving Credit Loans, Extended Term C Loans,
Refinancing Term Loans, Refinancing Term C Loans, Refinancing Revolving Credit
Loans, Replacement Term Loans or Replacement Term C Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, an Extended Term Loan Commitment, an Incremental Term Loan
Commitment, an Initial Term C Loan Commitment, an Incremental Term C Loan
Commitment, an Incremental Revolving Credit Commitment, a Refinancing Term Loan
Commitment, a Refinancing Term C Loan Commitment, a Refinancing Revolving Credit
Commitment, a Replacement Term Loan Commitment or a Replacement Term C
Commitment.

“Class C3 TCEH First Lien Secured Claims” shall mean the “Class C3 TCEH First
Lien Secured Claims” as defined in the Plan.

“Closing Date” shall mean August [    ], 2016.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Section references to the Code are to the Code, as in effect on the
Closing Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefore.

“Collateral” shall mean all property pledged, mortgaged or purported to be
pledged or mortgaged pursuant to the Security Documents (excluding, for the
avoidance of doubt, all Excluded Collateral).

“Collateral Agent” shall mean Deutsche Bank AG New York Branch, in its capacity
as collateral agent for the Secured Bank Parties under this Agreement and the
Security Documents, or any successor collateral agent appointed pursuant hereto.

“Collateral Representative” shall mean (i) initially, the Collateral Trustee or
(ii) after the termination of the Collateral Trust Agreement, the Collateral
Agent.

 

12



--------------------------------------------------------------------------------

“Collateral Trust Agreement” shall mean that certain Collateral Trust Agreement,
dated as of [                ], by and among the Borrower, the RCT, the
Collateral Agent, the Collateral Trustee and certain other First Lien Secured
Parties from time to time party thereto.

“Collateral Trustee” shall mean Delaware Trust Company, and any permitted
successors and assigns.

“Commitment Letter” shall mean the commitment letter, dated May 31, 2016, among
TCEH, Deutsche Bank and the other Commitment Parties.

“Commitment Parties” shall mean the “Commitment Parties” as defined in the
Commitment Letter.

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Revolving Credit Commitment, Incremental Term Loan
Commitments, Incremental Term C Loan Commitment, Refinancing Term Loan
Commitment, Refinancing Term C Loan Commitment, Replacement Term Loan Commitment
or Replacement Term C Loan Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time, and any successor statute.

“Commodity Hedging Agreement” shall mean any agreement (including each
confirmation pursuant to any Master Agreement) or transaction providing for one
or more swaps, caps, collars, floors, futures, options, spots, forwards,
derivatives, any physical or financial commodity contracts or agreements, power
purchase or sale agreements, fuel purchase or sale agreements, environmental
credit purchase or sale agreements, power transmission agreements, commodity
transportation agreements, fuel storage agreements, netting agreements
(including Netting Agreements), capacity agreements or commercial or trading
agreements, each with respect to the purchase, sale or exchange of (or the
option to purchase, sell or exchange), transmission, transportation, storage,
distribution, processing, lease or hedge of, any Covered Commodity, price or
price indices for any such Covered Commodity or services or any other similar
derivative agreements, and any other similar agreements.

“Communications” shall have the meaning provided in Section 13.17(a).

“Company Material Adverse Change” shall mean, a material adverse effect on the
business, operations, assets, liabilities, properties or financial condition of
the Borrower and its Restricted Subsidiaries, taken together as a whole;
provided, however, that in determining whether a Company Material Adverse Change
has occurred, there shall not be taken into account any effect resulting from
any of the following circumstances, occurrences, changes, events, developments
or states of facts: (a) any change in general legal, regulatory, economic or
business conditions generally, financial markets generally or in the industry or
markets in which the Borrower or any of its Restricted Subsidiaries operates or
is involved, (b) any natural disasters, change in political conditions,
including any commencement, continuation or escalation of war, material armed
hostilities, sabotage or terrorist activities or other material international or
national calamity or act of terrorism directly or indirectly involving or
affecting the U.S., (c) any changes in accounting rules or principles (or any
interpretations thereof), including changes in GAAP, (d) any change in any
Applicable Laws (including environmental laws and laws regulating energy or
commodities), (e) any change in the costs of commodities or supplies, including
fuel, or the price of electricity, (f) the announcement of the execution of the
Commitment Letter, any Credit Document (or any other agreement to be entered
into pursuant to the Commitment Letter or the Credit Documents) or the pendency
of or consummation of the Transactions or the

 

13



--------------------------------------------------------------------------------

transactions contemplated by the Commitment Letter or any other document or any
actions required to be taken hereunder or under the Commitment Letter and (g)
any actions to be taken or not taken pursuant to or in accordance with the
Credit Documents or the Commitment Letter or any other document entered into in
connection herewith; provided that, in the case of clauses (a), (b), (d) or (e),
only to the extent such changes do not have a materially disproportionately
adverse effect on the Borrower and its Restricted Subsidiaries, taken as a
whole, compared to other persons operating in the same industry and
jurisdictions in which the Borrower and its Restricted Subsidiaries operate.

“Company Model” shall mean the model filed with the Bankruptcy Court on May 11,
2016 as Exhibit E to the Disclosure Statement (as defined in the Existing Plan
as in effect on the Closing Date) (together with any updates or modifications
thereto prior to the Conversion Date reasonably agreed between the Borrower and
the Joint Lead Arrangers) Docket No. 8423.

“Compliance Period” shall mean any period during which the sum of (i) the
aggregate principal amount of all Revolving Credit Loans then outstanding and
(ii) the Revolving Letters of Credit Outstanding (excluding (x) the Stated
Amount of up to $100,000,000 of undrawn Revolving Letters of Credit and (y) Cash
Collateralized or Backstopped Revolving Letters of Credit) exceeds 30% of the
amount of the Total Revolving Credit Commitment.

“Confidential Information” shall have the meaning provided in Section 13.16.

“Confirmation/Approval Order” shall mean that certain order of the Bankruptcy
Court entered on [                    ], at Docket No. [            ] confirming
(or in the case of a Plan effectuated through a sale pursuant to section 363 of
the Bankruptcy Code, approving) the Plan with respect to the TCEH Debtors.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
the Borrower and the Restricted Subsidiaries for any period, the total amount of
depreciation and amortization expense, including the amortization of deferred
financing fees or costs, nuclear fuel costs, depletion of coal or lignite
reserves, debt issuance costs, commissions, fees and expenses, capitalized
expenditures, Capitalized Software Expenditures, amortization of expenditures
relating to software, license and intellectual property payments, amortization
of any lease related assets recorded in purchase accounting, customer
acquisition costs, unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits, amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par and incentive payments, conversion costs, and contract acquisition costs of
the Borrower and the Restricted Subsidiaries for such period on a consolidated
basis and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:

(a) without duplication and (except in the case of the add-backs set forth in
clauses (ix), (xiii) and (xix) below) to the extent deducted (and not added
back) in arriving at such Consolidated Net Income, the sum of the following
amounts for the Borrower and the Restricted Subsidiaries for such period:

(i) Consolidated Interest Expense (including (x) net losses on Hedging
Obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities in each case to the extent included in Consolidated
Interest Expense), together with items excluded from Consolidated Interest
Expense pursuant to clause (1)(u), (v), (w), (x), (y) and (z) of the definition
thereof,

 

14



--------------------------------------------------------------------------------

(ii) provision for taxes based on income or profits or capital gains, including
federal, foreign, state, franchise, excise, value-added and similar taxes and
foreign withholding taxes (including penalties and interest related to such
taxes or arising from tax examinations) paid or accrued during such period,

(iii) Consolidated Depreciation and Amortization Expense for such period,

(iv) [reserved],

(v) the amount of any restructuring cost, charge or reserve (including any costs
incurred in connection with acquisitions after the Closing Date and costs
related to the closure and/or consolidation of facilities) and any one time
expense relating to enhanced accounting function or other transaction costs,
public company costs, costs, charges and expenses in connection with fresh start
accounting, and costs related to the implementation of operational and reporting
systems and technology initiatives (provided such costs related to the
implementation of operation and reporting systems and technology initiatives
shall not exceed $100,000,000 for any such period),

(vi) any other non-cash charges, expenses or losses, including any non-cash
asset retirement costs, non-cash increase in expenses resulting from the
revaluation of inventory (including any impact of changes to inventory valuation
policy methods including changes in capitalization of variances) or other
inventory adjustments or due to purchase accounting, or any other acquisition,
non-cash compensation charges, non-cash expense relating to the vesting of
warrants, write-offs or write-downs for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period),

(vii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary,

(viii) [reserved],

(ix) the amount of net cost savings projected by the Borrower in good faith to
be realizable as a result of specified actions, operational changes and
operational initiatives (including, to the extent applicable, resulting from the
Transactions) taken or to be taken prior to or during such period (including any
“run-rate” synergies, operating expense reductions and improvements and cost
savings determined in good faith by the Borrower to result from actions which
have been taken or with respect to which substantial steps have been taken or
are expected to be taken no later than 24 months following any such specified
actions, operational changes and operational initiatives (which “run-rate”
synergies, operating expense reductions and improvements and cost savings shall
be added to Consolidated EBITDA until fully realized, shall be subject to
certification by management of the Borrower and shall be calculated on a Pro
Forma Basis as though such “run-rate” synergies, operating expense reductions
and improvements and cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that no “run-rate” synergies, operating expense
reductions and improvements and cost savings shall be added pursuant to this
clause (ix) to the extent duplicative of any expenses or charges relating to
such cost savings that are included in clause (v) above with respect to such
period,

 

15



--------------------------------------------------------------------------------

(x) the amount of losses on Dispositions of receivables and related assets in
connection with any Permitted Receivables Financing and any losses, costs, fees
and expenses in connection with the early repayment, accelerated amortization,
repayment, termination or other payoff (including as a result of the exercise of
remedies) of any Permitted Receivables Financing,

(xi) contract termination costs and any costs, charges or expenses incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement or other equity-based compensation, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of the Borrower or net cash proceeds of an issuance of Stock or Stock
Equivalents (other than Disqualified Stock) of the Borrower (or any direct or
indirect parent thereof) solely to the extent that such net cash proceeds are
excluded from the calculation of the Applicable Equity Amount,

(xii) Expenses Relating to a Unit Outage (if positive); provided that the only
Expenses Relating to a Unit Outage that may be included as Consolidated EBITDA
shall be, without duplication, (A) up to $250,000,000 per Fiscal Year of
Expenses Relating to a Unit Outage incurred within the first 12 months of any
planned or unplanned outage of any Unit by reason of any action by any
regulatory body or other Governmental Authority or to comply with any Applicable
Law, (B) up to $100,000,000 per Fiscal Year of Expenses Relating to a Unit
Outage incurred within the first 12 months of any planned outage of any Unit for
purposes of expanding or upgrading such Unit and (C) solely for the purposes of
calculating “Consolidated EBITDA” for purposes of Section 10.9, all Expenses
Relating to a Unit Outage incurred within the first 12 months of any unplanned
outage of any Unit,

(xiii) the proceeds of any business interruption insurance and, without
duplication of such amounts, all EBITDA Lost as a Result of a Unit Outage and
all EBITDA Lost as a Result of a Grid Outage less, in all such cases, the
absolute value of Expenses Relating to a Unit Outage (if negative); provided
that the amount calculated pursuant to this clause (xiii) shall not be less than
zero,

(xiv) [reserved],

(xv) extraordinary, unusual or non-recurring charges, expenses or losses
(including unusual or non-recurring expenses), transaction fees and expenses and
consulting and advisory fees, indemnities and expenses, severance, integration
costs, costs of strategic initiatives, relocation costs, consolidation and
closing costs, facility opening and pre-opening costs, business optimization
expenses or costs, transition costs, restructuring costs, signing, retention,
recruiting, relocation, signing, stay or completion bonuses and expenses
(including payments made to employees or producers who are subject to
non-compete agreements), and curtailments or modifications to pension and
post-retirement employee benefit plans for such period,

(xvi) any impairment charge or asset write-off or write-down including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets and Investments in debt and equity securities, in each
case pursuant to GAAP, and the amortization of intangibles arising pursuant to
GAAP,

 

16



--------------------------------------------------------------------------------

(xvii) cash receipts (or any netting arrangements resulting in increased cash
receipts) not added in arriving at Consolidated EBITDA or Consolidated Net
Income in any period to the extent the non-cash gains relating to such receipts
were deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) below for any previous period and not added,

(xviii) charges, losses or expenses to the extent covered by insurance or
otherwise reimbursable or indemnifiable by a third party and actually reimbursed
or reimbursable or indemnifiable,

(xix) adjustments identified in the Company Model, and

(xx) adjustments (A) evidenced by or contained in the quality of earnings
analysis and data or derived from a quality of earnings report prepared by the
Borrower’s auditors delivered to the Administrative Agent on [              ] or
(B) (i) evidenced by or contained in a due diligence quality of earnings report
made available to the Administrative Agent (who may share with the Lenders)
(subject, in each case, to customary access letters) prepared with respect to
the target of a Permitted Acquisition or other investment permitted hereunder by
(x) a “big-four” nationally recognized accounting firm or (y) any other
accounting firm that shall be reasonably acceptable to the Administrative Agent,
less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income for the Borrower and the Restricted Subsidiaries, the
sum of the following amounts for such period:

(i) non-cash gains increasing Consolidated Net Income for such period (excluding
any non-cash gain to the extent it represents the reversal of an accrual or
reserve for a potential cash item that reduced Consolidated Net Income or
Consolidated EBITDA in any prior period),

(ii) extraordinary, unusual or non-recurring gains,

(iii) cash expenditures (or any netting arrangements resulting in increased cash
expenditures) not deducted in arriving at Consolidated EBITDA or Consolidated
Net Income in any period to the extent non-cash losses relating to such
expenditures were added in the calculation of Consolidated EBITDA pursuant to
paragraph (a) above for any previous period and not deducted, and

(iv) the amount of any minority interest income consisting of Subsidiary losses
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary,

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that

(i) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA any gain or loss resulting in such period

 

17



--------------------------------------------------------------------------------

from currency translation gains and losses related to currency remeasurements of
Indebtedness or intercompany balances (including the net loss or gain resulting
from Hedging Obligations for currency exchange risk),

(ii) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person or business, or
attributable to any property, assets, division or line of business acquired by
the Borrower or any Restricted Subsidiary during such period (or any property,
assets, division or line of business subject to a letter of intent or purchase
agreement at such time) (but not the Acquired EBITDA of any related Person or
business or any Acquired EBITDA attributable to any property, assets, division
or line of business, in each case to the extent not so acquired) to the extent
not subsequently sold, transferred, abandoned or otherwise disposed by the
Borrower or such Restricted Subsidiary (each such Person, property, assets,
division or line of business acquired and not subsequently so disposed of, an
“Acquired Entity or Business”) and the Acquired EBITDA of any Unrestricted
Subsidiary or Excluded Project Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), in
each case based on the actual Acquired EBITDA of such Pro Forma Entity for such
period (including the portion thereof occurring prior to such acquisition or
conversion) and (B) an adjustment in respect of each Pro Forma Entity equal to
the amount of the Pro Forma Adjustment with respect to such Pro Forma Entity for
such period (including the portion thereof occurring prior to such acquisition),

(iii) [reserved],

(iv) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset (other than an Unrestricted Subsidiary or
Excluded Project Subsidiary) sold, transferred, abandoned or otherwise disposed
of, closed or classified as discontinued operations by the Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold, transferred, abandoned or otherwise disposed of, or closed or
so classified, a “Sold Entity or Business”), and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each, a “Converted Unrestricted Subsidiary”) and any Excluded
Project Subsidiary that is converted into a Restricted Subsidiary during such
period (each, a “Converted Excluded Project Subsidiary”), in each case based on
the actual Disposed EBITDA of such Sold Entity or Business, Converted
Unrestricted Subsidiary or Converted Excluded Project Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition, closure, classification or conversion).

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes the four fiscal quarters (or any month) ended prior to the Conversion
Date, the Consolidated EBITDA for such fiscal quarter (or month) shall be the
Consolidated EBITDA (as defined in the Existing DIP Agreement or the Existing
DIP Credit Agreement (as defined in the Existing DIP Agreement)) that was
calculated under the Existing DIP Agreement (or, if applicable, the Existing DIP
Credit Agreement (as defined in the Existing DIP Agreement)) for such quarter
(or month), adjusted as if calculated pursuant to the definition of Consolidated
EBITDA under this Agreement in the good faith determination of the Borrower,
which adjustments shall be set forth a certificate of an Authorized Officer of
the Borrower. Notwithstanding anything to the contrary contained herein, to the
extent any financial calculation, information, or definition includes any period
prior to the Conversion Date, such financial calculation, information or
definition shall not be required hereunder to be in accordance with GAAP.

 

18



--------------------------------------------------------------------------------

“Consolidated First Lien Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) the sum, without duplication, of (i)
Consolidated Secured Debt that is secured by a Lien on the Collateral that is
pari passu with the Liens securing the Obligations and (ii) Consolidated Secured
Debt of the type described in clause (ii) of the definition thereof, in each
case as of such date of determination to (b) Consolidated EBITDA for the most
recent four fiscal quarter period for which financial statements described in
Section 9.1(a) or (b) are available.

“Consolidated Interest Expense” shall mean, with respect to any period, without
duplication, the sum of:

(1) consolidated interest expense of the Borrower and the Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit, bankers’ acceptances or collateral posting facilities,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capitalized Lease Obligations and (e) net payments, if any,
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding (v) accretion of asset retirement obligations and accretion or accrual
of discounted liabilities not constituting Indebtedness, (w) any expense
resulting from the discounting of any Indebtedness in connection with the
application of purchase accounting, (x) amortization of reacquired Indebtedness,
deferred financing fees, debt issuance costs, commissions, fees and expenses,
(y) any expensing of bridge, commitment and other financing fees and
(z) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Permitted Receivables Financing); plus

(2) consolidated capitalized interest of the Borrower and the Restricted
Subsidiaries, in each case for such period, whether paid or accrued; less

(3) interest income for such period; plus

(4) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock during such period; plus

(5) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Stock during such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication, the
net after-tax effect of,

(a) any extraordinary losses and gains for such period,

 

19



--------------------------------------------------------------------------------

(b) Transaction Expenses,

(c) the cumulative effect of a change in accounting principles during such
period,

(d) any income (or loss) from disposed, abandoned or discontinued operations and
any gains or losses on disposal of disposed, abandoned, transferred, closed or
discontinued operations,

(e) any gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions or abandonments other than in the ordinary
course of business, as determined in good faith by the Borrower,

(f) any income (or loss) during such period of any Person that is an
Unrestricted Subsidiary or an Excluded Project Subsidiary, and any income (or
loss) during such period of any Person that is not a Subsidiary or that is
accounted for by the equity method of accounting; provided that the Consolidated
Net Income of the Borrower and the Restricted Subsidiaries shall be increased by
the amount of dividends or distributions or other payments that are actually
paid in cash (or to the extent converted into cash) to the Borrower or any
Restricted Subsidiary during such period,

(g) solely for the purpose of determining the Applicable Amount, any income (or
loss) during such period of any Restricted Subsidiary (other than any Credit
Party) to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its net income is not at the date
of determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, by the operation of the terms
of its Organizational Documents or any agreement, instrument or Applicable Law
applicable to that Restricted Subsidiary or its stockholders, unless such
restriction with respect to the payment of dividends or similar distributions
(i) has been legally waived or otherwise released, (ii) is imposed pursuant to
this Agreement and the other Credit Documents, Permitted Debt Exchange Notes,
Incremental Loans, Incremental Loan Commitments or Permitted Other Debt, (iii)
any working capital line permitted by Section 10.2 incurred by a Foreign
Subsidiary, or (iv) arises pursuant to an agreement or instrument if the
encumbrances and restrictions contained in any such agreement or instrument
taken as a whole are not materially less favorable to the Secured Parties than
the encumbrances and restrictions contained in the Credit Documents (as
determined by the Borrower in good faith); provided that Consolidated Net Income
of the Borrower and the Restricted Subsidiaries will be increased by the amount
of dividends or other distributions or other payments actually paid in cash (or
to the extent converted into cash) to the Borrower or any Restricted Subsidiary
during such period, to the extent not already included therein,

(h) effects of all adjustments (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries) in the Borrower’s
consolidated financial statements pursuant to GAAP, net of taxes, resulting from
(i) the application of fresh start accounting principles as a result of the TCEH
Debtors’ emergence from bankruptcy or (ii) the application of purchase
accounting in relation to the Transactions or any consummated acquisition, in
each case, including the amortization or write-off of any amounts related
thereto and, whether consummated before or after the Closing Date,

(i) any income (or loss) for such period attributable to the early
extinguishment of Indebtedness (other than Hedging Obligations, but including,
for the avoidance of doubt, debt exchange transactions and the extinguishment of
pre-petition indebtedness in connection with the Transactions),

 

20



--------------------------------------------------------------------------------

(j) any unrealized income (or loss) for such period attributable to Hedging
Obligations or other derivative instruments,

(k) any impairment charge or asset write-off or write-down including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets and investments in debt and equity securities to the extent
relating to changes in commodity prices, in each case pursuant to GAAP to the
extent offset by gains from Hedging Obligations,

(l) any non-cash compensation expense recorded from grants of stock appreciation
or similar rights, stock options, restricted stock or other rights, and any cash
charges associated with the rollover, acceleration or payout of Stock or Stock
Equivalents by management of the Borrower or any of its direct or indirect
parent companies in connection with the Transactions,

(m) accruals and reserves established or adjusted within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP or changes as a result of adoption of or
modification of accounting policies during such period,

(n) any accruals, payments, fees, expenses or charges (including
rationalization, legal, tax, structuring, and other costs and expenses, but
excluding depreciation or amortization expense) related to, or incurred in
connection with, the Transactions (including letter of credit fees), the Plan,
any offering of Stock or Stock Equivalents (including any Equity Offering),
Investment, acquisition (including any Permitted Acquisition and any
acquisitions subject to a letter of intent or purchase agreement), Disposition,
dividends, restricted payments, recapitalization or the issuance or incurrence
of Indebtedness permitted to be incurred by the Borrower and the Restricted
Subsidiaries pursuant hereto (including any refinancing transaction or
amendment, waiver, or other modification of any debt instrument), in each case
whether or not consummated, including (A) such fees, expenses or charges related
to the negotiation, execution and delivery and other transactions contemplated
by this Agreement, the other Credit Documents and any Permitted Receivables
Financing, (B) any amendment or other modification of this Agreement and the
other Credit Documents, (C) any such transaction consummated prior to the
Closing Date and any such transaction undertaken but not completed, (D) any
charges or non-recurring merger costs as a result of any such transaction, and
(E) earnout obligations paid or accrued during such period with respect to any
acquisition or other Investment,

(o) the amount of management, monitoring, consulting and advisory fees and
related indemnities and expenses paid in such period to the extent otherwise
permitted pursuant to Section 9.9, and

(p) restructuring-related or other similar charges, fees, costs, commissions and
expenses or other charges incurred during such period in connection with this
Agreement, the other Credit Documents, the Credit Facilities, the Case, any
reorganization plan in connection with the Case, and any and all transactions
contemplated by the foregoing, including the write-off of any receivables, the
termination or settlement of executory contracts, professional and accounting
costs fees and expenses, management incentive, employee retention or similar
plans (in each case to the extent such plan is approved by the Bankruptcy Court
to the extent required), litigation costs and settlements, asset write-downs,
income and gains recorded in connection with the corporate reorganization of the
TCEH Debtors.

 

21



--------------------------------------------------------------------------------

“Consolidated Secured Debt” shall mean, as of any date of determination,
Consolidated Total Debt at such date which either (i) is secured by a Lien on
the Collateral (and other assets of the Borrower or any Restricted Subsidiary
pledged to secure the Obligations pursuant to Section 10.2(cc)) or (ii)
constitutes Capitalized Lease Obligations or purchase money Indebtedness of the
Borrower or any Restricted Subsidiary.

“Consolidated Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Secured Debt as of such date of
determination to (b) Consolidated EBITDA for the most recent four fiscal quarter
period for which financial statements described in Section 9.1(a) or (b) are
available.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption), after intercompany eliminations, on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries at
such date (or, if such date of determination is a date prior to the first date
on which such consolidated balance sheet has been (or is required to have been)
delivered pursuant to Section 9.1, on the pro forma financial statements
delivered pursuant to Section 6.11 (and, in the case of any determination
relating to any Specified Transaction, on a Pro Forma Basis including any
property or assets being acquired in connection therewith)).

“Consolidated Total Debt” shall mean, as of any date of determination, (a) (i)
all Indebtedness of the types described in clause (a) (solely to the extent such
Indebtedness matures more than one year from the date of its creation or matures
within one year from such date that is renewable or extendable, at the sole
option of the Borrower or any Restricted Subsidiary, to a date more than one
year from the date of its creation), clause (d) (but, in the case of clause (d),
only to the extent of any unreimbursed drawings under any letter of credit which
are not cash collateralized or backstopped) and clause (f) of the definition
thereof, in each case actually owing by the Borrower and the Restricted
Subsidiaries on such date and to the extent appearing on the balance sheet of
the Borrower determined on a consolidated basis in accordance with GAAP
(provided that the amount of any Capitalized Lease Obligations or any such
Indebtedness issued at a discount to its face value shall be determined in
accordance with GAAP) and (ii) purchase money Indebtedness (and excluding, for
the avoidance of doubt, Hedging Obligations and Cash Management Obligations)
minus (b) the aggregate amount of all Unrestricted Cash minus (c) amounts in the
Term C Loan Collateral Accounts.

“Consolidated Total Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Total Debt as of such date of
determination to (b) Consolidated EBITDA for the most recent four fiscal quarter
period for which financial statements described in Section 9.1(a) or (b) are
available.

“Contingent Obligation” shall mean indemnification Obligations and other similar
contingent Obligations for which no claim has been made in writing (but
excluding, for the avoidance of doubt, amounts available to be drawn under
Letters of Credit).

“Contractual Requirement” shall have the meaning provided in Section 8.3.

“Conversion Date” shall have the meaning provided in Section 6.

“Converted Excluded Project Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

22



--------------------------------------------------------------------------------

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

“Corrective Extension Amendment” shall have the meaning provided in Section
2.15(c).

“Covered Commodity” shall mean any energy, electricity, generation capacity,
power, heat rate, congestion, natural gas, nuclear fuel (including enrichment
and conversion), diesel fuel, fuel oil, other petroleum-based liquids, coal,
lignite, weather, emissions and other environmental credits, waste by-products,
renewable energy credit, or any other energy related commodity or service
(including ancillary services and related risks (such as location basis)).

“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, the Collateral Trust Agreement, each Letter of Credit and any
promissory notes issued by the Borrower hereunder, provided that, for the
avoidance of doubt, Cash Management Agreements, Hedging Agreements and Secured
Hedging Agreements shall not be Credit Documents.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

“Credit Facility” shall mean any category of Commitments and extensions of
credit thereunder.

“Credit Party” shall mean each of Holdings, the Borrower, each of the Subsidiary
Guarantors and each other Subsidiary of the Borrower that is a party to a Credit
Document.

“Cumulative Consolidated Net Income” shall mean, for any period, Consolidated
Net Income for such period, taken as a single accounting period. Cumulative
Consolidated Net Income may be a positive or negative amount.

“Cure Amount” shall have the meaning provided in Section 11.13(a).

“Cure Period” shall have the meaning provided in Section 11.13(a).

“Cure Right” shall have the meaning provided in Section 11.13(a).

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (other than
as permitted to be issued or incurred under Section 10.1).

“Declined Proceeds” shall have the meaning provided in Section 5.2(h).

“Default” shall mean any event, act or condition that with notice or lapse of
time hereunder, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(d).

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

23



--------------------------------------------------------------------------------

“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of “Net Cash Proceeds”.

“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of “Net Cash Proceeds”.

“Depositary Bank” shall have the meaning provided in Section 3.9.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with a Disposition pursuant to Section 10.4(b) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of an Authorized
Officer of the Borrower, setting forth the basis of such valuation (which amount
will be reduced by the fair market value of the portion of the non-cash
consideration converted to cash within 180 days following the consummation of
the applicable Disposition). A particular item of Designated Non-Cash
Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in compliance with Section 10.4.

“Deutsche Bank” shall mean Deutsche Bank AG New York Branch.

“Deutsche Bank Term C Loan Collateral Account” shall mean the Term C Loan
Collateral Account established with Deutsche Bank, Deutsche Bank Trust Company
Americas or any Affiliate thereof (which Affiliate is consented to by the
Borrower (such consent not to be unreasonably withheld)) as Depositary Bank for
the purpose of cash collateralizing the Term L/C Obligations in respect of Term
Letters of Credit issued by Deutsche Bank (or any of its Affiliates) as Term
Letter of Credit Issuer.

“Deutsche Bank Term Letters of Credit” shall mean (a) Term Letters of Credit
issued by Deutsche Bank, any of its affiliates or replacement or successor
pursuant to Section 3.6 and (b) any other Term Letters of Credit that are cash
collateralized by amounts on deposit in the Deutsche Bank Term C Loan Collateral
Account and are designated by the Administrative Agent in writing as “Deutsche
Bank Term Letters of Credit,” if any.

“DIP Administrative Agent” shall mean Deutsche Bank, in its capacity as
administrative agent under the Existing DIP Agreement.

“DIP Borrower” shall mean TCEH.

“DIP Facilities” shall mean, collectively, the credit facilities providing for
the DIP Revolving Credit Loans, DIP Term Loans and DIP Term C Loans.

“DIP Facilities Documentation” shall mean the definitive documentation with
respect to the DIP Facilities.

“DIP Revolving Credit Loans” shall mean with respect to each Lender, such
Lender’s Revolving Credit Loans (as defined in the Existing DIP Agreement)
outstanding immediately prior to the occurrence of the Conversion Date.

“DIP Revolving Letters of Credit” shall mean the collective reference to the
letters of credit issued and outstanding under the Existing DIP Agreement as of
the Conversion Date for the account of the Borrower (as defined in the Existing
DIP Agreement) and identified as “Revolving Letters of Credit” on Schedule
1.1(b) and deemed to be issued as “Revolving Letters of Credit” under this
Agreement pursuant to Section 3.10.

 

24



--------------------------------------------------------------------------------

“DIP Term C Loan Collateral Accounts” shall mean the Term C Loan Collateral
Accounts (as defined in the Existing DIP Agreement).

“DIP Term C Loans” shall mean, with respect to each Lender, such Lender’s Term C
Loans (as defined in the Existing DIP Agreement) outstanding immediately prior
to the occurrence of the Conversion Date.

“DIP Term Letters of Credit” shall mean the collective reference to the letters
of credit issued and outstanding under the Existing DIP Agreement as of the
Conversion Date for the account of the Borrower (as defined in the Existing DIP
Agreement) and identified as “Term Letters of Credit” on Schedule 1.1(b) and
deemed to be issued as “Term Letters of Credit” under this Agreement pursuant to
Section 3.10.

“DIP Term Loans” shall mean with respect to each Lender, such Lender’s Term
Loans (as defined in the Existing DIP Agreement) outstanding immediately prior
to the occurrence of the Conversion Date.

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business, any
Converted Unrestricted Subsidiary or any Converted Excluded Project Subsidiary
for any period, the amount for such period of Consolidated EBITDA of such Sold
Entity or Business, Converted Unrestricted Subsidiary or Converted Excluded
Project Subsidiary (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Sold Entity or Business, Converted Unrestricted Subsidiary or Converted
Excluded Project Subsidiary, as applicable, and its respective Subsidiaries),
all as determined on a consolidated basis for such Sold Entity or Business,
Converted Unrestricted Subsidiary or Converted Excluded Project Subsidiary, as
the case may be.

“Disposition” shall have the meaning provided in Section 10.4.

“Disqualified Institutions” shall mean (a) those banks, financial institutions
or other Persons separately identified in writing by the Borrower to the
Administrative Agent on or prior to May 31, 2016, or as the Borrower and the
Joint Lead Arrangers shall mutually agree after such date and prior to the
Closing Date, or to any affiliates of such banks, financial institutions or
other persons identified by the Borrower in writing or that are readily
identifiable as affiliates on the basis of their name, (b) competitors
identified in writing to the Administrative Agent from time to time (or
affiliates thereof identified by the Borrower in writing or that are readily
identifiable as affiliates on the basis of their name) of the Borrower or any of
its Subsidiaries (other than such affiliate that is a bona fide debt fund or an
investment vehicle that is engaged in the making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course of business and whose managers have fiduciary duties to
the third-party investors in such fund or investment vehicle independent from
their duties owed to such competitor); provided that no such identification
after the date of a relevant assignment shall apply retroactively to disqualify
any person that has previously acquired an assignment or participation of an
interest in any of the Credit Facilities with respect to amounts previously
acquired, (c) Excluded Affiliates (it being understood that ordinary course
trading activity shall not be considered to be providing advisory services for
purposes of determining whether such Excluded Affiliate is a Disqualified
Institution) and (d) any Defaulting Lender. The list of all Disqualified
Institutions set forth in clauses (a), (b) and (d) shall be made available to
all Lenders upon request.

 

25



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Stock or Stock Equivalents that is not Disqualified Stock), other
than as a result of a change of control, asset sale or similar event so long as
any rights of the holders thereof upon the occurrence of such change of control,
asset sale or similar event shall be subject to the prior repayment in full of
the Loans and all other Obligations (other than Hedging Obligations under
Secured Hedging Agreements and/or Secured Commodity Hedging Agreements, Cash
Management Obligations under Secured Cash Management Agreements or Contingent
Obligations and the termination of the Commitments), pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than as a result of a change of control, asset sale or similar event so
long as any rights of the holders thereof upon the occurrence of such change of
control, asset sale or similar event shall be subject to the prior repayment in
full of the Loans and all other Obligations (other than Hedging Obligations
under Secured Hedging Agreements and/or Secured Commodity Hedging Agreements,
Cash Management Obligations under Secured Cash Management Agreements or
Contingent Obligations and the termination of the Commitments), in whole or in
part, in each case prior to the date that is ninety-one (91) days after the
Latest Maturity Date; provided that if such Stock or Stock Equivalents are
issued to any plan for the benefit of employees of the Borrower or any of its
Subsidiaries or by any such plan to such employees, such Stock or Stock
Equivalents shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower (or any direct or indirect parent
company thereof) or any of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations; provided, further, that any Stock or Stock
Equivalents held by any present or former employee, officer, director, manager
or consultant, of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies or any other entity in which the Borrower or any
Restricted Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors of the Borrower, in each case pursuant to
any stockholders’ agreement, management equity plan or stock incentive plan or
any other management or employee benefit plan or agreement or otherwise in order
to satisfy applicable statutory or regulatory obligations or as a result of the
termination, death or disability of such employee, officer, director, manager or
consultant shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or any of its Subsidiaries.

“Dividends” or “dividends” shall have the meaning provided in Section 10.6.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.

“Drawing” shall have the meaning provided in Section 3.4(b).

“EBITDA Lost as a Result of a Grid Outage” shall mean, to the extent that any
transmission or distribution lines go out of service, the revenue not actually
earned by the Borrower and its Restricted Subsidiaries that would otherwise have
been earned with respect to any Unit within the first 12 month period that such
transmission or distribution lines were out of service had such transmission or
distribution lines not been out of service during such period.

“EBITDA Lost as a Result of a Unit Outage” shall mean, to the extent that any
Unit is out of service as a result of any unplanned outage or shut down, the
revenue not actually earned by the Borrower and its Restricted Subsidiaries that
would otherwise have been earned with respect to any such Unit during the first
12 month period of any such outage or shut down had such Unit not been out of
service during such period.

 

26



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EFCH” shall have the meaning provided in the preamble to this Agreement.

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA), other than a Foreign Plan, that is maintained or
contributed to by Holdings, Borrower or any Subsidiary (or, with respect to an
employee benefit plan subject to Title IV of ERISA, any ERISA Affiliate).

“Environmental CapEx” shall mean Capital Expenditures deemed reasonably
necessary by the Borrower or any Restricted Subsidiary or otherwise undertaken
voluntarily by the Borrower or any Restricted Subsidiary, to comply with, or in
anticipation of having to comply with, applicable Environmental Laws or Capital
Expenditures otherwise undertaken voluntarily by the Borrower or any Restricted
Subsidiary in connection with environmental matters.

“Environmental Claims” shall mean any and all actions, suits, proceedings,
orders, decrees, demands, demand letters, claims, liens, notices of
noncompliance, violation or potential responsibility or investigation (other
than reports prepared by or on behalf of Holdings, the Borrower or any other
Subsidiary of Holdings (a) in the ordinary course of such Person’s business or
(b) as required in connection with a financing transaction or an acquisition or
disposition of Real Estate) or proceedings in each case relating in any way to
any applicable Environmental Law or any permit issued, or any approval given,
under any applicable Environmental Law (hereinafter, “Claims”), including
(i) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief relating to the presence, release or threatened release into
the environment of Hazardous Materials or arising from alleged injury or threat
of injury to human health or safety (to the extent relating to human exposure to
Hazardous Materials), or to the environment, including ambient air, indoor air,
surface water, groundwater, land surface and subsurface strata and natural
resources such as wetlands.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or,
with respect to any post-Closing Date requirements of the Credit Documents,
hereafter in effect, and in each case as amended, and any legally binding
judicial or administrative interpretation thereof, including any legally binding
judicial or administrative order, consent decree or judgment, relating to the
protection of the environment, including ambient air, indoor air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or to human health or safety (to the extent relating to human exposure
to Hazardous Materials), or Hazardous Materials.

 

27



--------------------------------------------------------------------------------

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Borrower or any of its direct or indirect parent
companies (excluding Disqualified Stock), other than: (a) public offerings with
respect to the Borrower’s or any direct or indirect parent company’s common
stock registered on Form S-8; (b) issuances to any Subsidiary of the Borrower or
any such parent; and (c) any Cure Amount.

“ERCOT” shall mean the Electric Reliability Council of Texas or any other entity
succeeding thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or any Subsidiary of the Borrower would be
deemed to be a “single employer” within the meaning of Section 414(b) or (c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean (i) the failure of any Benefit Plan to comply with any
provisions of ERISA and/or the Code or with the terms of such Benefit Plan; (ii)
any Reportable Event; (iii) the existence with respect to any Benefit Plan of a
non-exempt Prohibited Transaction; (iv) any failure by any Pension Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Pension Plan, whether or not
waived; (v) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (vi) the occurrence of any event or condition which
would reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or the incurrence by any Credit Party or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (vii) the receipt by any
Credit Party or any of its ERISA Affiliates from the PBGC or a plan
administrator of any written notice to terminate any Pension Plan under Section
4042(a) of ERISA or to appoint a trustee to administer any Pension Plan under
Section 4042(b)(1) of ERISA; (viii) the incurrence by any Credit Party or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan (or a cessation of operations that is treated
as such a withdrawal under Section 4062(e) of ERISA) or Multiemployer Plan; or
(ix) the receipt by any Credit Party or any of its ERISA Affiliates of any
notice concerning the imposition on it of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent or
in Reorganization, or terminated (within the meaning of Section 4041A of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” shall have the meaning provided in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
rules and regulations promulgated thereunder.

“Exchange Rate” shall mean on any day with respect to any currency, the rate at
which such currency may be exchanged into any other currency, as set forth at
approximately 11:00 a.m. (London time) on such day on the Reuters World Currency
Page for such currency. In the event that such

 

28



--------------------------------------------------------------------------------

rate does not appear on any Reuters World Currency Page, the Exchange Rate shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower, or, in the absence of such agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m., local time, on such date for the purchase of the relevant currency
for delivery two Business Days later.

“Excluded Affiliates” shall mean members of any Joint Lead Arranger or any of
its affiliates that are engaged as principals primarily in private equity,
mezzanine financing or venture capital or are known by the Joint Lead Arrangers
to be engaged in advising creditors receiving distributions in connection with
the Plan or any other Person involved in the negotiation of the Plan (other than
Holdings, any direct or indirect parent of Holdings, the Borrower and its
Subsidiaries), including through the provision of advisory services other than a
limited number of senior employees who are required, in accordance with industry
regulations or such Joint Lead Arranger’s internal policies and procedures to
act in a supervisory capacity and the Joint Lead Arrangers’ internal legal,
compliance, risk management, credit or investment committee members.

“Excluded Collateral” shall mean (a) Excluded Subsidiaries and (b) Excluded
Property.

“Excluded Information” shall have the meaning provided in Section 13.6.

“Excluded Project Subsidiary” shall mean (a) any Non-Recourse Subsidiary of the
Borrower that is formed or acquired after the Conversion Date; provided that at
such time (or promptly thereafter) the Borrower designates such Subsidiary an
“Excluded Project Subsidiary” in a written notice to the Administrative Agent,
(b) any Restricted Subsidiary subsequently designated as an “Excluded Project
Subsidiary” by the Borrower in a written notice to the Administrative Agent and
(c) each Subsidiary of an Excluded Project Subsidiary; provided that in the case
of clauses (a) and (b), (x) such designation shall be deemed to be an Investment
(or reduction in an outstanding Investment, in the case of a designation of an
Excluded Project Subsidiary as a Restricted Subsidiary, to the extent not
resulting in an increase to the Applicable Amount) on the date of such
designation in an amount equal to the net book value of the investment therein
and such designation shall be permitted only to the extent permitted under
Section 10.5 on the date of such designation, (y) no Event of Default exists or
would result from such designation after giving Pro Forma Effect thereto and (z)
in the case of (b), the Restricted Subsidiary to be so designated as an Excluded
Project Subsidiary, does not (directly or indirectly through its Subsidiaries)
at such time own any Stock of, or own or hold any Lien on any property of, the
Borrower or any of its Restricted Subsidiaries. No Subsidiary may be designated
as an Excluded Project Subsidiary if, after such designation, it would be
“Restricted Subsidiary” for the purpose of any Material Indebtedness. The
Borrower may, by written notice to the Administrative Agent, re-designate any
Excluded Project Subsidiary as a Restricted Subsidiary, and thereafter, such
Subsidiary shall no longer constitute an Excluded Project Subsidiary, but only
if (x) to the extent such Subsidiary has outstanding Indebtedness on the date of
such designation, immediately after giving effect to such designation, the
Borrower shall be in compliance, on a Pro Forma Basis, after giving effect to
the incurrence of such Indebtedness, with the covenant set forth in Section 10.9
(to the extent such covenant is then required to be tested) and (y) no Event of
Default exists or would result from such re-designation. If, at any time, any
Excluded Project Subsidiary remains a Subsidiary of the Borrower, but fails to
meet the requirements set forth in the definition of “Non-Recourse Subsidiary”
or this definition of “Excluded Project Subsidiary”, it will thereafter cease to
be an Excluded Project Subsidiary for the purposes of this Agreement and, unless
it is, or has been, designated as an Unrestricted Subsidiary at or prior to the
time of such failure, such Subsidiary shall be deemed to be a Restricted
Subsidiary for all purposes of this Agreement and the other Credit Documents and
any then outstanding Indebtedness of such Subsidiary that would otherwise only
have been permitted to have been incurred by an Excluded Project Subsidiary will
be deemed to be incurred by a Restricted Subsidiary that is not an Excluded
Project Subsidiary as of such date.

 

29



--------------------------------------------------------------------------------

“Excluded Property” shall mean (i) a security interest or Lien pursuant to this
Agreement or any other Credit Document in the applicable Credit Party’s right,
title or interest in any property that would result in material adverse
accounting or regulatory consequences, as reasonably determined by the Borrower
in consultation with the Collateral Agent, (ii) any vehicles, airplanes and
other assets subject to certificates of title; (iii) letter-of-credit rights to
the extent a security interest therein cannot be perfected by a UCC filing
(other than supporting obligations); (iv) any property subject to a Permitted
Lien securing a purchase money agreement, Capital Lease or similar arrangement
permitted under the Credit Agreement to the extent, and for so long as, the
creation of a security interest therein is prohibited thereby (or otherwise
requires consent, provided that there shall be no obligation to seek such
consent) or creates a right of termination or favor of a third party, in each
case, excluding the proceeds and receivables thereof to the extent not otherwise
constituting Excluded Property; (v) (x) all leasehold interests in real property
(including, for the avoidance of doubt, any requirement to obtain any landlord
or other third party waivers, estoppels, consents or collateral access letters
in respect of such leasehold interests) and (y) any parcel of Real Estate
located in the United States and the improvements thereto owned in fee by a
Credit Party with a fair market value of $20,000,000 or less (at the time of
acquisition) (but not any Collateral located thereon) or any parcel of Real
Estate and the improvements thereto owned in fee by a Credit Party outside the
United States; (vi) any “intent to use” trademark application filed and accepted
in the United States Patent and Trademark Office unless and until an amendment
to allege use or a statement of use has been filed and accepted by the United
States Patent and Trademark Office to the extent, if any, that, and solely
during the period, if any, in which the grant of security interest therein could
impair the validity or enforceability of such “intent to use” trademark
application under federal law; (vii) any charter, permit, franchise,
authorization, lease, license or agreement, in each case, only to the extent and
for so long as the grant of a security interest therein (or the assets subject
thereto) by the applicable Credit Party (x) could violate, or could invalidate,
such charter, permit, franchise, authorization, lease, license, or agreement or
(y) would give any party (other than a Credit Party) to any such charter,
permit, franchise, authorization, lease, license or agreement the right to
terminate its obligations thereunder or (z) is permitted under such charter,
permit, franchise, lease, license or agreement only with consent of the parties
thereto (other than consent of a Credit Party) and such necessary consents to
such grant of a security interest have not been obtained (it being understood
and agreed that no Credit Party or Restricted Subsidiary has any obligation to
obtain such consents) other than, in each case referred to in clauses (x) and
(y) and (z), as would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the Uniform Commercial Code of any relevant jurisdiction, in
each case excluding the proceeds and receivables thereof which are not otherwise
Securitization Assets); (viii) any Commercial Tort Claim (as defined in the
Security Agreement) for which no claim has been made or with a value of less
than $20,000,000 for which a claim has been made; (ix) any Excluded Stock and
Stock Equivalents; (x) assets of Unrestricted Subsidiaries, Excluded Project
Subsidiaries, Immaterial Subsidiaries (other than to the extent a perfected
security interest therein can be obtained by filing a UCC-1 financing
statement), Captive Insurance Subsidiaries and special purposes entities,
including any Receivables Entity or any Securitization Subsidiary or are in an
account subject to an intercreditor agreement related to Transition Charges or
Transition Property; (xi) any assets with respect to which, the Borrower and the
Collateral Agent reasonably determine, the cost or other consequences of
granting a security interest or obtaining title insurance in favor of the
Secured Parties under the Security Documents shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom; (xii) any assets with
respect to which granting a security interest in such assets in favor of the
Secured Parties under the Security Documents could reasonably be expected to
result in an adverse tax consequence as reasonably determined by the Borrower in
consultation with the Collateral Agent; (xiii) any margin stock; (xiv) any
Bundled Payment Amounts, while such Bundled Payment Amounts are in a lockbox,
collateral account or similar account established pursuant to a Permitted
Receivables Financing to receive collections of

 

30



--------------------------------------------------------------------------------

Receivables Facility Assets or are in an account subject to an intercreditor
agreement related to Transition Charges or Transition Property; (xv) amounts
payable to any Credit Party that such Credit Party is collecting on behalf of
Persons that are not Credit Parties, including Transition Property and
Transition Charges; and (xvi) any assets with respect to which granting a
security interest in such assets is prohibited by or would violate law, treaty,
rule, or regulation (including regulations adopted by Federal Energy Regulatory
Commission and/or the Nuclear Regulatory Commission) or determination of an
arbitrator or a court or other Governmental Authority or which would require
obtaining the consent, approval, license or authorization of any Governmental
Authority (unless such consent, approval, license or authorization has been
received; provided that there shall be no obligation to obtain such consent) or
create a right of termination in favor of any governmental or regulatory third
party, in each case after giving effect to Sections 9-406, 9-407, 9-408 or 9-409
of the Uniform Commercial Code of any relevant jurisdiction or other Applicable
Law, excluding the proceeds and receivables thereof (to the extent not otherwise
constituting Excluded Collateral); provided that with respect to clauses (iv),
(vii) and (xvi), such property shall be Excluded Property only to the extent and
for so long as such prohibition, violation, invalidation or consent right, as
applicable, is in effect and in the case of any such agreement or consent, was
not created in contemplation thereof or of the creation of a security interest
therein.

“Excluded Stock and Stock Equivalents” shall mean (i) any Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the Collateral
Agent and the Borrower, the burden or cost of pledging such Stock or Stock
Equivalents in favor of the Collateral Representative under the Security
Documents shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (ii) (A) solely in the case of any pledge of Voting Stock of
any Foreign Subsidiary that is a CFC or any CFC Holding Company, in each case,
owned directly by a Credit Party, any Voting Stock in excess of 65% of each
outstanding class of Voting Stock of such Foreign Subsidiary that is a CFC or
any CFC Holding Company and (B) any Stock or Stock Equivalents of any Foreign
Subsidiary that is a CFC or any CFC Holding Company not owned directly by a
Credit Party, (iii) any Stock or Stock Equivalents to the extent the pledge
thereof would violate any applicable Requirement of Law or any Contractual
Requirement (including any legally effective requirement to obtain the consent
or approval of, or a license from, any Governmental Authority or any other
regulatory third party unless such consent, approval or license has been
obtained (it being understood that the foregoing shall not be deemed to obligate
the Borrower or any Subsidiary of the Borrower to obtain any such consent,
approval or license)), (iv) any Stock or Stock Equivalents of each Subsidiary to
the extent that a pledge thereof to secure the Obligations is prohibited by any
applicable Organizational Document of such Subsidiary or requires third party
consent (other than the consent of a Credit Party), unless consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Borrower or any Subsidiary to obtain any such
consent), (v) Stock or Stock Equivalents of any non-Wholly Owned Subsidiary
(other than PrefCo and PrefCo Subsidiaries), (vi) any Stock or Stock Equivalents
of any Subsidiary to the extent that the pledge of such Stock or Stock
Equivalents could reasonably be expected to result in adverse tax or accounting
consequences to the Borrower or any Subsidiary as reasonably determined by the
Borrower in consultation with the Collateral Agent, (vi) any Stock or Stock
Equivalents that are margin stock, (viii) any Stock or Stock Equivalents owned
by a CFC or a CFC Holding Company, and (ix) any Stock and Stock Equivalents of
any Unrestricted Subsidiary, any Excluded Project Subsidiary, any Immaterial
Subsidiary (other than to the extent a perfected security interest therein can
be obtained by filing a UCC-1 financing statement), any Captive Insurance
Subsidiary, any Broker-Dealer Subsidiary, any not-for-profit Subsidiary and any
special purpose entity (including any Receivables Entity and any Securitization
Subsidiary); provided that Excluded Stock and Stock Equivalents shall not
include proceeds of the foregoing property to the extent otherwise constituting
Collateral.

“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed on Schedule
1.1(d) hereto and each future Domestic Subsidiary, in each case, for so long as
any such Subsidiary does

 

31



--------------------------------------------------------------------------------

not constitute a Material Subsidiary as of the most recently ended fiscal
quarter, (b) each Domestic Subsidiary that is not a Wholly Owned Subsidiary
(other than PrefCo and PrefCo Subsidiaries) or otherwise constitutes a joint
venture (for so long as such Subsidiary remains a non-Wholly Owned Restricted
Subsidiary or joint venture), (c) any CFC or CFC Holding Company, (d) each
Domestic Subsidiary that is (i) prohibited by any applicable (x) Contractual
Requirement, (y) Applicable Law (including without limitation as a result of
applicable financial assistance, directors’ duties or corporate benefit
requirements) or (z) Organizational Document (in the case of clauses (x) and
(z), in effect on the Conversion Date or any date of acquisition of such
Subsidiary (to the extent such prohibition was not entered into in contemplation
of the Guarantee)) from guaranteeing or granting Liens to secure the Obligations
at the time such Subsidiary becomes a Restricted Subsidiary (and for so long as
such restriction or any replacement or renewal thereof is in effect), or (ii)
required to obtain consent, approval, license or authorization of a Governmental
Authority for such guarantee or grant (unless such consent, approval, license or
authorization has already been received); provided that there shall be no
obligation to obtain such consent, (e) each Domestic Subsidiary that is a
Subsidiary of a CFC or CFC Holding Company, (f) any other Domestic Subsidiary
with respect to which, in the reasonable judgment of the Administrative Agent
and the Borrower, the cost or other consequences (including any adverse tax or
accounting consequences) of guaranteeing the Obligations shall be excessive in
view of the benefits to be obtained by the Secured Parties therefrom, (g) each
Unrestricted Subsidiary, (h) any Foreign Subsidiary, (i) any special purpose
“bankruptcy remote” entity, including any Receivables Entity and any
Securitization Subsidiary, (j) any Subsidiary to the extent that the guarantee
of the Obligations by could reasonably be expected to result in adverse tax or
accounting consequences (as determined by the Borrower in consultation with the
Administrative Agent), (k) any Captive Insurance Subsidiary, (l) any non-profit
Subsidiary, (m) any Broker-Dealer Subsidiary, or (n) any Excluded Project
Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time.

“Excluded Taxes” shall mean, with respect to any Agent or any Lender, (a) net
income Taxes and franchise and excise Taxes (imposed in lieu of net income
Taxes) imposed on such Agent or Lender, (b) any Taxes imposed on any Agent or
any Lender as a result of any current or former connection between such Agent or
Lender and the jurisdiction of the Governmental Authority imposing such Tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising from such Agent or Lender having executed, delivered or
performed its obligations or received a payment under, or having been a party to
or having enforced, this Agreement or any other Credit Document), (c) any U.S.
federal withholding Tax that is imposed on amounts payable to any Lender under
the law in effect at the time such Lender becomes a party to this Agreement (or
designates a new lending office other than a new lending office designated at
the request of the Borrower); provided that this subclause (c) shall not apply
to the extent that (x) the indemnity payments or additional amounts any Lender
would be entitled to receive (without regard to this subclause (c)) do not
exceed the indemnity payment or additional amounts that the person making the
assignment, participation or transfer to such Lender (or designation of a new
lending office by such Lender) would have been entitled to receive in the
absence of such assignment or (y) any Tax is imposed on a Lender in connection
with an interest in any Loan or other obligation that such Lender was required
to acquire pursuant to Section 13.8(a) or that such

 

32



--------------------------------------------------------------------------------

Lender acquired pursuant to Section 13.7 (it being understood and agreed, for
the avoidance of doubt, that any withholding Tax imposed on a Lender as a result
of a Change in Law occurring after the time such Lender became a party to this
Agreement (or designates a new lending office) shall not be an Excluded Tax
under this subclause (c)) and (d) any Tax to the extent attributable to such
Lender’s failure to comply with Sections 5.4(d), (e) (in the case of any
Non-U.S. Lender) or Section 5.4(h) (in the case of a U.S. Lender) and (f) any
Taxes imposed by FATCA.

“Existing Class” shall mean Existing Term Loan Classes, Existing Term C Loan
Classes and Existing Revolving Credit Classes.

“Existing DIP Agreement” shall have the meaning provided in the preamble to this
Agreement.

“Existing DIP Lenders” shall have the meaning provided in the preamble to this
Agreement.

“Existing Letters of Credit” shall mean the Letters of Credit listed on Schedule
1.1(b).

“Existing Plan” means the Amended Joint Plan of Reorganization of Energy Future
Holdings Corp., et al. filed in the Bankruptcy Court on May 10, 2016 [Docket No.
8422] (together with all schedules, documents and exhibits contained therein),
as amended, supplemented, modified or waived from time to time in accordance
with the terms thereof; provided that such Existing Plan shall not be waived,
amended, supplemented or otherwise modified in any respect that is, in the
aggregate, materially adverse to the rights and interests of the Existing DIP
Lenders (taken as a whole) (in their capacity as such), unless consented to in
writing by the Requisite DIP Roll Lenders (such consent not to be unreasonably
withheld, delayed, conditioned or denied and provided that the Requisite DIP
Roll Lenders shall be deemed to have consented to such waiver, amendment,
supplement or other modification unless they shall object thereto within ten
(10) Business Days after either (x) their receipt from the Borrower of written
notice of such waiver, amendment, supplement or other modification or (y) such
waiver, amendment, supplement or other modification is publicly filed with the
Bankruptcy Court, unless the Administrative Agent has given written notice to
the Borrower within such ten (10) Business Day period that the Requisite DIP
Roll Lenders are continuing to review and evaluate such amendment or waiver, in
which case the Requisite DIP Roll Lenders shall be deemed to have consented to
such amendment or waiver unless they object within ten (10) Business Days after
such notice is given to the Borrower).

“Existing Revolving Credit Class” shall have the meaning provided in Section
2.15(a)(ii).

“Existing Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).

“Existing Revolving Credit Loans” shall have the meaning provided in Section
2.15(a)(ii).

“Existing Term C Loan Class” shall have the meaning provided in Section
2.15(a)(iii).

“Existing Term Loan Class” shall have the meaning provided in Section
2.15(a)(i).

“Expenses Relating to a Unit Outage” shall mean an amount (which may be
negative) equal to (x) any expenses or other charges as a result of any outage
or shut-down of any Unit, including any expenses or charges relating to (a)
restarting any such Unit so that it may be placed back in service

 

33



--------------------------------------------------------------------------------

after such outage or shut-down, (b) purchases of power, natural gas or heat rate
to meet commitments to sell, or offset a short position in, power, natural gas
or heat rate that would otherwise have been met or offset from production
generated by such Unit during the period of such outage or shut-down and (c)
starting up, operating, maintaining and shutting down any other Unit that would
not otherwise have been operating absent such outage or shut-down, including the
fuel and other operating expenses, incurred to start-up, operate, maintain and
shut-down such Unit and that are required during the period of time that the
shut-down or outaged Unit is out of service in order to meet the commitments of
such shut-down or outaged Unit to sell, or offset a short position in, power,
natural gas or heat rate less (y) any expenses or charges not in fact incurred
(including fuel and other operating expenses) that would have been incurred
absent such outage or shut-down.

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).

“Extended Revolving Credit Loans” shall have the meaning provided in Section
2.15(a)(ii).

“Extended Term C Loans” shall have the meaning provided in Section 2.15(b)(iii).

“Extended Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(c).

“Extended Term Loans” shall have the meaning provided in Section 2.15(a)(i).

“Extending Lender” shall have the meaning provided in Section 2.15(a)(iv).

“Extension Amendment” shall have the meaning provided in Section 2.15(a)(v).

“Extension Date” shall have the meaning provided in Section 2.15(a)(vi).

“Extension Election” shall have the meaning provided in Section 2.15(a)(iv).

“Extension Minimum Condition” shall mean a condition to consummating any
Extension Series that a minimum amount (to be determined and specified in the
relevant Extension Request, in the Borrower’s sole discretion) of any or all
applicable Classes be submitted for extension.

“Extension Request” shall mean Term Loan Extension Requests, Term C Loan
Extension Requests and Revolving Credit Loan Extension Requests.

“Extension Series” shall mean all Extended Term Loans, Extended Term C Loans,
and Extended Revolving Credit Commitments that are established pursuant to the
same Extension Amendment (or any subsequent Extension Amendment to the extent
such Extension Amendment expressly provides that the Extended Term Loans,
Extended Term C Loans, or Extended Revolving Credit Commitments, as applicable,
provided for therein are intended to be a part of any previously established
Extension Series) and that provide for the same interest margins, extension fees
and amortization schedule.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations promulgated thereunder or official administrative
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code and any law implementing an intergovernmental approach
thereto.

 

34



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” shall mean the fee letter, dated May 31, 2016, among the Borrower
and the Joint Lead Arrangers.

“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
4.1.

“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement among
the representative of such holders of First Lien Obligations, the Collateral
Representative, the Credit Parties and any other First Lien Secured Parties from
time to time party thereto, whether on the Conversion Date or at any time
thereafter, in a form that is reasonably satisfactory in form and substance to
the Borrower and the Collateral Agent.

“First Lien Obligations” shall mean, collectively, (i) the Obligations and (ii)
the Indebtedness and related obligations which are permitted hereunder to be
secured by Liens on the Collateral that rank pari passu (but without regard to
the control of remedies) with the Liens securing the Obligations.

“First Lien Secured Parties” shall mean, collectively, the Secured Bank Parties
and (ii) the holders from time to time of First Lien Obligations (other than the
Secured Bank Parties) and any representative on their behalf for such purposes.

“Fiscal Year” shall have the meaning provided in Section 9.10.

“Foreign Asset Sale” shall have the meaning provided in Section 5.2(i).

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

“Foreign Recovery Event” shall have the meaning provided in Section 5.2(i).

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Fronting Fee” shall have the meaning provided in Section 4.1(d).

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

35



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank, stock exchange, PUCT or ERCOT.

“Granting Lender” shall have the meaning provided in Section 13.6(g).

“Guarantee” shall mean the Guarantee made by each Guarantor in favor of the
Collateral Representative for the benefit of the Secured Parties, substantially
in the form of Exhibit B.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Conversion Date or entered
into in connection with any acquisition or disposition of assets permitted under
this Agreement (other than such obligations with respect to Indebtedness). The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the Indebtedness in respect of which such
Guarantee Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Guarantors” shall mean (a) Holdings, (b) each Domestic Subsidiary (other than
an Excluded Subsidiary) on the Conversion Date, and (c) each Domestic Subsidiary
that becomes a party to the Guarantee on or after the Conversion Date pursuant
to Section 9.11 or otherwise.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products spilled
or released into the environment, radioactive materials, friable asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely
hazardous waste”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, or “pollutants”, or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, for which a release into the environment is prohibited, limited or
regulated by any Environmental Law.

 

36



--------------------------------------------------------------------------------

“Hedge Bank” shall mean any Person (other than Holdings, the Borrower or any
other Subsidiary of the Borrower) that either (i) is a party to a Commodity
Hedging Agreement or (ii) a party to any other Hedging Agreement (other than a
Commodity Hedging Agreement) and, in each case, either (x) is a signatory to the
Collateral Trust Agreement or (y) at the time it enters into a Hedging Agreement
or on the Conversion Date, is a Lender or an Affiliate of a Lender, in its
capacity as a party to a Secured Hedging Agreement.

“Hedging Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement and (c) physical
or financial commodity contracts or agreements, power purchase or sale
agreements, fuel purchase or sale agreements, environmental credit purchase or
sale agreements, power transmission agreements, ancillary service agreements,
commodity transportation agreements, fuel storage agreements, weather
derivatives, netting agreements (including Netting Agreements), capacity
agreements and commercial or trading agreements, each with respect to the
purchase, sale or exchange of (or the option to purchase, sell or exchange),
transmission, transportation, storage, distribution, processing, sale, lease or
hedge of, any Covered Commodity, price or price indices for any such Covered
Commodity or services or any other similar derivative agreements, and any other
similar agreements.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedging Agreements.

“Holdings” shall mean, (a) prior to the Conversion Date, EFCH, and, (b) after
giving effect to the Conversion Date, (x) [                     ], a
[                    ], or any successor thereto, which shall assume all of the
obligations of EFCH under the Existing DIP Agreement and any other Credit
Document (as defined in the Existing DIP Agreement) pursuant to the Assignment
and Assumption; or (y) any other partnership, limited partnership, corporation,
limited liability company, or business trust or any successor thereto organized
under the laws of the United States or any state thereof or the District of
Columbia (the “New Holdings”) that is a Subsidiary of [                ] or that
has merged, amalgamated or consolidated with [                    ] (or, in
either case, the previous New Holdings, as the case may be), (the “Previous
Holdings”); provided that, to the extent applicable, (a) such New Holdings owns
directly or indirectly 100% of the Stock and Stock Equivalents of the Borrower,
(b) the New Holdings shall expressly assume all the obligations of the Previous
Holdings under this Agreement and the other Credit Documents to which it is a
party pursuant to a supplement hereto or thereto in form reasonably satisfactory
to the Administrative Agent, (c) such substitution and any supplements to the
Credit Documents shall preserve the enforceability of the Guarantee and the
perfection and priority of the Liens under the Security Documents, and New
Holdings shall have delivered to the Administrative Agent an officer’s
certificate to that effect and (d) all assets of the Previous Holdings are
contributed or otherwise transferred to such New Holdings; provided, further,

 

37



--------------------------------------------------------------------------------

that if the foregoing are satisfied, the Previous Holdings shall be
automatically released of all its obligations under the Credit Documents and any
reference to “Holdings” in the Credit Documents shall be meant to refer to the
“New Holdings”. Notwithstanding anything to the contrary contained in this
Agreement, Holdings or any New Holdings may change its jurisdiction of
organization or location for purposes of the UCC or its identity or type of
organization or corporate structure, subject to compliance with the terms and
provisions of the Pledge Agreement.

“Immaterial Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Material Subsidiary.

“Incremental Amendment” shall mean an agreement substantially in the form of
Exhibit L.

“Increased Amount Date” shall have the meaning provided in Section 2.14(a).

“Incremental Facilities” shall mean the facilities represented by the
Incremental Loan Commitments and the related Incremental Loans.

“Incremental Loans” shall have the meaning provided in Section 2.14(c).

“Incremental Loan Commitments” shall have the meaning provided in Section
2.14(a).

“Incremental Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).

“Incremental Revolving Credit Loans” shall have the meaning provided in Section
2.14(b).

“Incremental Revolving Loan Lender” shall have the meaning provided in Section
2.14(b).

“Incremental Term C Loan Commitment” shall mean the commitment of any lender to
make Incremental Term C Loans of a particular tranche pursuant to
Section 2.14(a).

“Incremental Term C Loan Facility” shall mean each tranche of Incremental Term C
Loans made pursuant to Section 2.14.

“Incremental Term C Loan Lender” shall have the meaning provided in Section
2.14(c).

“Incremental Term C Loan Maturity Date” shall mean, with respect to any tranche
of Incremental Term C Loans made pursuant to Section 2.14, the final maturity
date thereof.

“Incremental Term C Loans” shall have the meaning provided in Section 2.14(c).

“Incremental Term Loan Repayment Amount” shall have the meaning provided in
Section 2.14(c).

“Incremental Term Loan Commitment” shall mean the commitment of any lender to
make Incremental Term Loans of a particular tranche pursuant to Section 2.14(a).

“Incremental Term Loan Lender” shall have the meaning provided in Section
2.14(c).

 

38



--------------------------------------------------------------------------------

“Incremental Term Loan Maturity Date” shall mean, with respect to any tranche of
Incremental Term Loans made pursuant to Section 2.14, the final maturity date
thereof.

“Incremental Term Loans” shall have the meaning provided in Section 2.14(c).

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person, (d) the face
amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder, (e) all Indebtedness of any
other Person secured by any Lien on any property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, (f) the principal
component of all Capitalized Lease Obligations of such Person, (g) the Swap
Termination Value of Hedging Obligations of such Person, (h) without
duplication, all Guarantee Obligations of such Person, (i) Disqualified Stock of
such Person and (j) Receivables Indebtedness of such Person; provided that
Indebtedness shall not include (i) trade and other ordinary course payables and
accrued expenses arising in the ordinary course of business, (ii) deferred or
prepaid revenue, (iii) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller, (iv) amounts payable by and between Holdings, the
Borrower and any of its Subsidiaries in connection with retail clawback or other
regulatory transition issues, (v) any Indebtedness defeased by such Person or by
any Subsidiary of such Person, (vi) contingent obligations incurred in the
ordinary course of business, (vii) [reserved], (viii) Performance Guaranties,
and (ix) earnouts until earned, due and payable and not paid for a period of
thirty (30) days. The amount of Indebtedness of any Person for purposes of
clause (e) shall be deemed to be equal to the lesser of (i) the aggregate unpaid
principal amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.

For all purposes hereof, the Indebtedness of the Borrower and the Restricted
Subsidiaries shall (i) exclude all intercompany Indebtedness among the Borrower
and its Subsidiaries having a term not exceeding 365 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business,
and (ii) obligations constituting Non-Recourse Debt shall only constitute
“Indebtedness” for purposes of Section 10.1, Section 10.2 and Section 10.10 and
not for any other purpose hereunder.

“indemnified liabilities” shall have the meaning provided in Section 13.5.

“Indemnified Taxes” shall mean all Taxes (including Other Taxes) other than (i)
Excluded Taxes and (ii) any interest, penalties or expenses caused by an Agent’s
or Lender’s gross negligence or willful misconduct.

“Independent Financial Advisor” shall mean an accounting firm, appraisal firm,
investment banking firm or consultant of nationally recognized standing that is,
in the good faith judgment of the Borrower, qualified to perform the task for
which it has been engaged and that is disinterested with respect to the
applicable transaction.

“Initial Credit Facilities” shall mean the Initial Term Loans, the Initial Term
C Loans and the Initial Revolving Credit Loans (and the related Revolving Credit
Exposure with respect to the Revolving Credit Commitments).

“Initial Financial Statements Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Administrative Agent for the first
full fiscal quarter commencing after the Conversion Date.

 

39



--------------------------------------------------------------------------------

“Initial Pricing Certificate” shall mean the certificate of an Authorized
Officer of the Borrower, which certificate shall certify, and set forth in
reasonable detail, the calculation of the Consolidated First Lien Net Leverage
Ratio as of the date of such certificate (if the Initial Pricing Certificate is
delivered on the Conversion Date, after giving Pro Forma Effect to the
Transactions).

“Initial Revolving Credit Loans” shall have the meaning provided in Section
2.1(c).

“Initial Term C Loan” shall have the meaning provided in Section 2.1(b)(i).

“Initial Term Loan” shall have the meaning provided in Section 2.1(a)(i).

“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

“Intercompany Subordinated Note” shall mean the Intercompany Note, dated as of
[                    ], executed by Holdings, the Borrower and each Restricted
Subsidiary of the Borrower.

“Interest Period” shall mean, with respect to any Term Loan, Term C Loan,
Revolving Credit Loan, New Revolving Credit Loan or Extended Revolving Credit
Loan, the interest period applicable thereto, as determined pursuant to
Section 2.9.

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership, limited liability company membership or
other ownership interests or other securities of any other Person (including any
“short sale” or any sale of any securities at a time when such securities are
not owned by the Person entering into such sale); (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such other Person) (including any partnership or joint venture); (c) the
entering into of any Guarantee with respect to, Indebtedness; or (d) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person; provided that, in the event that any Investment is made by the
Borrower or any Restricted Subsidiary in any Person through substantially
concurrent interim transfers of any amount through one or more other Restricted
Subsidiaries, then such other substantially concurrent interim transfers shall
be disregarded for purposes of Section 10.5. The amount of any Investment
outstanding at any time shall be the original cost of such Investment reduced
(except in the case of (x) Investments made using the Applicable Amount pursuant
to Section 10.5(h)(iii) and Section 10.05(v)(y) and (y) Returns which increase
the Applicable Amount pursuant to clauses (a)(iii), (iv), (v) and (vii) of the
definition thereof) by any Returns of the Borrower or a Restricted Subsidiary in
respect of such Investment (provided that, with respect to amounts received
other than in the form of cash or Permitted Investments, such amount shall be
equal to the fair market value of such consideration).

“IPO Reorganization Transaction” shall mean transactions taken in connection
with and reasonably related to consummating a Qualifying IPO, so long as, after
giving effect thereto, the security interest of the Lenders in the Collateral,
taken as a whole, is not materially impaired.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

 

40



--------------------------------------------------------------------------------

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by a Letter of Credit Issuer and Holdings, the Borrower or any of its
Subsidiaries or in favor of a Letter of Credit Issuer and relating to such
Letter of Credit.

“Joint Lead Arrangers” shall mean Deutsche Bank Securities Inc., Barclays Bank
PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, RBC
Capital Markets, UBS Securities LLC and Natixis, New York Branch, as joint lead
arrangers and joint bookrunners for the Lenders under this Agreement and the
other Credit Documents.

“Junior Indebtedness” shall have the meaning provided in Section 10.7(a).

“Junior Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
among the representative of such holders of Indebtedness junior to the
Obligations, the Collateral Agent, the Collateral Trustee (if applicable), the
Borrower and any other First Lien Secured Parties from time to time party
thereto, whether on the Conversion Date or at any time thereafter, substantially
in the form of Exhibit M or in a form that is reasonably satisfactory in form
and substance to the Borrower and the Collateral Agent.

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Class of Loans or Commitments hereunder as of
such date of determination.

“Latest Term Loan Maturity Date” shall mean, at any date of determination, the
Latest Maturity Date applicable to any Term Loan hereunder as of such date of
determination, including the latest maturity date of any Replacement Term Loan,
any Replacement Term C Loan, any Refinancing Term Loan, any Refinancing Term C
Loan, any Extended Term Loan or any Extended Term C Loan, in each case as
extended in accordance with this Agreement from time to time.

“L/C Obligations” shall mean the Revolving L/C Obligations and the Term L/C
Obligations.

“LCT Election” shall have the meaning provided in Section 1.11.

“LCT Test Date” shall have the meaning provided in Section 1.11.

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Lender Default” shall mean (a) the refusal or failure (which has not been
cured) of a Lender to make available its portion of any Borrowing or to fund its
portion of any Unpaid Drawing under Section 3.4 that it is required to make
hereunder, (b) a Lender having notified the Administrative Agent and/or the
Borrower that it does not intend to comply with its funding obligations under
this Agreement or has made a public statement to that effect with respect to its
funding obligations under this Agreement, (c) a Lender has failed to confirm in
a manner reasonably satisfactory to the Administrative Agent, the Borrower and,
in the case of a Revolving Credit Lender, each Revolving Letter of Credit Issuer
that it will comply with its funding obligations under this Agreement, (d) a
Lender being deemed insolvent or becoming the subject of a bankruptcy or
insolvency proceeding or has admitted in writing that it is insolvent, or (e) a
Lender that has, or has a direct or indirect parent company that has, become the
subject of a Bail-In Action.

“Lender Presentation” shall mean the Lender Presentation dated July [    ],
2016, relating to the Credit Facilities and the Transactions.

 

41



--------------------------------------------------------------------------------

“Letter of Credit” shall mean each Term Letter of Credit and each Revolving
Letter of Credit.

“Letter of Credit Issuer” shall mean, with respect to any Term Letter of Credit,
each Term Letter of Credit Issuer, and with respect to any Revolving Letter of
Credit, any Revolving Letter of Credit Issuer.

“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).

“Level I Status” shall mean, on any date of determination, the circumstance that
the Consolidated First Lien Net Leverage Ratio is greater than 1.50 to 1.00 as
of such date.

“Level II Status” shall mean, on any date of determination, the circumstance
that Level I Status does not exist and the Consolidated First Lien Net Leverage
Ratio is less than or equal to 1.50 to 1.00 as of such date.

“LIBOR Loan” shall mean any Term Loan, Term C Loan or Revolving Credit Loan
bearing interest at a rate determined by reference to the LIBOR Rate.

“LIBOR Rate” shall mean, for any Interest Period with respect to a LIBOR Loan
the rate per annum equal to the ICE Benchmark Administration (or any successor
organization) LIBOR Rate (“ICE LIBOR”), as published by Reuters (or other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “LIBOR Rate” for such Interest Period, as
applicable, shall be the rate per annum as may be agreed upon by the Borrower
and the Administrative Agent to be a rate at which the Administrative Agent
could borrow funds in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period, were it to do so by asking for and then accepting offers in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loans for which the LIBOR Rate is then being determined and with maturities
comparable to such Interest Period. Notwithstanding anything to the contrary
contained herein, with respect to Term Loans and Term C Loans, in each case,
made or deemed made on the Conversion Date, in no event shall the LIBOR Rate be
less than 1.00% per annum.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
collateral assignment, lien (statutory or other) or similar encumbrance
(including any conditional sale or other title retention agreement or any lease
or license in the nature thereof); provided that in no event shall an operating
lease be deemed to be a Lien.

“Limited Condition Transaction” shall mean (i) any Permitted Acquisition or
other permitted acquisition whose consummation is not conditioned on the
availability of, or on obtaining, third party financing and (ii) any redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness
requiring irrevocable notice in advance of such redemption, repurchase,
defeasance, satisfaction and discharge or repayment.

“Loan” shall mean any Revolving Credit Loan, Term Loan or Term C Loan made by
any Lender hereunder.

 

42



--------------------------------------------------------------------------------

“Master Agreement” shall have the meaning provided in the definition of the term
“Hedging Agreement”.

“Material Adverse Effect” shall mean any circumstances or conditions affecting
the business, assets, operations, properties or financial condition of the
Borrower and its Subsidiaries, taken as a whole (excluding any matters publicly
disclosed prior to May 31, 2016 (i) in connection with the Case and the events
and conditions related and/or leading up to the Case and the effects thereof or
(ii) in the Annual Report on Form 10-K of Energy Future Competitive Holdings
Company LLC and/or any quarterly or periodic report of EFCH publicly filed
thereafter and prior to May 31, 2016), that would, in the aggregate, materially
adversely affect (a) the ability of the Borrower and its Restricted
Subsidiaries, taken as a whole, to perform their payment obligations under this
Agreement or any of the other Credit Documents (taken as a whole) or (b) the
material rights or remedies (taken as a whole) of the Administrative Agent, the
Collateral Representative and the Lenders under the Credit Documents.

“Material DIP Event of Default” means (x) an “Event of Default” under Section
11.3(a) (solely in respect of defaults in performance of Section 10 of the
Existing DIP Agreement), 11.11, or 11.15(i), (ii), or (vi) of the Existing DIP
Agreement which has occurred and continued for more than ten (10) days after
written notice thereof by the DIP Administrative Agent to the Borrower, (y) an
“Event of Default” under Section 11.1(b) of the Existing DIP Agreement (other
than with respect to the payment of interest), which has occurred and continued
for more than five (5) days from the time of written notice thereof by the DIP
Administrative Agent to the Borrower, and (z) a “Default” or “Event of Default”
under Section 11.1(a) or (b) (in the case of clause (b) solely with respect to
the payment of interest), of the Existing DIP Agreement has occurred and is
continuing.

“Material Indebtedness” shall mean any Indebtedness (other than the Obligations)
of the Borrower or any Restricted Subsidiary in an outstanding amount exceeding
$300,000,000 at any time.

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recent Test Period for which Section
9.1 Financials have been delivered were equal to or greater than 5.0% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (b) whose total revenues (when combined with the revenues of such
Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) during such Test Period were equal to or greater than 5.0% of the
consolidated revenues of the Borrower and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP; provided that if, at
any time and from time to time after the Closing Date, Restricted Subsidiaries
that are not Material Subsidiaries have, in the aggregate, (x) total assets
(when combined with the assets of such Restricted Subsidiary’s Subsidiaries,
after eliminating intercompany obligations) at the last day of such Test Period
equal to or greater than 10.0% of the Consolidated Total Assets of the Borrower
and the Restricted Subsidiaries at such date or (y) total revenues (when
combined with the revenues of such Restricted Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) during such Test Period equal to or
greater than 10.0% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP, then the Borrower shall, on the date on which the officer’s
certificate delivered pursuant to Section 9.1(c) of this Agreement, designate in
writing to the Administrative Agent one or more of such Restricted Subsidiaries
as “Material Subsidiaries” so that such condition no longer exists. It is agreed
and understood that no Receivables Entity shall be a Material Subsidiary.

“Maturity Date” shall mean the Term Loan Maturity Date, the Term C Loan Maturity
Date, the Revolving Credit Maturity Date, any Incremental Term Loan Maturity
Date, any Incremental

 

43



--------------------------------------------------------------------------------

Term C Loan Maturity Date, any maturity date related to any Extension Series of
Extended Term Loans, any maturity date related to any Extension Series of
Extended Term C Loans and any maturity date related to any Extension Series of
Extended Revolving Credit Commitments, any maturity date related to any
Refinancing Term Loan, any maturity date related to any Refinancing Term C Loan,
any maturity date related to any Refinancing Revolving Credit Loan, any maturity
date related to any Replacement Term Loan, or any maturity date related to any
Replacement Term L/ C Loan, as applicable.

“Maximum Incremental Facilities Amount” shall mean the sum of (1) the greater of
(x) $1,000,000,000, reduced by amounts incurred under Section 2.14 of the
Existing DIP Agreement as Incremental Facilities (as defined in the Existing DIP
Agreement) and (y) an amount equal to [    ]% of Consolidated EBITDA for the
most recently ended Test Period (calculated on a Pro Forma Basis), plus (2) all
voluntary prepayments of the Term Loans, Term C Loans, Incremental Term Loans,
Permitted Other Debt and Incremental Term C Loans and commitment reductions of
the Revolving Credit Commitment (in each case except to the extent (i) funded
with proceeds of long term refinancing Indebtedness or (ii) the prepaid
Indebtedness was originally incurred under clause (3) below) plus (3) an
unlimited amount so long as, in the case of this clause (3) only, such amount at
such time could be incurred without causing (x) in the case of Indebtedness
secured by Liens on the Collateral that rank pari passu with the Liens securing
the Term Loans, Term C Loans and Revolving Credit Loans, the Consolidated First
Lien Net Leverage Ratio (calculated on a Pro Forma Basis) to exceed 3.00:1.00,
(y) in the case of Indebtedness secured by Liens on the Collateral that rank
junior to the Liens on the Collateral securing the Credit Facilities, the
Consolidated Secured Net Leverage Ratio (calculated on a Pro Forma Basis) to
exceed 4.00:1.00, and (z) in the case of unsecured Indebtedness or Indebtedness
secured only by Liens on assets that do not constitute Collateral, the
Consolidated Total Net Leverage Ratio (calculated on a Pro Forma Basis) to
exceed 4.50:1.00, in each case, after giving effect to any acquisition
consummated in connection therewith and all other appropriate pro forma
adjustments (including giving effect to the prepayment of Indebtedness in
connection therewith), and assuming for purposes of this calculation that
(i) the full committed amount of any Additional Revolving Credit Commitments
then being incurred shall be treated as outstanding for such purpose and (ii)
cash proceeds of any such Incremental Facility or Permitted Other Debt then
being incurred shall not be netted from Consolidated Total Debt Indebtedness for
purposes of calculating such Consolidated First Lien Net Leverage Ratio,
Consolidated Secured Net Leverage Ratio or Consolidated Total Net Leverage
Ratio, as applicable; provided, however, that if amounts incurred under this
clause (3) are incurred concurrently with the incurrence of Incremental
Facilities in reliance on clause (1) and/or clause (2) above, the Consolidated
First Lien Net Leverage Ratio, the Consolidated Secured Net Leverage Ratio or
the Consolidated Total Net Leverage Ratio shall be permitted to exceed the
Consolidated First Lien Net Leverage Ratio, the Consolidated Secured Net
Leverage Ratio or Consolidated Total Net Leverage Ratio, as applicable, set
forth in clause (3) above to the extent of such amounts incurred in reliance on
clause (1) and/or clause (2) solely for the purpose of determining whether such
concurrently incurred amounts incurred under this clause (3) are permissible)
(it being understood that (A) if the Consolidated First Lien Net Leverage Ratio,
the Consolidated Secured Net Leverage Ratio or the Consolidated Total Net
Leverage Ratio, as applicable, incurrence test is met, then, at the election of
the Borrower, any Incremental Facility or Permitted Other Debt may be incurred
under clause (3) above regardless of whether there is capacity under clause (1)
and/or clause (2) above and (B) any portion of any Incremental Facility or
Permitted Other Debt incurred in reliance on clause (1) and/or clause (2) may be
reclassified, as the Borrower may elect from time to time, as incurred under
clause (3) if the Borrower meets the applicable leverage ratio under clause (3)
at such time on a Pro Forma Basis); provided that in connection with complying
with RCT Reclamation Obligations, if the Borrower is not permitted to secure
such obligations by “self-bonding” on an unsecured basis or by maintaining in
effect the super-priority Liens in favor of the RCT, the Borrower may incur
additional Incremental Facilities in the form of an Incremental Term C Loan
Facility in an aggregate amount not to exceed, when combined with the aggregate
amount of RCT Reclamation Obligations secured by Liens as permitted by Section
10.2(a)(i), $975,000,000; provided that the proceeds thereof are used to cash
collateralize Term Letters of Credit issued in favor of the RCT.

 

44



--------------------------------------------------------------------------------

“Maximum Tender Condition” shall have the meaning provided in Section 2.17(b).

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans, $5,000,000 (or, if less, the entire remaining Commitments of any
applicable Credit Facility at the time of such Borrowing), and (b) with respect
to a Borrowing of ABR Loans, $1,000,000 (or, if less, the entire remaining
Commitments of any applicable Credit Facility at the time of such Borrowing).

“Minimum Liquidity” shall mean, on the Conversion Date (and after giving effect
to the consummation of the Transactions), the sum of (i) the amount of
Unrestricted Cash of the Borrower and its Restricted Subsidiaries as of such
date, (ii) the amount on deposit in the Term C Loan Collateral Accounts in
excess of the sum of (x) the Stated Amount of all Term Letters of Credit
outstanding as of such date and (y) all Term Letter of Credit Reimbursement
Obligations as of such date and (iii) the unused availability under the
Revolving Credit Facility.

“Minimum Tender Condition” shall have the meaning provided in Section 2.17(b).

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Stock or Stock Equivalents,
including any joint venture (regardless of form of legal entity).

“MNPI” shall mean, with respect to any Person, information and documentation
that is (a) of a type that would not be publicly available (and could not be
derived from publicly available information) if such Person and its Subsidiaries
were public reporting companies and (b) material with respect to such Person,
its Subsidiaries or the respective securities of such Person and its
Subsidiaries for purposes of U.S. federal and state securities laws, in each
case, assuming such laws were applicable to such Person and its Subsidiaries.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed or other security document entered into by the owner of a Mortgaged
Property and the Collateral Representative for the benefit of the Secured
Parties in respect of that Mortgaged Property, in a form to be mutually agreed
with the Administrative Agent.

“Mortgaged Property” shall mean all Real Estate (i) set forth on Schedule 1.1(c)
and (ii) with respect to which a Mortgage is required to be granted pursuant to
Section 9.14.

“Multiemployer Plan” shall mean a plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA (i) to which any of the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate is then making or has an obligation to
make contributions or (ii) with respect to which the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate could incur liability pursuant to Title IV
of ERISA.

“Narrative Report” shall mean, with respect to the financial statements for
which such narrative report is required, a management’s discussion and analysis
of the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries for the applicable period to which such financial
statements relate.

 

45



--------------------------------------------------------------------------------

“Necessary CapEx” shall mean Capital Expenditures that are required by
Applicable Law (other than Environmental Law) or otherwise undertaken
voluntarily for health and safety reasons (other than as required by
Environmental Law). The term “Necessary CapEx” does not include any Capital
Expenditure undertaken primarily to increase the efficiency of, expand or
re-power any power generation facility.

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of the Borrower
or any Restricted Subsidiary in respect of such Prepayment Event, as the case
may be, less (b) the sum of:

(i) the amount, if any, of (A) all taxes (including in connection with any
repatriation of funds) paid or estimated by the Borrower in good faith to be
payable by Holdings (or any direct or indirect parent thereof), the Borrower or
any Restricted Subsidiary and (B) all payments paid or estimated by the Borrower
in good faith to be payable by Holdings (or any direct or indirect parent
thereof), the Borrower or any Restricted Subsidiary pursuant to the Shared
Services and Tax Agreements in connection with such Prepayment Event,

(ii) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause (i)
above) (x) associated with the assets that are the subject of such Prepayment
Event and (y) retained by the Borrower or any Restricted Subsidiary (including
any pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
associated with such transaction); provided that the amount of any subsequent
reduction of such reserve (other than in connection with a payment in respect of
any such liability) shall be deemed to be Net Cash Proceeds of such Prepayment
Event occurring on the date of such reduction,

(iii) the amount of any Indebtedness (other than Indebtedness hereunder and any
other Indebtedness secured by a Lien that ranks pari passu with or is
subordinated to the Liens securing the Obligations) secured by a Lien on the
assets that are the subject of such Prepayment Event, to the extent that the
instrument creating or evidencing such Indebtedness requires that such
Indebtedness be repaid upon consummation of such Prepayment Event,

(iv) in the case of any Asset Sale Prepayment Event or Recovery Prepayment
Event, the amount of any proceeds of such Prepayment Event that the Borrower or
any Restricted Subsidiary has reinvested (or intends to reinvest within the
Reinvestment Period, has entered into an Acceptable Reinvestment Commitment
prior to the last day of the Reinvestment Period to reinvest or, with respect to
any Recovery Prepayment Event, provided an Acceptable Reinvestment Commitment or
a Restoration Certification prior to the last day of the Reinvestment Period) in
the business of the Borrower or any Restricted Subsidiary (subject to Section
9.16), including for the repair, restoration or replacement of an asset or
assets subject to such Prepayment Event; provided that any portion of such
proceeds that has not been so reinvested within such Reinvestment Period (with
respect to such Prepayment Event, the “Deferred Net Cash Proceeds”) shall,
unless the Borrower or any Restricted Subsidiary has entered into an Acceptable
Reinvestment Commitment or provided a Restoration Certification prior to the
last day of such Reinvestment Period to reinvest such proceeds, (x) be deemed to
be Net Cash Proceeds of such Prepayment Event occurring on the last day of such
Reinvestment Period or, if later, 180 days after the date the Borrower or such
Restricted Subsidiary has entered into such Acceptable Reinvestment Commitment
or provided such Restoration Certification, as applicable (such last day or
180th day, as applicable, the “Deferred Net Cash Proceeds Payment Date”), and
(y) be applied to the repayment of Term Loans in accordance with Section
5.2(a)(i),

 

46



--------------------------------------------------------------------------------

(v) in the case of any Asset Sale Prepayment Event, any funded escrow
established pursuant to the documents evidencing any such sale or disposition to
secure any indemnification obligations or adjustments to the purchase price
associated with any such sale or disposition; provided that the amount of any
subsequent reduction of such escrow (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Cash Proceeds of such a
Prepayment Event occurring on the date of such reduction solely to the extent
that the Borrower and/or any Restricted Subsidiaries receives cash in an amount
equal to the amount of such reduction,

(vi) in the case of any Asset Sale Prepayment Event or Recovery Prepayment Event
by a non-Wholly Owned Restricted Subsidiary, the pro rata portion of the Net
Cash Proceeds thereof (calculated without regard to this clause (vi))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a Wholly Owned Restricted Subsidiary as a result
thereof, and

(vii) reasonable and customary fees, commissions, expenses (including attorney’s
fees, investment banking fees, survey costs, title insurance premiums and
recording charges, transfer taxes, deed or mortgage recording taxes and other
customary expenses and brokerage, consultant and other customary fees), issuance
costs, premiums, discounts and other costs paid by the Borrower or any
Restricted Subsidiary, as applicable, in connection with such Prepayment Event,
in each case only to the extent not already deducted in arriving at the amount
referred to in clause (a) above.

“Netting Agreement” shall mean a netting agreement, master netting agreement or
other similar document having the same effect as a netting agreement or master
netting agreement and, as applicable, any collateral annex, security agreement
or other similar document related to any master netting agreement or Permitted
Contract.

“New Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by
the Borrower or any of the Restricted Subsidiaries of any Indebtedness permitted
to be issued or incurred under Section 10.1(y)(i), and any Refinancing Loans,
any Replacement Term Loans, any Replacement Term C Loans and any loans under any
Replacement Facility.

“New Refinancing Revolving Credit Commitments” shall have the meaning provided
Section 2.15(b).

“New Refinancing Term Loan Commitments” shall have the meaning provided in
Section 2.15(b)(i).

“New Refinancing Term Loan Commitments” shall have the meaning provided in
Section 2.15(b)(i).

“New Revolving Credit Commitments” shall have the meaning provided in Section
2.14(a).

“New Revolving Credit Loan” shall have the meaning provided in Section 2.14(b).

“New Revolving Loan Lender” shall have the meaning provided in Section 2.14(b).

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

 

47



--------------------------------------------------------------------------------

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).

“Non-Recourse Debt” means any Indebtedness incurred by any Non-Recourse
Subsidiary to finance the acquisition, improvement, installation, design,
engineering, construction, development, completion, maintenance or operation of,
or otherwise to pay costs and expenses relating to or provide financing for a
project, which Indebtedness does not provide for recourse against the Borrower
or any Restricted Subsidiary of the Borrower (excluding, for the avoidance of
doubt, a Non-Recourse Subsidiary and such recourse as exists under a Performance
Guaranty) or any property or asset of the Borrower or any Restricted Subsidiary
of the Borrower (other than the Stock in, or the property or assets of, a
Non-Recourse Subsidiary).

“Non-Recourse Subsidiary” means (i) any Subsidiary of the Borrower whose
principal purpose is to incur Non-Recourse Debt and/or construct, lease, own or
operate the assets financed thereby, or to become a direct or indirect partner,
member or other equity participant or owner in a Person created for such
purpose, and substantially all the assets of which Subsidiary and such Person
are limited to (x) those assets being financed (or to be financed), or the
operation of which is being financed (or to be financed), in whole or in part by
Non-Recourse Debt, or (y) Stock in, or Indebtedness or other obligations of, one
or more other such Subsidiaries or Persons, or (z) Indebtedness or other
obligations of the Borrower or its Subsidiaries or other Persons and (ii) any
Subsidiary of a Non-Recourse Subsidiary.

“Non-U.S. Lender” shall mean any Agent or Lender that is not, for U.S. federal
income tax purposes, (a) an individual who is a citizen or resident of the U.S.,
(b) a corporation, partnership or entity treated as a corporation or partnership
created or organized in or under the laws of the U.S., or any political
subdivision thereof, (c) an estate whose income is subject to U.S. federal
income taxation regardless of its source or (d) a trust if a court within the
U.S. is able to exercise primary supervision over the administration of such
trust and one or more U.S. persons have the authority to control all substantial
decisions of such trust or a trust that has a valid election in effect under
applicable U.S. Treasury regulations to be treated as a U.S. person.

“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3 and substantially in the form of Exhibit A or such
other form as shall be approved by the Administrative Agent (acting reasonably).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit or under any Secured Cash
Management Agreement, Secured Commodity Hedging Agreement or Secured Hedging
Agreement, in each case, entered into with Holdings, the Borrower or any
Restricted Subsidiary, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any
bankruptcy or insolvency law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, in each case, other than (x) Excluded Swap Obligations and (y)
RCT Reclamation Obligations and Permitted Other Debt Obligations secured
pursuant to the Security Documents. Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Credit Documents (and
any of their Restricted Subsidiaries to the extent they have

 

48



--------------------------------------------------------------------------------

obligations under the Credit Documents) (i) include the obligation (including
guarantee obligations) to pay principal, interest, charges, expenses, fees,
attorney costs, indemnities and other amounts payable by any Credit Party under
any Credit Document and (ii) exclude, notwithstanding any term or condition in
this Agreement or any other Credit Documents, any Excluded Swap Obligations, RCT
Reclamation Obligations and Permitted Other Debt Obligations secured pursuant to
the Security Documents.

“Organizational Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary or any other excise, property or similar taxes (including interest,
fines, penalties, additions to tax and related expenses with regard thereto)
arising from any payment made or required to be made under this Agreement or any
other Credit Document or from the execution or delivery of, registration or
enforcement of, consummation or administration of, or otherwise with respect to,
this Agreement or any other Credit Document.

“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent,
the Revolving Letter of Credit Issuer or the Term Letter of Credit Issuer, as
the case may be, in accordance with banking industry rules on interbank
compensation.

“Participant” shall have the meaning provided in Section 13.6(c)(i).

“Participant Register” shall have the meaning provided in Section 13.6(c)(iii).

“Participating Receivables Grantor” shall mean the Borrower or any Restricted
Subsidiary that is or that becomes a participant or originator in a Permitted
Receivables Financing.

“Patriot Act” shall have the meaning provided in Section 13.8.

“Payment Default” shall mean any event, act or condition that with notice or
lapse of time, or both, would constitute an Event of Default under Section 11.1.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

“Pension Plan” shall mean any employee pension benefit plan (as defined in
Section 3(2) of ERISA, but excluding any Multiemployer Plan) in respect of which
any Credit Party or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4062 or Section 4069 of ERISA be reasonably expected to be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

49



--------------------------------------------------------------------------------

“Perfection Certificate” shall mean a certificate of the Borrower substantially
in the form of Exhibit D or any other form approved by the Administrative Agent.

“Performance Guaranty” means any guaranty issued in connection with any
Non-Recourse Debt that (i) if secured, is secured only by assets of, or Stock
in, an Excluded Project Subsidiary, and (ii) guarantees to the provider of such
Non-Recourse Debt or any other Person the (a) performance of the improvement,
installation, design, engineering, construction, acquisition, development,
completion, maintenance or operation of, or otherwise affects any such act in
respect of, all or any portion of the project that is financed by such
Non-Recourse Debt, (b) completion of the minimum agreed equity contributions to
the relevant Excluded Project Subsidiary, or (c) performance by an Excluded
Project Subsidiary of obligations to Persons other than the provider of such
Non-Recourse Debt.

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any Restricted Subsidiary of assets (including assets
constituting a business unit, line of business or division) or Stock or Stock
Equivalents, so long as (a) if such acquisition involves any Stock or Stock
Equivalents, such acquisition shall result in the issuer of such Stock or Stock
Equivalents and its Subsidiaries becoming a Restricted Subsidiary and a
Subsidiary Guarantor, to the extent required by Section 9.11 or designated as an
Unrestricted Subsidiary pursuant to the terms hereof, (b) such acquisition shall
result in the Collateral Representative, for the benefit of the applicable
Secured Parties, being granted a security interest in any Stock, Stock
Equivalent or any assets so acquired, to the extent required by Sections 9.11,
9.12 and/or 9.14, and (c) after giving effect to such acquisition, the Borrower
and the Restricted Subsidiaries shall be in compliance with Section 9.16.

“Permitted Contract” shall have the meaning provided in Section 10.2(bb).

“Permitted Debt Exchange” shall have the meaning provided in Section 2.17(a).

“Permitted Debt Exchange Notes” shall have the meaning provided in Section
2.17(a).

“Permitted Debt Exchange Offer” shall have the meaning provided in Section
2.17(a).

“Permitted Holders” shall mean each member of the TCEH First Lien Ad Hoc
Committee (and its affiliates) owning, in the aggregate, directly or indirectly,
at least 10% of the Class C3 TCEH First Lien Secured Claims, as described in the
Plan as of May 31, 2016.

“Permitted Investments” shall mean:

(a) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 24 months from the date of
acquisition thereof;

(b) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of any such state or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);

(c) commercial paper or variable or fixed rate notes maturing no more than
12 months after the date of creation thereof and, at the time of acquisition,
having a rating of at

 

50



--------------------------------------------------------------------------------

least A-3 or P-3 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);

(d) time deposits with, or domestic and LIBOR certificates of deposit or
bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by, the Administrative Agent (or any Affiliate
thereof), any Lender or any other bank having combined capital and surplus of
not less than $500,000,000 in the case of domestic banks and $100,000,000 (or
the dollar equivalent thereof) in the case of foreign banks;

(e) repurchase agreements with a term of not more than 90 days for underlying
securities of the type described in clauses (a), (b) and (d) above entered into
with any bank meeting the qualifications specified in clause (d) above or
securities dealers of recognized national standing;

(f) marketable short-term money market and similar funds (x) either having
assets in excess of $500,000,000 or (y) having a rating of at least A-3 or P-3
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(g) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (f) above;
provided that, in order for such Permitted Investment to constitute a Term L/C
Permitted Investment, such investment company must have an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such investment company, then from
another nationally recognized rating service); and

(h) in the case of Investments by any Restricted Foreign Subsidiary or
Investments made in a country outside the United States of America, other
customarily utilized high-quality Investments in the country where such
Restricted Foreign Subsidiary is located or in which such Investment is made.

“Permitted Liens” shall mean:

(a) Liens for taxes, assessments or governmental charges or claims not yet
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP or that are not required to be paid
pursuant to Section 9.4;

(b) Liens in respect of property or assets of the Borrower or any Restricted
Subsidiary of the Borrower imposed by Applicable Law, such as carriers’,
landlords’, construction contractors’, warehousemen’s and mechanics’ Liens and
other similar Liens, arising in the ordinary course of business or in connection
with the construction or restoration of facilities for the generation,
transmission or distribution of electricity, in each case so long as such Liens
arise in the ordinary course of business and do not individually or in the
aggregate have a Material Adverse Effect;

(c) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.11;

 

51



--------------------------------------------------------------------------------

(d) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance, employee benefit and pension liability and other types
of social security or similar legislation, or to secure the performance of
tenders, statutory obligations, trade contracts (other than for payment of
Indebtedness), leases, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases, government contracts, surety, performance and
return-of-money bonds and other similar obligations, in each case incurred in
the ordinary course of business (including in connection with the construction
or restoration of facilities for the generation, transmission or distribution of
electricity) or otherwise constituting Investments permitted by Section 10.5;

(e) ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of the
Restricted Subsidiaries of the Borrower are located;

(f) easements, rights-of-way, licenses, reservations, servitudes, permits,
conditions, covenants, rights of others, restrictions (including zoning
restrictions), oil, gas and other mineral interests, royalty interests and
leases, minor defects, exceptions or irregularities in title or survey,
encroachments, protrusions and other similar charges or encumbrances (including
those to secure health, safety and environmental obligations), which do not
interfere in any material respect with the business of the Borrower and the
Restricted Subsidiaries of the Borrower, taken as a whole;

(g) any exception shown on a final Survey incidental to the conduct of the
business of the Borrower or any of the Restricted Subsidiaries or to the
ownership of its properties which were not incurred in connection with
Indebtedness for borrowed money and which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of the Borrower or any of the Restricted
Subsidiaries and any exception on the title policies issued in connection with
any Mortgaged Property;

(h) any interest or title of a lessor, sublessor, licensor, sublicensor or
grantor of an easement or secured by a lessor’s, sublessor’s, licensor’s,
sublicensor’s interest or grantor of an easement under any lease, sublease,
license, sublicense or easement to be entered into by the Borrower or any
Restricted Subsidiary of the Borrower as lessee, sublessee, licensee, grantee or
sublicensee to the extent permitted by this Agreement;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or banker’s acceptance issued or
created for the account of the Borrower or any Restricted Subsidiary of the
Borrower; provided that such Lien secures only the obligations of the Borrower
or such Restricted Subsidiary in respect of such letter of credit or banker’s
acceptance to the extent permitted under Section 10.1;

(k) leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of the Borrower and the Restricted
Subsidiaries of the Borrower, taken as a whole;

(l) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings made in respect of operating leases entered into by the
Borrower or any Restricted Subsidiary of the Borrower;

 

52



--------------------------------------------------------------------------------

(m) Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts of the Borrower
and the Restricted Subsidiaries held at such banks or financial institutions, as
the case may be, to facilitate the operation of cash pooling and/or interest
set-off arrangements in respect of such bank accounts in the ordinary course of
business;

(n) Liens arising under Section 9.343 of the Texas Uniform Commercial Code or
similar statutes of states other than Texas;

(o) (i) Liens on accounts receivable, other Receivables Facility Assets, or
accounts into which collections or proceeds of Receivables Facility Assets are
deposited, in each case arising in connection with a Permitted Receivables
Financing and (ii) Liens on Securitization Assets and related assets arising in
connection with a Qualified Securitization Financing;

(p) any zoning, land use, environmental or similar law or right reserved to or
vested in any Governmental Authority to control or regulate the use of any real
property that does not materially interfere with the ordinary conduct of the
business of the Borrower and the Restricted Subsidiaries of the Borrower, taken
as a whole;

(q) any Lien arising by reason of deposits with or giving of any form of
security to any Governmental Authority for any purpose at any time as required
by Applicable Law as a condition to the transaction of any business or the
exercise of any privilege or license, or to enable the Borrower or any
Restricted Subsidiary to maintain self-insurance or to participate in any fund
for liability on any insurance risks;

(r) Liens, restrictions, regulations, easements, exceptions or reservations of
any Governmental Authority applying to nuclear fuel;

(s) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
Applicable Law, to terminate or modify such right, power, franchise, grant,
license or permit or to purchase or recapture or to designate a purchaser of any
of the property of such person;

(t) Liens arising under any obligations or duties affecting any of the property,
the Borrower or any Restricted Subsidiary to any Governmental Authority with
respect to any franchise, grant, license or permit which do not materially
impair the use of such property for the purposes for which it is held;

(u) rights reserved to or vested in any Governmental Authority to use, control
or regulate any property of such Person, which do not materially impair the use
of such property for the purposes for which it is held;

(v) any obligations or duties, affecting the property of the Borrower or any
Restricted Subsidiary, to any Governmental Authority with respect to any
franchise, grant, license or permit;

(w) a set-off or netting rights granted by the Borrower or any Restricted
Subsidiary of the Borrower pursuant to any Hedging Agreements, Netting
Agreements or Permitted Contracts solely in respect of amounts owing under such
agreements;

 

53



--------------------------------------------------------------------------------

(x) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(y) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(z) Liens on cash and Permitted Investments that are earmarked to be used to
satisfy or discharge Indebtedness; provided (a) such cash and/or Permitted
Investments are deposited into an account from which payment is to be made,
directly or indirectly, to the Person or Persons holding the Indebtedness that
is to be satisfied or discharged, (b) such Liens extend solely to the account in
which such cash and/or Permitted Investments are deposited and are solely in
favor of the Person or Persons holding the Indebtedness (or any agent or trustee
for such Person or Persons) that is to be satisfied or discharged, and (c) the
satisfaction or discharge of such Indebtedness is expressly permitted hereunder;

(aa) with respect to any Foreign Subsidiary, other Liens and privileges arising
mandatorily by Applicable Laws; and

(bb) Liens on Stock of an Unrestricted Subsidiary that secure Indebtedness or
other obligations of such Unrestricted Subsidiary.

“Permitted Other Debt” shall mean, collectively, Permitted Other Loans and
Permitted Other Notes.

“Permitted Other Debt Documents” shall mean any agreement, document or
instrument (including any guarantee, security agreement or mortgage and which
may include any or all of the Credit Documents) issued or executed and delivered
with respect to any Permitted Other Debt by any Credit Party.

“Permitted Other Debt Obligations” shall mean, if any Permitted Other Debt is
issued, all advances to, and debts, liabilities, obligations, covenants and
duties of, any Credit Party arising under any Permitted Other Debt Document and,
if applicable, under any Security Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Permitted Other Debt Obligations of the applicable Credit Parties
under the Permitted Other Debt Documents and, if applicable, under any Security
Document (and any of their Restricted Subsidiaries to the extent they have
obligations under the Permitted Other Debt Documents and, if applicable, under
any Security Document) include the obligation (including guarantee obligations)
to pay principal, interest, charges, expenses, fees, attorney costs, indemnities
and other amounts payable by any such Credit Party under any Permitted Other
Debt Document and, if applicable, under any Security Document.

“Permitted Other Debt Secured Parties” shall mean the holders from time to time
of secured Permitted Other Debt Obligations (and any representative on their
behalf).

“Permitted Other Loans” shall mean senior secured or unsecured loans (which
loans, if secured, may either be secured pari passu with the Obligations
(without regard to control of remedies) or

 

54



--------------------------------------------------------------------------------

may be secured by a Lien ranking junior to the Lien securing the Obligations),
in either case issued by the Borrower or a Guarantor, (a) if such Permitted
Other Loans are incurred (and for the avoidance of doubt, not “assumed”), the
scheduled final maturity and Weighted Average Life to Maturity of which are no
earlier than the scheduled final maturity and Weighted Average Life to Maturity,
respectively, of the Initial Term Loans or, in the case of any Permitted Other
Loans that are issued or incurred in exchange for, or which modify, replace,
refinance, refund, renew, restructure or extend any other Indebtedness permitted
by Section 10.1, no earlier than the scheduled final maturity and Weighted
Average Life to Maturity of such exchanged, modified, replaced, refinanced,
refunded, renewed, restructured or extended Indebtedness (other than customary
scheduled principal amortization payments, customary offers to repurchase upon a
change of control, asset sale or casualty or condemnation event, customary
acceleration rights after an event of default, and AHYDO Catch-Up Payments), (b)
of which no Subsidiary of the Borrower (other than a Guarantor) is an obligor
and (c) if secured, are not secured by any assets other than all or any portion
of the Collateral, provided, the requirements of the foregoing clause (a) shall
not apply to any customary bridge facility so long as the Indebtedness into
which such customary bridge facility is to be converted complies with such
requirements.

“Permitted Other Notes” shall mean senior secured or unsecured notes (which
notes, if secured, may either be secured pari passu with the Obligations
(without regard to control of remedies) or may be secured by a Lien ranking
junior to the Lien securing the Obligations), in either case issued by the
Borrower or a Guarantor, (a) if such Permitted Other Notes are incurred (and for
the avoidance of doubt, not “assumed”), the terms of which do not provide for
any scheduled repayment, mandatory redemption or sinking fund obligations (other
than customary scheduled principal amortization payments, customary offers to
repurchase upon a change of control, asset sale or casualty or condemnation
event, customary acceleration rights after an event of default, and AHYDO
Catch-Up Payments) prior to, at the time of incurrence, the Latest Term Loan
Maturity Date or, in the case of any Permitted Other Notes that are issued or
incurred in exchange for, or which modify, replace, refinance, refund, renew or
extend any other Indebtedness permitted by Section 10.1, prior to the scheduled
maturity date of such exchanged, modified, replaced, refinanced, refunded,
renewed or extended Indebtedness, (b) other than as required by clauses (a) and
(c) of this definition, the covenants and events of default of which, taken as a
whole, are not materially more restrictive to the Borrower and the Restricted
Subsidiaries than the terms of the Initial Term Loans unless (1) Lenders under
the Initial Term Loans also receive the benefit of such more restrictive terms,
(2) such terms reflect market terms and conditions (taken as a whole) at the
time of incurrence or issuance (as determined in good faith by the Borrower) (it
being understood that to the extent that any financial maintenance covenant is
included for the benefit of any Permitted Other Notes, such financial
maintenance covenant shall be added for the benefit of any Loans outstanding
hereunder at the time of incurrence of such Permitted Other Notes (except for
any financial maintenance covenants applicable only to periods after the Latest
Term Loan Maturity Date, as determined at the time of issuance or incurrence of
such Permitted Other Notes) or (3) any such provisions apply after the Latest
Term Loan Maturity Date), (c) of which no Subsidiary of the Borrower (other than
a Guarantor) is an obligor, and (d) if secured, are not secured by any assets
other than all or any portion of the Collateral; provided, the requirements of
the foregoing clause (a) shall not apply to any customary bridge facility so
long as the Indebtedness into which such customary bridge facility is to be
converted complies with such requirements.

“Permitted Receivables Financing” shall mean any of one or more receivables
financing programs as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties, covenants and
indemnities and other customary forms of support, in each case made in
connection with such facilities) to the Borrower and the Restricted Subsidiaries
(other than a Receivables Entity) providing for the sale, conveyance, or
contribution to capital of Receivables Facility Assets by Participating
Receivables Grantors in transactions purporting to be sales of Receivables
Facility Assets to

 

55



--------------------------------------------------------------------------------

either (a) a Person that is not a Restricted Subsidiary or (b) a Receivables
Entity that in turn funds such purchase by the direct or indirect sale,
transfer, conveyance, pledge, or grant of participation or other interest in
such Receivables Facility Assets to a Person that is not a Restricted
Subsidiary.

“Permitted Reorganization” shall mean re-organizations and other activities
related to tax planning and re-organization, so long as, after giving effect
thereto, the security interest of the Lenders in the Collateral, taken as a
whole, is not materially impaired (as determined by the Borrower in good faith).

“Permitted Sale Leaseback” shall mean any Sale Leaseback existing on the Closing
Date or consummated by the Borrower or any Restricted Subsidiary after the
Closing Date; provided that any such Sale Leaseback consummated after the
Closing Date not between (a) a Credit Party and another Credit Party or (b) a
Restricted Subsidiary that is not a Credit Party and another Restricted
Subsidiary that is not a Credit Party is consummated for fair value as
determined at the time of consummation in good faith by (i) the Borrower or such
Restricted Subsidiary and (ii) in the case of any Sale Leaseback (or series of
related Sales Leasebacks) the aggregate proceeds of which exceed $100,000,000,
the board of directors of the Borrower or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

“Permitted Synthetic Letter of Credit Facility” shall mean a synthetic letter of
credit facility made available to the Borrower or any of its Restricted
Subsidiaries; provided that the aggregate amount of all Indebtedness outstanding
thereunder shall not exceed $250,000,000.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean the Existing Plan or an Alternative Acceptable Plan, as
applicable.

“Plan Effective Date” shall have the meaning provided in the preamble to this
Agreement.

“Platform” shall have the meaning provided in Section 13.17(c).

“Pledge Agreement” shall mean (a) the Pledge Agreement, entered into by the
Credit Parties party thereto and the Collateral Representative for the benefit
of the Secured Parties in a form to be mutually agreed with the Collateral
Agent, and (b) any other Pledge Agreement with respect to any or all of the
Obligations delivered pursuant to Section 9.12.

“Post-Transaction Period” shall mean, with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“PrefCo” shall mean the “Preferred Stock Entity” (as defined in the Plan).

“PrefCo Subsidiary” shall mean any Subsidiary of PrefCo.

“Preferred Stock” shall mean any Stock or Stock Equivalents with preferential
rights of payment of dividends or upon liquidation, dissolution or winding up.

 

56



--------------------------------------------------------------------------------

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Recovery
Prepayment Event, Debt Incurrence Prepayment Event or New Debt Incurrence
Prepayment Event.

“Principal Properties” shall mean (i) the approximately 800 megawatt (net load),
lignite coal-fired, power generation facility, excluding mining properties,
known as “Oak Grove Unit 1”, being operated and owned by Oak Grove Management
Company LLC in Robertson County, Texas; (ii) the approximately 800 megawatt (net
load), lignite coal-fired, power generation facility, excluding mining
properties, known as “Oak Grove Unit 2”, being operated and owned by Oak Grove
Management Company LLC in Robertson County, Texas; (iii) the approximately 1,150
megawatt (net load) nuclear fueled power generation facility known as “Comanche
Peak Unit 1” being operated and owned by Luminant Generation Company LLC in
Somervell County and Hood County, Texas; (v) the approximately 1,792 megawatt
(nominal nameplate) natural gas-fired combined-cycle electric generating plant
known as the “Forney Energy Center” being operated and owned by Luminant Holding
Company LLC in Forney, Texas; (vi) the approximately 580 megawatt (net load),
lignite coal fired, circulating fluidized bed power generation facility,
excluding mining properties, known as “Sandow Unit 5” being operated and owned
by Sandow Power Company LLC in Milam County, Texas; and (vii) the approximately
1,000 megawatt (nominal nameplate) natural gas-fired combined-cycle electric
generating plant known as the “Lamar Energy Center” being operated and owned by
Luminant Holding Company LLC in Paris, Texas.

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Transaction Period, with respect
to the Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated
EBITDA of the Borrower, the pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA (including as the result of any “run-rate”
synergies, operating expense reductions and improvements and cost savings and
other adjustments evidenced by or contained in a due diligence quality of
earnings report made available to the Administrative Agent prepared with respect
to such Pro Forma Entity by a “big-four” nationally recognized accounting firm
or any other accounting firm reasonably acceptable to the Administrative Agent),
as the case may be, projected by the Borrower in good faith as a result of
(a) actions taken or with respect to which substantial steps have been taken or
are expected to be taken, prior to or during such Post-Transaction Period for
the purposes of realizing cost savings or (b) any additional costs incurred
prior to or during such Post-Transaction Period, in each case in connection with
the combination of the operations of such Pro Forma Entity with the operations
of the Borrower and the Restricted Subsidiaries; provided that (A) at the
election of the Borrower, such Pro Forma Adjustment shall not be required to be
determined for any Pro Forma Entity to the extent the aggregate consideration
paid in connection with such acquisition was less than $50,000,000 or the
aggregate Pro Forma Adjustment would be less than $50,000,000 and (B) so long as
such actions are taken, or to be taken, prior to or during such Post-Transaction
Period or such costs are incurred prior to or during such Post-Transaction
Period, as applicable, it may be assumed, for purposes of projecting such
pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, that the applicable amount of such “run rate”
synergies, operating expense reductions and improvements and cost savings and
other adjustments will be realizable during the entirety of such Test Period, or
the applicable amount of such additional “run rate” synergies, operating expense
reductions and improvements and cost savings and other adjustments, as
applicable, will be incurred during the entirety of such Test Period; provided,
further that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, shall be without duplication
for “run rate” synergies, operating expense reductions and improvements and cost
savings and other adjustments or additional costs already included in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such Test
Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro

 

57



--------------------------------------------------------------------------------

Forma Adjustment shall have been made and (B) all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a Disposition of all or substantially all Stock in any Subsidiary of the
Borrower or any division, product line, or facility used for operations of the
Borrower or any Subsidiary of the Borrower, shall be excluded, and (ii) in the
case of a Permitted Acquisition or Investment described in the definition
of “Specified Transaction”, shall be included, (b) any retirement or repayment
of Indebtedness, and (c) any incurrence or assumption of Indebtedness by the
Borrower or any Restricted Subsidiary in connection therewith (it being agreed
that (x) if such Indebtedness has a floating or formula rate, such Indebtedness
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness as at the relevant date of determination, (y)
interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by an Authorized Officer of the Borrower to
be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP and (z) interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate as the Borrower or any applicable Restricted Subsidiary may
designate); provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above (but without duplication thereof), the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (i) (x) directly attributable to such transaction and (y)
reasonably identifiable and factually supportable in the good faith judgment of
the Borrower or (ii) otherwise consistent with the definition of Pro Forma
Adjustment.

“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA”.

“Prohibited Transaction” shall have the meaning assigned to such term in Section
406 of ERISA or Section 4975(c) of the Code.

“Projections” shall have the meaning provided in Section 9.1(g).

“PUCT” shall mean the Public Utility Commission of Texas or any successor.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Securitization Financing” shall mean any Securitization Facility (and
any guarantee of such Securitization Facility), that meets the following
conditions: (i) the Borrower shall have determined in good faith that such
Securitization Facility (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Borrower and the Restricted Subsidiaries; (ii) all sales of
Securitization Assets and related assets by the Borrower or any Restricted
Subsidiary to the Securitization Subsidiary or any other Person are made at fair
market value (as determined in good faith by the Borrower); (iii) the financing
terms, covenants, termination events and other provisions thereof shall be on
market terms (as determined in good faith by

 

58



--------------------------------------------------------------------------------

the Borrower) and may include Standard Securitization Undertakings; and (iv) the
obligations under such Securitization Facility are nonrecourse (except for
customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any Restricted Subsidiary
(other than a Securitization Subsidiary).

“Qualifying IPO” shall mean the issuance by Holdings or any other direct or
indirect parent of Holdings of its common Stock in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering).

“RCT” shall mean the Railroad Commission of Texas.

“RCT Reclamation Obligations” shall mean all amounts required to be paid by the
Credit Parties or their Subsidiaries to the RCT or the State of Texas pursuant
to amounts due and owing in respect of reclamation obligations incurred by the
RCT and for which any of the Credit Parties or their Subsidiaries may be liable
under Applicable Law.

“Real Estate” shall mean any interest in land, buildings and improvements owned,
leased or otherwise held by any Credit Party, but excluding all operating
fixtures and equipment.

“Receivables Entity” shall mean any Person formed solely for the purpose of
(i) facilitating or entering into one or more Permitted Receivables Financings,
and (ii) in each case, engaging in activities reasonably related or incidental
thereto.

“Receivables Facility Assets” shall mean currently existing and hereafter
arising or originated Accounts, Payment Intangibles and Chattel Paper (as each
such term is defined in the UCC) owed or payable to any Participating
Receivables Grantor, and to the extent related to or supporting any Accounts,
Chattel Paper or Payment Intangibles, or constituting a receivable, all General
Intangibles (as each such term is defined in the UCC) and other forms of
obligations and receivables owed or payable to any Participating Receivables
Grantor, including the right to payment of any interest, finance charges, late
payment fees or other charges with respect thereto (the foregoing, collectively,
being “receivables”), all of such Participating Receivables Grantor’s rights as
an unpaid vendor (including rights in any goods the sale of which gave rise to
any receivables), all security interests or liens and property subject to such
security interests or liens from time to time purporting to secure payment of
any receivables or other items described in this definition, all guarantees,
letters of credit, security agreements, insurance and other agreements or
arrangements from time to time supporting or securing payment of any receivables
or other items described in this definition, all customer deposits with respect
thereto, all rights under any contracts giving rise to or evidencing any
receivables or other items described in this definition, and all documents,
books, records and information (including computer programs, tapes, disks, data
processing software and related property and rights) relating to any receivables
or other items described in this definition or to any obligor with respect
thereto and any other assets customarily transferred together with receivables
in connection with a non-recourse accounts receivable factoring arrangement and
which are sold, conveyed assigned or otherwise transferred or pledge in
connection with a Permitted Receivables Financing, and all proceeds of the
foregoing.

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with any Permitted
Receivables Financing.

 

59



--------------------------------------------------------------------------------

“Receivables Indebtedness” shall mean, at any time, with respect to any
receivables, securitization or similar facility (including any Permitted
Receivables Financing or any Securitization Facility but excluding a any account
receivable factoring facility entered into incurred in the ordinary course of
business), the aggregate principal, or stated amount, of the “indebtedness”,
fractional undivided interests (which stated amount may be described as a “net
investment” or similar term reflecting the amount invested in such undivided
interest) or other securities incurred or issued pursuant to such receivables,
securitization or similar facility, at such time, in each case outstanding at
such time.

“Recovery Event” shall mean (a) any damage to, destruction of or other casualty
or loss involving any property or asset or (b) any seizure, condemnation,
confiscation or taking (or transfer under threat of condemnation) under the
power of eminent domain of, or any requisition of title or use of or relating
to, or any similar event in respect of, any property or asset.

“Recovery Prepayment Event” shall mean the receipt of cash proceeds with respect
to any settlement or payment in connection with any Recovery Event in respect of
any property or asset of the Borrower or any Restricted Subsidiary; provided
that the term “Recovery Prepayment Event” shall not include any Asset Sale
Prepayment Event.

“Redemption Notice” shall have the meaning provided in Section 10.7(a).

”Refinanced Debt” shall have the meaning provided in Section 2.15(b)(i).

“Refinanced Term C Loans” shall have the meaning provided in Section 13.1.

“Refinanced Term Loans” shall have the meaning provided in Section 13.1.

“Refinancing Amendment” shall have the meaning provided in Section 2.15(b)(vii).

“Refinancing Commitments” shall have the meaning provided in Section 2.15(b)(i).

“Refinancing Facility” shall mean any new Class of Loans or Commitments or
increases to existing Classes of Loans or Commitments established pursuant to
Section 2.15(b).

“Refinancing Facility Closing Date” shall have the meaning provided in Section
2.15(b)(iv).

“Refinancing Lenders” shall have the meaning provided in Section 2.15(b)(iii).

“Refinancing Loan” shall have the meaning provided in Section 2.15(b)(ii).

“Refinancing Loan Request” shall have the meaning provided in Section
2.15(b)(i).

“Refinancing Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(b)(i).

“Refinancing Revolving Credit Lender” shall have the meaning provided in Section
2.15(b)(iii).

“Refinancing Revolving Credit Loan” shall have the meaning provided in Section
2.15(b)(ii).

“Refinancing Term C Lender” shall have the meaning provided in Section
2.15(b)(iii).

 

60



--------------------------------------------------------------------------------

“Refinancing Term C Loan” shall have the meaning provided in Section
2.15(b)(ii).

“Refinancing Term C Loan Commitments” shall have the meaning provided in Section
2.15(b)(i).

“Refinancing Term Lender” shall have the meaning provided in Section
2.15(b)(iii).

“Refinancing Term Loan” shall have the meaning provided in Section 2.15(b)(ii).

“Refinancing Term Loan Commitments” shall have the meaning provided in Section
2.15(b)(i).

“Refinancing Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

“Reinvestment Period” shall mean 15 months following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event or Recovery Prepayment Event.

“Rejection Notice” shall have the meaning provided in Section 5.2(h).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

“Repayment Amount” shall mean a Term Loan Repayment Amount, an Extended Term
Loan Repayment Amount with respect to any Extension Series, an Incremental Term
Loan Repayment Amount, a Refinancing Term Loan Repayment Amount, and a
Replacement Term Loan Repayment Amount scheduled to be repaid on any date.

“Replaced Revolving Credit Loans” shall have the meaning provided in Section
13.1.

“Replaced Term C Loans” shall have the meaning provided in Section 13.1.

“Replacement Facility” shall have the meaning provided in Section 13.1.

 

61



--------------------------------------------------------------------------------

“Replacement Revolving Credit Commitments” shall mean commitments to make
Permitted Other Loans that are provided by one or more lenders, in exchange for,
or which are to be used to refinance, replace, renew, modify, refund or extend
Revolving Credit Commitments (and related Revolving Credit Loans), Extended
Revolving Credit Commitments (and related Extended Revolving Credit Loans), New
Revolving Credit Commitments (and related New Revolving Credit Loans) or
previous Replacement Revolving Credit Commitments (and related Permitted Other
Loans); provided that, substantially contemporaneously with the provision of
such Replacement Revolving Credit Commitments, Commitments of the Classes being
exchanged, refinanced, replaced, renewed, modified refunded or extended (the
“Replaced Classes”) are reduced and permanently terminated (and any
corresponding Loans outstanding prepaid) in the manner (except with respect to
Replacement Revolving Credit Commitments and related Permitted Other Loans) set
forth in Section 5.2(e), in an amount such that, after giving effect to such
replacement, the aggregate principal amount of Replacement Revolving Credit
Commitments plus the aggregate principal amount of Commitments or commitments of
the Replaced Classes remaining outstanding after giving effect to such
replacement do not exceed the aggregate principal amount of Commitments or
commitments of the Replaced Classes that was in effect immediately prior to the
replacement.

“Replacement Term C Loans” shall have the meaning provided in Section 13.1.

“Replacement Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“Replacement Term Loans” shall have the meaning provided in Section 13.1.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the thirty day
notice period has been waived.

“Repricing Transaction” shall mean (i) any prepayment or repayment of Initial
Term Loans or Initial Term C Loans with the proceeds of, or any conversion of
Initial Term Loans or Initial Term C Loans into, any substantially concurrent
issuance of new or replacement tranche of broadly syndicated senior secured
first lien term loans under credit facilities the primary purpose of which is to
reduce the Yield applicable to the Initial Term Loans or Initial Term C Loans
and (ii) any amendment to the Initial Term Loans or the Initial Term C Loans (or
any exercise of any “yank-a-bank” rights in connection therewith) the primary
purpose of which is to reduce the Yield applicable to the Initial Term Loans or
Initial Term C Loans; provided that a Repricing Transaction shall not include
any such prepayment, repayment or amendment in connection with (x) a Change of
Control or other “change of control” transaction, (y) initial public offering or
other offering of the equity interests of the Borrower, Holdings or any direct
or indirect parent thereof or (z) a Permitted Acquisition or other Investment by
the Borrower or any Restricted Subsidiary that is either (a) not permitted by
the terms of this Agreement immediately prior to the consummation of such
Permitted Acquisition or other Investment or (b) if permitted by the terms of
this Agreement immediately prior to the consummation of such Permitted
Acquisition or other Investment, would not provide the Borrower and its
Restricted Subsidiaries with adequate flexibility under this Agreement for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.

“Required Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the sum of (a) the outstanding amount of the Term Loans in
the aggregate at such date, (b) the outstanding amount of Term C Loans in the
aggregate at such date, (c)(i) the Adjusted Total Revolving Credit Commitment at
such date or (ii) if the Total Revolving Credit Commitment has been terminated
or for the purposes of acceleration pursuant to Section 11, the outstanding
principal amount of the Revolving Credit Loans and Revolving Letter of Credit
Exposure (excluding the Revolving Credit

 

62



--------------------------------------------------------------------------------

Loans and Revolving Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date, (d)(i) the Adjusted Total Extended Revolving Credit
Commitments of each Extension Series at such date or (ii) if the Total Extended
Revolving Credit Commitment of any Extension Series has been terminated or for
the purposes of acceleration pursuant to Section 11, the outstanding principal
amount of the Extended Revolving Credit Loans of such Extension Series and the
related Revolving Letter of Credit Exposure (excluding the Revolving Credit
Loans and Revolving Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date, and (e)(i) the Adjusted Total New Revolving Credit
Commitments of each tranche of New Revolving Credit Commitments at such date or
(ii) if the Total New Revolving Credit Commitment of any tranche of New
Revolving Credit Commitments has been terminated or for the purposes of
acceleration pursuant to Section 11, the outstanding principal amount of the New
Revolving Credit Loans of such tranche and the related revolving letter of
credit exposure (excluding the New Revolving Credit Loans and revolving letter
of credit exposure of Defaulting Lenders) in the aggregate at such date.

“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated at
such time, a majority of the Revolving Credit Exposure (excluding Revolving
Credit Exposure of Defaulting Lenders) at such time).

“Required Term C Loan Lenders” shall mean, at any date, Lenders having or
holding a majority of the aggregate outstanding principal amount of the Term C
Loans at such date.

“Required Term Loan Lenders” shall mean, at any date, Lenders having or holding
a majority of the aggregate outstanding principal amount of the Term Loans at
such date.

“Requirement of Law” shall mean, as to any Person, and any law, treaty, rule, or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or assets or to which such Person or any of its property or assets is
subject.

“Requisite DIP Roll Lenders” shall mean, at any date, the Existing DIP Lenders
holding more than 50% of the aggregate amount of loans and commitments under the
DIP Facilities.

“Restoration Certification” shall mean, with respect to any Recovery Prepayment
Event, a certification made by an Authorized Officer of the Borrower or any
Restricted Subsidiary, as applicable, to the Administrative Agent prior to the
end of the Reinvestment Period certifying (a) that the Borrower or such
Restricted Subsidiary intends to use the proceeds received in connection with
such Recovery Prepayment Event (x) to repair, restore, refurbish or replace the
property or assets in respect of which such Recovery Prepayment Event occurred
or (y) or to invest in assets used or useful in a Similar Business, (b) the
approximate costs of completion of such repair, restoration, refurbishment or
replacement and (c) that such repair, restoration or replacement will be
completed within the later of (x) fifteen months after the date on which cash
proceeds with respect to such Recovery Prepayment Event were received and (y)
180 days after delivery of such Restoration Certification.

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary; provided, however, that, after any Restricted
Subsidiary is designated as an “Excluded Project Subsidiary” in accordance with
the definition thereof (and until such time as such “Excluded Project
Subsidiary” is redesignated as a “Restricted Subsidiary”), such Excluded Project
Subsidiary shall not constitute a Restricted Subsidiary for purposes of this
Agreement, other than for purposes of Sections 9.16, 10.1, 10.2, and 10.11.

 

63



--------------------------------------------------------------------------------

“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(h).

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.

“Revolving Credit Commitment” shall mean, (a) with respect to each Lender on the
date hereof, the amount set forth opposite such Lender’s name on Schedule 1.1(a)
as such Lender’s “Revolving Credit Commitment”, (b) in the case of any Lender
that becomes a Lender after the date hereof, the amount specified as such
Lender’s “Revolving Credit Commitment” in the Assignment and Acceptance pursuant
to which such Lender assumed a portion of the Total Revolving Credit Commitment,
and (c) in the case of any Lender that agrees to provide an Incremental
Revolving Credit Commitment or becomes an Incremental Revolving Loan Lender
pursuant to Section 2.14, in each case, the amount specified in the applicable
Incremental Amendment, in each case as such Revolving Credit Commitment may be
changed from time to time pursuant to the terms hereof, including, unless the
context shall otherwise require, the term “Revolving Credit Commitment”, any
Extended Revolving Credit Commitments and any Refinancing Revolving Credit
Commitments and Replacement Revolving Commitments of such Lender.

“Revolving Credit Commitment Fee” shall have the meaning provided in Section
4.1(a).

“Revolving Credit Commitment Fee Rate” shall mean with respect to the Available
Revolving Commitment applicable to all Revolving Credit Lenders, on any date,
the rate per annum set forth below based upon the Status in effect on such day:

 

Status

   Revolving Credit Commitment
Fee Rate  

Level I Status

     0.50 % 

Level II Status

     0.375 % 

Notwithstanding the foregoing or anything contained in the definition of
“Status,” the term “Revolving Credit Commitment Fee Rate” shall mean 0.50%
during the period from and including the Conversion Date to but excluding the
earlier of (i) the date on which the Borrower delivers an Initial Pricing
Certificate to the Administrative Agent (which date may be the Conversion Date)
and (ii) the Initial Financial Statements Delivery Date.

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment at such time by (b) the amount of the Total Revolving Credit
Commitment at such time; provided that at any time when the Total Revolving
Credit Commitment shall have been terminated, each Lender’s Revolving Credit
Commitment Percentage shall be the percentage obtained by dividing (a) such
Lender’s Revolving Credit Exposure at such time by (b) the Revolving Credit
Exposure of all Lenders at such time.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then-outstanding and (b) such Lender’s Revolving Letter of Credit
Exposure at such time.

 

64



--------------------------------------------------------------------------------

“Revolving Credit Facility” shall mean the revolving credit facility represented
by the Revolving Credit Commitments.

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment at such time (or, after the termination of its
Revolving Credit Commitment, Revolving Credit Exposure at such time).

“Revolving Credit Loan Extension Request” shall have the meaning provided in
Section 2.15(a)(iii).

“Revolving Credit Loans” shall mean the Initial Revolving Credit Loans, each
additional Loan made by a Revolving Credit Lender pursuant to Section 2.1(c),
any Incremental Revolving Credit Loans, loans under any Replacement Facility,
any Refinancing Revolving Credit Loans or any Extended Revolving Credit Loans,
as applicable.

“Revolving Credit Maturity Date” shall mean August [    ], 2021.

“Revolving Credit Termination Date” shall mean the earlier to occur of (a) the
Revolving Credit Maturity Date and (b) the date on which the Revolving Credit
Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the Revolving Letters of Credit Outstanding shall have been
reduced to zero or Cash Collateralized.

“Revolving L/C Borrowing” shall mean an extension of credit resulting from a
drawing under any Revolving Letter of Credit which has not been reimbursed on
the date when made or refinanced as a Borrowing.

“Revolving L/C Maturity Date” shall mean the date that is five Business Days
prior to the Revolving Credit Maturity Date.

“Revolving L/C Obligations” shall mean, as at any date of determination, the
aggregate Stated Amount of all outstanding Revolving Letters of Credit plus the
aggregate principal amount of all Unpaid Drawings under all Revolving Letters of
Credit, including all Revolving L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Revolving Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Revolving Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Revolving L/C Participant” shall have the meaning provided in Section 3.3(a).

“Revolving L/C Participation” shall have the meaning provided in Section 3.3(a).

“Revolving Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1(a)(i) (including DIP Revolving Letters of Credit deemed issued as
Revolving Letters of Credit pursuant to Section 3.10).

“Revolving Letter of Credit Commitment” shall mean $500,000,000, as the same may
be reduced from time to time pursuant to Section 4.2(c).

“Revolving Letter of Credit Exposure” shall mean, with respect to any Revolving
Credit Lender, at any time, the sum of (a) the principal amount of any Unpaid
Drawings under Revolving Letters of Credit in respect of which such Lender has
made (or is required to have made) payments to the

 

65



--------------------------------------------------------------------------------

Revolving Letter of Credit Issuer pursuant to Section 3.4(a) at such time and
(b) such Lender’s Revolving Credit Commitment Percentage of the Revolving
Letters of Credit Outstanding at such time (excluding the portion thereof
consisting of Unpaid Drawings under Revolving Letters of Credit in respect of
which the Lenders have made (or are required to have made) payments to the
Revolving Letter of Credit Issuer pursuant to Section 3.4(a)).

“Revolving Letter of Credit Fee” shall have the meaning provided in Section
4.1(c).

“Revolving Letter of Credit Issuers” shall mean (a) on the date hereof, (i)
Citibank, N.A. and its Affiliates, (ii) Credit Suisse AG Cayman Islands Branch
and its Affiliates, (iii) Royal Bank of Canada and its Affiliates, (iv) UBS AG,
Stamford Branch and its Affiliates, and (v) Natixis, New York Branch and its
Affiliates (and, in the case of such Affiliates referenced in this clause (a),
solely to the extent reasonably acceptable to the Borrower), and (b) at any time
such Person who shall become a Revolving Letter of Credit Issuer pursuant to
Section 3.6 (it being understood that if any such Person ceases to be a
Revolving Credit Lender hereunder, such Person will remain a Revolving Letter of
Credit Issuer with respect to any Revolving Letters of Credit issued by such
Person that remained outstanding as of the date such Person ceased to be a
Lender). Any Revolving Letter of Credit Issuer may, in its discretion, arrange
for one or more Revolving Letters of Credit to be issued by Affiliates of such
Revolving Letter of Credit Issuer reasonably acceptable to the Borrower, and in
each such case the term “Revolving Letter of Credit Issuer” shall include any
such Affiliate or Lender with respect to Revolving Letters of Credit issued by
such Affiliate or Lender. References herein and in the other Credit Documents to
the Revolving Letter of Credit Issuer shall be deemed to refer to the Revolving
Letter of Credit Issuer in respect of the applicable Letter of Credit or to all
Revolving Letter of Credit Issuers, as the context requires.

“Revolving Letters of Credit Outstanding” shall mean, at any time, with respect
to any Revolving Letter of Credit Issuer, the sum of, without duplication,
(a) the aggregate Stated Amount of all outstanding Revolving Letters of Credit
issued by such Revolving Letter of Credit Issuer and (b) the aggregate principal
amount of all Unpaid Drawings in respect of all such Revolving Letters of
Credit. References herein and in the other Credit Documents to the Revolving
Letters of Credit Outstanding shall be deemed to refer to the Revolving Letters
of Credit Outstanding in respect of all Revolving Letters of Credit issued by
the applicable Revolving Letter of Credit Issuer or to the Revolving Letters of
Credit Outstanding in respect of all Revolving Letters of Credit, as the context
requires.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any Restricted Subsidiary (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property that it intends to use for substantially the same purpose
or purposes as the property being sold, transferred or disposed.

“Sanctions” shall have the meaning provided in Section 8.19.

“Sanctions Laws” shall have the meaning provided in Section 8.19.

“Sandow Unit 4” shall mean the approximately 557 megawatt (net load) lignite
fired power generation facility, excluding mining properties, known as “Sandow
Unit 4” being operated and owned by Luminant Generation Company LLC in Milam
County, Texas.

 

66



--------------------------------------------------------------------------------

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(c).

“Section 2.15(a) Additional Amendment” shall have the meaning provided in
Section 2.15(a)(v).

“Secured Bank Parties” shall mean the Administrative Agent, the Collateral
Agent, the Letter of Credit Issuers, each Lender, each Hedge Bank that is party
to any Secured Hedging Agreement or a Secured Commodity Hedging Agreement, as
applicable, each Cash Management Bank that is a party to a Secured Cash
Management Agreement and each sub-agent pursuant to Section 12 appointed by the
Administrative Agent with respect to matters relating to the Credit Facilities
or appointed by the Collateral Agent with respect to matters relating to any
Security Document.

“Secured Cash Management Agreement” shall mean any agreement relating to Cash
Management Services that is entered into by and between the Borrower or any
Restricted Subsidiary and any Cash Management Bank (it being understood and
agreed that each Secured Cash Management Agreement (as defined in the Existing
DIP Agreement) entered into during the period commencing on the Closing Date and
ending on the Conversion Date shall be a Secured Cash Management Agreement
hereunder and under the other Credit Documents, but only to the extent that the
underlying Cash Management Agreement does not terminate due to the occurrence of
the Conversion Date).

“Secured Commodity Hedging Agreement” shall mean any Commodity Hedging Agreement
that is entered into by and between the Borrower or any Restricted Subsidiary
and any Hedge Bank (it being understood and agreed that each Secured Commodity
Hedging Agreement (as defined in the Existing DIP Agreement) entered into during
the period commencing on the Closing Date and ending on the Conversion Date
shall be a Secured Commodity Hedging Agreement hereunder and under the other
Credit Documents, but only to the extent that the underlying Commodity Hedging
Agreement does not terminate due to the occurrence of the Conversion Date).

“Secured Hedging Agreement” shall mean any Hedging Agreement that is entered
into by and between the Borrower or any Restricted Subsidiary and any Hedge Bank
(it being understood and agreed that each Secured Hedging Agreement (as defined
in the Existing DIP Agreement) entered into during the period commencing on the
Closing Date and ending on the Conversion Date shall be a Secured Hedging
Agreement hereunder and under the other Credit Documents, but only to the extent
that the underlying Hedging Agreement does not terminate due to the occurrence
of the Conversion Date).

“Secured Parties” shall mean the Secured Bank Parties, the Collateral Trustee
(for so long as the Collateral Trust Agreement is in effect), the RCT (at all
times prior to the Discharge of the First-Out Obligations (as defined in the
Collateral Trust Agreement)), each other First Lien Secured Party (other than
the Secured Bank Parties) and each sub-agent appointed by the Collateral
Representative with respect to matters relating to any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securitization” shall mean a public or private offering by a Lender or any of
its Affiliates or their respective successors and assigns of securities or notes
which represent an interest in, or which are collateralized, in whole or in
part, by the Loans and the Lender’s rights under the Credit Documents.

 

67



--------------------------------------------------------------------------------

“Securitization Asset” shall mean (a) any accounts receivable or related assets
and the proceeds thereof, in each case, subject to a Securitization Facility and
(b) all collateral securing such receivable or asset, all contracts and contract
rights, guaranties or other obligations in respect of such receivable or asset,
lockbox accounts and records with respect to such account or asset and any other
assets customarily transferred (or in respect of which security interests are
customarily granted), together with accounts or assets in a securitization
financing and which in the case of clause (a) and (b) above are sold, conveyed,
assigned or otherwise transferred or pledged in connection with a Qualified
Securitization Financing.

“Securitization Facility” shall mean any transaction or series of securitization
financings that may be entered into by the Borrower or any Restricted Subsidiary
pursuant to which the Borrower or any such Restricted Subsidiary may sell,
convey or otherwise transfer, or may grant a security interest in,
Securitization Assets to either (a) a Person that is not the Borrower or a
Restricted Subsidiary or (b) a Securitization Subsidiary that in turn sells such
Securitization Assets to a Person that is not the Borrower or a Restricted
Subsidiary, or may grant a security interest in, any Securitization Assets of
the Borrower or any of its Subsidiaries.

“Securitization Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any Securitization Asset or participation
interest therein issued or sold in connection with, and other fees and expenses
(including reasonable fees and expenses of legal counsel) paid to a Person that
is not the Borrower or a Restricted Subsidiary in connection with, any Qualified
Securitization Financing.

“Securitization Repurchase Obligation” shall mean any obligation of a seller (or
any guaranty of such obligation) of (i) Receivables Facility Assets under a
Permitted Receivables Financing to repurchase Receivables Facility Assets or
(ii) Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets, in either case, arising as a result of a breach of a
representation, warranty or covenant or otherwise, including, without
limitation, as a result of a receivable or portion thereof becoming subject to
any asserted defense, dispute, offset or counterclaim of any kind as a result of
any action taken by, any failure to take action by or any other event relating
to the seller.

“Securitization Subsidiary” shall mean any Subsidiary of the Borrower in each
case formed for the purpose of, and that solely engages in, one or more
Qualified Securitization Financings and other activities reasonably related
thereto or another Person formed for the purposes of engaging in a Qualified
Securitization Financing in which the Borrower or any Restricted Subsidiary
makes an Investment and to which the Borrower or such Restricted Subsidiary
transfers Securitization Assets and related assets.

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto, the Collateral Representative for
the benefit of the Secured Parties, in a form to be mutually agreed with the
Collateral Agent.

“Security Documents” shall mean, collectively, (a) the Security Agreement, (b)
the Pledge Agreement, (c) the Mortgages, (d) the Collateral Trust Agreement, the
First Lien Intercreditor Agreement, the Junior Lien Intercreditor Agreement, and
any other intercreditor agreement executed and delivered pursuant to Section
10.2 and (e) each other security agreement or other instrument or document
executed and delivered pursuant to Section 9.11, 9.12, or 9.14 or pursuant to
any other such Security Documents.

 

68



--------------------------------------------------------------------------------

“Series” shall have the meaning provided in Section 2.14(a).

“Settlement Agreement” shall mean the Settlement Agreement as defined in the
Existing Plan as in effect on May 31, 2016.

“Settlement Order” shall mean the Settlement Order as defined in the Existing
Plan as in effect on May 31, 2016.

“Shared Services and Tax Agreements” shall mean, collectively, (i) any shared
services or similar agreement to which the Borrower or any of its Restricted
Subsidiaries is a party, (ii) any tax sharing agreements to which the Borrower
or any of its Restricted Subsidiaries is a party, (iii) the Tax Receivable
Agreement and (iv) the Tax Matters Agreement (as defined in the Existing Plan).

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Borrower and the Restricted Subsidiaries, taken as a whole, on the
Closing Date or any other business activities which are reasonable extensions
thereof or otherwise similar, incidental, corollary, complementary, synergistic,
reasonably related, or ancillary to any of the foregoing (including non-core
incidental businesses acquired in connection with any Permitted Acquisition or
permitted Investment), in each case as determined by the Borrower in good faith.

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

“Solvent” shall mean, with respect to any Person, that as of the Conversion
Date, (i) the present fair saleable value of the property (on a going concern
basis) of such Person is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured in the ordinary course of business, (ii)
such Person is not engaged in, and are not about to engage in, business
contemplated as of the date hereof for which they have unreasonably small
capital and (iii) such Person is able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured in the ordinary course of business, and (iv) the fair value of the
assets (on a going concern basis) of such Person exceeds, their debts and
liabilities, subordinated, contingent or otherwise. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

“Specified Affiliates” shall mean, collectively, the following affiliates of the
Borrower: [            ].

“Specified Default” shall mean any Event of Default under Sections 11.1 or 11.5.

“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.15(a)(ii).

“Specified Representations” shall mean the representations and warranties made
by the Borrower and, and to the extent applicable, the Guarantors, set forth in
(i) Section 8.1(a) (solely with respect to valid existence), (ii) Section 8.2,
(iii) Section 8.3(c) (solely with respect to the Organizational Documents of any
Credit Party), (iv) Section 8.5, (v) Section 8.7, (vi) Section 8.16 (which shall
be satisfied by the delivery of a solvency certificate substantially in the form
of the solvency certificate attached as Annex III to Exhibit C of the Commitment
Letter), (vii) Section 8.17, and (viii) the last sentence of Section 8.19.

 

69



--------------------------------------------------------------------------------

“Specified Revolving Letter of Credit Commitment” shall mean, with respect to
any Revolving Letter of Credit Issuer, (a) in the case of each Revolving Letter
of Credit Issuer that is a Revolving Letter of Credit Issuer on the date hereof,
the percentage of the Revolving Letter of Credit Commitment set forth opposite
such Revolving Letter of Credit Issuer’s name on Schedule 1.1(a) as such
Revolving Letter of Credit Issuer’s “Specified Revolving Letter of Credit
Commitment” or such other percentage as the Borrower and such Revolving Letter
of Credit Issuer may agree in writing from time to time, and (b) in the case of
any other Revolving Letter of Credit Issuer, 100% of the Revolving Letter of
Credit Commitment or such lower percentage as is specified in the agreement
pursuant to which such Person becomes a Revolving Letter of Credit Issuer
entered into pursuant to Section 3.6(a) hereof.

“Specified Schedule” shall have the meaning providing in Section 1.12.

“Specified Term Letter of Credit Commitment” shall mean, with respect to any
Term Letter of Credit Issuer, (a) in the case of each Term Letter of Credit
Issuer that is a Term Letter of Credit Issuer on the date hereof (other than
Citibank N.A. and its Affiliates as Term Letter of Credit Issuers with respect
to DIP Term Letters of Credit), the percentage of the Term Letter of Credit
Commitment set forth opposite such Term Letter of Credit Issuer’s name on
Schedule 1.1(a) as such Term Letter of Credit Issuer’s “Specified Term Letter of
Credit Commitment” or such other percentage as the Borrower and such Term Letter
of Credit Issuer may agree in writing from time to time and (b) in the case of
any other Term Letter of Credit Issuer, 100% of the Term Letter of Credit
Commitment or such lower percentage as is specified in the agreement pursuant to
which such Person becomes a Term Letter of Credit Issuer entered into pursuant
to Section 3.6(a) hereof.

“Specified Transaction” shall mean, with respect to any period, any Investment,
the signing of a letter of intent or purchase agreement with respect to any
Investment, any Disposition of assets, Permitted Sale Leaseback, incurrence or
repayment of Indebtedness, dividend, Subsidiary designation, Incremental Term
Loan, Incremental Term C Loan, Incremental Revolving Credit Commitments,
Incremental Revolving Credit Loans or other event that by the terms of this
Agreement requires “Pro Forma Compliance” with a test or covenant hereunder or
requires such test or covenant to be calculated on a “Pro Forma Basis”.

“SPV” shall have the meaning provided in Section 13.6(g).

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Restricted
Subsidiary which the Borrower has determined in good faith to be customary in a
Securitization Facility, including, without limitation, those relating to the
servicing of the assets of a Securitization Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for payment thereof; provided that, with respect to any
pollution control revenue bonds or similar instruments, the Stated Maturity of
any series thereof shall be deemed to be the date set forth in any instrument
governing such Indebtedness for the remarketing of such Indebtedness.

 

70



--------------------------------------------------------------------------------

“Status” shall mean, as to the Borrower as of any date, the existence of Level I
Status or Level II Status, as the case may be, on such date. Changes in Status
resulting from changes in the Consolidated First Lien Net Leverage Ratio shall
become effective as of the first day following each date that (a) Section 9.1
Financials are delivered to the Administrative Agent under Section 9.1 and
(b) an officer’s certificate is delivered by the Borrower to the Administrative
Agent setting forth, with respect to such Section 9.1 Financials, the
then-applicable Status, and shall remain in effect until the next change to be
effected pursuant to this definition; provided that each determination of the
Consolidated First Lien Net Leverage Ratio pursuant to this definition shall be
made as of the end of the Test Period ending at the end of the fiscal period
covered by the relevant Section 9.1 Financials.

“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting, provided that any instrument
evidencing Indebtedness convertible or exchangeable for Stock shall not be
deemed to be Stock unless and until such instrument is so converted or
exchanged.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable,
provided that any instrument evidencing Indebtedness convertible or exchangeable
for Stock Equivalents shall not be deemed to be Stock Equivalents unless and
until such instrument is so converted or exchanged.

“Subsequent Transaction” shall have the meaning provided in Section 1.11.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time or is a controlling general partner. Unless otherwise expressly
provided, all references herein to a “Subsidiary” shall mean a Subsidiary of the
Borrower.

“Subsidiary Guarantor” shall mean each Guarantor that is a Subsidiary of the
Borrower.

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon), including a survey based on aerial photography that is (a) (i)
prepared by a licensed surveyor or engineer, (ii) certified by the surveyor (in
a manner reasonable in light of the size, type and location of the Real Estate
covered thereby) to the Administrative Agent, the Collateral Agent and the Title
Company and (iii) sufficient, either alone or in connection with a survey (or
“no change”) affidavit in form and substance customary in the applicable
jurisdiction, for the Title Company to remove (to the extent permitted by
Applicable Law) or amend all standard survey exceptions from the title insurance
policy (or

 

71



--------------------------------------------------------------------------------

commitment) relating to such Mortgaged Property and issue such endorsements or
other survey coverage, to the extent available in the applicable jurisdiction,
as the Collateral Agent may reasonably request or (b) otherwise reasonably
acceptable to the Collateral Agent, taking into account the size, type and
location of the Real Estate covered thereby.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Tax Receivable Agreement” shall mean the Spin-Off Tax Receivable Agreement2 (as
defined in the Existing Plan), including any agreement or arrangement thereunder
pursuant to which any direct or indirect parent of Holdings (or any subsidiary
of such direct or indirect parent) shall be obligated from time to time to make
payments (including those related to early termination, if any) to or for the
benefit of certain holders of rights under such agreement or arrangement
(including through a transfer agent or similar agent, trustee or other
intermediary) or to or for the benefit of one or more entities interests in
which may be held by such holders, in all cases with respect to specified tax
items of such direct or indirect parent (or any subsidiary thereof).

“TCEH” shall have the meaning provided in the preamble to this Agreement.

“TCEH Debtors” shall have the meaning set forth in the Recitals hereto.

“TCEH First Lien Ad Hoc Committee” shall mean the “TCEH First Lien Ad Hoc
Committee” as defined in the Plan.

“Term C Loan” shall mean the Initial Term C Loans, any Incremental Term C Loan,
any Extended Term C Loan, any Refinancing Term C Loan, or any Replacement Term C
Loan, as applicable.

“Term C Loan Collateral Account” shall mean one or more cash collateral accounts
or securities accounts established pursuant to, and subject to the terms of,
Section 3.9 for the purpose of cash collateralizing the Term L/C Obligations in
respect of Term Letters of Credit, including the Deutsche Bank Term C Loan
Collateral Account, the Barclays Term C Loan Collateral Account and the Citibank
Term C Loan Collateral Account.

 

 

2  NTD: If TCEH pursues a taxable separation structure pursuant to the Plan,
definition will be modified to include the Taxable Separation Receivable
Agreement (as defined in the Existing Plan).

 

72



--------------------------------------------------------------------------------

“Term C Loan Collateral Account Balance” shall mean, at any time, with respect
to any Term C Loan Collateral Account, the aggregate amount on deposit in such
Term C Loan Collateral Account. References herein and in the other Credit
Documents to the Term C Loan Collateral Account Balance shall be deemed to refer
to the Term C Loan Collateral Account Balance in respect of the applicable Term
C Loan Collateral Account or to the Term C Loan Collateral Account Balance in
respect of all Term C Loan Collateral Accounts, as the context may require.

“Term C Loan Extension Request” shall have the meaning provided in Section
2.15(a)(iii).

“Term C Loan Facility” shall mean the facility providing for the Term C Loans.

“Term C Loan Increase” shall have the meaning provided in Section 2.14(a).

“Term C Loan Lender” shall mean each Lender holding a Term C Loan.

“Term C Loan Maturity Date” shall mean August [    ], 2023.

“Term L/C Cash Coverage Requirement” shall have the meaning provided in Section
3.9.

“Term L/C Obligations” shall mean, as at any date of determination, the
aggregate Stated Amount of all outstanding Term Letters of Credit plus the
aggregate principal amount of all Unpaid Drawings under all Term Letters of
Credit. For all purposes of this Agreement, if on any date of determination a
Term Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Term Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

“Term L/C Permitted Investments” shall mean:

(a) any Permitted Investments described in clauses (a) through (g) of the
definition thereof; and

(b) such other securities as agreed to by the Borrower and the applicable Term
Letter of Credit Issuer from time to time.

“Term L/C Termination Date” shall mean the date that is five Business Days prior
to the Term C Loan Maturity Date.

“Term Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1(b)(i) (including Existing Letters of Credit deemed issued as Term
Letters of Credit pursuant to Section 3.10).

“Term Letter of Credit Commitment” shall mean $650,000,000, as the same may be
reduced from time to time pursuant to Section 2.5(a) or Section 5.2(d).

“Term Letter of Credit Issuer” shall mean (a) Deutsche Bank AG New York Branch
and any of its Affiliates (in the case of such Affiliates, solely to the extent
reasonably acceptable to the Borrower), (b) Barclays Bank PLC and any of its
Affiliates (in the case of such Affiliates, solely to the extent reasonably
acceptable to the Borrower), (c) each issuer of a DIP Term Letter of Credit
listed on Schedule 1.1(b) and (d) at any time such Person who shall become a
Term Letter of Credit Issuer

 

73



--------------------------------------------------------------------------------

pursuant to Section 3.6 (it being understood that if any such Person ceases to
be a Lender hereunder, such Person will remain a Term Letter of Credit Issuer
with respect to any Term Letters of Credit issued by such Person that remained
outstanding as of the date such Person ceased to be a Lender). Any Term Letter
of Credit Issuer may, in its discretion, arrange for one or more Term Letters of
Credit to be issued by Affiliates of such Term Letter of Credit Issuer
reasonably acceptable to the Borrower, and in each such case the term “Term
Letter of Credit Issuer” shall include any such Affiliate or Lender with respect
to Term Letters of Credit issued by such Affiliate or Lender. References herein
and in the other Credit Documents to the Term Letter of Credit Issuer shall be
deemed to refer to the Term Letter of Credit Issuer in respect of the applicable
Term Letter of Credit or to all Term Letter of Credit Issuers, as the context
requires.

“Term Letters of Credit Outstanding” shall mean, at any time, with respect to
any Term Letter of Credit Issuer, the sum of, without duplication, (a) the
aggregate Stated Amount of all outstanding Term Letters of Credit issued by such
Term Letter of Credit Issuer and (b) the aggregate principal amount of all
Unpaid Drawings in respect of all such Term Letters of Credit. References herein
and in the other Credit Documents to the Term Letters of Credit Outstanding
shall be deemed to refer to the Term Letters of Credit Outstanding in respect of
all Term Letters of Credit issued by the applicable Term Letter of Credit Issuer
or to the Term Letters of Credit Outstanding in respect of all Term Letters of
Credit, as the context requires.

“Term Letter of Credit Reimbursement Obligations” shall mean the obligations of
the Credit Parties to reimburse and repay Unpaid Drawings on any Term Letter of
Credit pursuant to the terms and conditions set forth in Section 3.4 of this
Agreement.

“Term Loan Facility” shall mean the facility providing for the Term Loans.

“Term Loan Increase” shall have the meaning provided in Section 2.14(a).

“Term Loan Lender” shall mean each Lender holding a Term Loan.

“Term Loans” shall mean the Initial Term Loans, any Incremental Term Loan, any
Replacement Term Loan, any Refinancing Term Loans or any Extended Term Loans, as
applicable.

“Term Loan Extension Request” shall have the meaning provided in Section
2.15(a)(i).

“Term Loan Maturity Date” shall mean August [    ], 2023.

“Term Loan Repayment Amount” shall have the meaning provided in Section 2.5(b).

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which
Section 9.1 Financials have been or were required to have been delivered (or,
for purposes of any calculation of a financial ratio under this Agreement, for
which the financial statements described in Section 9.1(a) or (b) are otherwise
available).

“Title Company” shall mean Fidelity National Title Insurance Company.

“Total Commitment” shall mean the sum of the Commitments of all Lenders.

“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (a) the Total Commitment at such date, (b) if any of the Total Extended
Revolving Credit Commitment of any

 

74



--------------------------------------------------------------------------------

Extension Series, the Total New Revolving Credit Commitment of any tranche of
New Revolving Credit Commitments shall have terminated on or prior to such date,
the sum of (i) the aggregate outstanding principal amount of all Revolving
Credit Loans, Extended Revolving Credit Loans, New Revolving Credit Loans in
respect of such tranche of the Lenders most recently holding such terminated
Commitments at such date and (ii) the aggregate exposure in respect of Revolving
Letters of Credit of such Lenders at such date (which sum of the foregoing
clauses (i) and (ii) shall, in the case of any such Lenders that are Revolving
Credit Lenders, be equal to the aggregate Revolving Credit Exposure of such
Lenders), (c) the aggregate outstanding principal amount of all Term Loans at
such date and (d) the aggregate outstanding principal amount of all Term C Loans
at such date.

“Total Extended Revolving Credit Commitment” shall mean the sum of the Extended
Revolving Credit Commitments on such date of all Lenders of each Extension
Series.

“Total New Revolving Credit Commitment” shall mean the sum of the New Revolving
Credit Commitments of all the Lenders.

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

“TPL” shall have the meaning provided in Section 10.2(z).

“Transaction Expenses” shall mean any fees, costs, liabilities or expenses
incurred or paid by Holdings, the Borrower or any of its respective Subsidiaries
in connection with the Transactions, this Agreement and the other Credit
Documents and the transactions contemplated hereby and thereby including in
respect of the commitments, negotiation, syndication, documentation and closing
(and post-closing actions in connection with the Collateral) of the Credit
Facilities.

“Transactions” shall mean, collectively, the (i) consummation of the
transactions contemplated by the Existing DIP Agreement, including the Closing
Refinancing (as defined in the Existing DIP Agreement) and (ii) transactions
contemplated by this Agreement to occur on or around the Conversion Date
(including the entering into and funding hereunder) and the transactions in
connection with the consummation of the Plan, and the payment of fees, costs,
liabilities and expenses in connection with each of the foregoing and the
consummation of any other transaction connected with the foregoing.

“Transferee” shall have the meaning provided in Section 13.6(e).

“Transition Charges” shall have the meaning provided in in Section 39.302(7) of
the Texas Utilities Code.

“Transition Property” shall have the meaning provided in Section 39.302(8) of
the Texas Utilities Code.

“Trust Indenture Act” shall have the meaning provided in Section 12.11.

“Type” shall mean, (a) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Loan, (b) as to any Term C Loan, its nature as an ABR Loan or a LIBOR Loan, and
(c) as to any Revolving Credit Loan, Extended Revolving Credit Loan or New
Revolving Credit Loan, its nature as an ABR Loan or a LIBOR Loan.

 

75



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code of the State of New York or the
State of Texas, as applicable, or of any other state the laws of which are
required to be applied in connection with the perfection of security interests
in any Collateral.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
Closing Date, exceeds the fair market value of the assets allocable thereto.

“Unit” shall mean an individual power plant generation system comprised of all
necessary physically connected generators, reactors, boilers, combustion
turbines and other prime movers operated together to independently generate
electricity.

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Unrestricted Cash” shall mean, without duplication, (a) all cash and Permitted
Investments included in the cash and Permitted Investments accounts listed on
the consolidated balance sheet of the Borrower and the Restricted Subsidiaries
as at such date (other than any such amounts listed as “restricted cash”
thereon) and (b) all margin deposits related to commodity positions listed as
assets on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries; provided that Unrestricted Cash shall not include any amounts on
deposit in or credited to any Term C Loan Collateral Account.

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date and is designated as an Unrestricted
Subsidiary pursuant to, and in accordance with the terms of, the Existing DIP
Agreement; provided that any Unrestricted Subsidiary existing on the Conversion
Date shall be required to be permitted as an Investment on the Closing Date of
the Existing DIP Agreement or if designated thereafter under an applicable
basket in Section 10.5 as required by Section 1.12, (b) any Subsidiary of the
Borrower that is formed or acquired after the Conversion Date; provided that at
such time (or promptly thereafter) the Borrower designates such Subsidiary an
Unrestricted Subsidiary in a written notice to the Administrative Agent, (c) any
Restricted Subsidiary subsequently designated as an Unrestricted Subsidiary by
the Borrower in a written notice to the Administrative Agent; provided that in
the case of (b) and (c), (x) such designation shall be deemed to be an
Investment (or reduction in an outstanding Investment, in the case of a
designation of an Unrestricted Subsidiary as a Restricted Subsidiary) on the
date of such designation in an amount equal to the net book value of the
investment therein and such designation shall be permitted only to the extent
permitted under Section 10.5 on the date of such designation and (y) no Event of
Default exists or would result from such designation after giving Pro Forma
Effect thereto and (d) each Subsidiary of an Unrestricted Subsidiary. No
Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be “Restricted Subsidiary” for the purpose of any Material
Indebtedness. The Borrower may, by written notice to the Administrative Agent,
re-designate any Unrestricted Subsidiary as a Restricted Subsidiary, and
thereafter, such Subsidiary shall no longer constitute an Unrestricted
Subsidiary, but only if (x) to the extent such Subsidiary has outstanding
Indebtedness on the date of such designation, immediately after giving effect to
such designation, the Borrower shall be in compliance, on a Pro Forma Basis,
after giving effect to the incurrence of such Indebtedness, with the covenant
set forth in Section 10.9 (to the extent such covenant is then required to be
tested) and (y) no Event of Default exists or would result from such
re-designation.

“U.S. Lender” shall have the meaning provided in Section 5.4(h).

 

76



--------------------------------------------------------------------------------

“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors or
other governing body of such Person under ordinary circumstances.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the
then-outstanding principal amount of such Indebtedness; provided that for
purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being modified, refinanced, refunded, renewed, replaced or
extended (the “Applicable Indebtedness”), the effects of any prepayments or
amortization made on such Applicable Indebtedness prior to the date of the
applicable modification, refinancing, refunding, renewal, replacement or
extension shall be disregarded.

“Wholly Owned” shall mean, with respect to the ownership by a Person of a
Subsidiary, that all of the Stock of such Subsidiary (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
Applicable Law) are owned by such Person or another Wholly Owned Subsidiary of
such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield” shall mean, with respect to any Commitments and/or Loans, on any date of
determination, the yield to maturity, in each case, based on the interest rate
applicable to such Commitments and/or Loans on such date and giving effect to
interest rate floors applicable to the initial applicable Term Loans shall be
increased to the extent of such differential between interest rate floors and
any original issue discount or upfront fees (amortized over four years), but
excluding any structuring, underwriting, ticking, arrangement, commitment and
other similar fees not payable to all Lenders generally providing such
Commitments and/or Loans).

1.2. Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

 

77



--------------------------------------------------------------------------------

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) The words “asset” and “property” shall be construed to have the same meaning
and effect and refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(g) All references to “knowledge” or “awareness” of any Credit Party or a
Restricted Subsidiary thereof means the actual knowledge of an Authorized
Officer of a Credit Party or such Restricted Subsidiary.

(h) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(i) Any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns and, in the case of any Governmental
Authority, any other Governmental Authority that shall have succeeded to any or
all of the functions thereof.

(j) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

(k) For purposes of determining compliance with any one of Sections 10.1, 10.2,
10.3, 10.4, 10.5, 10.6, 10.7 and 1.1, (i) in the event that any Lien,
Investment, Indebtedness, merger, consolidation, amalgamation or similar
fundamental change, Disposition, dividend, Affiliate transaction, contractual
obligation or prepayment of Indebtedness meets the criteria of more than one of
the categories of transactions permitted pursuant to any clause of such Section,
such transaction (or portion thereof) at any time and from time to time shall be
permitted under one or more of such clauses as determined by the Borrower (and
the Borrower shall be entitled to redesignate use of any such clauses from time
to time) in its sole discretion at such time; provided that all Indebtedness
outstanding under the Credit Documents will be deemed at all times to have been
incurred in reliance only on the exception in clause (a) of Section 10.1 and
(ii) with respect to any Lien, Investment, Indebtedness, merger, consolidation,
amalgamation or similar fundamental change, Disposition, dividend, Affiliate
transaction, contractual obligation or prepayment of Indebtedness or other
applicable transaction in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of currency exchange occurring after the time such Lien, Investment,
Indebtedness, merger, consolidation, amalgamation or similar fundamental change,
Disposition, dividend, Affiliate transaction, contractual obligation or
prepayment of Indebtedness or other applicable transaction is made (so long as
such Lien, Investment, Indebtedness, merger, consolidation, amalgamation or
similar fundamental change, Disposition, dividend, Affiliate transaction,
contractual obligation or prepayment of Indebtedness or other applicable
transaction at the time incurred or made was permitted hereunder.

(l) All references to “in the ordinary course of business” of the Borrower or
any Subsidiary thereof means (i) in the ordinary course of business of, or in
furtherance of an objective that is in the ordinary course of business of the
Borrower or such Subsidiary, as applicable, (ii) customary and usual in the
industry or industries of the Borrower and its Subsidiaries in the United States
or any other jurisdiction in which the Borrower or any Subsidiary does business,
as applicable, or (iii) generally

 

78



--------------------------------------------------------------------------------

consistent with the past or current practice of the Borrower or such Subsidiary,
as applicable, or any similarly situated businesses in the United States or any
other jurisdiction in which the Borrower or any Subsidiary does business, as
applicable.

1.3. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP.

(b) Notwithstanding anything to the contrary herein, (i) for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs (or,
for purposes of determining compliance with any test or covenant governing the
permissibility of any transaction hereunder, during such period and thereafter
and on or prior to such date of determination), the Consolidated Total Net
Leverage Ratio, the Consolidated First Lien Net Leverage Ratio, and the
Consolidated Secured Net Leverage Ratio shall each be calculated with respect to
such period and such Specified Transaction on a Pro Forma Basis and (ii) for
purposes of determining compliance with any ratio governing the permissibility
of any transaction to be consummated on a Pro Forma Basis hereunder, (A) the
cash proceeds of any incurrence of debt then being incurred in connection with
such transaction shall not be netted from Consolidated Total Debt and (B)
Consolidated Total Debt shall be calculated after giving effect to any
prepayment of Indebtedness, in each case for purposes of calculating the
Consolidated First Lien Net Leverage Ratio, Consolidated Secured Net Leverage
Ratio or Consolidated Total Net Leverage Ratio, as applicable. If since the
beginning of any applicable Test Period, any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Borrower or any of the Restricted Subsidiaries, in each case, since the
beginning of such Test Period shall have made any Specified Transaction that
would have required adjustment pursuant to this definition, then such financial
ratio or test (or Consolidated EBITDA or Consolidated Total Assets) shall be
calculated to give pro forma effect thereto in accordance with this definition.

1.4. Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.5. References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

1.6. Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to New York City time (daylight or standard, as
applicable).

 

79



--------------------------------------------------------------------------------

1.7. Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

1.8. Currency Equivalents Generally. For purposes of determining compliance
under Sections 10.4, 10.5 and 10.6 with respect to any amount denominated in any
currency other than Dollars (other than with respect to (a) any amount derived
from the financial statements of the Borrower and the Subsidiaries of the
Borrower or (b) any Indebtedness denominated in a currency other than Dollars),
such amount shall be deemed to equal the Dollar equivalent thereof based on the
average Exchange Rate for such other currency for the most recent twelve-month
period immediately prior to the date of determination determined in a manner
consistent with that used in calculating Consolidated EBITDA for the related
period. For purposes of determining compliance with Sections 10.1, 10.2 and
10.5, with respect to any amount of Indebtedness in a currency other than
Dollars, compliance will be determined at the time of incurrence or advancing
thereof using the Dollar equivalent thereof at the Exchange Rate in effect at
the time of such incurrence or advancement.

1.9. Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Credit
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Credit Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “LIBOR
Borrowing”) or by Class and Type (e.g., a “LIBOR Revolving Credit Borrowing”).

1.10. Hedging Agreements. For the avoidance of doubt, it is understood that the
following Hedging Agreements and/or Commodity Hedging Agreements shall not be
deemed speculative or entered into for speculative purposes for any purpose of
this Agreement and all other Credit Documents: (a) any Commodity Hedging
Agreement intended, at inception or execution, to hedge or manage any of the
risks related to existing and/or forecasted power generation or load of the
Borrower or the Restricted Subsidiaries (whether owned or contracted), (b) any
Hedging Agreement intended, at inception or execution, (i) to hedge or manage
the interest rate exposure associated with any debt securities, debt facilities
or leases (existing or forecasted) of the Borrower or the Restricted
Subsidiaries, (ii) for foreign exchange or currency exchange management,
(iii) to manage commodity portfolio exposure associated with changes in interest
rates or (iv) to hedge any exposure that the Borrower or the Restricted
Subsidiaries may have to counterparties under other Hedging Agreements such that
the combination of such Hedging Agreements is not speculative taken as a whole
and (c) any Hedging Agreement and/or Commodity Hedging Agreement, as applicable,
entered into by the Borrower or any Restricted Subsidiary (in each case, entered
into in the ordinary course of business or consistent with past practice) that
was intended, at inception or execution, to unwind or offset any Hedging
Agreement and/or Commodity Hedging Agreement, as applicable, described in
clauses (a) and (b) of this Section 1.10.

1.11. Limited Condition Transactions. In connection with any action being taken
in connection with a Limited Condition Transaction, for purposes of (i)
determining compliance with any provision of this Agreement which requires the
calculation of any financial ratio or test or (ii) testing availability under
baskets set forth in this Agreement (including baskets measured as a percentage
of Consolidated EBITDA or Consolidated Total Assets), in each case, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCT Election”), the date
of determination of whether any such action is permitted hereunder shall be
deemed to be the date the definitive agreement for such Limited Condition
Transaction is entered into (the “LCT Test Date”), and if, after giving Pro
Forma Effect to the Limited Condition Transaction, the Borrower or any of its
Restricted Subsidiaries would have been permitted to take such action on the
relevant LCT Test Date in compliance with such ratio, test or basket, such
ratio, test or basket shall be

 

80



--------------------------------------------------------------------------------

deemed to have been complied with. For the avoidance of doubt, if the Borrower
has made an LCT Election and, following the LCT Test Date, any of the ratios,
tests or baskets for which compliance was determined or tested as of the LCT
Test Date would have failed to have been satisfied as a result of fluctuations
in any such ratio, test or basket, including due to fluctuations in Consolidated
EBITDA, Consolidated Interest Expense or Consolidated Total Assets following the
LCT Test Date but at or prior to the consummation of the relevant Limited
Condition Transaction, such baskets, tests or ratios will not be deemed to have
failed to have been satisfied as a result of such fluctuations. If the Borrower
has made an LCT Election for any Limited Condition Transaction, then in
connection with any event or transaction occurring after the relevant LCT Test
Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the date that the definitive agreement or date for
redemption, repurchase, defeasance, satisfaction and discharge or repayment
specified in an irrevocable notice for such Limited Condition Transaction is
terminated, expires or passes, as applicable, without consummation of such
Limited Condition Transaction (a “Subsequent Transaction”) in connection with
which a ratio, test or basket availability calculation must be made on a Pro
Forma Basis or giving Pro Forma Effect to such Subsequent Transaction, for
purposes of determining whether such ratio, test or basket availability has been
complied with under this Agreement, any such ratio, test or basket shall be
required to be satisfied on a Pro Forma Basis assuming such Limited Condition
Transaction and other transactions in connection therewith have been
consummated.

1.12. Conversion Date; Conversion Date Schedules. The parties hereto hereby
agree that Schedules [    ] (each, a “Specified Schedule”) annexed hereto shall
contain all items reflected on Schedules [    ], as applicable, to the Existing
DIP Agreement as in effect immediately prior to the Conversion Date; provided,
that (i) items shall be deleted from any Specified Schedules if the Borrower
elects such deletion on or prior to the Conversion Date, (ii) items shall be
added or modified on Schedules [    ] to this Agreement to the extent the
Borrower elects on or prior to the Conversion Date to add or modify such items
to reflect changes resulting from the consummation of the Plan and the
reinstatement, assumption or rejection of prepetition agreements in the Case, in
each case taking effect on or prior to the Conversion Date and (iii) in addition
to all deletions, additions and modifications to such Schedules permitted
pursuant to clauses (i) and (ii), items shall be added to such Schedules as may
be requested by the Borrower and agreed to by the Administrative Agent. Usage
under any “basket” set forth in any covenant, exception or definition in the
Existing DIP Agreement resulting from a transaction consummated on or after the
Closing Date and prior to the Conversion Date shall represent usage under an
applicable available “basket” under this Agreement on the Conversion Date, it
being understood that (i) the Borrower shall have the right to allocate such
usage to applicable available “baskets” in accordance with clauses (i) through
(iii) above on the Conversion Date and thereafter in accordance with
Section 1.2(k) and (ii) “builders” and usage under specific provisions of the
definitions of “Applicable Amount” and “Applicable Equity Amount” after the
Closing Date and prior to the Conversion Date shall apply to the corresponding
provisions of such definitions under this Agreement. In addition, the Borrower
may propose Schedules to this Agreement (other than the Specified Schedules)
that reflect the facts and circumstances relating to the Borrower and its
Subsidiaries as of the Conversion Date, and the Administrative Agent shall
negotiate in good faith the contents of each such Schedule so as to reach
agreement on such Schedules that are reasonably satisfactory to the Borrower and
the Administrative Agent. The Administrative Agent is hereby authorized to
remove footnotes and brackets and insert dates in this Agreement and the other
Credit Documents, as appropriate and agreed with the Borrower, in order to
finalize the Credit Documents on the Conversion Date.

 

81



--------------------------------------------------------------------------------

SECTION 2. Amount and Terms of Credit

2.1. Commitments.

(a) (i) Subject to and upon the terms and conditions set forth in this
Agreement, each Term Loan Lender holding a DIP Term Loan (including for the
avoidance of doubt any Incremental Term Loans incurred under (and as defined in)
the Existing DIP Agreement and outstanding under the Existing DIP Agreement
immediately prior to the Conversion Date) shall be deemed, on the Conversion
Date, to have made a loan or loans (each, an “Initial Term Loan” and,
collectively, the “Initial Term Loans”) in Dollars to the Borrower, equal to the
aggregate principal amount of such Lender’s DIP Term Loans outstanding
immediately prior to the Conversion Date and all of such Term Loan Lender’s DIP
Term Loans shall automatically be converted into, and deemed continued as,
Initial Term Loans in Dollars and in a like principal amount (with the tenor
therefor described in the definition of Term Loan Maturity Date) without further
action by any party to this Agreement.

(ii) The Initial Term Loans shall be made on the Conversion Date and may be
repaid or prepaid in accordance with the provisions hereof, but once repaid or
prepaid may not be reborrowed. The Initial Term Loans shall, to the extent
converted from a DIP Term Loan that was a LIBOR Loan (as defined in the Existing
DIP Agreement) on the Conversion Date be continued as a LIBOR Loan hereunder
with the same Interest Period immediately following the Conversion Date (for the
avoidance of doubt, without any breakage or other termination cost), and, to the
extent such DIP Term Loan was an ABR Loan (as defined in the Existing DIP
Agreement) on the Conversion Date, be continued as an ABR Loan hereunder
immediately following the Conversion Date.

(b) (i) Subject to and upon the terms and conditions set forth in this
Agreement, each Term C Loan Lender holding a DIP Term C Loan (including for the
avoidance of doubt any Incremental Term C Loans incurred under (and as defined
in) the Existing DIP Agreement and outstanding under the Existing DIP Agreement
immediately prior to the Conversion Date) shall be deemed, on the Conversion
Date, to have made a loan or loans (each, an “Initial Term C Loan” and,
collectively, the “Initial Term C Loans”) in Dollars to the Borrower, equal to
the aggregate principal amount of such Lender’s DIP Term C Loans outstanding
immediately prior to the Conversion Date and all of such Term C Loan Lender’s
DIP Term C Loans shall automatically be converted into, and deemed continued as,
Initial Term C Loans in Dollars and in a like principal amount (and with the
tenor therefor described in the definition of Term C Loan Maturity Date) without
further action by any party to this Agreement.

(ii) The Term C Loans shall be made on the Conversion Date and may be repaid or
prepaid in accordance with the provisions hereof, but once repaid or prepaid may
not be reborrowed. The Term C Loans shall, to the extent converted from a DIP
Term C Loan that was a LIBOR Loan (as defined in the Existing DIP Agreement) on
the Conversion Date be continued as a LIBOR Loan hereunder with the same
Interest Period immediately following the Conversion Date (for the avoidance of
doubt, without any breakage or other termination cost), and, to the extent such
DIP Term C Loan was an ABR Loan (as defined in the Existing DIP Agreement) on
the Conversion Date, be continued as an ABR Loan hereunder immediately following
the Conversion Date.

(c) (i) Subject to and upon the terms and conditions set forth in this
Agreement, each Revolving Credit Lender having a Revolving Credit Commitment (x)
holding DIP Revolving Credit Loans (including for the avoidance of doubt any
Incremental Revolving Credit Loans incurred under (and as defined in) the
Existing DIP Agreement and outstanding under the Existing DIP Agreement
immediately prior to the Conversion Date) shall be deemed, on the Conversion
Date, to have made a loan or loans (each, an “Initial Revolving Credit Loan”
and, collectively, the “Initial Revolving Credit Loans”) in Dollars to the
Borrower, equal to the aggregate principal amount of such Lender’s DIP Revolving
Credit Loans outstanding immediately prior to the Conversion Date and all of
such Revolving Credit Lender’s DIP Revolving Credit Loans shall automatically be
converted into, and deemed continued

 

82



--------------------------------------------------------------------------------

as, Initial Revolving Credit Loans in Dollars and in a like principal amount
(and with the tenor therefor described in the definition of Revolving Credit
Maturity Date) without further action by any party to this Agreement and (y)
severally but, not jointly, agrees to make a Revolving Credit Loans in Dollars
to the Borrower.

(ii) Such Revolving Credit Loans (A) shall be made (or in the case of Initial
Revolving Credit Loans, deemed made) at any time and from time to time on and
after the Conversion Date and prior to the Revolving Credit Termination Date,
(B) may, at the option of the Borrower, be incurred and maintained as, and/or
converted into, ABR Loans or LIBOR Loans; provided that Initial Revolving Credit
Loans shall be deemed issued on the Conversion Date in accordance with
Section 2.1(c)(i)(y) above, and to the extent such DIP Revolving Credit Loan was
a LIBOR Loan (as defined in the Existing DIP Agreement) on the Conversion Date,
shall be continued as a LIBOR Loan hereunder with the same Interest Period
immediately following the Conversion Date (for the avoidance of doubt, without
any breakage or other termination cost), and, to the extent such DIP Revolving
Credit Loan was an ABR Loan (as defined in the Existing DIP Agreement) on the
Conversion Date, shall be continued as an ABR Loan hereunder immediately
following the Conversion Date; provided that all Revolving Credit Loans made by
each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Revolving Credit Loans of the
same Type, (C) may be repaid and reborrowed in accordance with the provisions
hereof, (D) shall not, for any Lender at any time with respect to any Class of
Revolving Credit Loan, after giving effect thereto and to the application of the
proceeds thereof, result in such Lender’s Revolving Credit Exposure with respect
to such Class at such time exceeding such Lender’s Revolving Credit Commitment
with respect to such Class at such time, and (E) shall not, after giving effect
thereto and to the application of the proceeds thereof, result at any time in
the aggregate amount of the Lenders’ Revolving Credit Exposures at such time
exceeding the Total Revolving Credit Commitment then in effect.

(d) [Reserved]

(e) Each Lender may at its option make any LIBOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that
(A) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (B) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in material
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous in any material respect to it and
in the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.10 shall apply).

2.2. Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Loans shall be in a minimum
amount of at least the Minimum Borrowing Amount for such Type of Loans and in a
multiple of $1,000,000 in excess thereof (except borrowings to reimburse Unpaid
Drawings under Revolving Letters of Credit). More than one Borrowing may be
incurred on any date; provided that at no time shall there be outstanding more
than (i) 25, in the case of Revolving Credit Loans, (ii) ten, in the case of
Term Loans, (iii) five, in the case of Term C Loans, and (iv) up to an
additional three Borrowings in respect of each Incremental Facility, Borrowings
of LIBOR Loans under this Agreement. For the avoidance of doubt, unless
otherwise determined by the Borrower, all Loans of the same Class and subject to
the same Interest Period will constitute one Borrowing.

 

83



--------------------------------------------------------------------------------

2.3. Notice of Borrowing; Determination of Class of Loans.

(a) Whenever the Borrower desires to incur Revolving Credit Loans (other than
borrowings to reimburse Unpaid Drawings under Revolving Letters of Credit), the
Borrower shall give the Administrative Agent at the Administrative Agent’s
Office, (i) prior to 2:00 p.m. at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing of
Revolving Credit Loans if all or any of such Revolving Credit Loans are to be
initially LIBOR Loans (or, in the case of Borrowings on the Conversion Date,
prior to 10:00 a.m. on the date of the proposed Borrowing) and (ii) prior to
1:00 p.m. on the date of the proposed Borrowing of each Borrowing of Revolving
Credit Loans if all or any of such Revolving Credit Loans are to be ABR
Loans. Each such Notice of Borrowing shall specify (i) the aggregate principal
amount of the Revolving Credit Loans to be made pursuant to such Borrowing, (ii)
the date of the Borrowing (which shall be a Business Day), and (iii) whether the
Borrowing shall consist of ABR Loans and/or LIBOR Loans and, if LIBOR Loans, the
Interest Period to be initially applicable thereto. The Administrative Agent
shall promptly give each Revolving Credit Lender written notice (or telephonic
notice promptly confirmed in writing) of each proposed Borrowing of Revolving
Credit Loans, of such Lender’s Revolving Credit Commitment Percentage thereof
and of the other matters covered by the related Notice of Borrowing.

(b) Borrowings of Revolving Credit Loans to reimburse Unpaid Drawings under
Revolving Letters of Credit shall be made upon the notice specified in
Section 3.4(a).

(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.

2.4. Disbursement of Funds.

(a) No later than 2:00 p.m. on the date specified in each Notice of Borrowing
(including Borrowings of Revolving Credit Loans to reimburse Unpaid Drawings
under Revolving Letters of Credit), each Lender will make available its pro rata
portion, if any, of each Borrowing requested to be made on such date in the
manner provided below.

(b) Each Lender shall make available all amounts required under any Borrowing
for its applicable Commitments in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office in Dollars, and the
Administrative Agent will (except in the case of Borrowings of Revolving Credit
Loans to reimburse Unpaid Drawings under Revolving Letters of Credit) make
available to the Borrower, by depositing to an account designated by the
Borrower to the Administrative Agent the aggregate of the amounts so made
available in Dollars. Unless the Administrative Agent shall have been notified
by any Lender prior to the date of any such Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower in writing and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent in Dollars. The
Administrative Agent shall also be entitled to recover from such

 

84



--------------------------------------------------------------------------------

Lender or the Borrower interest on such corresponding amount in respect of each
day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if paid
by such Lender, the Overnight Rate or (ii) if paid by the Borrower, the
then-applicable rate of interest or fees, calculated in accordance with
Section 2.8, for the Loans of the applicable Class.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5. Repayment of Loans; Evidence of Debt.

(a) The Borrower shall repay to the Administrative Agent, for the benefit of the
applicable Lenders, on the Maturity Date, (i) the then outstanding Term Loans
and Term C Loans and (ii) the then outstanding Revolving Credit Loans. Upon the
repayment of the then outstanding Term C Loans on the Maturity Date, the Term
Letter of Credit Commitment shall be reduced by an amount equal to the portion
of such repayment constituting principal as provided in Section 4.3(b) and the
Borrower shall be permitted to withdraw an amount up to the amount of such
prepayment from the Term C Loan Collateral Accounts to complete such repayment
as, and to the extent, provided in Section 4.3(b).

(b) The Borrower shall repay to the Administrative Agent, in Dollars, for the
benefit of the Lenders of the Initial Term Loans, on the last Business Day of
each March, June, September and December commencing [            ]3, an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all Initial Term Loans outstanding on the Conversion Date (each such repayment
amount, a “Term Loan Repayment Amount”), which payments shall be reduced as a
result of prepayments to the Initial Term Loans in accordance with this
Agreement, including Sections 5.1, 5.2 and 13.6(h).

(c) In the event any Incremental Term Loans or Incremental Term C Loans are
made, such Incremental Term Loans or Incremental Term C Loans, as applicable,
shall be repaid in amounts (each, an “Incremental Term Loan Repayment Amount”)
and on dates as agreed between the Borrower and the relevant Lenders of such
Incremental Term Loans or Incremental Term C Loans, subject to the requirements
set forth in Section 2.14. In the event that any Extended Term Loans or Extended
Term C Loans are established, such Extended Term Loans or Extended Term C Loans
shall, subject to Section 2.15, be repaid by the Borrower in the amounts (each,
an “Extended Term Loan Repayment Amount”) and on the dates set forth in the
applicable Extension Amendment. In the event any Extended Revolving Credit
Commitments are established, such Extended Revolving Credit Commitments shall,
subject to Section 2.15, be terminated (and all Extended Revolving Credit Loans
of the same Extension Series repaid) on the dates set forth in the applicable
Extension Amendment. In the event that any Refinancing Term Loans or Refinancing
Term C Loans are established, such Refinancing Term Loans or Refinancing Term C
Loans shall, subject to Section 2.15, be repaid by the Borrower in the amounts
(each, a “Refinancing Term Loan Repayment Amount”) and on the dates set forth in
the applicable Refinancing Amendment. In the event that any Replacement Term
Loans or Replacement Term C Loans are established, such Replacement Term Loans
or Replacement Term C Loans shall, subject to Section 13.1, be repaid by the
Borrower in the amounts (each, an “Replacement Term Loan Repayment Amount”) and
on the dates set forth in the applicable amendment to this Agreement in respect
of Replacement Term Loans or Replacement Term C Loans.

 

3  To commence after first full fiscal quarter after the Conversion Date.

 

85



--------------------------------------------------------------------------------

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

(e) The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is a Term Loan, a Term C Loan or a Revolving Credit
Loan, as applicable, and, if applicable, the relevant tranche thereof and the
Type of each Loan made and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder, (iii) the amount of any sum received
by the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof, and (iv) any cancellation or retirement of Loans as contemplated by
Section 13.6(h).

(f) The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (d) and (e) of this Section 2.5 shall, to the extent
permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

2.6. Conversions and Continuations.

(a) Subject to the penultimate sentence of this clause (a), (x) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least the Minimum Borrowing Amount of the outstanding principal amount of any
Term Loans, any Term C Loans or any Revolving Credit Loans of one Type into a
Borrowing or Borrowings of another Type and (y) the Borrower shall have the
option on any Business Day to continue the outstanding principal amount of any
LIBOR Loans as LIBOR Loans for an additional Interest Period; provided that (i)
no partial conversion of LIBOR Loans shall reduce the outstanding principal
amount of LIBOR Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (ii) ABR Loans may not be converted into LIBOR Loans
if a Payment Default or Event of Default is in existence on the date of the
conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(iii) LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if an Event of Default is in existence on the date of the proposed
continuation and the Required Lenders have determined in their sole discretion
not to permit such continuation, and (iv) Borrowings resulting from conversions
pursuant to this Section 2.6 shall be limited in number as provided in Section
2.2. Each such conversion or continuation shall be effected by the Borrower by
giving the Administrative Agent at the Administrative Agent’s Office prior to
1:00 p.m. at least (i) three Business Days’, in the case of a continuation of,
or conversion to, LIBOR Loans or (ii) one Business Day’s in the case of a
conversion into ABR Loans, prior written notice (or telephonic notice promptly
confirmed in writing) (each, a “Notice of Conversion or Continuation”)
specifying the Loans to be so converted or continued, the Type of Loans to be
converted into or continued and, if such Loans are to be converted into, or
continued as, LIBOR Loans, the Interest Period to be initially applicable
thereto (if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration). The Administrative Agent
shall give each applicable Lender notice as promptly as practicable of any such
proposed conversion or continuation affecting any of its Loans.

 

86



--------------------------------------------------------------------------------

(b) If any Payment Default or Event of Default is in existence at the time of
any proposed continuation of any LIBOR Loans and the Required Lenders have
determined in their sole discretion not to permit such continuation, such LIBOR
Loans shall be automatically converted on the last day of the current Interest
Period into ABR Loans. If upon the expiration of any Interest Period in respect
of LIBOR Loans, the Borrower has failed to elect a new Interest Period to be
applicable thereto as provided in clause (a) above, the Borrower shall be deemed
to have elected to convert such Borrowing of LIBOR Loans into a Borrowing of ABR
Loans, effective as of the expiration date of such current Interest Period.

(c) Notwithstanding anything to the contrary herein, the Borrower may deliver a
Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any Term Loans or Term
C Loans subject to an interest rate Hedging Agreement as LIBOR Loans for each
Interest Period until the expiration of the term of such applicable Hedging
Agreement.

2.7. Pro Rata Borrowings. Subject to Section 2.1(c), each Borrowing of Revolving
Credit Loans under this Agreement shall be made by the Lenders pro rata on the
basis of their then applicable Revolving Credit Commitments without regard to
the Class of Revolving Credit Commitments held by such Lender. It is understood
that (a) no Lender shall be responsible for any default by any other Lender in
its obligation to make Loans hereunder and that each Lender severally but not
jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation under any Credit Document.

2.8. Interest.

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable ABR
Margin plus the ABR, in each case, in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable LIBOR
Margin plus the relevant LIBOR Rate, in each case in effect from time to time.

(c) [Reserved].

(d) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon or any other amount hereunder shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), and an Event
of Default under Sections 11.1 or 11.5 shall have occurred and be continuing,
then, upon the giving of written notice by the Administrative Agent to the
Borrower (except in the case of an Event of Default under Section 11.5, for
which no notice is required), such overdue amount (other than any such amount
owed to a Defaulting Lender) shall bear interest at a rate per annum (the
“Default Rate”) that is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto plus 2% or (y) in the case of any overdue
interest or other amounts due hereunder, to the extent permitted by Applicable
Law, the rate described in Section 2.8(a) plus 2% from the date of written
notice to the date on which such amount is paid in full (after as well as before
judgment) (or if an Event of Default under Section 11.5 shall have occurred and
be continuing, the date of the occurrence of such Event of Default).

 

87



--------------------------------------------------------------------------------

(e) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any Loan that is repaid on the same date on
which it is made shall bear interest for one day. Except as provided below,
interest shall be payable (i) in respect of each ABR Loan, quarterly in arrears
on the tenth Business Day following the end of each March, June, September and
December, (ii) in respect of each LIBOR Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three-month intervals after the first
day of such Interest Period, and (iii) in respect of each Loan, (A) on any
prepayment; provided that interest on ABR Loans shall only become due pursuant
to this subclause (A) if the aggregate principal amount of the ABR Loans
then-outstanding is repaid in full, (B) at maturity (whether by acceleration or
otherwise) and (C) after such maturity, on demand.

(f) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(g) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

2.9. Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with Section
2.6(a), the Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower, be a one week (solely (x) with respect to LIBOR Loans which are
Revolving Credit Loans and (y) with the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed)), or a one, two, three or six or (if available to all relevant
Lenders participating in the relevant Credit Facility) a twelve month period or
a period of less than one month; provided that, notwithstanding the foregoing,
the initial Interest Period beginning on the Conversion Date may be for a period
of less than one month if required to effect the continuation of Interest
Periods in respect of DIP Term Loans, DIP Term C Loans and DIP Revolving Credit
Loans immediately prior to the Conversion Date in accordance with Section 2.1
hereof.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires, provided that with respect to any LIBOR Loan that had been a
LIBOR Loan (as defined in the Existing DIP Agreement) that is converted on the
Conversion Date into Loans that are LIBOR Loans, the initial Interest Period for
such Loans shall commence on the borrowing date under the Existing DIP Agreement
and end on the date selected as the final day of such Interest Period (as
defined in the Existing DIP Agreement) in accordance with the terms of the
Existing DIP Agreement;

(b) if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

 

88



--------------------------------------------------------------------------------

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the applicable
Maturity Date of such Loan.

2.10. Increased Costs, Illegality, Etc.

(a) In the event that (x) in the case of clause (i) below, the Administrative
Agent or (y) in the case of clauses (ii) and (iii) below, the Required Lenders
shall have reasonably determined (which determination shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto):

(i) on any date for determining the LIBOR Rate for any Interest Period that
(x) deposits in the principal amounts and currencies of the Loans comprising
such LIBOR Borrowing are not generally available in the relevant market or (y)
by reason of any changes arising on or after the Closing Date affecting the
interbank LIBOR market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
LIBOR Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loans
(other than any increase or reduction attributable to (i) Indemnified Taxes and
Taxes indemnifiable under Section 5.4, (ii) net income Taxes and franchise and
excise Taxes (imposed in lieu of net income Taxes) imposed on any Agent or
Lender or (iii) Taxes included under clauses (c) through (f) of the definition
of “Excluded Taxes”) because of (x) any change since the Closing Date in any
Applicable Law (or in the interpretation or administration thereof and including
the introduction of any new Applicable Law), such as, for example, without
limitation, a change in official reserve requirements, and/or (y) other
circumstances affecting the interbank LIBOR market or the position of such
Lender in such market; or

(iii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful as a result of compliance by such Lender in good faith with any
Applicable Law (or would conflict with any such Applicable Law not having the
force of law even though the failure to comply therewith would not be unlawful),
or has become impracticable as a result of a contingency occurring after the
Closing Date that materially and adversely affects the interbank LIBOR market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such

 

89



--------------------------------------------------------------------------------

circumstances no longer exist), and any Notice of Borrowing or Notice of
Conversion or Continuation given by the Borrower with respect to LIBOR Loans
that have not yet been incurred shall be deemed rescinded by the Borrower, as
applicable, (y) in the case of clause (ii) above, the Borrower shall pay to such
Lender, promptly after receipt of written demand therefor such additional
amounts (in the form of an increased rate of or a different method of
calculating, interest or otherwise, as such Lender in its reasonable discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts receivable hereunder (it being agreed
that a written notice as to the additional amounts owed to such Lender, showing
in reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto) and (z) in the case of
subclause (iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by Applicable Law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of a LIBOR
Loan, affected pursuant to Section 2.10(a)(iii) shall) either (x) if the
affected LIBOR Loan is then being made pursuant to a Borrowing, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR
Loan is then-outstanding, upon at least three Business Days’ notice to the
Administrative Agent require the affected Lender to convert each such LIBOR Loan
into an ABR Loan; provided that if more than one Lender is affected at any time,
then all affected Lenders must be treated in the same manner pursuant to this
Section 2.10(b).

(c) If, after the Closing Date, any Change in Law relating to capital adequacy
or liquidity of any Lender or compliance by any Lender or its parent with any
Change in Law relating to capital adequacy or liquidity occurring after the
Closing Date, has or would have the effect of reducing the rate of return on
such Lender’s or its parent’s or its Affiliates’ capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or any Affiliate thereof could have
achieved but for such Change in Law (taking into consideration such Lender’s or
parent’s policies with respect to capital adequacy or liquidity), then from time
to time, promptly after written demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent for such
reduction, it being understood and agreed, however, that a Lender shall not be
entitled to such compensation as a result of such Lender’s compliance with, or
pursuant to any request or directive to comply with, any Applicable Law as in
effect on the Closing Date. Each Lender, upon determining in good faith that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) upon receipt of such notice.

(d) Notwithstanding the foregoing, no Lender shall demand compensation pursuant
to this Section 2.10 if it shall not at the time be the general policy or
practice of such Lender to demand such compensation in substantially the same
manner as applied to other similarly situated borrowers under comparable
syndicated credit facilities.

2.11. Compensation. If (i) any payment of principal of any LIBOR Loan is made by
the Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (ii) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing, (iii) any ABR

 

90



--------------------------------------------------------------------------------

Loan is not converted into a LIBOR Loan as a result of a withdrawn Notice of
Conversion or Continuation, (iv) any LIBOR Loan is not continued as a LIBOR
Loan, as the case may be, as a result of a withdrawn Notice of Conversion or
Continuation or (v) any prepayment of principal of any LIBOR Loan is not made as
a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2, the
Borrower shall, after receipt of a written request by such Lender (which request
shall set forth in reasonable detail the basis for requesting such amount), pay
to the Administrative Agent for the account of such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such LIBOR Loan. Notwithstanding the foregoing, no Lender shall
demand compensation pursuant to this Section 2.11 if it shall not at the time be
the general policy or practice of such Lender to demand such compensation in
substantially the same manner as applied to other similarly situated borrowers
under comparable syndicated credit facilities.

2.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided in
Section 2.10, 3.5 or 5.4.

2.13. Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or 5.4 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower.

2.14. Incremental Facilities.

(a) The Borrower may by written notice to the Administrative Agent elect to
request the establishment of one or more (x) additional term loans, which may be
of the same Class as any then-existing Term Loans (a “Term Loan Increase”) or a
separate Class of Term Loans (the commitments for additional term loans of the
same Class or a separate Class, collectively, the “Incremental Term Loan
Commitments”), (y) additional term letter of credit loans, which may be of the
same Class as any then-existing Term C Loans (a “Term C Loan Increase”) or a
separate Class of Term C Loans (the commitments for additional term loans of the
same Class or a separate Class, collectively, the “Incremental Term C Loan
Commitments”) and/or (z) revolving credit commitments, which may be of the same
Class as any then-existing Revolving Credit Commitments (the commitments
thereto, the “New Revolving Credit Commitments”) or a separate Class of
Revolving Credit Commitments (the commitments thereto, the “Additional Revolving
Credit Commitments” and, together with the New Revolving Credit Commitments, the
“Incremental Revolving Credit Commitments”; together with the Incremental Term
Loan Commitments and the Incremental Term C Loan Commitments, the “Incremental
Loan Commitments”), by an aggregate amount, when combined with the aggregate
principal amount of all Permitted Other Debt incurred in reliance on Sections
10.1(y)(iii) and (iv) (solely to the extent of refinancing Indebtedness incurred
in reliance on clause (iii) of Section 10.(y)), not in excess of the Maximum
Incremental Facilities Amount at the time of incurrence thereof and not less
than

 

91



--------------------------------------------------------------------------------

$10,000,000 individually (or such lesser amount as (x) may be approved by the
Administrative Agent or (y) shall constitute the Maximum Incremental Facilities
Amount at such time). Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the Incremental
Loan Commitments shall be effective. The Borrower may approach any Lender or any
Person (other than a natural Person) to provide all or a portion of the
Incremental Loan Commitments; provided that any Lender offered or approached to
provide all or a portion of the Incremental Loan Commitments may elect or
decline, in its sole discretion, to provide an Incremental Loan Commitment, and
the Borrower shall have no obligation to approach any existing Lender to provide
any Incremental Loan Commitment. In each case, such Incremental Loan Commitments
shall become effective as of the applicable Increased Amount Date; provided
that, (i) (x) other than as described in the immediately succeeding clause (y),
no Event of Default shall exist on such Increased Amount Date immediately before
or immediately after giving effect to such Incremental Loan Commitments and the
borrowing of any Incremental Loans thereunder or (y) if such Incremental Loan
Commitment is being provided in connection with a Permitted Acquisition or other
acquisition constituting a permitted Investment, or in connection with
refinancing of any Indebtedness that requires an irrevocable prepayment or
redemption notice, then no Event of Default under (A) Section 11.1 or Section
11.5 shall exist on such Increased Amount Date and (B) such other provisions of
Section 11 as may otherwise be required by the Lenders providing the applicable
Incremental Loan Commitment immediately before or immediately after giving
effect to such Incremental Loan Commitment and the borrowing of any Incremental
Loans thereunder, (ii) in connection with any incurrence of Incremental Loans,
or establishment of Incremental Loan Commitments, on an Increased Amount Date,
there shall be no requirement for the Borrower to bring down the representations
and warranties under the Credit Documents unless and until requested by the
Persons holding more than 50% of the applicable Incremental Loans or Incremental
Loan Commitments (provided that, in the case of Incremental Loans or Incremental
Loan Commitments used to finance a Permitted Acquisition or other acquisition
constituting a permitted Investment, only the Specified Representations
(conformed as necessary for such acquisition) shall be required to be true and
correct in all material respects if requested by the Persons holding more than
50% of the applicable Incremental Loans or Incremental Loan Commitments),
(iii) the Incremental Loan Commitments shall be effected pursuant to one or more
Incremental Amendments executed and delivered by the Borrower and the
Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Section 5.4(e), and (iv) the
Borrower shall make any payments required pursuant to Section 2.11 in connection
with the Incremental Loan Commitments, as applicable. No Lender shall have any
obligation to provide any Commitments pursuant to this Section 2.14(a). For all
purposes of this Agreement, (a) any Incremental Term Loans made on an Increased
Amount Date shall be designated (x) a separate series of Term Loans or (y) in
the case of a Term Loan Increase, a part of the series of existing Term Loans
subject to such increase, (b) any Incremental Term C Loans made on an Increased
Amount Date shall be designated (x) a separate series of Term C Loans or (y) in
the case of a Term C Loan Increase, a part of the series of existing Term C
Loans subject to such increase, and (c) any Incremental Revolving Credit
Commitments made on an Increased Amount Date shall be designated (x) a separate
series of Revolving Credit Commitments or (y) in the case of a New Revolving
Credit Commitment, a part of the series of existing Revolving Credit Commitments
subject to such increase (such new or existing series of Term Loans, Term C
Loans or Revolving Credit Commitments, each, a “Series”).

(b) On any Increased Amount Date on which Incremental Revolving Credit
Commitments are effected, subject to the satisfaction (or waiver) of the
following terms and conditions, (x) with respect to New Revolving Credit
Commitments, each of the Revolving Credit Lenders with an existing Revolving
Credit Commitment of the Class being increased by such New Revolving Credit
Commitments shall automatically and without further act be deemed to have
assigned to each Revolving Credit Lender with a New Revolving Credit Commitment
of such Class (each, a “New Revolving Loan Lender”), and each of such New
Revolving Loan Lenders shall automatically and without further act be

 

92



--------------------------------------------------------------------------------

deemed to have purchased and assumed, (i) a portion of such Revolving Credit
Lender’s participations hereunder in outstanding Revolving Letters of Credit, so
that after giving effect to each such deemed assignment and assumption and
participation, the percentage of the aggregate outstanding participations
hereunder in such Revolving Letters of Credit held by each Revolving Credit
Lender holding Revolving Credit Loans (including each such New Revolving Loan
Lender), as applicable, will equal the percentage of the aggregate Total
Revolving Credit Commitments of all Revolving Credit Lenders under the Credit
Facilities, and (ii) at the principal amount thereof, such interests in the
Revolving Credit Loans of such Class outstanding on such Increased Amount Date
as shall be necessary in order that, after giving effect to all such assignments
and assumptions, the Revolving Credit Loans of such Class will be held by
existing Revolving Credit Lenders under such Class and New Revolving Loan
Lenders under such Class ratably in accordance with their respective Revolving
Credit Commitments of such Class after giving effect to the addition of such New
Revolving Credit Commitments to such existing Revolving Credit Commitments (the
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this clause
(x)), and (y) with respect to any Incremental Revolving Credit Commitments,
(i) each Incremental Revolving Credit Commitment shall be deemed for all
purposes a Revolving Credit Commitment and each loan made under a New Revolving
Credit Commitment (each, a “New Revolving Credit Loan”) and each loan made under
an Additional Revolving Credit Commitment (each, an “Additional Revolving Credit
Loan” and, together with New Revolving Credit Loans, the “Incremental Revolving
Credit Loans”) shall be deemed, for all purposes, Revolving Credit Loans and
(ii) each New Revolving Loan Lender and each Revolving Credit Lender with an
Additional Revolving Credit Commitment (each, an “Additional Revolving Loan
Lender” and, together with the New Revolving Loan Lenders, the “Incremental
Revolving Loan Lenders”) shall become a Revolving Credit Lender with respect to
the applicable Incremental Revolving Credit Commitment and all matters relating
thereto.

(c) On any Increased Amount Date (x) on which any Incremental Term Loan
Commitments of any Series are effective, subject to the satisfaction (or waiver)
of the foregoing terms and conditions, (i) each Lender with an Incremental Term
Loan Commitment (each, an “Incremental Term Loan Lender”) of any Series shall
make a term loan to the Borrower (an “Incremental Term Loan”) in an amount equal
to its Incremental Term Loan Commitment of such Series, and (ii) each
Incremental Term Loan Lender of any Series shall become a Lender hereunder with
respect to the Incremental Term Loan Commitment of such Series and the
Incremental Term Loans of such Series made pursuant thereto and (y) on which any
Incremental Term C Loan Commitments of any Series are effective, subject to the
satisfaction of the foregoing terms and conditions, (i) each Lender with an
Incremental Term C Loan Commitment (each, a “Incremental Term C Loan Lender”) of
any Series shall make a term letter of credit loan to the Borrower (a
“Incremental Term C Loan” and, together with the Incremental Term Loans and the
Incremental Revolving Credit Loans, collectively the “Incremental Loans”) in an
amount equal to its Incremental Term C Loan Commitment of such Series, and
(ii) each Incremental Term C Loan Lender of any Series shall become a Lender
hereunder with respect to the Incremental Term C Loan Commitment of such Series
and the Incremental Term C Loans of such Series made pursuant thereto. The
Borrower shall use the proceeds, if any, of the Incremental Loans for any
purpose not prohibited by this Agreement and as agreed by the Borrower and the
lender(s) providing such Incremental Loans.

(d) The terms and provisions of any Incremental Term Loan Commitments and any
Incremental Term C Loan Commitments and the respective related Incremental Term
Loans and Incremental Term C Loans, in each case effected pursuant to a Term
Loan Increase or Term C Loan Increase shall be substantially identical to the
terms and provisions applicable to the Class of Term Loans or Term C Loans
subject to such increase; provided, that underwriting, arrangement, structuring,
ticking, commitment, original issue discount, upfront or similar fees, and other
fees payable in connection

 

93



--------------------------------------------------------------------------------

therewith that are not generally shared with all relevant lenders providing such
Incremental Term Loan Commitments and any Incremental Term C Loan Commitments
and the respective related Incremental Term Loans and Incremental Term C Loans,
that may be agreed to among the Borrower and the lender(s) providing and/or
arranging such Incremental Term Loan Commitments or Incremental Term C Loan
Commitments may be paid in connection with such Incremental Term Loan
Commitments or Incremental Term C Loan Commitments, provided, that, upon any
repayment of Incremental Term C Loans or reduction in related term letter of
credit commitments, any excess cash collateral funded by such Incremental Term C
Loans shall be withdrawn from the applicable funded term loan letter of credit
cash collateral account. The terms and provisions of any Incremental Term Loan
Commitments and any Incremental Term C Loan Commitments and the respective
related Incremental Term Loans and Incremental Term C Loans of any Series not
effected pursuant to a Term Loan Increase or Term C Loan Increase shall be on
terms and documentation set forth in the applicable Incremental Amendment as
determined by the Borrower; provided that:

(i) (x) the applicable Incremental Term Loan Maturity Date of each Series shall
be no earlier than the Initial Term Loan Maturity Date and (y) the applicable
Incremental Term C Loan Maturity Date of each Series shall be no earlier than
the Initial Term C Loan Maturity Date, provided, the requirements of the
foregoing clause (i) shall not apply to any customary bridge facility so long as
the Indebtedness into which such customary bridge facility is to be converted
complies with such requirements;

(ii) (x) the Weighted Average Life to Maturity of the applicable Incremental
Term Loans of each Series shall be no shorter than the Weighted Average Life to
Maturity of the Initial Term Loans (without giving effect to any previous
amortization payments or prepayments of the Initial Term Loans) and (y) the
Weighted Average Life to Maturity of the applicable Incremental Term C Loans of
each Series shall be no shorter than the Weighted Average Life to Maturity of
the Initial Term C Loans (without giving effect to any previous amortization
payments or prepayments of the Initial Term Loans);

(iii) the Incremental Term Loans, Incremental Term Loan Commitments, Incremental
Term C Loans and Incremental Term C Loan Commitments (x) may participate on a
pro rata basis, greater than pro rata basis or less than pro rata basis in any
voluntary prepayment of any Class of Term Loans hereunder and may participate on
a pro rata basis or less than pro rata basis (but, except as otherwise permitted
by this Agreement, not on a greater than pro rata basis) in any mandatory
prepayments of any Class of Term Loans hereunder; provided that if such
Incremental Term Loans or Incremental Term C Loans are unsecured or rank junior
in right of payment or as to security with the First Lien Obligations, such
Incremental Term Loans or Incremental Term C Loans shall participate on a junior
basis with respect to mandatory repayments of Term Loans and Term C Loans
hereunder (except in connection with any refinancing, extension, renewal,
replacement, repurchase or retirement thereof permitted by this Agreement), (y)
shall not be guaranteed by any Subsidiary other than a Guarantor hereunder and
(z) shall be unsecured or rank pari passu or junior in right of security with
any First Lien Obligations outstanding under this Agreement and, if secured,
shall not be secured by assets other than Collateral (and, if applicable, shall
be subject to a subordination agreement and/or the First Lien Intercreditor
Agreement, the Junior Lien Intercreditor Agreement, the Collateral Trust
Agreement and/or other lien subordination and intercreditor arrangement
reasonably satisfactory to the Borrower and the Administrative Agent, as
applicable);

(iv) the pricing, interest rate margins, discounts, premiums, interest rate
floors, fees, and amortization schedule applicable to any Incremental Term Loans
or Incremental Term C Loans shall be determined by the Borrower and the
lender(s) thereunder; provided,

 

94



--------------------------------------------------------------------------------

however, that, with respect to any Incremental Term Loans or Incremental Term C
Loans made under Incremental Term Loan Commitments or Incremental Term C Loan
Commitments, if the Yield in respect of any Incremental Term Loans or
Incremental Term C Loans that rank pari passu in right of payment and security
with the Initial Term Loans as of the date of funding thereof exceeds the Yield
in respect of any Initial Term Loans or Initial Term C Loans by more than 0.50%,
then the Applicable ABR Margin or the Applicable LIBOR Margin, as applicable, in
respect of such Initial Term Loans or Initial Term C Loans, as applicable, shall
be adjusted so that the Yield in respect of such Initial Term Loans or Initial
Term C Loans, as applicable, is equal to the Yield in respect of such
Incremental Term Loans or Incremental Term C Loans minus 0.50%; provided,
further, to the extent any change in the Yield of the Initial Term Loans or the
Incremental Term C Loans, as applicable, is necessitated by this clause (iv) on
the basis of an effective interest rate floor in respect of the Incremental Term
Loans or Incremental Term C Loans, the increased Yield in the Initial Term Loans
or Initial Term C Loans, as applicable, shall (unless otherwise agreed in
writing by the Borrower) have such increase in the Yield effected solely by
increases in the interest rate floor(s) applicable to the Initial Term Loans or
Initial Term C Loans, as applicable; and

(v) all other terms of any Incremental Term Loans or Incremental Term C Loans
(other than as described in clauses (i), (ii), (iii) and (iv) above) may differ
from the terms of the Initial Term Loans or Initial Term C Loans if reasonably
satisfactory to the Borrower and the lender(s) providing such Incremental Term
Loans or Incremental Term C Loans.

(e) The terms and provisions of any New Revolving Credit Commitments and the
related New Revolving Credit Loans shall be substantially identical to the Class
of Commitments and related Revolving Credit Loans subject to increase by such
New Revolving Credit Commitments and New Revolving Credit Loans; provided, that
underwriting, arrangement, structuring, ticking, commitment, upfront or similar
fees, and other fees payable in connection therewith that are not shared with
all relevant lenders providing such New Revolving Credit Commitments and related
New Revolving Credit Loans, that may be agreed to among the Borrower and the
lender(s) providing and/or arranging such New Revolving Credit Commitments may
be paid in connection with such New Revolving Credit Commitments. Additional
Revolving Credit Commitments and Additional Revolving Credit Loans shall be on
terms and documentation set forth in the applicable Incremental Amendment as
determined by the Borrower; provided, further, that notwithstanding anything to
the contrary in this Section 2.14 or otherwise:

(i) the Weighted Average Life to Maturity of the applicable Additional Revolving
Credit Commitments and Additional Revolving Credit Loans shall be no shorter
than the Weighted Average Life to Maturity of the Initial Revolving Credit Loans
and Revolving Credit Commitments (without giving effect to any previous
prepayments of the Initial Revolving Credit Loans);

(ii) any such Additional Revolving Credit Commitments and Additional Revolving
Credit Loans shall rank pari passu or junior in right of payment and of security
with the Revolving Credit Loans (and, if applicable, shall be subject to a
subordination agreement and/or the Junior Lien Intercreditor Agreement, the
Collateral Trust Agreement or other lien subordination and intercreditor
arrangement reasonably satisfactory to the Borrower and the Administrative
Agent);

(iii) any such Additional Revolving Credit Commitments and Additional Revolving
Credit Loans (x) shall not be guaranteed by any Subsidiary other than a
Guarantor hereunder and (y) if secured, shall not be secured by assets other
than Collateral (and, if

 

95



--------------------------------------------------------------------------------

applicable, shall be subject to a subordination agreement and/or the First Lien
Intercreditor Agreement, the Junior Lien Intercreditor Agreement, the Collateral
Trust Agreement and/or other lien subordination and intercreditor arrangement
reasonably satisfactory to the Borrower and the Administrative Agent, as
applicable); and

(iv) any such Additional Revolving Credit Commitments and Additional Revolving
Credit Loans shall not mature earlier than the Revolving Credit Maturity Date as
in effect on the Conversion Date.

(f) The Administrative Agent and the Lenders hereby consent to the consummation
of the transactions contemplated by this Section 2.14 and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
any pro rata payment or amendment section) or any other Credit Document that may
otherwise prohibit or restrict any such extension or any other transaction
contemplated by this Section 2.14. Each Incremental Amendment may, without the
consent of any other Lenders, effect technical and corresponding amendments to
this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.14.

2.15. Extensions of Term Loans and Revolving Credit Loans and Revolving Credit
Commitments; Refinancing Facilities.

(a) Extensions.

(i) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term Loans (any
such Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.15. In order to establish
any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class which such request shall be
offered equally to all such Lenders) (a “Term Loan Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall either, at the option of the Borrower, (A) reflect market terms and
conditions (taken as a whole) at the time of incurrence or issuance (as
determined in good faith by the Borrower) or (B) if not consistent with the
terms of the applicable Existing Term Loan Class, shall not be materially more
restrictive to the Credit Parties (as determined in good faith by the Borrower),
when taken as a whole, than the terms of the Term Loans of the Existing Term
Loan Class unless (x) the Lenders of the Term Loans of such applicable Existing
Term Loan Class receive the benefit of such more restrictive terms or (y) any
such provisions apply after the Latest Term Loan Maturity Date; provided,
however, that (1) the scheduled final maturity date shall be extended and all or
any of the scheduled amortization payments of principal of the Extended Term
Loans may be delayed to later dates than the scheduled amortization of principal
of the Term Loans of such Existing Term Loan Class (with any such delay
resulting in a corresponding adjustment to the scheduled amortization payments
reflected in Section 2.5 or in the Extension Amendment, as the case may be, with
respect to the Existing Term Loan Class from which such Extended Term Loans were
converted, in each case as more particularly set forth in Section 2.15(a)(v)),
(2)(A) pricing, fees, optional prepayment or redemption terms shall be
determined in good faith by the Borrower and the interest rates, interest
margins, upfront fees, funding discounts, original issue discounts and premiums
(including through fixed rate interest) with respect to the Extended Term Loans
may be higher or lower than the interest margins and floors for the Term Loans
of such Existing Term Loan Class and/or

 

96



--------------------------------------------------------------------------------

(B) additional fees, premiums or AHYDO Catch-Up Payments may be payable to the
Lenders providing such Extended Term Loans in addition to or in lieu of any of
the items contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment, (3) the Extended Term Loans may
participate on a pro rata basis, greater than pro rata basis or less than pro
rata basis in any voluntary prepayment of any Class of Term Loans hereunder and
may participate on a pro rata basis or less than pro rata basis (but, except as
otherwise permitted by this Agreement, not on a greater than pro rata basis) in
any mandatory prepayments of any Class of Term Loans hereunder; provided that if
such Extended Term Loans are unsecured or rank junior in right of payment or as
to security with the First Lien Obligations, such Extended Term Loans shall
participate on a junior basis with respect to mandatory repayments of Term Loans
hereunder (except in connection with any refinancing, extension, renewal,
replacement, repurchase or retirement thereof permitted by this Agreement), (4)
Extended Term Loans may have call protection and prepayment premiums and,
subject to clause (3) above, other redemption terms as may be agreed by the
Borrower and the Lenders thereof and (5) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest Term
Loan Maturity Date, provided that the principal amount of the Extended Term
Loans shall not exceed the principal amount of the Term Loans being extended
except as otherwise permitted herein. No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Class converted
into Extended Term Loans pursuant to any Term Loan Extension Request. Any
Extended Term Loans of any Extension Series shall constitute a separate Class of
Term Loans from the Existing Term Loan Class from which they were converted;
provided that any Extended Term Loans converted from an Existing Term Loan Class
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any then outstanding Class of Term Loans other than the
Existing Term Loan Class from which such Extended Term Loans were converted (in
which case scheduled amortization with respect thereto shall be proportionally
increased).

(ii) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments of any Class, each existing at the
time of such request (each, an “Existing Revolving Credit Commitment” and any
related Revolving Credit Loans thereunder, “Existing Revolving Credit Loans”;
each Existing Revolving Credit Commitment and related Existing Revolving Credit
Loans together being referred to as an “Existing Revolving Credit Class”) be
converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Existing Revolving Credit Loans related to such Existing
Revolving Credit Commitments (any such Existing Revolving Credit Commitments
which have been so extended, “Extended Revolving Credit Commitments” and any
related Revolving Credit Loans, “Extended Revolving Credit Loans”) and to
provide for other terms consistent with this Section 2.15(a). In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders of the applicable Class of Existing Revolving Credit
Commitments which such request shall be offered equally to all such Lenders) (a
“Revolving Credit Loan Extension Request”) setting forth the proposed terms of
the Extended Revolving Credit Commitments to be established, which, shall
either, at the option of the Borrower, (A) reflect market terms and conditions
(taken as a whole) at the time of incurrence or issuance (as determined in good
faith by the Borrower) or (B) if not consistent with the terms of the applicable
Existing Revolving Credit Commitments, shall not be materially more restrictive
to the Credit Parties (as determined in good faith by the Borrower), when taken
as a whole, than the terms of such Existing Revolving Credit Commitments (the
“Specified Existing Revolving Credit Commitment”) unless (x) the Lenders
providing Existing Revolving Credit Loans receive the benefit of such more
restrictive terms or (y) any such provisions apply after the Latest Maturity

 

97



--------------------------------------------------------------------------------

Date of any Revolving Credit Commitments then outstanding under this Agreement,
in each case, to the extent provided in the applicable Extension Amendment;
provided, however, that (w) all or any of the final maturity dates of such
Extended Revolving Credit Commitments may be delayed to later dates than the
final maturity dates of the Specified Existing Revolving Credit Commitments,
(x) (A) the interest rates, interest margins, rate floors, upfront fees, funding
discounts, original issue discount and premiums with respect to the Extended
Revolving Credit Commitments may be higher or lower than the interest margins
rate floors, upfront fees, funding discounts, original issue discount and
premiums for the Specified Existing Revolving Credit Commitments and/or
(B) additional fees and premiums may be payable to the Lenders providing such
Extended Revolving Credit Commitments in addition to or in lieu of any of the
items contemplated by the preceding clause (A), (y) the commitment fee rate with
respect to the Extended Revolving Credit Commitments may be higher or lower than
the commitment fee rate for the Specified Existing Revolving Credit Commitment
and (z) unless otherwise permitted hereby, the amount of the Extended Revolving
Credit Commitments and the principal amount of the Extended Revolving Credit
Loans shall not exceed the amount of the Specified Existing Revolving Credit
Commitments being extended and the principal amount of the related Existing
Revolving Credit Loans being extended, respectively, and provided further that,
notwithstanding anything to the contrary in this Section 2.15(a) or otherwise,
(1) the borrowing and repayment (other than in connection with a permanent
repayment and termination of commitments) of the Extended Revolving Credit Loans
under any Extended Revolving Credit Commitments shall be made on a pro rata
basis with any borrowings and repayments of the Specified Existing and each
other Class of Existing Revolving Credit Commitments (the mechanics for which
may be implemented through the applicable Extension Amendment and may include
technical changes related to the borrowing and repayment procedures of the
applicable Credit Facility) and (2) assignments and participations of Extended
Revolving Credit Commitments and Extended Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and the Revolving Credit Loans related to such
Commitments set forth in Section 13.6. No Lender shall have any obligation to
agree to have any of its Revolving Credit Loans or Revolving Credit Commitments
of any Existing Revolving Credit Class converted into Extended Revolving Credit
Loans or Extended Revolving Credit Commitments pursuant to any Revolving Credit
Loan Extension Request. Any Extended Revolving Credit Commitments of any
Extension Series shall constitute a separate Class of revolving credit
commitments from the Specified Existing Revolving Credit Commitments and from
any other Existing Revolving Credit Commitments; provided that any Extended
Revolving Credit Commitments converted from an Existing Revolving Credit Class
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any then outstanding Class of Revolving Credit Commitments
other than the Existing Revolving Credit Class from which such Extended
Revolving Credit Commitments were converted.

(iii) The Borrower may at any time and from time to time request that all or a
portion of the Term C Loans of any Class (an “Existing Term C Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term C Loans
(any such Term C Loans which have been so converted, “Extended Term C Loans”)
and to provide for other terms consistent with this Section 2.15(a). In order to
establish any Extended Term C Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term C Loan Class which such request shall be
offered equally to all such Lenders) (a “Term C Loan Extension Request”) setting
forth the proposed terms of the Extended Term C Loans to be established, which,
shall either, at the option of the Borrower, (A) reflect market terms and
conditions (taken as a whole) at the time of incurrence or issuance (as
determined in good faith by the Borrower) or (B) if not consistent with the
terms of

 

98



--------------------------------------------------------------------------------

the applicable Existing Term C Loan Class, shall not be materially more
restrictive to the Credit Parties (as determined in good faith by the Borrower),
when taken as a whole, than the terms of the Term C Loans of the Existing Term C
Loan Class unless (x) the Lenders of the Term C Loans of such applicable
Existing Term C Loan Class receive the benefit of such more restrictive terms or
(y) any such provisions apply after the Latest Term C Loan Maturity Date;
provided, however, that (1) the scheduled final maturity date shall be extended
to a later date than the scheduled maturity of the Existing Term C Loan Class
and there shall not be any scheduled amortization payments of principal in
respect of Extended Term C Loans, (2)(A) pricing, fees, optional prepayment or
redemption terms shall be determined in good faith by the Borrower and the
interest rates, interest margins, upfront fees, funding discounts, original
issue discounts and premiums (including through fixed interest rates) with
respect to the Extended Term C Loans may be higher or lower than the interest
margins rate floors, interest margins, upfront fees, funding discounts, original
issue discounts and premiums (including through fixed interest rates) for the
Term Loans of such Existing Term C Loan Class and/or (B) additional fees,
premiums or AHYDO Catch-Up Payments may be payable to the Lenders providing such
Extended Term C Loans in addition to or in lieu of any of the items contemplated
by the preceding clause (A), in each case, to the extent provided in the
applicable Extension Amendment, (3) the Extended Term C Loans may participate on
a pro rata basis, greater than pro rata basis or less than pro rata basis in any
voluntary prepayment of any Class of Term C Loans hereunder and may participate
on a pro rata basis or less than pro rata basis (but, except as otherwise
permitted by this Agreement, not on a greater than pro rata basis) in any
mandatory prepayments of any Class of Term C Loans hereunder; provided that if
such Extended Term C Loans are unsecured or rank junior in right of payment or
as to security with the First Lien Obligations, such Extended Term C Loans shall
participate on a junior basis with respect to mandatory repayments of Term C
Loans hereunder (except in connection with any refinancing, extension, renewal,
replacement, repurchase or retirement thereof permitted by this Agreement), (4)
Extended Term C Loans may have call protection and prepayment premiums and,
subject to clause (3) above redemption terms as may be agreed by the Borrower
and the Lenders thereof, (5) to the extent that any such provision applicable
after the Initial Term C Loan Maturity Date pursuant to clause (y) is added for
the benefit of any such Indebtedness, no consent shall be required by the
Administrative Agent or any of the Lenders and (6) unless otherwise permitted
hereby, the principal amount of the Extended Term C Loans shall not exceed the
principal amount of the Term C Loans being extended. No Lender shall have any
obligation to agree to have any of its Term C Loans of any Existing Term C Loan
Class converted into Extended Term C Loans pursuant to any Term C Loan Extension
Request. Any Extended Term C Loans of any Extension Series shall constitute a
separate Class of Term C Loans from the Existing Term C Loan Class from which
they were converted; provided that any Extended Term C Loans converted from an
Existing Term C Loan Class may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any then outstanding Class
of Term C Loans other than the Existing Term C Loan Class from which such
Extended Term C Loans were converted (in which case scheduled amortization with
respect thereto shall be proportionally increased).

(iv) Any Lender (an “Extending Lender”) wishing to have all or a portion of its
Term Loans, Term C Loans or Revolving Credit Commitment of the Existing Class or
Existing Classes subject to such Extension Request converted into Extended Term
Loans, Extended Term C Loans or Extended Revolving Credit Commitments, as
applicable, shall notify the Administrative Agent (an “Extension Election”) on
or prior to the date specified in such Extension Request of the amount of its
Term Loans, Term C Loans or Revolving Credit Commitments of the Existing Class
or Existing Classes subject to such Extension Request that it has elected to
convert into Extended Term Loans, Extended Term C Loans or Extended Revolving
Credit Commitments, as applicable. In the event that the aggregate amount of
Term

 

99



--------------------------------------------------------------------------------

Loans, Term C Loans or Revolving Credit Commitments of the Existing Class or
Existing Classes subject to Extension Elections exceeds the amount of Extended
Term Loans, Extended Term C Loans or Extended Revolving Credit Commitments, as
applicable, requested pursuant to the Extension Request, Term Loans, Term C
Loans or Revolving Credit Commitments of the Existing Class or Existing Classes
subject to Extension Elections shall be converted to Extended Term Loans,
Extended Term C Loans or Extended Revolving Credit Commitments, as applicable,
on a pro rata basis based on the amount of Term Loans, Term C Loans or Revolving
Credit Commitments included in each such Extension Election. Notwithstanding the
conversion of any Existing Revolving Credit Commitment into an Extended
Revolving Credit Commitment, such Extended Revolving Credit Commitment shall be
treated identically to all then-outstanding Revolving Credit Commitments for
purposes of the obligations of a Revolving Credit Lender in respect of Letters
of Credit under Section 3, except that the applicable Extension Amendment may
provide that the Revolving L/C Maturity Date may be extended and the related
obligations to issue Revolving Letters of Credit may be continued so long as the
applicable Revolving Letter of Credit Issuer has consented to such extensions in
its sole discretion (it being understood that no consent of any other Lender
shall be required in connection with any such extension). Notwithstanding the
conversion of any Term C Loans of an Existing Term C Loan Class into Extended
Term C Loans, the applicable Extension Amendment may provide that the Term C
Loan Maturity Date may be extended and the related obligations to issue Term
Letters of Credit may be continued so long as the applicable Term Letter of
Credit Issuer has consented to such extensions in its sole discretion (it being
understood that no consent of any other Lender shall be required in connection
with any such extension)

(v) Extended Term Loans or Extended Revolving Credit Commitments, as applicable,
shall be established pursuant to an amendment (an “Extension Amendment”) to this
Agreement (which, except to the extent expressly contemplated by the last
sentence of this Section 2.15(a)(v) and notwithstanding anything to the contrary
set forth in Section 13.1, shall not require the consent of any Lender other
than the Extending Lenders with respect to the Extended Term Loans, Extended
Term C Loans or Extended Revolving Credit Commitments, as applicable,
established thereby) executed by the Credit Parties, the Administrative Agent
and the Extending Lenders. No Extension Amendment shall provide for any Class of
Extended Term Loans, Extended Term C Loans or Extended Revolving Credit
Commitments in an aggregate principal amount that is less than $10,000,000 and
the Borrower may condition the effectiveness of any Extension Amendment on an
Extension Minimum Condition, which may be waived by the Borrower in its sole
discretion. In addition to any terms and changes required or permitted by
Section 2.15(a), each Extension Amendment (x) shall amend the scheduled
amortization payments pursuant to Section 2.5 or the applicable Incremental
Amendment with respect to the Class of Existing Term Loans from which the
Extended Term Loans were converted to reduce each scheduled Repayment Amount for
the Existing Term Loan Class in the same proportion as the amount of Term Loans
of the Existing Term Loan Class is to be converted pursuant to such Extension
Amendment (it being understood that the amount of any Repayment Amount payable
with respect to any individual Term Loan of such Existing Term Loan Class that
is not an Extended Term Loan shall not be reduced as a result thereof) and
(y) may, but shall not be required to, impose additional requirements (not
inconsistent with the provisions of this Agreement in effect at such time) with
respect to the final maturity and Weighted Average Life to Maturity of
Incremental Term Loans and Incremental Term C Loans incurred following the date
of such Extension Amendment. Notwithstanding anything to the contrary in this
Section 2.15) and without limiting the generality or applicability of Section
13.1 to any Section 2.15(a) Additional Amendments, any Extension Amendment may
provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a
“Section 2.15(a) Additional Amendment”) to this Agreement and the other

 

100



--------------------------------------------------------------------------------

Credit Documents; provided that such Section 2.15(a) Additional Amendments
comply with the requirements of Section 2.15(a) and do not become effective
prior to the time that such Section 2.15(a) Additional Amendments have been
consented to (including, without limitation, pursuant to (1) consents applicable
to holders of Incremental Term Loans, Incremental Term C Loans and Incremental
Revolving Credit Commitments provided for in any Incremental Amendment and (2)
consents applicable to holders of any Extended Term Loans, Extended Term C Loans
or Extended Revolving Credit Commitments provided for in any Extension
Amendment) by such of the Lenders, Credit Parties and other parties (if any) as
may be required in order for such Section 2.15(a) Additional Amendments to
become effective in accordance with Section 13.1.

(vi) Notwithstanding anything to the contrary contained in this Agreement, (A)
on any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with paragraph (a) above (an “Extension
Date”), (I) in the case of the existing Term Loans of each Extending Lender, the
aggregate principal amount of such existing Term Loans shall be deemed reduced
by an amount equal to the aggregate principal amount of Extended Term Loans so
converted by such Lender on such date, and the Extended Term Loans shall be
established as a separate Class of Term Loans, provided that any Extended Term
Loans converted from an Existing Term Loan Class may, to the extent provided in
the applicable Extension Amendment, be designated as an increase in any then
outstanding Class of Term Loans other than the Existing Term Loan Class from
which such Extended Term Loans were converted (in which case scheduled
amortization with respect thereto shall be proportionally increased), (II) in
the case of the existing Term C Loans of each Extending Lender, the aggregate
principal amount of such existing Term C Loans shall be deemed reduced by an
amount equal to the aggregate principal amount of Extended Term C Loans so
converted by such Lender on such date, and the Extended Term C Loans shall be
established as a separate Class of Term C Loans, provided that any Extended Term
C Loans converted from an Existing Term C Loan Class may, to the extent provided
in the applicable Extension Amendment, be designated as an increase in any then
outstanding Class of Term C Loans other than the Existing Term C Loan Class from
which such Extended Term C Loans were converted, and (III) in the case of the
Specified Existing Revolving Credit Commitments of each Extending Lender, the
aggregate principal amount of such Specified Existing Revolving Credit
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Revolving Credit Commitments so exchanged by such
Lender on such date, and such Extended Revolving Credit Commitments shall be
established as a separate Class of revolving credit commitments from the
Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments, provided that any Extended Revolving Credit
Commitments converted from an Existing Revolving Credit Class may, to the extent
provided in the applicable Extension Amendment, be designated as an increase in
any then outstanding Class of Revolving Credit Commitments other than the
Existing Revolving Credit Class from which such Extended Term C Loans were
converted and (B) if, on any Extension Date, any Loans of any Extending Lender
are outstanding under the applicable Specified Existing Revolving Credit
Commitments, such Loans (and any related participations) shall be deemed to be
allocated as Extended Revolving Credit Loans (and related participations) and
Existing Revolving Credit Loans (and related participations) in the same
proportion as such Extending Lender’s Specified Existing Revolving Credit
Commitments to Extended Revolving Credit Commitments.

(vii) The Administrative Agent and the Lenders hereby consent to the
consummation of the transactions contemplated by this Section 2.15(a)
(including, for the avoidance of doubt, payment of any interest, fees, or
premium in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on such terms as may be set forth in the

 

101



--------------------------------------------------------------------------------

relevant Extension Amendment) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, any pro rata payment or
amendment section) or any other Credit Document that may otherwise prohibit or
restrict any such extension or any other transaction contemplated by this
Section 2.15(a).

(viii) No conversion of Loans or Commitments pursuant to any Extension Amendment
in accordance with this Section 2.15(a) shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

(b) Refinancing Facilities.

(i) The Borrower may, at any time or from time to time after the Conversion
Date, by notice to the Administrative Agent (a “Refinancing Loan Request”),
request (A) (i) the establishment of one or more new Classes of term loans under
this Agreement (any such new Class, “New Refinancing Term Loan Commitments”) or
(ii) increases to one or more existing Classes of term loans under this
Agreement (provided that the loans under such new commitments shall be fungible
for U.S. federal income tax purposes with the existing Class of Term Loans
proposed to be increased on the Refinancing Facility Closing Date for such
increase) (any such increase to an existing Class, collectively with New
Refinancing Term Loan Commitments, “Refinancing Term Loan Commitments”), or (B)
(i) the establishment of one or more new Classes of term letter of credit loans
under this Agreement (any such new Class, “New Refinancing Term C Loan
Commitments”) or (ii) increases to one or more existing Classes of term letter
of credit loans under this Agreement (provided that the loans under such new
commitments shall be fungible for U.S. federal income tax purposes with the
existing Class of Term C Loans proposed to be increased on the Refinancing
Facility Closing Date for such increase) (any such increase to an existing
Class, collectively with New Refinancing Term C Loan Commitments, “Refinancing
Term C Loan Commitments”), or (C) (i) the establishment of one or more new
Classes of revolving credit commitments under this Agreement (any such new
Class, “New Refinancing Revolving Credit Commitments”), or (ii) increases to one
or more existing Classes of Revolving Credit Commitments (any such increase to
an existing Class, collectively with the New Refinancing Revolving Credit
Commitments, “Refinancing Revolving Credit Commitments” and, collectively with
any Refinancing Term Loan Commitments and Refinancing Term C Loan Commitments,
“Refinancing Commitments”), in each case, established in exchange for, or to
extend, renew, replace, repurchase, retire or refinance, in whole or in part, as
selected by the Borrower, any one or more then existing Class or Classes of
Loans or Commitments (with respect to a particular Refinancing Commitment or
Refinancing Loan, such existing Loans or Commitments, “Refinanced Debt”),
whereupon the Administrative Agent shall promptly deliver a copy of each such
notice to each of the Lenders.

(ii) Any Refinancing Term Loans made pursuant to New Refinancing Term Loan
Commitments, any Refinancing Term C Loans made pursuant to New Refinancing Term
C Loan Commitments or any New Refinancing Revolving Credit Commitments made on a
Refinancing Facility Closing Date shall be designated a separate Class of
Refinancing Term Loans, Refinancing Term C Loans or Refinancing Revolving Credit
Commitments, as applicable, for all purposes of this Agreement unless designated
as a part of an existing Class of Term Loans, Term C Loans or Revolving Credit
Commitments in accordance with this Section 2.15(b). On any Refinancing Facility
Closing Date on which any Refinancing Term Loan Commitments of any Class are
effected, subject to the satisfaction or waiver of the terms and conditions in
this Section 2.15(b), (x) each Refinancing Term Lender of such Class shall make
a term loan to the Borrower (each, a “Refinancing Term Loan”) in an amount equal
to its Refinancing Term Loan Commitment of such Class and (y) each Refinancing
Term Lender of such Class shall become a

 

102



--------------------------------------------------------------------------------

Lender hereunder with respect to the Refinancing Term Loan Commitment of such
Class and the Refinancing Term Loans of such Class made pursuant thereto. On any
Refinancing Facility Closing Date on which any Refinancing Term C Loan
Commitments of any Class are effected, subject to the satisfaction or waiver of
the terms and conditions in this Section 2.15(b), (x) each Refinancing Term C
Loan Lender of such Class shall make a term loan to the Borrower (each, a
“Refinancing Term C Loan”) in an amount equal to its Refinancing Term C Loan
Commitment of such Class and (y) each Refinancing Term C Loan Lender of such
Class shall become a Lender hereunder with respect to the Refinancing Term C
Loan Commitment of such Class and the Refinancing Term C Loans of such Class
made pursuant thereto. On any Refinancing Facility Closing Date on which any
Refinancing Revolving Credit Commitments of any Class are effected, subject to
the satisfaction or waiver of the terms and conditions in this Section 2.15(b),
(x) each Refinancing Revolving Credit Lender of such Class shall make its
Refinancing Revolving Credit Commitment available to the Borrower (when
borrowed, a “Refinancing Revolving Credit Loan” and collectively with any
Refinancing Term Loan and Refinancing Term C Loan, a “Refinancing Loan”) and (y)
each Refinancing Revolving Credit Lender of such Class shall become a Lender
hereunder with respect to the Refinancing Revolving Credit Commitment of such
Class and the Refinancing Revolving Credit Loans of such Class made pursuant
thereto.

(iii) Each Refinancing Loan Request from the Borrower pursuant to this
Section 2.15(b) shall set forth the requested amount and proposed terms of the
relevant Refinancing Term Loans, Refinancing Term C Loans or Refinancing
Revolving Credit Commitments and identify the Refinanced Debt with respect
thereto. Refinancing Term Loans or Refinancing Term C Loans may be made, and
Refinancing Revolving Credit Commitments may be provided, by any existing Lender
(but no existing Lender will have an obligation to make any Refinancing
Commitment, nor will the Borrower have any obligation to approach any existing
Lender to provide any Refinancing Commitment) or by any Additional Lender (each
such existing Lender or Additional Lender providing such Commitment or Loan, a
“Refinancing Revolving Credit Lender”, a “Refinancing Term C Lender” or
“Refinancing Term Lender,” as applicable, and, collectively, “Refinancing
Lenders”).

(iv) The effectiveness of any Refinancing Amendment, and the Refinancing
Commitments thereunder, shall be subject to the satisfaction (or waiver) on the
date thereof (each, a “Refinancing Facility Closing Date”) of each of the
following conditions, together with any other conditions set forth in the
Refinancing Amendment:

(A) each Refinancing Commitment shall be in an aggregate principal amount that
is not less than $10,000,000 (provided that such amount may be less than
$10,000,000 if such amount is equal to (x) the entire outstanding principal
amount of Refinanced Debt that is in the form of Term Loans or Term C Loans or
(y) the entire outstanding principal amount of Refinanced Debt (or commitments)
that is in the form of Revolving Credit Commitments),

(B) the Refinancing Term Loans made pursuant to any increase in any existing
Class of Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans under the respective Class so incurred on a pro rata
basis (based on the principal amount of each Borrowing) so that each Lender
under such Class will participate proportionately in each then outstanding
Borrowing of Term Loans under such Class, and

 

103



--------------------------------------------------------------------------------

(C) the Refinancing Term C Loans made pursuant to any increase in any existing
Class of Term C Loans shall be added to (and form part of) each Borrowing of
outstanding Term C Loans under the respective Class so incurred on a pro rata
basis (based on the principal amount of each Borrowing) so that each Lender
under such Class will participate proportionately in each then outstanding
Borrowing of Term C Loans under such Class.

(v) Upon any Refinancing Facility Closing Date on which Refinancing Revolving
Credit Commitments are effected, (a) there shall be an automatic adjustment to
the participations hereunder in Letters of Credit held by each Revolving Credit
Lender under the Revolving Credit Commitments so that each such Revolving Credit
Lender shares ratably in such participations in accordance with its Revolving
Credit Commitments (after giving effect to the establishment of such Refinancing
Revolving Credit Commitments), (b) each Refinancing Revolving Credit Commitment
shall be deemed for all purposes a Revolving Credit Commitment and each
Refinancing Revolving Credit Loan made thereunder shall be deemed, for all
purposes, a Revolving Credit Loan and (c) each Refinancing Revolving Credit
Lender shall become a Lender with respect to the Refinancing Revolving Credit
Commitments and all matters relating thereto. Upon any Refinancing Facility
Closing Date on which Refinancing Revolving Credit Commitments are effected
through the establishment of a new Class of Revolving Credit Commitments
pursuant to this Section 2.15(b), if, on such date, there are any Revolving
Credit Loans under any Revolving Credit Commitments then outstanding, such
Revolving Credit Loans shall be prepaid from the proceeds of a new Borrowing of
the Refinancing Revolving Credit Loans under such new Class of Refinancing
Revolving Credit Commitments in such amounts as shall be necessary in order
that, after giving effect to such Borrowing and all such related prepayments,
all Revolving Credit Loans under all Revolving Credit Commitments will be held
by all Revolving Credit Lenders with Revolving Credit Commitments (including
Lenders providing such Refinancing Revolving Credit Commitments) ratably in
accordance with all of their respective Revolving Credit Commitments of all
Classes (after giving effect to the establishment of such Refinancing Revolving
Credit Commitments). Upon any Refinancing Facility Closing Date on which
Refinancing Revolving Credit Commitments are effected through the increase to
any existing Class of Revolving Credit Commitments pursuant to this Section
2.15(b), if, on the date of such increase, there are any Revolving Credit Loans
outstanding under such Class of Revolving Credit Commitments being increased,
each of the Revolving Credit Lenders under such Class shall automatically and
without further act be deemed to have assigned to each of the Refinancing
Revolving Credit Lenders under such Class, and each of such Refinancing
Revolving Credit Lenders shall automatically and without further act be deemed
to have purchased and assumed, at the principal amount thereof, such interests
in the Revolving Credit Loans of such Class outstanding on such Refinancing
Facility Closing Date as shall be necessary in order that, after giving effect
to all such assignments and assumptions, such Revolving Credit Loans of such
Class will be held by existing Revolving Credit Lenders under such Class and
Refinancing Revolving Credit Lenders under such Class ratably in accordance with
their respective Revolving Credit Commitments of such Class after giving effect
to the addition of such Refinancing Revolving Credit Commitments to such
existing Revolving Credit Commitments under such Class. The Administrative Agent
and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the transactions effected pursuant to the two preceding sentences.

(vi) The terms, provisions and documentation of the Refinancing Term Loans and
Refinancing Term Loan Commitments, the Refinancing Term C Loans and Refinancing
Term C Loan Commitments, or the Refinancing Revolving Credit Loans and
Refinancing

 

104



--------------------------------------------------------------------------------

Revolving Credit Commitments, as the case may be, of any Class shall be as
agreed between the Borrower and the applicable Refinancing Lenders providing
such Refinancing Commitments, and except as otherwise set forth herein, to the
extent not identical to (or constituting a part of) any Class of Term Loans,
Term C Loans or Revolving Credit Commitments, as applicable, each existing on
the Refinancing Facility Closing Date, shall be consistent with clauses (A) or
(B) below, as applicable, and the other terms and conditions shall either, at
the option of the Borrower, (x) reflect market terms and conditions (taken as a
whole) at the time of incurrence or issuance (as determined by the Borrower) or
(y) if not consistent with the terms of the corresponding Class of Term Loans,
Term C Loans or Revolving Credit Commitments, as applicable, not be materially
more restrictive to the Borrower (as determined by the Borrower), when taken as
a whole, than the terms of the applicable Class of Term Loans, Term C Loans or
Revolving Credit Commitments being refinanced or replaced (except (1) covenants
or other provisions applicable only to periods after the Latest Maturity Date
(as of the applicable Refinancing Facility Closing Date) and (2) pricing, fees,
rate floors, premiums, optional prepayment or redemption terms (which shall be
determined by the Borrower) unless the Lenders under the Term Loans, Term C
Loans or Revolving Credit Commitments, as applicable, each existing on the
Refinancing Facility Closing Date, receive the benefit of such more restrictive
terms. In any event:

(A) the Refinancing Term Loans and Refinancing Term C Loans:

(1) (I) shall rank pari passu or junior in right of payment with any First Lien
Obligations outstanding under this Agreement and (II) shall be unsecured or rank
pari passu or junior in right of security with any First Lien Obligations
outstanding under this Agreement and, if secured, shall not be secured by assets
other than Collateral (and, if applicable, shall be subject to a subordination
agreement and/or the Collateral Trust Agreement, the First Lien Intercreditor
Agreement, the Junior Lien Intercreditor Agreement and/or any other lien
subordination and intercreditor arrangement reasonably satisfactory to the
Borrower and the Administrative Agent, as applicable);

(2) as of the Refinancing Facility Closing Date, shall not have a Maturity Date
earlier than the Maturity Date of the Refinanced Debt;

(3) as of the Refinancing Facility Closing Date, such Refinancing Term Loans
shall have a Weighted Average Life to Maturity not shorter than the remaining
Weighted Average Life to Maturity of the Refinanced Debt on the date of
incurrence of such Refinancing Term Loans (without giving effect to any previous
amortization payments or prepayments of the Refinanced Debt);

(4) shall have a Yield determined by the Borrower and the applicable Refinancing
Term Lenders or Refinancing Term C Loan Lenders;

(5) may provide for the ability to participate on a pro rata basis or less than
or greater than a pro rata basis in any voluntary repayments or prepayments of
principal of Term Loans or Term C Loans hereunder and on a pro rata basis or
less than a pro rata basis (but, except as otherwise permitted by this
Agreement, not on a greater than pro rata basis) in any mandatory repayments or
prepayments of principal of Term Loans or Term C Loans hereunder; provided, that
if such Refinancing Term Loans are unsecured or rank junior in right of payment
or as to security with the First Lien Obligations, such Refinancing Term Loans
shall participate on a junior basis with respect to mandatory repayments of Term
Loans and Term C Loans hereunder (except in connection with any refinancing,
extension, renewal, replacement, repurchase or retirement thereof permitted by
this Agreement);

 

105



--------------------------------------------------------------------------------

(6) unless otherwise permitted hereby, shall not have a greater principal amount
than the principal amount of the Refinanced Debt (plus the amount of any unused
commitments thereunder), plus accrued interest, fees, defeasance costs and
premium (including call and tender premiums), if any, under the Refinanced Debt,
plus underwriting discounts, fees, commissions and expenses (including original
issue discount, upfront fees and similar items) in connection with the
refinancing of such Refinanced Debt and the incurrence or issuance of such
Refinancing Term Loans or Refinancing Term C Loans; and

(7) may not be guaranteed by any Person other than a Credit Party;

(B) the Refinancing Revolving Credit Commitments and Refinancing Revolving
Credit Loans:

(1) (I) shall rank pari passu or junior in right of payment and (II) shall be
pari passu or junior in right of security with the Revolving Credit Loans and,
in each case, shall not be secured by assets other than Collateral (and, if
applicable, shall be subject to a subordination agreement and/or the Collateral
Trust Agreement, the First Lien Intercreditor Agreement, the Junior Lien
Intercreditor Agreement and/or any other lien subordination and intercreditor
arrangement reasonably satisfactory to the Borrower and the Administrative
Agent, as applicable);

(2) shall not mature earlier than, or provide for mandatory commitment
reductions prior to, the maturity date with respect to the Refinanced Debt;

(3) shall provide that the borrowing, prepayments and repayment (except for (1)
payments of interest and fees at different rates on Refinancing Revolving Credit
Commitments (and related outstandings), (2) repayments required upon the
maturity date of the Refinancing Revolving Credit Commitments and (3) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause (4) below)) of Revolving Credit Loans with respect to
Refinancing Revolving Credit Commitments after the associated Refinancing
Facility Closing Date shall be made on a pro rata basis with all other Revolving
Credit Commitments existing on the Refinancing Facility Closing Date; provided,
that if such Refinancing Revolving Credit Commitments (and related Obligations)
are unsecured or rank junior in right of payment or as to security with the
First Lien Obligations, such Refinancing Revolving Credit Commitments may
participate on a “first-in/last-out” basis (but not a “last-in/first-out” basis)
with respect to borrowings, prepayments and repayments of all other Revolving
Credit Commitments existing on the Refinancing Facility Closing Date (except in
connection with any refinancing, extension, renewal, replacement, repurchase or
retirement thereof permitted by this Agreement);

(4) shall provide that the permanent repayment of Revolving Credit Loans with
respect to, and termination or reduction of, Refinancing Revolving Credit
Commitments after the associated Refinancing Facility Closing Date be made on a
pro rata basis or less than pro rata basis (but not greater than pro rata basis,
except that the Borrower shall be permitted to permanently repay and terminate
Commitments in respect of any such Class of Revolving Credit Loans on a greater
than pro rata basis as compared

 

106



--------------------------------------------------------------------------------

to any other Class of Revolving Credit Loans with a later maturity date than
such Class or in connection with any refinancing, extension, renewal,
replacement, repurchase or retirement thereof permitted by this Agreement) with
all other Revolving Credit Commitments existing on the Refinancing Facility
Closing Date;

(5) shall have a Yield determined by the Borrower and the applicable Refinancing
Revolving Credit Lenders;

(6) except as otherwise permitted hereby, shall have a greater principal amount
of Commitments than the principal amount of the utilized Commitments of the
Refinanced Debt (plus the amount of any unused commitments thereunder), plus
accrued interest, fees, defeasance costs and premium (including call and tender
premiums), if any, under the Refinanced Debt, plus underwriting discounts, fees,
commissions and expenses (including original issue discount, upfront fees and
similar items) in connection with the refinancing of such Refinanced Debt and
the incurrence or issuance of such Refinancing Revolving Credit Commitments or
Refinancing Revolving Credit Loans; and

(7) may not be guaranteed by any Subsidiary other than a Credit Party.

(vii) Commitments in respect of Refinancing Term Loans and Refinancing Revolving
Credit Commitments shall become additional Commitments under this Agreement
pursuant to an amendment (a “Refinancing Amendment”) to this Agreement and, as
appropriate, the other Credit Documents, executed by the Borrower, each
Refinancing Lender providing such Commitments and the Administrative Agent. The
Refinancing Amendment may, without the consent of any other Credit Party, Agent
or Lender, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.15(b). The Borrower will use the proceeds, if any, of the Refinancing Term
Loans, Refinancing Term C Loans and Refinancing Revolving Credit Commitments in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, and
shall permanently terminate applicable commitments under, substantially
concurrently, the applicable Refinanced Debt.

(viii) The Administrative Agent and the Lenders hereby consent to the
consummation of the transactions contemplated by this Section 2.15(b)
(including, for the avoidance of doubt, payment of any interest, fees, or
premium in respect of any Refinanced Debt on such terms as may be set forth in
the relevant Refinancing Amendment) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, any pro rata payment
or amendment section) or any other Credit Document that may otherwise prohibit
or restrict any such refinancing or any other transaction contemplated by this
Section 2.15.

(c) In the event that the Administrative Agent determines, and the Borrower
agrees (acting reasonably), that the allocation of Extended Term Loans of a
given Extension Series, Extended Term C Loans of a given Extension Series or the
Extended Revolving Credit Commitments of a given Extension Series, in each case
to a given Lender was incorrectly determined as a result of manifest
administrative error in the receipt and processing of an Extension Election
timely submitted by such Lender in accordance with the procedures set forth in
the applicable Extension Amendment, then the Administrative Agent, the Borrower
and such affected Lender may (and hereby are authorized to), in their sole
discretion and without the consent of any other Lender, enter into an amendment
to this Agreement and the other Credit Documents (each, a “Corrective Extension
Amendment”) within 15 days following the effective date of such Extension
Amendment, as the case may be, which Corrective Extension Amendment shall (i)
provide for the conversion and extension of the applicable Term Loans, the

 

107



--------------------------------------------------------------------------------

applicable Term C Loans or Existing Revolving Credit Commitments (and related
Revolving Credit Exposure), as the case may be, in such amount as is required to
cause such Lender to hold Extended Term Loans, Extended Term C Loans or Extended
Revolving Credit Commitments (and related Revolving Credit Exposure) of the
applicable Extension Series into which such other Term Loans, Term C Loans or
Revolving Credit Commitments or New Revolving Credit Commitments, as the case
may be, were initially converted, as the case may be, in the amount such Lender
would have held had such administrative error not occurred and had such Lender
received the minimum allocation of the applicable Loans or Commitments to which
it was entitled under the terms of such Extension Amendment, in the absence of
such error, (ii) be subject to the satisfaction of such conditions as the
Administrative Agent, the Borrower and such Lender may agree (including
conditions of the type required to be satisfied for the effectiveness of an
Extension Amendment described in Section 2.15(a)), and (iii) effect such other
amendments of the type (with appropriate reference and nomenclature changes)
described in Section 2.15(a) to the extent reasonably necessary to effectuate
the purposes of this Section 2.15(c).

2.16. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) (i) No Defaulting Lender shall be entitled to receive any fee payable under
Section 4 or any interest at the Default Rate payable under Section 2.8(d) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee or interest that otherwise would have
been required to have been paid to that Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive Revolving Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its applicable Revolving Credit Commitment Percentage
of the Stated Amount of Letters of Credit for which it has provided cash
collateral satisfactory to the applicable Revolving Letter of Credit Issuer.

(iii) With respect to any Revolving Letter of Credit Fee not required to be paid
to any Defaulting Lender pursuant to clause (i) or (ii) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (b) below, (y) pay to the Revolving
Letter of Credit Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Revolving Letter of Credit
Issuer’s Revolving Credit Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(b) If any Revolving Letter of Credit Exposure exists at the time a Lender
becomes a Defaulting Lender, then (i) all or any part of such Revolving Letter
of Credit Exposure of such Defaulting Lender will, subject to the limitation in
the first proviso below, automatically be reallocated (effective on the day such
Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Revolving Credit Commitment Percentage;
provided that (A) each Non-Defaulting Lender’s Revolving Letter of Credit
Exposure may not in any event exceed the Revolving Credit Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and (B)
neither such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Revolving Letter of Credit Issuers, or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender, (ii) to the extent that all or any portion of the
Defaulting Lender’s Revolving Letter of Credit Exposure cannot, or can only
partially, be so reallocated to Non-Defaulting Lenders, whether by reason of the
first proviso in Section 2.16(b)(i) above or otherwise, the Borrower shall
within

 

108



--------------------------------------------------------------------------------

two Business Days following written notice by the Administrative Agent Cash
Collateralize such Defaulting Lender’s Revolving Letter of Credit Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above),
in accordance with the procedures set forth in Section 3.8 for so long as such
Revolving Letter of Credit Exposure is outstanding, (iii) if the Borrower Cash
Collateralizes any portion of such Defaulting Lender’s Revolving Letter of
Credit Exposure pursuant to the requirements of this Section 2.16(b)(i), the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 4.1(c) with respect to such Defaulting Lender’s Revolving
Letter of Credit Exposure during the period such Defaulting Lender’s Revolving
Letter of Credit Exposure is Cash Collateralized, (iv) if the Revolving Letter
of Credit Exposure of the Non-Defaulting Lenders is reallocated pursuant to the
requirements of this Section 2.16(b), then the fees payable to the Lenders
pursuant to Section 4.1(c) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Revolving Credit Commitment Percentages and the Borrower
shall not be required to pay any fees to the Defaulting Lender pursuant to
Section 4.1(c) with respect to such Defaulting Lender’s Revolving Letter of
Credit Exposure during the period that such Defaulting Lender’s Revolving Letter
of Credit Exposure is reallocated, or (v) if any Defaulting Lender’s Revolving
Letter of Credit Exposure is neither Cash Collateralized nor reallocated
pursuant to the requirements of this Section 2.16(b), then, without prejudice to
any rights or remedies of the applicable Revolving Letter of Credit Issuer or
any Lender hereunder, all fees payable under Section 4.1(c) with respect to such
Defaulting Lender’s Revolving Letter of Credit Exposure shall be payable to the
applicable Revolving Letter of Credit Issuer until such Revolving Letter of
Credit Exposure is Cash Collateralized and/or reallocated.

(c) No Revolving Letter of Credit Issuer will be required to issue any new
Revolving Letter of Credit or to amend any outstanding Revolving Letter of
Credit to increase the face amount thereof or extend the expiry date thereof,
unless the applicable Revolving Letter of Credit Issuer is reasonably satisfied
that any exposure that would result from the exposure to such Defaulting Lender
is eliminated or fully covered by the Revolving Credit Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof in
accordance with the requirements of Section 2.16(b) above or otherwise in a
manner reasonably satisfactory to the applicable Revolving Letter of Credit
Issuer and the Borrower.

(d) If the Borrower, the Administrative Agent and the Revolving Letter of Credit
Issuers agree in writing in their discretion that a Lender that is a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon, as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender
and any applicable Cash Collateral shall be promptly returned to the Borrower
and any Revolving Letter of Credit Exposure of such Lender reallocated pursuant
to the requirements of Section 2.16(b) shall be reallocated back to such Lender;
provided that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.

2.17. Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than any Lender that, if
requested by the Borrower, is unable to certify that it is either a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (as defined in Rule 501 under the Securities
Act)) with outstanding Term Loans under one or more Classes of Term Loans (as
determined by the Borrower in its sole discretion) on the same terms, the
Borrower may from time to time consummate one or more exchanges of Term Loans
for Permitted Other Notes (such notes, “Permitted Debt Exchange Notes” and each
such

 

109



--------------------------------------------------------------------------------

exchange, a “Permitted Debt Exchange”), so long as the following conditions are
satisfied or waived: (i) no Event of Default shall have occurred and be
continuing at the time the offering document in respect of a Permitted Debt
Exchange Offer is delivered to the relevant Lenders, (ii) the aggregate
principal amount (calculated on the face amount thereof) of Term Loans exchanged
shall equal the aggregate principal amount (calculated on the face amount
thereof) of Permitted Debt Exchange Notes issued in exchange for such Term
Loans, provided that the aggregate principal amount of the Permitted Debt
Exchange Notes may include accrued interest, fees and premium (if any) under the
Term Loans exchanged and underwriting discounts, fees, commissions and expenses
(including original issue discount, upfront fees and similar items) in
connection with the exchange of such Term Loans and the issuance of such
Permitted Debt Exchange Notes, (iii) the aggregate principal amount (calculated
on the face amount thereof) of all Term Loans exchanged under each applicable
Class by the Borrower pursuant to any Permitted Debt Exchange shall
automatically be cancelled and retired by the Borrower on date of the settlement
thereof (and, if requested by the Administrative Agent, any applicable
exchanging Lender shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, or such other form as may be reasonably requested by
the Administrative Agent, in respect thereof pursuant to which the respective
Lender assigns its interest in the Term Loans being exchanged pursuant to the
Permitted Debt Exchange to the Borrower for immediate cancellation), (iv) if the
aggregate principal amount of all Term Loans (calculated on the face amount
thereof) of a given Class tendered by Lenders in respect of the relevant
Permitted Debt Exchange Offer (with no Lender being permitted to tender a
principal amount of Term Loans which exceeds the principal amount thereof of the
applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans under the relevant Class tendered by such Lenders ratably up
to such maximum based on the respective principal amounts so tendered, or if
such Permitted Debt Exchange Offer shall have been made with respect to multiple
Classes without specifying a maximum aggregate principal amount offered to be
exchanged for each Class, and the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of all Classes tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof actually held by it) shall exceed the maximum aggregate principal
amount of Term Loans of all relevant Classes offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans across all Classes subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered, (v) all documentation in respect of
such Permitted Debt Exchange shall be consistent with the foregoing, and all
written communications generally directed to the Lenders in connection therewith
shall be in form and substance consistent with the foregoing and made in
consultation with the Borrower and the Auction Agent, and (vi) any applicable
Minimum Tender Condition or Maximum Tender Condition, as the case may be, shall
be satisfied or waived by the Borrower.

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.17, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 5.1 or 5.2, and (ii) such Permitted Debt Exchange Offer shall be made
for not less than $10,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing clause (ii) the Borrower may at its
election specify (A) as a condition (a “Minimum Tender Condition”) to
consummating any such Permitted Debt Exchange that a minimum amount (to be
determined and specified in the relevant Permitted Debt Exchange Offer in the
Borrower’s sole discretion) of Term Loans of any or all applicable Classes be
tendered and/or (B) as a condition (a “Maximum Tender Condition”) to
consummating any such Permitted Debt Exchange that no more than a maximum amount
(to be determined and specified in the relevant Permitted Debt Exchange Offer in
the Borrower’s sole discretion) of Term Loans of any or all applicable Classes
will be accepted for exchange.

 

110



--------------------------------------------------------------------------------

(c) In connection with each Permitted Debt Exchange, the Borrower and the
Auction Agent shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.17 and without conflict
with Section 2.17(d); provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than a reasonable period (in the discretion of the Borrower and the
Auction Agent) of time following the date on which the Permitted Debt Exchange
Offer is made.

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) none of the
Auction Agent, the Administrative Agent nor any Lender assumes any
responsibility in connection with the Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Securities Exchange
Act of 1934, as amended.

SECTION 3. Letters of Credit.

3.1. Issuance of Letters of Credit.

(a) Revolving Letters of Credit. (i) Subject to and upon the terms and
conditions herein set forth, at any time and from time to time on and after the
Conversion Date and prior to the Revolving L/C Maturity Date, each Revolving
Letter of Credit Issuer agrees, in reliance upon the agreements of the Revolving
Credit Lenders set forth in this Section 3, to issue upon the request of the
Borrower and (x) for the direct or indirect benefit of the Borrower and its
direct or indirect Subsidiaries and (y) for the direct or indirect benefit of
any direct or indirect parent of the Borrower or any Subsidiaries of such direct
or indirect parent (or any Person which was a Subsidiary of a direct or indirect
parent of the DIP Borrower on the Closing Date) so long as the aggregate Stated
Amount of all Letters of Credit issued for such parent and its other
Subsidiaries’ (or such other Persons’) benefit (excluding Letters of Credit
issued to support the obligations of such direct or indirect parent or its other
Subsidiaries which obligations were entered into primarily to benefit the
business of Borrower and its Subsidiaries) does not exceed $50,000,000 at any
time, a letter of credit or letters of credit (the “Revolving Letters of Credit”
and each, a “Revolving Letter of Credit”) in such form and with such Issuer
Documents as may be approved by such Revolving Letter of Credit Issuer in its
reasonable discretion; provided that the Borrower shall be a co-applicant, and
jointly and severally liable with respect to each Revolving Letter of Credit
issued for the account of such Subsidiary or such direct or indirect parent and
its other Subsidiaries; provided further that Revolving Letters of Credit issued
for the direct or indirect benefit of such direct or indirect parent and its
other Subsidiaries other than the Borrower and its Restricted Subsidiaries shall
be subject to Section 10.5 hereof; provided further that each Revolving Letter
of Credit Issuer that is an issuer of DIP Revolving Letters of Credit on the
Conversion Date shall be deemed to have issued Revolving Letters of Credit on
the Conversion Date as provided in Section 3.10. Notwithstanding anything to the
contrary contained herein, (i) none of Barclays Bank PLC, Credit Suisse
Securities (USA) LLC, UBS AG, Stamford Branch or any Affiliate thereof that is a
Revolving Letter of Credit Issuer shall be required to issue trade or commercial
Revolving Letters of Credit under this Agreement and (ii) none of Barclays Bank
PLC or any Affiliate thereof shall be required to issue any Revolving Letter of
Credit that provides for payment less than three Business Days after receipt of
a draw request from the applicable beneficiary (unless Barclays Bank PLC or such
Affiliate otherwise agrees in its sole discretion).

(ii) Notwithstanding the foregoing, (A) no Revolving Letter of Credit shall be
issued the Stated Amount of which, when added to the Revolving Letters of Credit

 

111



--------------------------------------------------------------------------------

Outstanding in respect of all Revolving Letters of Credit at such time, would
exceed the Revolving Letter of Credit Commitment then in effect; (B) no
Revolving Letter of Credit shall be issued the Stated Amount of which, when
added to the Revolving Letters of Credit Outstanding with respect to all
Revolving Letters of Credit would cause the aggregate amount of the Revolving
Credit Exposures at such time to exceed the Total Revolving Credit Commitment
then in effect; (C) no Revolving Letter of Credit shall be issued (or deemed
issued) by any Revolving Letter of Credit Issuer the Stated Amount of which,
when added to the Revolving Letters of Credit Outstanding with respect to such
Revolving Letter of Credit Issuer, would exceed the Specified Revolving Letter
of Credit Commitment of such Revolving Letter of Credit Issuer then in effect;
(D) each Revolving Letter of Credit shall have an expiration date occurring no
later than the earlier of (x) one year after the date of issuance thereof,
unless otherwise agreed upon by the Administrative Agent and the Revolving
Letter of Credit Issuer, or if issued to replace existing Revolving Letters of
Credit with a maturity of longer than one year, or as provided under Section
3.2(b) and (y) the Revolving L/C Maturity Date; (E) each Revolving Letter of
Credit shall be denominated in Dollars; (F) no Revolving Letter of Credit shall
be issued if it would be illegal under any Applicable Law for the beneficiary of
the Revolving Letter of Credit to have a Revolving Letter of Credit issued in
its favor; and (G) no Revolving Letter of Credit shall be issued after the
relevant Revolving Letter of Credit Issuer has received a written notice from
the Borrower or the Administrative Agent or the Required Lenders stating that a
Default or an Event of Default has occurred and is continuing until such time as
such Revolving Letter of Credit Issuer shall have received a written notice
(x) of rescission of such notice from the party or parties originally delivering
such notice, (y) of the waiver of such Default or Event of Default in accordance
with the provisions of Section 13.1 or (z) that such Default or Event of Default
is no longer continuing.

(b) Term Letters of Credit. (i) Subject to and upon the terms and conditions
herein set forth, at any time and from time to time on and after the Conversion
Date and prior to the Term L/C Termination Date, each Term Letter of Credit
Issuer agrees to issue upon the request of the Borrower and (x) for the direct
or indirect benefit of the Borrower and its Subsidiaries and (y) for the direct
or indirect benefit of any direct or indirect parent of the Borrower and its
other Subsidiaries (or any Person which was a Subsidiary of a direct or indirect
parent of the DIP Borrower on the Closing Date) so long as the aggregate Stated
Amount of all Letters of Credit issued for such parent and its other
Subsidiaries’ (or such other Persons’) benefit (excluding Letters of Credit
issued to support the obligations of the direct or indirect parent or its other
Subsidiaries which obligations were entered into primarily to benefit the
business of Borrower and its Subsidiaries) does not exceed $50,000,000, a letter
of credit or letters of credit (the “Term Letters of Credit” and each a “Term
Letter of Credit”) in such form and with such Issuer Documents as may be
approved by such Term Letter of Credit Issuer in its reasonable discretion;
provided that the Borrower shall be a co-applicant, and be jointly and severally
liable, with respect to each Term Letter of Credit issued for the account of
such Subsidiary or the direct or indirect parent and its other Subsidiaries;
provided further that Term Letters of Credit issued for the direct or indirect
benefit of such direct or indirect parent and its other Subsidiaries other than
the Borrower and the Restricted Subsidiaries shall be subject to Section 10.5;
provided further that each Term Letter of Credit Issuer that is an issuer of DIP
Term Letters of Credit on the Conversion Date shall be deemed to have issued
Term Letters of Credit on the Conversion Date as provided in Section 3.10 and,
in the case of Citibank, N.A. and its Affiliates only, shall have no further
obligation after the Conversion Date to issue or renew any Term Letter of
Credit. Notwithstanding anything to the contrary contained herein, (i) none of
Barclays Bank PLC or any Affiliate thereof that is a Term Letter of Credit
Issuer shall be required to issue trade or commercial Term Letters of Credit
under this Agreement and (ii) none of Barclays Bank PLC or any Affiliate thereof
shall be required to issue any Term Letter of Credit that provides for payment
less than three Business Days after receipt of a draw request from the
applicable beneficiary (unless Barclays Bank PLC or such Affiliate otherwise
agrees in its sole discretion).

 

112



--------------------------------------------------------------------------------

(ii) Notwithstanding the foregoing, (A) no Term Letter of Credit shall be
issued, the Stated Amount of which, when added to the Term Letters of Credit
Outstanding in respect of all Term Letters of Credit at such time, would exceed
the lesser of (x) the Term Letter of Credit Commitment then in effect and (y)
the Term C Loan Collateral Account Balance, (B) subject to the provisions of
Section 3.9, no Term Letter of Credit (other than a Citibank Term Letter of
Credit) shall be issued (or deemed issued) by any Term Letter of Credit Issuer
the Stated Amount of which, when added to the Term Letters of Credit Outstanding
with respect to such Term Letter of Credit Issuer, would exceed the Specified
Term Letter of Credit Commitment of such Term Letter of Credit Issuer then in
effect, (C) no Term Letter of Credit shall be issued (or deemed issued) by any
Term Letter of Credit Issuer the Stated Amount of which, when added to the Term
Letters of Credit Outstanding with respect to such Term Letter of Credit Issuer,
would exceed the Term C Loan Collateral Account Balance of such Term Letter of
Credit Issuer, (D) each Term Letter of Credit shall have an expiration date
occurring no later than the earlier of (x) one year after the date of issuance
thereof, unless otherwise agreed upon by the Administrative Agent and the Term
Letter of Credit Issuer or as provided under Section 3.2(b) and (y) the Term L/C
Termination Date, (E) each Term Letter of Credit shall be denominated in
Dollars, (F) no Term Letter of Credit shall be issued if it would be illegal
under any Applicable Law for the beneficiary of the Term Letter of Credit to
have a Term Letter of Credit issued in its favor, and (G) no Term Letter of
Credit shall be issued after the Term Letter of Credit Issuer has received a
written notice from the Borrower, the Administrative Agent or the Required
Lenders stating that a Default or an Event of Default has occurred and is
continuing until such time as the Term Letter of Credit Issuer shall have
received a written notice (x) of rescission of such notice from the party or
parties originally delivering such notice, (y) of the waiver of such Default or
Event of Default in accordance with the provisions of Section 13.1 or (z) that
such Default or Event of Default is no longer continuing.

3.2. Letter of Credit Requests.

(a) Whenever the Borrower desires that a Letter of Credit be issued, the
Borrower shall give the Administrative Agent and the applicable Letter of Credit
Issuer a Letter of Credit Request by no later than 1:00 p.m. at least two (or
such shorter time as may be agreed upon by the Administrative Agent and such
Letter of Credit Issuer) Business Days prior to the proposed date of issuance.
Each notice shall be executed by the Borrower, shall specify whether such Letter
of Credit is to be a Revolving Letter of Credit or Term Letter of Credit and
shall be in the form of Exhibit G, or such other form (including by electronic
or fax transmission) as agreed between the Borrower, the Administrative Agent
and the applicable Letter of Credit Issuer (each a “Letter of Credit Request”).

(b) If the Borrower so requests in any applicable Letter of Credit Request, any
Letter of Credit Issuer may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by a Letter of Credit Issuer, the Borrower shall not be
required to make a specific request to such Letter of Credit Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Borrower
and, in the case of Revolving Letters of Credit, the Revolving Credit Lenders,
and in the case of Term Letters of Credit, the Lenders shall be deemed to have
authorized (but may not require) such Letter of Credit Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than,
in the case of any Revolving Letter of Credit, the Revolving L/C Maturity Date,
and in the case of any Term Letter of Credit, the Term L/C Termination Date;
provided, however,

 

113



--------------------------------------------------------------------------------

that such Letter of Credit Issuer shall not permit any such extension if (A)
such Letter of Credit Issuer has determined that it would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) of either Sections 3.1(a) or (b), as applicable, or otherwise),
or (B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
from the Administrative Agent or the Borrower that one or more of the applicable
conditions specified in Section 7 are not then satisfied (or waived), and in
each such case directing such Letter of Credit Issuer not to permit such
extension. For the avoidance of doubt, Citibank, N.A. and its Affiliates shall
in no event be required to renew Citibank Term Letters of Credit, and may send
notices of non-renewal to the beneficiaries of Citibank Term Letters of Credit,
notwithstanding any other term or provision hereof; provided that Citibank, N.A.
and any Affiliate thereof that sends any such notice of non-renewal shall have
provided written notice of any such notice of non-renewal to the Borrower no
less than five Business Days prior to sending such notice of non-renewal to the
applicable beneficiary.

(c) Each Letter of Credit Issuer shall, at least once each month, provide the
Administrative Agent a list of all Letters of Credit (including any Existing
Letter of Credit) issued by it that are outstanding at such time and specifying
whether such Letters of Credit are Revolving Letters of Credit or Term Letters
of Credit; provided that (i) upon written request from the Administrative Agent,
such Letter of Credit Issuer shall thereafter notify the Administrative Agent in
writing on each Business Day of all Letters of Credit issued on the prior
Business Day by such Letter of Credit Issuer and specifying whether such Letters
of Credit are Revolving Letters of Credit or Term Letters of Credit and (ii) the
failure of a Letter of Credit Issuer to provide such list (A) shall not result
in any liability of such Letter of Credit Issuer to any Person and (B) shall not
impair or otherwise affect the liability or obligation of any Credit Party in
respect of any Letter of Credit.

(d) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of, Section
3.1(a)(ii) or Section 3.1(b)(ii), as applicable.

3.3. Revolving Letter of Credit Participations.

(a) Immediately upon the issuance by the Revolving Letter of Credit Issuer of
any Revolving Letter of Credit, the Revolving Letter of Credit Issuer shall be
deemed to have sold and transferred to each Revolving Credit Lender (each such
Revolving Credit Lender, in its capacity under this Section 3.3, a “Revolving
L/C Participant”), and each such Revolving L/C Participant shall be deemed
irrevocably and unconditionally to have purchased and received from the
Revolving Letter of Credit Issuer, without recourse or warranty, an undivided
interest and participation, in each Revolving Letter of Credit, each substitute
therefor, each drawing made thereunder and the obligations of the Borrower under
this Agreement with respect thereto (each, a “Revolving L/C Participation”) pro
rata based on such Revolving L/C Participant’s Revolving Credit Commitment
Percentage (determined without regard to the Class of Revolving Credit
Commitments held by such Lender), and any security therefor or guaranty
pertaining thereto.

(b) In determining whether to pay under any Revolving Letter of Credit, the
Revolving Letter of Credit Issuer shall have no obligation relative to the
Revolving L/C Participants other than to confirm that (i) any documents required
to be delivered under such Revolving Letter of Credit have been delivered, (ii)
the Revolving Letter of Credit Issuer has examined the documents with reasonable
care and (iii) the documents appear to comply on their face with the
requirements of such Revolving Letter of Credit. Any action taken or omitted to
be taken by the Revolving Letter of Credit Issuer under or in connection with
any Revolving Letter of Credit issued by it, if taken or omitted in the absence
of gross negligence, bad faith, willful misconduct or a material breach by the
Revolving Letter of Credit Issuer of any Credit Document, shall not create for
the Revolving Letter of Credit Issuer any resulting liability.

 

114



--------------------------------------------------------------------------------

(c) Whenever the Revolving Letter of Credit Issuer receives a payment in respect
of an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Revolving Letter of Credit Issuer any payments
from the Revolving L/C Participants, the Revolving Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each Revolving L/C Participant that has paid its Revolving Credit Commitment
Percentage (determined without regard to the Class of Revolving Credit
Commitments held by such Lender) of such reimbursement obligation, in Dollars
and in immediately available funds, an amount equal to such Revolving L/C
Participant’s share (based upon the proportionate aggregate amount originally
funded by such Revolving L/C Participant to the aggregate amount funded by all
Revolving L/C Participants) of the principal amount so paid in respect of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective Revolving L/C Participations at the Overnight Rate. For the avoidance
of doubt, all distributions under this Section 3.3(c) shall be made to each
Lender with a Revolving Credit Commitment pro rata based on each such Lender’s
Revolving Credit Commitment Percentage without regard to the Class of Revolving
Credit Commitments held by such Lender.

(d) The obligations of the Revolving L/C Participants to make payments to the
Administrative Agent for the account of the Revolving Letter of Credit Issuer
with respect to Revolving Letters of Credit shall be irrevocable and not subject
to counterclaim, set-off or other defense or any other qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including under any of the
following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Revolving Letter
of Credit, any transferee of any Revolving Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, the Revolving
Letter of Credit Issuer, any Lender or other Person, whether in connection with
this Agreement, any Revolving Letter of Credit, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between the Borrower and the beneficiary named in any such Revolving Letter of
Credit);

(iii) any draft, certificate or any other document presented under any Revolving
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default;

provided, however, that no Revolving L/C Participant shall be obligated to pay
to the Administrative Agent for the account of the Revolving Letter of Credit
Issuer its Revolving Credit Commitment Percentage of any unreimbursed amount
arising from any wrongful payment made by the Revolving Letter of Credit Issuer
under a Revolving Letter of Credit as a result of acts or omissions constituting
gross negligence or willful misconduct by the Revolving Letter of Credit Issuer.

 

115



--------------------------------------------------------------------------------

3.4. Agreement to Repay Letter of Credit Drawings.

(a) The Borrower hereby agrees to reimburse the applicable Letter of Credit
Issuer, by making payment in Dollars to the Administrative Agent in immediately
available funds, for any payment or disbursement made by such Letter of Credit
Issuer under any Letter of Credit (each such amount so paid until reimbursed, an
“Unpaid Drawing”) (i) within one Business Day of the date of such payment or
disbursement, if such Letter of Credit Issuer provides written notice to the
Borrower of such payment or disbursement prior to 10:00 a.m. (New York City
time) on such next succeeding Business Day or (ii) if such notice is received
after such time, on the first Business Day following the date of receipt of such
notice (such required date for reimbursement under clause (i) or (ii), as
applicable, the “Reimbursement Date”), with interest on the amount so paid or
disbursed by such Letter of Credit Issuer, from and including the date of such
payment or disbursement to but excluding the Reimbursement Date, at the per
annum rate for each day equal to the Overnight Rate; provided that,
notwithstanding anything contained in this Agreement to the contrary, (i) in the
case of any Unpaid Drawings under any Revolving Letters of Credit, (A) unless
the Borrower shall have notified the Administrative Agent and the relevant
Letter of Credit Issuer prior to 10:00 a.m. on the Reimbursement Date that the
Borrower intends to reimburse the relevant Letter of Credit Issuer for the
amount of such drawing with funds other than the proceeds of Revolving Credit
Loans, the Borrower shall be deemed to have given a Notice of Borrowing
requesting that, with respect to Revolving Letters of Credit, the Lenders with
Revolving Credit Commitments make Revolving Credit Loans (which shall be ABR
Loans) on the Reimbursement Date in the amount of such Unpaid Drawing and
(B) the Administrative Agent shall promptly notify each Revolving Credit Lender
of such drawing and the amount of its Revolving Credit Loan to be made in
respect thereof (without regard to the Minimum Borrowing Amount), and each
Revolving L/C Participant shall be irrevocably obligated to make a Revolving
Credit Loan to the Borrower in the manner deemed to have been requested in the
amount of its Revolving Credit Commitment Percentage (determined without regard
to the Class of Revolving Credit Commitments held by such Lender) of the
applicable Unpaid Drawing by 2:00 p.m. on such Reimbursement Date by making the
amount of such Revolving Credit Loan available to the Administrative Agent and
the Administrative Agent shall use the proceeds of such Revolving Credit Loans
solely for purpose of reimbursing the relevant Letter of Credit Issuer for the
related Unpaid Drawing or (ii) in the case of any Unpaid Drawing under any Term
Letter of Credit, unless the Borrower shall have notified the Administrative
Agent and the relevant Letter of Credit Issuer prior to 10:00 a.m. on the
Reimbursement Date that the Borrower intends to reimburse the relevant Letter of
Credit Issuer for the amount of such drawing with its own funds, the Collateral
Agent shall (or shall instruct the Collateral Trustee to) instruct the
applicable Depositary Bank to cause the amounts on deposit in the applicable
Term C Loan Collateral Account to be disbursed to the applicable Term Letter of
Credit Issuer for application to repay in full the amount of such Unpaid
Drawing. For the avoidance of doubt, all Borrowings of Revolving Credit Loans
under this Section 3.4(a) shall be made by each Lender with a Revolving Credit
Commitment pro rata based on each such Lender’s Revolving Credit Commitment
Percentage (determined without regard to Class of Revolving Credit Commitments
held by such Lender).

In the event that the Borrower fails to Cash Collateralize any Revolving Letter
of Credit that is outstanding on the Revolving L/C Maturity Date, the full
amount of the Revolving Letters of Credit Outstanding in respect of such
Revolving Letter of Credit shall be deemed to be an Unpaid Drawing subject to
the provisions of this Section 3.4 except that the Revolving Letter of Credit
Issuer shall hold the proceeds received from the Lenders as contemplated above
as cash collateral for such Revolving Letter of Credit to reimburse any Drawing
under such Revolving Letter of Credit and shall use such proceeds first, to
reimburse itself for any Drawings made in respect of such Revolving Letter of
Credit following the Revolving L/C Maturity Date, second, to the extent such
Revolving Letter of Credit expires or is returned undrawn while any such cash
collateral remains, to the repayment of obligations in respect of any Revolving
Credit Loans that have not been paid at such time and third, to the Borrower or
as otherwise directed by a court of competent jurisdiction.

 

116



--------------------------------------------------------------------------------

(b) The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuers with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against any
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as a Revolving L/C Participant), including any defense based upon
the failure of any drawing under a Letter of Credit (each a “Drawing”) to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such Drawing; provided that
the Borrower shall not be obligated to reimburse any Letter of Credit Issuer for
any wrongful payment made by such Letter of Credit Issuer under the Letter of
Credit issued by it as a result of acts or omissions constituting gross
negligence, bad faith, willful misconduct or a material breach by such Letter of
Credit Issuer (or any of its Related Parties) of any Credit Document.

3.5. Increased Costs. If after the Closing Date, the adoption of any Applicable
Law, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or actual
compliance by a Letter of Credit Issuer or any Revolving L/C Participant with
any request or directive made or adopted after the Closing Date (whether or not
having the force of law), by any such authority, central bank or comparable
agency shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy, liquidity or similar requirement against letters of credit
issued by any Letter of Credit Issuer, or any Revolving L/C Participant’s
Revolving L/C Participation therein, or (b) impose on any Letter of Credit
Issuer or any Revolving L/C Participant any other conditions or liabilities
affecting its obligations under this Agreement in respect of Letters of Credit
or Revolving L/C Participations therein or any Letter of Credit or such
Revolving L/C Participant’s Revolving L/C Participation therein, and the result
of any of the foregoing is to increase the cost to such Letter of Credit Issuer
or such Revolving L/C Participant of issuing, maintaining or participating in
any Letter of Credit, or to reduce the amount of any sum received or receivable
by such Letter of Credit Issuer or such Revolving L/C Participant hereunder
(other than any such increase or reduction attributable to (i) Indemnified Taxes
and Taxes indemnifiable under Section 5.4, (ii) net income Taxes and franchise
and excise Taxes (imposed in lieu of net income Taxes) imposed on any Letter of
Credit Issuer or such Revolving L/C Participant or (iii) Taxes included under
clauses (c) through (f) of the definition of “Excluded Taxes”) in respect of
Letters of Credit or Revolving L/C Participations therein, then, promptly after
receipt of written demand to the Borrower by such Letter of Credit Issuer or
such Revolving L/C Participant, as the case may be (a copy of which notice shall
be sent by such Letter of Credit Issuer or such Revolving L/C Participant to the
Administrative Agent), the Borrower shall pay to such Letter of Credit Issuer or
such Revolving L/C Participant such additional amount or amounts as will
compensate such Letter of Credit Issuer or such Revolving L/C Participant for
such increased cost or reduction, it being understood and agreed, however, that
any Letter of Credit Issuer or a Revolving L/C Participant shall not be entitled
to such compensation as a result of such Person’s compliance with, or pursuant
to any request or directive to comply with, any such Applicable Law as in effect
on the Closing Date. A certificate submitted to the Borrower by the relevant
Letter of Credit Issuer or a Revolving L/C Participant, as the case may be (a
copy of which certificate shall be sent by such Letter of Credit Issuer or such
Revolving L/C Participant to the Administrative Agent), setting forth in
reasonable detail the basis for the determination of such additional amount or
amounts necessary to compensate such Letter of Credit Issuer or such Revolving
L/C Participant as aforesaid shall be conclusive and binding on the Borrower
absent clearly demonstrable error. Notwithstanding the foregoing, no Letter of
Credit Issuer or Revolving L/C Participant shall demand compensation pursuant to
this Section 3.5 if it shall not at the time be the general policy or practice
of such Lender to demand such compensation in substantially the same manner as
applied to other similarly situated borrowers under comparable syndicated credit
facilities.

 

117



--------------------------------------------------------------------------------

3.6. New or Successor Letter of Credit Issuer.

(a) Subject to the appointment and acceptance of a successor Letter of Credit
Issuer as provided in this paragraph (with the consent of the Borrower, not to
be unreasonably withheld or delayed), any Letter of Credit Issuer may resign as
a Letter of Credit Issuer upon 30 days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower. The Borrower may add
Revolving Letter of Credit Issuers and/or Term Letter of Credit Issuers at any
time upon notice to the Administrative Agent. If a Letter of Credit Issuer shall
resign or be replaced, or if the Borrower shall decide to add a new Letter of
Credit Issuer under this Agreement, then the Borrower may appoint from among the
Lenders a successor issuer of Letters of Credit under the applicable Credit
Facility or a new Letter of Credit Issuer under the applicable Credit Facility,
as the case may be, or, with the consent of the Administrative Agent (such
consent not to be unreasonably withheld, denied, conditioned or delayed),
another successor or new issuer of Letters of Credit under the applicable Credit
Facility, whereupon such successor issuer shall succeed to the rights, powers
and duties of the replaced or resigning Letter of Credit Issuer under this
Agreement and the other Credit Documents, or such new issuer of Letters of
Credit shall be granted the rights, powers and duties of a Revolving Letter of
Credit Issuer or Term Letter of Credit Issuer, as applicable, hereunder, and the
term “Revolving Letter of Credit Issuer” or “Term Letter of Credit Issuer”, as
applicable, shall mean such successor or include such new issuer of Letters of
Credit under the applicable Credit Facility effective upon such appointment. At
the time such resignation or replacement shall become effective, the Borrower
shall pay to the resigning or replaced Letter of Credit Issuer all accrued and
unpaid fees owing to such Letter of Credit Issuer pursuant to Section
4.1(d). The acceptance of any appointment as a Letter of Credit Issuer hereunder
whether as a successor issuer or new issuer of Letters of Credit in accordance
with this Agreement, shall be evidenced by an agreement entered into by such new
or successor issuer of Letters of Credit, in a form satisfactory to the Borrower
and the Administrative Agent and, from and after the effective date of such
agreement, such new or successor issuer of Letters of Credit shall become a
“Revolving Letter of Credit Issuer” or “Term Letter of Credit Issuer”, as
applicable, hereunder. After the resignation or replacement of a Letter of
Credit Issuer hereunder, the resigning or replaced Letter of Credit Issuer shall
remain a party hereto and shall continue to have all the rights and obligations
of a Letter of Credit Issuer under this Agreement and the other Credit Documents
with respect to Letters of Credit issued by it prior to such resignation or
replacement, but shall not be required to issue additional Letters of Credit. In
connection with any resignation or replacement pursuant to this clause (a) (but,
in case of any such resignation, only to the extent that a successor issuer of
Letters of Credit shall have been appointed), either (i) the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall arrange to have any outstanding Letters of Credit issued
by the resigning or replaced Letter of Credit Issuer replaced with Letters of
Credit issued by the successor issuer of Letters of Credit or (ii) in the case
of Revolving Letters of Credit, the Borrower shall cause the successor issuer of
Revolving Letters of Credit, if such successor issuer is reasonably satisfactory
to the replaced or resigning Revolving Letter of Credit Issuer, to issue
“back-stop” Revolving Letters of Credit naming the resigning or replaced
Revolving Letter of Credit Issuer as beneficiary for each outstanding Revolving
Letter of Credit issued by the resigning or replaced Revolving Letter of Credit
Issuer, which new Revolving Letters of Credit shall have a face amount equal to
the Revolving Letters of Credit being back-stopped and the sole requirement for
drawing on such new Revolving Letters of Credit shall be a drawing on the
corresponding back-stopped Revolving Letters of Credit. After any resigning or
replaced Letter of Credit Issuer’s resignation or replacement as Letter of
Credit Issuer, the provisions of this Agreement relating to a Letter of Credit
Issuer shall inure to its benefit as to any actions taken or omitted to be taken
by it (A) while it was a Letter of Credit Issuer under this Agreement or (B) at
any time with respect to Letters of Credit issued by such Letter of Credit
Issuer.

(b) To the extent that there are, at the time of any resignation or replacement
as set forth in clause (a) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of Fees
or the reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.

 

118



--------------------------------------------------------------------------------

3.7. Role of Letter of Credit Issuer. Each Lender and the Borrower agree that,
in paying any Drawing under a Letter of Credit, the relevant Letter of Credit
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Letter of Credit Issuers, the Administrative Agent, any of
their respective affiliates nor any correspondent, participant or assignee of
any Letter of Credit Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Lenders; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Letter of Credit Issuers, the Administrative Agent, any of their
respective affiliates nor any correspondent, participant or assignee of any
Letter of Credit Issuer shall be liable or responsible for any of the matters
described in Section 3.3(d); provided that anything in such Section to the
contrary notwithstanding, the Borrower may have a claim against a Letter of
Credit Issuer, and such Letter of Credit Issuer may be liable to the Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such Letter of Credit Issuer’s willful misconduct, gross
negligence, bad faith or a material breach by such Letter of Credit Issuer of
any Credit Document or such Letter of Credit Issuer’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
each Letter of Credit Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no Letter of Credit Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

3.8. Cash Collateral.

(a) Upon the written request of the Required Revolving Credit Lenders if, as of
the Revolving L/C Maturity Date, (i) there are any Revolving Letters of Credit
Outstanding or (ii) the provisions of Section 2.16(b)(ii) are in effect, the
Borrower shall promptly Cash Collateralize the then Revolving Letters of Credit
Outstanding (determined in the case of Cash Collateral provided pursuant to
clause (ii) above, after giving effect to Section 2.16(b)(i)).

(b) If any Event of Default shall occur and be continuing, the Required
Revolving Credit Lenders may require that the Revolving L/C Obligations be Cash
Collateralized.

(c) For purposes of this Agreement, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Revolving Letter of Credit Issuers as collateral for the Revolving L/C
Obligations, cash or deposit account balances (“Cash Collateral”) in an amount
equal to 100% of the amount of the Revolving Letters of Credit Outstanding
required to be Cash Collateralized pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, the Borrower and
the Revolving Letter of Credit Issuers (which documents are hereby consented to
by the Revolving Credit Lenders). Derivatives of such terms have

 

119



--------------------------------------------------------------------------------

corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the Revolving Letter of Credit Issuers, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the documentation in form and substance reasonably satisfactory to the
Administrative Agent, the Revolving Letter of Credit Issuers (which documents
are hereby consented to by the Revolving Credit Lenders). Such cash collateral
shall be maintained in blocked, interest bearing deposit accounts established by
and in the name of the Administrative Agent (with the interest accruing for the
benefit of the Borrower).

3.9. Term C Loan Collateral Account. On the Closing Date, the Borrower
established a Term C Loan Collateral Account for the benefit of each Term Letter
of Credit Issuer on the Closing Date (including the Deutsche Bank Term C Loan
Collateral Account, the Barclays Term C Loan Collateral Account and the Citibank
Term C Loan Collateral Account) for the purpose of cash collateralizing the
Borrower’s obligations (including Term L/C Obligations) to such Term Letter of
Credit Issuer in respect of the Term Letters of Credit issued or to be issued by
such Term Letter of Credit Issuer. On the Closing Date, the proceeds of the Term
C Loans, together with other funds (if any) provided by the Borrower, were
deposited into the applicable Term C Loan Collateral Accounts such that the Term
C Loan Collateral Account Balance of the Term C Loan Collateral Account
established for the benefit of each Term Letter of Credit Issuer equaled at
least the Term Letters of Credit Outstanding of such Term Letter of Credit
Issuer. After the Conversion Date, the Borrower may establish additional Term C
Loan Collateral Accounts for the benefit of any additional Term Letter of Credit
Issuer for the purpose of cash collateralizing the Borrower’s obligations to
such Term Letter of Credit Issuer in respect of the Term Letters of Credit
issued or to be issued by such Term Letter of Credit Issuer, and may transfer
all or any portion of the funds in any Term C Loan Collateral Account to any
other Term C Loan Collateral Account (including between the Deutsche Bank Term C
Loan Collateral Account, the Barclays Term C Loan Collateral Account and the
Citibank Term C Loan Collateral Account), subject to the satisfaction (or
waiver) of the conditions set forth in this Section 3.9 (and each Term Letter of
Credit Issuer and the Collateral Agent agrees to (or shall instruct the
Collateral Trustee to) instruct the applicable Depositary Bank to transfer such
funds at the discretion of the Borrower within one Business Day after the
Borrower has provided notice to make such transfer); provided that each Term
Letter of Credit Issuer may require that the Depositary Bank for the Term C Loan
Collateral Account corresponding to its Term L/C Obligations is such Term Letter
of Credit Issuer or an Affiliate thereof. The Borrower agrees that at all times,
and shall immediately cause additional funds to be deposited and held in the
Term C Loan Collateral Accounts from time to time in order that (A) the Term C
Loan Collateral Account Balance for all Term C Loan Collateral Accounts shall at
least equal the Term Letters of Credit Outstanding with respect to all Term
Letters of Credit and (B) the Term C Loan Collateral Account Balance of each
Term C Loan Collateral Account established for the benefit of a Term Letter of
Credit Issuer shall equal at least the Term Letters of Credit Outstanding of
such Term Letter of Credit Issuer (the “Term L/C Cash Coverage Requirement”);
provided that in the case of clause (B), such requirement shall be deemed to
have been met at such time if the Borrower shall have instructed that funds held
in one Term C Loan Collateral Account be transferred to the Term C Loan
Collateral Account established for the benefit of another Term Letter of Credit
Issuer so long as after giving effect to such transfer, the Term L/C Cash
Coverage Requirement shall have been met. The Borrower hereby grants to the
Collateral Representative, for the benefit of all Term Letter of Credit Issuers,
a security interest in the Term C Loan Collateral Accounts and all cash and
balances therein and all proceeds of the foregoing, as security for the Term L/C
Obligations (including the Term Letter of Credit Reimbursement Obligations)
(and, in addition, grants a security interest therein, for the benefit of the
Secured Parties as collateral security for the RCT Reclamation Obligations and
the other First Lien Obligations; provided that (w) amounts on deposit in the
Citibank Term C Loan Collateral Account shall be applied, first, to repay the
Term L/C Obligations (including any Term Letter of Credit Reimbursement
Obligations) in respect of Citibank Term Letters of Credit, second, to repay the
Term L/C Obligations in respect of all other Term Letters of Credit and, then,
to repay the RCT Obligations and all other First Lien Obligations as provided in
Section 11.12, (x)

 

120



--------------------------------------------------------------------------------

amounts on deposit in the Deutsche Bank Term C Loan Collateral Account shall be
applied, first, to repay the Term L/C Obligations in respect of Deutsche Bank
Term Letters of Credit, second, to repay the Term L/C Obligations in respect of
all other Term Letters of Credit and, then, to repay the RCT Obligations and all
other First Lien Obligations as provided in Section 11.12, (y) amounts on
deposit in the Barclays Term C Loan Collateral Account shall be applied, first,
to repay the Term L/C Obligations in respect of Barclays Term Letters of Credit,
second, to repay the Term L/C Obligations in respect of all other Term Letters
of Credit and, then, to repay the RCT Obligations and all other First Lien
Obligations as provided in Section 11.12 and (z) amounts on deposit in any other
Term C Loan Collateral Account shall be applied, first, to repay the
corresponding Term L/C Obligations (including Term Letter of Credit
Reimbursement Obligations) owing to the applicable Term Letter of Credit Issuer,
second, to repay the Term L/C Obligations in respect of all other Term Letters
of Credit and, then, to repay the RCT Obligations and all other First Lien
Obligations as provided in Section 11.12). Except as expressly provided herein
or in any other Credit Document, no Person shall have the right to make any
withdrawal from any Term C Loan Collateral Account or to exercise any right or
power with respect thereto; provided that at any time the Borrower shall fail to
reimburse any Term Letter of Credit Issuer for any Unpaid Drawing in accordance
with Section 3.4(a), the Borrower hereby absolutely, unconditionally and
irrevocably agrees that the Collateral Agent shall be entitled to instruct (and
shall be entitled to instruct the Collateral Trustee to instruct) the applicable
depositary bank (each, a “Depositary Bank”) of the applicable Term C Loan
Collateral Account to withdraw therefrom and pay to such Term Letter of Credit
Issuer amounts equal to such Unpaid Drawings. Amounts in any Term C Loan
Collateral Account shall be invested by the applicable Depositary Bank in Term
L/C Permitted Investments (and as reasonably agreed by the applicable Depositary
Bank under the applicable depositary agreement) in the manner instructed by the
Borrower (and agreed to by such Depositary Bank) (and returns shall accrue for
the benefit of the Borrower); provided, however, that the applicable Depositary
Bank shall determine such investments in Term L/C Permitted Investments during
the existence of any Event of Default as long as made in Term L/C Permitted
Investments, it being understood and agreed that neither the Borrower nor the
applicable Depositary Bank nor any other Person may direct the investment of
funds in any Term C Loan Collateral Account in any assets other than Term L/C
Permitted Investments. The Borrower shall bear the risk of loss of principal
with respect to any investment in any Term C Loan Collateral Account. So long as
no Event of Default shall have occurred and be continuing and subject to the
satisfaction of the Term L/C Cash Coverage Requirement for each Term Letter of
Credit Issuer after giving effect to any such release, upon at least three
Business Days’ prior written notice to the Collateral Agent and the
Administrative Agent, the Borrower may, at any time and from time to time,
request release of and payment to the Borrower of (and the Collateral Agent
hereby agrees to instruct (or to instruct the Collateral Trustee to instruct)
the applicable Depositary Bank to release and pay to the Borrower) any amounts
on deposit in the Term C Loan Collateral Accounts (as reduced by the aggregate
amounts, if any, withdrawn by the Term Letter of Credit Issuers and not
subsequently deposited by the Borrower) in excess of the Term Letter of Credit
Commitment at such time (provided that the Collateral Agent shall have received
prior confirmation of the amount of such excess from the Administrative Agent).
In addition, the Collateral Agent hereby agrees to instruct (or to instruct the
Collateral Trustee to instruct) the Depositary Bank to release and pay to the
Borrower amounts (if any) remaining on deposit in the Term C Loan Collateral
Accounts after the termination or cancellation of all Term Letters of Credit,
the termination of the Term Letter of Credit Commitment and the repayment in
full of all outstanding Term C Loans and Term L/C Obligations.

3.10. DIP Letters of Credit. Subject to the terms and conditions hereof, (i)
each DIP Revolving Letter of Credit that is outstanding on the Conversion Date,
listed on Schedule 1.1(b) shall, effective as of the Conversion Date and without
any further action by the Borrower, be continued (and deemed issued) as a
Revolving Letter of Credit hereunder and from and after the Conversion Date
shall be deemed a Revolving Letter of Credit for all purposes hereof and shall
be subject to and governed by the terms and conditions hereof and (ii) each DIP
Term Letter of Credit that is outstanding on the

 

121



--------------------------------------------------------------------------------

Conversion Date, listed on Schedule 1.1(b) shall, effective as of the Conversion
Date and without any further action by the Borrower, be continued (and deemed
issued) as a Term Letter of Credit hereunder and from and after the Conversion
Date shall be deemed a Term Letter of Credit for all purposes hereof and shall
be subject to and governed by the terms and conditions hereof.

3.11. Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant Letter of Credit Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an DIP Term Letter of Credit
or a DIP Revolving Letter of Credit), (i) the rules of the ISP shall apply to
each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial letter of credit, and in each case to the extent not inconsistent
with the above referred rules, the laws of the State of New York shall apply to
each Letter of Credit.

3.12. Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control and any security granted pursuant to any Issuer Document shall be void.

3.13. Letters of Credit Issued for Others. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, the Borrower’s Subsidiaries or the direct or indirect
parent of Borrower or its other Subsidiaries, the Borrower shall be obligated to
reimburse the relevant Letter of Credit Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of its Subsidiaries or the direct
or indirect parent of the Borrower or its other Subsidiaries, inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of its Subsidiaries or its direct or indirect
parent and its other Subsidiaries.

SECTION 4. Fees; Commitments.

4.1. Fees.

(a) The Borrower agrees to pay to the Administrative Agent in Dollars, for the
account of each Revolving Credit Lender (in each case pro rata according to the
respective Revolving Credit Commitments of all such Lenders), a commitment fee
(the “Revolving Credit Commitment Fee”) for each day from the Closing Date to,
but excluding, the Revolving Credit Termination Date. The Revolving Credit
Commitment Fee shall be earned, due and payable by the Borrower (x) quarterly in
arrears on the tenth Business Day following the end of each March, June,
September and December (for the three-month period (or portion thereof) ended on
such day for which no payment has been received) and (y) on the Revolving Credit
Termination Date (for the period ended on such date for which no payment has
been received pursuant to clause (x) above), and shall be computed for each day
during such period at a rate per annum equal to the applicable Revolving Credit
Commitment Fee Rate in effect on such day on the applicable portion of the
Available Revolving Commitment in effect on such day.

(b) In the event that, prior to the six month anniversary of the Closing Date,
the Borrower (x) makes any prepayment or repayment of Initial Term Loans or
Initial Term C Loans in connection with any Repricing Transaction or (y) effects
any amendment of this Agreement resulting in a Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Lenders holding Initial Term Loans or Initial Term C Loans, as
applicable, (I) a prepayment premium of 1.00% of the principal amount of the
Initial Term Loans and Initial Term C Loans being prepaid in connection with
such Repricing Transaction and (II) in the case of clause (y), an amount equal
to 1.00% of the aggregate amount of the applicable Initial Term Loans and
Initial Term C Loans of non-consenting Lenders outstanding immediately prior to
such amendment that are subject to an effective pricing reduction pursuant to
such amendment.

 

122



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of each Revolving Credit Lender pro rata on the basis of their
respective Revolving Letter of Credit Exposure, a fee in respect of each
Revolving Letter of Credit (the “Revolving Letter of Credit Fee”), for the
period from the date of issuance of such Revolving Letter of Credit to the
termination or expiration date of such Revolving Letter of Credit computed at
the per annum rate for each day equal to the product of (x) the Applicable LIBOR
Margin for Revolving Credit Loans and (y) the average daily Stated Amount of
such Revolving Letter of Credit. The Revolving Letter of Credit Fee shall be due
and payable (x) quarterly in arrears on the tenth Business Day following the end
of each March, June, September and December and (y) on the Revolving Credit
Termination Date (for the period ended on such date for which no payment has
been received pursuant to clause (x) above). If there is any change in the
Applicable LIBOR Margin during any quarter, the daily maximum amount of each
Revolving Letter of Credit shall be computed and multiplied by the Applicable
LIBOR Margin separately for each period during such quarter that such Applicable
LIBOR Margin was in effect.

(d) The Borrower agrees to pay to each Letter of Credit Issuer a fee in respect
of each Letter of Credit issued by it (the “Fronting Fee”), for the period from
the date of issuance of such Letter of Credit to the termination date of such
Letter of Credit, computed at the rate for each day equal to 0.25% per annum, on
the average daily Stated Amount of such Letter of Credit (or at such other rate
per annum as agreed in writing between the Borrower and such Letter of Credit
Issuer). Such Fronting Fees shall be earned, due and payable by the Borrower
(x) quarterly in arrears on the tenth Business Day following the end of each
March, June, September and December and (y) (1) in the case of Revolving Letters
of Credit, on the later of (A) the Revolving Credit Termination Date and (B) the
day on which the Revolving Letters of Credit Outstanding shall have been reduced
to zero and (2) in the case of Term Letters of Credit, the Term C Loan Maturity
Date or, if earlier, (I) in the case of any Term Letter of Credit, the date upon
which the Term Letter of Credit Commitment terminates and the Term Letter of
Credit Outstanding shall have been reduced to zero or (II) in the case of any
Term Letter of Credit constituting a DIP Term Letter of Credit, the date on
which such DIP Term Letter of Credit is cancelled or replaced.

(e) The Borrower agrees to pay directly to the Letter of Credit Issuer upon each
issuance of, drawing under, and/or amendment of, a Letter of Credit issued by it
such amount as the Letter of Credit Issuer and the Borrower shall have agreed
upon for issuances of, drawings under or amendments of, letters of credit issued
by it.

(f) The Borrower agrees to pay directly to the Administrative Agent for its own
account the administrative agent fees as set forth in the Fee Letter.

(g) Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1 (subject to
Section 2.16).

4.2. Voluntary Reduction of Revolving Credit Commitments, Revolving Letter of
Credit Commitments and Term Letter of Credit Commitments.

(a) Upon at least one Business Day’s prior revocable written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent at
the Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Revolving Credit Lenders), the Borrower shall
have the right, without premium or penalty, on any day, permanently to terminate
or reduce the Revolving Credit Commitments in whole or in part; provided that
(a) any such termination or

 

123



--------------------------------------------------------------------------------

reduction of Revolving Credit Commitments of any Class shall apply
proportionately and permanently to reduce the Revolving Credit Commitments of
each of the Revolving Credit Lenders of such Class, except that, notwithstanding
the foregoing, the Borrower may allocate any termination or reduction of
Revolving Credit Commitments in its sole discretion among the Classes of
Revolving Credit Commitments as the Borrower may specify, (b) any partial
reduction pursuant to this Section 4.2 shall be in the amount of at least the
Minimum Borrowing Amount and (c) after giving effect to such termination or
reduction and to any prepayments of the Revolving Credit Loans or cancellation
or Cash Collateralization of Revolving Letters of Credit made on the date
thereof in accordance with this Agreement (including pursuant to Section
5.2(b)), the aggregate amount of the Revolving Credit Lenders’ Revolving Credit
Exposures shall not exceed the Total Revolving Credit Commitment.

(b) [Reserved].

(c) Upon at least one Business Day’s prior revocable written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the Revolving Letter of Credit Issuers (which notice the Administrative Agent
shall promptly transmit to each of the Revolving Credit Lenders), the Borrower
shall have the right, without premium or penalty, on any day, permanently to
terminate or reduce the Revolving Letter of Credit Commitment in whole or in
part; provided that, after giving effect to such termination or reduction,
(i) the Revolving Letters of Credit Outstanding with respect to all Revolving
Letters of Credit, after giving effect to Cash Collateralization of Revolving
Letters of Credit, shall not exceed the Revolving Letter of Credit Commitment
and (ii) the Revolving Letters of Credit Outstanding with respect to each
Revolving Letter of Credit Issuer shall not exceed the Specified Revolving
Letter of Credit Commitment of such Revolving Letter of Credit Issuer.

(d) Upon at least one Business Day’s prior revocable written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the Term Letter of Credit Issuers (which notice the Administrative Agent shall
promptly transmit to each of the Term C Loan Lenders), the Borrower shall have
the right, without premium or penalty (except as provided in Section 4.1(b)), on
any day, permanently to terminate or reduce the Term Letter of Credit Commitment
in whole or in part; provided that, immediately upon any such termination or
reduction, (i) the Borrower shall prepay the Term C Loans in an aggregate
principal amount equal to the aggregate amount of the Term Letter of Credit
Commitment so terminated or reduced in accordance with the requirements of
Sections 5.1 and 5.2(d) and (ii) the Term Letters of Credit Outstanding with
respect to each Term Letter of Credit Issuer with a Specified Term Letter of
Credit Commitment shall not exceed the Specified Term Letter of Credit
Commitment of such Term Letter of Credit Issuer.

4.3. Mandatory Termination or Reduction of Commitments.

(a) The Revolving Credit Commitment shall terminate at 5:00 p.m. on the
Revolving Credit Maturity Date.

(b) The Term Letter of Credit Commitment shall be reduced by the amount of any
prepayment or repayment of principal of Term C Loans pursuant to Section 2.5(a),
5.1 or 5.2 and the Borrower shall be permitted to withdraw an amount up to the
amount of such prepayment or repayment from the Term C Loan Collateral Accounts
to complete such prepayment or repayment; provided that after giving effect to
such withdrawal, the Term L/C Cash Coverage Requirement shall be satisfied

SECTION 5. Payments.

5.1. Voluntary Prepayments. The Borrower shall have the right to prepay Term
Loans, Term C Loans, and Revolving Credit Loans, without premium or penalty
(other than as provided

 

124



--------------------------------------------------------------------------------

in Section 4.1(b) and amounts, if any, required to be paid pursuant to Section
2.11 with respect to prepayments of LIBOR Loans made on any date other than the
last day of the applicable Interest Period), in whole or in part, from time to
time on the following terms and conditions: (a) the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office revocable written
notice (or telephonic notice promptly confirmed in writing) of its intent to
make such prepayment, the amount of such prepayment and, in the case of LIBOR
Loans, the specific Borrowing(s) pursuant to which made, which notice shall be
given by the Borrower no later than 1:00 p.m. (x) one Business Day prior to (in
the case of ABR Loans) or (y) three Business Days prior to (in the case of LIBOR
Loans), (b) each partial prepayment of any Borrowing of Term Loans, Term C Loans
or Revolving Credit Loans shall be in a multiple of $1,000,000 and in an
aggregate principal amount of at least $5,000,000; provided that no partial
prepayment of LIBOR Loans made pursuant to a single Borrowing shall reduce the
outstanding LIBOR Loans made pursuant to such Borrowing to an amount less than
the Minimum Borrowing Amount for LIBOR Loans and (c) any prepayment of LIBOR
Loans pursuant to this Section 5.1 on any day prior to the last day of an
Interest Period applicable thereto shall be subject to compliance by the
Borrower with the applicable provisions of Section 2.11. Each prepayment in
respect of any tranche of Term Loans and Term C Loans pursuant to this Section
5.1 shall be (a) applied to the Class or Classes of Term Loans or Term C Loans,
as applicable, in such manner as the Borrower may determine and (b) in the case
of Term Loans, applied to reduce Repayment Amounts in such order as the Borrower
may determine. In the event that the Borrower does not specify the order in
which to apply prepayments of Term Loans to reduce Term Loan Repayment Amounts
or prepayments of Term Loans or Term C Loans as between Classes of Term Loans or
Term C Loans, as applicable, the Borrower shall be deemed to have elected that
(i) in the case of Term Loans, such prepayment be applied to reduce the Term
Loan Repayment Amounts in direct order of maturity on a pro rata basis with the
applicable Class or Classes, if a Class or Classes were specified, or among all
Classes of Term Loans then outstanding, if no Class was specified and (ii) in
the case of Term C Loans, among all Classes of Term C Loans then
outstanding. All prepayments under this Section 5.1 shall also be subject to the
provisions of Section 5.2(d) or (e), as applicable. At the Borrower’s election
in connection with any prepayment pursuant to this Section 5.1, such prepayment
shall not be applied to any Loan of a Defaulting Lender.

5.2. Mandatory Prepayments.

(a) Loan Prepayments. (i) On each occasion that a Prepayment Event (other than a
Debt Incurrence Prepayment Event or a New Debt Incurrence Prepayment Event)
occurs, the Borrower shall, within ten Business Days after the receipt of Net
Cash Proceeds of such Prepayment Event (or, in the case of Deferred Net Cash
Proceeds, within three Business Days after the Deferred Net Cash Proceeds
Payment Date), prepay (or cause to be prepaid) (subject to Section 11.12 when
applicable), in accordance with clauses (c) and (d) below, Loans in a principal
amount equal to 100% of the Net Cash Proceeds from such Prepayment Event.

(ii) On each occasion that a Debt Incurrence Prepayment Event occurs, the
Borrower shall, within ten Business Days after the receipt of the Net Cash
Proceeds from the occurrence of such Debt Incurrence Prepayment Event, prepay
Loans in accordance with clauses (c) and (d) below.

(iii) On each occasion that a New Debt Incurrence Prepayment Event occurs, the
Borrower shall, within five Business Days after the receipt of the Net Cash
Proceeds from the occurrence of such New Debt Incurrence Prepayment Event, (A)
with respect to a New Debt Incurrence Prepayment Event resulting from the
incurrence of Indebtedness pursuant to Section 10.1(y)(i) at the Borrower’s
election as to the allocation of such Net Cash Proceeds as among any and all of
the following Classes, (x) prepay any Class or Classes of Term Loans as selected
by Borrower, (y) prepay, at the Borrower’s option, any Class or Classes of
Revolving Credit Loans

 

125



--------------------------------------------------------------------------------

(and permanently reduce and terminate the related Revolving Credit Commitments
in the amount of the Net Cash Proceeds allocated to the prepayment of such Class
or Classes of Revolving Credit Loans) and/or (z) prepay any Class or Classes of
Term C Loans as directed by Borrower and (B) with respect to each other New Debt
Incurrence Prepayment Event, prepay the applicable Class or Classes of Term
Loans, Term C Loans or Revolving Credit Loans that are the subject of the
applicable Refinanced Debt, Replaced Revolving Loans, Refinanced Term Loans or
Refinanced Term C Loans, as applicable, in each case in a principal amount equal
to 100% of the Net Cash Proceeds from such New Debt Incurrence Prepayment Event.

(b) Repayment of Revolving Credit Loans. If on any date the aggregate amount of
the Lenders’ Revolving Credit Exposures (collectively, the “Aggregate Revolving
Credit Outstandings”) for any reason exceeds 100% of the Total Revolving Credit
Commitment then in effect, the Borrower shall, forthwith repay within one
Business Day of written notice thereof from the Administrative Agent, the
principal amount of the Revolving Credit Loans in an amount necessary to
eliminate such deficiency. If, after giving effect to the prepayment of all
outstanding Revolving Credit Loans, the Aggregate Revolving Credit Outstandings
exceed the Total Revolving Credit Commitment then in effect, the Borrower shall
Cash Collateralize the Revolving L/C Obligations to the extent of such excess.

(c) Application to Repayment Amounts. Each prepayment of Loans required by
Section 5.2(a) (except as provided in Section 5.2(a)(ii)) shall be allocated (i)
first, to the Term Loans then outstanding (ratably to each Class of Term Loans
(or on a less than ratable basis, if agreed to by the Lenders providing such
Class of Term Loans) based on then remaining principal amounts of the respective
Classes of Term Loans then outstanding) until paid in full, (ii) second, to the
Term C Loans then outstanding (ratably to each Class of Term C Loans (or on a
less than ratable basis, if agreed by the Lenders providing such Class of Term C
Loans) based on the remaining principal amounts of the respective Classes of
Term C Loans then outstanding) until paid in full and (iii) thereafter, to the
Revolving Credit Facility (ratably to each Class of Revolving Credit Commitments
(or on a less than ratable basis if agreed by the Lenders providing such Class
of Revolving Credit Commitments) based on the respective Revolving Credit
Commitments of each Class) (without any permanent reduction in commitments
thereof); provided that, with respect to the Net Cash Proceeds of an Asset Sale
Prepayment Event, Recovery Prepayment Event or Permitted Sale Leaseback, in each
case solely to the extent with respect to any Collateral, the Borrower may use a
portion of such Net Cash Proceeds to prepay or repurchase Permitted Other Debt
(and with such prepaid or repurchased Permitted Other Debt permanently
extinguished) constituting First Lien Obligations to the extent any applicable
Permitted Other Debt Document requires the issuer of such Permitted Other Debt
to prepay or make an offer to purchase or prepay such Permitted Other Debt with
the proceeds of such Prepayment Event, in each case in an amount not to exceed
the product of (x) the amount of such Net Cash Proceeds multiplied by (y) a
fraction, the numerator of which is the outstanding principal amount of the
Permitted Other Debt constituting First Lien Obligations and with respect to
which such a requirement to prepay or make an offer to purchase or prepay exists
and the denominator of which is the sum of the outstanding principal amount of
such Permitted Other Debt and the outstanding principal amount of Term Loans and
Term C Loans. Each prepayment of Loans required by Section 5.2(a) shall be
applied within each Class of Loans (i) ratably among the Lenders holding Loans
of such Class (unless otherwise agreed by an applicable affected Lender) and
(ii) to scheduled amortization payments in respect of such Loans in direct
forward order of scheduled maturity thereof or as otherwise directed by the
Borrower. Any prepayment of Term Loans with the Net Cash Proceeds of, or in
exchange for, Permitted Other Debt, Refinancing Term Loans or Replacement Term
Loans pursuant to Section 5.2(a)(iii)(B) shall be applied solely to each
applicable Class or Classes of Term Loans, Term C Loans or Revolving Credit
Loans being refinanced or replaced.

 

126



--------------------------------------------------------------------------------

(d) Application to Term Loans and Term C Loans. With respect to each prepayment
of Term Loans and Term C Loans elected to be made by the Borrower or required
pursuant to Section 5.2(a), subject to Section 11.12 when applicable, the
Borrower may designate the Types of Loans that are to be prepaid and the
specific Borrowing(s) pursuant to which made; provided that the Borrower pays
any amounts, if any, required to be paid pursuant to Section 2.11 with respect
to prepayments of LIBOR Loans made on any date other than the last day of the
applicable Interest Period. In the absence of a Rejection Notice or a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11. Upon any prepayment of Term C Loans, the Term Letter
of Credit Commitment shall be reduced by an amount equal to such prepayment as
provided in Section 4.3(b) and the Borrower shall be permitted to withdraw an
amount up to the amount of such prepayment from the Term C Loan Collateral
Account to complete such prepayment as, and to the extent, provided in Section
4.3(b).

(e) Application to Revolving Credit Loans. With respect to each prepayment of
Revolving Credit Loans elected to be made by the Borrower pursuant to Section
5.1 or required by Section 5.2(a) or (b), the Borrower may designate (i) the
Types of Loans that are to be prepaid and the specific Borrowing(s) pursuant to
which made and (ii) the Revolving Credit Loans to be prepaid; provided that (x)
each prepayment of any Loans made pursuant to a Borrowing shall be applied pro
rata among such Loans; and (y) notwithstanding the provisions of the preceding
clause (x), no prepayment made pursuant to Section 5.1 or 5.2(b) of Revolving
Credit Loans shall be applied to the Revolving Credit Loans of any Defaulting
Lender. In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11. The mandatory prepayments set
forth in this Section 5.2 shall not reduce the aggregate amount of Commitments
and amounts prepaid may be reborrowed in accordance with the terms hereof except
as provided in Section 5.2(a)(iii).

(f) LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit with the Administrative
Agent an amount equal to the amount of the LIBOR Loan to be prepaid and such
LIBOR Loan shall be repaid on the last day of the Interest Period therefor in
the required amount. Such deposit shall be held by the Administrative Agent in a
corporate time deposit account established on terms reasonably satisfactory to
the Administrative Agent, earning interest at the then customary rate for
accounts of such type. Such deposit shall constitute cash collateral for the
LIBOR Loans to be so prepaid; provided that the Borrower may at any time direct
that such deposit be applied to make the applicable payment required pursuant to
this Section 5.2.

(g) Minimum Amount. (i) No prepayment shall be required pursuant to
Section 5.2(a)(i) in the case of any Prepayment Event yielding Net Cash Proceeds
of less than $5,000,000 in the aggregate and (ii) unless and until the amount at
any time of Net Cash Proceeds from Prepayment Events required to be applied at
or prior to such time pursuant to such Section and not yet applied at or prior
to such time to prepay Term Loans pursuant to such Section exceeds (x)
$25,000,000 for a single Prepayment Event or (y) $100,000,000 in the aggregate
for all Prepayment Events (other than those that are either under the threshold
specified in subclause (i) or over the threshold specified in subclause (ii)(x))
in any one Fiscal Year, at which time all such Net Cash Proceeds referred to in
this subclause (ii) with respect to such Fiscal Year shall be applied as a
prepayment in accordance with this Section 5.2.

(h) Rejection Right. The Borrower shall notify the Administrative Agent in
writing of any mandatory prepayment of Term Loans required to be made pursuant
to Section 5.2(a) (other than

 

127



--------------------------------------------------------------------------------

prepayments made in connection with any Debt Incurrence Prepayment Event or New
Debt Incurrence Prepayment Event), in each case at least three Business Days
prior to the date such prepayment is required to be made (or such shorter period
of time as agreed to by the Administrative Agent in its reasonable
discretion). Each such notice shall be revocable and specify the anticipated
date of such prepayment and provide a reasonably detailed estimated calculation
of the amount of such prepayment. The Administrative Agent will promptly notify
each Lender holding Term Loans to be prepaid in accordance with such prepayment
notice of the contents of the Borrower’s prepayment notice and of such Lender’s
pro rata share of the prepayment. Each Lender may reject all or a portion of its
pro rata share of any such prepayment of Term Loans required to be made pursuant
to Section 5.2(a) (other than prepayments made in connection with any Debt
Incurrence Prepayment Event or New Debt Incurrence Prepayment Event) (such
declined amounts, the “Declined Proceeds”) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. one Business Day after the date of such Lender’s receipt of notice
from the Administrative Agent regarding such prepayment. Each Rejection Notice
shall specify the principal amount of the mandatory prepayment of Term Loans to
be rejected by such Lender. If a Lender fails to deliver a Rejection Notice to
the Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
prepayment of Term Loans. Any Declined Proceeds remaining thereafter shall be
retained by the Borrower (“Retained Declined Proceeds”).

(i) Foreign Net Cash Proceeds. Notwithstanding any other provisions of this
Section 5.2, (i) to the extent that any or all of the Net Cash Proceeds from a
Recovery Prepayment Event (a “Foreign Recovery Event”) of, or any Disposition
by, a Restricted Foreign Subsidiary giving rise to an Asset Sale Prepayment
Event are prohibited or delayed by applicable local law or material agreement
(so long as not created in contemplation of such prepayment) or organizational
document from being repatriated to the United States (a “Foreign Asset Sale”),
such portion of the Net Cash Proceeds so affected will not be required to be
applied to repay Term Loans or Term C Loans, as applicable, at the times
provided in this Section 5.2 but may be retained by the applicable Restricted
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States (the Borrower hereby agreeing to
promptly take commercially reasonable actions reasonably required by the
applicable local law or material agreement to permit such repatriation), and
once such repatriation of any of such affected Net Cash Proceeds is permitted
under the applicable local law (and in any event not later than ten (10)
Business Days after such repatriation is permitted to occur) applied (net of
additional taxes payable or reserved against as a result thereof) apply an
amount equal thereto to the repayment of the Term Loans or Term C Loans as
required pursuant to this Section 5.2 and (ii) to the extent that the Borrower
has determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Recovery Event, any Foreign Asset Sale would have an
adverse tax consequence with respect to such Net Cash Proceeds, the Net Cash
Proceeds so affected may be retained by the applicable Restricted Foreign
Subsidiary; provided that, in the case of this clause (ii), on or before the
date on which any Net Cash Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to Section
5.2(a), (x) the Borrower applies an amount equal to such Net Cash Proceeds to
such reinvestments or prepayments as if such Net Cash Proceeds had been received
by the Borrower rather than such Restricted Foreign Subsidiary, less the amount
of additional taxes that would have been payable or reserved against if such Net
Cash Proceeds had been repatriated (or, if less, the Net Cash Proceeds that
would be calculated if received by such Foreign Subsidiary) or (y) such Net Cash
Proceeds are applied to the repayment of Indebtedness of a Restricted Foreign
Subsidiary. For the avoidance of doubt, so long as an amount equal to the amount
of Net Cash Proceeds required to be applied in accordance with Section 5.2(a) is
applied by the Borrower, nothing in this Agreement (including this Section 5)
shall be construed to require any Restricted Foreign Subsidiary to repatriate
cash.

 

128



--------------------------------------------------------------------------------

5.3. Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto or the Letter of Credit Issuer entitled thereto, as
the case may be, not later than 2:00 p.m., in each case, on the date when due
and shall be made in immediately available funds at the Administrative Agent’s
Office or at such other office as the Administrative Agent shall specify for
such purpose by written notice to the Borrower, it being understood that written
or facsimile notice by the Borrower to the Administrative Agent to make a
payment from the funds in the Borrower’s account at the Administrative Agent’s
Office shall constitute the making of such payment to the extent of such funds
held in such account. All repayments or prepayments of any Loans (whether of
principal, interest or otherwise) hereunder and all other payments under each
Credit Document shall be made in Dollars. The Administrative Agent will
thereafter cause to be distributed on the same day (if payment was actually
received by the Administrative Agent prior to 2:00 p.m. or, otherwise, on the
next Business Day) like funds relating to the payment of principal or interest
or fees ratably to the Lenders entitled thereto.

(b) Any payments under this Agreement that are made later than 2:00 p.m. shall
be deemed to have been made on the next succeeding Business Day. Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.

5.4. Net Payments.

(a) Any and all payments made by or on behalf of the Borrower or any Guarantor
under this Agreement or any other Credit Document shall be made free and clear
of, and without deduction or withholding for or on account of, any Indemnified
Taxes; provided that if the Borrower or any Guarantor or the Administrative
Agent shall be required by Applicable Law to deduct or withhold any Indemnified
Taxes from such payments, then (i) the sum payable by the Borrower or any
Guarantor shall be increased as necessary so that after making all such required
deductions and withholdings (including such deductions or withholdings
applicable to additional sums payable under this Section 5.4), the
Administrative Agent, the Collateral Agent or any Lender (which term shall
include each Letter of Credit Issuer for purposes of Section 5.4 and for the
purposes of the definition of Excluded Taxes), as the case may be, receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the Borrower or such Guarantor or the
Administrative Agent shall make such deductions or withholdings and (iii) the
Borrower or such Guarantor or the Administrative Agent shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority within the
time allowed and in accordance with Applicable Law. Whenever any Indemnified
Taxes are payable by the Borrower or such Guarantor, as promptly as possible
thereafter, the Borrower or Guarantor shall send to the Administrative Agent for
its own account or for the account of such Lender, as the case may be, a
certified copy of an original official receipt (or other evidence acceptable to
such Lender, acting reasonably) received by the Borrower or such Guarantor
showing payment thereof.

(b) The Borrower shall timely pay and shall indemnify and hold harmless the
Administrative Agent, the Collateral Agent and each Lender with regard to any
Other Taxes (whether or not such Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority).

(c) The Borrower shall indemnify and hold harmless the Administrative Agent, the
Collateral Agent and each Lender within fifteen Business Days after written
demand therefor, for the full

 

129



--------------------------------------------------------------------------------

amount of any Indemnified Taxes imposed on the Administrative Agent, the
Collateral Agent or such Lender as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any Guarantor
hereunder or under any other Credit Document (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.4) and any reasonable out-of-pocket expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate setting forth
reasonable detail as to the amount of such payment or liability delivered to the
Borrower by a Lender, the Administrative Agent or the Collateral Agent (as
applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.

(d) Any Non-U.S. Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any other Credit Document
shall, to the extent it is legally able to do so, deliver to the Borrower (with
a copy to the Administrative Agent), at the time or times prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
Applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding. A Lender’s obligation under the prior sentence
shall apply only if the Borrower or the Administrative Agent has made a request
for such documentation. In addition, any Lender, if requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in this Section
5.4(d), the completion, execution and submission of such documentation (other
than such documentation set forth in Section 5.4(e), 5.4(h) and 5.4(i) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(e) Each Non-U.S. Lender with respect to any Loan made to the Borrower shall, to
the extent it is legally entitled to do so:

(i) deliver to the Borrower and the Administrative Agent, prior to the date on
which the first payment to the Non-U.S. Lender is due hereunder, two copies of
(x) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding Tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service
Form W-8BEN or W-8BEN-E (together with a certificate substantially in the form
of Exhibit Q representing that such Non-U.S. Lender is not a bank for purposes
of Section 881(c) of the Code, is not a 10-percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Code) of the Borrower, any interest
payment received by such Non-U.S. Lender under this Agreement or any other
Credit Document is not effectively connected with the conduct of a trade or
business in the United States and is not a controlled foreign corporation
related to the Borrower (within the meaning of Section 864(d)(4) of the Code)),
(y) Internal Revenue Service Form W-8BEN, Form W-8-BEN-E or Form W-8ECI, in each
case properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or reduced rate of, U.S. Federal withholding Tax on
payments by the Borrower under this Agreement or (z) if a Non-U.S. Lender does
not act or ceases to act for its own account with respect to any portion of any
sums paid or payable to such Lender under any of the Credit Documents (for
example, in the case of a typical participation or where Non-U.S. Lender is a
pass through entity) Internal Revenue Service Form W-8IMY and all necessary
attachments (including the forms described in clauses (x) and (y) above, as
required); and

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower.

 

130



--------------------------------------------------------------------------------

If in any such case any Change in Law has occurred prior to the date on which
any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it, such Non-U.S. Lender shall promptly
so advise the Borrower and the Administrative Agent.

(f) If any Lender, the Administrative Agent or the Collateral Agent, as
applicable, determines, in its sole discretion exercised in good faith, that it
had received and retained a refund of an Indemnified Tax (including an Other
Tax) for which a payment has been made by the Borrower pursuant to this
Agreement, which refund in the good faith judgment of such Lender, the
Administrative Agent or the Collateral Agent, as the case may be, is
attributable to such payment made by the Borrower, then the Lender, the
Administrative Agent or the Collateral Agent, as the case may be, shall
reimburse the Borrower for such amount (net of all out-of-pocket expenses of
such Lender, the Administrative Agent or the Collateral Agent, as the case may
be, and without interest other than any interest received thereon from the
relevant Governmental Authority with respect to such refund) as the Lender, the
Administrative Agent or the Collateral Agent, as the case may be, determines in
its sole discretion exercised in good faith to be the proportion of the refund
as will leave it, after such reimbursement, in no better or worse position
(taking into account expenses or any Taxes imposed on the refund) than it would
have been in if the payment had not been required; provided that the Borrower,
upon the request of the Lender, the Administrative Agent or the Collateral
Agent, agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Lender, the Administrative Agent or the Collateral Agent in the event the
Lender, the Administrative Agent or the Collateral Agent is required to repay
such refund to such Governmental Authority. A Lender, the Administrative Agent
or the Collateral Agent shall claim any refund that it determines is available
to it, unless it concludes in its sole discretion that it would be adversely
affected by making such a claim. None of any Lender, the Administrative Agent or
the Collateral Agent shall be obliged to disclose any information regarding its
tax affairs or computations to any Credit Party in connection with this
clause (f) or any other provision of this Section 5.4.

(g) If the Borrower determines that a reasonable basis exists for contesting a
Tax, each Lender or Agent, as the case may be, shall use reasonable efforts to
cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax. Subject to the provisions of Section 2.12, each Lender and
Agent agrees to use reasonable efforts to cooperate with the Borrower as the
Borrower may reasonably request to minimize any amount payable by the Borrower
or any Guarantor pursuant to this Section 5.4. The Borrower shall indemnify and
hold each Lender and Agent harmless against any out-of-pocket expenses incurred
by such Person in connection with any request made by the Borrower pursuant to
this Section 5.4(g). Nothing in this Section 5.4(g) shall obligate any Lender or
Agent to take any action that such Person, in its sole judgment, determines may
result in a material detriment to such Person.

(h) Each Lender with respect to any Loan made to the Borrower that is a United
States person under Section 7701(a)(30) of the Code and Agent (each, a “U.S.
Lender”) shall deliver to the Borrower and the Administrative Agent two United
States Internal Revenue Service Forms W-9 (or substitute or successor form),
properly completed and duly executed, certifying that such Lender or Agent is
exempt from United States backup withholding (i) on or prior to the Closing Date
(or on or prior to the date it becomes a party to this Agreement), (ii) on or
before the date that such form expires or becomes obsolete, (iii) after the
occurrence of a change in such Agent’s or Lender’s circumstances requiring a

 

131



--------------------------------------------------------------------------------

change in the most recent form previously delivered by it to the Borrower and
the Administrative Agent and (iv) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent.

(i) If a payment made to any Lender would be subject to U.S. federal withholding
Tax imposed under FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such other documentation
reasonably requested by the Administrative Agent and the Borrower as may be
necessary for the Administrative Agent and the Borrower to comply with their
obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s FATCA obligations and to determine the amount, if
any, to deduct and withhold from such payment. Solely for purposes of this
subsection (i), “FATCA” shall include any amendments after the date of this
Agreement.

(j) The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

5.5. Computations of Interest and Fees.

(a) Except as provided in the next succeeding sentence, interest on LIBOR Loans
and ABR Loans shall be calculated on the basis of a 360-day year for the actual
days elapsed. Interest on ABR Loans in respect of which the rate of interest is
calculated on the basis of the rate of interest in effect for such day as
publicly announced from time to time by the Wall Street Journal as the “U.S.
prime rate” and interest on overdue interest shall be calculated on the basis of
a 365- (or 366-, as the case may be) day year for the actual days elapsed.

(b) Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.

5.6. Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect of
the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of Section
5.6(a), the Borrower shall make such payment to the maximum extent permitted by
or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any Applicable Law, then
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by Applicable Law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8.

 

132



--------------------------------------------------------------------------------

(d) Spreading. In determining whether the interest hereunder is in excess of the
amount or rate permitted under or consistent with any Applicable Law, the total
amount of interest shall be spread throughout the entire term of this Agreement
until its payment in full.

(e) Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any Applicable Law, then the
Borrower shall be entitled, by notice in writing to the Administrative Agent to
obtain reimbursement from that Lender in an amount equal to such excess, and
pending such reimbursement, such amount shall be deemed to be an amount payable
by that Lender to the Borrower.

SECTION 6. Conditions Precedent to Effectiveness.

The automatic conversion of the DIP Revolving Credit Loans, DIP Term C Loans,
DIP Term Letters of Credit, DIP Revolving Letters of Credit and DIP Term Loans
into Loans and Letters of Credit hereunder, is subject to the satisfaction in
all material respects or waiver by the Requisite DIP Roll Lenders of the
conditions precedent set forth in this Section 6 (such date, the “Conversion
Date”).

6.1. Credit Documents. The Administrative Agent shall have received (a) the
Assumption Agreement, substantially in the form of Exhibit R hereto, executed
and delivered by the Borrower, (b) this Agreement, executed and delivered by an
Authorized Officer of each Credit Party as of the Conversion Date, (c) the
Guarantee, executed and delivered by an Authorized Officer of each Guarantor as
of the Conversion Date, (d) the Pledge Agreement, executed and delivered by an
Authorized Officer of each pledgor party thereto as of the Conversion Date, (d)
the Security Agreement, executed and delivered by an Authorized Officer of each
grantor party thereto as of the Conversion Date, (e) the Collateral Trust
Agreement, executed and delivered by an Authorized Officer of each of the
parties thereto and (f) each other customary security document (and, if
applicable, mortgages, any assumption agreements, reaffirmation agreements,
guaranty joinders and joinders to applicable security documents) duly
authorized, executed and delivered by the applicable parties thereto and related
items to the extent necessary to create and perfect (or continue the perfection)
of the security interests in the Collateral.

6.2. Collateral.

(a) All outstanding Stock of the Borrower directly owned by Holdings and all
Stock of each Subsidiary of the Borrower directly owned by the Borrower or any
Subsidiary Guarantor, in each case, as of the Conversion Date, shall have been
pledged pursuant to the Pledge Agreement (except that such Credit Parties shall
not be required to pledge any Excluded Stock and Stock Equivalents) and the
Collateral Representative shall have received all certificates, if any,
representing such securities pledged under the Pledge Agreement, accompanied by
instruments of transfer and undated stock powers endorsed in blank.

(b) All Indebtedness of the Borrower and each Subsidiary of the Borrower that is
owing to the Borrower or a Subsidiary Guarantor shall, to the extent exceeding
$10,000,000 in aggregate principal amount, be evidenced by one or more global
promissory notes and shall have been pledged pursuant to the Pledge Agreement,
and the Collateral Representative shall have received all such promissory notes,
together with instruments of transfer with respect thereto endorsed in blank.

(c) All documents and instruments, including Uniform Commercial Code or other
applicable personal property and financing statements, reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by any Security Document to be executed on the Conversion
Date and to perfect such Liens to the extent required by, and with the priority

 

133



--------------------------------------------------------------------------------

required by, such Security Document shall have been delivered to the Collateral
Representative in proper form for filing, registration or recording and none of
the Collateral shall be subject to any other pledges, security interests or
mortgages, except for Liens permitted hereunder.

(d) Holdings and the Borrower shall deliver to the Collateral Agent a completed
Perfection Certificate, executed and delivered by an Authorized Officer of
Holdings and the Borrower, together with all attachments contemplated thereby.

Notwithstanding anything to the contrary herein, with respect to any security
documents relating to real property to the extent constituting Collateral, to
the extent that any such security interest is not so granted and/or perfected on
or prior to the Conversion Date, then Holdings and the Borrower each agrees to
deliver or cause to be delivered such documents and instruments, and take or
cause to be taken such other actions as may be required to grant and perfect
such security interests, on or prior to the date that is 120 days (or 180 days
in the case of Collateral consisting of mining properties) after the Conversion
Date or such longer period of time as may be agreed to by the Administrative
Agent in its sole discretion.

6.3. Legal Opinions. The Administrative Agent shall have received the executed
customary legal opinions of (a) Kirkland & Ellis LLP, special New York counsel
to Holdings and the Borrower, and (b) Gibson, Dunn & Crutcher LLP, special Texas
counsel to Holdings and the Borrower, in each case, solely in respect of the
Security Documents described in Section 6.1. Holdings, the Borrower, the other
Credit Parties and the Administrative Agent hereby instruct such counsel to
deliver such legal opinions.

6.4. Closing Certificates. The Administrative Agent shall have received a
certificate of the Credit Parties, dated the Conversion Date, in respect of the
conditions set forth in Sections 6.7, 6.8, 6.12, 6.14, and, if applicable 6.19,
substantially in the form of Exhibit I, with appropriate insertions, executed by
an Authorized Officer of each Credit Party, and attaching the documents referred
to in Section 6.5.

6.5. Authorization of Proceedings of Each Credit Party. The Administrative Agent
shall have received (a) a copy of the resolutions of the board of directors,
other managers or general partner of each Credit Party (or a duly authorized
committee thereof) authorizing (i) the execution, delivery and performance of
the Credit Documents referred to in Section 6.1 (and any agreements relating
thereto) to which it is a party and (ii) in the case of the Borrower, the
extensions of credit contemplated hereunder, (b) true and complete copies of the
Organizational Documents of each Credit Party as of the Conversion Date, and (c)
good standing certificates (to the extent such concept exists in the relevant
jurisdiction of organization) of the Borrower and the Guarantors.

6.6. Fees. All fees required to be paid on the Conversion Date pursuant to the
Fee Letter and reasonable and documented out-of-pocket expenses required to be
paid on the Conversion Date pursuant to the Existing DIP Agreement, in the case
of expenses, to the extent invoiced at least three (3) Business Days prior to
the Conversion Date, shall have been paid, or shall be paid substantially
concurrently with, the initial Borrowings hereunder.

6.7. Representations and Warranties. All Specified Representations shall be true
and correct in all material respects on the Conversion Date (except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, it shall be true and correct in all material respects as of such
earlier date).

6.8. Company Material Adverse Change. No Company Material Adverse Change shall
have occurred since the Closing Date.

 

134



--------------------------------------------------------------------------------

6.9. Solvency Certificate. On the Conversion Date, the Administrative Agent
shall have received a certificate from the chief financial officer of the
Borrower substantially in the form of Annex III to Exhibit C of the Commitment
Letter.

6.10. Confirmation/Approval Order. The Confirmation/Approval Order, as it
relates to the TCEH Debtors only, and without regard to the confirmation and/or
approval order for the TCEH Debtors’ Debtor-affiliates, shall have been entered
by the Bankruptcy Court, which Confirmation/Approval Order shall be in full
force and effect, shall authorize the TCEH Debtors’ entry into and performance
under the Credit Facilities, as applicable, and shall not otherwise be
materially inconsistent with the Summary of Terms and Conditions attached as
Exhibit B to the Commitment Letter in a manner that is, in the aggregate,
materially adverse to the Existing DIP Lenders (taken as a whole) unless the
Requisite DIP Roll Lenders consent in writing, and which such
Confirmation/Approval Order shall not be subject to any stay and shall not be
subject to any pending appeals, except for any of the following, which shall be
permissible appeals the pendency of which shall not prevent the occurrence of
the Conversion Date: (a) any appeal brought by (1) the holders of asbestos
claims or any representative thereof to the extent such appeal is consistent
with or otherwise relates to or addresses in any manner any of the arguments
previously raised in any of the asbestos objections or motions in the Case
[Docket Nos. 1791, 1796, 1983, 5072, 5194, 5361, 6344. 6610, 6703, 8244, and
8450], or on appeal at USDC C.A. No. 15-1183 (RGA) (including, in the Case,
Docket Nos. 6342, 7414, and 7547), (2) the holders of PCRB Claims (as such term
is defined in the Existing Plan) or any agent or representative thereof to the
extent such appeal is consistent with or otherwise relates to or addresses in
any manner any of the arguments previously raised in any of the PCRB Trustee’s
(as defined in the Plan) objections in the Case [Docket Nos. 6621 and 6623], (3)
the United States Trustee to the extent such appeal is consistent with or
otherwise relates to or addresses in any manner any of the arguments previously
raised in any of the United States Trustee’s objections in the Case [Docket Nos.
5858, 5872, 6705], or (4) the Internal Revenue Service or any agent or
representative thereof, (b) any appeal with respect to or relating to the
distributions (or the allocation of such distributions) between and among
creditors under the Plan or (c) any other appeal, the result of which would not
have a materially adverse effect on the rights and interests of the Existing DIP
Lenders (taken as a whole and in their capacities as such). Neither the Plan nor
the Confirmation/Approval Order shall have been waived, amended, supplemented or
otherwise modified in any respect that is in the aggregate materially adverse to
the rights and interests of the Existing DIP Lenders (taken as a whole) in their
capacities as such unless consented to in writing by the Requisite DIP Roll
Lenders (such consent not to be unreasonably withheld, delayed, conditioned or
denied and provided that the Requisite DIP Roll Lenders shall be deemed to have
consented to such waiver, amendment, supplement or other modification unless
they shall object thereto within ten (10) Business Days after either (x) their
receipt from TCEH of written notice of such waiver, amendment, supplement or
other modification or (y) such waiver, amendment, supplement or other
modification is publicly filed with the Bankruptcy Court, unless the DIP
Administrative Agent has given written notice to TCEH within such ten (10)
Business Day period that the Requisite DIP Roll Lenders are continuing to review
and evaluate such amendment or waiver, in which case the Requisite DIP Roll
Lenders shall be deemed to have consented to such amendment or waiver unless
they object within ten (10) Business Days after such notice is given to TCEH).
Each condition precedent to the Plan Effective Date with respect to the TCEH
Debtors shall have been satisfied in all material respects in accordance with
its terms (or waived with the prior written consent of the Requisite DIP Roll
Lenders, such consent not to be unreasonably withheld, conditioned, denied or
delayed and provided that the Requisite DIP Roll Lenders shall be deemed to have
consented to such waiver unless they shall object thereto within ten (10)
Business Days after either (x) their receipt from TCEH of written notice of such
waiver or (y) such waiver is publicly filed with the Bankruptcy Court, unless
the DIP Administrative Agent has given written notice to TCEH within such ten
(10) Business Day period that the Requisite DIP Roll Lenders are continuing to
review and evaluate such amendment or waiver, in which case the Requisite DIP
Roll Lenders shall be deemed to have consented to such amendment or waiver
unless they object within ten (10) Business Days after such

 

135



--------------------------------------------------------------------------------

notice is given to TCEH; provided no such consent will be required if the waiver
of such condition precedent is not in the aggregate materially adverse to the
rights and interests of any or all of the Existing DIP Lenders (taken as a
whole) in their capacities as such). The TCEH Debtors shall be in compliance in
all material respects with the Confirmation/Approval Order.

6.11. Financial Statements. The Administrative Agent (for further distribution
to Lenders) shall have received an unaudited pro forma consolidated balance
sheet of TCEH and its subsidiaries as of and for the twelve-month period ending
on the last day of the most recently completed four-fiscal quarter period ended
at least 45 days (or 90 days if such four-fiscal quarter period is the end of
the TCEH’s fiscal year) prior to the Conversion Date, prepared after giving
effect to the Transactions as if the Transactions had occurred on such date (in
the case of such pro forma balance sheet) (which need not be prepared in
compliance with Regulations S-X of the Securities Act of 1933, as amended, or
include adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)).

6.12. No Material DIP Event of Default. On the Conversion Date, no Material DIP
Event of Default shall have occurred and be continuing.

6.13. Extension Notice. The Borrower shall deliver a written notice to the DIP
Administrative Agent electing to extend the maturity date of the DIP Facilities
Documentation.

6.14. Minimum Liquidity. The Borrower shall have a Minimum Liquidity of at least
$500,000,000 as of the Conversion Date.

6.15. Plan Consummation. The Plan shall be substantially consummated
substantially concurrently with the occurrence of the Conversion Date, and any
Indebtedness of the Borrower and its Restricted Subsidiaries that is outstanding
immediately after consummation of the Plan shall not exceed the amount
contemplated or otherwise permitted by the Plan.

6.16. No Settlement Agreement or Settlement Order Amendments. No amendment,
modification, change or supplement to either the Settlement Agreement or the
Settlement Order shall have occurred in a manner that is, in the aggregate,
materially adverse to the Existing DIP Lenders, taken as a whole.

6.17. Settlement Order. The Bankruptcy Court shall have entered the Settlement
Order, which order shall be final and in full force and effect, subject to
amendments, modifications, changes and supplements permitted by Section 6.16.

6.18. Settlement Agreement. The Settlement Agreement shall remain in full force
and effect subject to amendments, modifications, changes and supplements
permitted by Section 6.16.

6.19. Consolidated First Lien Net Leverage Ratio. Solely in the event that the
Consolidated First Lien Net Leverage Ratio is required to be tested pursuant to
Section 10.9, the Borrower shall be in Pro Forma Compliance with the
Consolidated First Lien Net Leverage Ratio set forth in Section 10.9 after
giving effect to the Transactions.

6.20. Patriot Act. The Administrative Agent shall have received (at least 3
Business Days prior to the Conversion Date) all documentation and other
information about the Borrower (to the extent the Borrower is a different Person
than the DIP Borrower under the Existing DIP Agreement in connection with the
consummation of the Plan) as has been reasonably requested in writing at least
10

 

136



--------------------------------------------------------------------------------

Business Days prior to the Conversion Date by the Administrative Agent or the
Lenders that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act.

SECTION 7. Conditions Precedent to All Credit Events After the Conversion Date.

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Revolving Credit Loans required to be made by the Revolving
Credit Lenders in respect of Unpaid Drawings pursuant to Section 3.4), and the
obligation of any Letter of Credit Issuer to issue Letters of Credit on any
date, is subject to the satisfaction or waiver of the conditions precedent set
forth in the following Sections 7.1 and 7.2, provided that the conditions
precedent set forth in Section 7.1 shall not be required to be satisfied with
respect to the Borrowings on the Conversion Date:

7.1. No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto (other than any Credit Event on the
Conversion Date) (a) no Default or Event of Default shall have occurred and be
continuing and (b) all representations and warranties made by any Credit Party
contained herein or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

7.2. Notice of Borrowing.

(a) Prior to the making of each Revolving Credit Loan (other than any Revolving
Credit Loan made pursuant to Section 3.4(a)), the Administrative Agent shall
have received a Notice of Borrowing (whether in writing or by telephone) meeting
the requirements of Section 2.3.

(b) Prior to the issuance of each Revolving Letter of Credit, the Administrative
Agent and the applicable Revolving Letter of Credit Issuer shall have received a
Letter of Credit Request meeting the requirements of Section 3.2(a).

(c) Prior to the issuance of each Term Letter of Credit, the Administrative
Agent and the applicable Term Letter of Credit Issuer shall have received a
Letter of Credit Request meeting the requirements of Section 3.2(b).

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in this Section 7 have been satisfied or
waived as of that time to the extent required by this Section 7.

SECTION 8. Representations, Warranties and Agreements.

In order to induce the Lenders and the Letter of Credit Issuers to enter into
this Agreement, to make the Loans and issue or participate in Letters of Credit
as provided for herein, each of Holdings and the Borrower makes (on the
Conversion Date after giving effect to the Transactions, limited solely to the
Specified Representations and on each other date as required or otherwise set
forth in this Agreement) the following representations and warranties to, and
agreements with, the Lenders and the Letter of Credit Issuers, all of which
shall survive the execution and delivery of this Agreement, the making of the
Loans and the issuance of the Letters of Credit:

8.1. Corporate Status; Compliance with Laws. Each of Holdings, the Borrower and
each Material Subsidiary of the Borrower that is a Restricted Subsidiary (a) is
a duly organized and validly existing corporation or other entity in good
standing (as applicable) under the laws of the jurisdiction of its organization
and has the corporate or other organizational power and authority to own its
property and assets and to transact the business in which it is engaged, except
as would not reasonably be expected to result in a Material Adverse Effect, (b)
has duly qualified and is authorized to do business and is in good standing (if
applicable) in all jurisdictions where it is required to be so qualified, except
where the failure to be so qualified would not reasonably be expected to result
in a Material Adverse Effect and (c) is in compliance with all Applicable Laws,
except to the extent that the failure to be in compliance would not reasonably
be expected to result in a Material Adverse Effect.

 

137



--------------------------------------------------------------------------------

8.2. Corporate Power and Authority. Each Credit Party has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is a party and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Credit Documents to which it is a party. Each
Credit Party has duly executed and delivered each Credit Document to which it is
a party and each such Credit Document constitutes the legal, valid and binding
obligation of such Credit Party enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law) (provided that, with respect to the creation and perfection of
security interests with respect to Indebtedness, Stock and Stock Equivalents of
Foreign Subsidiaries, only to the extent the creation and perfection of such
obligation is governed by the Uniform Commercial Code).

8.3. No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party nor the compliance with the
terms and provisions thereof nor the consummation of the financing transactions
contemplated hereby and thereby will (a) contravene any applicable provision of
any material Applicable Law (including material Environmental Laws) other than
any contravention which would not reasonably be expected to result in a Material
Adverse Effect, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of any Lien upon any of the property or assets of
Holdings, the Borrower or any Restricted Subsidiary (other than Liens created
under the Credit Documents, Permitted Liens or Liens subject to an intercreditor
agreement permitted hereby or the Collateral Trust Agreement) pursuant to the
terms of any material indenture, loan agreement, lease agreement, mortgage, deed
of trust or other material debt agreement or instrument to which Holdings, the
Borrower or any Restricted Subsidiary is a party or by which it or any of its
property or assets is bound (any such term, covenant, condition or provision, a
“Contractual Requirement”) other than any such breach, default or Lien that
would not reasonably be expected to result in a Material Adverse Effect, or (c)
violate any provision of the Organizational Documents of any Credit Party.

8.4. Litigation. Except as set forth on Schedule 8.4, there are no actions,
suits or proceedings pending or, to the knowledge of the Borrower, threatened in
writing with respect to Holdings, the Borrower or any of the Restricted
Subsidiaries that have a reasonable likelihood of adverse determination and such
determination could reasonably be expected to result in a Material Adverse
Effect.

8.5. Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, U or X of the
Board.

8.6. Governmental Approvals. The execution, delivery and performance of the
Credit Documents does not require any consent or approval of, registration or
filing with, or other action by, any

 

138



--------------------------------------------------------------------------------

Governmental Authority, except for (i) such as have been obtained or made and
are in full force and effect, (ii) filings and recordings in respect of the
Liens created pursuant to the Security Documents and (iii) such licenses,
authorizations, consents, approvals, registrations, filings or other actions the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

8.7. Investment Company Act. None of the Credit Parties is an “investment
company” within the meaning of, and subject to registration under, the
Investment Company Act of 1940, as amended.

8.8. True and Complete Disclosure.

(a) None of the written factual information and written data (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of Holdings, the
Borrower, any of the Subsidiaries of the Borrower or any of their respective
authorized representatives to the Administrative Agent, any Joint Lead Arranger
and/or any Lender on or before the Closing Date (including all such information
and data contained in the Credit Documents) regarding Holdings, the Borrower and
its Restricted Subsidiaries in connection with the Transactions for purposes of
or in connection with this Agreement or any transaction contemplated herein
contained any untrue statement of any material fact or omitted to state any
material fact necessary to make such information and data (taken as a whole) not
materially misleading at such time in light of the circumstances under which
such information or data was furnished, it being understood and agreed that for
purposes of this Section 8.8(a), such factual information and data shall not
include projections or estimates (including financial estimates, forecasts and
other forward-looking information) and information of a general economic or
general industry nature.

(b) The projections contained in the Lender Presentation are based upon good
faith estimates and assumptions believed by the Borrower to be reasonable at the
time made, it being recognized by the Agents, Joint Lead Arrangers and the
Lenders that such projections, forward-looking statements, estimates and pro
forma financial information are not to be viewed as facts or a guarantee of
performance, and are subject to material contingencies and assumptions, many of
which are beyond the control of the Credit Parties, and that actual results
during the period or periods covered by any such projections, forward-looking
statements, estimates and pro forma financial information may differ materially
from the projected results.

8.9. Financial Condition; Financial Statements. The financial statements
described in Section 6.11 present fairly, in all material respects, the
financial position and results of operations and cash flows of TCEH and its
consolidated Subsidiaries, in each case, as of the dates thereof and for such
period covered thereby in accordance with GAAP, consistently applied throughout
the periods covered thereby, except as otherwise noted therein, and subject, in
the case of any unaudited financial statements, to changes resulting from normal
year-end adjustments and the absence of footnotes. There has been no Material
Adverse Effect since the Closing Date.

8.10. Tax Matters. Except where the failure of which could not be reasonably
expected to have a Material Adverse Effect, (a) each of Holdings, the Borrower
and each of the Restricted Subsidiaries has filed all federal income Tax returns
and all other Tax returns, domestic and foreign, required to be filed by it
(after giving effect to all applicable extensions) and has paid all material
Taxes payable by it that have become due (whether or not shown on such Tax
return), other than those (i) not yet delinquent or (ii) contested in good faith
as to which adequate reserves have been provided to the extent required by law
and in accordance with GAAP, (b) each of Holdings, the Borrower and each of the
Restricted Subsidiaries has provided adequate reserves in accordance with GAAP
for the payment of, all federal, state, provincial and foreign Taxes not yet due
and payable, and (c) each of Holdings, the Borrower and each of the Restricted
Subsidiaries has satisfied all of its Tax withholding obligations.

 

139



--------------------------------------------------------------------------------

8.11. Compliance with ERISA.

(a) Each Employee Benefit Plan is in compliance with ERISA, the Code and any
Applicable Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Benefit Plan; no Multiemployer Plan is Insolvent or
in reorganization (or is reasonably likely to be Insolvent or in
reorganization), and no written notice of any such insolvency or reorganization
has been given to the Borrower or any ERISA Affiliate; no Benefit Plan has an
accumulated or waived funding deficiency (or is reasonably likely to have such a
deficiency); on and after the effectiveness of the Pension Act, each Benefit
Plan has satisfied the minimum funding standards (within the meaning of Section
412 of the Code or Section 302 of ERISA) applicable to such Benefit Plan, and
there has been no determination that any such Benefit Plan is, or is expected to
be, in “at risk” status (within the meaning of Section 4010(d)(2) of ERISA);
none of the Borrower or any ERISA Affiliate has incurred (or is reasonably
likely to incur) any liability to or on account of a Benefit Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code; no proceedings have been instituted (or are
reasonably likely to be instituted) to terminate or to reorganize any Benefit
Plan or to appoint a trustee to administer any Benefit Plan, and no written
notice of any such proceedings has been given to the Borrower or any ERISA
Affiliate; and no Lien imposed under the Code or ERISA on the assets of the
Borrower or any ERISA Affiliate exists (or is reasonably likely to exist) nor
has the Borrower or any ERISA Affiliate been notified in writing that such a
Lien will be imposed on the assets of Holdings, the Borrower or any ERISA
Affiliate on account of any Benefit Plan, except to the extent that a breach of
any of the representations, warranties or agreements in this Section 8.11(a)
would not result, individually or in the aggregate, in an amount of liability
that would be reasonably likely to have a Material Adverse Effect. No Benefit
Plan has an Unfunded Current Liability that would, individually or when taken
together with any other liabilities referenced in this Section 8.11(a), be
reasonably likely to have a Material Adverse Effect. With respect to Benefit
Plans that are Multiemployer Plans, the representations and warranties in this
Section 8.11(a)), other than any made with respect to (i) liability under
Section 4201 or 4204 of ERISA or (ii) liability for termination or
reorganization of such Multiemployer Plans under ERISA, are made to the best
knowledge of the Borrower.

(b) All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and Applicable Law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8.12. Subsidiaries. Schedule 8.12 lists each Subsidiary of Holdings (and the
direct and indirect ownership interest of Holdings therein), in each case
existing on the Conversion Date (after giving effect to the Transactions). Each
Material Subsidiary as of the Conversion Date has been so designated on Schedule
8.12.

8.13. Intellectual Property. Each of Holdings, the Borrower and the Restricted
Subsidiaries has good and marketable title to, or a valid license or right to
use, all patents, trademarks, servicemarks, trade names, copyrights and all
applications therefor and licenses thereof, and all other intellectual property
rights, free and clear of all Liens (other than Liens permitted by Section
10.2), that are necessary for the operation of their respective businesses as
currently conducted, except where the failure to have any such title, license or
rights could not reasonably be expected to have a Material Adverse Effect.

 

140



--------------------------------------------------------------------------------

8.14. Environmental Laws. Except as could not reasonably be expected to have a
Material Adverse Effect: (a) Holdings, the Borrower and the Restricted
Subsidiaries and all Real Estate are in compliance with all Environmental Laws;
(b) Holdings, the Borrower and the Restricted Subsidiaries have, and have timely
applied for renewal of, all permits under Environmental Law to construct and
operate their facilities as currently constructed; (c) except as set forth on
Schedule 8.4, neither Holdings, the Borrower nor any Restricted Subsidiary is
subject to any pending or, to the knowledge of the Borrower, threatened
Environmental Claim or any other liability under any Environmental Law,
including any such Environmental Claim, or, to the knowledge of the Borrower,
any other liability under Environmental Law related to, or resulting from the
business or operations of any predecessor in interest of any of them; (d) none
of Holdings, the Borrower or any Restricted Subsidiary is conducting or
financing or, to the knowledge of the Borrower, is required to conduct or
finance, any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; (e) to the knowledge of the
Borrower, no Hazardous Materials have been released into the environment at, on
or under any Real Estate currently owned or leased by Holdings, the Borrower or
any Restricted Subsidiary and (f) neither Holdings, the Borrower nor any
Restricted Subsidiary has treated, stored, transported, released, disposed or
arranged for disposal or transport for disposal of Hazardous Materials at, on,
under or from any currently or, to the knowledge of the Borrower, formerly owned
or leased Real Estate or facility. Except as provided in this Section 8.14, the
Borrower and the Restricted Subsidiaries make no other representations or
warranties regarding Environmental Laws.

8.15. Properties. Except as set forth on Schedule 8.15, Holdings, the Borrower
and the Restricted Subsidiaries have good title to or valid leasehold or
easement interests or other license or use rights in all properties that are
necessary for the operation of their respective businesses as currently
conducted, free and clear of all Liens (other than any Liens permitted by this
Agreement) and except where the failure to have such good title, leasehold or
easement interests or other license or use rights could not reasonably be
expected to have a Material Adverse Effect.

8.16. Solvency. On the Conversion Date, after giving effect to the Transactions,
immediately following the making of each Loan on such date and after giving
effect to the application of the proceeds of such Loans, the Borrower on a
consolidated basis with its Subsidiaries will be Solvent.

8.17. Security Interests. Subject to the qualifications set forth in Section 6.2
and the terms, conditions and provisions of the Collateral Trust Agreement and
any other applicable intercreditor agreement then in effect, with respect to
each Credit Party, the Security Documents, taken as a whole, are effective to
create in favor of the Collateral Representative, for the benefit of the
applicable Secured Parties, a legal, valid and enforceable first priority
security interest (subject to Liens permitted hereunder) in the Collateral
described therein and proceeds thereof, in each case, to the extent required
under the Security Documents, the enforceability of which is subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. In
the case of (i) the Stock described in the Pledge Agreement that is in the form
of securities represented by stock certificates or otherwise constituting
certificated securities within the meaning of Section 8-102(a)(15) of the New
York UCC (“Certificated Securities”), when certificates representing such Stock
are delivered to the Collateral Representative along with instruments of
transfer in blank or endorsed to the Collateral Representative, and (ii) all
other Collateral constituting Real Estate or personal property described in the
Security Agreement, when financing statements and other required filings,
recordings, agreements and actions in appropriate form are executed and
delivered, performed, recorded or filed in the appropriate offices, as the case
may be, the Collateral Representative, for the benefit of the applicable Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Credit Parties in all Collateral that may be
perfected by filing, recording or registering a financing statement or analogous
document and the proceeds thereof (to the extent such Liens may be perfected by
possession of

 

141



--------------------------------------------------------------------------------

the Certificated Securities by the Collateral Representative or such filings,
agreements or other actions or perfection is otherwise required by the terms of
any Credit Document), in each case, to the extent required under the Security
Documents, as security for the Obligations, in each case prior and superior in
right to any other Lien (except, in the case of Liens permitted hereunder).

8.18. Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against Holdings, the Borrower or any Restricted Subsidiary
pending or, to the knowledge of the Borrower, threatened in writing; and (b)
hours worked by and payment made for such work to employees of Holdings, the
Borrower and each Restricted Subsidiary have not been in violation of the Fair
Labor Standards Act or any other applicable Requirement of Law dealing with such
matters.

8.19. Sanctioned Persons; Anti-Corruption Laws; Patriot Act. None of Holdings,
the Borrower or any of its Subsidiaries or any of their respective directors or
officers is subject to any economic embargoes or similar sanctions administered
or enforced by the U.S. Department of State or the U.S. Department of Treasury
(including the Office of Foreign Assets Control) or any other applicable
sanctions authority (collectively, “Sanctions”, and the associated laws, rules,
regulations and orders, collectively, “Sanctions Laws”). Each of Holdings, the
Borrower and its Subsidiaries and their respective officers and directors is in
compliance, in all material respects, with (i) all Sanctions Laws, (ii) the
United States Foreign Corrupt Practices Act of 1977, as amended, and any other
applicable anti-bribery or anti-corruption laws, rules, regulations and orders
(collectively, “Anti-Corruption Laws”) and (iii) the Patriot Act and any other
applicable anti-terrorism and anti-money laundering laws, rules, regulations and
orders. No part of the proceeds of the Loans or Letters of Credit will be used,
directly or indirectly, (A) for the purpose of financing any activities or
business of or with any Person or in any country or territory that at such time
is the subject of any Sanctions or (B) for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
in any material respect of any Anti-Corruption Law.

8.20. Use of Proceeds. The Borrower will use the proceeds of the Loans in
accordance with Section 9.13 of this Agreement.

SECTION 9. Affirmative Covenants.

The Borrower hereby covenants and agrees that on the Conversion Date
(immediately after giving effect to the Transactions) and thereafter, until the
Total Commitments and all Letters of Credit have terminated (unless such Letters
of Credit have been Cash Collateralized, Backstopped or otherwise collateralized
on terms and conditions reasonably satisfactory to the applicable Letter of
Credit Issuer following the termination of the Revolving Credit Commitments or
the termination of the Term Letter of Credit Commitments and the repayment of
the Term C Loans, as the case may be) and the Loans and Unpaid Drawings,
together with interest, fees and all other Obligations (other than Hedging
Obligations under Secured Hedging Agreements and/or Secured Commodity Hedging
Agreements, Cash Management Obligations under Secured Cash Management Agreements
or Contingent Obligations), are paid in full:

9.1. Information Covenants. The Borrower will furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) Annual Financial Statements. On or before the date on which such financial
statements are required to be filed with the SEC (after giving effect to any
permitted extensions) (or, if

 

142



--------------------------------------------------------------------------------

such financial statements are not required to be filed with the SEC, on or
before the date that is 90 days after the end of each such Fiscal Year (or, in
the case of financial statements for the Fiscal Year during which the Conversion
Date occurs, on or before the date that is 120 days after the end of such Fiscal
Year)), the consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such Fiscal Year, and the related consolidated
statements of operations and cash flows for such Fiscal Year, setting forth
comparative consolidated figures for the preceding Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP in all material respects
and, in each case, except with respect to any such reconciliation, certified by
independent certified public accountants of recognized national standing whose
opinion shall not be qualified as to the scope of audit or as to the status of
the Borrower and its consolidated Subsidiaries as a going concern (other than
any exception or qualification that is a result of (x) a current maturity date
of any Indebtedness or (y) any actual or prospective default of a financial
maintenance covenant), all of which shall be (i) certified by an Authorized
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of the Borrower and its consolidated Subsidiaries(or Holdings or an indirect
parent of the Borrower and its consolidated Subsidiaries, as the case may be) in
accordance with GAAP in all material respects, subject to changes resulting from
audit, normal year-end audit adjustments and absence of footnotes and
(ii) accompanied by a Narrative Report with respect thereto.

(b) Quarterly Financial Statements. On or before the date on which such
financial statements are required to be filed with the SEC (after giving effect
to any permitted extensions) with respect to each of the first three quarterly
accounting periods in each Fiscal Year of the Borrower (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 45 days after the end of each such quarterly accounting period (or, in the
case of financial statements for the first three fiscal quarters following the
Conversion Date, on or before the date that is 60 days after the end of such
fiscal quarter) of the first three fiscal quarters of every Fiscal Year), the
consolidated balance sheets of the Borrower and its consolidated Subsidiaries ,
in each case, as at the end of such quarterly period and the related
consolidated statements of operations for such quarterly accounting period and
for the elapsed portion of the Fiscal Year ended with the last day of such
quarterly period, and the related consolidated statement of cash flows for such
quarterly accounting period and for the elapsed portion of the Fiscal Year ended
with the last day of such quarterly period, and setting forth comparative
consolidated figures for the related periods in the prior Fiscal Year or, in the
case of such consolidated balance sheet, for the last day of the prior Fiscal
Year, all of which shall be (i) certified by an Authorized Officer of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of the Borrower and
its consolidated Subsidiaries (or Holdings or an indirect parent of the Borrower
and its consolidated Subsidiaries, as the case may be) in accordance with GAAP
in all material respects, subject to changes resulting from audit, normal
year-end audit adjustments and absence of footnotes and (ii) accompanied by a
Narrative Report with respect thereto.

(c) Officer’s Certificates. Within five Business Days of the delivery of the
financial statements provided for in Section 9.1(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower and its Restricted
Subsidiaries were in compliance with the provisions of Section 10.9 as at the
end of such Fiscal Year or period (solely to the extent such covenant is
required to be tested at the end of such Fiscal Year or quarter), as the case
may be and (ii) a specification of any change in the identity of the Restricted
Subsidiaries, Unrestricted Subsidiaries and Excluded Project Subsidiaries as at
the end of such Fiscal Year or period, as the case may be, from the Restricted
Subsidiaries, Unrestricted Subsidiaries and Excluded Project Subsidiaries,
respectively, provided to the Lenders on the Conversion Date or the most recent
Fiscal Year or period, as the case may be (including calculations in reasonable
detail of any amount added back to Consolidated EBITDA pursuant to clause
(a)(xii), clause (a)(xiii) and any amount excluded from Consolidated Net Income
pursuant to clause (k) of

 

143



--------------------------------------------------------------------------------

the definition thereof). Within five Business Days of the delivery of the
financial statements provided for in Section 9.1(a), a certificate of an
Authorized Officer of the Borrower setting forth (A) in reasonable detail the
Applicable Amount and the Applicable Equity Amount as at the end of the Fiscal
Year to which such financial statements relate and (B) the information required
pursuant to Section [2] of the Perfection Certificate or confirming that there
has been no change in such information since the Conversion Date or the date of
the most recent certificate delivered pursuant to this clause (c)(B), as the
case may be.

(d) Notice of Default; Litigation; ERISA Event. Promptly after an Authorized
Officer of the Borrower or any Restricted Subsidiary obtains knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto, (ii)
any litigation, regulatory or governmental proceeding pending against the
Borrower or any Restricted Subsidiary that has a reasonable likelihood of
adverse determination and such determination could reasonably be expected to be
determined adversely and, if so determined, to result in a Material Adverse
Effect and (iii) the occurrence of any ERISA Event that would reasonably be
expected to result in a Material Adverse Effect.

(e) Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by Holdings, the Borrower or any Restricted Subsidiary (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8) and copies of all financial statements,
proxy statements, notices and reports that Holdings, the Borrower or any
Restricted Subsidiary shall send to the holders of any publicly issued debt with
a principal amount in excess of $300,000,000 of Holdings, the Borrower and/or
any Restricted Subsidiary in their capacity as such holders (in each case to the
extent not theretofore delivered to the Administrative Agent pursuant to this
Agreement).

(f) Requested Information. With reasonable promptness, following the reasonable
request of the Administrative Agent, such other information (financial or
otherwise) as the Administrative Agent on its own behalf or on behalf of any
Lender (acting through the Administrative Agent) may reasonably request in
writing from time to time; provided that, notwithstanding anything to the
contrary in this Section 9.1(f), none of Holdings, the Borrower or any of its
Restricted Subsidiaries will be required to provide any such other information
pursuant to this Section 9.1(f) to the extent that (i) the provision thereof
would violate any attorney client privilege (as reasonably determined by counsel
(internal or external) to the Credit Parties), law, rule or regulation, or any
contractual obligation of confidentiality binding on the Credit Parties or their
respective affiliates (so long as not entered into in contemplation hereof) or
(ii) such information constitutes attorney work product (as reasonably
determined by counsel (internal or external) to the Credit Parties).

(g) Projections. Within 90 days after the commencement of each Fiscal Year of
the Borrower (or, in the case of the budget for the first full Fiscal Year after
the Closing Date, within 120 days after the commencement of such Fiscal Year), a
reasonably detailed consolidated budget for the following Fiscal Year as
customarily prepared by management of the Borrower for its internal use
(including a projected consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of the end of the following Fiscal Year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of an Authorized Officer of the Borrower stating
that such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were based on good faith estimates
and assumptions

 

144



--------------------------------------------------------------------------------

believed by management of the Borrower to be reasonable at the time of
preparation of such Projections, it being understood that such Projections and
assumptions as to future events are not to be viewed as facts or a guarantee of
performance, are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Borrower and its Subsidiaries, and that
actual results may vary from such Projections and such differences may be
material.

(h) Reconciliations. Simultaneously with the delivery of each set of
consolidated financial statements referred to in Sections 9.1(a) and (b) above,
reconciliations for such consolidated financial statements or other
consolidating information reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries and Excluded Project Subsidiaries (if any)
from such consolidated financial statements; provided that the Borrower shall be
under no obligation to deliver the reconciliations or other information
described in this clause (h) if the Consolidated Total Assets and the
Consolidated EBITDA of the Borrower and its consolidated Subsidiaries (which
Consolidated Total Assets and Consolidated EBITDA shall be calculated in
accordance with the definitions of such terms, but determined based on the
financial information of the Borrower and its consolidated Subsidiaries, and not
the financial information of the Borrower and its Restricted Subsidiaries) do
not differ from the Consolidated Total Assets and the Consolidated EBITDA,
respectively, of the Borrower and its Restricted Subsidiaries by more than 2.5%.

Notwithstanding the foregoing, the obligations in clauses (a), (b) and (e) of
this Section 9.1 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Holdings or any direct or indirect parent of Holdings or
(B) the Borrower’s (or Holdings’ or any direct or indirect parent thereof), as
applicable, Form 8-K, 10-K or 10-Q, as applicable, filed with the SEC; provided
that, with respect to each of subclauses (A) and (B) of this paragraph, to the
extent such information relates to Holdings or a direct or indirect parent of
Holdings, such information is accompanied by consolidating or other information
that explains in reasonable detail the differences between the information
relating to Holdings or such parent, on the one hand, and the information
relating to the Borrower and its consolidated Restricted Subsidiaries on a
standalone basis, on the other hand (provided, however, that the Borrower shall
be under no obligation to deliver such consolidating or other explanatory
information if the Consolidated Total Assets and the Consolidated EBITDA of the
Borrower and its consolidated Restricted Subsidiaries do not differ from the
Consolidated Total Assets and the Consolidated EBITDA, respectively, of Holdings
or any direct or indirect parent of Borrower and its consolidated Subsidiaries
by more than 2.5%). Documents required to be delivered pursuant to clauses (a),
(b) and (e) of this Section 9.1 (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website as notified to the Administrative Agent; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
or filed with the SEC, and available in EDGAR (or any successor) to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

9.2. Books, Records and Inspections.

(a) The Borrower will, and will cause each Restricted Subsidiary to, permit
officers and designated representatives of the Administrative Agent or the
Required Lenders (as accompanied by the Administrative Agent) to visit and
inspect any of the properties or assets of the Borrower or such Restricted
Subsidiary in whomsoever’s possession to the extent that it is within such
party’s control to permit such inspection (and shall use commercially reasonable
efforts to cause such inspection to be permitted to the extent that it is not
within such party’s control to permit such inspection), and to examine the books
and records of the Borrower and any such Restricted Subsidiary and discuss the
affairs,

 

145



--------------------------------------------------------------------------------

finances and accounts of the Borrower and of any such Restricted Subsidiary
with, and be advised as to the same by, its and their officers and independent
accountants, all at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or Required Lenders may desire (and subject,
in the case of any such meetings or advice from such independent accountants, to
such accountants’ customary policies and procedures); provided that, excluding
any such visits and inspections during the continuation of an Event of Default
(a) only the Administrative Agent, whether on its own or in conjunction with the
Required Lenders, may exercise rights of the Administrative Agent and the
Lenders under this Section 9.2, (b) the Administrative Agent shall not exercise
such rights more than one time in any calendar year and (c) only one such visit
shall be at the Borrower’s expense; provided further that when an Event of
Default exists, the Administrative Agent (or any of its representatives or
independent contractors) or any representative of any Lender may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Required Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 9.2, neither the Borrower nor any
Restricted Subsidiary will be required under this Section 9.2 to disclose or
permit the inspection or discussion of any document, information or other matter
to the extent that such action would violate any attorney-client privilege (as
reasonably determined by counsel (internal or external) to the Credit Parties),
law, rule or regulation, or any contractual obligation of confidentiality (not
created in contemplation thereof) binding on the Credit Parties or their
respective affiliates or constituting attorney work product (as reasonably
determined by counsel (internal or external) to the Credit Parties).

(b) The Borrower will, and will cause each Restricted Subsidiary to, maintain
proper books of record and account, in which entries that are full, true and
correct in all material respects and are in conformity, in all material
respects, with GAAP shall be made of all material financial transactions and
matters involving the assets of the business of the Borrower or such Restricted
Subsidiary, as the case may be (it being understood and agreed that any
Restricted Subsidiary may maintain its individual books and records in
conformity with local standards or customs and that such maintenance shall not
constitute a breach of the representations, warranties or covenants hereunder).

9.3. Maintenance of Insurance. The Borrower will, and will cause each Material
Subsidiary that is a Restricted Subsidiary to, at all times maintain in full
force and effect, pursuant to self-insurance arrangements or with insurance
companies that the Borrower believes (in the good faith judgment of the
management of the Borrower, as applicable) are financially sound and responsible
at the time the relevant coverage is placed or renewed, insurance in at least
such amounts (after giving effect to any self-insurance which the Borrower
believes (in the good faith judgment of management of the Borrower, as
applicable) is reasonable and prudent in light of the size and nature of its
business) and against at least such risks (and with such risk retentions) as the
Borrower believes (in the good faith judgment of management of the Borrower, as
applicable) is reasonable and prudent in light of the size and nature of its
business and the availability of insurance on a cost-effective basis; and will
furnish to the Administrative Agent, upon written reasonable request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried, provided, however, that for so long as no Event of Default
has occurred and is continuing, the Administrative Agent shall be entitled to
make such request only once in any calendar year. With respect to each Mortgaged
Property, obtain flood insurance in such total amount as the Administrative
Agent may from time to time require, if at any time the area in which any
improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.

 

146



--------------------------------------------------------------------------------

9.4. Payment of Taxes. The Borrower will pay and discharge, and will cause each
of the Restricted Subsidiaries to pay and discharge, all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims in respect of any Taxes imposed, assessed or
levied that, if unpaid, could reasonably be expected to become a material Lien
upon any properties of the Borrower or any Restricted Subsidiary of the
Borrower; provided that neither the Borrower nor any such Restricted Subsidiary
shall be required to pay any such tax, assessment, charge, levy or claim
(i) that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves (in the good faith judgment of management of the
Borrower) with respect thereto in accordance with GAAP or (ii) with respect to
which the failure to pay could not reasonably be expected to result in a
Material Adverse Effect.

9.5. Consolidated Corporate Franchises. The Borrower will do, and will cause
each Material Subsidiary that is a Restricted Subsidiary to do, or cause to be
done, all things necessary to preserve and keep in full force and effect its
existence, corporate rights and authority, except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided, however, that the Borrower and the Restricted Subsidiaries may
consummate any transaction otherwise permitted hereby, including under
Section 10.2, 10.3, 10.4 or 10.5.

9.6. Compliance with Statutes, Regulations, Etc. The Borrower will, and will
cause each Restricted Subsidiary to, comply with all Applicable Laws applicable
to it or its property, including all governmental approvals or authorizations
required to conduct its business, and to maintain all such governmental
approvals or authorizations in full force and effect, in each case except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

9.7. Lender Calls. The Borrower shall conduct a conference call that Lenders may
attend to discuss the financial condition and results of operations of the
Borrower and its Restricted Subsidiaries for the most recently ended measurement
period for which financial statements have been delivered pursuant to Section
9.1(a) or (b), at a date and time to be determined by the Borrower with
reasonable advance notice to the Administrative Agent, limited to one conference
call per fiscal quarter.

9.8. Maintenance of Properties. The Borrower will, and will cause the Restricted
Subsidiaries to, keep and maintain all property material to the conduct of its
business in good working order and condition (ordinary wear and tear, casualty
and condemnation excepted), except to the extent that the failure to do so could
reasonably be expected to have a Material Adverse Effect.

9.9. Transactions with Affiliates. The Borrower will conduct, and cause the
Restricted Subsidiaries to conduct, all transactions with any of its or their
respective Affiliates (other than (x) any transaction or series of related
transactions with an aggregate value that is equal to or less than $25,000,000
or (y) transactions between or among (i) the Borrower and the Restricted
Subsidiaries or any Person that becomes a Restricted Subsidiary as a result of
such transactions and (ii) the Borrower, the Restricted Subsidiaries and to the
extent in the ordinary course or consistent with past practice Holdings, any
direct or indirect parent of Holdings, and any of its other Subsidiaries) on
terms that are, taken as a whole, not materially less favorable to the Borrower
or such Restricted Subsidiary as it would obtain in a comparable arm’s-length
transaction with a Person that is not an Affiliate (as determined in good faith
by the Borrower); provided that the foregoing restrictions shall not apply to:

(a) the payment of customary fees for management, monitoring, consulting,
advisory, underwriting, placement and financial services rendered to Holdings,
the Borrower and its Restricted Subsidiaries and customary investment banking
fees paid for services rendered to the Holdings, the Borrower and its Restricted
Subsidiaries in connection with divestitures, acquisitions, financings and other
transactions, whether or not consummated,

 

147



--------------------------------------------------------------------------------

(b) transactions permitted by Section 10 (other than Section 10.6(m) and any
provision of Section 10 permitting transactions by reference to Section 9.9),

(c) the Transactions and the payment of the Transaction Expenses,

(d) the issuance of Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof) to the management of the Borrower (or any direct or
indirect parent thereof) or any Subsidiary of the Borrower in connection with
the Transactions or pursuant to arrangements described in clause (f) of this
Section 9.9,

(e) loans, advances and other transactions between or among the Borrower, any
Subsidiary of the Borrower or any joint venture (regardless of the form of legal
entity) in which the Borrower or any Subsidiary of the Borrower has invested
(and which Subsidiary or joint venture would not be an Affiliate of the Borrower
but for the Borrower’s or such Subsidiary’s Subsidiary ownership of Stock or
Stock Equivalents in such joint venture or Subsidiary) to the extent permitted
under Section 10,

(f) (i) employment, consulting and severance arrangements between the Borrower
and the Restricted Subsidiaries (or any direct or indirect parent of the
Borrower) and their respective officers, employees, directors or consultants in
the ordinary course of business (including payments, loans and advances in
connection therewith) and (ii) issuances of securities, or other payments,
awards or grants in cash, securities or otherwise and other transactions
pursuant to any equityholder, employee or director equity plan or stock or other
equity option plan or any other management or employee benefit plan or
agreement, other compensatory arrangement or any stock or other equity
subscription, co-invest or equityholder agreement,

(g) payments (i) by the Borrower and the Subsidiaries of the Borrower to any
direct or indirect parent of the Borrower in an amount sufficient so as to allow
any direct or indirect parent of the Borrower to make when due (but without
regard to any permitted deferral on account of financing agreements) any payment
pursuant to any Shared Services and Tax Agreements and (ii) by the Borrower (and
any direct or indirect parent thereof) and the Subsidiaries of the Borrower
pursuant to the Shared Services and Tax Agreements among the Borrower (and any
such parent) and the Subsidiaries of the Borrower, to the extent attributable to
the ownership or operation of the Borrower and its Subsidiaries; provided that
solely in the case of the payment of Taxes of the type described in Section
10.6(d)(i) under a Shared Services and Tax Agreement (and in lieu of making a
dividend thereunder as contemplated by Section 10.6(d)(i)) and not (for the
avoidance of doubt) for purposes of payments under the Tax Receivable Agreement
and the Tax Matters Agreement (as defined in the Existing Plan), the amount of
such payments shall not exceed the amount permitted to be paid as dividends or
distributions under Section 10.6(d)(i),

(h) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower (or, to the extent attributable to the ownership
of the Borrower and its Restricted Subsidiaries, any direct or indirect parent
thereof) and the Subsidiaries of the Borrower,

(i) the payment of indemnities and reasonable expenses incurred by the Permitted
Holders and their Affiliates in connection with services provided to the
Borrower (or any direct or indirect parent thereof), or any of the Subsidiaries
of the Borrower,

(j) the issuance of Stock or Stock Equivalents (other than Disqualified Stock)
of the Borrower (or any direct or indirect parent thereof) to Holdings, any
Permitted Holder or to any director, officer, employee or consultant,

 

148



--------------------------------------------------------------------------------

(k) any customary transactions with a Receivables Entity effected as part of a
Permitted Receivables Facility Financing and any customary transactions with a
Securitization Subsidiary effected as part of a Qualified Securitization
Financing,

(l) the performance of any and all obligations pursuant to the Shared Services
and Tax Agreements (provided that payment obligations shall be subject to
Section 9.9(g)) and other ordinary course transactions under the intercompany
cash management systems with Specified Affiliates and subleases of property from
any Specified Affiliate to the Borrower or any of the Restricted Subsidiaries,

(m) transactions pursuant to permitted agreements in existence on the Closing
Date and, to the extent each such transaction is valued in excess of
$15,000,000, set forth on Schedule 9.9 or any amendment, modification,
supplement, replacement, extension, renewal or restructuring thereto to the
extent such an amendment, modification, supplement, replacement, extension
renewal or restructuring (together with any other amendment or supplemental
agreements) is not materially adverse, taken as a whole, to the Lenders (in the
good faith determination of the Borrower),

(n) transactions in which Holdings (or any indirect parent of the Borrower), the
Borrower or any Restricted Subsidiary, as the case may be, delivers to the
Administrative Agent a letter from an Independent Financial Advisor stating that
such transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of Section 9.9,

(o) the existence and performance of agreements and transactions with any
Unrestricted Subsidiary or Excluded Project Subsidiary that were entered into
prior to the designation of a Restricted Subsidiary as such Unrestricted
Subsidiary or Excluded Project Subsidiary to the extent that the transaction was
permitted at the time that it was entered into with such Restricted Subsidiary
and transactions entered into by an Unrestricted Subsidiary or Excluded Project
Subsidiary with an Affiliate prior to the redesignation of any such Unrestricted
Subsidiary or Excluded Project Subsidiary as a Restricted Subsidiary; provided
that (i) such transaction was not entered into in contemplation of such
designation or redesignation, as applicable, and (ii) in the case of an Excluded
Project Subsidiary, such agreements and transactions comply with the
requirements of the definitions of “Non-Recourse Subsidiary” and “Non-Recourse
Debt”,

(p) Affiliate repurchases of the Loans or Commitments to the extent permitted
hereunder and the payments and other transactions reasonably related thereto,

(q) (i) investments by Permitted Holders in securities of the Borrower or any
Restricted Subsidiary (and payment of reasonable out-of-pocket expenses incurred
by such Permitted Holders in connection therewith) so long as the investment is
being offered by the Borrower or such Restricted Subsidiary generally to other
investors on the same or more favorable terms, and (ii) payments to Permitted
Holders in respect of securities or loans of the Borrower or any Restricted
Subsidiary contemplated in the foregoing clause (i) or that were acquired from
Persons other than the Borrower and the Restricted Subsidiaries, in each case,
in accordance with the terms of such securities or loans; provided, that with
respect to securities of the Borrower or any Restricted Subsidiary contemplated
in clause (i) above, such investment constitutes less than 10% of the proposed
or outstanding issue amount of such class of securities, and

(r) transactions constituting any part of a Permitted Reorganization or an IPO
Reorganization Transaction.

9.10. End of Fiscal Years. The Borrower will, for financial reporting purposes,
cause each of its, and the Restricted Subsidiaries’ fiscal years to end on
December 31 of each year (each a

 

149



--------------------------------------------------------------------------------

“Fiscal Year”); provided, however, that the Borrower may, upon written notice to
the Administrative Agent change the Fiscal Year with the prior written consent
of the Administrative Agent (not to be unreasonably withheld, conditioned,
delayed or denied), in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

9.11. Additional Guarantors and Grantors. Subject to any applicable limitations
set forth in the Guarantee, the Security Documents, the Collateral Trust
Agreement or any applicable intercreditor agreement and this Agreement
(including Section 9.14), the Borrower will cause each direct or indirect
wholly-owned Domestic Subsidiary of the Borrower (excluding any Excluded
Subsidiary) formed or otherwise purchased or acquired after the Conversion Date
and each other Domestic Subsidiary of the Borrower that ceases to constitute an
Excluded Subsidiary to, within 60 days from the date of such formation,
acquisition or cessation (which in the case of any Excluded Subsidiary shall
commence on the date of delivery of the certificate required by Section 9.1(c)),
as applicable (or such longer period as the Administrative Agent may agree in
its reasonable discretion), execute (A) a supplement to each of the Guarantee,
the Pledge Agreement and the Security Agreement in order to become a Guarantor
under such Guarantee, a pledgor under the Pledge Agreement and a grantor under
such Security Agreement, (B) a joinder to the Intercompany Subordinated Note and
(C) a joinder to the Collateral Trust Agreement.

9.12. Pledge of Additional Stock and Evidence of Indebtedness. Subject to any
applicable limitations set forth in the Security Documents, the Collateral Trust
Agreement and any applicable intercreditor agreement, and other than (x) when in
the reasonable determination of the Administrative Agent and the Borrower (as
agreed to in writing), the cost, burden or other consequences of doing so would
be excessive in view of the benefits to be obtained by the Lenders therefrom or
(y) to the extent doing so could result in adverse tax consequences (that are
not de minimis) as reasonably determined by the Borrower, the Borrower will
promptly notify the Administrative Agent in writing of any Stock or Stock
Equivalents constituting Collateral and issued or otherwise purchased or
acquired after the Conversion Date and of any Indebtedness in excess of
$20,000,000 that is owing to the Borrower or any Subsidiary Guarantor (or Person
required to become a Subsidiary Guarantor pursuant to Section 9.11) incurred
(individually or in a series of related transactions) after the Conversion Date
and, in each case, if reasonably requested by the Administrative Agent, will
pledge, and, if applicable, will cause each other Subsidiary Guarantor (or
Person required to become a Subsidiary Guarantor pursuant to Section 9.11), to
pledge to the Collateral Representative for the benefit of the Secured Parties
(in each case, excluding Excluded Collateral), (i) all such Stock and Stock
Equivalents, pursuant to a Pledge Agreement or supplement thereto, and (ii) all
evidences of such Indebtedness, pursuant to a Pledge Agreement or supplement
thereto.

9.13. Use of Proceeds. The Borrower will use (i) the proceeds of the Term C
Loans and the Term Loans for the purposes set forth in the recitals to this
Agreement and (ii) the proceeds of the Revolving Credit Loans (a) on the Closing
Date and the Conversion Date to fund (i) a portion of the Transactions, and (ii)
any original issue discount or upfront fees required to be funded in connection
with the “market flex” provisions of the Fee Letter, (b) on and after the
Closing Date, to backstop or replace existing letters of credit or to cash
collateralize outstanding letters of credit other than Term Letters of Credit,
(c) on or after the Closing Date, for working capital, capital expenditures and
general corporate purposes (including acquisitions, Investments, restricted
payments and other transactions not prohibited hereunder), and (d) to fund the
transactions contemplated by the Plan and for other purposes to be mutually
agreed by the Borrower and the Administrative Agent.

 

150



--------------------------------------------------------------------------------

9.14. Further Assurances.

(a) Subject to the applicable limitations set forth in this Agreement (including
Sections 9.11 and 9.12) and the Security Documents, the Collateral Trust
Agreement and any applicable intercreditor agreement, the Borrower will, and
will cause each other Credit Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents) that may be required
under any Applicable Law, or that the Collateral Agent or the Required Lenders
may reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of Holdings,
the Borrower and the Restricted Subsidiaries.

(b) Subject to any applicable limitations set forth in the Security Documents
(including in any Mortgage), if any assets (including any owned Real Estate or
improvements thereto constituting Collateral with a book value in excess of
$20,000,000 are acquired by the Borrower or any Subsidiary Guarantor after the
Conversion Date (other than assets constituting Collateral under the Security
Documents that become subject to the Lien of any Security Document upon
acquisition thereof or assets subject to a Lien granted pursuant to Section
10.2(d) or 10.2(g)) that are of the nature secured by any Security Document, the
Borrower will promptly notify the Collateral Agent (who shall thereafter notify
the Lenders) thereof and, if requested by the Collateral Agent, will cause such
assets to be subjected to a Lien securing the applicable Obligations and will
take, and cause the other Credit Parties to take, such actions as shall be
necessary or reasonably requested by the Collateral Agent, as soon as
commercially reasonable but in no event later than 120 days (or 180 days in the
case of Collateral consisting of mining properties), unless extended by the
Collateral Agent in its reasonable discretion, to grant and perfect such Liens
consistent with the applicable requirements of the Security Documents, including
actions described in paragraph (a) of this Section, all at the expense of the
Credit Parties.

(c) Any Mortgage delivered to the Collateral Representative in accordance with
the preceding clause (b) shall be accompanied by those items set forth in clause
(d) that are customary for the type of assets covered by such Mortgage. Any
items that are customary for the type of assets covered by such Mortgage may be
delivered within a commercially reasonable period of time after the delivery of
a Mortgage if they are not reasonably available at the time the Mortgage is
delivered.

(d) With respect to any Mortgaged Property, within 120 days (or 180 days in the
case of Collateral consisting of mining properties), unless extended by the
Collateral Agent in its reasonable discretion, the Borrower will deliver, or
cause to be delivered, to the Collateral Representative (i) a Mortgage with
respect to each Mortgaged Property, executed by a duly authorized officer of
each obligor party thereto, (ii) a policy or policies of title insurance issued
by the Title Company insuring the Lien of each such Mortgage as a valid Lien on
the Mortgaged Property described therein, free of any other Liens except as
permitted by Section 10.2 or consented to in writing (including via email) by
the Collateral Agent, together with such endorsements and reinsurance as the
Collateral Agent may reasonably request, together with evidence reasonably
acceptable to the Collateral Agent of payment of all title insurance premiums,
search and examination charges, escrow charges and related charges, fees, costs
and expenses required for the issuance of the title insurance policies referred
to above, (iii) a Survey, to the extent reasonably necessary to satisfy the
requirements of clause (ii) above, (iv) all other documents and instruments,
including Uniform Commercial Code or other applicable fixture security financing
statements, reasonably requested by the Collateral Agent to be filed, registered
or recorded to create the Liens intended to be created by any such Mortgage and
perfect such Liens to the extent required by, and with the priority required by,
such Mortgage shall have been delivered to the Collateral Representative in
proper form for filing, registration or recording and (v) written opinions of
legal counsel in the states in which each such Mortgaged Property is located in
customary form and substance; provided that, with respect to each Mortgaged
Property consisting of oil, gas, hydrocarbon or other similar mineral interests,
the applicable Mortgages will describe the mortgaged mineral interests in the
manner customary

 

151



--------------------------------------------------------------------------------

for the mortgaging of similar mineral interests in similar transactions and
there will be no title insurance or Surveys in connection with such Mortgaged
Properties. The Borrower, prior to delivery of the Mortgages, will deliver, or
cause to be delivered, (i) a completed Federal Emergency Management Agency
Standard Flood Determination with respect to each Mortgaged Property, in each
case in form and substance reasonably satisfactory to the Collateral Agent and
(ii) evidence of flood insurance with respect to each Mortgaged Property, to the
extent and in amounts required by Applicable Laws, in each case in form and
substance reasonably satisfactory to the Collateral Agent.

(e) Notwithstanding anything herein to the contrary, if the Borrower and the
Collateral Agent mutually agree in their reasonable judgment (confirmed in
writing to the Borrower and the Administrative Agent) that the cost or other
consequences (including adverse tax and accounting consequences) of creating or
perfecting any Lien on any property is excessive in relation to the benefits
afforded to the Secured Parties thereby, then such property may be excluded from
the Collateral for all purposes of the Credit Documents.

(f) Notwithstanding anything herein to the contrary, the Borrower and
the Guarantors shall not be required, nor shall the Collateral Agent or
Collateral Representative be authorized, (i) to perfect the above-described
pledges, security interests and mortgages by any means other than by (A) filings
pursuant to the Uniform Commercial Code in the office of the secretary of state
(or similar central filing office) of the relevant State(s), (B) filings in
United States government offices with respect to intellectual property as
expressly required herein and under the other Credit Documents, (C) delivery to
the Collateral Agent or Collateral Representative, for its possession, of all
Collateral consisting of material intercompany notes, stock certificates of the
Borrower and its Restricted Subsidiaries or (D) Mortgages required to be
delivered pursuant to this Section 9.14, (ii) to enter into any control
agreement with respect to any deposit account, securities account or commodities
account or contract (other than in respect of the Term C Loan Collateral
Accounts), (iii) to take any action in any non-U.S. jurisdiction or pursuant to
the requirements of the laws of any non-U.S. jurisdiction in order to create any
security interests or to perfect any security interests, including with respect
to any intellectual property registered outside of the United States (it being
understood that there shall be no security agreements or pledge agreements
governed by the laws of any non-U.S. jurisdiction), (iv) except as expressly set
forth above (including with respect to the Term C Loan Collateral Accounts), to
take any other action with respect to any Collateral to perfect through control
agreements or to otherwise perfect by “control” or (v) to provide any notice to
obtain the consent of governmental authorities under the Federal Assignment of
Claims Act (or any state equivalent thereof).

9.15. Maintenance of Ratings. The Borrower will use commercially reasonable
efforts to obtain and maintain (but not maintain any specific rating) a public
corporate family and/or corporate credit rating, as applicable, and public
ratings in respect of the Term Loans provided pursuant to this Agreement, in
each case, from each of S&P and Moody’s.

9.16. Changes in Business. The Borrower and the Restricted Subsidiaries, taken
as a whole, will not fundamentally and substantively alter the character of
their business, taken as a whole, from the business conducted by the Borrower
and the Restricted Subsidiaries, taken as a whole, on the Conversion Date and
other business activities which are extensions thereof or otherwise similar,
incidental, complementary, synergistic, reasonably related or ancillary to any
of the foregoing (and non-core incidental businesses acquired in connection with
any Permitted Acquisition or permitted Investment), in each case as determined
by the Borrower in good faith.

 

152



--------------------------------------------------------------------------------

SECTION 10. Negative Covenants.

The Borrower hereby covenants and agrees that on the Conversion Date
(immediately after giving effect to the Transactions) and thereafter, until the
Total Commitments and all Letters of Credit have terminated (unless such Letters
of Credit have been Backstopped, Cash Collateralized or otherwise collateralized
on terms and conditions reasonably satisfactory to the applicable Letter of
Credit Issuer following the termination of the Revolving Credit Commitments or
the termination of the Term Letter of Credit Commitments and the repayment of
the Term C Loans, as the case may be) and the Loans and Unpaid Drawings,
together with interest, fees and all other Obligations (other than Hedging
Obligations under Secured Hedging Agreements and/or Secured Commodity Hedging
Agreements, Cash Management Obligations under Secured Cash Management Agreement
or Contingent Obligations), are paid in full:

10.1. Limitation on Indebtedness. The Borrower will not, and will not permit the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness. Notwithstanding the foregoing, the limitations set forth in the
immediately preceding paragraph shall not apply to any of the following items:

(a) Indebtedness arising under the Credit Documents (including any Indebtedness
incurred as permitted by Sections 2.14, 2.15 and 13.1);

(b) subject to compliance with Section 10.5, Indebtedness of the Borrower or any
Restricted Subsidiary owed to the Borrower or any Restricted Subsidiary;
provided that all such Indebtedness of any Credit Party owed to any Person that
is not a Credit Party shall be (x) evidenced by the Intercompany Subordinated
Note or (y) otherwise be subject to subordination terms substantially identical
to the subordination terms set forth in the Intercompany Subordinated Note or
otherwise reasonably acceptable to the Administrative Agent;

(c) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business (including in respect of construction and restoration
activities and in respect of workers compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims and similar obligations);

(d) subject to compliance with Section 10.5, Guarantee Obligations incurred by
(i) Restricted Subsidiaries in respect of Indebtedness of the Borrower or any
other Restricted Subsidiary that is permitted to be incurred under this
Agreement and (ii) the Borrower in respect of Indebtedness of Restricted
Subsidiaries that is permitted to be incurred under this Agreement; provided
that (A) if the Indebtedness being guaranteed under this Section 10.1(d) is
subordinated to the Obligations, such Guarantee Obligations shall be
subordinated to the Guarantee of the Obligations on terms (taken as a whole) at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness, and (B) the aggregate amount of Guarantee Obligations
incurred by Restricted Subsidiaries that are not Subsidiary Guarantors under
this clause (d), when combined with the total amount of Indebtedness incurred by
Restricted Subsidiaries that are not Subsidiary Guarantors pursuant to Sections
10.1(k) and 10.1(ii), shall not exceed the greater of (x) $300,000,000 and (y)
[    ]% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of incurrence or issuance, in each
case at any time outstanding;

(e) Guarantee Obligations (i) incurred in the ordinary course of business
(including in respect of construction or restoration activities) in respect of
obligations of (or to) suppliers, customers,

 

153



--------------------------------------------------------------------------------

franchisees, lessors and licensees, (ii) otherwise constituting Investments
permitted by Section 10.5 (other than Investments permitted by Section 10.5(l)
by reference to Section 10.1 and Section 10.5(q)); provided that this clause
(ii) shall not be construed to limit the requirements of Section 10.1(b) and
(d), or (iii) contemplated by the Plan;

(f) (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred to finance the purchase price, cost of design, acquisition,
construction, repair, restoration, replacement, expansion, installation or
improvement of fixed or capital assets or otherwise in respect of Capital
Expenditures, so long as such Indebtedness, except in the case of Environmental
CapEx or Necessary CapEx, is incurred within 270 days of the acquisition,
construction, repair, restoration, replacement, expansion, installation or
improvement of such fixed or capital assets or incurrence of such Capital
Expenditure, (ii) Indebtedness arising under Capital Leases entered into in
connection with Permitted Sale Leasebacks and (iii) Indebtedness arising under
Capital Leases, other than Capital Leases in effect on the Closing Date and
Capital Leases entered into pursuant to subclauses (i) and (ii) above; provided,
that the aggregate amount of Indebtedness incurred pursuant to this clause (iii)
shall not exceed the greater of (x) $500,000,000 and (y) [    ]% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
at the time of incurrence or issuance, in each case at any time outstanding and
(iv) any supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, renewal or extension of any
Indebtedness specified in subclause (i), (ii) or (iii) above; provided that,
except to the extent otherwise permitted hereunder, the principal amount thereof
does not exceed the principal amount thereof outstanding immediately prior to
such supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, renewal or extension except
by an amount equal to the unpaid accrued interest and premium thereon plus the
amounts paid in respect of fees, premiums, costs, and expenses incurred in
connection with such supplement, amendment, amendment and restatement,
modification, replacement, refinancing, refunding, restructuring, renewal or
extension plus unused commitments;

(g) Indebtedness permitted to remain outstanding under the Plan, and to the
extent such Indebtedness exceeds $15,000,000, set forth on Schedule 10.1 and any
supplement, amendment, amendment and restatement, modification, replacement,
refinancing, refunding, restructuring, renewal or extension thereof; provided
that except to the extent otherwise permitted hereunder, in the case of any such
supplement, amendment, amendment and restatement, modification, replacement,
refinancing, refunding, restructuring, renewal or extension, (i) the principal
amount thereof does not exceed the principal amount thereof outstanding
immediately prior to such supplement, amendment, amendment and restatement,
modification, replacement, refinancing, refunding, restructuring, renewal or
extension except by an amount equal to the unpaid accrued interest and premium
thereon plus any unused commitments plus the amounts paid in respect of fees,
premiums, costs, and expenses incurred in connection with such supplement,
amendment, amendment and restatement, modification, replacement, refinancing,
refunding, restructuring, or extension, (ii) additional obligors do not
guarantee such Indebtedness, (iii) the scheduled maturity date of such
Indebtedness is not prior to the later of (A) the Latest Maturity Date and (B)
the Stated Maturity of such Indebtedness as of the Conversion Date, and (iv) if
the Indebtedness being refinanced, or any guarantee thereof, constituted
Indebtedness subordinated in right of payment to the Obligations, then such
replacement or refinancing Indebtedness, or such guarantee, respectively, shall
be subordinated in right of payment to the Obligations to substantially the same
extent, taken as a whole;

(h) Indebtedness in respect of Hedging Agreements; provided that (i) other than
in the case of Commodity Hedging Agreements, such Hedging Agreements are not
entered into for speculative purposes (as determined by the Borrower in good
faith) and (ii) any speculative Commodity Hedging Agreements must be entered
into in the ordinary course of business (as determined by the Borrower in good
faith);

 

154



--------------------------------------------------------------------------------

(i) Indebtedness in respect of the RCT Reclamation Obligation;

(j) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person or any of its Subsidiaries)
or Indebtedness attaching to assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
Permitted Acquisition or other permitted Investment (including through merger or
consolidation); provided that (x) such Indebtedness existed at the time such
Person became a Subsidiary of the Borrower or at the time such assets were
acquired and, in each case, was not created in anticipation thereof and (y) such
Indebtedness is not guaranteed in any respect by the Borrower or any Restricted
Subsidiary (other than by any such Person that so becomes a Restricted
Subsidiary or is the survivor of a merger with such Person or any of its
Subsidiaries), unless such Guarantee Obligations is separately permitted under
this Section 10.1;

(ii) any supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, renewal or extension of any
Indebtedness specified in subclause (i) above; provided that, except to the
extent otherwise permitted hereunder, (x) the principal amount of any such
Indebtedness does not exceed the principal amount thereof outstanding
immediately prior to such supplement, amendment, amendment and restatement,
modification, replacement, refinancing, refunding, restructuring, renewal or
extension except by an amount equal to the unpaid accrued interest and premium
thereon plus any unused commitments, plus amounts paid in respect of fees,
premiums, costs and expenses incurred in connection with such supplement,
amendment, amendment and restatement, modification, replacement, refinancing,
refunding, restructuring, renewal or extension, (y) additional obligors do not
guarantee such Indebtedness and (z) if the Indebtedness being refinanced, or any
guarantee thereof, constituted Indebtedness subordinated in right of payment to
the Obligations, then such replacement or refinancing Indebtedness, or such
guarantee, respectively, shall be subordinated in right of payment to the
Obligations to substantially the same extent, taken as a whole;

(k) (i) Permitted Other Debt and any supplement, amendment, amendment and
restatement, modification, replacement, refinancing, refunding, restructuring,
renewal or extension thereof, in each case assumed or incurred for any purpose,
including to finance a Permitted Acquisition, other permitted Investments or
Capital Expenditures and Indebtedness of Restricted Subsidiaries that otherwise
meets the requirements of the definition of Permitted Other Debt except for the
fact that it is incurred by a non-Credit Party; provided that if such
Indebtedness is incurred or assumed by a Restricted Subsidiary that is not a
Credit Party, such Indebtedness is not guaranteed in any respect by the Borrower
or any other Guarantor except as permitted under Section 10.5;

(ii) any supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, renewal or extension of any
Indebtedness specified in subclause (i) above (which may be Permitted Other
Notes or Permitted Other Loans); provided that, except to the extent otherwise
expressly permitted hereunder, (x) the principal amount of any such Indebtedness
does not exceed the principal amount thereof outstanding immediately prior to
such supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, renewal or extension except
by an amount equal to the unpaid accrued interest and premium thereon plus any
unused commitments plus amounts paid in respect of fees, premiums, costs and
expenses incurred in connection with such supplement, amendment, amendment and
restatement, modification, replacement, refinancing, refunding, restructuring,
renewal or extension, (y) additional obligors do not guarantee such Indebtedness
and (z) such Indebtedness complies with the requirements of the definition of

 

155



--------------------------------------------------------------------------------

“Permitted Other Loans” or “Permitted Other Notes”, as applicable, except, in
the case of Indebtedness of Restricted Subsidiaries, where such Indebtedness
fails to meet the requirement that it be incurred by a Credit Party;

(iii) the aggregate amount of Indebtedness incurred or assumed under this
Section 10.1(k) (A) shall not exceed (i) the greater of (x) $275,000,000 and (y)
[    ]% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of incurrence or issuance, in each
case at any time outstanding, plus (ii) additional amounts if, on a Pro Forma
Basis after giving effect to the incurrence of such Indebtedness and the
application of proceeds thereof and, if applicable, the Permitted Acquisition,
permitted Investment (including a prospective Investment as contemplated by the
definition of “Specified Transaction”), Disposition, or Capital Expenditure, the
Consolidated Total Net Leverage Ratio is no greater than 4.50 to 1.0 (or, to the
extent incurred or assumed in connection with a Permitted Acquisition, permitted
Investment (including a prospective Investment as contemplated by the definition
of “Specified Transaction”), Disposition, or Capital Expenditure, the
Consolidated Total Net Leverage Ratio (on a Pro Forma Basis for such transaction
and the incurrence of such Indebtedness) is not greater than 4.50 to 1.00 or
shall not be higher than the Consolidated Total Net Leverage Ratio immediately
prior to such Permitted Acquisition, permitted Investment (including a
prospective Investment as contemplated by the definition of “Specified
Transaction”), Disposition, or Capital Expenditure and (B) by Restricted
Subsidiaries that are not Subsidiary Guarantors, when combined with the total
amount of Indebtedness incurred by Restricted Subsidiaries that are not
Subsidiary Guarantors pursuant to Sections 10.1(d) and (ii) shall not exceed the
greater of (x) $300,000,000 and (y) [    ]% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of
incurrence or issuance, in each case at any time outstanding; and

(iv) if such Permitted Other Debt incurred (and for the avoidance of doubt, not
“assumed”) pursuant to this clause (k) is a term loan that ranks pari passu in
right of security with the Initial Term Loans as to payment and security, the
Initial Terms Loans shall be subject to the adjustment (if applicable) set forth
in the proviso to Section 2.14(c)(iii) as if such Permitted Other Debt were an
Incremental Term Loan incurred hereunder;

(l) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business
(including in respect of construction or restoration activities) or consistent
with past practice or in respect of coal mine reclamation, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business (including in respect of construction or restoration
activities) or consistent with past practice;

(m) (i) Indebtedness incurred in connection with any Permitted Sale Leaseback
and (ii) any supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, renewal or extension of any
Indebtedness specified in subclause (i) above; provided that, except to the
extent otherwise permitted hereunder, (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such supplement, amendment, amendment and restatement,
modification, replacement, refinancing, refunding, restructuring, renewal or
extension except by an amount equal to the unpaid accrued interest and premium
thereon plus any unused commitment plus the amounts paid in respect of fees,
costs and expenses incurred in connection with such supplement, amendment,
amendment and restatement, modification, replacement, refinancing, refunding,
restructuring, renewal or extension and (y) additional obligors with respect to
such Indebtedness are not added;

 

156



--------------------------------------------------------------------------------

(n) (i) additional Indebtedness and (ii) any modification, replacement,
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above; provided that the aggregate amount of Indebtedness incurred
or issued pursuant to this Section 10.1(n) shall not exceed the greater of (x)
$275,000,000 and (y) [    ]% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of incurrence or
issuance, in each case at any time outstanding;

(o) Indebtedness under a Permitted Synthetic Letter of Credit Facility;

(p) Cash Management Obligations and other Indebtedness in respect of overdraft
facilities, employee credit card programs, netting services, automatic
clearinghouse arrangements and other cash management and similar arrangements in
the ordinary course of business;

(q) (i) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services, including turbines, transformers and similar equipment and
(ii) Indebtedness in respect of intercompany obligations of the Borrower or any
Restricted Subsidiary with the Borrower or any Restricted Subsidiary of the
Borrower in respect of accounts payable incurred in connection with goods sold
or services rendered in the ordinary course of business and not in connection
with the borrowing of money;

(r) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the Disposition of
any business, assets or Stock or Stock Equivalents permitted hereunder;

(s) Indebtedness of the Borrower or any Restricted Subsidiary consisting of (i)
financing of insurance premiums or (ii) take or pay obligations contained in
supply agreements, in each case arising in the ordinary course of business
(including in respect of construction or restoration activities);

(t) Indebtedness representing deferred compensation, or similar arrangement, to
employees, consultants or independent contractors of the Borrower (or, to the
extent such work is done for the Borrower or its Subsidiaries, any direct or
indirect parent thereof) and the Restricted Subsidiaries incurred in the
ordinary course of business;

(u) Indebtedness consisting of promissory notes issued by any Credit Party to
current or former officers, managers, consultants, directors and employees (or
their respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) to finance the purchase or redemption of Stock
or Stock Equivalents of the Borrower (or any direct or indirect parent thereof)
permitted by Section 10.6(b);

(v) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions and Permitted Acquisitions or
any other Investment permitted hereunder;

(w) Indebtedness in respect of (i) Permitted Receivables Financings owed by a
Receivables Entity or Qualified Securitization Financings owed by a
Securitization Subsidiary and (ii) accounts receivable factoring facilities in
the ordinary course of business; provided that the aggregate amount of
Receivables Indebtedness pursuant to this clause (w) shall not exceed
$500,000,000 at any time outstanding;

 

157



--------------------------------------------------------------------------------

(x) Indebtedness to finance or refinance capital improvements necessary to
comply with the Environmental Protection Agency’s Regional Haze rules and
regulations in an aggregate amount not to exceed $500,000,000 at any time
outstanding;

(y) Indebtedness in respect of (i) Permitted Other Debt issued or incurred for
cash to the extent that the Net Cash Proceeds therefrom are applied to the
prepayment of, at the Borrower’s option as to the allocation among any and all
of the following Classes: (A) Term Loans in the manner set forth in Section
5.2(a)(iii)(A), (B) at the Borrower’s option, Revolving Credit Loans, New
Revolving Credit Loans and/or Extended Revolving Credit Loans (accompanied by a
permanent reduction in the Revolving Credit Commitments, New Revolving Credit
Commitments or Extended Revolving Credit Commitments, as applicable, in the
amount of the Net Cash Proceeds allocated to the prepayment of such Revolving
Credit Loans, New Revolving Credit Loans and/or Extended Revolving Credit Loans)
in the manner set forth in Section 5.2(a)(iii)(A), and/or (C) Term C Loans in
the manner set forth in Section 5.2(a)(iii)(A), (ii) Permitted Other Loans
incurred under Replacement Revolving Credit Commitments, (iii) other Permitted
Other Debt; provided that if such Permitted Other Debt incurred pursuant to this
clause (iii) is a term loan that ranks pari passu in right of security with the
Initial Term Loans as to payment and security, the Initial Terms Loans shall be
subject to the adjustment (if applicable) set forth in the proviso to Section
2.14(c)(iii) as if such Permitted Other Debt were an Incremental Term Loan
incurred hereunder, and (iv) any refinancing, refunding, renewal or extension of
any Indebtedness specified in subclauses (i), (ii) and (iii) above; provided
that in the case of this clause (iv), except to the extent otherwise permitted
hereunder, (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses and premium in connection with
such refinancing) and (y) such Indebtedness otherwise complies the definition of
Permitted Other Loans (in the case of Indebtedness in the form of loans) or the
definition of Permitted Other Notes (in the case of Indebtedness in the form of
notes) (it being understood that Permitted Other Loans may be refinanced by
Permitted Other Notes and Permitted Other Notes may be refinanced by Permitted
Other Loans); provided further that the aggregate principal amount of any such
Indebtedness incurred under preceding clauses (iii) and (iv) (in respect of
Indebtedness incurred in reliance on preceding clause (iii)) shall not exceed,
when combined with the aggregate amount of any Incremental Term Loans, any
Incremental Term C Loans and any Incremental Revolving Credit Commitments that
have been incurred or provided in reliance on Section 2.14, the Maximum
Incremental Facilities Amount;

(z) (i) Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.17 (and which
does not generate any additional proceeds) and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that except to the extent otherwise permitted hereunder, (x) the
principal amount of any such Indebtedness is not increased above the principal
amount thereof outstanding immediately prior to such supplement, amendment,
amendment and restatement, modification, replacement, refinancing, refunding,
restructuring, renewal or extension (except for any original issue discount
thereon and the amount of fees, expenses and premium in connection with such
refinancing) and (y) such Indebtedness otherwise complies with the definition of
“Permitted Other Notes”;

(aa) Indebtedness in an amount not to exceed the Applicable Equity Amount;

(bb) issuances of Preferred Stock (if any) by PrefCo as set forth in the Plan;

 

158



--------------------------------------------------------------------------------

(cc) Indebtedness of any Minority Investments or Indebtedness incurred on behalf
thereof or representing guarantees of such Indebtedness of any Minority
Investment, in an amount not to exceed the greater of (x) $300,000,000 and (y)
[    ]% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of incurrence or issuance, in each
case at any time outstanding;

(dd) intercompany Indebtedness among the Borrower and its Subsidiaries
constituting any part of any Permitted Reorganization;

(ee) to the extent constituting Indebtedness, customer deposits and advance
payments (including progress payments) received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;

(ff) (i) Indebtedness of the Borrower or any Restricted Subsidiary supported by
a letter of credit, in a principal amount not in excess of the stated amount of
such letter of credit so long as such letter of credit is otherwise permitted to
be incurred pursuant to this Section 10.1 or (ii) obligations in respect of
letters of support, guarantees or similar obligations issued, made or incurred
for the benefit of the Borrower or any Subsidiary of the Borrower in connection
with any statutory filing or the delivery of audit opinions performed in
jurisdictions other than the United States;

(gg) Indebtedness owing to the seller of any business or assets permitted to be
acquired by the Borrower or any Restricted Subsidiary under this Agreement;
provided that the aggregate amount of Indebtedness permitted under this clause
(gg) shall not exceed the greater of $500,000,000 and [    ]% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
outstanding at any time;

(hh) obligations in respect of Disqualified Stock and Preferred Stock in an
amount not to exceed the greater of $50,000,000 and [    ]% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
outstanding at any time;

(ii) Indebtedness incurred by Restricted Subsidiaries that are not Subsidiary
Guarantors under this clause (d), when combined with the total amount of
Indebtedness incurred by Restricted Subsidiaries that are not Subsidiary
Guarantors pursuant to Section 10.1(d) and 10.1(k), shall not exceed the greater
of (x) $300,000,000 and (y) [    ]% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time of incurrence or
issuance, in each case at any time outstanding;

(jj) Non-Recourse Debt; and

(kk) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (jj) above.

For purposes of determining compliance with this Section 10.1, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in the proviso to the first paragraph of this Section
10.1 and clauses (a) through (kk) above, the Borrower shall, in its sole
discretion, classify and reclassify or later divide, classify or reclassify such
item of Indebtedness (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness in one or more of the above
paragraph or clauses; provided that all Indebtedness outstanding under the
Credit Documents will be deemed at all times to have been incurred in reliance
only on the exception in clause (a) of Section 10.1.

 

159



--------------------------------------------------------------------------------

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock will not be deemed to be an incurrence or issuance of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
covenant.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the principal amount of Indebtedness
denominated in another currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to refinance other Indebtedness
denominated in another currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced (plus unused commitments
thereunder) plus (ii) the aggregate amount of accrued interest, premiums
(including call and tender premiums), defeasance costs, underwriting discounts,
fees, commissions, costs and expenses (including original issue discount,
upfront fees and similar items) incurred in connection with such refinancing.

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

10.2. Limitation on Liens. The Borrower will not, and will not permit the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or such Restricted Subsidiary, whether now owned or
hereafter acquired, except:

(a) Liens arising under (i) the Credit Documents securing the Obligations and
the RCT Reclamation Obligations and (ii) the Security Documents and the
Permitted Other Debt Documents securing Permitted Other Debt Obligations
permitted to be incurred under Section 10.1(k), (y) or (z); provided that, (A)
in the case of Liens securing Permitted Other Debt Obligations that constitute
First Lien Obligations pursuant to subclause (ii) above and whose collateral
package is identical to the Collateral (subject to exceptions set forth in the
Security Documents), (I) the applicable Permitted Other Debt Secured Parties (or
a representative thereof on behalf of such holders) shall have delivered to the
Collateral Representative an Additional First Lien Secured Party Consent (as
defined in the Security Agreement), an Additional First Lien Secured Party
Consent (as defined in the Pledge Agreement) and a joinder to the Collateral
Trust Agreement and, if the Collateral Trust Agreement has been terminated,
shall have entered into the First Lien Intercreditor Agreement (or, if already
in effect, a joinder thereto) and (II) the Borrower shall have complied with the
other requirements of Section [    ] of the Security Agreement with respect to
such Permitted Other Debt Obligations, if applicable , the applicable Permitted
Other Debt Secured Parties (or a representative thereof on behalf of such
holders) shall enter into security documents with terms and conditions not
materially less favorable to the Lenders than the terms and conditions of the
Security Documents, a joinder to the Collateral Trust Agreement and, if the
Collateral Trust Agreement has been terminated, the First Lien Intercreditor
Agreement (or a joinder thereto or an intercreditor agreement reasonably
acceptable to the Administrative Agent with the Collateral

 

160



--------------------------------------------------------------------------------

Representative and each Hedge Bank party to a Commodity Hedging Agreement), (B)
in the case of Liens securing Permitted Other Debt Obligations that do not
constitute First Lien Obligations pursuant to subclause (ii) above, the
applicable Permitted Other Debt Secured Parties (or a representative thereof on
behalf of such holders) shall have entered into the Junior Lien Intercreditor
Agreement (or a joinder thereto), (C) the aggregate amount of all RCT
Reclamation Obligations secured by Liens on the Collateral pursuant to subclause
(i) above shall not exceed, when combined with the aggregate outstanding
principal amount of Incremental Term C Loans incurred in reliance on the last
proviso appearing in the definition of “Maximum Incremental Facilities Amount”
and used to cash collateralize Term Letters of Credit issued in favor of the
RCT, $975,000,000 and (D) (I) with respect to Indebtedness under subclause (ii)
incurred in reliance on Section 10.1(k) that is secured by Liens on a pari passu
basis with any Liens securing the Credit Facilities (without regard to control
of remedies), immediately after the incurrence thereof, on a Pro Forma Basis,
the Consolidated First Lien Net Leverage Ratio is no greater than 3.00 to 1.00
and (II) with respect to Indebtedness under subclause (ii) incurred in reliance
on Section 10.1(k) that is secured by Liens that are junior in right of security
to the Liens securing the Credit Facilities, immediately after the incurrence
thereof, on a Pro Forma Basis, the Consolidated Secured Net Leverage Ratio is no
greater than 4.00 to 1.00 (it being understood and agreed that (x) without any
further consent of the Lenders, the Administrative Agent, the Collateral Agent
and the Collateral Trustee shall be authorized to negotiate, execute and deliver
on behalf of the Secured Parties the First Lien Intercreditor Agreement, the
Junior Lien Intercreditor Agreement or any other intercreditor agreement
contemplated by, or to effect the provisions of, this Section 10.2(a) and (y)
for the avoidance of doubt, the Liens created for the benefit of the Revolving
Letter of Credit Issuers as contemplated by Section 3.8(c) are permitted by this
Section 10.2(a);

(b) Liens on the Collateral securing obligations under Secured Cash Management
Agreements, Secured Hedging Agreements and Secured Commodity Hedging Agreements;
provided that (i) at all times such obligations shall be secured by the Liens
granted in favor of the Collateral Representative in the manner set forth in,
and be otherwise subject to (and in compliance with), the Collateral Trust
Agreement and governed by the applicable Security Documents and (ii) such
agreements were not entered into for speculative purposes (as determined by the
Borrower at the time such agreements were entered into in its reasonable
discretion acting in good faith) and, in the case of any Secured Commodity
Hedging Agreement or any Secured Hedging Agreement of the type described in
clause (c) of the definition of “Hedging Agreement”, entered into in order to
hedge against or manage fluctuations in the price or availability of any Covered
Commodity);

(c) Permitted Liens;

(d) Liens securing Indebtedness permitted pursuant to Section 10.1(f); provided
that (x) except with respect to any Indebtedness incurred in connection with
Environmental CapEx or Necessary CapEx, such Liens attach concurrently with or
within two hundred and seventy (270) days after completion of the acquisition,
construction, repair, restoration, replacement, expansion, installation or
improvement (as applicable) of the property subject to such Liens and (y) except
as otherwise permitted hereby, such Liens attach at all times only to the assets
so financed except (1) for accessions to the property financed with the proceeds
of such Indebtedness and the proceeds and the products thereof and (2) that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

(e) (i) Liens permitted to remain outstanding under the Plan and (ii) Liens
existing on the Closing Date; provided that any Lien securing Indebtedness or
other obligations in excess of (x) $15,000,000 individually or (y) $100,000,000
in the aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (e) that are not set forth on
Schedule 10.2) shall only be permitted to the extent such Lien is listed on
Schedule 10.2;

 

161



--------------------------------------------------------------------------------

(f) the supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, extension or renewal of any
Lien permitted by clause (a)(ii), clause (e), clause (g) and clause (ee) of this
Section 10.2 upon or in the same assets theretofore subject to such Lien (or
upon or in after-acquired property that is affixed or incorporated into the
property covered by such Lien and accessions thereto or any proceeds or products
thereof) or the supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, extension or renewal
(without increase in the amount or change in any obligor, except to the extent
otherwise permitted hereunder) of the Indebtedness or other obligations secured
thereby (including any unused commitments), to the extent such supplement,
amendment, amendment and restatement, modification, replacement, refinancing,
refunding, restructuring, extension or renewal is permitted by Section 10.1;
provided that in the case of any such supplement, amendment, amendment and
restatement, modification, replacement, refinancing, refunding, restructuring,
extension or renewal of any Lien permitted by clause (a)(ii) and clause (ee) of
this Section 10.2, the requirements set forth in the proviso to clause (a)(ii)
or subclause (ii) of clause (ee), as applicable, shall have been satisfied;

(g) Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (or is a Restricted Subsidiary that survives a merger with such
Person or any of its Subsidiaries) pursuant to a Permitted Acquisition or other
permitted Investment or the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary or existing on assets acquired after the Closing Date, to
the extent the Liens on such assets secure Indebtedness permitted by
Section 10.1; provided that such Liens (i) are not created or incurred in
connection with, or in contemplation of, such Person becoming such a Restricted
Subsidiary or such assets being acquired and (ii) attach at all times only to
the same assets to which such Liens attached and after-acquired property,
property that is affixed or incorporated into the property covered by such Lien
and accessions thereto and products and proceeds thereof, after-acquired
property subject to a Lien securing Indebtedness and other obligations incurred
prior to such time and which Indebtedness and other obligations are permitted
hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired property, and the proceeds and the products thereof and customary
security deposits in respect thereof and in the case of multiple financings of
equipment (or assets affixed or appurtenant thereto and additions and
accessions) provided by any lender, other equipment financed by such lender, it
being understood that such requirement to pledge such after-acquired property
shall not be permitted to apply to any such after-acquired property to which
such requirement would not have applied but for such acquisition) except as
otherwise permitted hereunder, and any supplement, amendment, amendment and
restatement, modification, replacement, refinancing, refunding, restructuring,
renewal or extension thereof permitted by Section 10.1;

(h) [reserved];

(i) Liens securing Indebtedness or other obligations (i) of the Borrower or any
Restricted Subsidiary in favor of a Credit Party and (ii) of any other
Restricted Subsidiary that is not a Credit Party in favor of any other
Restricted Subsidiary that is not a Credit Party;

(j) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) or attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(iii) in favor of banking or other financial institutions or other electronic
payment service providers arising as a matter of law or customary contract
encumbering deposits, including deposits in “pooled deposit” or “sweep” accounts
(including the right of set-off) and which are within the general parameters
customary in the banking or finance industry;

 

162



--------------------------------------------------------------------------------

(k) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 10.4, in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien;

(l) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any Restricted Subsidiary in the ordinary course of business (including in
respect of construction or restoration activities) permitted by this Agreement;

(m) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;

(n) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of the Borrower or any
Restricted Subsidiary;

(o) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(p) Liens (a) on any cash earnest money deposits or cash advances made by the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted under this Agreement, (b) on other cash
advances in favor of the seller of any property to be acquired in an Investment
or other acquisition permitted hereunder to be applied against the purchase
price for such Investment or other acquisition or (c) consisting of an agreement
to dispose of any property pursuant to a disposition permitted hereunder (or
reasonably expected to be so permitted by the Borrower at the time such Lien was
granted);

(q) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(r) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods in the
ordinary course of business or consistent with past practice;

(s) Liens securing Non-Recourse Debt of an Excluded Project Subsidiary on the
assets (and the income and proceeds therefrom) of such Excluded Project
Subsidiary that are developed, operated and/or constructed with the proceeds of
(A) such Non-Recourse Debt or investments in such Non-Recourse Subsidiary; or
(B) Non-Recourse Debt or investments referred to in clause (A) refinanced in
whole or in part by such Non-Recourse Debt;

(t) additional Liens on assets of any Restricted Subsidiary that is not a Credit
Party securing Indebtedness of such Restricted Subsidiary permitted pursuant to
Section 10.1 (or other obligations of such Restricted Subsidiary not
constituting Indebtedness);

 

163



--------------------------------------------------------------------------------

(u) Liens in respect of Permitted Sale Leasebacks;

(v) [reserved];

(w) rights reserved to or vested in others to take or receive any part of, or
royalties related to, the power, gas, oil, coal, lignite or other minerals or
timber generated, developed, manufactured or produced by, or grown on, or
acquired with, any property of the Borrower and the Restricted Subsidiaries and
Liens upon the production from property of power, gas, oil, coal, lignite or
other minerals or timber, and the by-products and proceeds thereof, to secure
the obligations to pay all or a part of the expenses of exploration, drilling,
mining or development of such property only out of such production or proceeds;

(x) Liens arising out of all presently existing and future division and transfer
orders, advance payment agreements, processing contracts, gas processing plant
agreements, operating agreements, gas balancing or deferred production
agreements, pooling, unitization or communitization agreements, pipeline,
gathering or transportation agreements, platform agreements, drilling contracts,
injection or repressuring agreements, cycling agreements, construction
agreements, shared facilities agreements, salt water or other disposal
agreements, leases or rental agreements, farm-out and farm-in agreements,
exploration and development agreements, and any and all other contracts or
agreements covering, arising out of, used or useful in connection with or
pertaining to the exploration, development, operation, production, sale, use,
purchase, exchange, storage, separation, dehydration, treatment, compression,
gathering, transportation, processing, improvement, marketing, disposal or
handling of any property of the Borrower and the Restricted Subsidiaries;
provided that such agreements are entered into in the ordinary course of
business (including in respect of construction or restoration activities);

(y) any restrictions on any Stock or Stock Equivalents or other joint venture
interests of the Borrower or any Restricted Subsidiary providing for a breach,
termination or default under any owners, participation, shared facility, joint
venture, stockholder, membership, limited liability company or partnership
agreement between such Person and one or more other holders of such Stock or
Stock Equivalents or interest of such Person, if a security interest or other
Lien is created on such Stock or Stock Equivalents or interest as a result
thereof and other similar Liens;

(z) rights of first refusal and purchase options in favor of Aluminum Company of
America (“Alcoa”) to purchase Sandow Unit 4 and/or the real property related
thereto, as described in (i) Sandow Unit 4 Agreement dated August 13, 1976, as
amended, between Alcoa and Texas Power & Light Company (“TPL”) and in (ii) Deeds
dated March 14, 1978 and July 21, 1980, as amended, executed by Alcoa conveying
to TPL the Sandow Unit 4 real property;

(aa) Liens and other exceptions to title, in either case on or in respect of any
facilities of the Borrower or any Restricted Subsidiary, arising as a result of
any shared facility agreement entered into with respect to such facility, except
to the extent that any such Liens or exceptions, individually or in the
aggregate, materially adversely affect the value of the relevant property or
materially impair the use of the relevant property in the operation of business
the Borrower and the Restricted Subsidiaries, taken as a whole;

(bb) Liens on cash and Permitted Investments (i) deposited by the Borrower or
any Restricted Subsidiary in margin accounts with or on behalf of brokers,
credit clearing organizations, independent system operators, regional
transmission organizations, pipelines, state agencies, federal agencies, futures
contract brokers, customers, trading counterparties, or any other parties or
issuers of surety bonds or (ii) pledged or deposited as collateral by the
Borrower or any Restricted Subsidiary with any of the entities described in
clause (i) above to secure their respective obligations, in the case of each

 

164



--------------------------------------------------------------------------------

of clauses (i) and (ii) above, with respect to: (A) any contracts and
transactions for the purchase, sale, exchange of, or the option (whether
physical or financial) to purchase, sell or exchange (1) natural gas, (2)
electricity, (3) coal, (4) petroleum-based liquids, (5) oil, (6) nuclear fuel
(including enrichment and conversion), (7) emissions or other environmental
credits, (8) waste byproducts, (9) weather, (10) power and other generation
capacity, (11) heat rate, (12) congestion, (13) renewal energy credit or (14)
any other energy-related commodity or services or derivative (including
ancillary services and related risk (such as location basis) or weather-related
risk); (B) any contracts or transactions for the purchase, processing,
transmission, transportation, distribution, sale, lease, hedge or storage of, or
any other services related to any commodity or service identified in subparts
(1) - (14) above, including any capacity agreement; (C) any financial derivative
agreement (including but not limited to swaps, options or swaptions) related to
any commodity identified in subparts (1) - (14) above, or to any interest rate
or currency rate management activities; (D) any agreement for membership or
participation in an organization that facilitates or permits the entering into
or clearing of any Netting Agreement, any insurance or self-insurance
arrangements or any agreement described in this Section 10.2(bb); (E) any
agreement combining part or all of a Netting Agreement or part or all of any of
the agreements described in this Section 10.2(bb); (F) any document relating to
any agreement described in this Section 10.2(bb) that is filed with a
Governmental Authority and any related service agreements; or (G) any commercial
or trading agreements, each with respect to, or involving the purchase,
transmission, distribution, sale, lease or hedge of, any energy, generation
capacity or fuel, or any other energy related commodity or service, price or
price indices for any such commodities or services or any other similar
derivative agreements, and any other similar agreements (such agreements
described in clauses (A) through (G) of this Section 10.2(bb) being
collectively, “Permitted Contracts”), Netting Agreements, Hedging Agreements and
letters of credit supporting Permitted Contracts, Netting Agreements and Hedging
Agreements;

(cc) additional Liens on assets that do not constitute Collateral prior to the
creation of such Liens, so long as the Credit Facilities hereunder are equally
and ratably secured thereby and otherwise subject to intercreditor arrangements
reasonably satisfactory to the Borrower and the Collateral Agent;

(dd) Liens securing Indebtedness permitted to be incurred pursuant to Section
10.1(x);

(ee) additional Liens, so long as (i)(x) with respect to Indebtedness that is
secured by Liens on a pari passu basis with any Liens securing the Initial
Credit Facilities (without regard to control of remedies), immediately after the
incurrence thereof, on a Pro Forma Basis, the Consolidated First Lien Net
Leverage Ratio is no greater than 3.00 to 1.00 and (y) with respect to
Indebtedness that is secured by Liens that are junior in right of security to
the Liens securing any Initial Credit Facilities, immediately after the
incurrence thereof, on a Pro Forma Basis, the Consolidated Secured Net Leverage
Ratio is no greater than 4.00 to 1.00 and (ii) the holder(s) of such Liens (or a
representative thereof) shall have entered into the Collateral Trust Agreement
or, if the Collateral Trust Agreement has been terminated, the First Lien
Intercreditor Agreement (in the case of subclause (i)(x)), the Junior Lien
Intercreditor Agreement (in the case of subclause (i)(y)) or other intercreditor
agreements or arrangements reasonably acceptable to the Administrative Agent and
the Borrower; and

(ff) additional Liens, so long as the aggregate amount of obligations secured
thereby at any time outstanding does not exceed the greater of (x) $275,000,000
and (y) [    ]% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of incurrence or issuance;
provided that any Liens on the Collateral may (at the Borrower’s election) rank
pari passu or junior to the Lien on the Collateral securing the Obligations in
which case, the holder(s) of such Liens (or a representative thereof) shall have
entered into the Collateral Trust Agreement, the First Lien Intercreditor
Agreement, the Junior Lien Intercreditor Agreement and/or other intercreditor
agreements or arrangements reasonably acceptable to the Administrative Agent and
the Borrower, as applicable.

 

165



--------------------------------------------------------------------------------

10.3. Limitation on Fundamental Changes. Except as permitted by Section 10.4 or
10.5, the Borrower will not, and will not permit the Restricted Subsidiaries to,
consummate any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise consummate the disposition of, all or
substantially all its business units, assets or other properties, except that:

(a) so long as both before and after giving effect to such transaction, no Event
of Default has occurred and is continuing or would result therefrom, any
Subsidiary of the Borrower or any other Person may be merged, amalgamated or
consolidated with or into the Borrower; provided that (A) the Borrower shall be
the continuing or surviving company or (B) if the Person formed by or surviving
any such merger, amalgamation or consolidation is not the Borrower (such other
Person, the “Successor Borrower”), (1) the Successor Borrower (if other than the
Borrower) shall be an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia or any territory thereof,
(2) the Successor Borrower (if other than the Borrower) shall expressly assume
all the obligations of the Borrower under this Agreement and the other Credit
Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (3) each Guarantor, unless it is the
other party to such merger or consolidation, shall have by a supplement to the
Guarantee confirmed that its guarantee thereunder shall apply to any Successor
Borrower’s obligations under this Agreement, (4) each grantor and each pledgor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement or the Pledge Agreement, as applicable,
affirmed that its obligations thereunder shall apply to its Guarantee as
reaffirmed pursuant to clause (3), (5) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have
affirmed that its obligations under the applicable Mortgage shall apply to its
Guarantee as reaffirmed pursuant to clause (3), and (6) the Successor Borrower
shall have delivered to the Administrative Agent an officer’s certificate
stating that such merger or consolidation and such supplements preserve the
enforceability of this Agreement and the Guarantee and the perfection and
priority of the Liens under the applicable Security Documents;

(b) so long as no Event of Default has occurred and is continuing, or would
result therefrom, any Subsidiary of the Borrower or any other Person (in each
case, other than the Borrower) may be merged, amalgamated or consolidated with
or into any one or more Subsidiaries of the Borrower; provided that (i) in the
case of any merger, amalgamation or consolidation involving one or more
Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the continuing or
surviving Person or (B) the Borrower shall cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Guarantors, a
Guarantor shall be the continuing or surviving Person or the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Guarantor) shall execute a supplement to the Guarantee and the relevant Security
Documents each in form and substance reasonably satisfactory to the
Administrative Agent in order to become a Guarantor and pledgor, mortgagor and
grantor, as applicable, thereunder for the benefit of the Secured Parties and to
acknowledge and agree to the terms of the Intercompany Subordinated Note, and
(iii) Borrower shall have delivered to the Administrative Agent an officers’
certificate stating that such merger, amalgamation or consolidation and any such
supplements to the Guarantee and any Security Document preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the applicable Security Documents to the extent otherwise required;

(c) any Permitted Reorganization, an IPO Reorganization Transaction and the
Transactions may be consummated;

 

166



--------------------------------------------------------------------------------

(d) any Restricted Subsidiary that is not a Credit Party may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other Restricted Subsidiary;

(e) the Borrower or any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to any Credit Party; provided that the consideration for any such
disposition by any Person other than a Guarantor shall not exceed the fair value
of such assets;

(f) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise disposed of or
transferred in accordance with Section 10.4 or 10.5, or in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution;

(g) the Borrower or any Restricted Subsidiary may change its legal form, so long
as (i) no Event of Default has occurred and is continuing or would result
therefrom and (ii) the Liens granted pursuant to any Security Documents to which
such Person is a party remain perfected and in full force and effect, to the
extent otherwise required hereby;

(h) any merger, consolidation or amalgamation the purpose and only substantive
effect of which is to reincorporate or reorganize the Borrower or any Restricted
Subsidiary in a jurisdiction in the United States, any state thereof or the
District of Columbia, so long as the Liens granted pursuant to the Security
Documents to which the Borrower is a party remain perfected and in full force
and effect, to the extent otherwise required hereby;

(i) the Transactions and any transactions as contemplated by the Plan may be
consummated; and

(j) the Borrower and the Restricted Subsidiaries may consummate a merger,
amalgamation dissolution, liquidation, windup, consolidation or disposition,
constituting, or otherwise resulting in, a transaction permitted by Section 10.4
(other than Section 10.4(d)), an Investment permitted pursuant to Section 10.5
(other than Section 10.5(l)), and any dividends permitted pursuant to
Section 10.6 (other than Section 10.6(f)).

10.4. Limitation on Sale of Assets. The Borrower will not, and will not permit
the Restricted Subsidiaries to, (i) convey, sell, lease, assign, transfer or
otherwise consummate the disposition of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or hereafter
acquired or (ii) consummate the sale to any Person (other than to the Borrower
or a Subsidiary Guarantor) any shares owned by it of the Borrower’s or any
Restricted Subsidiary’s Stock and Stock Equivalents (each of the foregoing, a
“Disposition”), except that:

(a) the Borrower and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of (i) obsolete, negligible, immaterial, worn-out, uneconomical, scrap,
used, or surplus or mothballed assets (including any such equipment that has
been refurbished in contemplation of such disposition) or assets no longer used
or useful in the business or no longer commercially desirable to maintain, (ii)
inventory or goods (or other assets) held for sale in the ordinary course of
business, (iii) cash and Permitted Investments, (iv) immaterial assets, and (v)
assets for the purposes of charitable contributions or similar gifts to the
extent such assets are not material to the ability of the Borrower and the
Restricted Subsidiaries, taken as a whole, to conduct its business in the
ordinary course;

 

167



--------------------------------------------------------------------------------

(b) the Borrower and the Restricted Subsidiaries may make Dispositions of
assets; provided that (i) to the extent required, the Net Cash Proceeds thereof
to the Borrower and the Restricted Subsidiaries are promptly applied to the
prepayment of Term Loans or Term C Loans as provided for in Section 5.2(a)(i),
(ii) as of the date of signing of the definitive agreement for such Disposition,
no Event of Default shall have occurred and be continuing, (iii) with respect to
any Disposition pursuant to this clause (b) for a purchase price in excess of
$50,000,000, the Person making such Disposition shall receive fair market value
and not less than 75% of such consideration in the form of cash or Permitted
Investments; provided that for the purposes of this subclause (iii) the
following shall be deemed to be cash: (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto, or if incurred or accrued subsequent to
the date of such balance sheet, such liabilities that would have been reflected
on the Borrower’s or such Restricted Subsidiary’s consolidated balance sheet or
in the footnotes thereto if such incurrence or accrual had taken place on or
prior to the date of such balance sheet) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms (1) subordinated to
the payment in cash of the Obligations or (2) not secured by the assets that are
the subject of such Disposition, that are assumed by the transferee with respect
to the applicable Disposition and for which the Borrower and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities, notes or other obligations received by
the Person making such Disposition from the purchaser that are converted by such
Person into cash or Permitted Investments or by their terms are required to be
satisfied for cash or Permitted Investments (to the extent of the cash or
Permitted Investments received) within 180 days following the closing of the
applicable Disposition, (C) consideration consisting of Indebtedness of any
Credit Party (other than subordinated Indebtedness) received after the Closing
Date from Persons who are not Restricted Subsidiaries (so long as such
Indebtedness is not cancelled or forgiven) and (D) any Designated Non-Cash
Consideration received by the Person making such Disposition having an aggregate
fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this Section 10.4(b) that is at that time
outstanding, not in excess of the greater of $500,000,000 and [    ]% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value and (iv) any non-cash proceeds received in the form
of Real Estate, Indebtedness or Stock and Stock Equivalents are pledged to the
Collateral Representative to the extent required under Section 9.12 or 9.14;

(c) (i) the Borrower and the Restricted Subsidiaries may make Dispositions to
the Borrower or any other Credit Party, (ii) any Restricted Subsidiary that is
not a Credit Party may make Dispositions to the Borrower or any other Subsidiary
of the Borrower; provided that with respect to any such Disposition to an
Unrestricted Subsidiary or Excluded Project Subsidiary, such Disposition shall
be for fair value and (iii) any Credit Party may make Dispositions to a
non-Credit Party in an aggregate amount not to exceed $300,000,000;

(d) the Borrower and any Restricted Subsidiary may effect any transaction
permitted by Sections 10.2, 10.3, (other than Section 10.3(j)), 10.5 (other than
Section 10.5(l)) or 10.6 (other than Section 10.6(f));

(e) the Borrower and any Restricted Subsidiary may lease, sublease, license
(only on a non-exclusive basis, with respect to any intellectual property) or
sublicense (only on a non-exclusive basis, with respect to any intellectual
property) real, personal or intellectual property in the ordinary course of
business;

 

168



--------------------------------------------------------------------------------

(f) Dispositions of property (including like-kind exchanges) to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property (excluding any boot thereon) or (ii) the proceeds of such
Disposition are applied to the purchase price of such replacement property, in
each case under Section 1031 of the Code or otherwise;

(g) Dispositions pursuant to Permitted Sale Leaseback transactions;

(h) Dispositions of (i) Investments in joint ventures (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements or put/call arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements or (ii) to
joint ventures in connection with the dissolution or termination of a joint
venture to the extent required pursuant to joint venture and similar
arrangements;

(i) (i) Dispositions of Receivables Facility Assets in connection with any
Permitted Receivables Financing, and any Disposition of Securitization Assets in
connection with any Qualified Securitization Financing, provided that the
Receivables Indebtedness arising in connection therewith shall not exceed the
amount of Receivables Indebtedness permitted by Section 10.1(w) and (ii)
Dispositions in connection with accounts receivable factoring facilities in the
ordinary course of business;

(j) Dispositions listed on Schedule 10.4 or to consummate the Transactions,
including transactions contemplated by the Plan;

(k) transfers of property subject to a Recovery Event or in connection with any
condemnation proceeding upon receipt of the Net Cash Proceeds of such Recovery
Event or condemnation proceeding;

(l) Dispositions or discounts of accounts receivable or notes receivable in
connection with the collection or compromise thereof or the conversion of
accounts receivable to notes receivable;

(m) Dispositions of any assets not constituting Collateral in an aggregate
amount not to exceed $150,000,000;

(n) Dispositions of power, capacity, heat rate, renewable energy credits, waste
by-products, energy, electricity, coal and lignite, oil and other
petroleum-based liquids, emissions and other environmental credits, ancillary
services, fuel (including all forms of nuclear fuel and natural gas) and other
related assets or products of services, including assets related to trading
activities or the sale of inventory or contracts related to any of the
foregoing, in each case in the ordinary course of business;

(o) the execution of (or amendment to), settlement of or unwinding of any
Hedging Agreement;

(p) any Disposition of mineral rights, other than mineral rights in respect of
coal or lignite;

(q) any Disposition of any real property that is (i) primarily used or intended
to be used for mining which has either been reclaimed, or has not been used for
mining in a manner which requires reclamation, and in either case has been
determined by the Borrower not to be necessary for use for mining, (ii) used as
buffer land, but no longer serves such purpose, or its use is restricted such
that it will continue to be buffer land, or (iii) was acquired in connection
with power generation facilities, but has been determined by the Borrower to no
longer be commercially suitable for such purpose;

 

169



--------------------------------------------------------------------------------

(r) any Disposition (including foreclosure, condemnation or expropriation) of
any assets required by any Governmental Authority;

(s) any Disposition of assets in connection with salvage activities;

(t) the surrender or waiver of contractual rights and settlement or waiver of
contractual or litigation claims;

(u) Dispositions of any assets (including Stock and Stock Equivalents) acquired
in connection with any Permitted Acquisition or other Investment not prohibited
hereunder, which assets are not used or useful to the core or principal business
of the Borrower and its Restricted Subsidiaries (as determined by the Borrower
in good faith); and

(v) other Dispositions (including those of the type otherwise described herein)
made for fair market value in an aggregate amount not to exceed the greater of
(x) $500,000,000 and (y) [    ]% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis);

(w) the Borrower and any Restricted Subsidiary may (i) terminate or otherwise
collapse its cost sharing agreements with the Borrower or any Subsidiary and
settle any crossing payments in connection therewith, (ii) convert any
intercompany Indebtedness to Stock or any Stock to intercompany Indebtedness,
(iii) settle, discount, write off, forgive or cancel any intercompany
Indebtedness or other obligation owing by the Borrower or any Restricted
Subsidiary or (iv) settle, discount, write off, forgive or cancel any
Indebtedness owing by any present or former consultants, managers, directors,
officers or employees of Holdings, the Borrower, any direct or indirect parent
thereof, or any Subsidiary thereof or any of their successors or assigns;

(x) any disposition of property to the extent that (1) such property is
exchanged for credit against the purchase price of similar replacement property
that is purchased within 270 days thereof or (2) the proceeds of such
disposition are promptly applied to the purchase price of such replacement
property (which replacement property is actually purchased within 270 days
thereof);

(y) any disposition in connection with a Permitted Reorganization or an IPO
Reorganization Transaction;

(z) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater fair market value or usefulness to
the business of the Borrower and the Restricted Subsidiaries, taken as a whole,
as determined in good faith by the Borrower; and

(aa) Dispositions of any asset between or among the Borrower and/or any
Restricted Subsidiary as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to clauses (a)
through (z) above; provided that after giving effect to any such Disposition, to
the extent the assets subject to such Dispositions constituted Collateral, such
assets shall remain subject to, or be rejoined to, the Lien of the Security
Documents.

10.5. Limitation on Investments. The Borrower will not, and will not permit the
Restricted Subsidiaries, to make any Investment except:

(a) extensions of trade credit, asset purchases (including purchases of
inventory, fuel (including all forms of nuclear fuel), supplies, materials and
equipment) and the licensing or contribution of intellectual property pursuant
to joint marketing arrangements or development agreements with other Persons, in
each case in the ordinary course of business (including in respect of
construction or restoration activities);

 

170



--------------------------------------------------------------------------------

(b) Investments in cash or Permitted Investments when such Investments were
made;

(c) loans and advances to officers, directors, employees and consultants of the
Borrower (or any direct or indirect parent thereof) or any Subsidiary of the
Borrower (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes (including
employee payroll advances), (ii) in connection with such Person’s purchase of
Stock or Stock Equivalents of Holdings (or any direct or indirect parent
thereof; provided that, to the extent such loans and advances are made in cash,
the amount of such loans and advances used to acquire such Stock or Stock
Equivalents shall be contributed to the Borrower in cash) and (iii) for purposes
not described in the foregoing subclauses (i) and (ii); provided that the
aggregate principal amount outstanding pursuant to subclause (iii) shall not
exceed $25,000,000 at any one time outstanding;

(d) Investments (i) contemplated by the Plan or to consummate the Transactions
and (ii) existing on, or made pursuant to legally binding written commitments in
existence on, the Closing Date and, to the extent such Investments exceed
$15,000,000, set forth on Schedule 10.5 and any supplement, amendment, amendment
and restatement, modification, replacement, refinancing, refunding,
restructuring, renewal or extension thereof, only to the extent that the amount
of any Investment made pursuant to this clause (d)(ii) does not at any time
exceed the amount of such Investment set forth on Schedule 10.5 (except by an
amount equal to the unpaid accrued interest and premium thereon plus any unused
commitments plus amounts paid in respect of fees, premiums, costs and expenses
incurred in connection with such supplement, amendment, amendment and
restatement, modification, replacement, refinancing, refunding, restructuring,
renewal or extension or as otherwise permitted hereunder);

(e) any Investment acquired by the Borrower or any Restricted Subsidiary (a) in
exchange for any other Investment or accounts receivable held by the Borrower or
any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization, or recapitalization of, or settlement of
delinquent accounts or disputes with or judgments against, the issuer, obligor
or borrower of such original Investment or accounts receivable, (b) as a result
of a foreclosure by the Borrower or any Restricted Subsidiary with respect to
any secured Investment or other transfer of title with respect to any secured
Investment in default or (c) as a result of the settlement, compromise or
resolution of litigation, arbitration or other disputes with Persons who are not
Affiliates;

(f) Investments to the extent that payment for such Investments is made with (i)
Stock or Stock Equivalents (other than Disqualified Stock) of the Borrower (or
any direct or indirect parent thereof) or (ii) the proceeds from the issuance of
Stock or Stock Equivalents (other than Disqualified Stock, any Cure Amount, any
sale or issuance to any Subsidiary and any issuance applied pursuant to Section
10.6(a) or Section 10.6(b)(i)) of the Borrower (or any direct or indirect parent
thereof); provided that such Stock or Stock Equivalents or proceeds of such
Stock or Stock Equivalents will not increase the Applicable Equity Amount;

(g) Investments (i) (A) by the Borrower or any Restricted Subsidiary in any
Credit Party, (B) between or among Restricted Subsidiaries that are not Credit
Parties, and (C) consisting of intercompany Investments incurred in the ordinary
course of business in connection with the cash management operations (including
with respect to intercompany self-insurance arrangements) among the Borrower and
the Restricted Subsidiaries (provided that any such intercompany Investment in
connection with cash management arrangements by a Credit Party in a Subsidiary
of the Borrower that is not a Credit Party is in the form of an intercompany
loan or advance and the Borrower or such Restricted Subsidiary complies with
Section 9.12 to the extent applicable); (ii) by Credit Parties in any Restricted
Subsidiary

 

171



--------------------------------------------------------------------------------

that is not a Credit Party, to the extent that the aggregate amount of all
Investments made on or after the Closing Date pursuant to this subclause (ii),
when valued at the fair market value (determined by the Borrower acting in good
faith) of each such Investment at the time each such Investment was made, is not
in excess of, when combined with, and without duplication of, the aggregate
amount of Investments made pursuant to Section 10.5(i), an amount equal to the
greater of (x) $300,000,000 and (y) [    ]% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis), provided, that to
the extent the Consolidated Total Net Leverage Ratio is not greater than 3.0 to
1.0 (calculated on a Pro Forma Basis at the time of such Investment), such
Investments pursuant to this clause (g)(ii)) shall be unlimited; and (iii) by
Credit Parties in any Restricted Subsidiary that is not a Credit Party so long
as such Investment is part of a series of simultaneous Investments by Restricted
Subsidiaries in other Restricted Subsidiaries that result in the proceeds of the
initial Investment being invested in one or more Credit Parties;

(h) Investments constituting Permitted Acquisitions; provided that the aggregate
amount of any such Investment, as valued at the fair market value (determined by
the Borrower acting in good faith) of such Investment at the time each such
Investment is made, made by the Borrower or any Subsidiary Guarantor in any
Restricted Subsidiary that, after giving effect to such Investment, shall not be
a Guarantor, shall not cause the aggregate amount of all such Investments made
pursuant to this clause (h) (as so valued at the time each such investment is
made) to exceed the sum of (i) $300,000,000, plus (ii) the Applicable Equity
Amount at such time plus (iii) the Applicable Amount at such time; provided that
in respect of any Investments made in reliance of clause (ii) of the definition
of “Applicable Amount”, no Event of Default under Section 11.1 or Section 11.5
shall have occurred and be continuing or would result therefrom;

(i) Investments constituting (i) Minority Investments and Investments in
Unrestricted Subsidiaries and Excluded Project Subsidiaries, (ii) Investments in
joint ventures (regardless of the form of legal entity) or similar Persons that
do not constitute Restricted Subsidiaries and (iii) Investments in Subsidiaries
that are not Credit Parties, in each case valued at the fair market value
(determined the Borrower acting in good faith) of such Investment at the time
each such Investment is made, in an aggregate amount at any one time outstanding
pursuant to this clause (i) that, at the time each such Investment is made,
would not exceed, when combined with, and without duplication of, the aggregate
amount of Investments made pursuant to clause (ii) of Section 10.5(g), an amount
equal to the greater of (x) $300,000,000 and (y) [    ]% of Consolidated EBITDA
for the most recently ended Test Period (calculated on a Pro Forma Basis),
provided, that to the extent the Consolidated Total Net Leverage Ratio is not
greater than 3.0 to 1.0 (calculated on a Pro Forma Basis at the time of such
Investment), such Investments pursuant to this clause (i) shall be unlimited;

(j) Investments constituting non-cash proceeds of Dispositions of assets to the
extent permitted by Section 10.4;

(k) Investments made to repurchase or retire Stock or Stock Equivalents of the
Borrower or any direct or indirect parent thereof owned by any employee or any
stock ownership plan or key employee stock ownership plan of the Borrower (or
any direct or indirect parent thereof) in an aggregate amount, when combined
with distributions made pursuant to Section 10.6(b), not to exceed the
limitations set forth in such Section;

(l) Investments consisting of or resulting from Indebtedness, Liens, dividends
or other payments, fundamental changes and Dispositions permitted by
Section 10.1 (other than Sections 10.1(b), 10.1(d) and 10.1(e)(ii)), 10.2 (other
than Liens Section 10.2(m)), 10.3 (other than Section 10.3(j)), 10.4 (other than
Section 10.4(d)), 10.6 (other than Section 10.6(f)), 10.7 or 10.8, as
applicable;

 

172



--------------------------------------------------------------------------------

(m) loans and advances to any direct or indirect parent of the Borrower in lieu
of, and not in excess of the amount of, dividends or other payments to the
extent permitted to be made to such parent in accordance with Section 10.6;
provided that the aggregate amount of such loans and advances shall reduce the
ability of the Borrower and the Restricted Subsidiaries to make dividends under
the applicable clauses of Section 10.6 by such amount;

(n) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(o) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(p) advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;

(q) Guarantee Obligations of the Borrower or any Restricted Subsidiary of leases
(other than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(r) Investments held by a Person acquired (including by way of merger,
amalgamation or consolidation) after the Closing Date otherwise in accordance
with this Section 10.5 to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

(s) Investments in Hedging Agreements permitted by Section 10.1;

(t) Investments in or by a Receivables Entity or a Securitization Entity arising
out of, or in connection with, any Permitted Receivables Financing or Qualified
Securitization Financing, as applicable; provided, however, that any such
Investment in a Receivables Entity or a Securitization Subsidiary is in the form
of a contribution of additional Receivables Facility Assets or Securitization
Assets, as applicable, or as equity;

(u) Investments consisting of deposits of cash and Permitted Investments as
collateral support permitted under Section 10.2;

(v) other Investments not to exceed an amount equal to (x) the Applicable Equity
Amount at the time such Investments are made plus (y) the Applicable Amount at
such time, provided that in respect of any Investments made in reliance of
clause (ii) of the definition of “Applicable Amount”, no Event of Default under
Section 11.1 or Section 11.5 shall have occurred and be continuing or would
result therefrom;

(w) other Investments in an amount at any one time outstanding equal to the
greater of (x) $300,000,000 and (y) [    ]% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis);

(x) Investments consisting of purchases and acquisitions of assets and services
in the ordinary course of business (including in respect of construction or
restoration activities);

 

173



--------------------------------------------------------------------------------

(y) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practice;

(z) Investments made as a part of, or in connection with or to otherwise fund
the Transactions;

(aa) [reserved];

(bb) Investments relating to pension trusts;

(cc) Investments by Credit Parties in any Restricted Subsidiary that is not a
Credit Party so long as such Investment is part of a series of simultaneous
Investments by the Borrower and the Restricted Subsidiaries in other Restricted
Subsidiaries that result in the proceeds of the intercompany Investment being
invested in one or more Credit Parties;

(dd) Investments relating to nuclear decommission trusts and nuclear insurance
and self-insurance organizations or arrangements;

(ee) Investments in the form of, or pursuant to, operating agreements, working
interests, royalty interests, mineral leases, processing agreements, farm-out
agreements, contracts for the sale, transportation or exchange of oil and
natural gas or other fuel or commodities, unitization agreements, pooling
agreements, area of mutual interest agreements, production sharing agreements or
other similar or customary agreements, transactions, properties, interests or
arrangements, and Investments and expenditures in connection therewith or
pursuant thereto, in each case, made or entered into in the ordinary course of
business;

(ff) Investments in wind or other renewable energy projects or in any nuclear
power or energy joint venture or in assets comprising an energy generating
facility or unit or in any Similar Business, in an aggregate amount not to
exceed the greater of (x) $300,000,000 and (y) [    ]% of Consolidated EBITDA at
any time outstanding;

(gg) to the extent constituting Investments, transactions pursuant to the Shared
Services and Tax Agreements permitted under Section 10.6(n));

(hh) Investments in connection with Permitted Reorganizations or an IPO
Reorganization Transaction;

(ii) Investments in deposit accounts, commodities and securities accounts opened
in the ordinary course of business;

(jj) Investments solely to the extent such Investments reflect an increase in
the value of Investments otherwise permitted under this Agreement;

(kk) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the ordinary
course of business;

(ll) Loans repurchased by the Borrower or a Restricted Subsidiary pursuant to
and in accordance with Section 13.6(h);

 

174



--------------------------------------------------------------------------------

(mm) loans to, or letters of credit (including Letters of Credit) to be issued
on behalf of, any of the Borrower’s direct or indirect parent companies or such
parents’ Subsidiaries for working capital purposes, in each case so long as made
in the ordinary course of business or consistent with past practices and in an
amount not to exceed $50,000,000 at any time outstanding; and

(nn) other Investments in an unlimited amount, provided that the Borrower shall
be in compliance on a Pro Forma Basis with a Consolidated Total Net Leverage
Ratio not greater than 3.0 to 1.0.

10.6. Limitation on Dividends. The Borrower will not declare or pay any
dividends or return any capital to its stockholders or make any other
distribution, payment or delivery of property or cash to its stockholders on
account of such Stock and Stock Equivalents, or redeem, retire, purchase or
otherwise acquire, directly or indirectly, for consideration, any shares of any
class of its Stock or Stock Equivalents or set aside any funds for any of the
foregoing purposes, (other than dividends payable solely in its Stock or Stock
Equivalents (other than Disqualified Stock) (all of the foregoing, “dividends”),
provided:

(a) the Borrower may (or may pay dividends to permit any direct or indirect
parent thereof to) redeem in whole or in part any of its Stock or Stock
Equivalents for another class of its (or such parent’s) Stock or Stock
Equivalents or with proceeds from substantially concurrent equity contributions
or issuances of new Stock or Stock Equivalents (other than any Cure Amount, any
sale or issuance to any Subsidiary and any contribution or issuance applied
pursuant to Section 10.5(f)(ii) or Section 10.6(b)(i)); provided that (i) such
new Stock or Stock Equivalents contain terms and provisions (taken as a whole)
at least as advantageous to the Lenders, taken as a whole, in all respects
material to their interests as those contained in the Stock or Stock Equivalents
redeemed thereby and (ii) the cash proceeds from any such contribution or
issuance shall not increase the Applicable Equity Amount;

(b) the Borrower may (or may pay dividends to permit any direct or indirect
parent thereof to) redeem, acquire, retire or repurchase shares of its (or such
parent’s) Stock or Stock Equivalents held by any present or former officer,
manager, consultant, director or employee (or their respective Affiliates,
spouses, former spouses, successors, executors, administrators, heirs, legatees,
distributees, estates or immediate family members) of the Borrower (or any
direct or indirect parent thereof) and any Subsidiaries, so long as such
repurchase is pursuant to, and in accordance with the terms of, any stock option
or stock appreciation rights plan, any management, director and/or employee
benefit, stock ownership or option plan, stock subscription plan or agreement,
employment termination agreement or any employment agreements or stockholders’
or shareholders’ agreement; provided, however, that the aggregate amount of
payments made under this Section 10.6(b), when combined with Investments made
pursuant to Section 10.5(k), do not exceed in any calendar year $25,000,000
(which shall increase to $50,000,000 subsequent to the consummation of an
initial public offering of, or registration of, Stock by the Borrower (or any
direct or indirect parent company of the Borrower) (with unused amounts in any
calendar year being carried over to succeeding calendar years subject to a
maximum (without giving effect to the following proviso) of $60,000,000 in any
calendar year (which shall increase to $100,000,000 subsequent to the
consummation of an underwritten public offering of, or registration of, Stock by
the Borrower or any direct or indirect parent corporation of the Borrower));
provided, further, that such amount in any calendar year may be increased by an
amount not to exceed:

(i) the cash proceeds from the sale of Stock (other than Disqualified Stock, any
Cure Amount, any sale or issuance to any Subsidiary and any contribution or
issuance applied pursuant to Section 10.5(f)(ii) or Section 10.6(a)) of the
Borrower and, to the extent contributed to the Borrower, Stock of any of the
Borrower’s direct or indirect parent companies, in each case to present or
former officers, managers, consultants, directors or employees (or their

 

175



--------------------------------------------------------------------------------

respective Affiliates, spouses, former spouses, successors, executors,
administrators, heirs, legatees, distributees, estates or immediate family
members) of the Borrower (or any of its direct or indirect parent companies) or
any Subsidiary of the Borrower that occurs after the Closing Date; provided that
such Stock or proceeds of such Stock will not increase the Applicable Equity
Amount; plus

(ii) the cash proceeds of key man life insurance policies received the Borrower
or any Restricted Subsidiary after the Closing Date; less

(iii) the amount of any dividends or distributions previously made with the cash
proceeds described in clauses (i) and (ii) above;

and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Restricted Subsidiary from present or former officers, managers,
consultants, directors or employees (or their respective Affiliates, spouses,
former spouses, successors, executors, administrators, heirs, legatees,
distributees, estates or immediate family members) of the Borrower (or any of
its direct or indirect parent companies), or any Subsidiary of the Borrower in
connection with a repurchase of Stock or Stock Equivalents of the Borrower or
any of its direct or indirect parent companies will not be deemed to constitute
a dividend for purposes of this covenant or any other provision of this
Agreement;

(c) so long as no Event of Default under Section 11.1 or Section 11.5 shall have
occurred and be continuing or would result therefrom, the Borrower may pay
dividends on its Stock or Stock Equivalents; provided that the amount of all
such dividends paid from the Closing Date pursuant to this clause (c) shall not
exceed an amount equal to (x) the Applicable Equity Amount at the time such
dividends are paid plus (y) the Applicable Amount at such time, provided that in
respect of any dividends made in reliance of clause (ii) of the definition of
Applicable Amount, (i) the Consolidated Total Net Leverage Ratio shall not be
greater than 4.50 to 1.0 (calculated on a Pro Forma Basis after giving effect to
such dividends) and (ii) no Event of Default shall have occurred and be
continuing or would result therefrom;

(d) the Borrower may make dividends, distributions or loans to any direct or
indirect parent company of the Borrower in amount required for any such direct
or indirect parent to pay, in each case without duplication:

(i) foreign, federal, state and local income Taxes, to the extent such income
Taxes are attributable to the income of the Borrower and its Subsidiaries;
provided that for purposes of this Section 10.6(d)(i), such Taxes shall be
deemed to equal the amount that the Borrower and its Subsidiaries would be
required to pay in respect of foreign, federal, state and local income Taxes if
the Borrower were the parent of a standalone consolidated, combined, affiliated,
unitary or similar income tax group including its Subsidiaries; provided,
further, that the permitted payment pursuant to this clause (i) with respect to
any taxes of any Unrestricted Subsidiary or Excluded Project Subsidiary for any
taxable period shall be limited to the amount actually paid with respect to such
period by such Unrestricted Subsidiary or Excluded Project Subsidiary to the
Borrower or its Restricted Subsidiaries for the purposes of paying such taxes;

(ii) (A) such parents’ and their respective Subsidiaries’ general operating
expenses incurred in the ordinary course of business and other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses provided by third parties) to the extent such costs and
expenses are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries and (to the extent of cash actually paid by Unrestricted
Subsidiaries or Excluded Project Subsidiaries to the Borrower or its Restricted
Subsidiaries for

 

176



--------------------------------------------------------------------------------

such purposes) Unrestricted Subsidiaries and Excluded Project Subsidiaries, (B)
any indemnification claims made by directors or officers of the Borrower (or any
parent thereof) to the extent such claims are attributable to the ownership or
operation of the Borrower or any Restricted Subsidiary and (to the extent of
cash actually paid by Unrestricted Subsidiaries or Excluded Project Subsidiaries
to the Borrower or its Restricted Subsidiaries for such purposes) Unrestricted
Subsidiaries and Excluded Project Subsidiaries or (C) fees and expenses
otherwise due and payable by the Borrower (or any parent thereof and such
parent’s Subsidiaries) or any Restricted Subsidiary and not prohibited to be
paid by the Borrower and its Restricted Subsidiaries hereunder;

(iii) franchise and excise Taxes and other fees, Taxes and expenses required to
maintain the corporate existence of any direct or indirect parent of the
Borrower;

(iv) to any direct or indirect parent of the Borrower to finance any Investment
permitted to be made by the Borrower or any Restricted Subsidiary pursuant to
Section 10.5; provided that (A) such dividend shall be made substantially
concurrently with the closing of such Investment, (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets, Stock or Stock Equivalents) to be contributed to the Borrower
or such Restricted Subsidiary or (2) the merger, amalgamation or consolidation
(to the extent permitted in Section 10.5) of the Person formed or acquired into
the Borrower or any Restricted Subsidiary, (C) the Borrower or such Restricted
Subsidiary shall comply with Section 9.11 and Section 9.12 to the extent
applicable, (D) the aggregate amount of such dividends shall reduce the ability
of the Borrower and the Restricted Subsidiary to make Investments under the
applicable clauses of Section 10.5 by such amount and (E) any property received
in connection with such transaction shall not increase the Applicable Equity
Amount;

(v) customary costs, fees and expenses (other than to Affiliates) related to any
unsuccessful equity or debt offering or acquisition or disposition transaction
payable by the Borrower or the Restricted Subsidiaries;

(vi) customary salary, bonus, severance and other benefits payable to officers,
employees or consultants of any direct or indirect parent company (and such
parent’s Subsidiaries) of the Borrower to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower,
its Restricted Subsidiaries and (to the extent of cash actually paid by
Unrestricted Subsidiaries or Excluded Project Subsidiaries to the Borrower or
its Restricted Subsidiaries for such purposes) Unrestricted Subsidiaries and
Excluded Project Subsidiaries;

(vii) [reserved];

(viii) to the extent constituting dividends, amounts that would be permitted to
be paid directly by the Borrower or its Restricted Subsidiaries under Section
9.9(a);

(ix) AHYDO Catch-Up Payments with respect to Indebtedness of any direct or
indirect parent of the Borrower; provided that the proceeds of such Indebtedness
have been contributed to the Borrower as a capital contribution; and

(x) expenses incurred by any direct or indirect parent of the Borrower in
connection with any public offering or other sale of Stock or Stock Equivalents
or Indebtedness (i) where the net proceeds of such offering or sale are intended
to be received by or contributed to the Borrower or a Restricted Subsidiary,
(ii) in a pro-rated amount of such expenses in proportion

 

177



--------------------------------------------------------------------------------

to the amount of such net proceeds intended to be so received or contributed or
(iii) otherwise on an interim basis prior to completion of such offering so long
as any direct or indirect parent of the Borrower shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Restricted Subsidiary out
of the proceeds of such offering promptly if completed;

(e) [reserved];

(f) dividends consisting of or resulting from Liens, fundamental changes,
Dispositions, Investments or other payments permitted by 10.2, 10.3 (other than
Section 10.3(j)), 10.4 (other than Section 10.4(d)), 10.5 (other than Section
10.5(l)), 10.7 or 10.8, as applicable;

(g) the Borrower may repurchase Stock or Stock Equivalents of the Borrower (or
any direct or indirect parent thereof) deemed to occur upon exercise of stock
options or warrants if such Stock or Stock Equivalents represents a portion of
the exercise price of such options or warrants, and the Borrower may pay
dividends to any direct or indirect parent thereof as and when necessary to
enable such parent to effect such repurchases;

(h) the Borrower may (i) pay cash in lieu of fractional shares in connection
with any dividend, distribution, split, reverse share split, merger,
consolidation, amalgamation or other combination thereof or any Permitted
Acquisition, and any dividend to the Borrower’s direct or indirect parent in
order to effect the same and (ii) honor any conversion request by a holder of
convertible Indebtedness and make cash payments in lieu of fractional shares in
connection with any such conversion and may make payments on convertible
Indebtedness in accordance with its terms;

(i) the Borrower may pay any dividend or distribution within 60 days after the
date of declaration thereof or giving irrevocable notice thereof, if at the date
of declaration or notice such payment would have complied with the provisions of
this Agreement;

(j) following the one year anniversary of the Closing Date, so long as no Event
of Default shall have occurred and is continuing or would result therefrom, the
Borrower may declare and pay dividends and may redeem or repurchase on the
Borrower’s (or any direct or indirect parent’s thereof) Stock and Stock
Equivalents following the registration or first public offering of the
Borrower’s Stock or Stock Equivalents or the Stock or Stock Equivalents of any
of its direct or indirect parents after the Closing Date, so long as the
aggregate amount of all such dividends, redemptions and repurchases in any
calendar year does not exceed 3% of the market capitalization of the Borrower
(or its direct or indirect parent, as applicable, to the extent attributable to
the Borrower and its Subsidiaries, as determined in good faith by the Borrower)
calculated on a trailing twelve month average basis;

(k) the Borrower may pay dividends in an amount equal to withholding or similar
Taxes payable or expected to be payable by any present or former employee,
director, manager or consultant (or their respective Affiliates, estates or
immediate family members) and any repurchases of Stock or Stock Equivalents in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options;

(l) dividends with respect to the Preferred Stock (if any) of PrefCo as set
forth in the Plan;

(m) the Borrower may make payments described in Section 9.9 (other than Section
9.9(b), Section 9.9(e) (to the extent expressly permitted by reference to
Section 10.6), Section 9.9(g) and Section 9.9(l));

 

178



--------------------------------------------------------------------------------

(n) the Borrower may pay dividends or make distributions (i) in connection with
the Transactions or contemplated by the Plan, and (ii) in an amount sufficient
so as to allow any direct or indirect parent of the Borrower to make when due
(but without regard to any permitted deferral on account of financing
agreements) any payment pursuant to any Shared Services and Tax Agreements;
provided that solely in the case of the payment of Taxes of the type described
in Section 10.6(d)(i) under a Shared Services and Tax Agreement (and in lieu of
making a dividend thereunder as contemplated by Section 10.6(d)(i)) and not (for
the avoidance of doubt) for purposes of payments under the Tax Receivable
Agreement and the Tax Matters Agreement (as defined in the Existing Plan), the
amount of such payments shall not exceed the amount permitted to be paid as
dividends or distributions under Section 10.6(d)(i);

(o) so long as no Event of Default shall have occurred and is continuing or
would result therefrom, the Borrower may pay declare and pay dividends to, or
make loans to, any direct or indirect parent company of the Borrower in amounts
up to the greater of (x) $200,000,000 and (y) [    ]% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis);

(p) the Borrower may make distributions or payments of Receivables Fees and
Securitization Fees;

(q) the Borrower may declare and pay dividends out of Retained Declined Proceeds
remaining after any Prepayment Event and not included in the Applicable Amount
in an amount not to exceed $100,000,000;

(r) so long as no Event of Default shall have occurred and is continuing or
would result therefrom, the Borrower may declare and pay dividends in an
unlimited amount, provided that the Borrower shall be in compliance on a Pro
Forma Basis with a Consolidated Total Net Leverage Ratio not greater than 2.0 to
1.0;

(s) the Borrower may make distributions of, or Investments in, Receivables
Facility Assets for purposes of inclusion in any Permitted Receivables Financing
and Securitization Assets for purposes of inclusion in any Qualified
Securitization Financing, in each case made in the ordinary course of business
or consistent with past practices;

(t) the Borrower may make distributions in an amount sufficient so as to allow
any direct or indirect parent of the Borrower to pay any AHYDO Catch-Up Payments
relating to Indebtedness of Holdings or any direct or indirect parent of the
Borrower;

(u) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Borrower or any Restricted
Subsidiary, in each case, issued in accordance with Section 10.1(hh);

(v) any dividends made in connection with the Transactions (and the fees and
expenses related thereto) or used to fund amounts owed to Affiliates in
connection with the Transactions (including dividends or distributions to any
direct or indirect company of the Borrower to permit payment by such parent of
such amount) to the extent permitted by Section 9.9 (other than clause (b)
thereof), and dividends in respect of working capital adjustments or purchase
price adjustments pursuant to any Permitted Acquisition or other Investment
permitted hereunder and to satisfy indemnity and other similar obligations in
connection with any Permitted Acquisition or other Investment permitted
hereunder; and

(w) the distribution, by dividend or otherwise, of shares of Stock or Stock
Equivalents of, or Indebtedness owed to the Borrower or a Restricted Subsidiary
by, Unrestricted Subsidiaries or the proceeds thereof.

 

179



--------------------------------------------------------------------------------

10.7. Limitations on Debt Payments and Amendments.

(a) The Borrower will not, and will not permit the Restricted Subsidiaries to,
voluntarily prepay, repurchase or redeem or otherwise defease any Indebtedness
that is subordinated in right of payment or lien to the Obligations with Stated
Maturities beyond the Latest Maturity Date (the “Junior Indebtedness”);
provided, however, that the Borrower and the Restricted Subsidiaries may prepay,
repurchase or redeem or otherwise defease Junior Indebtedness (i) in an
aggregate amount from the Closing Date not in excess of the sum of (1) so long
as no Event of Default shall have occurred and be continuing or would result
therefrom, (A) the greater of (x) $500,000,000 and (y) [    ]% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
and (B) additional unlimited amounts, provided that the Borrower shall be in
compliance on a Pro Forma Basis with a Consolidated Total Net Leverage Ratio not
greater than 2.0 to 1.0 plus (2) the Applicable Equity Amount at the time of
such prepayment, repurchase, redemption or other defeasance plus (3) the
Applicable Amount at the time of such prepayment, repurchase, redemption or
other defeasance, provided that in respect of any prepayments, repurchases or
redemptions or defeasances made in reliance of clause (ii) of the definition of
Applicable Amount, (A) no Event of Default shall have occurred and be continuing
or would result therefrom and (B) the Consolidated Total Net Leverage Ratio is
not greater than 4.50 to 1.0 (calculated on a Pro Forma Basis after giving
effect thereto); (ii) with the proceeds from, or in exchange for, Indebtedness
permitted under Section 10.1, (iii) by converting, exchanging, redeeming,
repaying or prepaying such Junior Indebtedness into, for or with, as applicable,
Stock or Stock Equivalents of any direct or indirect parent of the Borrower
(other than Disqualified Stock except as permitted hereunder) and (iv) within 60
days of the applicable Redemption Notice if, at the date of any payment,
redemption, repurchase, retirement, termination or cancellation notice in
respect thereof (each, a “Redemption Notice”), such payment, redemption,
repurchase, retirement, termination or cancellation would have complied with
another provision of this Section 10.7, provided that such payment, redemption,
repurchase, retirement, termination or cancellation shall reduce capacity under
such other provision. Notwithstanding the foregoing, nothing in this Section
10.7 shall prohibit (A) the repayment or prepayment of intercompany subordinated
Indebtedness (including under the Intercompany Subordinated Note) owed among the
Borrower and/or the Restricted Subsidiaries, in either case unless an Event of
Default under Section 11.1 or 11.5 has occurred and is continuing and the
Borrower has received a written notice from the Collateral Trustee or Collateral
Agent instructing it not to make or permit any such repayment or prepayment or
(B) transfers of credit positions in connection with intercompany debt
restructurings so long as such Indebtedness is permitted by Section 10.1 after
giving effect to such transfer.

(b) The Borrower will not, and will not permit to the Restricted Subsidiaries to
waive, amend, or modify any Indebtedness with a principal amount in excess of
$300,000,000 that is subordinated in right of payment to the Obligations, in
each case, that to the extent that any such waiver, amendment or modification,
taken as a whole, would be adverse to the Lenders in any material respect other
than in connection with (i) a refinancing or replacement of such Indebtedness
permitted hereunder or (ii) in a manner expressly permitted by, or not
prohibited under, the applicable intercreditor or subordination terms or
agreement(s) governing the relationship between the Lenders, on the one hand,
and the lenders or purchasers of the applicable subordinated Indebtedness, on
the other hand; and

(c) The Borrower and its Restricted Subsidiaries may make AHYDO Catch-Up
Payments relating to Indebtedness of the Borrower and its Restricted
Subsidiaries.

 

180



--------------------------------------------------------------------------------

10.8. Limitations on Sale Leasebacks. The Borrower will not, and will not permit
the Restricted Subsidiaries to, enter into or effect any Sale Leasebacks after
the Closing Date, other than Permitted Sale Leasebacks.

10.9. Consolidated First Lien Net Leverage Ratio. Solely with respect to the
Revolving Credit Facility, the Borrower will not permit the Consolidated First
Lien Net Leverage Ratio, calculated as of the last day of the most recent fiscal
quarter of the Borrower for which financial statements were required to have
been furnished to the Administrative Agent pursuant to Section 9.1(a) or (b)
(commencing with the first full fiscal quarter ending after the Closing Date),
solely during any Compliance Period, to exceed 4.25 to 1.00. The provisions of
this Section 10.9 are for the benefit of the Revolving Credit Lenders only, and
the Required Revolving Credit Lenders under the Revolving Credit Facility may
(a) amend, waive or otherwise modify this Section 10.9, or the defined terms
used solely for purposes of this Section 10.9, or (b) waive any Default or Event
of Default resulting from a breach of this Section 10.9, in each case under the
foregoing clauses (a) and (b), without the consent of any Lenders other than the
Required Revolving Credit Lenders under the Revolving Credit Facility in
accordance with the provisions of Section 13.1.

10.10. Limitation on Subsidiary Distributions. The Borrower will not, and will
not permit any Restricted Subsidiary that is not a Guarantor to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary to (x) (i) pay dividends or make any other distributions
to the Borrower or any Restricted Subsidiary that is a Guarantor on its Stock or
Stock Equivalents or with respect to any other interest or participation in, or
measured by, its profits or (ii) pay any Indebtedness owed to the Borrower or
any Restricted Subsidiary that is a Guarantor, (y) make loans or advances to the
Borrower or any Restricted Subsidiary that is Guarantor or (z) sell, lease or
transfer any of its properties or assets to the Borrower or any Restricted
Subsidiary that is a Guarantor, except (in each case) for such encumbrances or
restrictions (A) which the Borrower has reasonably determined in good faith will
not materially impair the Borrower’s ability to make payments under this
Agreement when due or (B) existing under or by reason of:

(a) contractual encumbrances or restrictions in effect on the Conversion Date,
including pursuant to this Agreement and the related documentation and related
Hedging Obligations;

(b) purchase money obligations and Capitalized Lease Obligations that impose
restrictions of the nature discussed in clause (x), (y) or (z) above on the
property so acquired, any replacements of such property or assets and additions
and accessions thereto, after-acquired property subject to such arrangement, the
proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment (or assets affixed
or appurtenant thereto and additions and accessions) provided by any lender,
other equipment (or assets affixed or appurtenant thereto and additions and
accessions) financed by such lender (it being understood that such restriction
shall not be permitted to apply to any property to which such restriction would
not have applied but for such acquisition);

(c) Applicable Laws or any applicable rule, regulation or order, or any request
of any Governmental Authority having regulatory authority over the Borrower or
any of its Subsidiaries;

(d) any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary or an Excluded Project Subsidiary that is designated a
Restricted Subsidiary, or that is assumed in connection with the acquisition of
assets from such Person, in each case that is in existence at the time of such
transaction (but not created in contemplation thereof), which encumbrance or
restriction is not

 

181



--------------------------------------------------------------------------------

applicable to any Person, or the properties or assets of any Person, other than
the Person and its Subsidiaries, or the property or assets of the Person and its
Subsidiaries, so acquired or designated, any replacements of such property or
assets and additions and accessions thereto, after-acquired property subject to
such agreement or instrument, the proceeds and the products thereof and
customary security deposits in respect thereof and in the case of multiple
financings of equipment (or assets affixed or appurtenant thereto and additions
and accessions) provided by any lender, other equipment (or assets affixed or
appurtenant thereto and additions and accessions) financed by such lender (it
being understood that such encumbrance or restriction shall not be permitted to
apply to any property to which such encumbrance or restriction would not have
applied but for such acquisition);

(e) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Stock or Stock Equivalents or assets of such Subsidiary and restrictions on
transfer of assets subject to Liens permitted hereunder;

(f) (x) secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 10.1 and 10.2 that limit the right of the debtor to dispose of the
assets securing such Indebtedness and (y) restrictions or encumbrances on
transfers of assets subject to Liens permitted hereunder (but, with respect to
any such Lien, only to the extent that such transfer restrictions apply solely
to the assets that are the subject of such Lien);

(g) restrictions or encumbrances on cash or other deposits or net worth imposed
by customers under, or made necessary or advisable by, contracts entered into in
the ordinary course of business;

(h) restrictions or encumbrances imposed by other Indebtedness, Disqualified
Stock or preferred Stock or Stock Equivalents of Restricted Subsidiaries
permitted to be incurred subsequent to the Closing Date pursuant to the
provisions of Section 10.1;

(i) customary provisions in joint venture agreements or arrangements and other
similar agreements or arrangements relating solely to such joint venture
(including its assets and Subsidiaries) and the Stock or Stock Equivalents
issued thereby;

(j) customary provisions contained in leases, sub-leases, licenses, sub-licenses
or similar agreements, in each case, entered into in the ordinary course of
business;

(k) restrictions created in connection with any Permitted Receivables Financing
or any Qualified Securitization Financing that, in the good faith determination
of the board of directors (or analogous governing body) of the Borrower, are
necessary or advisable to effect such Permitted Receivables Financing or
Qualified Securitization Financing, as the case may be;

(l) customary restrictions on leases, subleases, licenses, sublicenses or asset
sale agreements otherwise permitted hereby so long as such restrictions relate
to property interest, rights or the assets subject thereto;

(m) customary provisions restricting assignment or transfer of any agreement
entered into in the ordinary course of business;

(n) restrictions contemplated by the Plan or created in connection with the
consummation of the Transaction, or restrictions arising from Shared Services
and Tax Agreements;

 

182



--------------------------------------------------------------------------------

(o) restrictions created in connection with Non-Recourse Debt;

(p) restrictions created in connection with a Permitted Synthetic Letter of
Credit Facility; or

(q) any encumbrances or restrictions of the type referred to in clauses (x), (y)
and (z) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, extensions, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (a) through (p)
above; provided that such amendments, modifications, restatements, renewals,
increases, extensions, supplements, refundings, extensions, replacements,
restructurings or refinancings (x) are, in the good faith judgment of the
Borrower, not materially more restrictive with respect to such encumbrance and
other restrictions taken as a whole than those prior to such amendment,
modification, restatement, renewal, increase, extension, restructuring,
supplement, refunding, replacement or refinancing or (y) do not materially
impair the Borrower’s ability to pay its obligations under the Credit Documents
as and when due (as determined in good faith by the Borrower);

provided that (x) the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock and (y) the subordination of (including the application of
any standstill requirements to) loans or advances made to the Borrower or any
Restricted Subsidiary that is a Guarantor to other Indebtedness incurred by the
Borrower or any Restricted Subsidiary that is a Guarantor shall not be deemed to
constitute such an encumbrance or restriction.

10.11. Amendment of Organizational Documents. The Borrower will not, nor will
the Borrower permit any Credit Party to, amend or otherwise modify any of its
Organizational Documents in a manner that is materially adverse to the Lenders,
except as required by Applicable Laws.

10.12. Permitted Activities. Holdings will not engage in any material operating
or business activities; provided that the following and any activities
incidental thereto shall be permitted in any event: (i) its ownership of the
Stock of the Borrower and its other Subsidiaries, including receipt and payment
of dividends and payments in respect of Indebtedness and other amounts in
respect of Stock, (ii) the maintenance of its legal existence (including the
ability to incur and pay, as applicable, fees, costs and expenses and taxes
relating to such maintenance), (iii) the performance of its obligations with
respect to the Transactions, the Credit Documents and any other documents
governing Indebtedness permitted hereby, (iv) any public offering of its or its
direct or indirect parent entity’s common equity or any other issuance or sale
of its or its direct or indirect parent entity’s Stock, (v) financing
activities, including the issuance of securities, incurrence of debt, receipt
and payment of dividends and distributions, making contributions to the capital
of its Subsidiaries and guaranteeing the obligations of the Borrower and its
other Subsidiaries, (vi) if applicable, participating in tax, accounting and
other administrative matters as a member of the consolidated group and the
provision of administrative and advisory services (including treasury and
insurance services) to its Subsidiaries of a type customarily provided by a
holding company to its Subsidiaries, (vii) holding any cash or other property
(but not operate any property), (viii) making and receiving of any dividends,
payments in respect of Indebtedness or Investments permitted hereunder,
(ix) providing indemnification to officers and directors, (x) activities
relating to any Permitted Reorganization or IPO Reorganization Transaction, (xi)
activities related to (A) the Plan and the consummation of the Transactions and
activities contemplated thereby and (B) the Shared Services and Tax Agreements,
(xii) merging, amalgamating or consolidating with or into any direct or indirect
parent or subsidiary of Holdings (in compliance with the definition of
“Holdings” in this Agreement), (xiii) repurchases of Indebtedness through open
market purchases and Dutch auctions, (xiv) activities incidental to Permitted
Acquisitions or similar Investments consummated by the Borrower and the
Restricted Subsidiaries, including the formation of acquisition vehicle entities
and intercompany loans and/or

 

183



--------------------------------------------------------------------------------

Investments incidental to such Permitted Acquisitions or similar Investments,
(xv) any transaction with the Borrower or any Restricted Subsidiary to the
extent expressly permitted under this Section 10, and (xvi) any activities
incidental or reasonably related to the foregoing.

SECTION 11. Events of Default.

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

11.1. Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or any Unpaid Drawings, (b) default, and such default
shall continue for more than five Business Days, in the payment when due of any
interest on the Loans or (c) default, and such default shall continue for more
than ten Business Days, in the payment when due of any Fees or any other amounts
owing hereunder or under any other Credit Document; or

11.2. Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be materially untrue on the date as of which made or deemed made,
and, to the extent capable of being cured, such incorrect representation and
warranty shall remain incorrect in any material respect for a period of thirty
days after written notice thereof from the Administrative Agent to the Borrower;
or

11.3. Covenants. Any Credit Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(d)(i) (provided that notice of such default
at any time shall timely cure the failure to provide such notice), Section 9.5
(solely with respect to the Borrower) or Section 10; provided that an Event of
Default under Section 10.9 shall not constitute an Event of Default for purposes
of any Term Loan or Term C Loan, or result in the availability of any remedies
for the Term Loan Lenders or Term C Loan Lender, unless and until the Required
Revolving Credit Lenders have actually declared all Revolving Credit Loans and
all related Obligations to be immediately due and payable in accordance with
this Agreement and such declaration has not been rescinded on or before the date
the Required Lenders declare an Event of Default with respect to Section 10.9;
or

(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1 or 11.2 or clause (a) of
this Section 11.3) contained in this Agreement or any other Credit Document and
such default shall continue unremedied for a period of at least 30 calendar days
after receipt of written notice by the Borrower from the Administrative Agent or
the Required Lenders; or

11.4. Default Under Other Agreements. (a) The Borrower or any Restricted
Subsidiary shall (i) default in any payment with respect to any Indebtedness
(other than any Indebtedness described in Section 11.1, Hedging Obligations or
Indebtedness under any Permitted Receivables Financing) in excess of
$300,000,000 in the aggregate for the Borrower and such Restricted Subsidiaries
beyond the period of grace or cure and following all required notices, if any,
provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist (other than any agreement or condition relating to, or
provided in any instrument or agreement, under which such Hedging Obligations or
such Permitted Receivables Financing was created) beyond the period of grace or
cure and following all required notices, if any, provided in the instrument or
agreement under which such

 

184



--------------------------------------------------------------------------------

Indebtedness was created, if the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; or
(b) without limiting the provisions of clause (a) above, any such Indebtedness
shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment (other than any Hedging Obligations or
Indebtedness under any Permitted Receivables Financing) or as a mandatory
prepayment, prior to the stated maturity thereof; provided that clauses (a) and
(b) above shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided, further, that this Section
11.4 shall not apply to (i) any Indebtedness if the sole remedy of the holder
thereof following such event or condition is to elect to convert such
Indebtedness into Stock or Stock Equivalents (other than Disqualified Stock) and
cash in lieu of fractional shares or (ii) any such default that is remedied by
or waived (including in the form of amendment) by the requisite holders of the
applicable item of Indebtedness or contested in good faith by the Borrower or
the applicable Restricted Subsidiary in either case, prior to acceleration of
all the Loans pursuant to this Section 11; or

11.5. Bankruptcy. Except as otherwise permitted under Section 10.3, (i) the
Borrower or any Material Subsidiary shall commence a voluntary case, proceeding
or action concerning itself under (a) Title 11 of the United States Code
entitled “Bankruptcy,” or (b) in the case of any Foreign Subsidiary that is a
Material Subsidiary, any domestic or foreign law relating to bankruptcy,
judicial management, insolvency, reorganization, administration or relief of
debtors in effect in its jurisdiction of incorporation, in each case as now or
hereafter in effect, or any successor thereto (collectively, the “Bankruptcy
Code”); (ii) an involuntary case, proceeding or action is commenced against the
Borrower or any Material Subsidiary and the petition is not controverted within
60 days after commencement of the case, proceeding or action; (iii) an
involuntary case, proceeding or action is commenced against the Borrower or any
Material Subsidiary and the petition is not dismissed or stayed within 60
consecutive days after commencement of the case, proceeding or action; (iv) a
custodian (as defined in the Bankruptcy Code), judicial manager, receiver,
receiver manager, trustee, administrator or similar person is appointed for, or
takes charge of, all or substantially all of the property of the Borrower or any
Material Subsidiary; (v) the Borrower or any Material Subsidiary commences any
other voluntary proceeding or action under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, administration
or liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or any Material Subsidiary; (vi) there is
commenced against the Borrower or any Material Subsidiary any such proceeding or
action that remains undismissed or unstayed for a period of 60 consecutive days;
(vii) the Borrower or any Material Subsidiary is adjudicated insolvent or
bankrupt; (viii) any order of relief or other order approving any such case or
proceeding or action is entered; (ix) the Borrower or any Material Subsidiary
suffers any appointment of any custodian, receiver, receiver manager, trustee,
administrator or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of 60 consecutive days; (x) the
Borrower or any Material Subsidiary makes a general assignment for the benefit
of creditors; or (xi) any corporate action is taken by the Borrower or any
Material Subsidiary for the purpose of authorizing any of the foregoing; or

11.6. ERISA. (a) The occurrence of any ERISA Event, (b) any Plan shall fail to
satisfy the minimum funding standard required for any plan year or part thereof
or a waiver of such standard or extension of any amortization period is sought
or granted under Section 412 of the Code; any Plan is or shall have been
terminated or is the subject of termination proceedings under ERISA (including
the giving of written notice thereof); an event shall have occurred or a
condition shall exist in either case entitling the PBGC to terminate any Plan or
to appoint a trustee to administer any Plan (including the giving of written
notice thereof); any Plan shall have an accumulated funding deficiency (whether
or not

 

185



--------------------------------------------------------------------------------

waived); the Borrower or any ERISA Affiliate has incurred or is likely to incur
a liability to or on account of a Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the
Code (including the giving of written notice thereof); (c) there could result
from any event or events set forth in clause (b) of this Section 11.6 the
imposition of a Lien, the granting of a security interest, or a liability, or
the reasonable likelihood of incurring a Lien, security interest or liability;
and (d) such ERISA Event, Lien, security interest or liability will or would be
reasonably likely to have a Material Adverse Effect; or

11.7. Guarantee. Any Guarantee provided by Holdings, the Borrower or any
Material Subsidiary or any material provision thereof shall cease to be in full
force or effect (other than pursuant to the terms hereof or thereof) or any such
Guarantor thereunder or any other Credit Party shall deny or disaffirm in
writing any such Guarantor’s obligations under the Guarantee; or

11.8. Pledge Agreement. Any Pledge Agreement pursuant to which the Stock or
Stock Equivalents of the Borrower or any Material Subsidiary of the Borrower is
pledged or any material provision thereof shall cease to be in full force or
effect (other than pursuant to the terms hereof or thereof or due to any defect
arising as a result of acts or omissions of the Collateral Agent, the Collateral
Trustee or any Lender which do not result from a material breach by a Credit
Party of its obligations under the Credit Documents) or any pledgor thereunder
or any other Credit Party shall deny or disaffirm in writing such pledgor’s
obligations under any Pledge Agreement; or

11.9. Security Agreement. The Security Agreement or any other material Security
Document pursuant to which the assets of any Credit Party are pledged as
Collateral or any material provision thereof shall cease to be in full force or
effect in respect of Collateral with an individual fair market value in excess
of $100,000,000 at any time or $300,000,000 in the aggregate (other than
pursuant to the terms hereof or thereof or any defect arising as a result of
acts or omissions of the Collateral Agent, the Collateral Trustee or any Lender
which do not result from a material breach by a Credit Party of its obligations
under the Credit Documents) or any grantor thereunder or any other Credit Party
shall deny or disaffirm in writing such grantor’s obligations under the Security
Agreement or any other such Security Document; or

11.10. Judgments. One or more final judgments or decrees shall be entered
against the Borrower or any Restricted Subsidiary involving a liability
requiring the payment of $300,000,000 or more in the aggregate for all such
final judgments and decrees for the Borrower and the Restricted Subsidiaries (to
the extent not paid or covered by indemnity or insurance provided by a carrier
that has not denied coverage) and any such final judgments or decrees shall not
have been satisfied, vacated, discharged or stayed or bonded pending appeal
within 60 consecutive days after the entry thereof; or

11.11. Change of Control. A Change of Control shall occur:

(a) then, and in any such event, and at any time thereafter, if any Event of
Default shall then be continuing (other than in the case of an Event of Default
under Section 11.3(a) with respect to any default of performance or compliance
with the covenant under Section 10.9 prior to the date the Revolving Credit
Loans (if any) have been accelerated and the Revolving Credit Commitments have
been terminated (and such declaration has not been rescinded)), subject to the
terms of the Collateral Trust Agreement and any other applicable intercreditor
agreement, the Administrative Agent shall, at the written request of the
Required Lenders, by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
or any Lender to enforce its claims against the Borrower, except as otherwise
specifically provided for in this Agreement (provided that, if an Event of
Default specified in Section 11.5 shall occur with respect to the Borrower, the
result that would occur upon the giving of written notice by the Administrative
Agent as specified in clauses (i),

 

186



--------------------------------------------------------------------------------

(ii), (iii) and (v) below shall occur automatically without the giving of any
such notice): (i) declare the Total Revolving Credit Commitment terminated,
whereupon the Revolving Credit Commitment, if any, of each Lender shall
forthwith terminate immediately and any Fees theretofore accrued shall forthwith
become due and payable without any other notice of any kind; (ii) declare the
principal of and any accrued interest and Fees in respect of any or all Loans
and any or all Obligations owing hereunder and under any other Credit Document
to be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; (iii) terminate any Letter of Credit that may be
terminated in accordance with its terms; and/or (iv) direct the Borrower to Cash
Collateralize (and the Borrower agrees that upon receipt of such notice, or upon
the occurrence of an Event of Default specified in Section 11.5 with respect to
the Borrower, it will Cash Collateralize) all Revolving Letters of Credit issued
and then-outstanding.

(b) Notwithstanding anything to the contrary contained herein, any Event of
Default under this Agreement or similarly defined term under any other Credit
Document, other than any Event of Default which cannot be waived without the
written consent of each Lender directly and adversely affected thereby, shall be
deemed not to be “continuing” if the events, act or condition that gave rise to
such Event of Default have been remedied or cured (including by payment, notice,
taking of any action or omitting to take any action) or have ceased to exist and
the Borrower is in compliance with this Agreement and/or such other Credit
Document.

11.12. Application of Proceeds.

(a) Subject to clauses (b) and (c) below, any amount received by the
Administrative Agent, the Collateral Trustee or the Collateral Agent from any
Credit Party (or from proceeds of any Collateral) following any acceleration of
the Obligations under this Agreement or any Event of Default with respect to the
Borrower under Section 11.5 shall be applied in accordance with the Collateral
Trust Agreement and any other applicable intercreditor agreement; provided that,
with respect to any Term C Loan Collateral Account (and all amounts deposited
therein or credited thereto), any amounts so received shall be applied:

(i) First, on a pro rata basis, to the payment of all amounts due to the
relevant Term Letter of Credit Issuer under any of the Credit Documents,
excluding amounts payable in connection with any Term Letter of Credit
Reimbursement Obligation;

(ii) Second, on a pro rata basis, to the payment of all amounts due to the
relevant Term Letter of Credit Issuer in an amount equal to 100% of all Term
Letter of Credit Reimbursement Obligations;

(iii) Third, on a pro rata basis, to any Secured Bank Party which has
theretofore advanced or paid any fees to the relevant Term Letter of Credit
Issuer, other than any amounts covered by priority Second, an amount equal to
the amount thereof so advanced or paid by such Secured Bank Party and for which
such Secured Bank Party has not been previously reimbursed;

(iv) Fourth, on a pro rata basis, to the payment of all other relevant Term L/C
Obligations; and

(v) Last, the balance, if any, after all of the relevant Term L/C Obligations
have been indefeasibly paid in full in cash, as set forth in the Collateral
Trust Agreement and any other applicable intercreditor agreement.

 

187



--------------------------------------------------------------------------------

(b) In the event that either (x) the Collateral Trust Agreement or any
applicable intercreditor agreement directs the application with respect to any
Collateral (other than any Term C Loan Collateral Account (and all amounts
deposited therein or credited thereto)) be made with reference to this Agreement
or the other Loan Documents or (y) the Collateral Trust Agreement has been
terminated and no intercreditor agreement is then in effect, any amount received
by the Administrative Agent, the Collateral Trustee or the Collateral Agent from
any Credit Party (or from proceeds of any Collateral), in each case, other than
with respect to any Term C Loan Collateral Account (and all amounts deposited
therein or credited thereto) following any acceleration of the Obligations under
this Agreement or any Event of Default with respect to the Borrower under
Section 11.5 shall be applied:

(i) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent, Collateral Agent and their agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent and Collateral Agent in connection therewith and all
amounts for which the Administrative Agent and Collateral Agent is entitled to
indemnification pursuant to the provisions of any Credit Document, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(ii) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(iii) Third, without duplication of amounts applied pursuant to clauses (i) and
(ii) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal, reimbursement
obligations in respect of Letters of Credit and obligations to cash
collateralize Letters of Credit) and any fees, premiums and scheduled periodic
payments due under Secured Hedging Agreement, Secured Commodity Hedging
Agreements and Secured Cash Management Agreements to the extent constituting
Obligations and any interest accrued thereon (excluding any breakage,
termination or other payments thereunder), in each case equally and ratably in
accordance with the respective amounts thereof then due and owing;

(iv) Fourth, to the payment in full in cash, pro rata, of principal amount of
the Obligations (including reimbursement obligations in respect of Letters of
Credit and obligations to cash collateralize Letters of Credit) and any premium
thereon and any breakage, termination or other payments under Secured Hedging
Agreement, Secured Commodity Hedging Agreements or Secured Cash Management
Agreements to the extent constituting Obligations and any interest accrued
thereon; and

(v) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns) or as a
court of competent jurisdiction may direct.

(c) In the event that the Collateral Trust Agreement has been terminated and no
intercreditor agreement is then in effect, any amount received by the
Administrative Agent or the Collateral Agent from any Credit Party with respect
to any Term C Loan Collateral Account (and all amounts deposited therein or
credited thereto) following any acceleration of the Obligations under this
Agreement or any Event of Default with respect to the Borrower under Section
11.5 shall be applied in the order set forth in the proviso to clause (a) above.

 

188



--------------------------------------------------------------------------------

11.13. Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 11.3(a), in
the event that the Borrower fails to comply with the requirement of the covenant
set forth in Section 10.9, until the expiration of the fifteenth Business Day
after the date on which Section 9.1 Financials with respect to the Test Period
in which the covenant set forth in such Section is being measured are required
to be delivered pursuant to Section 9.1 (the “Cure Period”), Holdings or any
other Person shall have the right to make a direct or indirect equity investment
(in the form of cash common equity or otherwise in a form reasonably acceptable
to the Administrative Agent) in the Borrower (the “Cure Right”), and upon
receipt by the Borrower of the net cash proceeds pursuant to the exercise of the
Cure Right (including through the capital contribution of any such net cash
proceeds to the Borrower, the “Cure Amount”), the covenant set forth in such
Section shall be recalculated, giving effect to the pro forma increase to
Consolidated EBITDA for such Test Period in an amount equal to such Cure Amount;
provided that (i) such pro forma adjustment to Consolidated EBITDA shall be
given solely for the purpose of calculating the covenant set forth in such
Section with respect to any Test Period that includes the fiscal quarter for
which such Cure Right was exercised and not for any other purpose under any
Credit Document, (ii) unless actually applied to Indebtedness, there shall be no
pro forma reduction in Indebtedness with the proceeds of any Cure Right for
determining compliance with Section 10.9 for the fiscal quarter in respect of
which such Cure Right is exercised (either directly through prepayment or
indirectly as a result of the netting of Unrestricted Cash for purposes of the
definitions of Consolidated Total Debt) and (iii) subject to clause (ii), no
other adjustment under any other financial definition shall be made as a result
of the exercise of any Cure Right.

(b) If, after the exercise of the Cure Right and the recalculations pursuant to
clause (a) above, the Borrower shall then be in compliance with the requirements
of the covenant set forth in Section 10.9 during such Test Period (including for
the purposes of Section 7), the Borrower shall be deemed to have satisfied the
requirements of such covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable Default or Event of Default under Section 11.3 that had
occurred shall be deemed cured for purposes of this Agreement; provided that (i)
in each Test Period there shall be at least two fiscal quarters for which no
Cure Right is exercised, (ii) no more than five Cure Rights may be exercised
during the term of the Revolving Credit Facility and (iii) with respect to any
exercise of the Cure Right, the Cure Amount shall be no greater than the amount
required to cause the Borrower to be in compliance with the covenant set forth
in Section 10.9.

(c) Neither the Administrative Agent nor any Lender shall exercise the right to
accelerate the Loans or terminate the Commitments and none of the Administrative
Agent, any Lender or any other Secured Bank Party shall exercise any right to
foreclose on or take possession of the Collateral or exercise any other remedy
prior to the expiration of the Cure Period solely on the basis of an Event of
Default having occurred and being continuing with respect to a failure to comply
with the requirement of the covenant set forth in Section 10.9 (it being
understood that no Revolving Credit Lender or Revolving Letter of Credit Issuer
shall be required to fund Revolving Credit Loans or extend new credit in respect
of Revolving Letters of Credit during any such Cure Period).

 

189



--------------------------------------------------------------------------------

SECTION 12. The Agents.

12.1. Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
this Section 12.1, Sections 12.9, 12.12 and 12.13 with respect to the Borrower)
are solely for the benefit of the Agents and the Lenders, and the Borrower shall
not have any rights as a third party beneficiary of such provision.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein or in any other Credit Document, any fiduciary relationship with
any Lender or any agency or trust obligations with respect to any Credit Party,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against such Agent.

(b) The Administrative Agent, each Hedge Bank with respect to any Secured
Commodity Hedging Agreement, each Lender, and the Letter of Credit Issuers
hereby irrevocably designate and appoint the Collateral Representative as the
agent with respect to the Collateral, and each of the Administrative Agent, each
Lender and each Letter of Credit Issuer irrevocably authorizes the Collateral
Representative, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Credit Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Representative by the terms of this Agreement and the other Credit Documents,
together with such other powers as are reasonably incidental thereto. In
addition, the Administrative Agent, each Hedge Bank with respect to any Secured
Commodity Hedging Agreement, each Lender, and the Letter of Credit Issuers
hereby irrevocably designate and appoint the Collateral Agent as an additional
agent with respect to the Collateral, and each of the Administrative Agent, each
Lender and each Letter of Credit Issuer irrevocably authorizes the Collateral
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Credit Documents and to exercise such powers and
perform such duties as are expressly delegated to the Collateral Agent by the
terms of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Collateral Agent shall have no
duties or responsibilities except those expressly set forth herein or in any
other Credit Document, any fiduciary relationship with any of the Administrative
Agent, the Lenders or the Letter of Credit Issuers or any agency or trust
obligations with respect to any Credit Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Collateral Agent.

(c) Each of the Joint Lead Arrangers and Bookrunners, each in its capacity as
such, shall not have any obligations, duties or responsibilities under this
Agreement but shall be entitled to all benefits of this Section 12.

12.2. Delegation of Duties. The Administrative Agent and the Collateral Agent
may each execute any of its duties under this Agreement and the other Credit
Documents by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

 

190



--------------------------------------------------------------------------------

12.3. Exculpatory Provisions.

(a) No Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Credit Document (except for its or such Person’s own
gross negligence or willful misconduct, as determined in the final judgment of a
court of competent jurisdiction, in connection with its duties expressly set
forth herein) or (b) responsible in any manner to any of the Lenders or any
participant for any recitals, statements, representations or warranties made by
any of Holdings, the Borrower, any other Guarantor, any other Credit Party or
any officer thereof contained in this Agreement or any other Credit Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by such Agent under or in connection with, this Agreement or
any other Credit Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Security Documents, or for any failure of
Holdings, the Borrower, any other Guarantor or any other Credit Party to perform
its obligations hereunder or thereunder. No Agent shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Credit Document, or to inspect the properties, books or records of any
Credit Party or any Affiliate thereof. The Collateral Agent shall be under no
obligation to the Administrative Agent, any Lender or any Letter of Credit
Issuer to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other
Credit Document, or to inspect the properties, books or records of any Credit
Party.

(b) Each Lender confirms to the Administrative Agent, each other Lender and each
of their respective Related Parties that it (i) possesses (individually or
through its Related Parties) such knowledge and experience in financial and
business matters that it is capable, without reliance on the Administrative
Agent, any other Lender or any of their respective Related Parties, of
evaluating the merits and risks (including tax, legal, regulatory, credit,
accounting and other financial matters) of (x) entering into this Agreement, (y)
making Loans and other extensions of credit hereunder and under the other Credit
Documents and (z) in taking or not taking actions hereunder and thereunder, (ii)
is financially able to bear such risks and (iii) has determined that entering
into this Agreement and making Loans and other extensions of credit hereunder
and under the other Credit Documents is suitable and appropriate for it.

(c) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Credit Documents, (ii) that it has,
independently and without reliance upon the Administrative Agent any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Credit Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Borrower and each
other Credit Party;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Credit Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Credit Document;

 

191



--------------------------------------------------------------------------------

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition; and

(iv) the adequacy, accuracy and/or completeness of any information delivered by
the Administrative Agent, any other Lender or by any of their respective Related
Parties under or in connection with this Agreement or any other Credit Document,
the transactions contemplated hereby and thereby or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Credit Document.

12.4. Reliance by Agents. The Administrative Agent and the Collateral Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex, electronic mail, or teletype message, statement, order or other document
or instruction believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to Holdings and/or the
Borrower), independent accountants and other experts selected by the
Administrative Agent or the Collateral Agent. The Administrative Agent may deem
and treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent and the Collateral Agent and
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Credit Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent and the Collateral Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Credit Documents in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans; provided that none of the Administrative Agent or the Collateral
Agent shall be required to take any action that, in its opinion or in the
opinion of its counsel, may expose it to liability or that is contrary to any
Credit Document or Applicable Law. For purposes of determining compliance with
the conditions specified in Sections 6 and 7 on the Conversion Date, each Lender
that has signed or authorized the signing of this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Conversion Date
specifying its objection thereto.

12.5. Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or the
Collateral Agent, as applicable, has received notice from a Lender, Holdings or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders, the Administrative Agent and the Collateral Representative. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as is within its authority to take under this Agreement and
otherwise as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement requires that such action be taken only with
the approval of the Required Lenders or each of the Lenders, as applicable.

 

192



--------------------------------------------------------------------------------

12.6. Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that none of the Administrative
Agent, the Collateral Agent or any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or the
Collateral Agent hereinafter taken, including any review of the affairs of
Holdings, the Borrower, any other Guarantor or any other Credit Party, shall be
deemed to constitute any representation or warranty by the Administrative Agent
or the Collateral Agent to any Lender or the Letter of Credit Issuer. Each
Lender and the Letter of Credit Issuer represents to Administrative Agent and
the Collateral Agent that it has, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of Holdings, the Borrower, each other
Guarantor and each other Credit Party and made its own decision to make its
Loans hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent,
Collateral Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of Holdings, the Borrower,
each other Guarantor and each other Credit Party. Except for notices, reports
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, none of the Administrative Agent or the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
Holdings, the Borrower, any other Guarantor or any other Credit Party that may
come into the possession of the Administrative Agent, the Collateral Agent or
any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

12.7. Indemnification. The Lenders agree to indemnify each Agent, each in its
capacity as such (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably according to
their respective portions of the Total Credit Exposure in effect on the date on
which indemnification is sought (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time occur (including at any time following the payment of the Loans)
be imposed on, incurred by or asserted against such Agent, including all fees,
disbursements and other charges of counsel to the extent required to be
reimbursed by the Credit Parties pursuant to Section 13.5, in any way relating
to or arising out of the Commitments, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing (SUBJECT TO THE
PROVISO BELOW, WHETHER OR NOT CAUSED BY OR ARISING IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE ORDINARY NEGLIGENCE OF THE INDEMNIFIED
PERSON); provided that no Lender shall be liable to any Agent for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as determined by a final judgment
of a court of competent jurisdiction; provided, further, that no action taken in
accordance with the directions of the Required Lenders (or such other number or
percentage of the Lenders as shall be required by the Credit Documents) shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 12.7. In the case of any investigation, litigation or proceeding giving
rise to any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time occur, be imposed upon,

 

193



--------------------------------------------------------------------------------

incurred by or asserted against the Administrative Agent or the Collateral Agent
in any way relating to or arising out of the Commitments, this Agreement, any of
the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing (including at any time following the payment of the Loans), this
Section 12.7 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse such Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including attorneys’ fees) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that such Agent is
not reimbursed for such expenses by or on behalf of the Borrower; provided that
such reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata portion thereof; and provided further, this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from such Agent’s gross negligence or willful misconduct
(as determined by a final judgment of court of competent jurisdiction). The
agreements in this Section 12.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

12.8. Agents in their Individual Capacities. Each Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with Holdings, the Borrower, any other Guarantor, and any other Credit Party as
though such Agent were not an Agent hereunder and under the other Credit
Documents. With respect to the Loans made by it, each Agent shall have the same
rights and powers under this Agreement and the other Credit Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

12.9. Successor Agents. (a) Each of the Administrative Agent and Collateral
Agent may resign at any time by notifying the other Agent, the Lenders, the
Letter of Credit Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrower (not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
Letter of Credit Issuers, appoint a successor Agent meeting the qualifications
set forth above (including receipt of the Borrower’s consent); provided that if
such Agent shall notify the Borrower and the Lenders that no qualifying Person
(including as a result of the absence of consent of the Borrower) has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (x) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Collateral Agent
on behalf of the Secured Parties under any of the Credit Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (y) all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender and the Letter of Credit Issuer
directly, until such time as the Required

 

194



--------------------------------------------------------------------------------

Lenders with (except after the occurrence and during the continuation of an
Event of Default under Section 11.1 or 11.5) the consent of the Borrower (not to
be unreasonably withheld) appoint successor Agents as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as the
Administrative Agent or Collateral Agent, as the case may be, hereunder, and
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower (following the effectiveness of such
appointment) to such Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Section 12 (including Section 12.7) and Section 13.5 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as an Agent.

(b) Without limitation to Section 3.6(a) or 13.9, any resignation by Deutsche
Bank AG New York Branch as Administrative Agent pursuant to this Section 12.9
shall also constitute its resignation as a Letter of Credit Issuer. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Letter of Credit Issuer, (b) the
retiring Letter of Credit Issuer shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents, and (c) the successor
Letter of Credit Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Letter of Credit Issuer to
effectively assume the obligations of the retiring Letter of Credit Issuer with
respect to such Letters of Credit.

12.10. Withholding Tax. To the extent required by any Applicable Law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent or of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
(solely to the extent required by this Agreement) and without limiting the
obligation of the Borrower to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.

12.11. Trust Indenture Act. In the event that Deutsche Bank AG New York Branch
or any of its Affiliates shall be or become an indenture trustee under the Trust
Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in respect of any
securities issued or guaranteed by any Credit Party, and agree that any payment
or property received in satisfaction of or in respect of any Obligation of such
Credit Party hereunder or under any other Credit Document by or on behalf of
Deutsche Bank AG New York Branch, in its capacity as the Administrative Agent or
the Collateral Agent for the benefit of any Lender or Secured Party under any
Credit Document (other than Deutsche Bank AG New York Branch or an Affiliate of
Deutsche Bank AG New York Branch) and which is applied in accordance with the
Credit Documents shall be deemed to be exempt from the requirements of Section
311 of the Trust Indenture Act pursuant to Section 311(b)(3) of the Trust
Indenture Act.

 

195



--------------------------------------------------------------------------------

12.12. Collateral Trust Agreement; Intercreditor Agreements. The Collateral
Agent is hereby authorized to enter into the Collateral Trust Agreement and any
other intercreditor agreement contemplated hereby, and the parties hereto
acknowledge that the Collateral Trust Agreement and any other intercreditor
agreement to which the Collateral Agent is a party are each binding upon them.
Each Lender (a) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of the Collateral Trust Agreement and any such other
intercreditor agreement and (b) hereby authorizes and instructs the Collateral
Agent to enter into any First Lien Intercreditor Agreement and any Junior Lien
Intercreditor Agreement and to subject the Liens on the Collateral securing the
Obligations to the provisions thereof. In addition, each Lender hereby
authorizes the Collateral Agent to enter into (i) any amendments to the
Collateral Trust Agreement and (ii) any other intercreditor arrangements, in the
case of clauses (i) and (ii) to the extent required to give effect to the
establishment of intercreditor rights and privileges as contemplated and
required by Section 10.2 of this Agreement.

12.13. Security Documents and Guarantee; Agents under Security Documents and
Guarantee. Each Secured Bank Party hereby further authorizes the Administrative
Agent or the Collateral Agent, as applicable, on behalf of and for the benefit
of the Secured Bank Parties, to be the agent for and representative of the
Secured Bank Parties with respect to the Collateral and the Security Documents.
Subject to Section 13.1, without further written consent or authorization from
any Secured Bank Party, the Administrative Agent or the Collateral Agent, as
applicable, may (or otherwise instruct the Collateral Representative to) execute
any documents or instruments necessary to (a) release any Lien on any property
granted to or held by the Administrative Agent, the Collateral Agent or the
Collateral Trustee (or any sub-agent thereof) under any Credit Document (i) upon
the payment in full (or Cash Collateralization) of all Obligations (except for
contingent obligations in respect of which a claim has not yet been made),
Hedging Obligations under Secured Hedging Agreements and Secured Commodity
Hedging Agreements, Cash Management Obligations under Secured Cash Management
Agreements and the termination of Commitments and Cash Collateralization of
Letters of Credit, (ii) if the property subject to such Lien is sold or to be
sold or transferred as part of or in connection with any sale or other transfer
permitted hereunder and the other Credit Documents to a Person that is not a
Credit Party or in connection with the designation of any Restricted Subsidiary
as an Unrestricted Subsidiary or an Excluded Project Subsidiary in compliance
with this Agreement, (iii) if the property subject to such Lien is owned by a
Credit Party, upon the release of such Credit Party from its Guarantee otherwise
in accordance with the Credit Documents, (iv) as and to the extent provided in
the Security Documents, (v) if the property subject to such Lien constitutes
Excluded Collateral or Excluded Stock and Stock Equivalents, or (vi) if
approved, authorized or ratified in writing in accordance with Section 13.1; (b)
release any Guarantor that is a Subsidiary from its obligations under the
Guarantee if such Person ceases to be a Restricted Subsidiary (or otherwise
becomes an Excluded Subsidiary) as a result of a transaction or designation
permitted hereunder; provided that the release of any Guarantor from its
obligations under this Agreement if such Guarantor becomes an Excluded
Subsidiary of the type described in clause (b) of the definition thereof shall
only be permitted if at the time such Guarantor becomes an Excluded Subsidiary
of such type after giving pro forma effect to such release and the consummation
of the transaction that causes such Person to be an Excluded Subsidiary of such
type, the Borrower is deemed to have made a new Investment in such Person for
purposes of Section 10.5 (as if such Person were then newly acquired) and such
Investment is permitted pursuant to Section 10.5 (other than Section 10.5(d)) at
such time; (c) subordinate any Lien on any property granted to or held by the
Administrative Agent, the Collateral Agent or the Collateral Trustee under any
Credit Document to the holder of any Lien permitted under clauses (d), (f) (to
the extent representing a refinancing Lien in respect of Section 10.2(g)), (g),
(s), (u) and (ff) of Section 10.2 and clause (o) of the definition of “Permitted
Liens”; or (d) enter into subordination or intercreditor agreements with respect
to Indebtedness to the

 

196



--------------------------------------------------------------------------------

extent the Administrative Agent, the Collateral Agent or the Collateral Trustee
is otherwise contemplated herein as being a party to such intercreditor or
subordination agreement, including the Collateral Trust Agreement.

(a) Right to Realize on Collateral and Enforce Guarantee. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Holdings, the
Borrower, the Agents and each Secured Bank Party hereby agree that (i) no
Secured Bank Party shall have any right individually to realize upon any of the
Collateral or to enforce the Guarantee, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Lenders in accordance with the terms
hereof and all powers, rights and remedies under the Security Documents and
Guarantee may be exercised solely by the Collateral Representative, on behalf of
the Secured Bank Parties, and (ii) in the event of a foreclosure by the
Collateral Representative on any of the Collateral pursuant to a public or
private sale or other disposition, the Collateral Representative or any Secured
Bank Party may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition and the Collateral Representative, as agent
for and representative of the Secured Bank Parties (but not any Lender or
Lenders in its or their respective individual capacities unless Required Lenders
shall otherwise agree in writing) shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Representative at such sale or other disposition. No
holder of Hedging Obligations under Secured Hedging Agreements and/or Secured
Commodity Hedging Agreements or Cash Management Obligations under Secured Cash
Management Agreements shall have any rights in connection with the management or
release of any Collateral or of the obligations of any Credit Party under this
Agreement. No holder of Hedging Obligations under Secured Hedging Agreements
and/or Secured Commodity Hedging Agreements or Cash Management Obligations under
Secured Cash Management Agreements that obtains the benefits of any Guarantee or
any Collateral by virtue of the provisions hereof or of any other Credit
Document shall have any right to notice of any action or to consent to or vote
on, direct or object to any action hereunder or under any other Credit Document
or otherwise in respect of the Collateral (including the release or impairment
of any Collateral) other than in its capacity as a Lender, Letter of Credit
Issuer or Agent and, in such case, only to the extent expressly provided in the
Credit Documents. Notwithstanding any other provision of this Agreement to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Hedging Agreements and Secured Cash Management
Agreements, unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

SECTION 13. Miscellaneous.

13.1. Amendments, Waivers and Releases. Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof, may be amended, supplemented
or modified except in accordance with the provisions of this Section 13.1. The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent and/or the Collateral Agent may, from time to time, (a)
enter into with the relevant Credit Party or Credit Parties written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or of the Credit Parties
hereunder or thereunder or (b) waive in writing, on such terms and conditions as
the Required Lenders or the Administrative Agent and/or Collateral Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Credit Documents or any Default or Event of Default and
its consequences; provided, however, that each such waiver and each such
amendment, supplement or modification shall be effective only in the specific
instance and for the specific purpose for which given; and provided, further,
that no such waiver and no such amendment, supplement or modification shall:

(i) forgive or reduce any portion of any Loan or extend the final scheduled
maturity date of any Loan or reduce the stated rate, or forgive any portion, or
extend the date for the payment, of any interest or Fee payable hereunder (other
than as a result of waiving the applicability of any post-default increase in
interest rates), or extend the final expiration date of any Lender’s Commitment
or extend the final expiration date of any Revolving Letter of Credit beyond the
Revolving L/C Maturity Date or extend the final expiration date of any Term
Letter of Credit beyond the Term L/C Termination Date, or increase the aggregate
amount of the Commitments of any Lender, in each case without the written
consent of each Lender directly and adversely affected thereby; provided that,
in each case for purposes of this clause (i), a waiver of any condition
precedent in Section 6 or Section 7 of this Agreement, the waiver of any
Default, Event of Default, default interest, mandatory prepayment or reductions,
any modification, waiver or amendment to the financial definitions or financial
ratios or any component thereof or the waiver of any other covenant shall not
constitute an increase of any Commitment of a Lender, a reduction or forgiveness
of any portion of any Loan or in the interest rates or the fees or premiums or a
postponement of any date scheduled for the payment of principal or interest or
an extension of the final maturity of any Loan, or the scheduled termination
date of any Commitment; or

 

197



--------------------------------------------------------------------------------

(ii) amend, modify or waive any provision of this Section 13.1 or reduce the
percentages specified in the definition of the term “Required Lenders”,
“Required Revolving Credit Lenders”, “Required Term Loan Lenders” or “Required
Term C Loan Lenders”, consent to the assignment or transfer by Holdings or the
Borrower of their respective rights and obligations under any Credit Document to
which it is a party (except as permitted pursuant to Section 10.3) or alter the
order of application set forth in Section 5.2(c) during the continuance of an
Event of Default or Section 11.12 or Section 3.4 of the Collateral Trust
Agreement, in each case without the written consent of each Lender directly and
adversely affected thereby, or

(iii) amend, modify or waive any provision of Section 12 without the written
consent of the then-current Administrative Agent and Collateral Agent or any
other former or current Agent to whom Section 12 then applies in a manner that
directly and adversely affects such Person, or

(iv) amend, modify or waive any provision of Section 3 with respect to any
Letter of Credit in a manner that directly and adversely affects a Letter of
Credit Issuer without the written consent of the such Letter of Credit Issuer,
or

(v) release all or substantially all of the value of the Guarantors under the
Guarantee (except as expressly permitted by the Guarantee or this Agreement) or,
subject to the Collateral Trust Agreement, release all or substantially all of
the Collateral under the Security Documents (except as expressly permitted by
the Security Documents or this Agreement), in either case without the prior
written consent of each Lender.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon Holdings, the
Borrower, the applicable Credit Parties, such Lenders, the Administrative Agent
and all future holders of the affected Loans.

In the case of any waiver, Holdings, the Borrower, the applicable Credit
Parties, the Lenders, the Administrative Agent shall be restored to their former
positions and rights hereunder and

 

198



--------------------------------------------------------------------------------

under the other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing, it being understood that no such
waiver shall extend to any subsequent or other Default or Event of Default or
impair any right consequent thereon. In connection with the foregoing
provisions, the Administrative Agent may, but shall have no obligations to, with
the concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, modification, supplement,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders, except as expressly provided for by this Agreement).

Notwithstanding the foregoing, (i) only the Required Revolving Credit Lenders
under the Revolving Credit Facility shall have the ability to waive, amend,
supplement or modify the covenant set forth in Section 10.9 (or the defined
terms to the extent used therein but not as used in any other provision of this
Agreement or any other Credit Document), Section 11 (solely as it directly
relates to Section 10.9), or Section 9.1 (solely as it directly relates to a
qualification resulting from an actual Event of Default under Section 10.9) and
(ii) the written consent of the Required Revolving Credit Lenders, each
Revolving Letter of Credit Issuer and the Administrative Agent shall be required
to amend the sublimit for Revolving Letters of Credit and the definition of
“Revolving Letter of Credit Commitment.”

Notwithstanding the foregoing, in addition to any credit extensions and related
Incremental Amendment(s) effectuated without the consent of Lenders in
accordance with Section 2.14, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Credit
Documents with the Loans and Commitments and the accrued interest and Fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new Loans and Commitments.

In addition, notwithstanding the foregoing, the Administrative Agent, the
Collateral Agent, the relevant Letter of Credit Issuer(s) and the relevant
Credit Parties may amend, supplement or modify any provision of Section 3 (or
any defined term as used in such Section 3, or any underlying definition thereto
as used in Section 3, or any underlying definition thereto as used in Section 3)
to make technical, ministerial or operational changes (or any other amendments,
supplements or modifications which impact such consenting Letter of Credit
Issuer) without the consent of any Lender so long as such amendments do not
adversely affect the Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Term Loans of a given Class
(“Refinanced Term Loans”) with a replacement term loan tranche (“Replacement
Term Loans”) hereunder; provided that (a) except as otherwise permitted hereby,
the aggregate principal amount of such Replacement Term Loans shall not exceed
the aggregate principal amount of such Refinanced Term Loans plus (i) an amount
equal to all accrued but unpaid interest, fees, premium, and expenses incurred
in connection therewith (including original issue discount, upfront fees and
similar items) and (ii) unused commitment amounts, (b) the Weighted Average Life
to Maturity of such Replacement Term Loans shall not be shorter than the
Weighted Average Life to Maturity of such

 

199



--------------------------------------------------------------------------------

Refinanced Term Loans at the time of such refinancing ((without giving effect to
any previous amortization payments or prepayments of the Term Loans), and (c)
the covenants, defaults, guaranties, security and mandatory repayment provisions
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other provisions applicable only to periods after
the Latest Maturity Date in effect immediately prior to such refinancing.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the relevant Replacement Term C Loans (as defined below) to
permit the refinancing of all outstanding Term C Loans of a given Class
(“Refinanced Term C Loans”) with a replacement term loan tranche (“Replacement
Term C Loans”) hereunder; provided that (a) except as otherwise permitted
hereby, the aggregate principal amount of such Replacement Term C Loans shall
not exceed the aggregate principal amount of such Refinanced Term C Loans plus
(i) an amount equal to all accrued but unpaid interest, fees, premium, and
expenses incurred in connection therewith (including original issue discount,
upfront fees and similar items) and (ii) unused commitment amounts, (b) the
Weighted Average Life to Maturity of such Replacement Term C Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Term C
Loans at the time of such refinancing (without giving effect to any previous
amortization payments or prepayments of the Term C Loans) and (c) the covenants,
defaults, guaranties, security and mandatory repayment provisions applicable to
such Replacement Term C Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term C Loans than those
applicable to such Refinanced Term C Loans, except to the extent necessary to
provide for covenants and other provisions applicable only to periods after the
Latest Maturity Date in effect immediately prior to such refinancing.

In addition, notwithstanding the foregoing, this Agreement and the other Credit
Documents may be amended with the written consent of the Administrative Agent,
Holdings, the Borrower, the Term Letter of Credit Issuers and the Lenders
providing the relevant Replacement Facility (as defined below) to permit the
replacement of all outstanding Term C Loans of a given Class (“Replaced Term C
Loans”) or all outstanding Revolving Credit Loans of a given Class (“Replaced
Revolving Credit Loans”) with a replacement revolving credit loan facility (the
sole purpose of which would be to support the issuance of letters of credit), an
off-balance sheet synthetic letter of credit facility or another facility
designed to provide the Borrower with access to letters of credit (“Replacement
Facility”) hereunder; provided that (a) except as otherwise permitted hereby,
the aggregate amount of such Replacement Facility shall not exceed the aggregate
principal amount of such Replaced Term C Loans plus (i) an amount equal to all
accrued but unpaid interest, fees, premium, and expenses incurred in connection
therewith (including original issue discount, upfront fees and similar items)
and (ii) unused commitment amounts, (b) such Replacement Facility does not
mature (or require any mandatory commitment reductions) prior to the maturity
date of such Replaced Term C Loans or Replaced Revolving Credit Loans, as
applicable, and (d) the covenants, defaults, guaranties, security and mandatory
repayment provisions applicable to such Replacement Facility shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Facility than those applicable to such Replaced Term C Loans or
Replaced Revolving Credit Loans, except to the extent necessary to provide for
covenants and other provisions applicable only to periods after the Latest
Maturity Date in effect immediately prior to such refinancing.

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Representative by the Credit Parties on any Collateral shall be automatically
released (and the Collateral Agent shall instruct the Collateral Representative
to release), subject to the Collateral Trust Agreement, (i) in full, upon the
termination of this Agreement and the payment of all Obligations hereunder
(except

 

200



--------------------------------------------------------------------------------

for Hedging Obligations in respect of any Secured Hedging Agreement and/or any
Secured Commodity Hedging Agreement, Cash Management Obligations in respect of
Secured Cash Management Agreements and contingent obligations in respect of
which a claim has not yet been made and Cash Collateralized Letters of Credit),
(ii) upon the sale or other disposition of such Collateral (including as part of
or in connection with any other sale or other disposition permitted hereunder)
to any Person other than another Credit Party, to the extent such sale or other
disposition is made in compliance with the terms of this Agreement (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Credit Party upon its reasonable request without further inquiry),
(iii) to the extent such Collateral is comprised of property leased to a Credit
Party, upon termination or expiration of such lease, (iv) if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders (or
such other percentage of the Lenders whose consent may be required in accordance
with this Section 13.1), (v) to the extent the property constituting such
Collateral is owned by any Guarantor, upon the release of such Guarantor from
its obligations under the Guarantee (in accordance with the following sentence),
(vi) as required to effect any sale or other disposition of Collateral in
connection with any exercise of remedies of the Collateral Representative
pursuant to the Security Documents and (vii) if such assets constitute Excluded
Collateral. Any such release shall not in any manner discharge, affect or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Credit Parties in respect
of) all interests retained by the Credit Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral except to
the extent otherwise released in accordance with the provisions of the Credit
Documents. Additionally, the Lenders hereby irrevocably agree that the
Subsidiary Guarantors shall be automatically released from the Guarantee upon
consummation of any transaction resulting in such Subsidiary ceasing to
constitute a Restricted Subsidiary or upon becoming an Excluded Subsidiary;
provided that the release of any Guarantor from its obligations under this
Agreement if such Guarantor becomes an Excluded Subsidiary of the type described
in clause (b) of the definition thereof shall only be permitted if at the time
such Guarantor becomes an Excluded Subsidiary of such type after giving pro
forma effect to such release and the consummation of the transaction that causes
such Person to be an Excluded Subsidiary of such type, the Borrower is deemed to
have made a new Investment in such Person for purposes of Section 10.5 (as if
such Person were then newly acquired) and such Investment is permitted pursuant
to Section 10.5 (other than Section 10.5(d)) at such time. The Lenders hereby
authorize the Administrative Agent, the Collateral Agent and the Collateral
Trustee, as applicable, and the Administrative Agent and the Collateral Agent
agree to (and agree to instruct the Collateral Trustee to), execute and deliver
any instruments, documents, and agreements necessary or desirable or reasonably
requested by the Borrower to evidence and confirm the release of any Guarantor
or Collateral pursuant to the foregoing provisions of this paragraph, all
without the further consent or joinder of any Lender.

Notwithstanding anything herein to the contrary, the Credit Documents may be
amended to (i) add syndication or documentation agents and make customary
changes and references related thereto and (ii) if applicable, add or modify
“parallel debt” language in any jurisdiction in favor of the Collateral Agent or
Collateral Trustee or add Collateral Agents, in each case under clauses (i) and
(ii), with the consent of only the Borrower and the Administrative Agent, and in
the case of clause (ii), the Collateral Agent.

Notwithstanding anything in this Agreement (including, without limitation, this
Section 13.1) or any other Credit Document to the contrary, (i) this Agreement
and the other Credit Documents may be amended to effect an incremental facility,
refinancing facility or extension facility pursuant to Section 2.14 (and the
Administrative Agent and the Borrower may effect (and instruct the Collateral
Representative to effect) such amendments to this Agreement and the other Credit
Documents without the consent of any other party as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the terms of any such incremental facility, refinancing
facility or extension facility); (ii) no Lender consent is required to effect
any amendment or supplement to

 

201



--------------------------------------------------------------------------------

the Collateral Trust Agreement (and the Administrative Agent shall instruct the
Collateral Representative to effect such amendment or supplement) or other
intercreditor agreement permitted under this Agreement that is for the purpose
of adding the holders of any Indebtedness as expressly contemplated by the terms
of the Collateral Trust Agreement or such other intercreditor agreement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the Collateral Trust
Agreement or applicable intercreditor agreement as, in the good faith
determination of the Administrative Agent in consultation with the Borrower, are
required to effectuate the foregoing; provided that such other changes are not
adverse, in any material respect, to the interests of the Lenders taken as a
whole); provided, further, that no such agreement shall amend, modify or
otherwise directly and adversely affect the rights or duties of the
Administrative Agent hereunder or under any other Credit Document without the
prior written consent of the Administrative Agent; (iii) any provision of this
Agreement or any other Credit Document (including, for the avoidance of doubt,
any exhibit, schedule or other attachment to any Credit Document) may be amended
by an agreement in writing entered into by the Borrower and the Administrative
Agent (or if applicable, the Collateral Representative, at the direction of the
Administrative Agent) to (x) cure any ambiguity, omission, mistake, defect or
inconsistency (as reasonably determined by the Administrative Agent and the
Borrower) and (y) effect administrative changes of a technical or immaterial
nature (as reasonably determined by the Administrative Agent and the Borrower);
and (iv) guarantees, collateral documents and related documents executed by the
Credit Parties in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with any other
Credit Document, entered into, amended, supplemented or waived, without the
consent of any other Person, by the applicable Credit Party or Credit Parties
and the Administrative Agent or the Collateral Agent in its or their respective
sole discretion if applicable (or the Collateral Representative, at the
direction of the Administrative Agent), (A) to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured Bank
Parties, (B) as required by local law or advice of counsel to give effect to, or
protect any security interest for the benefit of the Secured Bank Parties, in
any property or so that the security interests therein comply with applicable
requirements of law, or (C) to cure ambiguities, omissions, mistakes or defects
(as reasonably determined by the Administrative Agent and the Borrower) or to
cause such guarantee, collateral security document or other document to be
consistent with this Agreement and the other Credit Documents.

Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time (and direct the Collateral Representative to grant such extensions) for
the satisfaction of any of the requirements under Sections 9.11, 9.12 and 9.14
or any Security Documents in respect of any particular Collateral or any
particular Subsidiary if it determines that the satisfaction thereof with
respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of
Holdings, the Borrower and the Restricted Subsidiaries by the time or times at
which it would otherwise be required to be satisfied under this Agreement or any
Security Document.

13.2. Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall
be in writing (including by facsimile or other electronic transmission). All
such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(a) if to Holdings, the Borrower, the Administrative Agent, the Collateral
Agent, a Revolving Letter of Credit Issuer or a Term Letter of Credit Issuer, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 13.2 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

 

202



--------------------------------------------------------------------------------

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Holdings, the
Borrower, the Administrative Agent, the Collateral Agent, the Revolving Letter
of Credit Issuer and any Term Letter of Credit Issuer.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

13.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent, the
Collateral Trustee or any Lender, any right, remedy, power or privilege
hereunder or under the other Credit Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

13.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5. Payment of Expenses; Indemnification. The Borrower agrees, within thirty
(30) days after written demand therefor (including documentation reasonably
supporting such request), or, in the case of expenses of the type described in
clause (a) below incurred prior to the Conversion Date, on the Conversion Date,
(a) to pay or reimburse the Agents and the Lead Arrangers for all their
reasonable and documented out-of-pocket costs and expenses incurred (i) in
connection with the syndication, preparation, execution, delivery, negotiation
and administration of this Agreement and the other Credit Documents and any
other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable and documented fees, disbursements and other
charges of White & Case LLP, and (ii) upon the occurrence and during the
continuation of an Event of Default, in connection with the enforcement or
preservation of any rights under this Agreement, the other Credit Documents and
any such other documents, including the reasonable and documented out-of-pocket
fees, disbursements and other charges of Advisors (limited, in the case of
Advisors, as set forth in the definition thereof), (b) to pay, indemnify, and
hold harmless each Lender, the Letter of Credit Issuers and each Agent from, any
and all recording and filing fees and (c) to pay, indemnify, and hold harmless
each Lender, the Letter of Credit Issuers and each Agent and their respective
Affiliates, directors, officers, partners, employees and agents (other than, in
each case, Excluded Affiliates) from and against any and all other liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
including reasonable and documented out-of-pocket fees, disbursements and other
charges of Advisors related to the Transactions or, with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Credit Documents and any

 

203



--------------------------------------------------------------------------------

such other documents, including, any of the foregoing relating to the violation
of, noncompliance with or liability under, any Environmental Law (other than by
such indemnified person or any of its Related Parties (other than trustees and
advisors)) or to any actual or alleged presence, release or threatened release
into the environment of Hazardous Materials attributable to the operations of
Holdings, the Borrower, any of the Borrower’s Subsidiaries or any of the Real
Estate (all the foregoing in this clause (c), collectively, the “indemnified
liabilities”) (SUBJECT TO THE PROVISO BELOW, WHETHER OR NOT CAUSED BY OR ARISING
IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE ORDINARY
NEGLIGENCE OF THE INDEMNIFIED PERSON); provided that neither the Borrower nor
any other Credit Party shall have any obligation hereunder to any Agent, any
Letter of Credit Issuer or any Lender or any of their respective Related Parties
with respect to indemnified liabilities to the extent they result from (A) the
gross negligence, bad faith or willful misconduct of such indemnified Person or
any of its Related Parties as determined by a final non-appealable judgment of a
court of competent jurisdiction, (B) a material breach of the obligations of
such indemnified Person or any of its Related Parties under the Credit Documents
as determined by a final non-appealable judgment of a court of competent
jurisdiction, (C) disputes not involving an act or omission of Holdings, the
Borrower or any other Credit Party and that is brought by an indemnified Person
against any other indemnified Person, other than any claims against any
indemnified Person in its capacity or in fulfilling its role as an Agent or any
similar role under the Credit Facilities, (D) such indemnified Person’s capacity
as a financial advisor of Holdings, the Borrower or its Subsidiaries in
connection with the Transactions, (E) such indemnified Person’s capacity as a
co-investor in any potential acquisition of the Holdings, the Borrower or its
Subsidiaries or (F) any settlement effected without the Borrower’s prior written
consent, but if settled with the Borrower’s prior written consent (not to be
unreasonably withheld, delayed, conditioned or denied) or if there is a final
non-appealable judgment against an indemnified Person in any such proceeding,
the Borrower will indemnify and hold harmless such indemnified Person from and
against any and all losses, claims, damages, liabilities and expenses by reason
of such settlement or judgment in accordance with this Section 13.5. All amounts
payable under this Section 13.5 shall be paid within 30 days of receipt by the
Borrower of an invoice relating thereto setting forth such expense in reasonable
detail. The agreements in this Section 13.5 shall survive repayment of the Loans
and all other amounts payable hereunder.

No Credit Party nor any indemnified Person shall have any liability for any
special, punitive, indirect or consequential damages resulting from this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Conversion Date)
(except, in the case of the Borrower’s obligation hereunder to indemnify and
hold harmless the indemnified Person, to the extent any indemnified Person is
found liable for special, punitive, indirect or consequential damages to a third
party). No indemnified Persons shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, except to the extent that such
damages have resulted from the willful misconduct, bad faith or gross negligence
of any indemnified Person or any of its Related Parties (as determined by a
final non-appealable judgment of a court of competent jurisdiction). This
Section 13.5 shall not apply to Taxes.

Each indemnified Person, by its acceptance of the benefits of this Section 13.5,
agrees to refund and return any and all amounts paid by the Borrower (or on its
behalf) to it if, pursuant to limitations on indemnification set forth in this
Section 13.5, such indemnified Person was not entitled to receipt of such
amounts.

 

204



--------------------------------------------------------------------------------

13.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of a Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, neither Holdings nor the Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (and any attempted assignment or
transfer by Holdings or the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 13.6. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of a Letter of Credit Issuer that
issues any Letter of Credit), Participants (to the extent provided in clause (c)
of this Section 13.6), to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, the Letter of
Credit Issuers and the Lenders and each other Person entitled to indemnification
under Section 12.7) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) and (h) below, any
Lender may at any time assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments (including any Existing Revolving Credit Commitments or Extended
Revolving Credit Commitments) and the Loans (including participations in
Revolving L/C Obligations) at the time owing to it) with the prior written
consent (such consent not be unreasonably withheld or delayed; it being
understood that, without limitation, the Borrower shall have the right to
withhold or delay its consent to any assignment if in order for such assignment
to comply with Applicable Law, the Borrower would be required to obtain the
consent of, or make any filing or registration with, any Governmental Authority)
of:

(A) the Borrower (which consent shall not be unreasonably withheld or delayed);
provided that no consent of the Borrower shall be required for an assignment (1)
to a Lender (other than in respect of an assignment of a Revolving Credit
Commitment and Revolving Credit Loans), an Affiliate of a Lender (other than in
respect of an assignment of a Revolving Credit Commitment and Revolving Credit
Loans (except to an Affiliate of such Revolving Credit Lender having a combined
capital and surplus of not less than the greater of (x) $100,000,000 and (y) an
amount equal to twice the amount of Revolving Credit Commitments to be held by
such assignee after giving effect to such assignment, in which case no such
Borrower consent shall be required) or an Approved Fund (other than in respect
of an assignment of a Revolving Credit Commitment and Revolving Credit Loans) or
(2) if a Specified Default has occurred and is continuing with respect to the
Borrower, to any other assignee; and

(B) the Administrative Agent (which consent shall not be unreasonably withheld
or delayed), and in the case of Revolving Credit Commitments or Revolving Credit
Loans, each Revolving Letter of Credit Issuer; provided that no consent of the
Administrative Agent shall be required for any assignment of any Term Loan or
Term C Loan to a Lender, an Affiliate of a Lender, an Approved Fund, Holdings,
the Borrower, a Restricted Subsidiary thereof or an Affiliated Parent Company
otherwise in accordance with clause (h) below.

Notwithstanding the foregoing, no such assignment shall be made to (x) a natural
person or (y) a Disqualified Institution, and any attempted assignment to a
Disqualified Institution after the applicable Person became a Disqualified
Institution shall be null and void. For the avoidance of doubt, (i) the
Administrative Agent shall have no obligation with respect to, and shall bear no
responsibility or liability for, the monitoring or enforcing of the list of
Persons who are Disqualified Institutions (or any provisions relating thereto)
at any time and (ii) the Administrative Agent may share a list of Persons who
are Disqualified Institutions with any Lender upon request.

 

205



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except (i) in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, (ii) an assignment to a
Federal Reserve Bank or (iii) in connection with the initial syndication of the
Commitments or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent), shall not be less than, (x) in the case of Revolving
Credit Loans and Revolving Credit Commitments, $5,000,000 and (y) in the case of
Term Loans and Term C Loans, $1,000,000, unless each of the Borrower and the
Administrative Agent otherwise consents (which consents shall not be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if a Specified Default has occurred and is continuing with
respect to Holdings or the Borrower; provided, further, that contemporaneous
assignments to a single assignee made by Affiliates of Lenders and related
Approved Funds shall be aggregated for purposes of meeting the minimum
assignment amount requirements stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”).

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 13.6 (other than attempted assignments or transfers to Disqualified
Institutions, which shall be null and void as provided above).

 

206



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and any payment made by any Letter of Credit Issuer under
any Letter of Credit owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). Further, each Register shall contain the name and
address of the Administrative Agent and the lending office through which each
such Person acts under this Agreement. The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Collateral Agent,
the Letter of Credit Issuers and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Holdings, the Borrower, the
Collateral Agent, the Letter of Credit Issuers and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
(unless waived) and any written consent to such assignment required by clause
(b) of this Section 13.6, the Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register.

(c) (i) Any Lender may, without the consent of Holdings, the Borrower, the
Administrative Agent or any Letter of Credit Issuer, sell participations to one
or more banks or other entities that are not Disqualified Institutions (each, a
“Participant”) (and any such attempted sales to Disqualified Institutions after
such Person became a Disqualified Institution shall be null and void) in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments (including any Existing Revolving
Credit Commitments or Extended Revolving Credit Commitments) and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (C) Holdings, the
Borrower, the Administrative Agent, the Letter of Credit Issuers and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, the Administrative Agent shall have no obligation with
respect to, and shall bear no responsibility or liability for, the monitoring or
enforcing of the list of Disqualified Institutions Lenders with respect to the
sales of participations at any time. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any consent,
amendment, modification, supplement or waiver described in clauses (i) or (vii)
of the second proviso of the first paragraph of Section 13.1 that directly and
adversely affects such Participant. Subject to clause (c)(ii) of this Section
13.6, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.10, 2.11 and 5.4 to the same extent as if it were a
Lender, and provided that such Participant agrees to be subject to the
requirements of those Sections as though it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section 13.6. To the
extent permitted by Applicable Law, each Participant also shall be entitled to
the benefits of Section 13.8(b) as though it were a Lender; provided such
Participant agrees to be subject to Section 13.8(a) as though it were a Lender.

 

207



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, or 5.4 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (which consent shall not be unreasonably withheld or
delayed).

(iii) Each Lender that sells a participation shall, acting for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts of each
participant’s interest in the Loans (or other rights or obligations) held by it
(the “Participant Register”). The entries in the Participant Register shall be
conclusive, and such lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such Loan or other obligation hereunder
as the owner thereof for all purposes of this Agreement notwithstanding any
notice to the contrary. No Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. This Section shall be construed so that the Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code.

(d) Any Lender may, without the consent of Holdings, the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 13.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such pledge or assignment or for any other reason, the
Borrower hereby agrees that, promptly following the reasonable request of any
Lender at any time and from time to time after any Borrower has made its initial
borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of
Exhibit K-1, K-2, or K-3, evidencing the Revolving Credit Loans, Term Loans and
Term C Loans, respectively, owing to such Lender.

(e) Subject to Section 13.16, the Borrower authorizes each Lender to disclose
(other than to any Disqualified Institutions) to any Participant, secured
creditor of such Lender or assignee (each, a “Transferee”), any prospective
Transferee and any prospective direct or indirect contractual counterparties to
any swap or derivative transactions to be entered into in connection with or
relating to Loans made hereunder any and all financial information in such
Lender’s possession concerning the Borrower and its Affiliates that has been
delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

208



--------------------------------------------------------------------------------

(g) SPV Lender. Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (a
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make the Borrower pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it shall not institute
against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 13.6, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPV to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. This Section 13.6(g) may not be
amended without the written consent of the SPV. Notwithstanding anything to the
contrary in this Agreement, (x) no SPV shall be entitled to any greater rights
under Sections 2.10, 2.11, and 5.4 than its Granting Lender would have been
entitled to absent the use of such SPV and (y) each SPV agrees to be subject to
the requirements of Sections 2.10, 2.11, and 5.4 as though it were a Lender and
has acquired its interest by assignment pursuant to clause (b) of this Section
13.6.

(h) (x) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement in respect of its Term Loans and Term C Loans
to any Affiliated Parent Company, Holdings, the Borrower or any Subsidiary
thereof and (y) any Affiliated Parent Company, Holdings, the Borrower and any
Subsidiary may, from time to time, purchase or prepay Term Loans and Term C
Loans, in each case, on a non pro rata basis through (1) Dutch auction
procedures open to all applicable Lenders on a pro rata basis in accordance with
customary procedures to be mutually agreed between the Borrower and the Auction
Agent or (2) open market purchases; provided that:

(i) any Loans or Commitments acquired by Holdings, the Borrower or any
Restricted Subsidiary shall be retired and cancelled promptly upon acquisition
thereof;

(ii) no assignment of Term Loans or Term C Loans to Holdings, the Borrower or
any Restricted Subsidiary (x) may be purchased with the proceeds of any
Revolving Credit Loans or (y) may occur while an Event of Default has occurred
and is continuing hereunder;

(iii) in connection with each assignment pursuant to this Section 13.6(h), none
of any Affiliated Parent Company, Holdings, the Borrower or any Subsidiary
purchasing

 

209



--------------------------------------------------------------------------------

any Lender’s Term Loans or Term C Loans shall be required to make a
representation that it is not in possession of MNPI with respect to the Borrower
and its Subsidiaries or their respective securities, and all parties to such
transaction may render customary “big boy” letters to each other (or to the
Auction Agent, if applicable);

(iv) (A) the aggregate outstanding principal amount of the Term Loans or Term C
Loans of the applicable Class shall be deemed reduced by the full par value of
the aggregate principal amount of such Term Loans or Term C Loans acquired by,
or contributed to, any Affiliated Parent Company, Holdings, the Borrower or such
Subsidiary and (B) any scheduled principal repayment installments with respect
to the Term Loans or Term C Loans of such Class occurring pursuant to Sections
2.5(b) and (c), as applicable, prior to the final maturity date for Term Loans
or Term C Loans of such Class, shall be reduced pro rata by the par value of the
aggregate principal amount of Term Loans so purchased or contributed (and
subsequently cancelled and retired), with such reduction being applied solely to
the remaining Term Loans or Term C Loans of the Lenders which sold or
contributed such Term Loans or Term C Loans;

(v) no Affiliated Lender shall have any right to (x) attend or participate in
(including, in each case, by telephone) any meeting (including “Lender only”
meetings) or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrower are not then present or
invited thereto, (y) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and one or more Lenders or any other material which is
“Lender only”, except to the extent such information or materials have been made
available to the Borrower or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to Section 2)
or receive any advice of counsel to the Administrative Agent or (z) make any
challenge to the Administrative Agent’s or any other Lender’s attorney-client
privilege on the basis of its status as a Lender;

(vi) except with respect to any amendment, modification, waiver, consent or
other action (a) that pursuant to Section 13.1 requires the consent of all
Lenders, all Lenders directly and adversely affected or specifically such
Lender, (b) that alters the applicable Affiliated Lender’s pro rata share of any
payments given to all Lenders, or (c) affects the applicable Affiliated Lender
(in its capacity as a Lender) in a manner that is disproportionate to the effect
on any Lender in the same Class, the Loans held by the applicable Affiliated
Lender shall be disregarded in both the numerator and denominator in the
calculation of any Lender vote (and, in the case of a plan of reorganization
that does not affect the applicable Affiliated Lender in a manner that is
adverse to such Affiliated Lender relative to other Lenders, such Affiliated
Lender shall be deemed to have voted its interest in the Term Loans and Term C
Loans in the same proportion as the other Lenders in the same Class) (and shall
be deemed to have been voted in the same percentage as all other applicable
Lenders voted if necessary to give legal effect to this paragraph) (but, in any
event, in connection with any amendment, modification, waiver, consent or other
action, shall be entitled to any consent fee, calculated as if all of the
applicable Affiliated Lender’s Term Loans and Term C Loans had voted in favor of
any matter for which a consent fee or similar payment is offered); and

(vii) no such acquisition by an Affiliated Lender shall be permitted if, after
giving effect to such acquisition, the aggregate principal amount of Term Loans
or Term C Loans of any Class held by Affiliated Lenders would exceed 25% of the
aggregate principal amount of all Term Loans or Term C Loans, as applicable, of
such Class outstanding at the time of such purchase; provided that to the extent
any assignment to an Affiliated Lender would result in the

 

210



--------------------------------------------------------------------------------

aggregate principal amount of the applicable Loans held by Affiliated Lenders
exceeding such 25% threshold at the time of such purchase, the purchase of such
excess amount will be void ab initio.

Each Lender that sells its Term Loans or Term C Loans pursuant to this Section
13.6 acknowledges and agrees that (i) Holdings and its Subsidiaries may come
into possession of additional information regarding the Loans or the Credit
Parties at any time after a repurchase has been consummated pursuant to an
auction or open market purchase hereunder that was not known to such Lender at
the time such repurchase was consummated and may be information that would have
been material to such Lender’s decision to enter into an assignment of such Term
Loans or Term C Loans hereunder (“Excluded Information”), (ii) such Lender will
independently make its own analysis and determination to enter into an
assignment of its Loans and to consummate the transactions contemplated by an
auction notwithstanding such Lender’s lack of knowledge of Excluded Information
and (iii) none of the direct or indirect equityholders of Holdings or any of its
respective Affiliates, or any other Person, shall have any liability to such
Lender with respect to the nondisclosure of the Excluded Information.

13.7. Replacements of Lenders under Certain Circumstances.

(a) The Borrower shall be permitted to (x) to replace any Lender with a
replacement bank or other financial institution or (y) terminate the Commitment
of such Lender or Letter of Credit Issuer, as the case may be, and (1) in the
case of a Lender (other than a Letter of Credit Issuer), repay all Obligations
of the Borrower due and owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (2) in the
case of a Letter of Credit Issuer only, repay all Obligations of the Borrower
owing to such Letter of Credit Issuer relating to the Loans and participations
held by the Letter of Credit Issuer as of such termination date and cancel or
Cash Collateralize any Letters of Credit issued by it, in each case, that (a)
requests reimbursement for amounts owing pursuant to Section 2.10, 3.5 or 5.4,
(b) is affected in the manner described in Section 2.10(a)(iii) and as a result
thereof any of the actions described in such Section is required to be taken,
(c) becomes a Defaulting Lender or (d) refuses to make an Extension Election
pursuant to Section 2.15; provided that, solely in the case of the foregoing
clause (x), (i) no Specified Default shall have occurred and be continuing at
the time of such replacement, (ii) the Borrower shall repay (or the replacement
bank or institution shall purchase, at par) all Loans and other amounts (other
than any disputed amounts), pursuant to Section 2.10, 2.11, 3.5 or 5.4, as the
case may be) owing to such replaced Lender prior to the date of replacement,
(iii) the replacement bank or institution, if not already a Lender, and the
terms and conditions of such replacement, shall be reasonably satisfactory to
the Administrative Agent (solely to the extent such consent would be required
under Section 13.6), (iv) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 13.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein unless otherwise agreed) and (v) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, modification, supplement, waiver, discharge or
termination that pursuant to the terms of Section 13.1 requires the consent of
either (i) all of the Lenders of the applicable Class or Classes directly and
adversely affected or (ii) all of the Lenders of the applicable Class or
Classes, and, in each case, with respect to which the Required Lenders (or
Required Revolving Credit Lenders, Required Term Loan Lenders or Lenders holding
the majority of outstanding loans or commitments in respect of the applicable
Class or Classes, as applicable) or a majority (in principal amount) of the
directly and adversely affected Lenders shall, in each such case, have granted
their consent, then provided no Event of Default then exists, the Borrower shall
have the right (unless such Non-Consenting Lender grants such consent) to (x)
replace such Non-Consenting Lender by requiring such Non-Consenting Lender to
assign

 

211



--------------------------------------------------------------------------------

its Loans and its Commitments hereunder (in respect of any applicable Class
only, at the election of the Borrower) to one or more assignees reasonably
acceptable to the Administrative Agent (to the extent such consent would be
required under Section 13.6) or (y) terminate the Commitment of such Lender or
Letter of Credit Issuer, as the case may be, and (1) in the case of a Lender
(other than the Letter of Credit Issuer), repay all Obligations of the Borrower
due and owing to such Lender relating to the Loans and participations held by
such Lender as of such termination date and (2) in the case of the Letter of
Credit Issuer only, repay all Obligations of the Borrower owing to such Letter
of Credit Issuer relating to the Loans and participations held by the Letter of
Credit Issuer as of such termination date and cancel or Cash Collateralize any
Letters of Credit issued by it; provided that: (a) all Obligations of the
Borrower owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment, and (b)
the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment, the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 13.6.

(c) If any assignment or participation under Section 13.6 is made to any
Disqualified Institution without the Borrower’s prior written consent, such
assignment or participation shall be void. Nothing in this Section 13.7(c) shall
be deemed to prejudice any right or remedy that Holdings or the Borrower may
otherwise have at law or at equity.

13.8. Adjustments; Set-off.

(a) Except as contemplated in Section 13.6 or elsewhere herein or in any other
Credit Document, if any Lender (a “Benefited Lender”) shall at any time receive
any payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 11.5, or
otherwise), in a greater proportion than any such payment to or Collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
or interest thereon, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Loan, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by Applicable Law,
each Lender shall have the right, without prior notice to Holdings, the
Borrower, any such notice being expressly waived by Holdings, the Borrower to
the extent permitted by Applicable Law but with the prior written consent of the
Administrative Agent, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final) (other than payroll,
trust, tax, fiduciary, employee health and benefits, pension, 401(k) and petty
cash accounts), in any currency, and any other credits, indebtedness or claims,
in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

212



--------------------------------------------------------------------------------

13.9. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.

13.10. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11. INTEGRATION. THIS WRITTEN AGREEMENT AND THE OTHER CREDIT DOCUMENTS
REPRESENT THE FINAL AGREEMENT OF PARENT, HOLDINGS, THE BORROWER, THE COLLATERAL
AGENT, THE ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUERS AND THE LENDERS
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND (1) THERE ARE NO PROMISES,
UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY HOLDINGS, THE BORROWER, THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE LETTER OF CREDIT ISSUERS OR ANY
LENDER RELATIVE TO SUBJECT MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO
HEREIN OR IN THE OTHER CREDIT DOCUMENTS, (2) THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES AND (3) THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES; PROVIDED THAT THE SYNDICATION PROVISIONS AND THE
BORROWER’S AND HOLDINGS’ CONFIDENTIALITY OBLIGATIONS IN THE COMMITMENT LETTER
SHALL REMAIN IN FULL FORCE AND EFFECT. IT IS SPECIFICALLY AGREED THAT THE
PROVISION OF THE CREDIT FACILITIES HEREUNDER BY THE LENDERS SUPERSEDES AND IS IN
SATISFACTION OF THE OBLIGATIONS OF THE AGENTS (AS DEFINED IN THE COMMITMENT
LETTER) TO PROVIDE THE COMMITMENTS SET FORTH IN THE COMMITMENT LETTER.

13.12. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.13. Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

 

213



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;

(e) subject to the last paragraph of Section 13.5, waives, to the maximum extent
not prohibited by Applicable Law, any right it may have to claim or recover in
any legal action or proceeding referred to in this Section 13.13 any special,
exemplary, punitive or consequential damages; and

(f) agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Applicable Law.

13.14. Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) (i) the credit facilities provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between Holdings and the Borrower, on
the one hand, and the Administrative Agent, the Letter of Credit Issuer, the
Lenders and the other Agents on the other hand, and Holdings, the Borrower and
the other Credit Parties are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Administrative Agent and the
other Agents, is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary for any of Holdings, the Borrower, any
other Credit Parties or any of their respective Affiliates, stockholders,
creditors or employees or any other Person; (iii) neither the Administrative
Agent nor any other Agent has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of Holdings, the Borrower or any other Credit
Party with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Credit Document (irrespective of whether the
Administrative Agent or any other Agent has advised or is currently advising
Holdings, the Borrower, the other Credit Parties or their respective Affiliates
on other matters) and neither the Administrative Agent or other Agent has any
obligation to Holdings, the Borrower, the other Credit Parties or their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; (iv) the Administrative Agent, each other Agent and each Affiliate of
the foregoing may be engaged in a broad range of transactions that involve
interests that differ from those of Holdings, the Borrower and their respective
Affiliates, and neither the Administrative Agent nor any other Agent has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) neither the Administrative Agent nor any
other Agent has provided and none will provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Credit Document) and Holdings and the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Holdings and the Borrower agree not to claim that the
Administrative Agent or any other Agent has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to Holdings, the Borrower
or any other Affiliates, in connection with the transactions contemplated hereby
or the process leading hereto.

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings and the Borrower, on the one hand, and any Lender, on
the other hand.

 

214



--------------------------------------------------------------------------------

13.15. WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, EACH AGENT AND EACH LENDER
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

13.16. Confidentiality. The Administrative Agent, each Letter of Credit Issuer,
each other Agent and each Lender shall hold all non-public information furnished
by or on behalf of Holdings, the Borrower or any Subsidiary of the Borrower in
connection with such Lender’s evaluation of whether to become a Lender hereunder
or obtained by such Lender, the Administrative Agent, Letter of Credit Issuer or
such other Agent pursuant to the requirements of this Agreement or in connection
with any amendment, supplement, modification or waiver or proposed amendment,
supplement, modification or waiver hereto (including any Extension Amendment) or
the other Credit Documents (“Confidential Information”), confidential; provided
that the Administrative Agent, each Letter of Credit Issuer, each other Agent
and each Lender may make disclosure (a) as required by the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by Applicable Law, regulation or compulsory
legal process (in which case such Lender, the Administrative Agent, Letter of
Credit Issuer or such other Agent shall use commercially reasonable efforts to
inform the Borrower promptly thereof to the extent lawfully permitted to do so
(except with respect to any audit or examination conducted by bank accountants
or any self-regulatory authority or governmental or regulatory authority
exercising examination or regulatory authority)), (b) to such Lender’s or the
Administrative Agent’s or such Letter of Credit Issuer’s or such other Agent’s
attorneys, professional advisors, independent auditors, trustees or Affiliates
involved in the Transactions (other than Excluded Affiliates) on a “need to
know” basis and who are made aware of and agree to comply with the provisions of
this Section 13.16, in each case on a confidential basis (with such Lender, the
Administrative Agent, Letter of Credit Issuer or such other Agent responsible
for such persons’ compliance with this Section 13.16), (c) to any bona fide
investor or prospective bona investor in a Securitization that agrees its access
to information regarding the Credit Parties, the Loans and the Credit Documents
is solely for purposes of evaluating an investment in a Securitization and who
agrees to treat such information as confidential in accordance with this Section
13.16, (d) on a confidential basis to any bona fide prospective Lender,
prospective participant or swap counterparty (in each case, other than a
Disqualified Institution or a Person who the Borrower has affirmatively denied
assignment thereto in accordance with Section 13.6), (e) to the extent requested
by any bank regulatory authority having jurisdiction over a Lender or its
Affiliates (including in any audit or examination conducted by bank accountants
or any self-regulatory authority or governmental or regulatory authority
exercising examination or regulatory authority), (f) to a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in connection
with the administration, servicing and reporting on the assets serving as
collateral for a Securitization and who agrees to treat such information as
confidential, (g) to a nationally recognized ratings agency that requires access
to information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued with respect to a Securitization or (h) as
consented by the Borrower in writing. Each Lender, the Administrative Agent,
each other Letter of Credit Issuer and each other Agent agrees that it will not
provide to prospective Transferees or to any pledgee referred to in Section 13.6
or to prospective direct or indirect contractual counterparties to any swap or
derivative transactions to be entered into in connection with or relating to
Loans made hereunder any of the Confidential Information unless such Person is
advised of and agrees to be bound by the provisions of this Section 13.16 or
confidentiality provisions at least as restrictive as those set forth in this
Section 13.16.

 

215



--------------------------------------------------------------------------------

13.17. Direct Website Communications.

(a) Holdings and the Borrower may, at their option, provide to the
Administrative Agent any information, documents and other materials that they
are obligated to furnish to the Administrative Agent pursuant to the Credit
Documents, including, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (A) relates to a request for a new, or a conversion of
an existing, Borrowing or other extension of credit (including any election of
an interest rate or Interest Period relating thereto), (B) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (C) provides notice of any Default or Event of Default
under this Agreement, or (D) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit thereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent at marcus.tarkington@db.com, nick.salemme@db.com and
Ls2.docs-ny@db.com; provided that: (i) upon written request by the
Administrative Agent, Holdings or the Borrower shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) Holdings or the Borrower shall notify (which may
be by facsimile or electronic mail) the Administrative Agent of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. Nothing in this Section 13.17 shall prejudice the
right of Holdings, the Borrower, the Administrative Agent, any other Agent or
any Lender to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.

(b) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

(c) Holdings and the Borrower further agree that the Agents may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”), so long as the access to such Platform is limited (i) to the
Agents, the Letter of Credit Issuers, the Lenders or any bona fide potential
Transferee and (ii) remains subject the confidentiality requirements set forth
in Section 13.16.

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS
OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN
OR OMISSIONS FROM THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE

 

216



--------------------------------------------------------------------------------

COMMUNICATIONS OR THE PLATFORM. In no event shall any Agent or their Related
Parties (collectively, the “Agent Parties” and each an “Agent Party”) have any
liability to Holdings, the Borrower, any Lender, any Letter of Credit Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of Holdings’, the
Borrower’s or any Agent’s transmission of Communications through the internet,
except to the extent the liability of any Agent Party resulted from such Agent
Party’s (or any of its Related Parties’ (other than trustees or advisors)) gross
negligence, bad faith or willful misconduct or material breach of the Credit
Documents (as determined in a final non-appealable judgment of a court of
competent jurisdiction).

(e) The Borrower and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (Lenders that do not wish to receive material non-public
information with respect to Holdings, the Borrower, the Subsidiaries of the
Borrower or their securities) and, if documents or notices required to be
delivered pursuant to the Credit Documents or otherwise are being distributed
through the Platform, any document or notice that Holdings or the Borrower has
indicated contains only publicly available information with respect to Holdings,
the Borrower and the Subsidiaries of the Borrower and their securities may be
posted on that portion of the Platform designated for such public-side
Lenders. If Holdings or the Borrower has not indicated whether a document or
notice delivered contains only publicly available information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material nonpublic
information with respect to Holdings, the Borrower, the Subsidiaries of the
Borrower and their securities. Notwithstanding the foregoing, Holdings and the
Borrower shall use commercially reasonable efforts to indicate whether any
document or notice contains only publicly available information.

13.18. USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

13.19. Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.

13.20. [Reserved].

13.21. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 13.21, or otherwise under this
Agreement, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). Each Qualified ECP
Guarantor intends that this Section 13.21 constitute, and this Section 13.21
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

217



--------------------------------------------------------------------------------

13.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

218



--------------------------------------------------------------------------------

EXHIBIT F

TO THE CREDIT AGREEMENT

FORM OF SECURITY AGREEMENT

[See attached]



--------------------------------------------------------------------------------

SECURITY AGREEMENT

THIS SECURITY AGREEMENT, dated as of August [●], 2016, among Energy Future
Competitive Holdings Company LLC, a Texas limited liability company and a debtor
and debtor-in-possession (“Parent Guarantor”), Texas Competitive Electric
Holdings Company LLC, a Delaware limited liability company and a debtor and
debtor-in-possession (the “Borrower”), each of the Subsidiaries of the Borrower
listed on the signature pages hereto or that becomes a party hereto pursuant to
Section 8.13 (each such entity being a “Subsidiary Grantor” and, collectively,
the “Subsidiary Grantors”; the Subsidiary Grantors, Parent Guarantor and the
Borrower are referred to collectively as the “Grantors”), each, to the extent
also a TCEH Debtor, a debtor and debtor-in-possession under Chapter 11 of the
Bankruptcy Code, and Deutsche Bank AG New York Branch, as Collateral Agent (in
such capacity, the “Collateral Agent”) under the DIP Credit Agreement (as
defined below) for the benefit of the Secured Parties (as defined below).

W I T N E S S E T H:

WHEREAS, the Borrower is party to the Senior Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of August 4, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “DIP Credit
Agreement”), among Parent Guarantor, the Borrower, the financial institutions
from time to time party thereto as lenders (the “Lenders”), Deutsche Bank AG New
York Branch, as Administrative Agent, the Collateral Agent, and the other agents
and entities from time to time party thereto;

WHEREAS, it is a condition precedent to the making of the Loans and other
financial accommodations described in the DIP Credit Agreement (collectively,
“Extensions of Credit”) that the Grantors shall have granted a security
interest, pledge and Lien on the Collateral (as defined below) (with respect to
the applicable Grantors, as more fully set forth in the DIP Order);

WHEREAS, the grant of such security interest, pledge and Lien by the applicable
Grantors has been authorized pursuant to Sections 364(c)(2), 364(c)(3) and
364(d)(1) of the Bankruptcy Code by the DIP Order;

WHEREAS, to supplement the DIP Order without in any way diminishing or limiting
the effect of the DIP Order or the security interest, pledge and Lien granted
thereunder, the parties hereto desire to more fully set forth their respective
rights in connection with such security interest, pledge and Lien;

WHEREAS, this Security Agreement has been approved by the DIP Order;

WHEREAS, pursuant to the DIP Order certain permitted commodity hedging
obligations shall be secured on a pari passu basis with the other Secured
Obligations (as defined below); and NOW, THEREFORE, in consideration of the
premises and agreements set forth herein and to induce the Administrative Agent,
the Collateral Agent, the Lenders and the Letter of Credit Issuers to enter into
the DIP Credit Agreement and to induce the Lenders and the Letter of Credit
Issuers to make their respective Extensions of Credit (including, for the
avoidance of doubt, the issuance of Letters of Credit and making of Loans under
the Credit Facilities) to the

 

1



--------------------------------------------------------------------------------

Borrower under the DIP Credit Agreement, to induce each Cash Management Bank to
enter into Secured Cash Management Agreements and to induce each Hedge Bank to
enter into Secured Hedging Agreements and/or Secured Commodity Hedging
Agreements with Parent Guarantor, the Borrower and/or its Subsidiaries, the
Grantors hereby agree with the Collateral Agent, for the benefit of the Secured
Parties, as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the DIP Credit Agreement
and used herein shall have the meanings given to them in the DIP Credit
Agreement.

(b) Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC, including the following terms (which are
capitalized herein): Account, As-Extracted Collateral, Certificated Securities,
Chattel Paper, Commercial Tort Claim, Commodity Account, Commodity Contract,
Documents, Fixtures, Instruments, Letter-of-Credit Right, Securities, Securities
Account, Security Entitlement and Tangible Chattel Paper.

(c) The following terms shall have the following meanings:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex B to this Agreement.

“Bundled Payment” shall mean an amount paid or payable by an obligor to a
Grantor pursuant to a bundled bill, which amount includes both (a) Excluded
Property under clauses (a) or (c) (or both such clauses) of the definition of
such term, and (b) other amounts.

“Bundled Payment Amount” shall mean amounts paid or payable to any Grantor and
described in clause (b) of the definition of Bundled Payment.

“Collateral” shall have the meaning provided in Section 2(a).

“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 5.1 or Section 5.3.

“Collateral Agent” shall have the meaning provided in the preamble to this
Security Agreement.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any copyright now or
hereafter owned by any Grantor (including all Copyrights) or that any Grantor
otherwise has the right to license, or granting any right to any Grantor under
any copyright now or hereafter owned by any third party, and all rights of any
Grantor under any such agreement.

“copyrights” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (ii) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office.

 

2



--------------------------------------------------------------------------------

“Copyrights” shall mean all copyrights now owned or hereafter acquired by any
Grantor.

“equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the UCC, now or hereafter owned by any Grantor or to which any Grantor has
rights and, in any event, shall include all machinery, equipment, furnishings,
movable trade fixtures and vehicles now or hereafter owned by any Grantor or to
which any Grantor has rights and any and all Proceeds, additions, substitutions
and replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto; but excluding equipment to the extent it is subject to a Lien,
in each case permitted by the DIP Credit Agreement and the terms of the
Indebtedness secured by such Lien prohibit assignment of, or granting of a
security interest in, such Grantor’s rights and interests therein (other than to
the extent that any such prohibition would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law), provided,
that immediately upon the repayment of all Indebtedness secured by such Lien,
such Grantor shall be deemed to have granted a Security Interest in all the
rights and interests with respect to such equipment.

“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.

“Financing Documents” means, collectively (without duplication), each Credit
Document, each Secured Commodity Hedging Agreement, each Secured Hedging
Agreement, each Secured Cash Management Agreement and any other agreement,
document or instrument providing for or evidencing any Secured Obligations.

“Grantor” shall have the meaning assigned to such term in the recitals hereto.

“Intellectual Property” shall mean all of the following now owned or hereafter
acquired by any Grantor: (A) all Copyrights, Trademarks and Patents, and (B) all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise now
owned or hereafter acquired, including (a) all information used or useful
arising from the business including all goodwill, trade secrets, trade secret
rights, know-how, customer lists, processes of production, ideas, confidential
business information, techniques, processes, formulas and all other proprietary
information, and (b) rights, priorities and privileges relating to the
Copyrights, the Patents, the Trademarks and the Licenses and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom, in each case to the
extent the grant by such Grantor of a Security Interest pursuant to this
Security Agreement in any such rights, priorities and privileges relating to
intellectual property (i) is not prohibited by any contract, agreement or other
instrument governing such rights, priorities and privileges without the consent
of any other party thereto (other than a Credit Party), (ii) would not give any
other party (other than a Credit Party) to any such contract, agreement or other
instrument the right to terminate its obligations thereunder or (iii) is
permitted with consent if all necessary consents to

 

3



--------------------------------------------------------------------------------

such grant of a Security Interest have been obtained from the relevant parties
(other than to the extent that any such prohibition referred to in clauses (i),
(ii) and (iii) would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law) (it being understood that the
foregoing shall not be deemed to obligate such Grantor to obtain such consents).

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Grantor is a party.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor (including all Patents) or
that any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, use or sell any invention on which a
patent, now or hereafter owned by any third party, is in existence, and all
rights of any Grantor under any such agreement.

“patents” shall mean, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all letters patent of the United
States or the equivalent thereof in any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.

“Patents” shall mean all patents now owned or hereafter acquired by any Grantor.

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other Person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Collateral Agent, (b) any claim of any Grantor against any third party for (and
the right to sue and recover for and the rights to damages or profits due or
accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution of
any Trademark now or hereafter owned by any Grantor or licensed under a
Trademark License or injury to the goodwill associated with or symbolized by any
Trademark now or hereafter owned by any Grantor, (iii) past, present or future
breach of any License and (iv) past, present or future infringement of any
Copyright now or hereafter owned by any Grantor or licensed under a Copyright
License and (c) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

 

4



--------------------------------------------------------------------------------

“Secured Obligations” shall mean the “Obligations” as defined in the DIP Credit
Agreement.

“Security Agreement” shall mean this Security Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Security Interest” shall have the meaning provided in Section 2(a).

“Subject Accounts” shall have the meaning provided in Section 5.1(a).

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any trademark now or
hereafter owned by any Grantor (including any Trademark) or that any Grantor
otherwise has the right to license, or granting to any Grantor any right to use
any trademark now or hereafter owned by any third party, and all rights of any
Grantor under any such agreement.

“trademarks” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof (if any), and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, (ii) all goodwill associated therewith or symbolized thereby
and (iii) all other assets, rights and interests that uniquely reflect or embody
such goodwill.

“Trademarks” shall mean all trademarks now owned or hereafter acquired by any
Grantor; provided that any United States “intent to use” trademark applications
for which a “statement of use” or “amendment to allege use” has not been filed
and accepted in the United States Patent and Trademark Office (but only until
such statement is filed and accepted), or to the extent that, and solely during
the period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable United States federal law, are excluded from this definition.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

(d) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement, and Section, subsection,

 

5



--------------------------------------------------------------------------------

clause and Schedule references are to this Security Agreement unless otherwise
specified. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(g) References to “Lenders” in this Security Agreement shall be deemed to
include Cash Management Banks and Hedge Banks.

(2) Grant of Security Interest.

(a) Collateral; Grant of Lien and Security Interest.

(i) Pursuant to the DIP Order and in accordance with the terms thereof (and
subject to the terms and conditions set forth therein) (with respect to the
applicable Grantors), as security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration, or
otherwise) of the Obligations, each Grantor hereby assigns, pledges, and grants
to the Collateral Agent, for the benefit of the Secured Parties (subject, in
each case, only to the Carve Out and the RCT Reclamation Support Carve Out (with
respect to the applicable Grantors)):

(A) a valid, binding, continuing, enforceable, fully-perfected and non-avoidable
first priority senior security interest in and Lien upon, pursuant to section
364(c)(2) of the Bankruptcy Code, all prepetition and postpetition property of
such Grantor, whether existing on the Petition Date or thereafter acquired,
that, on or as of the Petition Date, was not subject to valid, perfected, and
non-avoidable Liens, including, without limitation, all real and personal
property, inventory, plant, fixtures, machinery, equipment, the Term C Loan
Collateral Accounts, cash, any investment of such cash, accounts receivable,
other rights to payment whether arising before or after the Petition Date
(including, without limitation, post-petition intercompany claims of such
Grantor), deposit accounts, investment property, supporting obligations,
minerals, oil, gas, and as-extracted collateral, causes of action (including
those arising under section 549 of the Bankruptcy Code and any related action
under section 550 of the Bankruptcy Code), royalty interests, chattel paper,
contracts, general intangibles, documents, instruments, interests in leaseholds,
letter of credit rights, patents, copyrights, trademarks, trade names, other
intellectual property, Stock and Stock Equivalents of Subsidiaries, books and
records pertaining to the foregoing, and to the extent not otherwise included,
all proceeds, products, offspring, and profits of any and all of the foregoing
(the “Unencumbered Property”); provided that the Unencumbered Property shall
exclude the Grantors’ Avoidance Actions, or any proceeds or property recovered
pursuant to any successful Avoidance Actions, whether by judgment, settlement or
otherwise (the “Avoidance Proceeds”);

 

6



--------------------------------------------------------------------------------

  (B) a valid, binding, continuing, enforceable, fully-perfected and
non-avoidable first priority senior priming security interest in and Lien upon,
pursuant to section 364(d)(1) of the Bankruptcy Code, all prepetition and
postpetition property of such Grantor, whether existing on the Petition Date or
thereafter acquired, that is subject to valid, perfected, and non-avoidable
Liens currently held by any of the Prepetition Secured Creditors (as defined in
the Final Cash Collateral Order), excluding the “Deposit L/C Loan Collateral
Account” to the extent of the “Deposit L/C Obligations” (each as defined in the
Prepetition Credit Agreement); provided that such security interests and Liens
shall be senior in all respects to the interests in such property of any of the
Prepetition Secured Creditors arising from current and future Liens of any of
the Prepetition Secured Creditors (including, without limitation, Adequate
Protection Liens) (as defined in the Final Cash Collateral Order), but shall not
be senior to any valid, perfected, and non-avoidable interests of other parties
arising out of Liens, if any, on such property existing immediately prior to the
Petition Date, including the Liens securing the Tex-La Indebtedness, or to any
valid, perfected, and non-avoidable interests in such property arising out of
Liens to which the Liens of any of the Prepetition Secured Creditors become
subject subsequent to the Petition Date as permitted by section 546(b) of the
Bankruptcy Code; and

 

  (C) a valid, binding, continuing, enforceable, fully-perfected and
non-avoidable junior security interest in and Lien upon, pursuant to section
364(c)(3) of the Bankruptcy Code, all prepetition and postpetition property of
such Grantor (other than the property described in clauses (A) and (B) of this
Section (2)(a)(i), as to which the Liens and security interests in favor of the
Collateral Agent, for the benefit of the Secured Parties, will be as described
in such clauses), whether existing on the Petition Date or thereafter acquired,
that were subject to valid, perfected, and non-avoidable Liens in existence
immediately prior to the Petition Date, or to any valid and non-avoidable Liens
in existence immediately prior to the Petition Date that are or were perfected
subsequent to the Petition Date as permitted by section 546(b) of the Bankruptcy
Code (in each case, other than the Adequate Protection Liens (as defined in the
Final Cash Collateral Order));

collectively, the “Collateral” and such security interest, the “Security
Interest”; provided, that notwithstanding anything to the contrary in this
Security Agreement, the Collateral (and each defined term used therein) shall
exclude (A) Excluded Collateral, (B) Avoidance Actions or Avoidance Proceeds and
(C) the Grantors’ commercial tort claims (the “Commercial Tort Claims”), but
shall include any proceeds or property recovered pursuant to any successful
Commercial Tort Claim whether by judgment, settlement, or otherwise (the
“Commercial Tort Proceeds”); provided, however, that (i) the DIP Superpriority
Claims (as defined in the DIP Order) in respect of the Obligations may be
satisfied from any assets of the Grantors’ estates, including any Avoidance
Proceeds, subject only to the Carve Out and the RCT Reclamation Support Carve
Out and (ii) to the extent a security interest or lien is granted in or on
Avoidance Actions or Avoidance Proceeds, the Collateral Agent, for the benefit
of itself, its sub-agents, the

 

7



--------------------------------------------------------------------------------

Lenders, the Letter of Credit Issuers, the Hedge Banks, and the Cash Management
Banks, shall be granted, pursuant to Section 364(d)(1) of the Bankruptcy Code, a
valid, binding, enforceable, fully-perfected first priority senior priming
security interest in and lien on the Avoidance Actions or Avoidance Proceeds, as
applicable;

(ii) The Security Interest and Liens in favor of the Collateral Agent in the
Collateral shall be effective immediately upon the entry of the DIP Order and
the occurrence of the Closing Date and subject, only in the event of the
occurrence and during the continuance of an Event of Default, to the Carve Out,
the RCT Reclamation Support Carve Out and the terms and conditions set forth in
the DIP Order. Such Liens and security interests and their priority shall remain
in effect until the Obligations (except for Hedging Obligations in respect of
any Secured Hedging Agreement and/or any Secured Commodity Hedging Agreement,
Cash Management Obligations in respect of Secured Cash Management Agreements and
Contingent Obligations) have been indefeasibly paid in full, in cash, all
Commitments have been terminated, and all Letters of Credit have been cancelled
(or all such Letters of Credit have been fully cash collateralized or otherwise
back-stopped, in each case to the satisfaction of the applicable Letter of
Credit Issuers).

(iii) Subject only to the prior payment of the Carve Out and the RCT Reclamation
Support Carve Out, no costs or expenses of administration which have been or may
be incurred in the Cases or any Successor Cases (as defined in the DIP Order) or
in any other proceedings related thereto, and no priority claims, are or will be
senior to, or pari passu with, any claim of any Secured Party or the Collateral
Agent against any Grantor.

(b) Administrative Priority. Each Grantor agrees that its Obligations shall,
pursuant to section 364(c)(1) of the Bankruptcy Code, constitute allowed
superpriority administrative expense claims in the Cases or any Successor Cases,
ranking on a parity with each other and having priority over all administrative
expense claims, diminution claims, unsecured claims, and all other claims
against the TCEH Debtors or their estates in any of the Cases and any Successor
Cases, existing on the Petition Date or thereafter, of any kind or nature
whatsoever, including, without limitation, all administrative expenses of the
kinds specified in, or ordered pursuant to, sections 105, 326, 328, 330, 331,
365, 503(a), 503(b), 506(c) (subject only to, and upon entry of, the DIP Order),
507(a), 507(b), 546(c), 546(d), 726, 1113, and 1114 of the Bankruptcy Code, and
any other provision of the Bankruptcy Code, subject only to the Carve Out and
the RCT Reclamation Support Carve Out, to the extent specifically provided for
in the DIP Order.

(c) Grants, Rights and Remedies. The Liens and Security Interest granted
pursuant to this Security Agreement and the administrative priority granted
pursuant to Section 2(a) hereof may be independently granted by the Credit
Documents and by other Credit Documents hereafter entered into. This Security
Agreement, the DIP Order, and such other Credit Documents supplement each other,
and the grants, priorities, rights, and remedies of the Agents and the Secured
Parties hereunder and thereunder are cumulative.

 

8



--------------------------------------------------------------------------------

(d) No Filings Required. The Liens and Security Interest referred to in this
Section 2, with respect to each TCEH Debtor, shall be deemed valid and perfected
by entry of the DIP Order, and entry of the DIP Order shall have occurred on or
before any Loan is made. With respect to each TCEH Debtor, the Collateral Agent
shall not be required to file or record any financing statements, patent
filings, trademark filings, mortgages, notices of Lien, or other instrument or
document in any jurisdiction or filing office, take possession or control of any
Collateral, or take any other action in order to validate or perfect the Liens
and security interests granted by or pursuant to this Security Agreement, the
DIP Order or any other Credit Document.

(e) Survival. The Liens, lien priority, administrative priorities and other
rights and remedies granted to the Collateral Agent and the Secured Parties
pursuant to this Security Agreement, the DIP Order, and the other Credit
Documents (specifically including, but not limited to, the existence, perfection
and priority of the Liens and security interests provided herein and therein,
and the administrative priority provided herein and therein) shall not be
modified, altered, or impaired in any manner by any other financing or extension
of credit or incurrence of Indebtedness by the TCEH Debtors (pursuant to section
364 of the Bankruptcy Code or otherwise), or by any dismissal or conversion of
any of the Cases, or by any other act or omission whatsoever. Without
limitation, notwithstanding any such order, financing, extension, incurrence,
dismissal, conversion, act or omission:

(i) except to the extent of the Carve Out or the RCT Reclamation Support Carve
Out, no fees, charges, disbursements, costs or expenses of administration which
have been or may be incurred in the Cases or any Successor Cases, or in any
other proceedings related thereto, and no priority claims, are or will be
superior to or pari passu with any claim of the Collateral Agent and the Secured
Parties against the TCEH Debtors;

(ii) subject to the Carve Out and the RCT Reclamation Support Carve Out and
subject to the terms of the DIP Order (in each case, with respect to the
applicable Grantors), the Liens in favor of the Collateral Agent and the Secured
Parties set forth in Section 2(a) hereof shall constitute valid and perfected
first priority Liens and security interests, and shall be superior to all other
Liens and security interests, existing as of the Petition Date or thereafter
arising, in favor of any other creditor or any other Person whatsoever (subject
to Permitted Liens); and

(iii) the Liens in favor of the Collateral Agent and the Secured Parties set
forth herein and in the other Credit Documents shall continue to be valid and
perfected without the necessity that the Collateral Agent files financing
statements or mortgages, takes possession or control of any Collateral, or
otherwise perfects its Lien under applicable non-bankruptcy law.

 

9



--------------------------------------------------------------------------------

3. Representations and Warranties.

Each Grantor hereby represents and warrants to the Collateral Agent and each
Secured Party that:

3.1 Title; No Other Liens. Except for (a) the Security Interest granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Security Agreement, (b) the Liens on the Collateral owned by the Grantors that
are TCEH Debtors created by the DIP Order, (c) the Liens permitted under the DIP
Credit Agreement and (d) any Liens securing Indebtedness which is no longer
outstanding or any Liens with respect to commitments to lend which have been
terminated, such Grantor owns each item of the Collateral free and clear of any
and all Liens. For the avoidance of doubt, any reference herein to Liens
permitted to be outstanding shall mean only Liens permitted to be outstanding
under the DIP Credit Agreement and/or the DIP Order.

3.2 [Reserved].

4. Covenants.

Each Grantor hereby covenants and agrees with the Collateral Agent and the
Secured Parties that, from and after the date of this Security Agreement until
the Obligations (except for Hedging Obligations in respect of any Secured
Hedging Agreement and/or any Secured Commodity Hedging Agreement, Cash
Management Obligations in respect of Secured Cash Management Agreements and
Contingent Obligations) have been indefeasibly paid in full, in cash, all
Commitments have been terminated, and all Letters of Credit have been cancelled
(or all such Letters of Credit have been fully cash collateralized or otherwise
back-stopped, in each case to the satisfaction of the applicable Letter of
Credit Issuers):

4.1 Maintenance of Perfected Security Interest; Further Documentation.

(a) Subject to the DIP Order (with respect to the applicable Grantors), such
Grantor shall maintain the Security Interest created by this Security Agreement
as a perfected Security Interest having at least the priority described in
Section 3.1 and, upon the reasonable request of the Collateral Agent, shall use
commercially reasonably efforts to defend the Security Interest of the
Collateral Agent in the Collateral against any Lien, in each case subject to (x)
Liens permitted pursuant to Section 10.2 of the Credit Agreement, (y) transfers
made in compliance with the Credit Agreement and (z) the rights of such Grantor
under Section 13.1 of the Credit Agreement and corresponding provisions of the
Security Documents to obtain a release of the Liens created under the Security
Documents.

(b) Such Grantor will furnish (without further order of the Bankruptcy Court) to
the Collateral Agent, the Lenders and any other Secured Parties from time to
time statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Collateral Agent may reasonably request.

(c) Subject to clause (d) below, each Grantor agrees that at any time and from
time to time, at the expense of such Grantor, it will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents which may be required under any applicable law,
or which the Collateral Agent or the Administrative Agent may reasonably
request, in order (i) to grant, preserve, protect and perfect the validity and
priority of the Security Interests created or intended to be created hereby or
(ii) after the occurrence and during the

 

10



--------------------------------------------------------------------------------

continuance of an Event of Default, to enable the Collateral Agent to exercise
and enforce its rights and remedies hereunder with respect to any Collateral,
including the filing of any financing or continuation statements under the
Uniform Commercial Code in effect in any jurisdiction with respect to the
Security Interests created hereby, all at the expense of such Grantor.

(d) Notwithstanding anything in this Section 4.1 to the contrary and subject to
the terms and conditions of the DIP Order (with respect to the applicable
Grantors), (i) with respect to any assets acquired by such Grantor after the
date hereof that are required by the DIP Credit Agreement to be subject to the
Lien created hereby or (ii) with respect to any Person that, subsequent to the
date hereof, becomes a Domestic Subsidiary that is required by the DIP Credit
Agreement to become a party hereto, the relevant Grantor after the acquisition
or creation thereof shall promptly take (without further order of the Bankruptcy
Court), all actions required by the DIP Credit Agreement or this Section 4.1.

4.2 Changes in Locations, Name, etc. Each Grantor will furnish (without further
order of the Bankruptcy Court), to the Collateral Agent promptly (and in any
event within 30 days of such change (or such longer period as the Collateral
Agent may agree in writing in its reasonable discretion)) a written notice of
any change (i) in its legal name, (ii) in its jurisdiction of organization or
location for purposes of the UCC, (iii) in its identity or type of organization
or corporate structure or (iv) in its Federal Taxpayer Identification Number or
organizational identification number. Each Grantor agrees promptly to provide
the Collateral Agent with certified organizational documents reflecting any of
the changes described in the first sentence of this paragraph.

4.3 Notices. Each Grantor will advise the Collateral Agent and the Lenders
promptly, in reasonable detail, of any Lien of which it has knowledge (other
than the Security Interests created hereby or pursuant to the DIP Order or Liens
permitted under the DIP Credit Agreement or the DIP Order) on any of the
Collateral which would adversely affect, in any material respect, the ability of
the Collateral Agent to exercise any of its remedies hereunder

4.4 Bundled Payments. From and after the date hereof, no Grantor shall voluntary
include Bundled Payment Amounts in a bundled bill.

5. Remedial Provisions.

5.1 Certain Matters Relating to Accounts.

(a) At any time after the occurrence and during the continuance of an Event of
Default and after giving reasonable prior written notice to the Borrower and any
other relevant Grantor (and subject in any event to the terms and conditions of
the DIP Order (with respect to the applicable Grantors)), the Administrative
Agent shall have the right, but not the obligation, to instruct the Collateral
Agent to (and upon such instruction, the Collateral Agent shall) make test
verifications of the Accounts that are Collateral (the “Subject Accounts”) in
any manner and through any medium that the Administrative Agent reasonably
considers advisable, and each Grantor shall furnish all such assistance and
information as the Administrative Agent may reasonably require in connection
with such test verifications. The Administrative Agent shall have the absolute
right to share any information it gains from such inspection or verification
with any other Secured Party.

 

11



--------------------------------------------------------------------------------

(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Subject Accounts and the Collateral Agent may (subject in any event to
the terms and conditions of the DIP Order (with respect to the applicable
Grantors)) curtail or terminate said authority at any time after the occurrence
and during the continuance of an Event of Default. If required in writing by the
Collateral Agent at any time after the occurrence and during the continuance of
an Event of Default (and subject in any event to the terms and conditions of the
DIP Order (with respect to the applicable Grantors)), any payments of Subject
Accounts, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly endorsed by such Grantor to the Collateral Agent if required, in
a Collateral Account maintained under the sole dominion and control of and on
terms and conditions reasonably satisfactory to the Collateral Agent, subject to
withdrawal by the Collateral Agent for the account of the Secured Parties only
as provided in Section 5.5, and (ii) until so turned over, shall be held by such
Grantor for the Collateral Agent and the Secured Parties. Each such deposit of
Proceeds of Subject Accounts shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

(c) At the Collateral Agent’s prior written request (and subject in any event to
the terms and conditions of the DIP Order (with respect to the applicable
Grantors)) at any time after the occurrence and during the continuance of an
Event of Default (and subject in any event to the terms and conditions of the
DIP Order (with respect to the applicable Grantors)), each Grantor shall deliver
to the Collateral Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Subject
Accounts, including all original orders, invoices and shipping receipts.

(d) Upon the occurrence and during the continuance of an Event of Default (and
subject in any event to the terms and conditions of the DIP Order (with respect
to the applicable Grantors)), a Grantor shall not grant any extension of the
time of payment of any of the Subject Accounts, compromise, compound or settle
the same for less than the full amount thereof, release, wholly or partly, any
Person liable for the payment thereof, or allow any credit or discount
whatsoever thereon if the Collateral Agent shall have instructed the such
Grantor in writing not to grant or make any such extension, credit, discount,
compromise or settlement under any circumstances during the continuance of such
Event of Default.

(e) At the direction of the Collateral Agent, upon the occurrence and during the
continuance of an Event of Default (and subject in any event to the terms and
conditions of the DIP Order (with respect to the applicable Grantors)), each
Grantor shall grant to the Collateral Agent to the extent assignable, an
irrevocable, non-exclusive, fully paid-up, royalty-free, worldwide license to
use, assign, license or sublicense any of the Intellectual Property now owned or
hereafter acquired by such Grantor. Such license shall include access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation of printout thereof.

 

12



--------------------------------------------------------------------------------

5.2 Communications with Credit Parties; Grantors Remain Liable.

(a) The Collateral Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default,
after giving reasonable prior written notice to the relevant Grantor of its
intent to do so, communicate with obligors under the Subject Accounts to verify
with them to the Collateral Agent’s satisfaction the existence, amount and terms
of any Subject Accounts. The Collateral Agent shall have the absolute right to
share any information it gains from such inspection or verification with any
other Secured Party.

(b) Upon the prior written request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Subject Accounts that the Subject Accounts have been
assigned to the Collateral Agent for the benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Subject Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Collateral Agent nor any Secured Party shall have any obligation or liability
under any Subject Account (or any agreement giving rise thereto) by reason of or
arising out of this Security Agreement or the receipt by the Collateral Agent or
any Secured Party of any payment relating thereto, nor shall the Collateral
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Subject Account (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

5.3 Proceeds to be Turned Over to Collateral Agent. In addition to the rights of
the Collateral Agent and the Secured Parties specified in Section 5.1 with
respect to payments of Subject Accounts, if an Event of Default shall occur and
be continuing and the Collateral Agent so requires by notice in writing to the
relevant Grantor (and subject in any event to the terms and conditions of the
DIP Order (with respect to the applicable Grantors)), all Proceeds received by
any Grantor consisting of cash, checks and other near-cash items shall be held
(without further order of the Bankruptcy Court) by such Grantor for the
Collateral Agent and the Secured Parties and shall, forthwith upon receipt by
such Grantor, be turned over to the Collateral Agent in the exact form received
by such Grantor (duly endorsed by such Grantor to the Collateral Agent, if
required). All Proceeds received by the Collateral Agent hereunder shall be held
by the Collateral Agent in a Collateral Account maintained under its dominion
and control and on terms and conditions reasonably satisfactory to the
Collateral Agent. All Proceeds while held by the Collateral Agent in a
Collateral Account (or by such Grantor for the Collateral Agent and the Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 5.4.

5.4 Application of Proceeds. The Collateral Agent shall apply the proceeds of
any collection or sale of the Collateral as well as any Collateral consisting of
cash, at any time after receipt in the order specified in Section 11.19 of the
DIP Credit Agreement and in

 

13



--------------------------------------------------------------------------------

accordance with the DIP Order (with respect to the applicable Grantors). Upon
any sale of the Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

5.5 Code and Other Remedies. If an Event of Default shall occur and be
continuing and following the giving of five (5) calendar days’ notice to the
Borrower (the “Remedies Notice Period”), and subject in any event to the terms
and conditions of the DIP Order (with respect to the applicable Grantors), the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it and
subject in any event to the terms and conditions of the DIP Order (with respect
to the applicable Grantors), all the rights and remedies of a secured party upon
default under the UCC or any other applicable law and also may, with notice to
the relevant Grantor, sell the Collateral or any part thereof in one or more
parcels at one or more public or private sales, at any exchange, broker’s board
or office of the Collateral Agent or any Lender or elsewhere for cash or on
credit or for future delivery at such price or prices and upon such other terms
as are commercially reasonable irrespective of the impact of any such sales on
the market price of the Collateral. The Collateral Agent shall be authorized at
any such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, upon consummation of any
such sale, the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent and any Secured
Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase the whole or any part
of the Collateral so sold, and, subject to the terms of the DIP Credit
Agreement, the Collateral Agent or such Secured Party may pay the purchase price
by crediting the amount thereof against the Secured Obligations. Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
days’ notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. To the extent permitted
by law, each Grantor hereby waives any claim against the Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price that might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree. Each
Grantor further agrees, at the Collateral Agent’s request to assemble the
Collateral and make it available to the Collateral Agent, at places which the
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Section 5.5 in accordance with the provisions of Section
5.4.

 

14



--------------------------------------------------------------------------------

5.6 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the reasonable and documented out-of-pocket
fees, disbursements and other charges of one firm of counsel and, if necessary,
one firm of regulatory counsel and/or one firm of local counsel in each
appropriate jurisdiction, to the Administrative Agent and Collateral Agent (and,
in the case of an actual or perceived conflict of interest where the Person
affected by such conflict informs the Borrower of such conflict and thereafter,
after receipt of the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed), retains its own counsel, of another firm of
counsel for such affected Person) to collect such deficiency.

5.7 Amendments, etc. with Respect to the Secured Obligations; Waiver of
Rights. Subject in any event to the terms and conditions of the DIP Order (with
respect to the applicable Grantors), each Grantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Grantor and without notice to or further assent by any Grantor, (a) any demand
for payment of any of the Secured Obligations made by the Collateral Agent or
any other Secured Party may be rescinded by such party and any of the Secured
Obligations continued, (b) the Secured Obligations, or the liability of any
other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Collateral Agent or any
other Secured Party, (c) the DIP Credit Agreement, the other Credit Documents,
the Letters of Credit and any other documents executed and delivered in
connection therewith (including any Secured Cash Management Agreements, Secured
Hedging Agreements, and Secured Commodity Hedging Agreements) and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, as the case may be, or, in the case of any
Secured Cash Management Agreement, Secured Hedging Agreement or Secured
Commodity Hedging Agreement, the applicable Cash Management Bank or Hedge Bank)
may deem advisable from time to time, and (d) any collateral security, guarantee
or right of offset at any time held by the Collateral Agent or any other Secured
Party for the payment of the Secured Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Collateral Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Secured Obligations or for this
Security Agreement or any property subject thereto. When making any demand
hereunder against any Grantor, the Collateral Agent or any other Secured Party
may, but shall be under no obligation to, make a similar demand on the Borrower
or any Grantor or any other Person, and any failure by the Collateral Agent or
any other Secured Party to make any such demand or to collect any payments from
the Borrower or any Grantor or any other Person or any release of the Borrower
or any Grantor or any other Person shall not relieve any Grantor in respect of
which a demand or collection is not made or any Grantor not so released of its
several obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the
Collateral Agent or any other Secured Party against any Grantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

 

15



--------------------------------------------------------------------------------

6. The Collateral Agent.

6.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby appoints, which appointment is irrevocable and coupled
with an interest, effective upon the occurrence and during the continuance of an
Event of Default, the Collateral Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or otherwise, for the purpose of carrying out the terms
of this Security Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Security Agreement (in each case
subject in any event to the terms and conditions of the DIP Order (with respect
to the applicable Grantors)), and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, either in the Collateral Agent’s name or in the name
of such Grantor or otherwise, without assent by such Grantor, to do any or all
of the following, in each case after the occurrence and during the continuance
of an Event of Default, after the Remedies Notice Period and after written
notice by the Collateral Agent of its intent to do so:

(i) take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Subject
Account or with respect to any other Collateral and file any claim or take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Subject Account or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s and
the Secured Parties’ Security Interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;

(iv) execute, in connection with any sale provided for in Section 5.5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

(v) obtain and adjust insurance required to be maintained by such Grantor
pursuant to Section 9.3 of the DIP Credit Agreement;

(vi) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Collateral Agent or as the Collateral Agent shall direct;

 

16



--------------------------------------------------------------------------------

(vii) ask or demand for, collect and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral;

(viii) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;

(ix) commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;

(x) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent to the extent such action
or its resolution could materially affect such Grantor or any of its Affiliates
in any manner other than with respect to its continuing rights in such
Collateral);

(xi) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate (with such Grantor’s consent to the extent such action or
its resolution could materially affect such Grantor or any of its affiliates in
any manner other than with respect to its continuing rights in such Collateral);

(xii) assign any Intellectual Property (along with the goodwill of the business
to which any such Intellectual Property pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Collateral Agent
shall in its reasonable business discretion determine; and

(xiii) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and do,
at the Collateral Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things that the Collateral Agent deems necessary
to protect, preserve or realize upon the Collateral and the Collateral Agent’s
and the Secured Parties’ Security Interests therein and to effect the intent of
this Security Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1(a) unless an Event of Default shall have
occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1 (to the extent required to be
reimbursed by the Grantors pursuant to the Credit Documents), together with
interest thereon at a rate per annum

 

17



--------------------------------------------------------------------------------

equal to the highest rate per annum at which interest would then be payable on
any category of past due ABR Loans under the DIP Credit Agreement, from the date
of payment by the Collateral Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Collateral Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Security Agreement are coupled with an interest and are
irrevocable until this Security Agreement is terminated and the Security
Interests created hereby are released.

6.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. Neither the Collateral
Agent, any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent and the Secured Parties hereunder are solely to protect the
Collateral Agent’s and the Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Collateral Agent or any Secured Party to
exercise any such powers. The Collateral Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

6.3 Authority of Collateral Agent. Each Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Security Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Security Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by this Security Agreement, and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the applicable Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

6.4 Security Interest Absolute. All rights of the Collateral Agent hereunder,
the Security Interest and all obligations of the Grantors hereunder shall be
absolute and unconditional.

 

18



--------------------------------------------------------------------------------

6.5 Continuing Security Interest; Assignments Under the DIP Credit Agreement
Release:

(a) This Security Agreement shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon each Grantor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors, indorsees,
transferees and assigns until all Secured Obligations (except for Hedging
Obligations in respect of any Secured Hedging Agreement and/or Secured Commodity
Hedging Agreement, Cash Management Obligations in respect of Secured Cash
Management Agreements and Contingent Obligations) and the obligations of each
Grantor under this Security Agreement shall have been satisfied by payment in
full in cash, the Commitments shall be terminated and no Letters of Credit shall
be outstanding (or all such Letters of Credit shall have been fully Cash
Collateralized or otherwise backstopped to the reasonable satisfaction of the
applicable Letter of Credit Issuers).

(b) A Subsidiary Grantor shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Grantor
shall be automatically released upon the consummation of any transaction
permitted under the DIP Credit Agreement as a result of which such Subsidiary
Grantor ceases to be a Subsidiary Guarantor.

(c) The Security Interest granted hereby in any Collateral shall automatically
and without further action be released (i) if (and to the extent) provided in
Section 13.1 of the DIP Credit Agreement and (ii) upon the effectiveness of any
written consent to the release of the security interest granted hereby in such
Collateral pursuant to Section 13.1 of the DIP Credit Agreement. Any such
release in connection with any sale, transfer or other disposition of such
Collateral shall result in such Collateral being sold, transferred or disposed
of, as applicable, free and clear of the Lien and Security Interest created
hereby.

(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c), the Collateral Agent shall execute and deliver to any Grantor, at such
Grantor’s expense, all documents that such Grantor shall reasonably request to
evidence such termination or release. The Collateral Agent shall, at the
Grantor’s expense, execute and deliver to the applicable Credit Party or to file
or register in any office such documents as such Credit Party may reasonably
request to (x) subordinate its Lien on any property granted to or held by the
Collateral Agent under any Credit Document to the Lien of a holder of any Lien
on such property that is permitted to rank senior to the Liens securing the
Obligations pursuant to Section 10.11 of the DIP Credit Agreement or (y) provide
that its Lien on any property granted to or held by the Collateral Agent under
any Credit Document will rank senior to or pari passu with the Liens on the
Collateral granted to a holder of any Lien on such property that is permitted to
rank junior to or pari passu with, as applicable, the Liens on the Collateral
securing the Obligations pursuant to Section 10.2(cc) of the DIP Credit
Agreement. Any execution and delivery of documents pursuant to this Section 6.5
shall be without recourse to or warranty by the Collateral Agent.

6.6 Reinstatement. Each Grantor further agrees that, if any payment made by any
Credit Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise

 

19



--------------------------------------------------------------------------------

required to be refunded or repaid, or the Proceeds of Collateral are required to
be returned by the Collateral Agent or any Secured Party to such Credit Party,
its estate, trustee, receiver or any other party, including any Grantor, under
any bankruptcy law, state or federal law, common law or equitable cause, then,
to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made or, if prior thereto the Lien granted
hereby or other Collateral securing such liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), such Lien
or other Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

7. Collateral Agent.

(a) Deutsche Bank AG New York Branch is hereby appointed Collateral Agent
hereunder and under the other Credit Documents and the Administrative Agent (for
itself and on behalf of each Lender Party) hereby authorizes Deutsche Bank AG
New York Branch to act as Collateral Agent in accordance with the terms hereof
and the other Security Documents. Each Hedge Bank, each Secured Cash Management
Bank and each other Secured Party by their acceptance of the benefits of this
Security Agreement hereby authorizes Deutsche Bank AG New York Branch to act as
Collateral Agent in accordance with the terms of this Security Agreement and the
other Security Documents. The Collateral Agent hereby agrees to act in its
capacity as such upon the express conditions contained herein and the other
Security Documents, as applicable. In performing its functions and duties
hereunder, the Collateral Agent shall act solely as an agent of the Secured
Parties and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any Credit
Party or any of its Subsidiaries. Each of the Administrative Agent (for itself
and on behalf of each Lender Party), each Hedge Bank, each Secured Cash
Management Bank and each other Secured Party irrevocably authorizes the
Collateral Agent to take such action on their behalf and to exercise such
powers, rights and remedies hereunder and under the other Security Documents as
are specifically delegated or granted to the Collateral Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. The Collateral Agent shall have only those duties
and responsibilities that are expressly specified herein and the other Credit
Documents. The Collateral Agent may exercise such powers, rights and remedies
and perform such duties by or through its agents or employees. The Collateral
Agent shall not have, by reason hereof or any of the other Credit Documents, a
fiduciary relationship in respect of any Secured Party, and nothing herein or in
any of the other Credit Documents, expressed or implied, is intended to or shall
be so construed as to impose upon the Collateral Agent any obligations in
respect hereof or any of the other Credit Documents except as expressly set
forth herein or in the other Security Documents. In furtherance of the foregoing
provisions of this Section 7(a), each Secured Party, by its acceptance of the
benefits hereof, agrees that it shall have no right individually to realize upon
any of the Collateral hereunder, it being understood and agreed by such Secured
Party that all rights and remedies hereunder may be exercised solely by the
Collateral Agent for the benefit of the applicable Secured Parties in accordance
with the terms of this Section 7(a).

 

20



--------------------------------------------------------------------------------

(b) The Collateral Agent shall at all times be the same Person that is the
Collateral Agent under the DIP Credit Agreement. Written notice of resignation
by the Collateral Agent pursuant to Section 12.9 of the DIP Credit Agreement
shall also constitute notice of resignation as Collateral Agent under this
Security Agreement; removal of the Collateral Agent shall also constitute
removal under this Security Agreement; and appointment of a successor Collateral
Agent pursuant to Section 12.9 of the DIP Credit Agreement shall also constitute
appointment of a successor Collateral Agent under this Security Agreement. Upon
the acceptance of any appointment as Collateral Agent under Section 12.9 of the
DIP Credit Agreement by a successor Collateral Agent, that successor Collateral
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Collateral Agent under this
Security Agreement, and the retiring or removed Collateral Agent under this
Security Agreement shall promptly (i) transfer to such successor Collateral
Agent all sums, securities and other items of Collateral held hereunder,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Collateral Agent
under this Security Agreement, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the Security Interests created hereunder, whereupon such retiring or removed
Collateral Agent shall be discharged from its duties and obligations under this
Security Agreement. After any retiring or removed Collateral Agent’s resignation
or removal hereunder as Collateral Agent, the provisions of this Security
Agreement shall inure to its benefit as to any actions taken or omitted to be
taken by it under this Security Agreement while it was Collateral Agent
hereunder.

(c) The Collateral Agent shall not be deemed to have any duty whatsoever with
respect to any Secured Party that is a counterparty to a Secured Cash Management
Agreement, Secured Commodity Hedging Agreement or Secured Hedging Agreement the
obligations under which constitute Secured Obligations, unless it shall have
received a written notice in form and substance reasonably satisfactory to the
Collateral Agent from a Grantor or any such Secured Party as to the existence
and terms of the applicable Secured Cash Management Agreement, Secured Commodity
Hedging Agreement or Secured Hedging Agreement, it being agreed by the
Collateral Agent that delivery of a duly executed Accession Agreement (in the
case of any such Secured Cash Management Agreement or Secured Hedging Agreement
other than a Secured Commodity Hedging Agreement, with such modifications to the
form of Accession Agreement set forth as Annex B hereto as are necessary to
reflect that such additional Secured Obligations constitute obligations under a
Secured Cash Management Agreement or a Secured Hedging Agreement) shall comply
with the requirements of this clause (c).

8. Miscellaneous.

8.1 Amendments in Writing. None of the terms or provisions of this Security
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the affected Grantor and the Collateral Agent in
accordance with Section 13.1 of the DIP Credit Agreement; provided that the
parties understand and agree that this Security Agreement shall be amended and
restated on the Conversion Date in accordance with the terms of the Exit
Facility Agreement (and the Collateral Trustee shall assume the role of
Collateral Agent thereunder).

 

21



--------------------------------------------------------------------------------

8.2 Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the DIP Credit Agreement (whether or not then in
effect). All communications and notices hereunder to any Subsidiary Grantor
shall be given to it in care of the Borrower at the Borrower’s address set forth
in Section 13.2 of the DIP Credit Agreement (whether or not then in effect).

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any Secured Party shall by any act (except by a written instrument
pursuant to Section 8.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any other Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Collateral Agent or such other Secured Party would otherwise
have on any future occasion. The rights, remedies, powers and privileges herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification. Each Grantor agrees (a) to pay or
reimburse the Collateral Agent for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
negotiation, preparation and execution and delivery of, and any amendment,
supplement or modification to, this Security Agreement and any other documents
prepared in connection herewith, the consummation and administration of the
transactions contemplated hereby, any Event of Default or the enforcement or
preservation of any rights under this Security Agreement; (b) to pay, indemnify,
and hold harmless the Collateral Agent from, any and all recording and filing
fees and (c) to pay, indemnify, and hold harmless the Collateral Agent against
any and all other liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses or disbursements of any kind
or nature whatsoever, including reasonable and documented out-of-pocket fees,
disbursements and other charges of the Collateral Agent, or, with respect to the
execution, delivery, enforcement, performance and administration of this
Security Agreement and any such other documents (all the foregoing in this
clause (c), collectively, the “indemnified liabilities”) (SUBJECT TO THE PROVISO
BELOW, WHETHER OR NOT CAUSED BY OR ARISING IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE ORDINARY NEGLIGENCE OF THE INDEMNIFIED
PERSON); provided that no Grantor shall have any obligation hereunder to the
Collateral Agent with respect to indemnified liabilities to the extent they
result from (A) the gross negligence, bad faith or willful misconduct of such
indemnified Person or any of its Related Parties, as determined by a final
non-appealable judgment of a court of competent jurisdiction, (B) a material
breach of the obligations of such indemnified Person or any of its Related
Parties under the Credit Documents, as determined by a final non-appealable
judgment of a court of competent jurisdiction, (C) disputes not involving an act
or omission of such Grantor or any other Credit

 

22



--------------------------------------------------------------------------------

Party and that is brought by an indemnified Person against any other indemnified
Person, other than any claims against any indemnified Person in its capacity or
in fulfilling its role as the Collateral Agent, (D) such indemnified Person’s
capacity as a financial advisor of the Grantor or any other Credit Party in
connection with the Transactions, (E) such indemnified Person’s capacity as a
co-investor in any potential acquisition of the Grantor or any other Credit
Party or (F) any settlement effected without the Grantor’s prior written
consent, but if settled with Grantor’s prior written consent (not to be
unreasonably withheld, delayed, conditioned or denied) or if there is a final
non-appealable judgment against an indemnified Person in any such proceeding,
the Grantor will indemnify and hold harmless such indemnified Person from and
against any and all losses, claims, damages, liabilities and expenses by reason
of such settlement or judgment in accordance with this section. All amounts
payable under this Section 8.4 shall be paid pursuant to Section 13.5 of the DIP
Credit Agreement.

No Grantor or any indemnified Person shall have any liability for any special,
punitive, indirect or consequential damages resulting from this Security
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(except, in the case of any Grantor’s obligation hereunder to indemnify and hold
harmless the indemnified Persons, to the extent any indemnified Persons is found
liable for special, punitive, indirect or consequential damages to a third
party). No indemnified Persons shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Security Agreement or the other Credit Documents
or the transactions contemplated hereby or thereby, except to the extent that
such damages have resulted from the willful misconduct, bad faith or gross
negligence of any indemnified Person or any of its Related Parties (as
determined by a final non-appealable judgment of a court of competent
jurisdiction). This Section 8.4 shall not apply to Taxes.

8.5 Successors and Assigns. The provisions of this Security Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Security
Agreement without the prior written consent of the Collateral Agent except
pursuant to a transaction permitted by the DIP Credit Agreement and as provided
in the Exit Facility Agreement on the Conversion Date.

8.6 Counterparts. This Security Agreement may be executed by one or more of the
parties to this Security Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission (e.g., a “pdf’ or “tif’
file)), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Security
Agreement signed by all the parties shall be lodged with the Collateral Agent
and the Borrower.

8.6 Severability. Any provision of this Security Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith

 

23



--------------------------------------------------------------------------------

negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

8.8 Section Headings. The Section headings used in this Security Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

8.9 Integration. This Security Agreement together with the other Credit
Documents represents the agreement of each of the Grantors with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by the Collateral Agent or any other Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

8.10 GOVERNING LAW. THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE,
THE BANKRUPTCY CODE.

8.11 Submission to Jurisdiction Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Security Agreement and the other Financing Documents to which
it is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the Bankruptcy Court, and to the
extent the Bankruptcy Court does not have (or abstains from exercising)
jurisdiction, the courts of the State of New York, the courts of the United
States of America for the Southern District of New York and appellate courts
from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction;

 

24



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages; and

(f) agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Applicable Law.

8.12 Acknowledgments. Each party hereto hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Security Agreement and the other Financing Documents to which it is a
party;

(b) neither the Collateral Agent nor any other Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Security Agreement or any of the other Financing Documents, and the
relationship between the Grantors, on the one hand, and the Collateral Agent and
the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Financing Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders and any other Secured Party or among the Grantors and the Lenders and
any other Secured Party.

8.13 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Security Agreement pursuant to Section 9.11 of the DIP
Credit Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Security
Agreement upon execution and delivery by such Subsidiary of a written supplement
substantially in the form of Annex A hereto or in such other form reasonably
satisfactory to the Collateral Agent. The execution and delivery of any
instrument adding an additional Grantor as a party to this Security Agreement
shall not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.

8.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT, ANY OTHER
CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

8.15 Oncor Separateness.

(a) The Collateral Agent, on behalf of itself and the Secured Parties,
acknowledges (i) the legal separateness of the Borrower and the Grantors from
Oncor and its Subsidiaries, (ii) that the lenders under the Oncor Credit
Facility and the noteholders under Oncor and its Subsidiaries’ indentures have
likely advanced funds thereunder in reliance upon the separateness of Oncor and
its Subsidiaries (and in the case of the Oncor Credit Facility,

 

25



--------------------------------------------------------------------------------

Oncor and its respective Subsidiaries) from the Borrower and the Grantors, (iii)
that Oncor and its Subsidiaries have assets and liabilities that are separate
from those of Energy Future Holdings Corp. and its other Subsidiaries, (iv) that
the Secured Obligations owing under the Credit Documents are obligations and
liabilities of the Borrower and the Guarantors only, and are not the obligations
or liabilities of Oncor or any of its Subsidiaries, (v) that the Secured Parties
shall look solely to the Borrower, the Guarantors and their assets, and not to
any assets, or to the pledge of any assets, owned by Oncor or any of its
Subsidiaries, for the repayment of any amounts payable pursuant to the Credit
Documents or any Secured Cash Management Agreement, Secured Hedging Agreement or
Secured Commodity Hedging Agreement and for satisfaction of any other Secured
Obligations owing to the Secured Parties under the Credit Documents or any
Secured Cash Management Agreement, Secured Hedging Agreement or Secured
Commodity Hedging Agreement, and (vi) that none of Oncor or its Subsidiaries
shall be personally liable to the Secured Parties for any amounts payable, or
any other liability, under the Credit Documents or any Secured Cash Management
Agreement, Secured Hedging Agreement or Secured Commodity Hedging Agreement.

(b) The Collateral Agent, on behalf of itself and the Secured Parties, shall not
(i) initiate any legal proceeding to procure the appointment of an
administrative receiver, or (ii) institute any bankruptcy, reorganization,
insolvency, winding up, liquidation, or any like proceeding under applicable
law, against Oncor, or any of its Subsidiaries, or against any of Oncor’s, or
any of their Subsidiaries’ assets. The Collateral Agent, on behalf of itself and
the Secured Parties, acknowledges and agrees that each of Oncor, and its
Subsidiaries is a third party beneficiary of the forgoing covenant and shall
have the right to specifically enforce such covenant in any proceeding at law or
in equity.

8.16 Secured Commodity Hedging Agreements.

(a) Subject to the limitations set forth in this Agreement, each Grantor and
each Secured Party acknowledges and agrees that the Collateral may secure
additional obligations of the Borrower and the other Grantors in respect of
Secured Commodity Hedging Agreements, subject to compliance with this 8.16. Upon
(x) execution and delivery to the Collateral Agent of an Accession Agreement by
any Person (other than Parent Guarantor, the Borrower or any other Subsidiary of
the Borrower) that is party to a Commodity Hedging Agreement satisfying the
applicable requirements set forth in the definition of “Secured Commodity
Hedging Agreement” set forth in the Credit Agreement and (y) compliance with the
procedures set forth in clause (b) below, such Person shall become a “Hedge
Bank” under clause (i) of the definition thereof set forth in the Credit
Agreement and a “Secured Party” hereunder and under the other Credit Documents,
and a party to this Agreement, and the Grantors’ obligations to such Person
shall become “Secured Obligations” hereunder and under the other Credit
Documents and “Obligations” under the Credit Agreement and the other Credit
Documents. Each Grantor and each Secured Party agrees that this Agreement and
the applicable Security Documents may be amended by the Grantors and the
Collateral Agent without the consent of any Secured Party to the extent
necessary or desirable to (i) effectuate the intent of this Section 8.16 and
(ii) cause the Liens granted thereby to be in favor of such Persons (to the
extent Liens in favor of such Persons are permitted by the terms of the Credit
Agreement).

 

26



--------------------------------------------------------------------------------

(b) With respect to the accession of any such Hedge Bank pursuant to Section
8.16(a) above, the Borrower will deliver to the Collateral Agent each of the
following:

(1) a certificate of an Authorized Officer of the Borrower stating that Parent
Guarantor, the Borrower or the relevant Subsidiary Guarantor intends to enter
into a Secured Commodity Hedging Agreement, and that such additional obligations
will be Secured Obligations and satisfy the applicable requirements set forth in
the definition of “Secured Commodity Hedging Agreement” set forth in the Credit
Agreement and are otherwise permitted by the terms of the Credit Agreement and
this Agreement; and

(2) a written notice specifying the name and address of the Hedge Bank for such
additional obligations for purposes of the Credit Agreement and this Agreement.

(c) Notwithstanding the foregoing, nothing in this Agreement will be construed
to allow any Grantor to incur additional Indebtedness or grant additional Liens
unless in each case permitted by the terms of the Credit Agreement.

8.17 Permitted Property Interests. Upon the written request of any Grantor
following such Grantor’s execution of an easement, right-of-way or other real or
personal property interest that (i) constitutes in whole or in part a Permitted
Property Interest, and (ii) in the commercially reasonable determination of such
Grantor is required in the ordinary course of business, the Collateral Agent
will promptly subordinate any Liens and any Superpriority Claim held by it for
the benefit of any Secured Party, to the rights of third parties with respect to
such Permitted Property Interest.

[SIGNATURE PAGES FOLLOW]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY LLC, as Parent Guarantor and a
Grantor By:  

 

  Name:   Title: TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC, as the
Borrower and a Grantor By:  

 

  Name:   Title:

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

4CHANGE ENERGY COMPANY 4CHANGE ENERGY HOLDINGS LLC BIG BROWN 3 POWER COMPANY LLC
BIG BROWN LIGNITE COMPANY LLC BIG BROWN POWER COMPANY LLC COLLIN POWER COMPANY
LLC DECORDOVA POWER COMPANY LLC DECORDOVA II POWER COMPANY LLC EAGLE MOUNTAIN
POWER COMPANY LLC FORNEY PIPELINE, LLC GENERATION MT COMPANY LLC GENERATION SVC
COMPANY LA FRONTERA HOLDINGS, LLC LAKE CREEK 3 POWER COMPANY LLC LUMINANT BIG
BROWN MINING COMPANY LLC LUMINANT ENERGY COMPANY LLC LUMINANT ENERGY TRADING
CALIFORNIA COMPANY LUMINANT ET SERVICES COMPANY LUMINANT GENERATION COMPANY LLC
LUMINANT HOLDING COMPANY LLC LUMINANT MINERAL DEVELOPMENT COMPANY LLC LUMINANT
MINING COMPANY LLC LUMINANT RENEWABLES COMPANY LLC MARTIN LAKE 4 POWER COMPANY
LLC MONTICELLO 4 POWER COMPANY LLC MORGAN CREEK 7 POWER COMPANY LLC NCA
RESOURCES DEVELOPMENT COMPANY LLC OAK GROVE MANAGEMENT COMPANY LLC OAK GROVE
MINING ASSETS LLC OAK GROVE MINING COMPANY LLC OAK GROVE POWER COMPANY LLC
SANDOW POWER COMPANY LLC TCEH FINANCE, INC. TRADINGHOUSE 3 & 4 POWER COMPANY LLC
TRADINGHOUSE POWER COMPANY LLC TXU ENERGY RETAIL COMPANY LLC TXU ENERGY
SOLUTIONS COMPANY LLC TXU RETAIL SERVICES COMPANY TXU SEM COMPANY VALLEY NG
POWER COMPANY LLC VALLEY POWER COMPANY LLC, each as a Guarantor and a Grantor
By:  

 

  Name:   Title:

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

    

ANNEX A TO

THE SECURITY AGREEMENT

SUPPLEMENT, dated as of [                    ], to the SECURITY AGREEMENT (this
“Supplement”) dated as of August [●], 2016, among each of the Grantors listed on
the signature pages thereto (each such subsidiary individually, a “Grantor” and,
collectively, the “Grantors”), and Deutsche Bank AG New York Branch, as
Collateral Agent for the Secured Parties (as defined therein).

A. Reference is made to the Senior Secured Superpriority Debtor-in-Possession
Credit Agreement, dated as of August 4, 2016 (as amended, restated, supplemented
or otherwise modified from time to time, the “DIP Credit Agreement”) among
Energy Future Competitive Holdings Company LLC, Texas Competitive Electric
Holdings Company (the “Borrower”), the lending institutions from time to time
parties thereto (the “Lenders”), Deutsche Bank AG New York Branch, as
Administrative Agent, the Collateral Agent, and the other agents and entities
party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuers to enter into the DIP Credit Agreement and to induce the respective
Lenders and the Letter of Credit Issuers to make their respective Extensions of
Credit to the Borrower under the DIP Credit Agreement and to induce the Cash
Management Banks and Hedge Banks to enter into Secured Cash Management
Agreements, Secured Hedging Agreements and Secured Commodity Hedging Agreements.

D. Section 9.11 of the DIP Credit Agreement and Section 8.13 of the Security
Agreement provide that additional Subsidiaries may become Grantors under the
Security Agreement by execution and delivery of this Supplement. Each
undersigned Domestic Subsidiary (each a “New Grantor”) is executing this
Supplement in accordance with the requirements of the Security Agreement to
become a Subsidiary Grantor under the Security Agreement in order to induce the
Lenders and the Letter of Credit Issuer to make additional Extensions of Credit
and as consideration for Extensions of Credit previously made and to induce one
or more Cash Management Banks and/or Hedge Banks to enter into Secured Cash
Management Agreements, Secured Hedging Agreements and Secured Commodity Hedging
Agreements.

Accordingly, the Collateral Agent and the New Grantors agree as follows:

SECTION 1. In accordance with Section 8.13 of the Security Agreement, each New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
each New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects on and as of the date
hereof

 

A-1



--------------------------------------------------------------------------------

(except where such representations and warranties expressly related to an
earlier date, in which case such representations and warranties shall have been
true and correct as of such earlier date). In furtherance of the foregoing, each
New Grantor, as security for the payment and performance in full of the
Obligations, does hereby bargain, sell, convey, assign, set over, mortgage,
pledge, hypothecate and transfer to the Collateral Agent, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, for the benefit of
the Secured Parties, a Security Interest in all of the Collateral of such New
Grantor, in each case whether now or hereafter existing or in which it now has
or hereafter acquires an interest. Each reference to a “Grantor” in the Security
Agreement shall be deemed to include each New Grantor. The Security Agreement is
hereby incorporated herein by reference.

SECTION 2. Each New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization or
similar laws affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or law).

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission (e.g. a “pdf” or “tif’ file)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Supplement signed by all the parties
shall be lodged with the Collateral Agent and the Borrower. This Supplement
shall become effective as to each New Grantor when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of such New Grantor and the Collateral Agent.

SECTION 4. Each New Grantor hereby represents and warrants that set forth on
Schedule I hereto is (i) the legal name of such New Grantor, (ii) the
jurisdiction of incorporation or organization of such New Grantor, (iii) the
type of organization or corporate structure of such New Grantor, (iv) the
Federal Taxpayer Identification Number and organizational number of such New
Grantor and (v) the true and correct location of the chief executive office and
principal place of business and any office in which it maintains books of
records relating to Collateral owned by it.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not

 

A-2



--------------------------------------------------------------------------------

invalidate or render unenforceable such provision in any other jurisdiction. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 8.2 of the Security Agreement. All communications and
notices hereunder to each New Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the DIP Credit
Agreement (whether or not then in effect).

SECTION 9. Each New Grantor agrees to reimburse the Collateral Agent for its
respective reasonable and documented out-of-pocket costs and expenses in
connection with this Supplement, including the reasonable and documented
out-of-pocket fees, other charges and disbursements of one firm of counsel, and,
if necessary, one firm of regulatory counsel and/or one firm of local counsel in
each appropriate jurisdiction, in each case to the Administrative Agent and
Collateral Agent (and, in the case of an actual or perceived conflict of
interest where the Person affected by such conflict informs the Borrower of such
conflict and thereafter, after receipt of the consent of the Borrower (which
consent shall not be unreasonably withheld or delayed), retains its own counsel,
of another firm of counsel for such affected Person).

[SIGNATURE PAGES FOLLOW]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor and the Collateral Agent have duly executed
this Supplement as of the day and year first above written.

 

[                                         ],

as Grantor

By:  

 

  Name:   Title:

DEUTSCHE BANK AG NEW YORK BRANCH

as Collateral Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[SIGNATURE PAGE TO SUPPLEMENT TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

Schedule I

COLLATERAL

 

Legal Name

  

Jurisdiction of

Incorporation

or Organization

  

Type of

Organization or

Corporate

Structure

  

Federal Tax Payer

Identification Number

and Organizational

Identification Number

  

Chief Executive

Officer and

Principal Place

of Business

                                   



--------------------------------------------------------------------------------

ANNEX B TO

THE SECURITY AGREEMENT

[FORM OF]

ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT (this “Agreement”), dated as of [            ], 20    ,
is entered into by [                        ], a [                    ], as an
Additional Secured Party (as defined below) (the “Additional Secured Party”),
and acknowledged by TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC, a Delaware
limited liability company and a debtor and debtor-in-possession (the
“Borrower”), and DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as Collateral
Agent (in such capacity, the “Collateral Agent”) for the Secured Parties, under
the Security Agreement (as defined below). Capitalized terms used herein without
definition shall have the meaning assigned to them in the Security Agreement.

Reference is made to that certain Security Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
dated as of August [●], 2016, by and among the Borrower, the Subsidiary Grantors
party thereto, the Collateral Agent and the other Persons from time to time
parties thereto.

Pursuant to Section 8.16 of the Security Agreement, the Additional Secured Party
hereby notifies the Collateral Agent that the Additional Secured Party is a
Hedge Bank pursuant to the [                    ], dated as of
[                    ], [between][among] [                    ] and the
Additional Secured Party (the “Additional Document”), which Additional Document
is a Secured Commodity Hedging Agreement, under and as defined in the DIP Credit
Agreement and is entitled to the benefit of the Security Agreement.

The undersigned is entering into this Accession Agreement in order to become a
Secured Party under and as defined in the Security Agreement, and to benefit
from the Collateral under and in accordance with the terms of the Security
Agreement (an “Additional Secured Party”).

Attached hereto as Annex 1 is a certificate of a Responsible Officer of the
Borrower stating that [Parent Guarantor] [the Borrower] [name of Subsidiary
Guarantor] intends to enter into a Secured Commodity Hedging Agreement, and that
such additional obligations will be Secured Obligations and are permitted (if
addressed therein, or, otherwise, not prohibited) by the terms of the DIP Credit
Agreement, the DIP Order and the other applicable Credit Documents to be
incurred by the relevant Credit Party and secured by a first lien equally and
ratably with all previously existing and future Secured Obligations.

The Additional Secured Party hereby becomes a Secured Party as a Hedge Bank.

The Additional Secured Party hereby agrees for the benefit of the Collateral
Agent and the other Secured Parties as follows:

The Additional Secured Party hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Additional Secured Party will be deemed to
be a party to the

 

B-1



--------------------------------------------------------------------------------

Security Agreement, and, from and after the date hereof, shall have all of the
obligations of a Hedge Bank thereunder as if it had originally executed the
Security Agreement. The Additional Secured Party hereby ratifies, as of the date
hereof, and accedes to and agrees to be bound by, all of the terms, provisions
and conditions applicable to a Secured Party and a Hedge Bank contained in the
Security Agreement and the other Credit Documents.

To the extent the Additional Secured Party is an agent or trustee for one or
more other parties, the Additional Secured Party acknowledges that it has the
authority to bind such other parties to the Security Agreement and such other
parties are hereby bound by the terms and conditions of the Security
Agreement. The Additional Secured Party hereby agrees (on behalf of itself and
any other party claiming through it) to comply with the terms of the Security
Agreement.

As of the date hereof, Schedule I hereto sets forth the “Floor Amount” of the
Additional Secured Party. The amount of credit to be extended to the Borrower or
the applicable Subsidiary Grantor under the Additional Document will be
$[            ].

The address of the Additional Secured Party for purposes of all notices and
other communications is [            ], Attention of [            ] (Facsimile
No. [            ], electronic mail address: [            ]).

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED UNDER, THE LAWS OF THE STATE
OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Secured Party has caused this Accession
Agreement to be duly executed by its authorized representative, and each of the
Borrower and the Collateral Agent have caused the same to be accepted by its
authorized representative, as of the day and year first above written.

 

[ADDITIONAL SECURED PARTY] By:  

 

  Name:   Title: ACKNOWLEDGED AND ACCEPTED: TEXAS COMPETITIVE ELECTRIC HOLDINGS
COMPANY LLC, as Borrower By:  

 

  Name:   Title: ACKNOWLEDGED AND ACCEPTED: DEUTSCHE BANK AG NEW YORK BRANCH as
Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature Page to Accession Agreement]



--------------------------------------------------------------------------------

EXHIBIT G

TO THE CREDIT AGREEMENT

FORM OF [REVOLVING][TERM] LETTER OF CREDIT REQUEST [AMENDMENT]

([REVOLVING][TERM] LETTER OF CREDIT)

 

No.                     1        Dated                     2

 

To: Deutsche Bank AG New York Branch, as Administrative Agent,
[                    ], as the [Revolving][Term] Letter of Credit Issuer,

under the Senior Secured Superpriority Debtor-in-Possession Credit Agreement,
dated as of August 4, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Energy Future
Competitive Holdings Company LLC, a Delaware limited liability company and a
debtor and debtor-in-possession, Texas Competitive Electric Holdings Company
LLC, a Delaware limited liability company and a debtor and debtor-in-possession
(the “Company”), the lending institutions from time to time parties thereto,
(each a “Lender” and, collectively, the “Lenders”) and Deutsche Bank AG New York
Branch as Administrative Agent and as Collateral Agent.

Ladies and Gentlemen:

The undersigned hereby requests that the [Revolving][Term] Letter of Credit
Issuer [issue] [amend]3 a [Revolving][Term] Letter of Credit on
                    4 (the “Date of Issuance”) in the aggregate stated amount of
$        .

For purposes of this [Revolving][Term] Letter of Credit Request, unless
otherwise defined, all capitalized terms used herein that are defined in the
Credit Agreement shall have the respective meanings provided therein.

The beneficiary of the requested [Revolving][Term] Letter of Credit [will be]
[is]                     ,5 and such [Revolving][Term] Letter of Credit [will
be] [is] in support of                     6 and [will have] [has] a stated
expiration date of                     .7

 

1  Letter of Credit Request Number.

2  Date of standby Letter of Credit Request (to be dated at least two Business
Days prior to the Date of Issuance or such lesser number of Business Days as may
be agreed by the Administrative Agent and such Letter of Credit Issuer).

3  If an amendment, include a description of the proposed amendment.

4  Date of Issuance.



--------------------------------------------------------------------------------

[The undersigned hereby certifies that:

(a) All representations and warranties made by any Credit Party contained in the
Credit Agreement or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the Date of Issuance (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date); and

(b) No Default or Event of Default has occurred and is continuing as of the Date
of Issuance before or after giving effect to the issuance of the
[Revolving][Term] Letter of Credit requested hereby.]8

Attached hereto as Exhibit A is a true and correct copy of the documents to be
presented by the beneficiary of the requested [Revolving][Term] Letter of Credit
in the case of any drawing thereunder.

Attached hereto as Exhibit B is the full text of any certificate to be presented
by such beneficiary in case of any drawing thereunder.

Copies of all documentation with respect to the supported transaction are
attached hereto.

 

5  Insert name and address of beneficiary.

6  Insert description of supported obligations and name of agreement to which it
relates, if any.

7  Insert last date upon which drafts may be presented.

8  To be included for issuances only.

 

2



--------------------------------------------------------------------------------

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC By:  

 

Name:   Title:  

[Signature Page to Letter of Credit Request]



--------------------------------------------------------------------------------

EXHIBIT H

TO THE CREDIT AGREEMENT

FORM OF CREDIT PARTY CLOSING CERTIFICATE

[See attached]



--------------------------------------------------------------------------------

CLOSING CERTIFICATE

OF THE COMPANIES LISTED ON SCHEDULE I HERETO

August [●], 2016

Reference is made to the Senior Secured Superpriority Debtor-in-Possession
Credit Agreement, dated as of August 4, 2016 (as amended, restated, supplemented
or otherwise modified, from time to time, the “Credit Agreement”), among Energy
Future Competitive Holdings Company LLC, a Delaware limited liability company
and a debtor and debtor-in-possession (the “Parent Guarantor”), Texas
Competitive Electric Holdings Company LLC, a Delaware limited liability company
and a debtor and debtor-in-possession (“TCEH” or the “Borrower”) in a case
pending under chapter 11 of the Bankruptcy Code, the lending institutions from
time to time parties thereto (each a “Lender” and, collectively, the “Lenders”)
and Deutsche Bank AG New York Branch, as Administrative Agent and Collateral
Agent. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Credit Agreement.

1. The undersigned, [                    ], in [his][her] capacity as an
Authorized Officer of the Parent Guarantor, solely in [his][her] capacity as
such and not individually, hereby certifies as follows:

(a) on the Closing Date, the Specified Representations, are true and correct in
all material respects (except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty was true and correct in all material respects as of such earlier
date).

2. The undersigned, [                    ], in [his][her] capacity as an
Authorized Officer of the entities listed on Schedule I hereto (each, a
“Company”), solely in [his][her] capacity as such and not individually, hereby
certifies as follows:

(a) [                    ] is duly elected and qualified to serve as
[                    ] of each Company listed on Schedule IV hereto, and the
signature set forth on the signature line below is such [                    ]
true and genuine signature.

(b) [                    ] is duly elected and qualified to serve as
[                    ] of each Company listed on Schedule V hereto, and the
signature set forth on the signature line below is such [                    ]
true and genuine signature.

3. The undersigned [                    ] of each applicable Company, solely in
their respective capacity as [                    ] of each applicable Company
and not individually, hereby certifies as follows:

(a) attached hereto as Exhibit A is a complete and correct copy of the
resolutions duly adopted by the board of directors, sole member, managing
member, manager, general partner or equivalent governing body, as applicable,
(or a duly authorized committee thereof), respectively, of each Company
authorizing (i) the execution, delivery and performance of each of the Credit
Documents (and any agreements relating thereto) to which such Company

 

1



--------------------------------------------------------------------------------

is a party and (ii) in the case of the Borrower, the extensions of credit
contemplated under the Credit Documents; such resolutions have not in any way
been amended, modified, revoked or rescinded and have been in full force and
effect since their adoption to and including the date hereof;

(b) attached hereto as Exhibit B or filed with the SEC in the filing identified
in Schedule III hereto (and hereby incorporated herein by reference as if
attached hereto) are true and complete copies of the Organizational Documents,
respectively, of each Company, as in effect as of the date hereof;

(c) attached hereto as Exhibit C is a certificate of good standing (to the
extent such concept exists in the relevant jurisdiction of organization) for
each Company from each such Company’s jurisdiction of incorporation or
formation, dated a recent date prior to the Closing Date; and

(d) the persons listed on Schedule II are now duly elected and qualified
officers of the Companies indicated on Schedule I, holding the offices indicated
on Schedule II, and the signatures appearing opposite their respective names are
the true and genuine signatures of such officers, and each of such officers is
duly authorized to execute and deliver on behalf of each applicable Company each
Credit Document to which it is a party and any certificate or other document to
be delivered by each applicable Company pursuant to each Credit Document.

For the avoidance of doubt, it is understood that the parties executing this
Closing Certificate are acting in their capacities as Authorized Officers for
each of the applicable Companies, and each of the Companies may be acting in its
capacity as a shareholder, member, managing member, manager, general partner,
trustee, beneficiary, or other controlling or significant interest owner, or
other type of representative, of another Company, as may be required or
permitted by applicable law or the Companies’ organizational documents.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereto set our names as of the date set
forth above.

 

By:  

 

Name:   Title:   FOR THE COMPANIES LISTED ON SCHEDULE IV HERETO: By:  

 

Name:   Title:   FOR THE COMPANIES LISTED ON SCHEDULE V HERETO: By:  

 

Name:   Title:  

[Closing Certificate of the Companies listed on Schedule I hereto]



--------------------------------------------------------------------------------

SCHEDULE I

[COMPANIES]



--------------------------------------------------------------------------------

SCHEDULE II

AUTHORIZED SIGNATORIES

 

Name

  

Title

  

Signature

                 



--------------------------------------------------------------------------------

SCHEDULE III

[FILINGS]



--------------------------------------------------------------------------------

SCHEDULE IV

[COMPANIES]



--------------------------------------------------------------------------------

SCHEDULE V

[COMPANIES]



--------------------------------------------------------------------------------

EXHIBIT A

[Resolutions]



--------------------------------------------------------------------------------

EXHIBIT B

[Organizational Documents]



--------------------------------------------------------------------------------

EXHIBIT C

[Good Standings]



--------------------------------------------------------------------------------

EXHIBIT I

TO THE CREDIT AGREEMENT

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto (the “Standard Terms
and Conditions”) are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Acceptance as if set forth herein in full.

For an an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities5 identified below [(including, without
limitation, the Revolving Letters of Credit included in such
facilities)]6[(including, without limitation, the Term Letters of Credit
included in such facilities)]7 and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5  Include all applicable subfacilities.

6  Include only if assignment includes a Revolving Letter of Credit Commitment.

7 

Include only if assignment involves a Term Letter of Credit Commitment.



--------------------------------------------------------------------------------

to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.

 

1. Assignor[s]:  

 

    

 

   2. Assignee[s]:  

 

    

 

  

[for each Assignee, indicate [Affliate][Approved Fund[ of [identify Lender]]

3. Borrower: Texas Competitive Electric Holdings Company LLC, a Delaware limited
liability company and a debtor and debtor-in-possession

4. Administrative Agent: Deutsche Bank AG New York Branch, as the Administrative
Agent under the Credit Agreement

5. Credit Agreement: Senior Secured Superpriority Debtor-in-Possession Credit
Agreement, dated as of August 4, 2016, among Energy Future Competitive Holdings
Company LLC, Texas Competitive Electric Holdings Company LLC, the Lenders and
Letter of Credit Issuers from time to time party thereto and Deutsche Bank AG
New York Branch, as Administrative Agent and Collateral Agent

6. Assigned Interest:

 

Assignor[s]8

   Assignee[s]9      Facility
Assigned10      Aggregate
Amount of
Commitment /
Loans for All
Lenders11      Amount of
Commitment /
Loans
Assigned      Percentage
Assigned of
Commitment /
Loans12     CUSIP
Number            $                    $                           %            
$                    $                           %             $                
   $                           %   

 

8  List each Assignor, as appropriate.

9  List each Assignee, as appropriate.

10  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Term
Letter of Credit Commitment”, “Term Loan Commitment”, “Revolving Letter of
Credit Commitment”, “Revolving Credit Commitment”, “Term C Loan Commitment”,
etc.).

11  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

12  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

[7. Trade Date:                     ]13

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

Consented to and Accepted:

 

[DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:  

 

  Title: By:  

 

  Title:]14 Consented to:15 By:  

 

 

 

13  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

14  Insert if Administrative Agent consent is required under the Credit
Agreement.

15  Insert for the Borrower or any entity whose consent is required under the
Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 13.6(b)(ii) and (iii)
and (v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 13.6(b)(i) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 9.1 of the Credit Agreement, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest and (vii) it is not a Disqualified
Institution; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

 

4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance. This Assignment
and Acceptance and the rights and obligations of the parties hereunder shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York and, to the extent applicable, the Bankruptcy Code.

 

5



--------------------------------------------------------------------------------

EXHIBIT J-1

TO THE CREDIT AGREEMENT

FORM OF PROMISSORY NOTE

(REVOLVING CREDIT LOANS)

 

$               

New York, New York

[            , 20    ]

FOR VALUE RECEIVED, TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC, Delaware
limited liability company and a debtor and debtor-in-possession (the
“Borrower”), hereby unconditionally promises to pay to [Revolving Credit Lender]
or its registered assign (the “Revolving Credit Lender”), at the Administrative
Agent’s office or such other place as Deutsche Bank AG New York Branch, (the
“Administrative Agent”) shall have specified, in immediately available funds, in
accordance with Section 2.5 of the Credit Agreement (as defined below;
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement) on the Maturity Date (a)
[AMOUNT] ($][        ])], or, if less, (b) the aggregate unpaid principal
amount, if any, of all advances made by the Lender to the Borrower in respect of
Revolving Credit Loans pursuant to the Credit Agreement. The Borrower further
promises to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the rates per annum and on the
dates specified in Section 2.8 of the Credit Agreement.

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in the Senior Secured Superpriority Debtor-in-Possession Credit
Agreement, dated as of August 4, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Energy
Future Competitive Holdings Company LLC, the Borrower, the Lenders party thereto
from time to time, Deutsche Bank AG New York Branch, as Administrative Agent and
Collateral Agent and the other parties named therein. This Promissory Note is
subject to, and the Revolving Credit Lender is entitled to the benefits of, the
provisions of the Credit Agreement, and the Revolving Credit Loans evidenced
hereby are guaranteed and secured as provided therein and in the other Credit
Documents. The Revolving Credit Loans evidenced hereby are subject to prepayment
prior to the Maturity Date, in whole or in part, as provided in the Credit
Agreement.

All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and notice of any kind whatsoever in connection
with this Promissory Note.

All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.5(e) of the Credit
Agreement, and such Person shall be treated as the Revolving Credit Lender
hereunder for all purposes of the Credit Agreement

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK AND TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.

(signature page follows)



--------------------------------------------------------------------------------

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC By:  

 

  Name:   Title:

[Signature Page to Revolving Credit Loan Note]



--------------------------------------------------------------------------------

TRANSACTIONS ON

REVOLVING CREDIT LOAN NOTE

 

Date

   Amount of
Revolving Credit
Loan Made This
Date      Amount of
Principal Paid This
Date      Outstanding
Principal Balance
This Date      Notation Made By                                      



--------------------------------------------------------------------------------

EXHIBIT J-2

TO THE CREDIT AGREEMENT

FORM OF PROMISSORY NOTE

(TERM LOANS)

 

$               

New York, New York

[            , 20    ]

FOR VALUE RECEIVED, TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC, Delaware
limited liability company and a debtor and debtor-in-possession (the
“Borrower”), hereby unconditionally promises to pay to [Term Loan Lender] or its
registered assign (the “Term Loan Lender”), at the Administrative Agent’s office
or such other place as Deutsche Bank AG New York Branch, (the “Administrative
Agent”) shall have specified, in immediately available funds, in accordance with
Section 2.5 of the Credit Agreement (as defined below; capitalized terms used
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement) on the Maturity Date (a) [AMOUNT] ($][            ])],
or, if less, (b) the aggregate unpaid principal amount, if any, of all advances
made by the Lender to the Borrower in respect of Term Loans pursuant to the
Credit Agreement. The Borrower further promises to pay interest in like money at
such office on the unpaid principal amount hereof from time to time outstanding
at the rates per annum and on the dates specified in Section 2.8 of the Credit
Agreement.

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in the Senior Secured Superpriority Debtor-in-Possession Credit
Agreement, dated as of August 4, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Energy
Future Competitive Holdings Company LLC, the Borrower, the Lenders party thereto
from time to time, Deutsche Bank AG New York Branch, as Administrative Agent and
Collateral Agent and the other parties named therein. This Promissory Note is
subject to, and the Term Loan Lender is entitled to the benefits of, the
provisions of the Credit Agreement, and the Term Loans evidenced hereby are
guaranteed and secured as provided therein and in the other Credit Documents.
The Term Loans evidenced hereby are subject to prepayment prior to the Maturity
Date, in whole or in part, as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and notice of any kind whatsoever in connection
with this Promissory Note.

All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.5(e) of the Credit
Agreement, and such Person shall be treated as the Term Lender hereunder for all
purposes of the Credit Agreement

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK AND TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.

(signature page follows)



--------------------------------------------------------------------------------

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC By:  

 

  Name:   Title:

[Signature Page to Term Loan Note]



--------------------------------------------------------------------------------

TRANSACTIONS ON

TERM LOAN NOTE

 

Date

   Amount of Term
Loans Made This
Date      Amount of
Principal Paid This
Date      Outstanding
Principal Balance
This Date      Notation Made By                                      



--------------------------------------------------------------------------------

EXHIBIT J-3

TO THE CREDIT AGREEMENT

FORM OF PROMISSORY NOTE

(TERM C LOANS)

 

$               

New York, New York

[            , 20    ]

FOR VALUE RECEIVED, TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC, Delaware
limited liability company a debtor and debtor-in-possession (the “Borrower”),
hereby unconditionally promises to pay to [Term C Loan Lender] or its registered
assign (the “Term C Loan Lender”), at the Administrative Agent’s office or such
other place as Deutsche Bank AG New York Branch, (the “Administrative Agent”)
shall have specified, in immediately available funds, in accordance with Section
2.5 of the Credit Agreement (as defined below; capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement) on the Maturity Date (a) [AMOUNT] ($][            ])], or, if
less, (b) the aggregate unpaid principal amount, if any, of all advances made by
the Lender to the Borrower in respect of Term C Loans pursuant to the Credit
Agreement. The Borrower further promises to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates per annum and on the dates specified in Section 2.8 of the Credit
Agreement.

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in the Senior Secured Superpriority Debtor-in-Possession Credit
Agreement, dated as of August 4, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Energy
Future Competitive Holdings Company LLC, the Borrower, the Lenders party thereto
from time to time, Deutsche Bank AG New York Branch, as Administrative Agent and
Collateral Agent and the other parties named therein. This Promissory Note is
subject to, and the Term C Loan Lender is entitled to the benefits of, the
provisions of the Credit Agreement, and the Term C Loans evidenced hereby are
guaranteed and secured as provided therein and in the other Credit Documents.
The Term C Loans evidenced hereby are subject to prepayment prior to the
Maturity Date, in whole or in part, as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and notice of any kind whatsoever in connection
with this Promissory Note.

All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.5(e) of the Credit
Agreement, and such Person shall be treated as the Revolving Credit Lender
hereunder for all purposes of the Credit Agreement

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK AND TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.

(signature page follows)



--------------------------------------------------------------------------------

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC By:  

 

  Name:   Title:

[Signature Page to Term C Loan Note]



--------------------------------------------------------------------------------

TRANSACTIONS ON

TERM C LOAN NOTE

 

Date

   Amount of Term C
Loan Made This
Date      Amount of
Principal Paid This
Date      Outstanding
Principal Balance
This Date      Notation Made By                                      



--------------------------------------------------------------------------------

EXHIBIT K

TO THE CREDIT AGREEMENT

FORM OF INCREMENTAL AMENDMENT

INCREMENTAL AMENDMENT, dated as of [            , 20    ] (this “Agreement”), by
and among among [LENDERS PROVIDING NEW LOANS] (each, a “New Loan Lender” and,
collectively, the “New Loan Lenders”), TEXAS COMPETITIVE ELECTRIC HOLDINGS
COMPANY LLC, a Delaware limited liability company and a debtor and
debtor-in-possession (the “Company”) and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent and as Collateral Agent.

RECITALS:

WHEREAS, reference is hereby made to the Senior Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of August 4, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Energy Future Competitive Holdings Company LLC, the Company,
the Lenders party thereto, Deutsche Bank AG New York Branch, as Administrative
Agent and Collateral Agent and the other parties named therein (capitalized
terms used but not defined herein having the meaning provided in the Credit
Agreement); and

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Incremental Term Loans and/or Incremental Revolving
Commitment Increases by, among other things, entering into one or more
Incremental Amendments with Additional Lenders and/or Lenders, as applicable;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each New Loan Lender party hereto hereby agrees to provide its respective
Incremental Revolving Commitment Increase (in the case of each New Loan Lender
that is providing a portion of the Incremental Revolving Commitment Increase
(each, an “Incremental Revolving Commitment Increase Lender”)) and/or
Incremental Term Loans (in the case of each New Loan Lender that is lending
Incremental Term Loans (each, an “Incremental Term Loan Lender”)), as set forth
on Schedule A annexed hereto, on the terms and subject to the conditions set
forth below.

Each New Loan Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents and the exhibits thereto, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other New Loan Lender
or any other Lender or Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes each of the Administrative Agent and the Collateral Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Credit Documents as are delegated to the Administrative
Agent or the Collateral Agent, as applicable, by the terms thereof, together
with such powers as are reasonably incidental thereto; and (iv) agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as an
Incremental Term Loan Lender and/or Incremental Revolving Commitment Increase
Lender, as the case may be.



--------------------------------------------------------------------------------

Each New Loan Lender hereby agrees to make its respective Commitment on the
following terms and conditions:1

 

1. Applicable Margin. The Applicable ABR Margin or Applicable LIBOR Margin, as
applicable, for each Incremental Term Loan and/or Incremental Revolving
Commitment Increase shall mean, as of any date of determination, [[    ]% per
annum] [the applicable percentage per annum as set forth below [based on the
Consolidated Superpriority Secured Net Debt to Consolidated EBITDA Ratio in
effect on such date:2]

 

[Incremental Term Loans][Incremental Revolving Credit Increases]

 

Consolidated Superpriority Secured Net
Debt to Consolidated EBITDA Ratio

   LIBOR Loans     ABR Loans  

    :    

          %           % 

 

2. [Principal Payments. The Borrower shall make principal payments on the
Incremental Term Loans in installments on the dates and in the amounts set forth
below:]

 

(A)

Payment Date

   (B)
Scheduled Repayment of
Incremental Term Loans      $                    $                    $
                   $                    $                

 

1  Insert completed items 1-7 as applicable, with respect to Incremental Term
Loans and/or Incremental Revolving Commitment Increases with such modifications
as may be agreed to by the parties hereto to the extent consistent with the
Credit Agreement.

2  Include reserve amount if applicable.

 

2



--------------------------------------------------------------------------------

3. Voluntary and Mandatory Prepayments. Scheduled installments of principal of
the Incremental Term Loans set forth above shall be reduced in connection with
any voluntary or mandatory prepayments of the Incremental Term Loans in
accordance with Sections 5.1 and 5.2 of the Credit Agreement respectively.

 

4. Prepayment Fees. Borrower agrees to pay to each New Loan Lender the following
prepayment fees, if any: [                ].

[Insert other additional prepayment provisions with respect to Incremental Term
Loans]

 

5. Other Fees. The Borrower agrees to pay each [Incremental Term Loan Lender]
[Incremental Revolving Commitment Increase Lender] its pro rata share
(determined based upon each [Incremental Term Loan Lender’s] [Incremental
Revolving Commitment Increase Lender’s[ share of the [Incremental Term
Loans][Incremental Revolving Credit Increase]) of an aggregate fee equal to
[                    ] on [                    ,             ].

 

6. Proposed Borrowing. This Agreement represents the Borrower’s request to
borrow Incremental Term Loans from the Incremental Term Loan Lenders as follows
(the “Proposed Borrowing”):

 

  (i) Business Day of Proposed Borrowing:             ,         

 

  (ii) Amount of Proposed Borrowing: $        

 

  (iii) Interest Rate option:

 

  (i) ABR Loan(s)

 

  (ii) LIBOR Loans with an initial Interest Period of          month(s)

 

7. [New Loan Lenders. Each New Loan Lender acknowledges and agrees that upon its
execution of this Agreement and the making of [Incremental Term Loans] and/or
[Revolving Credit Loans pursuant to an Incremental Revolving Commitment
Increase], as the case may be, that such New Loan Lender shall become a “Lender”
under, and for all purposes of, the Credit Agreement and the other Credit
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender
thereunder.]3

 

8. Credit Agreement Governs. Except as set forth in this Agreement, the
[Incremental Term Loans][Revolving Credit Loans pursuant to an Incremental
Revolving Commitment Increase] shall otherwise be subject to the provisions of
the Credit Agreement and the other Credit Documents.

 

9. Borrower’s Certification. By its execution of this Agreement, the undersigned
hereby certifies, on behalf of the Borrower and not in his/her individual
capacity, that [no event has occurred and is continuing or would result from the
consummation of the proposed Borrowing contemplated hereby that would constitute
a Default or an Event of Default.]4

 

3  Insert bracketed language if the lending institution is not already a Lender.

4  If the proceeds of the incremental Indebtedness will be used to finance a
Permitted Acquisition or other Investment or repayment of Indebtedness that
requires an irrevocable prepayment or redemption notice, only include to the
extent required by the providers of such Incremental Facility (but, in any
event, there shall be a no payment or bankruptcy event of default condition).

 

3



--------------------------------------------------------------------------------

10. Borrower Covenants. By its execution of this Agreement, the Borrower hereby
covenants that [the Borrower shall make any payments required pursuant to
Section 2.11 of the Credit Agreement in connection with the Incremental
Revolving Commitment Increase.]5

 

11. Notice. For purposes of the Credit Agreement, the initial notice address of
each New Loan Lender shall be as set forth below its signature below.

 

12. Tax Forms. For each relevant New Loan Lender, delivered herewith to the
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as such New Loan Lender
may be required to deliver to the Administrative Agent pursuant to Section
5.4(c) and/or Section 5.4(e) of the Credit Agreement.

 

13. Recordation of the New Loans. Upon execution and delivery hereof, the
Administrative Agent will record the Incremental Term Loans and/or Revolving
Credit Loans pursuant to an Incremental Revolving Commitment Increase, as the
case may be, made by each New Loan Lender in the Register.

 

14. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of the requisite parties in accordance with the provisions
of Section 13.1 of the Credit Agreement.

 

15. Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

16. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK AND TO THE EXTENT APPLICABLE, THE BANKRUPTCY
CODE.

 

5  Select this provision in the circumstance where the Lender is an Incremental
Revolving Commitment Increase Lender.

 

4



--------------------------------------------------------------------------------

17. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

19. Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally:

 

  a. submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive jurisdiction of the Bankruptcy Court, and to the extent the
Bankruptcy Court does not have (or abstains from exercising) jurisdiction, the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York and appellate courts from any thereof;

 

  b. consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

  c. agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at such
address of which the Administrative Agent shall have been notified pursuant to
Section 13.2 of the Credit Agreement;

 

  d. agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;

 

  e. subject to the last paragraph of Section 13.5 of the Credit Agreement,
waives, to the maximum extent not prohibited by Applicable Law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 19 any special, exemplary, punitive or consequential damages; and

 

  f. agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.

 

20. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Incremental Amendment as of the date first
set forth above.

 

[NAME OF NEW LOAN LENDER] By:  

 

  Name:   Title: Notice Address: Attention: Telephone: Facsimile: TEXAS
COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC By:  

 

  Name:   Title:

[Signature Page to Incremental Amendment]



--------------------------------------------------------------------------------

Consented to by: DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and
Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature Page to Incremental Amendment]



--------------------------------------------------------------------------------

SCHEDULE A

TO INCREMENTAL AMENDMENT

 

Name of New Loan Lender

  

Type of Commitment

   Amount  

[                                         ]

  

[Incremental Term Loans]

[Incremental Revolving Commitment Increase]

   $                

[                                         ]

  

[Incremental Term Loans]

[Incremental Revolving Commitment Increase]

   $                       Total: $                



--------------------------------------------------------------------------------

EXHIBIT L

TO THE CREDIT AGREEMENT

FORM OF NON-U.S. LENDER CERTIFICATION

Reference is hereby made to the Senior Secured Superpriority
Debtor-in-Possession Credit Agreement dated as of August 4, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Energy Future Competitive Holdings Company LLC, a Delaware
limited liability company and a debtor and debtor-in-possession, Texas
Competitive Electric Holdings Company LLC, a Delaware limited liability company
and a debtor and debtor-in-possession (the “Borrower”), the lending institutions
from time to time parties thereto (each a “Lender” and, collectively, the
“Lenders”) and Deutsche Bank AG New York Branch, as Administrative Agent and
Collateral Agent. Pursuant to the provisions of Section 5.4(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a “bank” as
such term is used in Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended, (the “Code”), (iii) it is not a ten percent shareholder of the
Borrower within the meaning of Code Section 871(h)(3)(B), (iv) it is not a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and (v) no interest payments in connection with the Credit Documents are
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall so inform the
Borrower and the Administrative Agent in writing within 30 days of such change
and (2) the undersigned shall furnish the Borrower and the Administrative Agent
a properly completed and currently effective certificate in either the calendar
year in which payment is to be made by the Borrower to the undersigned, or in
either of the two calendar years preceding such payment.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                  , 201[    ]